

Title 5 Appendix
USCTitleAppendix
5a
Online@117-49
no
OLRC
2021-06-18T09:51:08
USCConverter 1.7.2
Title 5—APPENDIXFEDERAL ADVISORY COMMITTEE ACT
Current through 117-49


Item



Federal Advisory Committee Act (Pub. L. 92–463)

Inspector General Act of 1978 (Pub. L. 95–452)

Ethics in Government Act of 1978 (Titles I to V of Pub. L. 95–521)

Reorganization Plans


FEDERAL ADVISORY COMMITTEE ACT
Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, as amended by Pub. L. 94–409, § 5(c), Sept. 13, 1976, 90 Stat. 1247; Pub. L. 96–523, § 2, Dec. 12, 1980, 94 Stat. 3040; Pub. L. 97–375, title II, § 201(c), Dec. 21, 1982, 96 Stat. 1822; Pub. L. 105–153, § 2(a), (b), Dec. 17, 1997, 111 Stat. 2689; Pub. L. 111–259, title IV, § 410(a), Oct. 7, 2010, 124 Stat. 2724.
§ 1. Short title
This Act may be cited as the “Federal Advisory Committee Act”.
(Pub. L. 92–463, § 1, Oct. 6, 1972, 86 Stat. 770.)

Statutory Notes and Related Subsidiaries
Short Title of 1997 AmendmentPub. L. 105–153, § 1, Dec. 17, 1997, 111 Stat. 2689, provided that: “This Act [enacting section 15 of Pub. L. 92–463, set out in this Appendix, amending section 3 of Pub. L. 92–463, set out in this Appendix, renumbering former section 15 of Pub. L. 92–463, set out in this Appendix, as section 16, and enacting provisions set out as notes under sections 3 and 15 of Pub. L. 92–463, set out in this Appendix] may be cited as the ‘Federal Advisory Committee Act Amendments of 1997’.”




§ 2. Findings and purpose(a) The Congress finds that there are numerous committees, boards, commissions, councils, and similar groups which have been established to advise officers and agencies in the executive branch of the Federal Government and that they are frequently a useful and beneficial means of furnishing expert advice, ideas, and diverse opinions to the Federal Government.

(b) The Congress further finds and declares that—(1) the need for many existing advisory committees has not been adequately reviewed:

(2) new advisory committees should be established only when they are determined to be essential and their number should be kept to the minimum necessary;

(3) advisory committees should be terminated when they are no longer carrying out the purposes for which they were established;

(4) standards and uniform procedures should govern the establishment, operation, administration, and duration of advisory committees;

(5) the Congress and the public should be kept informed with respect to the number, purpose, membership, activities, and cost of advisory committees; and

(6) the function of advisory committees should be advisory only, and that all matters under their consideration should be determined, in accordance with law, by the official, agency, or officer involved.


(Pub. L. 92–463, § 2, Oct. 6, 1972, 86 Stat. 770.)

Executive Documents

Executive Order No. 11686
Ex. Ord. No. 11686, Oct. 7, 1972, 37 F.R. 21421, which related to committee management, was superseded by Ex. Ord. No. 11769, Feb. 21, 1974, 39 F.R. 7125, formerly set out below.


Executive Order No. 11769
Ex. Ord. No. 11769, Feb. 21, 1974, 39 F.R. 7125, which related to committee management, was revoked by Ex. Ord. No. 12024, Dec. 1, 1977, 42 F.R. 61445, set out below.


Ex. Ord. No. 12024. Transfer of Certain Advisory Committee Functions
Ex. Ord. No. 12024, Dec. 1, 1977, 42 F.R. 61445, provided:
By virtue of the authority vested in me by the Constitution and statutes of the United States of America, including the Federal Advisory Committee Act, as amended (5 U.S.C. App.), Section 301 of Title 3 of the United States Code, Section 202 of the Budget and Accounting Procedures Act of 1950 (31 U.S.C. 581c) [31 U.S.C. 1531], and Section 7 of Reorganization Plan No. 1 of 1977 (42 F.R. 56101 (October 21, 1977)) [set out in this Appendix], and as President of the United States of America, in accord with the transfer of advisory committee functions from the Office of Management and Budget to the General Services Administration provided by Reorganization Plan No. 1 of 1977, it is hereby ordered as follows:
Section 1. The transfer, provided by Section 5F of Reorganization Plan No. 1 of 1977 (42 F.R. 56101) [set out in this Appendix], of certain functions under the Federal Advisory Committee Act, as amended (5 U.S.C. App.), from the Office of Management and Budget and its Director to the Administrator of General Services is hereby effective.
Sec. 2. There is hereby delegated to the Administrator of General Services all the functions vested in the President by the Federal Advisory Committee Act, as amended, except that, the annual report to the Congress required by Section 6(c) of that Act shall be prepared by the Administrator for the President’s consideration and transmittal to the Congress.
Sec. 3. The Director of the Office of Management and Budget shall take all actions necessary or appropriate to effectuate the transfer of functions provided in this Order, including the transfer of funds, personnel and positions, assets, liabilities, contracts, property, records, and other items related to the functions transferred.
Sec. 4. Executive Order No. 11769 of February 21, 1974 is hereby revoked.
Sec. 5. Any rules, regulations, orders, directives, circulars, or other actions taken pursuant to the functions transferred or reassigned as provided in this Order from the Office of Management and Budget to the Administrator of General Services, shall remain in effect as if issued by the Administrator until amended, modified, or revoked.
Sec. 6. This Order shall be effective November 20, 1977.

Jimmy Carter.



Lobbyists on Agency Boards and Commissions
Memorandum of President of the United States, June 18, 2010, 75 F.R. 35955, provided:
Memorandum for the Heads of Executive Departments and Agencies
My Administration is committed to reducing the undue influence of special interests that for too long has shaped the national agenda and drowned out the voices of ordinary Americans. Special interests exert this disproportionate influence, in part, by relying on lobbyists who have special access that is not available to all citizens. Although lobbyists can sometimes play a constructive role by communicating information to the government, their service in privileged positions within the executive branch can perpetuate the culture of special-interest access that I am committed to changing.
On the day after my inauguration, I signed Executive Order 13490, which places strict limits on the ability of lobbyists to serve in Government positions related to their prior lobbying activities. Last September, we took another step to close the revolving door through which lobbyists enter and exit Government positions when we announced that my Administration aspires to keep Federal agencies’ advisory boards free of federally registered lobbyists. Many departments and agencies are making this aspiration a reality by no longer placing federally registered lobbyists on advisory boards—a practice that I am now establishing as the official policy of my Administration.
Accordingly, I hereby direct the heads of executive departments and agencies not to make any new appointments or reappointments of federally registered lobbyists to advisory committees and other boards and commissions. Within 90 days of the date of this memorandum, the Director of the Office of Management and Budget shall issue proposed guidance designed to implement this policy to the full extent permitted by law. The final guidance shall be issued following public comment on the proposed guidance.
This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
The Director of the Office of Management and Budget is hereby authorized and directed to publish this memorandum in the Federal Register.

Barack Obama.




§ 3. Definitions
For the purpose of this Act—(1) The term “Administrator” means the Administrator of General Services.

(2) The term “advisory committee” means any committee, board, commission, council, conference, panel, task force, or other similar group, or any subcommittee or other subgroup thereof (hereafter in this paragraph referred to as “committee”), which is—(A) established by statute or reorganization plan, or

(B) established or utilized by the President, or

(C) established or utilized by one or more agencies,

in the interest of obtaining advice or recommendations for the President or one or more agencies or officers of the Federal Government, except that such term excludes (i) any committee that is composed wholly of full-time, or permanent part-time, officers or employees of the Federal Government, and (ii) any committee that is created by the National Academy of Sciences or the National Academy of Public Administration.

(3) The term “agency” has the same meaning as in section 551(1) of title 5, United States Code.

(4) The term “Presidential advisory committee” means an advisory committee which advises the President.

(Pub. L. 92–463, § 3, Oct. 6, 1972, 86 Stat. 770; 1977 Reorg. Plan No. 1, § 5F, eff. Nov. 20, 1977, 42 F.R. 56101, 91 Stat. 1634; Pub. L. 105–153, § 2(a), Dec. 17, 1997, 111 Stat. 2689.)

Editorial Notes
Amendments1997—Par. (2). Pub. L. 105–153, in closing provisions, substituted “such term excludes (i) any committee that is composed wholly of full-time, or permanent part-time, officers or employees of the Federal Government, and (ii) any committee that is created by the National Academy of Sciences or the National Academy of Public Administration.” for “such term excludes (i) the Advisory Commission on Intergovernmental Relations, (ii) the Commission on Government Procurement, and (iii) any committee which is composed wholly of full-time officers or employees of the Federal Government.”

Statutory Notes and Related Subsidiaries
Effective Date of 1997 AmendmentPub. L. 105–153, § 2(c), Dec. 17, 1997, 111 Stat. 2691, provided that:
“(1) In general.—Except as provided in paragraph (2), this section [enacting section 15 of Pub. L. 92–463, set out in this Appendix, amending this section, and redesignating former section 15 of Pub. L. 92–463, set out in this Appendix, as section 16] and the amendments made by this section shall take effect on the date of the enactment of this Act [Dec. 17, 1997].

“(2) Retroactive effect.—Subsection (a) [amending this section] and the amendments made by subsection (a) shall be effective as of October 6, 1972, except that they shall not apply with respect to or otherwise affect any particular advice or recommendations that are subject to any judicial action filed before the date of the enactment of this Act.”




Executive Documents

Transfer of Functions
“ ‘Administrator’ means the Administrator of General Services” substituted for “ ‘Director’ means the Director of the Office of Management and Budget” in par. (1) pursuant to Reorg. Plan No. 1 of 1977, § 5F, 42 F.R. 56101, 91 Stat. 1634, set out in this Appendix, which transferred functions of Office of Management and Budget and Director thereof relating to Committee Management Secretariat to Administrator of General Services, effective Nov. 20, 1977, as provided by section 1 of Ex. Ord. No. 12024, Dec. 1, 1977, 42 F.R. 61445, set out under section 2 of this Act in this Appendix.



§ 4. Applicability; restrictions(a) The provisions of this Act or of any rule, order, or regulation promulgated under this Act shall apply to each advisory committee except to the extent that any Act of Congress establishing any such advisory committee specifically provides otherwise.

(b) Nothing in this Act shall be construed to apply to any advisory committee established or utilized by—(1) the Central Intelligence Agency;

(2) the Federal Reserve System; or

(3) the Office of the Director of National Intelligence, if the Director of National Intelligence determines that for reasons of national security such advisory committee cannot comply with the requirements of this Act.


(c) Nothing in this Act shall be construed to apply to any local civic group whose primary function is that of rendering a public service with respect to a Federal program, or any State or local committee, council, board, commission, or similar group established to advise or make recommendations to State or local officials or agencies.

(Pub. L. 92–463, § 4, Oct. 6, 1972, 86 Stat. 771; Pub. L. 111–259, title IV, § 410(a), Oct. 7, 2010, 124 Stat. 2724.)

Editorial Notes
Amendments2010—Subsec. (b)(3). Pub. L. 111–259 added par. (3).



§ 5. Responsibilities of Congressional committees; review; guidelines(a) In the exercise of its legislative review function, each standing committee of the Senate and the House of Representatives shall make a continuing review of the activities of each advisory committee under its jurisdiction to determine whether such advisory committee should be abolished or merged with any other advisory committee, whether the responsibilities of such advisory committee should be revised, and whether such advisory committee performs a necessary function not already being performed. Each such standing committee shall take appropriate action to obtain the enactment of legislation necessary to carry out the purpose of this subsection.

(b) In considering legislation establishing, or authorizing the establishment of any advisory committee, each standing committee of the Senate and of the House of Representatives shall determine, and report such determination to the Senate or to the House of Representatives, as the case may be, whether the functions of the proposed advisory committee are being or could be performed by one or more agencies or by an advisory committee already in existence, or by enlarging the mandate of an existing advisory committee. Any such legislation shall—(1) contain a clearly defined purpose for the advisory committee;

(2) require the membership of the advisory committee to be fairly balanced in terms of the points of view represented and the functions to be performed by the advisory committee;

(3) contain appropriate provisions to assure that the advice and recommendations of the advisory committee will not be inappropriately influenced by the appointing authority or by any special interest, but will instead be the result of the advisory committee’s independent judgment;

(4) contain provisions dealing with authorization of appropriations, the date for submission of reports (if any), the duration of the advisory committee, and the publication of reports and other materials, to the extent that the standing committee determines the provisions of section 10 of this Act to be inadequate; and

(5) contain provisions which will assure that the advisory committee will have adequate staff (either supplied by an agency or employed by it), will be provided adequate quarters, and will have funds available to meet its other necessary expenses.


(c) To the extent they are applicable, the guidelines set out in subsection (b) of this section shall be followed by the President, agency heads, or other Federal officials in creating an advisory committee.

(Pub. L. 92–463, § 5, Oct. 6, 1972, 86 Stat. 771.)

§ 6. Responsibilities of the President; report to Congress; annual report to Congress; exclusion(a) The President may delegate responsibility for evaluating and taking action, where appropriate, with respect to all public recommendations made to him by Presidential advisory committees.

(b) Within one year after a Presidential advisory committee has submitted a public report to the President, the President or his delegate shall make a report to the Congress stating either his proposals for action or his reasons for inaction, with respect to the recommendations contained in the public report.

(c) The President shall, not later than December 31 of each year, make an annual report to the Congress on the activities, status, and changes in the composition of advisory committees in existence during the preceding fiscal year. The report shall contain the name of every advisory committee, the date of and authority for its creation, its termination date or the date it is to make a report, its functions, a reference to the reports it has submitted, a statement of whether it is an ad hoc or continuing body, the dates of its meetings, the names and occupations of its current members, and the total estimated annual cost to the United States to fund, service, supply, and maintain such committee. Such report shall include a list of those advisory committees abolished by the President, and in the case of advisory committees established by statute, a list of those advisory committees which the President recommends be abolished together with his reasons therefor. The President shall exclude from this report any information which, in his judgment, should be withheld for reasons of national security, and he shall include in such report a statement that such information is excluded.

(Pub. L. 92–463, § 6, Oct. 6, 1972, 86 Stat. 772; Pub. L. 97–375, title II, § 201(c), Dec. 21, 1982, 96 Stat. 1822.)

Editorial Notes
Amendments1982—Subsec. (c). Pub. L. 97–375 substituted provision that the President shall, not later than Dec. 31 of each year, make an annual report to Congress on the activities, status, and changes in the composition of advisory committees in existence during the preceding fiscal year, for provision the President, not later than March 31 of each calendar year after 1972, make an annual report to Congress on the activities, status, and changes in the composition of advisory committees in existence during the preceding calendar year.

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentPub. L. 97–375, title II, § 201(c), Dec. 21, 1982, 96 Stat. 1822, provided that the amendment made by that subsection is effective July 1, 1983.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in subsec. (c) of this section, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and page 173 of House Document No. 103–7.



§ 7. Responsibilities of the Administrator of General Services; Committee Management Secretariat, establishment; review; recommendations to President and Congress; agency cooperation; performance guidelines; uniform pay guidelines; travel expenses; expense recommendations(a) The Administrator shall establish and maintain within the General Services Administration a Committee Management Secretariat, which shall be responsible for all matters relating to advisory committees.

(b) The Administrator shall, immediately after October 6, 1972, institute a comprehensive review of the activities and responsibilities of each advisory committee to determine—(1) whether such committee is carrying out its purpose;

(2) whether, consistent with the provisions of applicable statutes, the responsibilities assigned to it should be revised;

(3) whether it should be merged with other advisory committees; or

(4) whether it should be abolished.

The Administrator may from time to time request such information as he deems necessary to carry out his functions under this subsection. Upon the completion of the Administrator’s review he shall make recommendations to the President and to either the agency head or the Congress with respect to action he believes should be taken. Thereafter, the Administrator shall carry out a similar review annually. Agency heads shall cooperate with the Administrator in making the reviews required by this subsection.

(c) The Administrator shall prescribe administrative guidelines and management controls applicable to advisory committees, and, to the maximum extent feasible, provide advice, assistance, and guidance to advisory committees to improve their performance. In carrying out his functions under this subsection, the Administrator shall consider the recommendations of each agency head with respect to means of improving the performance of advisory committees whose duties are related to such agency.

(d)(1) The Administrator, after study and consultation with the Director of the Office of Personnel Management, shall establish guidelines with respect to uniform fair rates of pay for comparable services of members, staffs, and consultants of advisory committees in a manner which gives appropriate recognition to the responsibilities and qualifications required and other relevant factors. Such regulations shall provide that—(A) no member of any advisory committee or of the staff of any advisory committee shall receive compensation at a rate in excess of the rate specified for GS–18 of the General Schedule under section 5332 of title 5, United States Code;

(B) such members, while engaged in the performance of their duties away from their homes or regular places of business, may be allowed travel expenses, including per diem in lieu of subsistence, as authorized by section 5703 of title 5, United States Code, for persons employed intermittently in the Government service; and

(C) such members—(i) who are blind or deaf or who otherwise qualify as handicapped individuals (within the meaning of section 501 of the Rehabilitation Act of 1973 (29 U.S.C. 794)), and

(ii) who do not otherwise qualify for assist­ance under section 3102 of title 5, United States Code, by reason of being an employee of an agency (within the meaning of section 3102(a)(1) of such title 5),

may be provided services pursuant to section 3102 of such title 5 while in performance of their advisory committee duties.


(2) Nothing in this subsection shall prevent—(A) an individual who (without regard to his service with an advisory committee) is a full-time employee of the United States, or

(B) an individual who immediately before his service with an advisory committee was such an employee,

from receiving compensation at the rate at which he otherwise would be compensated (or was compensated) as a full-time employee of the United States.


(e) The Administrator shall include in budget recommendations a summary of the amounts he deems necessary for the expenses of advisory committees, including the expenses for publication of reports where appropriate.

(Pub. L. 92–463, § 7, Oct. 6, 1972, 86 Stat. 772; 1977 Reorg. Plan No. 1, § 5F, eff. Nov. 20, 1977, 42 F.R. 56101, 91 Stat. 1634; 1978 Reorg. Plan No. 2, § 102, eff. Jan. 1, 1979, 43 F.R. 36067, 92 Stat. 3783; Pub. L. 96–523, § 2, Dec. 12, 1980, 94 Stat. 3040.)

Editorial Notes

References in TextSection 501 of the Rehabilitation Act of 1973, referred to in subsec. (d)(1)(C)(i), is classified to section 791 of Title 29, Labor, rather than to section 794 of Title 29 as shown in text.

Amendments1980—Subsec. (d)(1)(C). Pub. L. 96–523 added subpar. (C).

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentAmendment by Pub. L. 96–523 effective sixty days after Dec. 12, 1980, see section 3 of Pub. L. 96–523, set out as a note under section 3102 of this title.

References in Other Laws to GS–16, 17, or 18 Pay RatesReferences in laws to the rates of pay for GS–16, 17, or 18, or to maximum rates of pay under the General Schedule, to be considered references to rates payable under specified sections of this title, see section 529 [title I, § 101(c)(1)] of Pub. L. 101–509, set out in a note under section 5376 of this title.

Executive Documents

Transfer of Functions
“Director of the Office of Personnel Management” substituted for “Civil Service Commission” in subsec. (d) pursuant to Reorg. Plan No. 2 of 1978, § 102, 43 F.R. 36037, 92 Stat. 3783, set out under section 1101 of this title, which transferred functions vested by statute in United States Civil Service Commission to Director of Office of Personnel Management (except as otherwise specified), effective Jan. 1, 1979, as provided by section 1–102 of Ex. Ord. No. 12107, Dec. 28, 1978, 44 F.R. 1055, set out under section 1101 of this title.
“Administrator”, “Administrator’s”, “Administrator of General Services”, and “General Services Administration” substituted for “Director”, “Director’s”, “Director, Office of Management and Budget”, and “Office of Management and Budget” in text pursuant to Reorg. Plan No. 1 of 1977, § 5F, 42 F.R. 56101, 91 Stat. 1634, set out in this Appendix, which transferred functions of Office of Management and Budget and Director thereof relating to Committee Management Secretariat to Administrator of General Services, effective Nov. 20, 1977, as provided by section 1 of Ex. Ord. No. 12024, Dec. 1, 1977, 42 F.R. 61445, set out under section 2 of this Act in this Appendix.



§ 8. Responsibilities of agency heads; Advisory Committee Management Officer, designation(a) Each agency head shall establish uniform administrative guidelines and management controls for advisory committees established by that agency, which shall be consistent with directives of the Administrator under section 7 and section 10. Each agency shall maintain systematic information on the nature, functions, and operations of each advisory committee within its jurisdiction.

(b) The head of each agency which has an advisory committee shall designate an Advisory Committee Management Officer who shall—(1) exercise control and supervision over the establishment, procedures, and accomplishments of advisory committees established by that agency;

(2) assemble and maintain the reports, rec­ords, and other papers of any such committee during its existence; and

(3) carry out, on behalf of that agency, the provisions of section 552 of title 5, United States Code, with respect to such reports, rec­ords, and other papers.


(Pub. L. 92–463, § 8, Oct. 6, 1972, 86 Stat. 773; 1977 Reorg. Plan No. 1, § 5F, eff. Nov. 20, 1977, 42 F.R. 56101, 91 Stat. 1634.)

Executive Documents

Transfer of Functions
“Administrator”, meaning Administrator of General Services, substituted for “Director”, meaning Director of Office of Management and Budget, in subsec. (a) pursuant to Reorg. Plan No. 1 of 1977, § 5F, 42 F.R. 56101, 91 Stat. 1634, set out in this Appendix, which transferred functions of Office of Management and Budget and Director thereof relating to Committee Management Secretariat to Administrator of General Services, effective Nov. 20, 1977, as provided by section 1 of Ex. Ord. No. 12024, Dec. 1, 1977, 42 F.R. 61445, set out under section 2 of this Act in this Appendix.



§ 9. Establishment and purpose of advisory committees; publication in Federal Register; charter: filing, contents, copy(a) No advisory committee shall be established unless such establishment is—(1) specifically authorized by statute or by the President; or

(2) determined as a matter of formal record, by the head of the agency involved after consultation with the Administrator, with timely notice published in the Federal Register, to be in the public interest in connection with the performance of duties imposed on that agency by law.


(b) Unless otherwise specifically provided by statute or Presidential directive, advisory committees shall be utilized solely for advisory functions. Determinations of action to be taken and policy to be expressed with respect to matters upon which an advisory committee reports or makes recommendations shall be made solely by the President or an officer of the Federal Government.

(c) No advisory committee shall meet or take any action until an advisory committee charter has been filed with (1) the Administrator, in the case of Presidential advisory committees, or (2) with the head of the agency to whom any advisory committee reports and with the standing committees of the Senate and of the House of Representatives having legislative jurisdiction of such agency. Such charter shall contain the following information:(A) the committee’s official designation;

(B) the committee’s objectives and the scope of its activity;

(C) the period of time necessary for the committee to carry out its purposes;

(D) the agency or official to whom the committee reports;

(E) the agency responsible for providing the necessary support for the committee;

(F) a description of the duties for which the committee is responsible, and, if such duties are not solely advisory, a specification of the authority for such functions;

(G) the estimated annual operating costs in dollars and man-years for such committee;

(H) the estimated number and frequency of committee meetings;

(I) the committee’s termination date, if less than two years from the date of the committee’s establishment; and

(J) the date the charter is filed.

A copy of any such charter shall also be furnished to the Library of Congress.

(Pub. L. 92–463, § 9, Oct. 6, 1972, 86 Stat. 773; 1977 Reorg. Plan No. 1, § 5F, eff. Nov. 20, 1977, 42 F.R. 56101, 91 Stat. 1634.)

Executive Documents

Transfer of Functions
“Administrator”, meaning Administrator of General Services, substituted for “Director”, meaning Director of Office of Management and Budget, in subsecs. (a)(2) and (c) pursuant to Reorg. Plan No. 1 of 1977, § 5F, 42 F.R. 56101, 91 Stat. 1634, set out in this Appendix, which transferred functions of Office of Management and Budget and Director thereof relating to Committee Management Secretariat to Administrator of General Services, effective Nov. 20, 1977, as provided by section 1 of Ex. Ord. No. 12024, Dec. 1, 1977, 42 F.R. 61445, set out under section 2 of this Act in this Appendix.



§ 10. Advisory committee procedures; meetings; notice, publication in Federal Register; regulations; minutes; certification; annual report; Federal officer or employee, attendance(a)(1) Each advisory committee meeting shall be open to the public.

(2) Except when the President determines otherwise for reasons of national security, timely notice of each such meeting shall be published in the Federal Register, and the Administrator shall prescribe regulations to provide for other types of public notice to insure that all interested persons are notified of such meeting prior thereto.

(3) Interested persons shall be permitted to attend, appear before, or file statements with any advisory committee, subject to such reasonable rules or regulations as the Administrator may prescribe.


(b) Subject to section 552 of title 5, United States Code, the records, reports, transcripts, minutes, appendixes, working papers, drafts, studies, agenda, or other documents which were made available to or prepared for or by each advisory committee shall be available for public inspection and copying at a single location in the offices of the advisory committee or the agency to which the advisory committee reports until the advisory committee ceases to exist.

(c) Detailed minutes of each meeting of each advisory committee shall be kept and shall contain a record of the persons present, a complete and accurate description of matters discussed and conclusions reached, and copies of all reports received, issued, or approved by the advisory committee. The accuracy of all minutes shall be certified to by the chairman of the advisory committee.

(d) Subsections (a)(1) and (a)(3) of this section shall not apply to any portion of an advisory committee meeting where the President, or the head of the agency to which the advisory committee reports, determines that such portion of such meeting may be closed to the public in accordance with subsection (c) of section 552b of title 5, United States Code. Any such determination shall be in writing and shall contain the reasons for such determination. If such a determination is made, the advisory committee shall issue a report at least annually setting forth a summary of its activities and such related matters as would be informative to the public consistent with the policy of section 552(b) of title 5, United States Code.

(e) There shall be designated an officer or employee of the Federal Government to chair or attend each meeting of each advisory committee. The officer or employee so designated is authorized, whenever he determines it to be in the public interest, to adjourn any such meeting. No advisory committee shall conduct any meeting in the absence of that officer or employee.

(f) Advisory committees shall not hold any meetings except at the call of, or with the advance approval of, a designated officer or employee of the Federal Government, and in the case of advisory committees (other than Presidential advisory committees), with an agenda approved by such officer or employee.

(Pub. L. 92–463, § 10, Oct. 6, 1972, 86 Stat. 774; Pub. L. 94–409, § 5(c), Sept. 13, 1976, 90 Stat. 1247; 1977 Reorg. Plan No. 1, § 5F, eff. Nov. 20, 1977, 42 F.R. 56101, 91 Stat. 1634.)

Editorial Notes
Amendments1976—Subsec. (d). Pub. L. 94–409 inserted “portion of an” after “to any” and substituted provisions relating to determinations for closing to the public such portion of the meeting in accordance with section 552b(c) of title 5, for provisions relating to determinations of matters listed in section 552(b) of title 5.

Statutory Notes and Related Subsidiaries
Effective Date of 1976 AmendmentAmendment by Pub. L. 94–409 effective 180 days after Sept. 13, 1976, see section 6 of Pub. L. 94–409, set out as an Effective Date note under section 552b of this title.

Executive Documents

Transfer of Functions
“Administrator”, meaning Administrator of General Services, substituted for “Director”, meaning Director of Office of Management and Budget, in subsec. (a)(2), (3) pursuant to Reorg. Plan No. 1 of 1977, § 5F, 42 F.R. 56101, 91 Stat. 1634, set out in this Appendix, which transferred functions of Office of Management and Budget and Director thereof relating to Committee Management Secretariat to Administrator of General Services, effective Nov. 20, 1977, as provided by section 1 of Ex. Ord. No. 12024, Dec. 1, 1977, 42 F.R. 61445, set out under section 2 of this Act in this Appendix.



§ 11. Availability of transcripts; “agency proceeding”(a) Except where prohibited by contractual agreements entered into prior to the effective date of this Act, agencies and advisory committees shall make available to any person, at actual cost of duplication, copies of transcripts of agency proceedings or advisory committee meetings.

(b) As used in this section “agency proceeding” means any proceeding as defined in section 551(12) of title 5, United States Code.

(Pub. L. 92–463, § 11, Oct. 6, 1972, 86 Stat. 775.)

Editorial Notes

References in TextEffective date of this Act, referred to in subsec. (a), as meaning effective upon expiration of ninety days following enactment of Pub. L. 92–463 on Oct. 6, 1972, see section 15 of Pub. L. 92–463.



§ 12. Fiscal and administrative provisions; record-keeping; audit; agency support services(a) Each agency shall keep records as will fully disclose the disposition of any funds which may be at the disposal of its advisory committees and the nature and extent of their activities. The General Services Administration, or such other agency as the President may designate, shall maintain financial records with respect to Presidential advisory committees. The Comptroller General of the United States, or any of his authorized representatives, shall have access, for the purpose of audit and examination, to any such records.

(b) Each agency shall be responsible for providing support services for each advisory committee established by or reporting to it unless the establishing authority provides otherwise. Where any such advisory committee reports to more than one agency, only one agency shall be responsible for support services at any one time. In the case of Presidential advisory committees, such services may be provided by the General Services Administration.

(Pub. L. 92–463, § 12, Oct. 6, 1972, 86 Stat. 775.)

§ 13. Responsibilities of Library of Congress; reports and background papers; depository
Subject to section 552 of title 5, United States Code, the Administrator shall provide for the filing with the Library of Congress of at least eight copies of each report made by every advisory committee and, where appropriate, background papers prepared by consultants. The Librarian of Congress shall establish a depository for such reports and papers where they shall be available to public inspection and use.
(Pub. L. 92–463, § 13, Oct. 6, 1972, 86 Stat. 775; 1977 Reorg. Plan No. 1, § 5F, eff. Nov. 20, 1977, 42 F.R. 56101, 91 Stat. 1634.)

Executive Documents

Transfer of Functions
“Administrator”, meaning Administrator of General Services, substituted in text for “Director”, meaning Director of Office of Management and Budget, pursuant to Reorg. Plan No. 1 of 1977, § 5F, 42 F.R. 56101, 91 Stat. 1634, set out in this Appendix, which transferred functions of Office of Management and Budget and Director thereof relating to Committee Management Secretariat to Administrator of General Services, effective Nov. 20, 1977, as provided by section 1 of Ex. Ord. No. 12024, Dec. 1, 1977, 42 F.R. 61445, set out under section 2 of this Act in this Appendix.



§ 14. Termination of advisory committees; renewal; continuation(a)(1) Each advisory committee which is in existence on the effective date of this Act shall terminate not later than the expiration of the two-year period following such effective date unless—(A) in the case of an advisory committee established by the President or an officer of the Federal Government, such advisory committee is renewed by the President or that officer by appropriate action prior to the expiration of such two-year period; or

(B) in the case of an advisory committee established by an Act of Congress, its duration is otherwise provided for by law.


(2) Each advisory committee established after such effective date shall terminate not later than the expiration of the two-year period beginning on the date of its establishment unless—(A) in the case of an advisory committee established by the President or an officer of the Federal Government such advisory committee is renewed by the President or such officer by appropriate action prior to the end of such period; or

(B) in the case of an advisory committee established by an Act of Congress, its duration is otherwise provided for by law.



(b)(1) Upon the renewal of any advisory committee, such advisory committee shall file a charter in accordance with section 9(c).

(2) Any advisory committee established by an Act of Congress shall file a charter in accordance with such section upon the expiration of each successive two-year period following the date of enactment of the Act establishing such advisory committee.

(3) No advisory committee required under this subsection to file a charter shall take any action (other than preparation and filing of such charter) prior to the date on which such charter is filed.


(c) Any advisory committee which is renewed by the President or any officer of the Federal Government may be continued only for successive two-year periods by appropriate action taken by the President or such officer prior to the date on which such advisory committee would otherwise terminate.

(Pub. L. 92–463, § 14, Oct. 6, 1972, 86 Stat. 776.)

Editorial Notes

References in TextEffective date of this Act, referred to in subsec. (a)(1), as meaning effective upon expiration of ninety days following enactment of Pub. L. 92–463 on Oct. 6, 1972, see section 15 of Pub. L. 92–463.

Executive Documents

Ex. Ord. No. 12838. Termination and Limitation of Federal Advisory Committees
Ex. Ord. No. 12838, Feb. 10, 1993, 58 F.R. 8207, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including the Federal Advisory Committee Act (“FACA”), as amended (5 U.S.C. App.), it is hereby ordered as follows:
Section 1. Each executive department and agency shall terminate not less than one-third of the advisory committees subject to FACA (and not required by statute) that are sponsored by the department or agency by no later than the end of fiscal year 1993.
Sec. 2. Within 90 days, the head of each executive department and agency shall submit to the Director of the Office of Management and Budget, for each advisory committee subject to FACA sponsored by that department or agency: (a) a detailed justification for the continued existence, or a brief description in support of the termination, of any advisory committee not required by statute; and (b) a detailed recommendation for submission to the Congress to continue or to terminate any advisory committee required by statute. The Administrator of General Services shall prepare such justifications and recommendations for each advisory committee subject to FACA and not sponsored by a department or agency.
Sec. 3. Effective immediately, executive departments and agencies shall not create or sponsor a new advisory committee subject to FACA unless the committee is required by statute or the agency head (a) finds that compelling considerations necessitate creation of such a committee, and (b) receives the approval of the Director of the Office of Management and Budget. Such approval shall be granted only sparingly and only if compelled by considerations of national security, health or safety, or similar national interests. These requirements shall apply in addition to the notice and other approval requirements of FACA.
Sec. 4. The Director of the Office of Management and Budget shall issue detailed instructions regarding the implementation of this order, including exemptions necessary for the delivery of essential services and compliance with applicable law.
Sec. 5. All independent regulatory commissions and agencies are requested to comply with the provisions of this order.

William J. Clinton.



Continuance of Certain Federal Advisory Committees
Ex. Ord. No. 13889, Sept. 27, 2019, 84 F.R. 52743, as amended by Ex. Ord. No. 13935, § 4(a), July 9, 2020, 85 F.R. 42685, provided:
By the authority vested in me as President, by the Constitution and the laws of the United States of America, and consistent with the provisions of the Federal Advisory Committee Act, as amended (5 U.S.C. App.), it is hereby ordered as follows:
Section 1. Each advisory committee listed below is continued until September 30, 2021.
(a) Committee for the Preservation of the White House; Executive Order 11145, as amended (Department of the Interior).
(b) President’s Commission on White House Fellowships; Executive Order 11183, as amended (Office of Personnel Management).
(c) President’s Committee on the National Medal of Science; Executive Order 11287, as amended (National Science Foundation).
(d) President’s Export Council; Executive Order 12131, as amended (Department of Commerce).
(e) President’s Committee on the International Labor Organization; Executive Order 12216, as amended (Department of Labor).
(f) President’s National Security Telecommunications Advisory Committee; Executive Order 12382, as amended (Department of Homeland Security).
(g) National Industrial Security Program Policy Advisory Committee; Executive Order 12829, as amended (National Archives and Records Administration).
(h) Trade and Environment Policy Advisory Committee; Executive Order 12905 (Office of the United States Trade Representative).
(i) Governmental Advisory Committee to the United States Representative to the North American Commission for Environmental Cooperation; Executive Order 12915 (Environmental Protection Agency).
(j) National Advisory Committee to the United States Representative to the North American Commission for Environmental Cooperation; Executive Order 12915 (Environmental Protection Agency).
(k) Good Neighbor Environmental Board; Executive Order 12916, as amended (Environmental Protection Agency).
(l) Presidential Advisory Council on HIV/AIDS; Executive Order 12963, as amended (Department of Health and Human Services).
(m) President’s Committee for People with Intellectual Disabilities; Executive Order 12994, as amended (Department of Health and Human Services).
(n) Advisory Board on Radiation and Worker Health; Executive Order 13179 (Department of Health and Human Services).
(o) National Infrastructure Advisory Council; Executive Order 13231, as amended (Department of Homeland Security).
(p) President’s Council on Sports, Fitness, and Nutrition; Executive Order 13265, as amended (Department of Health and Human Services).
(q) President’s Advisory Commission on Asian Americans and Pacific Islanders; Executive Order 13872 (Department of Commerce).
(r) President’s Council of Advisors on Science and Technology; Executive Order 13539, as amended (Department of Energy).
(s) Interagency Task Force on Veterans Small Business Development; Executive Order 13540 (Small Business Administration).
(t) State, Local, Tribal, and Private Sector (SLTPS) Policy Advisory Committee; Executive Order 13549 (National Archives and Records Administration).
(u) [Superseded by Ex. Ord. No. 13935, § 4(a), July 9, 2020, 85 F.R. 42685, set out as a note under section 3411 of Title 20, Education.]
(v) President’s Advisory Commission on Educational Excellence for African Americans; Executive Order 13621 (Department of Education).
(w) President’s Advisory Council on Doing Business in Africa; Executive Order 13675, as amended (Department of Commerce).
(x) Commerce Spectrum Management Advisory Committee; initially established pursuant to Presidential Memorandum on Improving Spectrum Management for the 21st Century (November 30, 2004) (Department of Commerce).
(y) National Space-Based Positioning, Navigation, and Timing Advisory Board; National Security Presidential Directive-39, “U.S. National Space-Based Position, Navigation, and Timing Policy” (December 8, 2004) (National Aeronautics and Space Administration).
(z) San Juan Islands National Monument Advisory Committee; Proclamation 8947 of March 25, 2013 (Department of the Interior).
(aa) Bears Ears National Monument Advisory Committee; Proclamation 9558 of December 28, 2016, as amended (Department of the Interior).
(bb) Gold Butte National Monument Advisory Committee; Proclamation 9559 of December 28, 2016 (Department of the Interior).
(cc) Grand Staircase-Escalante National Monument Advisory Committee; Proclamation 9682 of December 4, 2017 (Department of the Interior).
(dd) President’s Board of Advisors on Historically Black Colleges and Universities; Executive Order 13779 (Department of Education).
Sec. 2. Notwithstanding the provisions of any other Executive Order, the functions of the President under the Federal Advisory Committee Act that are applicable to the committees listed in section 1 of this order shall be performed by the head of the department or agency designated after each committee, in accordance with the regulations, guidelines, and procedures established by the Administrator of General Services.
Sec. 3. Sections 1 and 2 of Executive Order 13811 of September 29, 2017, are hereby superseded by sections 1 and 2 of this order.
Sec. 4. This order shall be effective September 30, 2019.

Donald J. Trump.

Provisions providing for the continuance of certain Federal advisory committees were contained in the following:
Ex. Ord. No. 13811, Sept. 29, 2017, 82 F.R. 46363, partially superseded by Ex. Ord. No. 13889, § 3, Sept. 27, 2019, 84 F.R. 52745.
Ex. Ord. No. 13708, Sept. 30, 2015, 80 F.R. 60271, partially superseded by Ex. Ord. No. 13811, § 3, Sept. 29, 2017, 82 F.R. 46365.
Ex. Ord. No. 13652, Sept. 30, 2013, 78 F.R. 61817, partially superseded by Ex. Ord. No. 13708, § 3, Sept. 30, 2015, 80 F.R. 60273.
Ex. Ord. No. 13591, Nov. 23, 2011, 76 F.R. 74623, partially superseded by Ex. Ord. No. 13652, § 3, Sept. 30, 2013, 78 F.R. 61818.
Ex. Ord. No. 13585, Sept. 30, 2011, 76 F.R. 62281, as amended by Ex. Ord. No. 13592, § 5(c), Dec. 2, 2011, 76 F.R. 76607, partially superseded by Ex. Ord. No. 13652, § 3, Sept. 30, 2013, 78 F.R. 61818.
Ex. Ord. No. 13511, Sept. 29, 2009, 74 F.R. 50909, partially superseded by Ex. Ord. No. 13585, § 3, Sept. 30, 2011, 76 F.R. 62281.
Ex. Ord. No. 13446, Sept. 28, 2007, 72 F.R. 56175, partially superseded by Ex. Ord. No. 13511, § 3, Sept. 29, 2009, 74 F.R. 50910.
Ex. Ord. No. 13385, Sept. 29, 2005, 70 F.R. 57989, partially superseded by Ex. Ord. No. 13446, § 4, Sept. 28, 2007, 72 F.R. 56176.
Ex. Ord. No. 13316, Sept. 17, 2003, 68 F.R. 55255, partially superseded by Ex. Ord. No. 13385, § 4, Sept. 29, 2005, 70 F.R. 57990.
Ex. Ord. No. 13225, Sept. 28, 2001, 66 F.R. 50291, superseded by Ex. Ord. No. 13316, § 4, Sept. 17, 2003, 68 F.R. 55256.
Ex. Ord. No. 13138, Sept. 30, 1999, 64 F.R. 53879, as amended by Ex. Ord. No. 13226, § 4(c), Sept. 30, 2001, 66 F.R. 50524, partially superseded by Ex. Ord. No. 13225, § 4, Sept. 28, 2001, 66 F.R. 50292.
Ex. Ord. No. 13062, Sept. 29, 1997, 62 F.R. 51755, partially superseded by Ex. Ord. No. 13138, § 4, Sept. 30, 1999, 64 F.R. 53880.
Ex. Ord. No. 12974, Sept. 29, 1995, 60 F.R. 51875, superseded by Ex. Ord. No. 13062, Sept. 29, 1997, 62 F.R. 51755.
Ex. Ord. No. 12869, Sept. 30, 1993, 58 F.R. 51751, as amended by Ex. Ord. No. 12882, § 4(c), Nov. 23, 1993, 58 F.R. 62493, superseded by Ex. Ord. No. 12974, Sept. 29, 1995, 60 F.R. 51875.
Ex. Ord. No. 12774, Sept. 27, 1991, 56 F.R. 49835, superseded by Ex. Ord. No. 12869, § 5, Sept. 30, 1993, 58 F.R. 51751.
Ex. Ord. No. 12692, Sept. 29, 1989, 54 F.R. 40627, as amended by Ex. Ord. No. 12704, Feb. 26, 1990, 55 F.R. 6969, superseded by Ex. Ord. No. 12774, § 4, Sept. 27, 1991, 56 F.R. 49835.
Ex. Ord. No. 12610, Sept. 30, 1987, 52 F.R. 36901, superseded by Ex. Ord. No. 12692, Sept. 29, 1989, 54 F.R. 40627.
Ex. Ord. No. 12534, Sept. 30, 1985, 50 F.R. 40319, superseded by Ex. Ord. No. 12610, Sept. 30, 1987, 52 F.R. 36901.
Ex. Ord. No. 12489, Sept. 28, 1984, 49 F.R. 38927, superseded by Ex. Ord. No. 12534, Sept. 30, 1985, 50 F.R. 40319.
Ex. Ord. No. 12399, Dec. 31, 1982, 48 F.R. 379, superseded by Ex. Ord. No. 12534, Sept. 30, 1985, 50 F.R. 40319.
Ex. Ord. No. 12258, Dec. 31, 1980, 46 F.R. 1251, as amended by Ex. Ord. No. 12271, Jan. 15, 1981, 46 F.R. 4677; Ex. Ord. No. 12299, Mar. 17, 1981, 46 F.R. 17751; Ex. Ord. No. 12305, May 5, 1981, 46 F.R. 25421; Ex. Ord. No. 12336, Dec. 21, 1981, 46 F.R. 62239, superseded by Ex. Ord. No. 12399, Dec. 31, 1982, 48 F.R. 379.
Ex. Ord. No. 12110, Dec. 28, 1978, 44 F.R. 1069, superseded by Ex. Ord. No. 12258, Dec. 31, 1980, 46 F.R. 1251.
Ex. Ord. No. 11948, Dec. 20, 1976, 41 F.R. 55705, as amended by Ex. Ord. No. 12007, Aug. 22, 1977, 42 F.R. 42839; Ex. Ord. No. 12029, Dec. 14, 1977, 42 F.R. 63631, superseded by Ex. Ord. No. 12110, Dec. 28, 1978, 44 F.R. 1069.
Ex. Ord. No. 11827, Jan. 4, 1975, 40 F.R. 1217, as amended by Ex. Ord. No. 11915, May 10, 1976, 41 F.R. 19195, superseded by Ex. Ord. No. 11948, Dec. 20, 1976, 41 F.R. 55705.


Ex. Ord. No. 13875. Evaluating and Improving the Utility of Federal Advisory Committees
Ex. Ord. No. 13875, June 14, 2019, 84 F.R. 28711, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, and consistent with the Federal Advisory Committee Act (FACA), as amended (5 U.S.C. App.), it is hereby ordered as follows:
Section 1. Review of Current Advisory Committees. (a) Each executive department and agency (agency) shall evaluate the need for each of its current advisory committees established under section 9(a)(2) of FACA and those advisory committees established under section 9(a)(1) that are authorized by law but not required by statute (eligible committees).
(b) Each agency shall, by September 30, 2019, terminate at least one-third of its current committees established under section 9(a)(2) of FACA, including committees for which the:
(i) stated objectives of the committee have been accomplished;
(ii) subject matter or work of the committee has become obsolete;
(iii) primary functions have been assumed by another entity; or
(iv) agency determines that the cost of operation is excessive in relation to the benefits to the Federal Government.
(c) Each agency may request a waiver of the requirement in subsection (b) of this section from the Director of the Office of Management and Budget (Director). The Director may grant such a waiver if the Director concludes it is necessary for the delivery of essential services, for effective program delivery, or because it is otherwise warranted by the public interest.
(d) Each agency that has fewer than three current eligible committees is exempt from subsection (b) of this section.
(e) Agencies may count eligible committees terminated since January 20, 2017, toward the requirement of subsection (b) of this section.
Sec. 2. Limitations on New Advisory Committees. The Government-wide combined total number of eligible committees (excluding committees covered by section 6(d) of this order) shall not exceed 350. If the combined total number of eligible committees exceeds 350, an agency may not establish a new advisory committee under section 9(a)(2) of FACA, unless the agency obtains a waiver pursuant to subsection 4(b) of this order. Such a waiver is in addition to the notice and other requirements of FACA and its implementing regulations.
Sec. 3. Reporting Requirements. (a) The head of each agency shall submit to the Director on or before August 1, 2019:
(i) a recommendation for each of the agency’s current advisory committees established by the President under section 9(a)(1) of FACA regarding whether the committee should be continued; and
(ii) a detailed plan, for each advisory committee required by statute, for continuing or terminating such committee, including, as appropriate, recommended legislation for submission to the Congress.
(b) The Administrator of General Services (Administrator) shall submit to the Director such justifications and recommendations required by subsection (a) of this section for independent Presidential advisory committees, as defined by 41 CFR 102-3.25.
Sec. 4. Office of Management and Budget Role. (a) The Director, in coordination with the Administrator, shall issue instructions regarding the implementation of this order, including how to calculate the number of eligible committees to eliminate in each agency and how to comply with applicable law.
(b) The Director may, with the concurrence of the Administrator, grant an agency a waiver of the requirements of section 2 of this order if the Director concludes that such waiver is necessary for the delivery of essential services, for effective program delivery, or because it is otherwise warranted by the public interest.
(c) By September 1, 2019, the Director shall make appropriate recommendations to the President about terminating committees established by the President under section 9(a)(1) of FACA. The Director shall also include in the President’s FY 2021 budget submission to the Congress a detailed plan for terminating such committees required by statute whose continued operations no longer serve the public interest, including with respect to the criteria set forth in subsection 1(b) of this order.
Sec. 5. Exemption for Merit Review Panels. (a) The requirements of sections 1, 2, and 3 of this order do not apply to a merit review panel or advisory committee whose primary purpose is to provide scientific expertise to support agencies making decisions related to the safety or efficacy of products to be marketed to American consumers.
(b) A merit review panel, for purposes of this order, is any collegial body whose approval is necessary to fund an extramural research procurement contract, grant, or cooperative agreement (including second level peer review), such as those at the National Institutes of Health.
Sec. 6. General Provisions. (a) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(b) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director relating to budgetary, administrative, or legislative proposals.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
(d) The provisions of this order do not apply to any independent regulatory agency, as that term is defined in section 3502(5) of title 44, United States Code.

Donald J. Trump.



Termination of Certain Federal Advisory Committees
Provisions providing for the termination of certain Federal advisory committees are contained in the following:
Ex. Ord. No. 12379, Aug. 17, 1982, 47 F.R. 36099.
Ex. Ord. No. 12305, May 5, 1981, 46 F.R. 25421.
Ex. Ord. No. 12029, Dec. 14, 1977, 42 F.R. 63631.
Ex. Ord. No. 12007, Aug. 22, 1977, 42 F.R. 42839.



§ 15. Requirements relating to the National Academy of Sciences and the National Academy of Public Administration(a) In General.—An agency may not use any advice or recommendation provided by the National Academy of Sciences or National Academy of Public Administration that was developed by use of a committee created by that academy under an agreement with an agency, unless—(1) the committee was not subject to any actual management or control by an agency or an officer of the Federal Government;

(2) in the case of a committee created after the date of the enactment of the Federal Advisory Committee Act Amendments of 1997, the membership of the committee was appointed in accordance with the requirements described in subsection (b)(1); and

(3) in developing the advice or recommendation, the academy complied with—(A) subsection (b)(2) through (6), in the case of any advice or recommendation provided by the National Academy of Sciences; or

(B) subsection (b)(2) and (5), in the case of any advice or recommendation provided by the National Academy of Public Administration.



(b) Requirements.—The requirements referred to in subsection (a) are as follows:(1) The Academy shall determine and provide public notice of the names and brief biographies of individuals that the Academy appoints or intends to appoint to serve on the committee. The Academy shall determine and provide a reasonable opportunity for the public to comment on such appointments before they are made or, if the Academy determines such prior comment is not practicable, in the period immediately following the appointments. The Academy shall make its best efforts to ensure that (A) no individual appointed to serve on the committee has a conflict of interest that is relevant to the functions to be performed, unless such conflict is promptly and publicly disclosed and the Academy determines that the conflict is unavoidable, (B) the committee membership is fairly balanced as determined by the Academy to be appropriate for the functions to be performed, and (C) the final report of the Academy will be the result of the Academy’s independent judgment. The Academy shall require that individuals that the Academy appoints or intends to appoint to serve on the committee inform the Academy of the individual’s conflicts of interest that are relevant to the functions to be performed.

(2) The Academy shall determine and provide public notice of committee meetings that will be open to the public.

(3) The Academy shall ensure that meetings of the committee to gather data from individuals who are not officials, agents, or employees of the Academy are open to the public, unless the Academy determines that a meeting would disclose matters described in section 552(b) of title 5, United States Code. The Academy shall make available to the public, at reasonable charge if appropriate, written materials presented to the committee by individuals who are not officials, agents, or employees of the Academy, unless the Academy determines that making material available would disclose matters described in that section.

(4) The Academy shall make available to the public as soon as practicable, at reasonable charge if appropriate, a brief summary of any committee meeting that is not a data gathering meeting, unless the Academy determines that the summary would disclose matters described in section 552(b) of title 5, United States Code. The summary shall identify the committee members present, the topics discussed, materials made available to the committee, and such other matters that the Academy determines should be included.

(5) The Academy shall make available to the public its final report, at reasonable charge if appropriate, unless the Academy determines that the report would disclose matters described in section 552(b) of title 5, United States Code. If the Academy determines that the report would disclose matters described in that section, the Academy shall make public an abbreviated version of the report that does not disclose those matters.

(6) After publication of the final report, the Academy shall make publicly available the names of the principal reviewers who reviewed the report in draft form and who are not officials, agents, or employees of the Academy.


(c) Regulations.—The Administrator of General Services may issue regulations implementing this section.

(Pub. L. 92–463, § 15, as added Pub. L. 105–153, § 2(b), Dec. 17, 1997, 111 Stat. 2689.)

Editorial Notes

References in TextThe date of the enactment of the Federal Advisory Committee Act Amendments of 1997, referred to in subsec. (a)(2), is the date of enactment of Pub. L. 105–153, which was approved Dec. 17, 1997.

Prior ProvisionsA prior section 15 of the Federal Advisory Committee Act was renumbered section 16 by Pub. L. 105–153.

Statutory Notes and Related Subsidiaries
ReportPub. L. 105–153, § 3, Dec. 17, 1997, 111 Stat. 2691, provided that: “Not later than 1 year after the date of the enactment of this Act [Dec. 17, 1997], the Administrator of General Services shall submit a report to the Congress on the implementation of and compliance with the amendments made by this Act [enacting this section, amending section 3 of Pub. L. 92–463, set out in this Appendix, and redesignating former section 15 of Pub. L. 92–463, set out in this Appendix, as section 16].”




§ 16. Effective date
Except as provided in section 7(b), this Act shall become effective upon the expiration of ninety days following October 6, 1972.
(Pub. L. 92–463, § 16, formerly § 15, Oct. 6, 1972, 86 Stat. 776; renumbered § 16, Pub. L. 105–153, § 2(b), Dec. 17, 1997, 111 Stat. 2689.)


INSPECTOR GENERAL ACT OF 1978
Pub. L. 95–452, Oct. 12, 1978, 92 Stat. 1101, as amended by Pub. L. 96–88, title V, § 508(n), Oct. 17, 1979, 93 Stat. 694; Pub. L. 97–113, title VII, § 705(a)(1)–(3), Dec. 29, 1981, 95 Stat. 1544; Pub. L. 97–252, title XI, § 1117(a)–(c), Sept. 8, 1982, 96 Stat. 750–752; Pub. L. 99–93, title I, § 150(a), Aug. 16, 1985, 99 Stat. 427; Pub. L. 99–399, title IV, § 412(a), Aug. 27, 1986, 100 Stat. 867; Pub. L. 100–504, title I, §§ 102(a)–(d), (f), (g), 104(a), 105–107, 109, 110, Oct. 18, 1988, 102 Stat. 2515–2529; Pub. L. 100–527, § 13(h), Oct. 25, 1988, 102 Stat. 2643; Pub. L. 101–73, title V, § 501(b)(1), title VII, § 702(c), Aug. 9, 1989, 103 Stat. 393, 415; Pub. L. 102–233, title III, § 315(a), Dec. 12, 1991, 105 Stat. 1772; Pub. L. 103–82, title II, § 202(g)(1), (2)(A), (3)(A), (4), (5), Sept. 21, 1993, 107 Stat. 889, 890; Pub. L. 103–204, § 23(a), Dec. 17, 1993, 107 Stat. 2407; Pub. L. 103–296, title I, § 108(l), Aug. 15, 1994, 108 Stat. 1488; Pub. L. 103–325, title I, § 118(a), Sept. 23, 1994, 108 Stat. 2188; Pub. L. 104–88, title III, § 319, Dec. 29, 1995, 109 Stat. 949; Pub. L. 104–106, div. A, title XV, § 1502(f)(6), div. D, title XLIII, § 4322(b)(1), (3), Feb. 10, 1996, 110 Stat. 510, 677; Pub. L. 104–208, div. A, title I, § 101(f) [title VI, § 662(b), title VIII, § 805(c)], Sept. 30, 1996, 110 Stat. 3009–314, 3009–379, 3009–393; Pub. L. 105–134, title IV, § 409(a)(1), Dec. 2, 1997, 111 Stat. 2586; Pub. L. 105–206, title I, § 1103(a)–(c)(1), (e)(1)–(3), July 22, 1998, 112 Stat. 705, 708, 709; Pub. L. 105–272, title VII, § 702(b), Oct. 20, 1998, 112 Stat. 2415; Pub. L. 105–277, div. C, title III, § 306(h), as added Pub. L. 106–31, title I, § 105(a)(5), May 21, 1999, 113 Stat. 63; Pub. L. 105–277, div. G, title XIII, § 1314(b), title XIV, § 1422(b)(2), Oct. 21, 1998, 112 Stat. 2681–776, 2681–792; Pub. L. 106–65, div. A, title X, § 1067(17), Oct. 5, 1999, 113 Stat. 775; Pub. L. 106–113, div. B, § 1000(a)(7) [title II, § 205], Nov. 29, 1999, 113 Stat. 1536, 1501A–422; Pub. L. 106–422, § 1(b), Nov. 1, 2000, 114 Stat. 1872; Pub. L. 107–108, title III, § 309(b), Dec. 28, 2001, 115 Stat. 1400; Pub. L. 107–189, § 22(a), (c), (d), June 14, 2002, 116 Stat. 707, 708; Pub. L. 107–252, title VIII, § 812(a), Oct. 29, 2002, 116 Stat. 1727; Pub. L. 107–273, div. A, title III, § 308, Nov. 2, 2002, 116 Stat. 1784; Pub. L. 107–296, title VIII, §§ 811(e), 812(a), title XI, § 1112(a), title XVII, § 1701, Nov. 25, 2002, 116 Stat. 2221, 2222, 2275, 2313; Pub. L. 107–306, title VIII, § 825, Nov. 27, 2002, 116 Stat. 2429; Pub. L. 108–7, div. L, § 104(b), (c)(2), Feb. 20, 2003, 117 Stat. 529, 531; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 108–458, title I, § 1078, title VIII, § 8304, Dec. 17, 2004, 118 Stat. 3695, 3868; Pub. L. 109–177, title VI, § 605(e)(3), (4), Mar. 9, 2006, 120 Stat. 255; Pub. L. 109–295, title VI, § 612(c), Oct. 4, 2006, 120 Stat. 1410; Pub. L. 109–435, title VI, §§ 603(b), 605(a), Dec. 20, 2006, 120 Stat. 3240, 3242; Pub. L. 110–234, title XIV, § 14217(c), May 22, 2008, 122 Stat. 1482; Pub. L. 110–246, § 4(a), title XIV, § 14217(c), June 18, 2008, 122 Stat. 1664, 2244; Pub. L. 110–289, div. A, title I, § 1105(c), July 30, 2008, 122 Stat. 2668; Pub. L. 110–409, §§ 2–4(a)(1), 5, 6(a), (b), 7(a), (d)(1), 8, 9, 11–13(a), 14, Oct. 14, 2008, 122 Stat. 4302, 4305, 4313–4316; Pub. L. 110–417, [div. A], title IX, §§ 907, 931(b)(2), Oct. 14, 2008, 122 Stat. 4569, 4575; Pub. L. 111–13, title IV, § 4101, Apr. 21, 2009, 123 Stat. 1597; Pub. L. 111–84, div. A, title X, § 1042, Oct. 28, 2009, 123 Stat. 2455; Pub. L. 111–203, title IX, §§ 989B–989D, title X, § 1081, July 21, 2010, 124 Stat. 1945, 1946, 2080; Pub. L. 111–259, title IV, §§ 405(d), 431, Oct. 7, 2010, 124 Stat. 2719, 2731; Pub. L. 112–199, title I, § 117(a), (b), Nov. 27, 2012, 126 Stat. 1474, 1475; Pub. L. 112–239, div. A, title VIII, § 848, title XVI, § 1614, Jan. 2, 2013, 126 Stat. 1851, 2066; Pub. L. 113–126, title III, § 310, title IV, §§ 402, 412, title VI, § 603(a), July 7, 2014, 128 Stat. 1398, 1408, 1409, 1420; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537; Pub. L. 114–113, div. H, title IV, § 401(a), div. M, title III, § 304, Dec. 18, 2015, 129 Stat. 2639, 2913; Pub. L. 114–317, §§ 2, 3, 4(c)–6, 7(b)(1), (c), (d)(2), (3), Dec. 16, 2016, 130 Stat. 1595–1606; Pub. L. 115–141, div. P, title V, § 501(a), Mar. 23, 2018, 132 Stat. 1090; Pub. L. 115–192, § 2(a)–(c), June 25, 2018, 132 Stat. 1502, 1503; Pub. L. 115–254, div. F, title I, § 1414, Oct. 5, 2018, 132 Stat. 3492; Pub. L. 116–92, div. A, title XVII, §§ 1710, 1732(b)–1734, div. E, title LXVII, § 6726(c), Dec. 20, 2019, 133 Stat. 1801, 1817, 1818, 2236; Pub. L. 116–260, div. U, title V, § 501(a), Dec. 27, 2020, 134 Stat. 2293.
§ 1. Short title
This Act be cited as the “Inspector General Act of 1978”.
(Pub. L. 95–452, § 1, Oct. 12, 1978, 92 Stat. 1101.)

Statutory Notes and Related Subsidiaries
Short Title of 2018 AmendmentPub. L. 115–192, § 1, June 25, 2018, 132 Stat. 1502, provided that: “This Act [amending sections 3, 5, and 11 of Pub. L. 95–452, set out in this Appendix, and repealing provisions set out as a note under section 3 of Pub. L. 95–452, set out in this Appendix] may be cited as the ‘Whistleblower Protection Coordination Act’.”


Short Title of 2016 AmendmentPub. L. 114–317, § 1(a), Dec. 16, 2016, 130 Stat. 1595, provided that: “This Act [enacting section 8N of Pub. L. 95–452, set out in this Appendix, amending sections 3 to 6, 8, 8A, 8D, 8E, 8G, 8I, 8J, 8M, and 11 of Pub. L. 95–452, set out in this Appendix, enacting provisions set out as a note under section 8M of Pub. L. 95–452, set out in this Appendix, amending provisions set out as a note under section 11 of Pub. L. 95–452, set out in this Appendix, and repealing provisions set out as notes under section 8M of Pub. L. 95–452, set out in this Appendix, and section 1211 of Title 5, Government Organization and Employees] may be cited as the ‘Inspector General Empowerment Act of 2016’.”


Short Title of 2008 AmendmentPub. L. 110–409, § 1, Oct. 14, 2008, 122 Stat. 4302, provided that: “This Act [see Tables for classification] may be cited as the ‘Inspector General Reform Act of 2008’.”


Short Title of 2006 AmendmentPub. L. 109–440, § 1, Dec. 20, 2006, 120 Stat. 3286, provided that: “This Act [amending provisions set out as a note under section 8G of Pub. L. 95–452, set out in this Appendix] may be cited as the ‘Iraq Reconstruction Accountability Act of 2006’.”


Short Title of 1998 AmendmentPub. L. 105–272, title VII, § 701(a), Oct. 20, 1998, 112 Stat. 2413, provided that: “This title [enacting section 8H of Pub. L. 95–452, set out in this Appendix, amending section 8I of Pub. L. 95–452, set out in this Appendix, and section 403q of Title 50, War and National Defense, and enacting provisions set out as a note under section 8H of Pub. L. 95–452, set out in this Appendix] may be cited as the ‘Intelligence Community Whistleblower Protection Act of 1998’.”


Short Title of 1988 AmendmentPub. L. 100–504, title I, § 101, Oct. 18, 1988, 102 Stat. 2515, provided that: “This title [enacting sections 8B–8F of Pub. L. 95–452, set out in this Appendix, amending sections 2, 4–6, 8, 9, and 11 of Pub. L. 95–452, set out in this Appendix, sections 5315 and 5316 of this title, sections 405 and 1105 of Title 31, Money and Finance, and section 410 of Title 39, Postal Service, repealing sections 3521–3527 and 7138 of Title 42, The Public Health and Welfare, and section 231v of Title 45, Railroads, and enacting provisions set out as notes under sections 1, 5, 8D, 8E, and 9 of Pub. L. 95–452, set out in this Appendix] may be cited as the ‘Inspector General Act Amendments of 1988’.”


Payment Authority Subject to AppropriationsPub. L. 100–504, title I, § 112, Oct. 18, 1988, 102 Stat. 2530, provided that: “Any authority to make payments under this title [see Short Title of 1988 Amendment note above] shall be effective only to such extent as provided in appropriations Acts.”




§ 2. Purpose and establishment of Offices of Inspector General; departments and agencies involved
In order to create independent and objective units—(1) to conduct and supervise audits and investigations relating to the programs and operations of the establishments listed in section 12(2);

(2) to provide leadership and coordination and recommend policies for activities designed (A) to promote economy, efficiency, and effectiveness in the administration of, and (B) to prevent and detect fraud and abuse in, such programs and operations; and

(3) to provide a means for keeping the head of the establishment and the Congress fully and currently informed about problems and deficiencies relating to the administration of such programs and operations and the necessity for and progress of corrective action;

there is established—
(A) in each of such establishments an office of Inspector General, subject to subparagraph (B); and

(B) in the establishment of the Department of the Treasury—(i) an Office of Inspector General of the Department of the Treasury; and

(ii) an Office of Treasury Inspector General for Tax Administration.


(Pub. L. 95–452, § 2, Oct. 12, 1978, 92 Stat. 1101; Pub. L. 96–88, title V, § 508(n)(1), Oct. 17, 1979, 93 Stat. 694; Pub. L. 97–113, title VII, § 705(a)(1), Dec. 29, 1981, 95 Stat. 1544; Pub. L. 97–252, title XI, § 1117(a)(1), Sept. 8, 1982, 96 Stat. 750; Pub. L. 99–93, title I, § 150(a)(1), Aug. 16, 1985, 99 Stat. 427; Pub. L. 99–399, title IV, § 412(a)(1), Aug. 27, 1986, 100 Stat. 867; Pub. L. 100–504, title I, § 102(a), (b), Oct. 18, 1988, 102 Stat. 2515; Pub. L. 100–527, § 13(h)(1), Oct. 25, 1988, 102 Stat. 2643; Pub. L. 105–206, title I, § 1103(a), July 22, 1998, 112 Stat. 705; Pub. L. 110–409, § 7(d)(1)(A), Oct. 14, 2008, 122 Stat. 4313.)

Editorial Notes
Codification
Amendment by Pub. L. 100–527 amended section as it existed prior to amendment by Pub. L. 100–504, see Effective Date of 1988 Amendments note below.

Amendments2008—Par. (1). Pub. L. 110–409 substituted “section 12(2)” for “section 11(2)”.
1998—Pub. L. 105–206, in concluding provisions, substituted “there is established—” and subpars. (A) and (B) for “there is hereby established in each of such establishments an office of Inspector General.”
1988—Pub. L. 100–504 substituted “there” for “thereby” in concluding provisions and amended par. (1) generally. Prior to amendment, par. (1), as amended by Pub. L. 100–527, read as follows: “to conduct and supervise audits and investigations relating to programs and operations of the Department of Agriculture, the Department of Commerce, the Department of Defense, the Department of Education, the Department of Housing and Urban Development, the Department of the Interior, the Department of Labor, the Department of Transportation, the Department of Veterans Affairs, the Agency for International Development, the Community Services Administration, the Environmental Protection Agency, the General Services Administration, the National Aeronautics and Space Administration, the Small Business Administration, the United States Information Agency, and the Department of State;”.
Par. (1). Pub. L. 100–527 inserted “the Department of Veterans Affairs,” and struck out “the Veterans’ Administration,” after “United States Information Agency,”. See Codification note above.
1986—Par. (1). Pub. L. 99–399 inserted “the United States Information Agency,”.
1985—Par. (1). Pub. L. 99–93 inserted reference to the Department of State.
1982—Par. (1). Pub. L. 97–252, § 1117(a)(1), inserted “the Department of Defense,”.
1981—Par. (1). Pub. L. 97–113 inserted “the Agency for International Development,”.
1979—Par. (1). Pub. L. 96–88 inserted “the Department of Education,”.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentsAmendment by Pub. L. 100–527 effective Mar. 15, 1989, see section 18(a) of Pub. L. 100–527, set out as a Department of Veterans Affairs Act note under section 301 of Title 38, Veterans’ Benefits.
Amendment by Pub. L. 100–504 effective 180 days after Oct. 18, 1988, see section 113 of Pub. L. 100–504, set out as a note under section 5 of Pub. L. 95–452 in this Appendix.

Effective Date of 1979 AmendmentAmendment by Pub. L. 96–88 effective May 4, 1980, with specified exceptions, see section 601 of Pub. L. 96–88, set out as an Effective Date note under section 3401 of Title 20, Education.



§ 3. Appointment of Inspector General; supervision; removal; political activities; appointment of Assistant Inspector General for Auditing and Assistant Inspector General for Investigations(a) There shall be at the head of each Office an Inspector General who shall be appointed by the President, by and with the advice and consent of the Senate, without regard to political affiliation and solely on the basis of integrity and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, or investigations. Each Inspector General shall report to and be under the general supervision of the head of the establishment involved or, to the extent such authority is delegated, the officer next in rank below such head, but shall not report to, or be subject to supervision by, any other officer of such establishment. Neither the head of the establishment nor the officer next in rank below such head shall prevent or prohibit the Inspector General from initiating, carrying out, or completing any audit or investigation, or from issuing any subpoena during the course of any audit or investigation.

(b) An Inspector General may be removed from office by the President. If an Inspector General is removed from office or is transferred to another position or location within an establishment, the President shall communicate in writing the reasons for any such removal or transfer to both Houses of Congress, not later than 30 days before the removal or transfer. Nothing in this subsection shall prohibit a personnel action otherwise authorized by law, other than transfer or removal.

(c) For the purposes of section 7324 of title 5, United States Code, no Inspector General shall be considered to be an employee who determines policies to be pursued by the United States in the nationwide administration of Federal laws.

(d)(1) Each Inspector General shall, in accordance with applicable laws and regulations governing the civil service—(A) appoint an Assistant Inspector General for Auditing who shall have the responsibility for supervising the performance of auditing activities relating to programs and operations of the establishment;

(B) appoint an Assistant Inspector General for Investigations who shall have the responsibility for supervising the performance of investigative activities relating to such programs and operations; and

(C) designate a Whistleblower Protection Coordinator who shall—(i) educate agency employees—(I) about prohibitions against retaliation for protected disclosures; and

(II) who have made or are contemplating making a protected disclosure about the rights and remedies against retaliation for protected disclosures, including—(aa) the means by which employees may seek review of any allegation of reprisal, including the roles of the Office of the Inspector General, the Office of Special Counsel, the Merit Systems Protection Board, and any other relevant entities; and

(bb) general information about the timeliness of such cases, the availability of any alternative dispute mechanisms, and avenues for potential relief.11 So in original. The period probably should be a semicolon.



(ii) assist the Inspector General in promoting the timely and appropriate handling and consideration of protected disclosures and allegations of reprisal, to the extent practicable, by the Inspector General; and

(iii) assist the Inspector General in facilitating communication and coordination with the Special Counsel, the Council of the Inspectors General on Integrity and Efficiency, the establishment, Congress, and any other relevant entity regarding the timely and appropriate handling and consideration of protected disclosures, allegations of reprisal, and general matters regarding the implementation and administration of whistleblower protection laws, rules, and regulations.



(2) The Whistleblower Protection Coordinator shall not act as a legal representative, agent, or advocate of the employee or former employee.

(3) The Whistleblower Protection Coordinator shall have direct access to the Inspector General as needed to accomplish the requirements of this subsection.

(4) For the purposes of this section, the requirement of the designation of a Whistleblower Protection Ombudsman 22 So in original. Probably should be “Coordinator”. under paragraph (1)(C) shall not apply to—(A) any agency that is an element of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)) [50 U.S.C. 3003(4)]); or

(B) as determined by the President, any executive agency or unit thereof the principal function of which is the conduct of foreign intelligence or counter intelligence activities.



(e) The annual rate of basic pay for an Inspector General (as defined under section 12(3)) shall be the rate payable for level III of the Executive Schedule under section 5314 of title 5, United States Code, plus 3 percent.

(f) An Inspector General (as defined under section 8G(a)(6) or 12(3)) may not receive any cash award or cash bonus, including any cash award under chapter 45 of title 5, United States Code.

(g) Each Inspector General shall, in accordance with applicable laws and regulations governing the civil service, obtain legal advice from a counsel either reporting directly to the Inspector General or another Inspector General.

(Pub. L. 95–452, § 3, Oct. 12, 1978, 92 Stat. 1101; Pub. L. 110–409, §§ 3(a), 4(a)(1), 5, 6(a), Oct. 14, 2008, 122 Stat. 4302, 4305; Pub. L. 112–199, title I, § 117(a), Nov. 27, 2012, 126 Stat. 1474; Pub. L. 114–317, § 7(d)(3)(A), Dec. 16, 2016, 130 Stat. 1606; Pub. L. 115–192, § 2(a), June 25, 2018, 132 Stat. 1502.)

Editorial Notes
Amendments2018—Subsec. (d)(1)(C). Pub. L. 115–192, § 2(a)(1)(B), substituted “Coordinator who shall—” for “Ombudsman who shall educate agency employees—” in introductory provisions.
Subsec. (d)(1)(C)(i). Pub. L. 115–192, § 2(a)(1)(B), inserted cl. (i) designation and introductory provisions. Former cl. (i) redesignated subcl. (I) of cl. (i).
Subsec. (d)(1)(C)(i)(I). Pub. L. 115–192, § 2(a)(1)(A), (C), redesignated cl. (i) as subcl. (I) of cl. (i) and substituted “against retaliation” for “on retaliation”.
Subsec. (d)(1)(C)(i)(II). Pub. L. 115–192, § 2(a)(1)(A), (D), redesignated cl. (ii) as subcl. (II) of cl. (i), substituted “, including—” for period at end, and added items (aa) and (bb).
Subsec. (d)(1)(C)(ii), (iii). Pub. L. 115–192, § 2(a)(1)(E), added cls. (ii) and (iii). Former cl. (ii) redesignated subcl. (II) of cl. (i).
Subsec. (d)(2). Pub. L. 115–192, § 2(a)(2), substituted “Coordinator” for “Ombudsman”.
Subsec. (d)(3), (4). Pub. L. 115–192, § 2(a)(3), (4), added par. (3) and redesignated former par. (3) as (4).
2016—Subsec. (a). Pub. L. 114–317 substituted “subpoena” for “subpena”.
2012—Subsec. (d). Pub. L. 112–199 added subsec. (d) and struck out former subsec. (d) which read as follows: “Each Inspector General shall, in accordance with applicable laws and regulations governing the civil service—
“(1) appoint an Assistant Inspector General for Auditing who shall have the responsibility for supervising the performance of auditing activities relating to programs and operations of the establishment, and
“(2) appoint an Assistant Inspector General for Investigations who shall have the responsibility for supervising the performance of investigative activities relating to such programs and operations.”
2008—Subsec. (b). Pub. L. 110–409, § 3(a), substituted “If an Inspector General is removed from office or is transferred to another position or location within an establishment, the President shall communicate in writing the reasons for any such removal or transfer to both Houses of Congress, not later than 30 days before the removal or transfer. Nothing in this subsection shall prohibit a personnel action otherwise authorized by law, other than transfer or removal.” for “The President shall communicate the reasons for any such removal to both Houses of Congress.”
Subsec. (e). Pub. L. 110–409, § 4(a)(1), added subsec. (e).
Subsec. (f). Pub. L. 110–409, § 5, added subsec. (f).
Subsec. (g). Pub. L. 110–409, § 6(a), added subsec. (g).

Statutory Notes and Related Subsidiaries
Effective and Termination Dates of 2012 AmendmentPub. L. 112–199, title I, § 117(c), Nov. 27, 2012, 126 Stat. 1475, which terminated the amendments made to this section and section 8D of Pub. L. 95–452 by section 117 of Pub. L. 112–199 5 years after Nov. 27, 2012, and revived the text as it read on the day before Nov. 27, 2012, was repealed by Pub. L. 115–192, § 2(d), June 25, 2018, 132 Stat. 1503, effective Nov. 26, 2017.
Amendment by Pub. L. 112–199 effective 30 days after Nov. 27, 2012, see section 202 of Pub. L. 112–199, set out as an Effective Date of 2012 Amendment note under section 1204 of this title.

ConstructionPub. L. 110–409, § 6(c), Oct. 14, 2008, 122 Stat. 4305, provided that: “Nothing in the amendments made by this section [amending this section and section 8G of Pub. L. 95–452, set out in this Appendix] shall be construed to alter the duties and responsibilities of the counsel for any establishment or designated Federal entity, except for the availability of counsel as provided under sections 3(g) and 8G(g) of the Inspector General Act of 1978 (5 U.S.C. App.) (as amended by this section). The Counsel to the Inspector General shall perform such functions as the Inspector General may prescribe.”


Transition Rule Relating to Inspectors General of the Federal Communications CommissionPub. L. 115–141, div. P, title V, § 501(b), Mar. 23, 2018, 132 Stat. 1090, provided that: 
“An individual serving as Inspector General of the Commission [Federal Communications Commission] on the date of the enactment of this Act [Mar. 23, 2018] pursuant to an appointment made under section 8G of the Inspector General Act of 1978 (5 U.S.C. App.)—
“(1) may continue so serving until the President makes an appointment under section 3(a) of such Act [subsec. (a) of this section] with respect to the Commission consistent with the amendments made by subsection (a); and

“(2) shall, while serving under paragraph (1), remain subject to the provisions of section 8G of such Act which, immediately before the date of the enactment of this Act, applied with respect to the Inspector General of the Commission and suffer no reduction in pay.”




Pay of Inspectors GeneralPub. L. 110–409, § 4(a)(3), Oct. 14, 2008, 122 Stat. 4303, as amended by Pub. L. 111–259, title IV, § 405(b), Oct. 7, 2010, 124 Stat. 2719, provided that:
“(A) In general.—Notwithstanding any other provision of law, the annual rate of basic pay of the Inspector General of the Intelligence Community, the Inspector General of the Central Intelligence Agency, the Special Inspector General for Iraq Reconstruction, and the Special Inspector General for Afghanistan Reconstruction shall be that of an Inspector General as defined under section 12(3) of the Inspector General Act of 1978 (5 U.S.C. App.) (as amended by section 7(a) of this Act).

“(B) Prohibition of cash bonus or awards.—Section 3(f) of the Inspector General Act of 1978 (5 U.S.C. App.) (as amended by section 5 of this Act) shall apply to the Inspectors General described under subparagraph (A).”



Pub. L. 110–409, § 4(b)–(d), Oct. 14, 2008, 122 Stat. 4304, provided that:
“(b) Inspectors General of Designated Federal Entities.—“(1) In general.—Notwithstanding any other provision of law, the Inspector General of each designated Federal entity (as those terms are defined under section 8G of the Inspector General Act of 1978 (5 U.S.C. App.)) shall, for pay and all other purposes, be classified at a grade, level, or rank designation, as the case may be, at or above those of a majority of the senior level executives of that designated Federal entity (such as a General Counsel, Chief Information Officer, Chief Financial Officer, Chief Human Capital Officer, or Chief Acquisition Officer). The pay of an Inspector General of a designated Federal entity (as those terms are defined under section 8G of the Inspector General Act of 1978 (5 U.S.C. App.)) shall be not less than the average total compensation (including bonuses) of the senior level executives of that designated Federal entity calculated on an annual basis.

“(2) Limitation on adjustment.—“(A) In general.—In the case of an Inspector General of a designated Federal entity whose pay is adjusted under paragraph (1), the total increase in pay in any fiscal year resulting from that adjustment may not exceed 25 percent of the average total compensation (including bonuses) of the Inspector General of that entity for the preceding 3 fiscal years.

“(B) Sunset of limitation.—The limitation under subparagraph (A) shall not apply to any adjustment made in fiscal year 2013 or each fiscal year thereafter.



“(c) Savings Provision for Newly Appointed Inspectors General.—“(1) In general.—The provisions of section 3392 of title 5, United States Code, other than the terms ‘performance awards’ and ‘awarding of ranks’ in subsection (c)(1) of such section, shall apply to career appointees of the Senior Executive Service who are appointed to the position of Inspector General.

“(2) Nonreduction in pay.—Notwithstanding any other provision of law, career Federal employees serving on an appointment made pursuant to statutory authority found other than in section 3392 of title 5, United States Code, shall not suffer a reduction in pay, not including any bonus or performance award, as a result of being appointed to the position of Inspector General.


“(d) Savings Provision.—Nothing in this section [amending this section, section 5315 of Title 5, Government Organization and Employees, and section 12651e of Title 42, The Public Health and Welfare, and enacting provisions set out as a note under this section] shall have the effect of reducing the rate of pay of any individual serving on the date of enactment of this section [Oct. 14, 2008] as an Inspector General of—“(1) an establishment as defined under section 12(2) of the Inspector General Act of 1978 (5 U.S.C. App.) (as amended by section 7(a) of this Act);

“(2) a designated Federal entity as defined under section 8G(2) of the Inspector General Act of 1978 (5 U.S.C. App.);

“(3) a legislative agency for which the position of Inspector General is established by statute; or

“(4) any other entity of the Government for which the position of Inspector General is established by statute.”





Acting Treasury Inspector General for Tax AdministrationPub. L. 105–277, div. C, title I, § 101, Oct. 21, 1998, 112 Stat. 2681–584, as amended by Pub. L. 106–113, div. B, § 1000(a)(5) [title II, § 239(a)], Nov. 29, 1999, 113 Stat. 1536, 1501A–302, provided that:
“(a) In General.—Notwithstanding any other provision of law, the President may appoint an acting Treasury Inspector General for Tax Administration to serve during the period—“(1) beginning on the date of the enactment of this section [Oct. 21, 1998] (or, if later, the date of the appointment), and

“(2) ending on the earlier of—“(A) April 30, 1999, or

“(B) the date on which the first Treasury Inspector General for Tax Administration takes office (other than pursuant to this section).



“(b) Duties Before January 18, 1999.—The acting Treasury Inspector General for Tax Administration appointed under subsection (a) shall, before January 18, 1999, take only such actions as are necessary to begin operation of the Office of Treasury Inspector General for Tax Administration, including—“(1) making interim arrangements for administrative support for the Office,

“(2) establishing interim positions in the Office into which personnel will be transferred upon the transfer of functions and duties to the Office on January 18, 1999,

“(3) appointing such acting personnel on an interim basis as may be necessary upon the transfer of functions and duties to the Office on January 18, 1999, and

“(4) providing guidance and input for the fiscal year 2000 budget process for the Office.


“(c) Actions Not To Limit Authority of IG.—None of the actions taken by an individual appointed under subsection (a) shall affect the future authority of any Treasury Inspector General for Tax Administration not appointed under subsection (a).

“(d) Limitations.—“(1) Nomination.—No individual appointed under subsection (a) may serve on or after January 19, 1999, unless on or before such date the President has submitted to the Senate his nomination of an individual to serve as the first Treasury Inspector General for Tax Administration.

“(2) Treasury inspector general may not serve.—No individual appointed under subsection (a) may serve during any period such individual is serving as the Inspector General of the Treasury of the United States or the acting Inspector General of the Treasury of the United States.

“(3) Employment restrictions.—The provisions of section 8D(j) of the Inspector General Act of 1978 (5 U.S.C. App.) shall not apply to any individual appointed under subsection (a).”




[Pub. L. 106–113, div. B, § 1000(a)(5) [title II, § 239(b)], Nov. 29, 1999, 113 Stat. 1536, 1501A–302, provided that: “The amendment made by subsection (a) [amending section 101 of Pub. L. 105–277, set out above] shall be effective as if included in the enactment of section 101 of title I of division C of the Omnibus Consolidated and Emergency Supplemental Appropriations Act, 1999 [Pub. L. 105–277].”
]

Transitional Provisions Relating to Appointment of Inspector General of Federal Deposit Insurance CorporationPub. L. 103–204, § 23(c), Dec. 17, 1993, 107 Stat. 2408, provided that:
“(1) Current service.—Except as otherwise provided by law, the individual serving as the Inspector General of the Federal Deposit Insurance Corporation before the date of enactment of this Act [Dec. 17, 1993] may continue to serve in such position until the earlier of—“(A) the date on which the President appoints a successor under section 3(a) of the Inspector General Act of 1978 [subsec. (a) of this section]; or

“(B) the date which is 6 months after the date of enactment of this Act.


“(2) Definition.—For purposes of paragraph (1), the term ‘successor’ may include the individual holding the position of Inspector General of the Federal Deposit Insurance Corporation on or after the date of enactment of this Act.”




Executive Documents

Executive Order No. 12993
Ex. Ord. No. 12993, Mar. 21, 1996, 61 F.R. 13043, which related to administrative allegations against Inspectors General, was omitted from the Code pursuant to Pub. L. 110–409, § 7(c)(2), Oct. 14, 2008, 122 Stat. 4313, which provided that Ex. Ord. No. 12933 (probably meaning Ex. Ord. No. 12993), as in effect before Oct. 14, 2008, was to have no force or effect on and after the earlier of either the date on which the Council of the Inspectors General on Integrity and Efficiency becomes effective and operational or the last day of the 180-day period beginning on Oct. 14, 2008. See section 7(c)(2) of Pub. L. 110–409, set out as an Effective Date; Existing Executive Orders note under section 11 of this Appendix.



§ 4. Duties and responsibilities; report of criminal violations to Attorney General(a) It shall be the duty and responsibility of each Inspector General, with respect to the establishment within which his Office is established—(1) to provide policy direction for and to conduct, supervise, and coordinate audits and investigations relating to the programs and operations of such establishment;

(2) to review existing and proposed legislation and regulations relating to programs and operations of such establishment and to make recommendations in the semiannual reports required by section 5(a) concerning the impact of such legislation or regulations on the economy and efficiency in the administration of programs and operations administered or financed by such establishment or the prevention and detection of fraud and abuse in such programs and operations;

(3) to recommend policies for, and to conduct, supervise, or coordinate other activities carried out or financed by such establishment for the purpose of promoting economy and efficiency in the administration of, or preventing and detecting fraud and abuse in, its programs and operations;

(4) to recommend policies for, and to conduct, supervise, or coordinate relationships between such establishment and other Federal agencies, State and local governmental agencies, and nongovernmental entities with respect to (A) all matters relating to the promotion of economy and efficiency in the administration of, or the prevention and detection of fraud and abuse in, programs and operations administered or financed by such establishment, or (B) the identification and prosecution of participants in such fraud or abuse; and

(5) to keep the head of such establishment and the Congress fully and currently informed, by means of the reports required by section 5 and otherwise, concerning fraud and other serious problems, abuses, and deficiencies relating to the administration of programs and operations administered or financed by such establishment, to recommend corrective action concerning such problems, abuses, and deficiencies, and to report on the progress made in implementing such corrective action.


(b)(1) In carrying out the responsibilities specified in subsection (a)(1), each Inspector General shall—(A) comply with standards established by the Comptroller General of the United States for audits of Federal establishments, organizations, programs, activities, and functions;

(B) establish guidelines for determining when it shall be appropriate to use non-Federal auditors; and

(C) take appropriate steps to assure that any work performed by non-Federal auditors complies with the standards established by the Comptroller General as described in paragraph (1).11 See References in Text note below.


(2) For purposes of determining compliance with paragraph (1)(A) with respect to whether internal quality controls are in place and operating and whether established audit standards, policies, and procedures are being followed by Offices of Inspector General of establishments defined under section 12(2), Offices of Inspector General of designated Federal entities defined under section 8G(a)(2), and any audit office established within a Federal entity defined under section 8G(a)(1), reviews shall be performed exclusively by an audit entity in the Federal Government, including the Government Accountability Office or the Office of Inspector General of each establishment defined under section 12(2), or the Office of Inspector General of each designated Federal entity defined under section 8G(a)(2).


(c) In carrying out the duties and responsibilities established under this Act, each Inspector General shall give particular regard to the activities of the Comptroller General of the United States with a view toward avoiding duplication and insuring effective coordination and cooperation.

(d) In carrying out the duties and responsibilities established under this Act, each Inspector General shall report expeditiously to the Attorney General whenever the Inspector General has reasonable grounds to believe there has been a violation of Federal criminal law.

(e)(1) In carrying out the duties and responsibilities established under this Act, whenever an Inspector General issues a recommendation for corrective action to the agency, the Inspector General—(A) shall submit the document making a recommendation for corrective action to—(i) the head of the establishment;

(ii) the congressional committees of jurisdiction; and

(iii) if the recommendation for corrective action was initiated upon request by an individual or entity other than the Inspector General, that individual or entity;


(B) may submit the document making a recommendation for corrective action to any Member of Congress upon request; and

(C) not later than 3 days after the recommendation for corrective action is submitted in final form to the head of the establishment, post the document making a recommendation for corrective action on the website of the Office of Inspector General.


(2) Nothing in this subsection shall be construed as authorizing an Inspector General to publicly disclose information otherwise prohibited from disclosure by law.


(Pub. L. 95–452, § 4, Oct. 12, 1978, 92 Stat. 1102; Pub. L. 100–504, title I, § 109, Oct. 18, 1988, 102 Stat. 2529; Pub. L. 103–82, title II, § 202(g)(5)(A), Sept. 21, 1993, 107 Stat. 890; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 110–409, § 7(d)(1)(A), Oct. 14, 2008, 122 Stat. 4313; Pub. L. 114–317, §§ 4(d), 7(d)(2)(A), Dec. 16, 2016, 130 Stat. 1602, 1606.)

Editorial Notes

References in TextParagraph (1), referred to in subsec. (b)(1)(C), means par. (1) of subsec. (b) of this section, but probably should be a reference to subpar. (A) of subsec. (b)(1) of this section following the redesignation of subsec. (b)(1) as subsec. (b)(1)(A) by Pub. L. 100–504, title I, § 109(1), (2), Oct. 18, 1988, 102 Stat. 2529.

Amendments2016—Subsec. (b)(2). Pub. L. 114–317, § 7(d)(2)(A), substituted “8G(a)(2)” for “8F(a)(2)” in two places and “8G(a)(1)” for “8F(a)(1)”.
Subsec. (e). Pub. L. 114–317, § 4(d), added subsec. (e).
2008—Subsec. (b)(2). Pub. L. 110–409 substituted “section 12(2)” for “section 11(2)” in two places.
2004—Subsec. (b)(2). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.
1993—Subsec. (b)(2). Pub. L. 103–82 substituted “section 8F(a)(2), and any” for “section 8E(a)(2), and any”, “section 8F(a)(1)” for “section 8E(a)(1)”, and “section 8F(a)(2).” for “section 8E(a)(2).”
1988—Subsec. (b). Pub. L. 100–504 designated existing provisions as par. (1), redesignated pars. (1) to (3) as subpars. (A) to (C), respectively, and added par. (2).

Statutory Notes and Related Subsidiaries
Effective Date of 1993 AmendmentAmendment by Pub. L. 103–82 effective Oct. 1, 1993, see section 202(i) of Pub. L. 103–82, set out as an Effective Date note under section 12651 of Title 42, The Public Health and Welfare.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–504 effective 180 days after Oct. 18, 1988, see section 113 of Pub. L. 100–504, set out as a note under section 5 of Pub. L. 95–452 in this Appendix.



§ 5. Semiannual reports; transmittal to Congress; availability to public; immediate report on serious or flagrant problems; disclosure of information; definitions(a) Each Inspector General shall, not later than April 30 and October 31 of each year, prepare semiannual reports summarizing the activities of the Office during the immediately preceding six-month periods ending March 31 and September 30. Such reports shall include, but need not be limited to—(1) a description of significant problems, abuses, and deficiencies relating to the administration of programs and operations of such establishment disclosed by such activities during the reporting period;

(2) a description of the recommendations for corrective action made by the Office during the reporting period with respect to significant problems, abuses, or deficiencies identified pursuant to paragraph (1);

(3) an identification of each significant recommendation described in previous semiannual reports on which corrective action has not been completed;

(4) a summary of matters referred to prosecutive authorities and the prosecutions and convictions which have resulted;

(5) a summary of each report made to the head of the establishment under section 6(c)(2) during the reporting period;

(6) a listing, subdivided according to subject matter, of each audit report, inspection reports,11 So in original. Probably should be singular. and evaluation reports 1 issued by the Office during the reporting period and for each report, where applicable, the total dollar value of questioned costs (including a separate category for the dollar value of unsupported costs) and the dollar value of recommendations that funds be put to better use;

(7) a summary of each particularly significant report;

(8) statistical tables showing the total number of audit reports, inspection reports, and evaluation reports and the total dollar value of questioned costs (including a separate category for the dollar value of unsupported costs), for reports—(A) for which no management decision had been made by the commencement of the reporting period;

(B) which were issued during the reporting period;

(C) for which a management decision was made during the reporting period, including—(i) the dollar value of disallowed costs; and

(ii) the dollar value of costs not disallowed; and


(D) for which no management decision has been made by the end of the reporting period;


(9) statistical tables showing the total number of audit reports, inspection reports, and evaluation reports and the dollar value of recommendations that funds be put to better use by management, for reports—(A) for which no management decision had been made by the commencement of the reporting period;

(B) which were issued during the reporting period;

(C) for which a management decision was made during the reporting period, including—(i) the dollar value of recommendations that were agreed to by management; and

(ii) the dollar value of recommendations that were not agreed to by management; and


(D) for which no management decision has been made by the end of the reporting period;


(10) a summary of each audit report, inspection reports,1 and evaluation reports 1 issued before the commencement of the reporting period—(A) for which no management decision has been made by the end of the reporting period (including the date and title of each such report), an explanation of the reasons such management decision has not been made, and a statement concerning the desired timetable for achieving a management decision on each such report;

(B) for which no establishment comment was returned within 60 days of providing the report to the establishment; and

(C) for which there are any outstanding unimplemented recommendations, including the aggregate potential cost savings of those recommendations.22 So in original. The period probably should be a semicolon.


(11) a description and explanation of the reasons for any significant revised management decision made during the reporting period;

(12) information concerning any significant management decision with which the Inspector General is in disagreement;

(13) the information described under section 804(b) of the Federal Financial Management Improvement Act of 1996;

(14)(A) an appendix containing the results of any peer review conducted by another Office of Inspector General during the reporting period; or

(B) if no peer review was conducted within that reporting period, a statement identifying the date of the last peer review conducted by another Office of Inspector General;


(15) a list of any outstanding recommendations from any peer review conducted by another Office of Inspector General that have not been fully implemented, including a statement describing the status of the implementation and why implementation is not complete;

(16) a list of any peer reviews conducted by the Inspector General of another Office of the Inspector General during the reporting period, including a list of any outstanding recommendations made from any previous peer review (including any peer review conducted before the reporting period) that remain outstanding or have not been fully implemented;

(17) statistical tables showing—(A) the total number of investigative reports issued during the reporting period;

(B) the total number of persons referred to the Department of Justice for criminal prosecution during the reporting period;

(C) the total number of persons referred to State and local prosecuting authorities for criminal prosecution during the reporting period; and

(D) the total number of indictments and criminal informations during the reporting period that resulted from any prior referral to prosecuting authorities;


(18) a description of the metrics used for developing the data for the statistical tables under paragraph (17);

(19) a report on each investigation conducted by the Office involving a senior Government employee where allegations of misconduct were substantiated, including the name of the senior government official (as defined by the department or agency) if already made public by the Office, and a detailed description of—(A) the facts and circumstances of the investigation; and

(B) the status and disposition of the matter, including—(i) if the matter was referred to the Department of Justice, the date of the referral; and

(ii) if the Department of Justice declined the referral, the date of the declination;



(20)(A) a detailed description of any instance of whistleblower retaliation, including information about the official found to have engaged in retaliation; and

(B) what, if any, consequences the establishment actually imposed to hold the official described in subparagraph (A) accountable;


(21) a detailed description of any attempt by the establishment to interfere with the independence of the Office, including—(A) with budget constraints designed to limit the capabilities of the Office; and

(B) incidents where the establishment has resisted or objected to oversight activities of the Office or restricted or significantly delayed access to information, including the justification of the establishment for such action; and


(22) detailed descriptions of the particular circumstances of each—(A) inspection, evaluation, and audit conducted by the Office that is closed and was not disclosed to the public; and

(B) investigation conducted by the Office involving a senior Government employee that is closed and was not disclosed to the public.



(b) Semiannual reports of each Inspector General shall be furnished to the head of the establishment involved not later than April 30 and October 31 of each year and shall be transmitted by such head to the appropriate committees or subcommittees of the Congress within thirty days after receipt of the report, together with a report by the head of the establishment containing—(1) any comments such head determines appropriate;

(2) statistical tables showing the total number of audit reports, inspection reports, and evaluation reports and the dollar value of disallowed costs, for reports—(A) for which final action had not been taken by the commencement of the reporting period;

(B) on which management decisions were made during the reporting period;

(C) for which final action was taken during the reporting period, including—(i) the dollar value of disallowed costs that were recovered by management through collection, offset, property in lieu of cash, or otherwise; and

(ii) the dollar value of disallowed costs that were written off by management; and


(D) for which no final action has been taken by the end of the reporting period;


(3) statistical tables showing the total number of audit reports, inspection reports, and evaluation reports and the dollar value of recommendations that funds be put to better use by management agreed to in a management decision, for reports—(A) for which final action had not been taken by the commencement of the reporting period;

(B) on which management decisions were made during the reporting period;

(C) for which final action was taken during the reporting period, including—(i) the dollar value of recommendations that were actually completed; and

(ii) the dollar value of recommendations that management has subsequently concluded should not or could not be implemented or completed; and


(D) for which no final action has been taken by the end of the reporting period;


(4) whether the establishment entered into a settlement agreement with the official described in subsection (a)(20)(A), which shall be reported regardless of any confidentiality agreement relating to the settlement agreement; and

(5) a statement with respect to audit reports on which management decisions have been made but final action has not been taken, other than audit reports on which a management decision was made within the preceding year, containing—(A) a list of such audit reports and the date each such report was issued;

(B) the dollar value of disallowed costs for each report;

(C) the dollar value of recommendations that funds be put to better use agreed to by management for each report; and

(D) an explanation of the reasons final action has not been taken with respect to each such audit report,

except that such statement may exclude such audit reports that are under formal administrative or judicial appeal or upon which management of an establishment has agreed to pursue a legislative solution, but shall identify the number of reports in each category so excluded.


(c) Within sixty days of the transmission of the semiannual reports of each Inspector General to the Congress, the head of each establishment shall make copies of such report available to the public upon request and at a reasonable cost. Within 60 days after the transmission of the semiannual reports of each establishment head to the Congress, the head of each establishment shall make copies of such report available to the public upon request and at a reasonable cost.

(d) Each Inspector General shall report immediately to the head of the establishment involved whenever the Inspector General becomes aware of particularly serious or flagrant problems, abuses, or deficiencies relating to the administration of programs and operations of such establishment. The head of the establishment shall transmit any such report to the appropriate committees or subcommittees of Congress within seven calendar days, together with a report by the head of the establishment containing any comments such head deems appropriate.

(e)(1) Nothing in this section shall be construed to authorize the public disclosure of information which is—(A) specifically prohibited from disclosure by any other provision of law;

(B) specifically required by Executive order to be protected from disclosure in the interest of national defense or national security or in the conduct of foreign affairs; or

(C) a part of an ongoing criminal investigation.


(2) Notwithstanding paragraph (1)(C), any report under this section may be disclosed to the public in a form which includes information with respect to a part of an ongoing criminal investigation if such information has been included in a public record.

(3) Except to the extent and in the manner provided under section 6103(f) of the Internal Revenue Code of 1986 [26 U.S.C. 6103(f)], nothing in this section or in any other provision of this Act shall be construed to authorize or permit the withholding of information from the Congress, or from any committee or subcommittee thereof.

(4) Subject to any other provision of law that would otherwise prohibit disclosure of such information, the information described in paragraph (1) may be provided to any Member of Congress upon request.

(5) An Office may not provide to Congress or the public any information that reveals the personally identifiable information of a whistleblower under this section unless the Office first obtains the consent of the whistleblower.


(f) As used in this section—(1) the term “questioned cost” means a cost that is questioned by the Office because of—(A) an alleged violation of a provision of a law, regulation, contract, grant, cooperative agreement, or other agreement or document governing the expenditure of funds;

(B) a finding that, at the time of the audit, such cost is not supported by adequate documentation; or

(C) a finding that the expenditure of funds for the intended purpose is unnecessary or unreasonable;


(2) the term “unsupported cost” means a cost that is questioned by the Office because the Office found that, at the time of the audit, such cost is not supported by adequate documentation;

(3) the term “disallowed cost” means a questioned cost that management, in a management decision, has sustained or agreed should not be charged to the Government;

(4) the term “recommendation that funds be put to better use” means a recommendation by the Office that funds could be used more efficiently if management of an establishment took actions to implement and complete the recommendation, including—(A) reductions in outlays;

(B) deobligation of funds from programs or operations;

(C) withdrawal of interest subsidy costs on loans or loan guarantees, insurance, or bonds;

(D) costs not incurred by implementing recommended improvements related to the operations of the establishment, a contractor or grantee;

(E) avoidance of unnecessary expenditures noted in preaward reviews of contract or grant agreements; or

(F) any other savings which are specifically identified;


(5) the term “management decision” means the evaluation by the management of an establishment of the findings and recommendations included in an audit report and the issuance of a final decision by management concerning its response to such findings and recommendations, including actions concluded to be necessary;

(6) the term “final action” means—(A) the completion of all actions that the management of an establishment has concluded, in its management decision, are necessary with respect to the findings and recommendations included in an audit report; and

(B) in the event that the management of an establishment concludes no action is necessary, final action occurs when a management decision has been made; and


(7) the term “senior Government employee” means—(A) an officer or employee in the executive branch (including a special Government employee as defined in section 202 of title 18, United States Code) who occupies a position classified at or above GS–15 of the General Schedule or, in the case of positions not under the General Schedule, for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule; and

(B) any commissioned officer in the Armed Forces in pay grades O–6 and above.



(Pub. L. 95–452, § 5, Oct. 12, 1978, 92 Stat. 1103; Pub. L. 97–252, title XI, § 1117(c), Sept. 8, 1982, 96 Stat. 752; Pub. L. 100–504, title I, §§ 102(g), 106, Oct. 18, 1988, 102 Stat. 2521, 2525; Pub. L. 104–208, div. A, title I, § 101(f) [title VIII, § 805(c)], Sept. 30, 1996, 110 Stat. 3009–314, 3009–393; Pub. L. 110–409, § 12, Oct. 14, 2008, 122 Stat. 4315; Pub. L. 111–203, title IX, § 989C, July 21, 2010, 124 Stat. 1945; Pub. L. 114–317, §§ 4(c), 7(d)(2)(B), (C), Dec. 16, 2016, 130 Stat. 1600, 1606; Pub. L. 115–192, § 2(c), June 25, 2018, 132 Stat. 1503; Pub. L. 116–92, div. A, title XVII, § 1710, Dec. 20, 2019, 133 Stat. 1801.)

Editorial Notes

References in TextSection 804(b) of the Federal Financial Management Improvement Act of 1996, referred to in subsec. (a)(13), is section 101(f) [title VIII, § 804(b)] of title I of Pub. L. 104–208, Sept. 30, 1996, 110 Stat. 3009–314, 3009–392, which is set out in a note under section 3512 of Title 31, Money and Finance.
The General Schedule, referred to in subsec. (f)(7)(A), is set out under section 5332 of this title.
Commissioned officer pay grade O–6, referred to in subsec. (f)(7)(B), is described in section 201 of Title 37, Pay and Allowances of the Uniformed Services, and is set out under section 5332 of this title.

Amendments2019—Subsec. (a)(19). Pub. L. 116–92, which directed insertion of “the name of the senior government official (as defined by the department or agency) if already made public by the Office, and” after “including”, was executed by making the insertion after “including” the first time appearing to reflect the probable intent of Congress.
2018—Subsec. (a)(20). Pub. L. 115–192, § 2(c)(1), amended par. (20) generally. Prior to amendment, par. (20) read as follows: “a detailed description of any instance of whistleblower retaliation, including information about the official found to have engaged in retaliation and what, if any, consequences the establishment imposed to hold that official accountable;”.
Subsec. (b)(4), (5). Pub. L. 115–192, § 2(c)(2), added par. (4) and redesignated former par. (4) as (5).
2016—Subsec. (a)(5). Pub. L. 114–317, § 7(d)(2)(B), substituted “section 6(c)(2)” for “section 6(b)(2)”.
Subsec. (a)(10). Pub. L. 114–317, § 4(c)(1)(A), inserted dash after “commencement of the reporting period”, designated remainder of existing provisions as subpar. (A), and added subpars. (B) and (C).
Subsec. (a)(13). Pub. L. 114–317, § 7(d)(2)(C), substituted “804(b)” for “05(b)”.
Subsec. (a)(17) to (22). Pub. L. 114–317, § 4(c)(1)(B)–(D), added pars. (17) to (22).
Subsec. (e)(4), (5). Pub. L. 114–317, § 4(c)(2), added pars. (4) and (5).
Subsec. (f)(7). Pub. L. 114–317, § 4(c)(3), added par. (7).
2010—Subsec. (a)(14) to (16). Pub. L. 111–203 added pars. (14) to (16).
2008—Subsec. (a)(6). Pub. L. 110–409, § 12(1)(B), struck out “audit” after “reporting period and for each”.
Pub. L. 110–409, § 12(1)(A), which directed insertion of “, inspection reports, and evaluation reports” after “audit reports” the first place appearing, was executed by making the insertion after “audit report” the first place appearing, to reflect the probable intent of Congress.
Subsec. (a)(8), (9). Pub. L. 110–409, § 12(1), in introductory provisions, inserted “, inspection reports, and evaluation reports” after “number of audit reports” and struck out “audit” before “reports—”.
Subsec. (a)(10). Pub. L. 110–409, § 12(2), which directed insertion of “, inspection reports, and evaluation reports” after “audit reports”, was executed by making the insertion after “audit report” to reflect the probable intent of Congress.
Subsec. (b)(2), (3). Pub. L. 110–409, § 12(1), in introductory provisions, inserted “, inspection reports, and evaluation reports” after “number of audit reports” and struck out “audit” before “reports—”.
1996—Subsec. (a)(13). Pub. L. 104–208 added par. (13).
1988—Subsec. (a)(6) to (12). Pub. L. 100–504, § 106(a), added pars. (6) to (12), and struck out former par. (6) which read as follows: “a listing of each audit report completed by the Office during the reporting period.”
Subsec. (b). Pub. L. 100–504, § 106(b), substituted “head of the establishment containing—” and pars. (1) to (4) for “head of the establishment containing any comments such head deems appropriate.”
Subsec. (c). Pub. L. 100–504, § 106(c), inserted at end “Within 60 days after the transmission of the semiannual reports of each establishment head to the Congress, the head of each establishment shall make copies of such report available to the public upon request and at a reasonable cost.”
Subsec. (e)(3). Pub. L. 100–504, § 102(g), substituted “Except to the extent and in the manner provided under section 6103(f) of the Internal Revenue Code of 1986, nothing” for “Nothing”.
Subsec. (f). Pub. L. 100–504, § 106(d), added subsec. (f).
1982—Subsec. (e). Pub. L. 97–252 added subsec. (e).

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentAmendment by Pub. L. 111–203 effective 1 day after July 21, 2010, except as otherwise provided, see section 4 of Pub. L. 111–203, set out as an Effective Date note under section 5301 of Title 12, Banks and Banking.

Effective Date of 1996 AmendmentAmendment by Pub. L. 104–208 effective for fiscal year ending Sept. 30, 1997, see section 101(f) [title VIII, § 807] of Pub. L. 104–208, set out in a Federal Financial Management Improvement note under section 3512 of Title 31, Money and Finance.

Effective Date of 1988 AmendmentPub. L. 100–504, title I, § 113, Oct. 18, 1988, 102 Stat. 2530, provided that: “This title and the amendments made by this title [enacting sections 8B–8F of Pub. L. 95–452, set out in this Appendix, amending sections 2, 4–6, 8, 9, and 11 of Pub. L. 95–452, set out in this Appendix, sections 5315 and 5316 of this title, sections 405 and 1105 of Title 31, Money and Finance, and section 410 of Title 39, Postal Service, repealing sections 3521–3527 and 7138 of Title 42, The Public Health and Welfare, and section 231v of Title 45, Railroads, and enacting provisions set out as notes under sections 1, 8D, 8E, and 9 of Pub. L. 95–452, set out in this Appendix] shall take effect 180 days after the date of the enactment of this title [Oct. 18, 1988], except that section 5(a)(6) through (12) of the Inspector General Act of 1978 (as amended by section 106(a) of this title) and section 5(b)(1) through (4) of the Inspector General Act of 1978 (as amended by section 106(b) of this title) shall take effect 1 year after the date of the enactment of this title.”


Corrective Responses by Heads of Certain Establishments to Deficiencies Identified by Inspectors GeneralPub. L. 111–203, title IX, § 989H, July 21, 2010, 124 Stat. 1948, provided that: 
“The Chairman of the Board of Governors of the Federal Reserve System, the Chairman of the Commodity Futures Trading Commission, the Chairman of the National Credit Union Administration, the Director of the Pension Benefit Guaranty Corporation, and the Chairman of the Securities and Exchange Commission shall each—
“(1) take action to address deficiencies identified by a report or investigation of the Inspector General of the establishment concerned; or

“(2) certify to both Houses of Congress that no action is necessary or appropriate in connection with a deficiency described in paragraph (1).”




Disclosure of Government Contractor Audit FindingsPub. L. 110–181, div. A, title VIII, § 845, Jan. 28, 2008, 122 Stat. 240, provided that:
“(a) Required Annex on Significant Audit Findings.—“(1) In general.—Each Inspector General appointed under the Inspector General Act of 1978 [Pub. L. 95–452, set out in this Appendix] shall submit, as part of the semiannual report submitted to Congress pursuant to section 5 of such Act, an annex on final, completed contract audit reports issued to the contracting activity containing significant audit findings issued during the period covered by the semiannual report concerned.

“(2) Elements.—Such annex shall include—“(A) a list of such contract audit reports;

“(B) for each audit report, a brief description of the nature of the significant audit findings in the report; and

“(C) for each audit report, the specific amounts of costs identified as unsupported, questioned, or disallowed.


“(3) Information exempt from public disclosure.—(A) Nothing in this subsection shall be construed to require the release of information to the public that is exempt from public disclosure under section 552(b) of title 5, United States Code.

“(B) For each element required by paragraph (2), the Inspector General concerned shall note each instance where information has been redacted in accordance with the requirements of section 552(b) of title 5, United States Code, and submit an unredacted annex to the committees listed in subsection (d)(2) within 7 days after the issuance of the semiannual report.



“(b) Defense Contract Audit Agency Included.—For purposes of subsection (a), audits of the Defense Contract Audit Agency shall be included in the annex provided by the Inspector General of the Department of Defense if they include significant audit findings.

“(c) Exception.—Subsection (a) shall not apply to an Inspector General if no audits described in such subsection were issued during the covered period.

“(d) Submission of Individual Audits.—“(1) Requirement.—The head of each Federal department or agency shall provide, within 14 days after a request in writing by the chairman or ranking member of any committee listed in paragraph (2), a full and unredacted copy of any audit described in subsection (a). Such copy shall include an identification of information in the audit exempt from public disclosure under section 552(b) of title 5, United States Code.

“(2) Committees.—The committees listed in this paragraph are the following:“(A) The Committee on Oversight and Government Reform [now Committee on Oversight and Reform] of the House of Representatives.

“(B) The Committee on Homeland Security and Governmental Affairs of the Senate.

“(C) The Committees on Appropriations of the House of Representatives and the Senate.

“(D) With respect to the Department of Defense and the Department of Energy, the Committees on Armed Services of the Senate and House of Representatives.

“(E) The Committees of primary jurisdiction over the agency or department to which the request is made.



“(e) Classified Information.—Nothing in this section shall be interpreted to require the handling of classified information or information relating to intelligence sources and methods in a manner inconsistent with any law, regulation, executive order, or rule of the House of Representatives or of the Senate relating to the handling or protection of such information.

“(f) Definitions.—In this section:“(1) Significant audit findings.—The term ‘significant audit findings’ includes—“(A) unsupported, questioned, or disallowed costs in an amount in excess of $10,000,000; or

“(B) other findings that the Inspector General of the agency or department concerned determines to be significant.


“(2) Contract.—The term ‘contract’ includes a contract, an order placed under a task or delivery order contract, or a subcontract.”





Prompt Management Decisions and Implementation of Audit RecommendationsPub. L. 103–355, title VI, § 6009, Oct. 13, 1994, 108 Stat. 3367, as amended by Pub. L. 104–106, div. A, title VIII, § 810, Feb. 10, 1996, 110 Stat. 394, provided that:
“(a) Management Decisions.—(1) The head of a Federal agency shall make management decisions on all findings and recommendations set forth in an audit report of the inspector general of the agency within a maximum of six months after the issuance of the report.

“(2) The head of a Federal agency shall make management decisions on all findings and recommendations set forth in an audit report of any auditor from outside the Federal Government within a maximum of six months after the date on which the head of the agency receives the report.


“(b) Completion of Final Action.—The head of a Federal agency shall complete final action on each management decision required with regard to a recommendation in an inspector general’s report under subsection (a)(1) within 12 months after the date of the inspector general’s report. If the head of the agency fails to complete final action with regard to a management decision within the 12-month period, the inspector general concerned shall identify the matter in each of the inspector general’s semiannual reports pursuant to section 5(a)(3) of the Inspector General Act of 1978 (5 U.S.C. App.) until final action on the management decision is completed.”






§ 6. Authority of Inspector General; information and assistance from Federal agencies; unreasonable refusal; office space and equipment(a) In addition to the authority otherwise provided by this Act, each Inspector General, in carrying out the provisions of this Act, is authorized—(1)(A) to have timely access to all records, reports, audits, reviews, documents, papers, recommendations, or other materials available to the applicable establishment which relate to the programs and operations with respect to which that Inspector General has responsibilities under this Act;

(B) to have access under subparagraph (A) notwithstanding any other provision of law, except pursuant to any provision of law enacted by Congress that expressly—(i) refers to the Inspector General; and

(ii) limits the right of access of the Inspector General; and


(C) except as provided in subsection (i), with regard to Federal grand jury materials protected from disclosure pursuant to rule 6(e) of the Federal Rules of Criminal Procedure, to have timely access to such information if the Attorney General grants the request in accordance with subsection (h);


(2) to make such investigations and reports relating to the administration of the programs and operations of the applicable establishment as are, in the judgment of the Inspector General, necessary or desirable;

(3) to request such information or assistance as may be necessary for carrying out the duties and responsibilities provided by this Act from any Federal, State, or local governmental agency or unit thereof;

(4) to require by subpoena the production of all information, documents, reports, answers, records, accounts, papers, and other data in any medium (including electronically stored information), as well as any tangible thing and documentary evidence necessary in the performance of the functions assigned by this Act, which subpoena, in the case of contumacy or refusal to obey, shall be enforceable by order of any appropriate United States district court: Provided, That procedures other than subpoenas shall be used by the Inspector General to obtain documents and information from Federal agencies;

(5) to administer to or take from any person an oath, affirmation, or affidavit, whenever necessary in the performance of the functions assigned by this Act, which oath, affirmation, or affidavit when administered or taken by or before an employee of an Office of Inspector General designated by the Inspector General shall have the same force and effect as if administered or taken by or before an officer having a seal;

(6) to have direct and prompt access to the head of the establishment involved when necessary for any purpose pertaining to the performance of functions and responsibilities under this Act;

(7) to select, appoint, and employ such officers and employees as may be necessary for carrying out the functions, powers, and duties of the Office subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates;

(8) to obtain services as authorized by section 3109 of title 5, United States Code, at daily rates not to exceed the equivalent rate prescribed for grade GS–18 of the General Schedule by section 5332 of title 5, United States Code; and

(9) to the extent and in such amounts as may be provided in advance by appropriations Acts, to enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, and to make such payments as may be necessary to carry out the provisions of this Act.


(b) Nothing in this section shall be construed as authorizing an Inspector General to publicly disclose information otherwise prohibited from disclosure by law.

(c)(1) Upon request of an Inspector General for information or assistance under subsection (a)(3), the head of any Federal agency involved shall, insofar as is practicable and not in contravention of any existing statutory restriction or regulation of the Federal agency from which the information is requested, furnish to such Inspector General, or to an authorized designee, such information or assistance.

(2) Whenever information or assistance requested under subsection (a)(1) or (a)(3) is, in the judgment of an Inspector General, unreasonably refused or not provided, the Inspector General shall report the circumstances to the head of the establishment involved without delay.


(d) Each head of an establishment shall provide the Office within such establishment with appropriate and adequate office space at central and field office locations of such establishment, together with such equipment, office supplies, and communications facilities and services as may be necessary for the operation of such offices, and shall provide necessary maintenance services for such offices and the equipment and facilities located therein.

(e)(1)(A) For purposes of applying the provisions of law identified in subparagraph (B)—(i) each Office of Inspector General shall be considered to be a separate agency; and

(ii) the Inspector General who is the head of an office referred to in clause (i) shall, with respect to such office, have the functions, powers, and duties of an agency head or appointing authority under such provisions.


(B) This paragraph applies with respect to the following provisions of title 5, United States Code:(i) Subchapter II of chapter 35.

(ii) Sections 8335(b), 8336, 8344, 8414, 8468, and 8425(b).

(iii) All provisions relating to the Senior Executive Service (as determined by the Office of Personnel Management), subject to paragraph (2).



(2) For purposes of applying section 4507(b) of title 5, United States Code, paragraph (1)(A)(ii) shall be applied by substituting “the Council of the Inspectors General on Integrity and Efficiency (established by section 11 of the Inspector General Act) shall” for “the Inspector General who is the head of an office referred to in clause (i) shall, with respect to such office,”.


(f)(1) In addition to the authority otherwise provided by this Act, each Inspector General, any Assistant Inspector General for Investigations under such an Inspector General, and any special agent supervised by such an Assistant Inspector General may be authorized by the Attorney General to—(A) carry a firearm while engaged in official duties as authorized under this Act or other statute, or as expressly authorized by the Attorney General;

(B) make an arrest without a warrant while engaged in official duties as authorized under this Act or other statute, or as expressly authorized by the Attorney General, for any offense against the United States committed in the presence of such Inspector General, Assistant Inspector General, or agent, or for any felony cognizable under the laws of the United States if such Inspector General, Assistant Inspector General, or agent has reasonable grounds to believe that the person to be arrested has committed or is committing such felony; and

(C) seek and execute warrants for arrest, search of a premises, or seizure of evidence issued under the authority of the United States upon probable cause to believe that a violation has been committed.


(2) The Attorney General may authorize exercise of the powers under this subsection only upon an initial determination that—(A) the affected Office of Inspector General is significantly hampered in the performance of responsibilities established by this Act as a result of the lack of such powers;

(B) available assistance from other law enforcement agencies is insufficient to meet the need for such powers; and

(C) adequate internal safeguards and management procedures exist to ensure proper exercise of such powers.


(3) The Inspector General offices of the Department of Commerce, Department of Education, Department of Energy, Department of Health and Human Services, Department of Homeland Security, Department of Housing and Urban Development, Department of the Interior, Department of Justice, Department of Labor, Department of State, Department of Transportation, Department of the Treasury, Department of Veterans Affairs, Agency for International Development, Environmental Protection Agency, Federal Deposit Insurance Corporation, Federal Emergency Management Agency, General Services Administration, National Aeronautics and Space Administration, Nuclear Regulatory Commission, Office of Personnel Management, Railroad Retirement Board, Small Business Administration, Social Security Administration, and the Tennessee Valley Authority are exempt from the requirement of paragraph (2) of an initial determination of eligibility by the Attorney General.

(4) The Attorney General shall promulgate, and revise as appropriate, guidelines which shall govern the exercise of the law enforcement powers established under paragraph (1).

(5)(A) Powers authorized for an Office of Inspector General under paragraph (1) may be rescinded or suspended upon a determination by the Attorney General that any of the requirements under paragraph (2) is no longer satisfied or that the exercise of authorized powers by that Office of Inspector General has not complied with the guidelines promulgated by the Attorney General under paragraph (4).

(B) Powers authorized to be exercised by any individual under paragraph (1) may be rescinded or suspended with respect to that individual upon a determination by the Attorney General that such individual has not complied with guidelines promulgated by the Attorney General under paragraph (4).


(6) A determination by the Attorney General under paragraph (2) or (5) shall not be reviewable in or by any court.

(7) To ensure the proper exercise of the law enforcement powers authorized by this subsection, the Offices of Inspector General described under paragraph (3) shall, not later than 180 days after the date of enactment of this subsection, collectively enter into a memorandum of understanding to establish an external review process for ensuring that adequate internal safeguards and management procedures continue to exist within each Office and within any Office that later receives an authorization under paragraph (2). The review process shall be established in consultation with the Attorney General, who shall be provided with a copy of the memorandum of understanding that establishes the review process. Under the review process, the exercise of the law enforcement powers by each Office of Inspector General shall be reviewed periodically by another Office of Inspector General or by a committee of Inspectors General. The results of each review shall be communicated in writing to the applicable Inspector General and to the Attorney General.

(8) No provision of this subsection shall limit the exercise of law enforcement powers established under any other statutory authority, including United States Marshals Service special deputation.

(9) In this subsection, the term “Inspector General” means an Inspector General appointed under section 3 or an Inspector General appointed under section 8G.


(g)(1) For each fiscal year, an Inspector General shall transmit a budget estimate and request to the head of the establishment or designated Federal entity to which the Inspector General reports. The budget request shall specify the aggregate amount of funds requested for such fiscal year for the operations of that Inspector General and shall specify the amount requested for all training needs, including a certification from the Inspector General that the amount requested satisfies all training requirements for the Inspector General’s office for that fiscal year, and any resources necessary to support the Council of the Inspectors General on Integrity and Efficiency. Resources necessary to support the Council of the Inspectors General on Integrity and Efficiency shall be specifically identified and justified in the budget request.

(2) In transmitting a proposed budget to the President for approval, the head of each establishment or designated Federal entity shall include—(A) an aggregate request for the Inspector General;

(B) amounts for Inspector General training;

(C) amounts for support of the Council of the Inspectors General on Integrity and Efficiency; and

(D) any comments of the affected Inspector General with respect to the proposal.


(3) The President shall include in each budget of the United States Government submitted to Congress—(A) a separate statement of the budget estimate prepared in accordance with paragraph (1);

(B) the amount requested by the President for each Inspector General;

(C) the amount requested by the President for training of Inspectors General;

(D) the amount requested by the President for support for the Council of the Inspectors General on Integrity and Efficiency; and

(E) any comments of the affected Inspector General with respect to the proposal if the Inspector General concludes that the budget submitted by the President would substantially inhibit the Inspector General from performing the duties of the office.



(h)(1) If the Inspector General of an establishment submits a request to the head of the establishment for Federal grand jury materials pursuant to subsection (a)(1), the head of the establishment shall immediately notify the Attorney General of such request.

(2) Not later than 15 days after the date on which a request is submitted to the Attorney General under paragraph (1), the Attorney General shall determine whether to grant or deny the request for Federal grand jury materials and shall immediately notify the head of the establishment of such determination. The Attorney General shall grant the request unless the Attorney General determines that granting access to the Federal grand jury materials would be likely to—(A) interfere with an ongoing criminal investigation or prosecution;

(B) interfere with an undercover operation;

(C) result in disclosure of the identity of a confidential source, including a protected witness;

(D) pose a serious threat to national security; or

(E) result in significant impairment of the trade or economic interests of the United States.


(3)(A) The head of the establishment shall inform the Inspector General of the establishment of the determination made by the Attorney General with respect to the request for Federal grand jury materials.

(B) The Inspector General of the establishment described under subparagraph (A) may submit comments on the determination submitted pursuant to such subparagraph to the committees listed under paragraph (4) that the Inspector General considers appropriate.


(4) Not later than 30 days after notifying the head of an establishment of a denial pursuant to paragraph (2), the Attorney General shall submit a statement that the request for Federal grand jury materials by the Inspector General was denied and the reason for the denial to each of the following:(A) The Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Select Committee on Intelligence of the Senate.

(B) The Committee on Oversight and Government Reform, the Committee on the Judiciary, and the Permanent Select Committee on Intelligence of the House of Representatives.

(C) Other appropriate committees and subcommittees of Congress.



(i) Subsections (a)(1)(C) and (h) shall not apply to requests from the Inspector General of the Department of Justice.

(j)(1) In this subsection, the terms “agency”, “matching program”, “record”, and “system of records” have the meanings given those terms in section 552a(a) of title 5, United States Code.

(2) For purposes of section 552a of title 5, United States Code, or any other provision of law, a computerized comparison of two or more automated Federal systems of records, or a computerized comparison of a Federal system of records with other records or non-Federal records, performed by an Inspector General or by an agency in coordination with an Inspector General in conducting an audit, investigation, inspection, evaluation, or other review authorized under this Act shall not be considered a matching program.

(3) Nothing in this subsection shall be construed to impede the exercise by an Inspector General of any matching program authority established under any other provision of law.


(k) Subchapter I of chapter 35 of title 44, United States Code, shall not apply to the collection of information during the conduct of an audit, investigation, inspection, evaluation, or other review conducted by the Council of the Inspectors General on Integrity and Efficiency or any Office of Inspector General, including any Office of Special Inspector General.

(Pub. L. 95–452, § 6, Oct. 12, 1978, 92 Stat. 1104; Pub. L. 100–504, title I, §§ 107, 110(a), Oct. 18, 1988, 102 Stat. 2528, 2529; Pub. L. 107–296, title VIII, § 812(a), Nov. 25, 2002, 116 Stat. 2222; Pub. L. 110–409, §§ 8, 9, 11, 14(a), Oct. 14, 2008, 122 Stat. 4313–4316; Pub. L. 114–317, §§ 2, 5, 7(d)(2)(D), (3)(B), Dec. 16, 2016, 130 Stat. 1595, 1603, 1606.)

Editorial Notes

References in TextThe Federal Rules of Criminal Procedure, referred to in subsec. (a)(1)(C), are set out in the Appendix to Title 18, Crimes and Criminal Procedure.
Section 11 of the Inspector General Act, referred to in subsec. (e)(2), probably means section 11 of the Inspector General Act of 1978, Pub. L. 95–452, which is set out in this Appendix.
The date of enactment of this subsection, referred to in subsec. (f)(7), is the date of enactment of Pub. L. 107–296, which was approved Nov. 25, 2002.

Amendments2016—Subsec. (a)(1). Pub. L. 114–317, § 5(1), added par. (1) and struck out former par. (1) which read as follows: “to have access to all records, reports, audits, reviews, documents, papers, recommendations, or other material available to the applicable establishment which relate to programs and operations with respect to which that Inspector General has responsibilities under this Act;”.
Subsec. (a)(4). Pub. L. 114–317, § 7(d)(2)(D), (3)(B), substituted “information), as well as any tangible thing” for “information, as well as any tangible thing)” and “subpoenas” for “subpenas”.
Subsecs. (b) to (g). Pub. L. 114–317, § 5(2), (3), added subsec. (b) and redesignated former subsecs. (b) to (f) as (c) to (g), respectively.
Subsecs. (h), (i). Pub. L. 114–317, § 5(4), added subsecs. (h) and (i).
Subsecs. (j), (k). Pub. L. 114–317, § 2, added subsecs. (j) and (k).
2008—Subsec. (a)(4). Pub. L. 110–409, § 9(2), which directed substitution of “subpoena” for “subpena”, was executed by making the substitution for “subpena” both places it appeared, to reflect the probable intent of Congress.
Pub. L. 110–409, § 9(1), inserted “in any medium (including electronically stored information, as well as any tangible thing)” after “other data”.
Subsec. (d). Pub. L. 110–409, § 14(a), amended subsec. (d) generally. Prior to amendment, subsec. (d) read as follows: “For purposes of the provisions of title 5, United States Code, governing the Senior Executive Service, any reference in such provisions to the ‘appointing authority’ for a member of the Senior Executive Service or for a Senior Executive Service position shall, if such member or position is or would be within the Office of an Inspector General, be deemed to be a reference to such Inspector General.”
Subsec. (e)(1). Pub. L. 110–409, § 11(1), struck out “appointed under section 3” after “each Inspector General” in introductory provisions.
Subsec. (e)(9). Pub. L. 110–409, § 11(2), added par. (9).
Subsec. (f). Pub. L. 110–409, § 8, added subsec. (f).
2002—Subsec. (e). Pub. L. 107–296 added subsec. (e).
1988—Subsec. (a)(5) to (9). Pub. L. 100–504, § 107, added par. (5) and redesignated former pars. (5) to (8) as (6) to (9), respectively.
Subsec. (d). Pub. L. 100–504, § 110(a), added subsec. (d).

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective Date of 2002 AmendmentPub. L. 107–296, title VIII, § 812(c), Nov. 25, 2002, 116 Stat. 2224, provided that:
“(1) In general.—Subsection (a) [amending this section] shall take effect 180 days after the date of enactment of this Act [Nov. 25, 2002].

“(2) Initial guidelines.—Subsection (b) [enacting provisions set out as a note below] shall take effect on the date of enactment of this Act [Nov. 25, 2002].”




Effective Date of 1988 AmendmentAmendment by Pub. L. 100–504 effective 180 days after Oct. 18, 1988, see section 113 of Pub. L. 100–504, set out as a note under section 5 of Pub. L. 95–452 in this Appendix.

References in Other Laws to GS–16, 17, or 18 Pay RatesReferences in laws to the rates of pay for GS–16, 17, or 18, or to maximum rates of pay under the General Schedule, to be considered references to rates payable under specified sections of this title, see section 529 [title I, § 101(c)(1)] of Pub. L. 101–509, set out in a note under section 5376 of this title.

Links to Websites of Offices of Inspectors GeneralProvisions of Pub. L. 110–161, div. B, title V, § 534, div. D, title VII, § 746, div. E, title V, § 555, div. G, title V, § 522, div. I, title II, § 226, div. J, title I, § 115, div. K, title I, § 195, title II, § 234, and Pub. L. 110–116, div. A, title VIII, § 8121, formerly set out as notes under this section were transferred, and are listed in a table of similar provisions under section 8M of this Appendix.

Promulgation of Initial GuidelinesPub. L. 107–296, title VIII, § 812(b), Nov. 25, 2002, 116 Stat. 2223, required the Attorney General to promulgate, within 180 days of Nov. 25, 2002, initial guidelines under subsec. (e)(4) [now (f)(4)] of this section applicable to the Inspector General offices described in subsec. (e)(3) [now (f)(3)] of this section.


Transfer of Functions
For transfer of all functions, personnel, assets, components, authorities, grant programs, and liabilities of the Federal Emergency Management Agency, including the functions of the Under Secretary for Federal Emergency Management relating thereto, to the Federal Emergency Management Agency, see section 315(a)(1) of Title 6, Domestic Security.
For transfer of functions, personnel, assets, and liabilities of the Federal Emergency Management Agency, including the functions of the Director of the Federal Emergency Management Agency relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see former section 313(1) and sections 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.

Establishment of Inspectors General Criminal Investigator Academy and Inspectors General Forensic LaboratoryPub. L. 106–422, § 2, Nov. 1, 2000, 114 Stat. 1873, provided that:
“(a) Inspectors General Criminal Investigator Academy.—“(1) Establishment.—There is established the Criminal Investigator Academy within the Department of the Treasury. The Criminal Investigator Academy is established for the purpose of performing investigator training services for offices of inspectors general created under the Inspector General Act of 1978 (5 U.S.C. App.).

“(2) Executive director.—The Criminal Investigator Academy shall be administered by an Executive Director who shall report to an inspector general for an establishment as defined in section 11 of the Inspector General Act of 1978 (5 U.S.C. App.)—“(A) designated by the President’s Council on Integrity and Efficiency; or

“(B) if that council is eliminated, by a majority vote of the inspectors general created under the Inspector General Act of 1978 (5 U.S.C. App.).



“(b) Inspectors General Forensic Laboratory.—“(1) Establishment.—There is established the Inspectors General Forensic Laboratory within the Department of the Treasury. The Inspectors General Forensic Laboratory is established for the purpose of performing forensic services for offices of inspectors general created under the Inspector General Act of 1978 (5 U.S.C. App.).

“(2) Executive director.—The Inspectors General Forensic Laboratory shall be administered by an Executive Director who shall report to an inspector general for an establishment as defined in section 11 of the Inspector General Act of 1978 (5 U.S.C. App.)—“(A) designated by the President’s Council on Integrity and Efficiency; or

“(B) if that council is eliminated, by a majority vote of the inspectors general created under the Inspector General Act of 1978 (5 U.S.C. App.).



“(c) Separate Appropriations Account.—
[Amended section 1105 of Title 31, Money and Finance.]

“(d) Authorization of Appropriations.—There are authorized to carry out this section such sums as may be necessary for fiscal year 2001 and each fiscal year thereafter.”






§ 7. Complaints by employees; disclosure of identity; reprisals(a) The Inspector General may receive and investigate complaints or information from an employee of the establishment concerning the possible existence of an activity constituting a violation of law, rules, or regulations, or mismanagement, gross waste of funds, abuse of authority or a substantial and specific danger to the public health and safety.

(b) The Inspector General shall not, after receipt of a complaint or information from an employee, disclose the identity of the employee without the consent of the employee, unless the Inspector General determines such disclosure is unavoidable during the course of the investigation.

(c) Any employee who has authority to take, direct others to take, recommend, or approve any personnel action, shall not, with respect to such authority, take or threaten to take any action against any employee as a reprisal for making a complaint or disclosing information to an Inspector General, unless the complaint was made or the information disclosed with the knowledge that it was false or with willful disregard for its truth or falsity.

(Pub. L. 95–452, § 7, Oct. 12, 1978, 92 Stat. 1105.)

§ 8. Additional provisions with respect to the Inspector General of the Department of Defense(a) No member of the Armed Forces, active or reserve, shall be appointed Inspector General of the Department of Defense.

(b)(1) Notwithstanding the last two sentences of section 3(a), the Inspector General shall be under the authority, direction, and control of the Secretary of Defense with respect to audits or investigations, or the issuance of subpoenas, which require access to information concerning—(A) sensitive operational plans;

(B) intelligence matters;

(C) counterintelligence matters;

(D) ongoing criminal investigations by other administrative units of the Department of Defense related to national security; or

(E) other matters the disclosure of which would constitute a serious threat to national security.


(2) With respect to the information described in paragraph (1) the Secretary of Defense may prohibit the Inspector General from initiating, carrying out, or completing any audit or investigation, from accessing information described in paragraph (1), or from issuing any subpoena, after the Inspector General has decided to initiate, carry out or complete such audit or investigation, access such information, or to issue such subpoena, if the Secretary determines that such prohibition is necessary to preserve the national security interests of the United States.

(3) If the Secretary of Defense exercises any power under paragraph (1) or (2), the Inspector General shall submit a statement concerning such exercise within thirty days to the Committees on Armed Services and Governmental Affairs of the Senate and the Committee on Armed Services and the Committee on Government Reform and Oversight of the House of Representatives and to other appropriate committees or subcommittees of the Congress.

(4) The Secretary shall, within thirty days after submission of a statement under paragraph (3), transmit a statement of the reasons for the exercise of power under paragraph (1) or (2) to the congressional committees specified in paragraph (3) and to other appropriate committees or subcommittees.


(c) In addition to the other duties and responsibilities specified in this Act, the Inspector General of the Department of Defense shall—(1) be the principal adviser to the Secretary of Defense for matters relating to the prevention and detection of fraud, waste, and abuse in the programs and operations of the Department;

(2) initiate, conduct, and supervise such audits and investigations in the Department of Defense (including the military departments) as the Inspector General considers appropriate;

(3) provide policy direction for audits and investigations relating to fraud, waste, and abuse and program effectiveness;

(4) investigate fraud, waste, and abuse uncovered as a result of other contract and internal audits, as the Inspector General considers appropriate;

(5) develop policy, monitor and evaluate program performance, and provide guidance with respect to all Department activities relating to criminal investigation programs;

(6) monitor and evaluate the adherence of Department auditors to internal audit, contract audit, and internal review principles, policies, and procedures;

(7) develop policy, evaluate program performance, and monitor actions taken by all components of the Department in response to contract audits, internal audits, internal review reports, and audits conducted by the Comptroller General of the United States;

(8) request assistance as needed from other audit, inspection, and investigative units of the Department of Defense (including military departments);

(9) give particular regard to the activities of the internal audit, inspection, and investigative units of the military departments with a view toward avoiding duplication and insuring effective coordination and cooperation; and

(10) conduct, or approve arrangements for the conduct of, external peer reviews of Department of Defense audit agencies in accordance with and in such frequency as provided by Government auditing standards as established by the Comptroller General of the United States.


(d) Notwithstanding section 4(d), the Inspector General of the Department of Defense shall expeditiously report suspected or alleged violations of chapter 47 of title 10, United States Code (Uniform Code of Military Justice), to the Secretary of the military department concerned or the Secretary of Defense.

(e) For the purposes of section 7, a member of the Armed Forces shall be deemed to be an employee of the Department of Defense, except that, when the Coast Guard operates as a service of another department or agency of the Federal Government, a member of the Coast Guard shall be deemed to be an employee of such department or agency.

(f)(1) Each semiannual report prepared by the Inspector General of the Department of Defense under section 5(a) shall be transmitted by the Secretary of Defense to the Committees on Armed Services and on Homeland Security and Governmental Affairs of the Senate and the Committees on Armed Services and on Oversight and Government Reform of the House of Representatives and to other appropriate committees or subcommittees of Congress. Each such report shall include—(A) information concerning the numbers and types of contract audits conducted by the Department during the reporting period; and

(B) information concerning any Department of Defense audit agency that, during the reporting period, has either received a failed opinion from an external peer review or is overdue for an external peer review required to be conducted in accordance with subsection (c)(10).


(2) Any report required to be transmitted by the Secretary of Defense to the appropriate committees or subcommittees of the Congress under section 5(d) shall also be transmitted, within the seven-day period specified in such section, to the congressional committees specified in paragraph (1).


(g) The provisions of section 1385 of title 18, United States Code, shall not apply to audits and investigations conducted by, under the direction of, or at the request of the Inspector General of the Department of Defense to carry out the purposes of this Act.

(h)(1) There is a General Counsel to the Inspector General of the Department of Defense, who shall be appointed by the Inspector General of the Department of Defense.

(2)(A) Notwithstanding section 140(b) of title 10, United States Code, the General Counsel is the chief legal officer of the Office of the Inspector General.

(B) The Inspector General is the exclusive legal client of the General Counsel.

(C) The General Counsel shall perform such functions as the Inspector General may prescribe.

(D) The General Counsel shall serve at the discretion of the Inspector General.


(3) There is an Office of the General Counsel to the Inspector General of the Department of Defense. The Inspector General may appoint to the Office to serve as staff of the General Counsel such legal counsel as the Inspector General considers appropriate.


(i)(1) The Inspector General of the Department of Defense is authorized to require by subpoena the attendance and testimony of witnesses as necessary in the performance of functions assigned to the Inspector General by this Act, except that the Inspector General shall use procedures other than subpoenas to obtain attendance and testimony from Federal employees.

(2) A subpoena issued under this subsection, in the case of contumacy or refusal to obey, shall be enforceable by order of any appropriate United States district court.

(3) The Inspector General shall notify the Attorney General 7 days before issuing any subpoena under this section.


(Pub. L. 95–452, § 8, Oct. 12, 1978, 92 Stat. 1105; Pub. L. 97–252, title XI, § 1117(b), Sept. 8, 1982, 96 Stat. 751; Pub. L. 100–504, title I, § 110(b), Oct. 18, 1988, 102 Stat. 2529; Pub. L. 104–106, div. A, title XV, § 1502(f)(6), Feb. 10, 1996, 110 Stat. 510; Pub. L. 106–65, div. A, title X, § 1067(17), Oct. 5, 1999, 113 Stat. 775; Pub. L. 110–417, [div. A], title IX, § 907, Oct. 14, 2008, 122 Stat. 4569; Pub. L. 111–84, div. A, title X, § 1042, Oct. 28, 2009, 123 Stat. 2455; Pub. L. 112–239, div. A, title XVI, § 1614, Jan. 2, 2013, 126 Stat. 2066; Pub. L. 114–317, § 6(1), Dec. 16, 2016, 130 Stat. 1604.)

Editorial Notes
Amendments2016—Subsec. (b)(2). Pub. L. 114–317 inserted “from accessing information described in paragraph (1),” after “completing any audit or investigation,” and “, access such information,” after “complete such audit or investigation”.
2013—Subsec. (c)(10). Pub. L. 112–239, § 1614(a), added par. (10).
Subsec. (f)(1). Pub. L. 112–239, § 1614(b), added par. (1) and struck out former par. (1) which read as follows: “Each semiannual report prepared by the Inspector General of the Department of Defense under section 5(a) shall include information concerning the numbers and types of contract audits conducted by the Department during the reporting period. Each such report shall be transmitted by the Secretary of Defense to the Committees on Armed Services and Governmental Affairs of the Senate and the Committee on Armed Services and the Committee on Government Reform and Oversight of the House of Representatives and to other appropriate committees or subcommittees of the Congress.”
2009—Subsec. (i). Pub. L. 111–84 added subsec. (i).
2008—Subsec. (h). Pub. L. 110–417 added subsec. (h).
1999—Subsecs. (b)(3), (f)(1). Pub. L. 106–65 substituted “and the Committee on Armed Services” for “and the Committee on National Security”.
1996—Subsec. (b)(3). Pub. L. 104–106, § 1502(f)(6)(A), substituted “Committee on National Security and the Committee on Government Reform and Oversight” for “Committees on Armed Services and Government Operations”.
Subsec. (b)(4). Pub. L. 104–106, § 1502(f)(6)(B), substituted “congressional committees specified in paragraph (3)” for “Committees on Armed Services and Governmental Affairs of the Senate and the Committees on Armed Services and Government Operations of the House of Representatives”.
Subsec. (f)(1). Pub. L. 104–106, § 1502(f)(6)(C), substituted “Committee on National Security and the Committee on Government Reform and Oversight” for “Committees on Armed Services and Government Operations”.
Subsec. (f)(2). Pub. L. 104–106, § 1502(f)(6)(D), substituted “congressional committees specified in paragraph (1)” for “Committees on Armed Services and Governmental Affairs of the Senate and the Committees on Armed Services and Government Operations of the House of Representatives”.
1988—Subsec. (e). Pub. L. 100–504 inserted provision at end that when Coast Guard operates as service of another department or agency of Federal Government, member of Coast Guard shall be deemed employee of such department or agency.
1982—Pub. L. 97–252 amended section generally, substituting additional provisions relating to the Inspector General of the Department of Defense for provisions relating to semiannual reports of Secretary of Defense on audit, investigative, and inspection units of Defense Department, availability of such reports to the public, exclusion of national security material, delegation of the Secretary’s duties, submittal of proposed legislation, the establishment of a task force to study operation of audit, investigative and inspection units, membership in the task force, and the submission of a comprehensive report by the task force to the Secretary of Defense and Director of Office of Management and Budget, who were to submit a final report to Congress not later than April 1, 1980.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Governmental Affairs of Senate changed to Committee on Homeland Security and Governmental Affairs of Senate, effective Jan. 4, 2005, by Senate Resolution No. 445, One Hundred Eighth Congress, Oct. 9, 2004.
Committee on Government Reform and Oversight of House of Representatives changed to Committee on Government Reform of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999. Committee on Government Reform of House of Representatives changed to Committee on Oversight and Government Reform of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007. Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–504 effective 180 days after Oct. 18, 1988, see section 113 of Pub. L. 100–504, set out as a note under section 5 of Pub. L. 95–452 in this Appendix.


Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.



§ 8A. Special provisions relating to the Agency for International Development(a) In addition to the other duties and responsibilities specified in this Act, the Inspector General of the Agency for International Development shall supervise, direct, and control all security activities relating to the programs and operations of that Agency, subject to the supervision of the Administrator of that Agency.11 See 1999 Amendment note below.

(b) In addition to the Assistant Inspector Generals provided for in section 3(d) of this Act, the Inspector General of the Agency for International Development shall, in accordance with applicable laws and regulations governing the civil service, appoint an Assistant Inspector General for Security who shall have the responsibility for supervising the performance of security activities relating to programs and operations of the Agency for International Development.

(c) In addition to the officers and employees provided for in section 6(a)(6) of this Act, members of the Foreign Service may, at the request of the Inspector General of the Agency for International Development, be assigned as employees of the Inspector General. Members of the Foreign Service so assigned shall be responsible solely to the Inspector General, and the Inspector General (or his or her designee) shall prepare the performance evaluation reports for such members.

(d) In establishing and staffing field offices pursuant to section 6(d) of this Act, the Administrator of the Agency for International Development shall not be bound by overseas personnel ceilings established under the Monitoring Overseas Direct Employment policy.

(e) The Inspector General of the Agency for International Development shall be in addition to the officers provided for in section 624(a) of the Foreign Assistance Act of 1961 [22 U.S.C. 2384(a)].

(f) As used in this Act, the term “Agency for International Development” includes any successor agency primarily responsible for administering part I of the Foreign Assistance Act of 1961 [22 U.S.C. 2151 et seq.].1

(Pub. L. 95–452, § 8A, as added Pub. L. 97–113, title VII, § 705(a)(3), Dec. 29, 1981, 95 Stat. 1544; amended Pub. L. 105–277, div. G, subdiv. A, title XIV, § 1422(b)(2), Oct. 21, 1998, 112 Stat. 2681–792; Pub. L. 106–113, div. B, § 1000(a)(7) [div. A, title II, § 205], Nov. 29, 1999, 113 Stat. 1536, 1501A–422; Pub. L. 114–317, § 7(d)(2)(E), Dec. 16, 2016, 130 Stat. 1606.)

Editorial Notes

References in TextThe Foreign Assistance Act of 1961, referred to in subsec. (f), is Pub. L. 87–195, Sept. 4, 1961, 75 Stat. 424, as amended. Part I of the Foreign Assistance Act of 1961 is classified generally to subchapter I (§ 2151 et seq.) of chapter 32 of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 2151 of Title 22 and Tables.

Amendments2016—Subsec. (d). Pub. L. 114–317 substituted “section 6(d)” for “section 6(c)”.
1999—Subsec. (a). Pub. L. 106–113, § 1000(a)(7) [title II, § 205(a)], which directed the amendment of subsec. (a) by striking “and” at the end of par. (1), striking the period at the end of par. (2) and inserting “; and”, and adding a new par. (3) to read: “shall supervise, direct, and control audit and investigative activities relating to programs and operations within the Inter-American Foundation and the African Development Foundation.”, could not be executed because of the prior amendment by Pub. L. 105–277, § 1422(b)(2)(A). See 1998 Amendment note below.
Subsec. (f). Pub. L. 106–113, § 1000(a)(7) [title II, § 205(b)], which directed insertion of “, an employee of the Inter-American Foundation, and an employee of the African Development Foundation” before period at end, was not executed because of the prior amendment by Pub. L. 105–277, § 1422(b)(2)(B), (C), which struck out the subsec. (f) to which the amendment was to be made. See 1998 Amendment note below.
1998—Subsec. (a). Pub. L. 105–277, § 1422(b)(2)(A), struck out dash after “Agency for International Development”, struck out par. (1) designation before “shall supervise”, substituted period for “; and” after “Administrator of that Agency”, and struck out par. (2) which read as follows: “to the extent requested by the Director of the United States International Development Cooperation Agency (after consultation with the Administrator of the Agency for International Development), shall supervise, direct, and control all audit, investigative, and security activities relating to programs and operations within the United States International Development Cooperation Agency.”
Subsecs. (c) to (h). Pub. L. 105–277, § 1422(b)(2)(B), (C), redesignated subsecs. (d), (e), (g), and (h) as (c), (d), (e), and (f), respectively, and struck out former subsecs. (c) and (f) which read as follows:
“(c) The semiannual reports required to be submitted to the Administrator of the Agency for International Development pursuant to section 5(b) of this Act shall also be submitted to the Director of the United States International Development Cooperation Agency.
“(f) The reference in section 7(a) of this Act to an employee of the establishment shall, with respect to the Inspector General of the Agency for International Development, be construed to include an employee of or under the United States International Development Cooperation Agency.”

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–277 effective Apr. 1, 1999, see section 1401 of Pub. L. 105–277, set out as an Effective Date note under section 6561 of Title 22, Foreign Relations and Intercourse.



§ 8B. Special provisions concerning the Nuclear Regulatory Commission(a) The Chairman of the Commission may delegate the authority specified in the second sentence of section 3(a) to another member of the Nuclear Regulatory Commission, but shall not delegate such authority to any other officer or employee of the Commission.

(b) Notwithstanding sections 6(a)(7) and (8), the Inspector General of the Nuclear Regulatory Commission is authorized to select, appoint, and employ such officers and employees as may be necessary for carrying out the functions, powers and duties of the Office of Inspector General and to obtain the temporary or intermittent services of experts or consultants or an organization thereof, subject to the applicable laws and regulations that govern such selections, appointments and employment, and the obtaining of such services, within the Nuclear Regulatory Commission.

(Pub. L. 95–452, § 8B, as added Pub. L. 100–504, title I, § 102(f), Oct. 18, 1988, 102 Stat. 2517.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Oct. 18, 1988, see section 113 of Pub. L. 100–504, set out as an Effective Date of 1988 Amendment note under section 5 of Pub. L. 95–452 in this Appendix.



§ 8C. Special provisions concerning the Federal Deposit Insurance Corporation(a) Delegation.—The Chairperson of the Federal Deposit Insurance Corporation may delegate the authority specified in the second sentence of section 3(a) to the Vice Chairperson of the Board of Directors of the Federal Deposit Insurance Corporation, but may not delegate such authority to any other officer or employee of the Corporation.

(b) Personnel.—Notwithstanding paragraphs (7) and (8) of section 6(a), the Inspector General of the Federal Deposit Insurance Corporation may select, appoint, and employ such officers and employees as may be necessary for carrying out the functions, powers, and duties of the Office of Inspector General and to obtain the temporary or intermittent services of experts or consultants or an organization of experts or consultants, subject to the applicable laws and regulations that govern such selections, appointments, and employment, and the obtaining of such services, within the Federal Deposit Insurance Corporation.

(Pub. L. 95–452, § 8C, as added Pub. L. 103–204, § 23(a)(2), Dec. 17, 1993, 107 Stat. 2407.)

Editorial Notes
Prior ProvisionsA prior section 8C of the Inspector General Act of 1978 was renumbered section 8D by Pub. L. 103–204.



§ 8D. Special provisions concerning the Department of the Treasury(a)(1) Notwithstanding the last two sentences of section 3(a), the Inspector General of the Department of the Treasury shall be under the authority, direction, and control of the Secretary of the Treasury with respect to audits or investigations, or the issuance of subpoenas, which require access to sensitive information concerning—(A) ongoing criminal investigations or proceedings;

(B) undercover operations;

(C) the identity of confidential sources, including protected witnesses;

(D) deliberations and decisions on policy matters, including documented information used as a basis for making policy decisions, the disclosure of which could reasonably be expected to have a significant influence on the economy or market behavior;

(E) intelligence or counterintelligence matters; or

(F) other matters the disclosure of which would constitute a serious threat to national security or to the protection of any person or property authorized protection by section 3056 of title 18, United States Code, section 3056A of title 18, United States Code, or any provision of the Presidential Protection Assistance Act of 1976 (18 U.S.C. 3056 note; Public Law 94–524).


(2) With respect to the information described under paragraph (1), the Secretary of the Treasury may prohibit the Inspector General of the Department of the Treasury from carrying out or completing any audit or investigation, from accessing information described in paragraph (1), or from issuing any subpoena, after such Inspector General has decided to initiate, carry out, or complete such audit or investigation, access such information, or to issue such subpoena, if the Secretary determines that such prohibition is necessary to prevent the disclosure of any information described under paragraph (1) or to prevent significant impairment to the national interests of the United States.

(3) If the Secretary of the Treasury exercises any power under paragraph (1) or (2), the Secretary of the Treasury shall notify the Inspector General of the Department of the Treasury in writing stating the reasons for such exercise. Within 30 days after receipt of any such notice, the Inspector General of the Department of the Treasury shall transmit a copy of such notice to the Committees on Governmental Affairs and Finance of the Senate and the Committees on Government Operations and Ways and Means of the House of Representatives, and to other appropriate committees or subcommittees of the Congress.

(4) The Secretary of the Treasury may not exercise any power under paragraph (1) or (2) with respect to the Treasury Inspector General for Tax Administration.


(b)(1) In carrying out the duties and responsibilities specified in this Act, the Inspector General of the Department of the Treasury shall have oversight responsibility for the internal investigations performed by the Office of Internal Affairs of the Tax and Trade Bureau. The head of such office shall promptly report to the Inspector General of the Department of the Treasury the significant activities being carried out by such office.

(2) The Inspector General of the Department of the Treasury shall exercise all duties and responsibilities of an Inspector General for the Department of the Treasury other than the duties and responsibilities exercised by the Treasury Inspector General for Tax Administration.

(3) The Secretary of the Treasury shall establish procedures under which the Inspector General of the Department of the Treasury and the Treasury Inspector General for Tax Administration will—(A) determine how audits and investigations are allocated in cases of overlapping jurisdiction; and

(B) provide for coordination, cooperation, and efficiency in the conduct of such audits and investigations.



(c) Notwithstanding subsection (b), the Inspector General of the Department of the Treasury may initiate, conduct and supervise such audits and investigations in the Department of the Treasury (including the bureau referred to in subsection (b)) as the Inspector General of the Department of the Treasury considers appropriate.

(d) If the Inspector General of the Department of the Treasury initiates an audit or investigation under subsection (c) concerning the bureau referred to in subsection (b), the Inspector General of the Department of the Treasury may provide the head of the office of such bureau referred to in subsection (b) with written notice that the Inspector General of the Department of the Treasury has initiated such an audit or investigation. If the Inspector General of the Department of the Treasury issues a notice under the preceding sentence, no other audit or investigation shall be initiated into the matter under audit or investigation by the Inspector General of the Department of the Treasury and any other audit or investigation of such matter shall cease.

(e)(1) The Treasury Inspector General for Tax Administration shall have access to returns and return information, as defined in section 6103(b) of the Internal Revenue Code of 1986 [26 U.S.C. 6103(b)], only in accordance with the provisions of section 6103 of such Code [26 U.S.C. 6103] and this Act.

(2) The Internal Revenue Service shall maintain the same system of standardized records or accountings of all requests from the Treasury Inspector General for Tax Administration for inspection or disclosure of returns and return information (including the reasons for and dates of such requests), and of returns and return information inspected or disclosed pursuant to such requests, as described under section 6103(p)(3)(A) of the Internal Revenue Code of 1986 [26 U.S.C. 6103(p)(3)(A)]. Such system of standardized records or accountings shall also be available for examination in the same manner as provided under section 6103(p)(3) of the Internal Revenue Code of 1986.

(3) The Treasury Inspector General for Tax Administration shall be subject to the same safeguards and conditions for receiving returns and return information as are described under section 6103(p)(4) of the Internal Revenue Code of 1986 [26 U.S.C. 6103(p)(4)].


(f) An audit or investigation conducted by the Inspector General of the Department of the Treasury or the Treasury Inspector General for Tax Administration shall not affect a final decision of the Secretary of the Treasury or his delegate under section 6406 of the Internal Revenue Code of 1986 [26 U.S.C. 6406].

(g)(1) Any report required to be transmitted by the Secretary of the Treasury to the appropriate committees or subcommittees of the Congress under section 5(d) shall also be transmitted, within the seven-day period specified under such section, to the Committees on Governmental Affairs and Finance of the Senate and the Committees on Government Reform and Oversight and Ways and Means of the House of Representatives.

(2) Any report made by the Treasury Inspector General for Tax Administration that is required to be transmitted by the Secretary of the Treasury to the appropriate committees or subcommittees of Congress under section 5(d) shall also be transmitted, within the 7-day period specified under such subsection, to the Internal Revenue Service Oversight Board and the Commissioner of Internal Revenue.


(h) The Treasury Inspector General for Tax Administration shall exercise all duties and responsibilities of an Inspector General of an establishment with respect to the Department of the Treasury and the Secretary of the Treasury on all matters relating to the Internal Revenue Service. The Treasury Inspector General for Tax Administration shall have sole authority under this Act to conduct an audit or investigation of the Internal Revenue Service Oversight Board and the Chief Counsel for the Internal Revenue Service.

(i) In addition to the requirements of the first sentence of section 3(a), the Treasury Inspector General for Tax Administration should have demonstrated ability to lead a large and complex organization.

(j) An individual appointed to the position of Treasury Inspector General for Tax Administration, the Assistant Inspector General for Auditing of the Office of the Treasury Inspector General for Tax Administration under section 3(d)(1)(A), the Assistant Inspector General for Investigations of the Office of the Treasury Inspector General for Tax Administration under section 3(d)(1)(B), or any position of Deputy Inspector General of the Office of the Treasury Inspector General for Tax Administration may not be an employee of the Internal Revenue Service—(1) during the 2-year period preceding the date of appointment to such position; or

(2) during the 5-year period following the date such individual ends service in such position.


(k)(1) In addition to the duties and responsibilities exercised by an inspector general of an establishment, the Treasury Inspector General for Tax Administration—(A) shall have the duty to enforce criminal provisions under section 7608(b) of the Internal Revenue Code of 1986 [26 U.S.C. 7608(b)];

(B) in addition to the functions authorized under section 7608(b)(2) of such Code, may carry firearms;

(C) shall be responsible for protecting the Internal Revenue Service against external attempts to corrupt or threaten employees of the Internal Revenue Service, but shall not be responsible for the conducting of background checks and the providing of protection to the Commissioner of Internal Revenue; and

(D) may designate any employee in the Office of the Treasury Inspector General for Tax Administration to enforce such laws and perform such functions referred to under subparagraphs (A), (B), and (C).


(2)(A) In performing a law enforcement function under paragraph (1), the Treasury Inspector General for Tax Administration shall report any reasonable grounds to believe there has been a violation of Federal criminal law to the Attorney General at an appropriate time as determined by the Treasury Inspector General for Tax Administration, notwithstanding section 4(d).

(B) In the administration of section 5(d) and subsection (g)(2) of this section, the Secretary of the Treasury may transmit the required report with respect to the Treasury Inspector General for Tax Administration at an appropriate time as determined by the Secretary, if the problem, abuse, or deficiency relates to—(i) the performance of a law enforcement function under paragraph (1); and

(ii) sensitive information concerning matters under subsection (a)(1)(A) through (F).



(3) Nothing in this subsection shall be construed to affect the authority of any other person to carry out or enforce any provision specified in paragraph (1).


(l)(1) The Commissioner of Internal Revenue or the Internal Revenue Service Oversight Board may request, in writing, the Treasury Inspector General for Tax Administration to conduct an audit or investigation relating to the Internal Revenue Service. If the Treasury Inspector General for Tax Administration determines not to conduct such audit or investigation, the Inspector General shall timely provide a written explanation for such determination to the person making the request.

(2)(A) Any final report of an audit conducted by the Treasury Inspector General for Tax Administration shall be timely submitted by the Inspector General to the Commissioner of Internal Revenue and the Internal Revenue Service Oversight Board.

(B) The Treasury Inspector General for Tax Administration shall periodically submit to the Commissioner and Board a list of investigations for which a final report has been completed by the Inspector General and shall provide a copy of any such report upon request of the Commissioner or Board.

(C) This paragraph applies regardless of whether the applicable audit or investigation is requested under paragraph (1).



(Pub. L. 95–452, § 8D, formerly § 8C, as added Pub. L. 100–504, title I, § 102(f), Oct. 18, 1988, 102 Stat. 2518; renumbered § 8D, Pub. L. 103–204, § 23(a)(3), Dec. 17, 1993, 107 Stat. 2408; amended Pub. L. 105–206, title I, § 1103(b), (e)(1), (2), July 22, 1998, 112 Stat. 705, 709; Pub. L. 107–296, title XI, § 1112(a)(1), Nov. 25, 2002, 116 Stat. 2275; Pub. L. 108–7, div. L, § 104(c)(2), Feb. 20, 2003, 117 Stat. 531; Pub. L. 109–177, title VI, § 605(e)(3), Mar. 9, 2006, 120 Stat. 255; Pub. L. 110–409, § 14(b), Oct. 14, 2008, 122 Stat. 4316; Pub. L. 112–199, title I, § 117(b), Nov. 27, 2012, 126 Stat. 1475; Pub. L. 114–317, §§ 6(2), 7(d)(3)(C), Dec. 16, 2016, 130 Stat. 1604, 1606.)

Editorial Notes

References in TextThe Presidential Protection Assistance Act of 1976, referred to in subsec. (a)(1)(F), is Pub. L. 94–524, Oct. 17, 1976, 90 Stat. 2475, as amended, which enacted and amended notes set out under section 3056 of Title 18, Crimes and Criminal Procedure. For complete classification of this Act to the Code, see Tables.

Prior ProvisionsA prior section 8D of the Inspector General Act of 1978 was renumbered section 8E by Pub. L. 103–204.

Amendments2016—Subsec. (a)(1). Pub. L. 114–317, § 7(d)(3)(C)(i), substituted “subpoenas” for “subpenas” in introductory provisions.
Subsec. (a)(2). Pub. L. 114–317, § 7(d)(3)(C)(ii), substituted “subpoena” for “subpena” in two places.
Pub. L. 114–317, § 6(2), inserted “from accessing information described in paragraph (1),” after “completing any audit or investigation,” and “, access such information,” after “complete such audit or investigation”.
2012—Subsec. (j). Pub. L. 112–199 substituted “section 3(d)(1)(A)” for “section 3(d)(1)” and “section 3(d)(1)(B)” for “section 3(d)(2)”.
2008—Subsec. (k)(1)(C). Pub. L. 110–409 substituted “protection to the Commissioner of Internal Revenue” for “physical security”.
2006—Subsec. (a)(1)(F). Pub. L. 109–177 substituted “section 3056A of title 18” for “section 202 of title 3”.
2003—Subsec. (b)(1). Pub. L. 108–7, § 104(c)(2)(A), in first sentence, struck out “, the Office of Internal Affairs of the United States Customs Service, and the Office of Inspections of the United States Secret Service,” after “Tax and Trade Bureau” and, in second sentence, struck out “each” after “The head of”.
Subsec. (c). Pub. L. 108–7, § 104(c)(2)(B), substituted “bureau” for “bureaus and services”.
Subsec. (d). Pub. L. 108–7, § 104(c)(2)(C), substituted “the bureau” for “a bureau or service” and struck out “or service” after “such bureau”.
2002—Subsec. (b)(1). Pub. L. 107–296 substituted “Tax and Trade Bureau” for “Bureau of Alcohol, Tobacco and Firearms”.
1998—Subsec. (a)(1). Pub. L. 105–206, § 1103(e)(2)(A)(i), inserted “of the Department of the Treasury” after “Inspector General” in introductory provisions.
Subsec. (a)(2). Pub. L. 105–206, § 1103(e)(2)(A)(ii), inserted “of the Department of the Treasury” after “prohibit the Inspector General”.
Subsec. (a)(3). Pub. L. 105–206, § 1103(e)(2)(A)(iii), inserted “of the Department of the Treasury” after “Inspector General” in two places.
Subsec. (a)(4). Pub. L. 105–206, § 1103(b)(1), added par. (4).
Subsec. (b). Pub. L. 105–206, § 1103(e)(1), (2)(B), struck out “and the internal audits and internal investigations performed by the Office of Assistant Commissioner (Inspection) of the Internal Revenue Service” after “United States Secret Service,” in first sentence, and inserted “of the Department of the Treasury” after “Inspector General” in second sentence.
Pub. L. 105–206, § 1103(b)(2), designated existing provisions as par. (1) and added pars. (2) and (3).
Subsecs. (c), (d). Pub. L. 105–206, § 1103(e)(2)(C), inserted “of the Department of the Treasury” after “Inspector General” wherever appearing.
Subsec. (e)(1). Pub. L. 105–206, § 1103(b)(3)(A), substituted “Treasury Inspector General for Tax Administration” for “Inspector General”.
Subsec. (e)(2). Pub. L. 105–206, § 1103(b)(3)(B), (C), redesignated subpar. (C) as par. (2), substituted “Treasury Inspector General for Tax Administration” for “Inspector General”, and struck out former par. (2) introductory provisions and subpars. (A) and (B), which required written notice to Assistant Commissioner (Inspection) of Inspector General’s intent to access returns and return information, that such notice indicate specific returns or information being accessed, contain certification of need for purpose described under section 6103(h)(1) of this title, and identify those employees who may receive such returns or information. Former subpar. (D) redesignated par. (3).
Subsec. (e)(3). Pub. L. 105–206, § 1103(b)(3)(D), redesignated subpar. (D) of par. (2) as par. (3) and substituted “Treasury Inspector General for Tax Administration” for “Inspector General”.
Subsec. (f). Pub. L. 105–206, § 1103(b)(4), substituted “Inspector General of the Department of the Treasury or the Treasury Inspector General for Tax Administration” for “Inspector General”.
Subsec. (g). Pub. L. 105–206, § 1103(b)(5), struck out subsec. (g) which read as follows: “Notwithstanding section 4(d), in matters involving chapter 75 of the Internal Revenue Code of 1986, the Inspector General shall report expeditiously to the Attorney General only offenses under section 7214 of such Code, unless the Inspector General obtains the consent of the Commissioner of Internal Revenue to exercise additional reporting authority with respect to such chapter.”
Subsec. (g)(1). Pub. L. 105–206, § 1103(b)(6)(A), (B), redesignated subsec. (h) as (g)(1) and substituted “and the Committees on Government Reform and Oversight and Ways and Means of the House of Representatives” for “and the Committees on Government Operations and Ways and Means of the House of Representatives”.
Subsec. (g)(2). Pub. L. 105–206, § 1103(b)(6)(C), added par. (2).
Subsecs. (h) to (l). Pub. L. 105–206, § 1103(b)(7), added subsecs. (h) to (l). Former subsec. (h) redesignated (g)(1).

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Governmental Affairs of Senate changed to Committee on Homeland Security and Governmental Affairs of Senate, effective Jan. 4, 2005, by Senate Resolution No. 445, One Hundred Eighth Congress, Oct. 9, 2004.
Committee on Government Operations of House of Representatives treated as referring to Committee on Government Reform and Oversight of House of Representatives by section 1(a) of Pub. L. 104–14, set out as a note preceding section 21 of Title 2, The Congress. Committee on Government Reform and Oversight of House of Representatives changed to Committee on Government Reform of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999. Committee on Government Reform of House of Representatives changed to Committee on Oversight and Government Reform of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007. Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective Date of 2012 AmendmentAmendment by Pub. L. 112–199 effective 30 days after Nov. 27, 2012, see section 202 of Pub. L. 112–199, set out as a note under section 1204 of this title.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective 60 days after Nov. 25, 2002, see section 4 of Pub. L. 107–296, set out as an Effective Date note under section 101 of Title 6, Domestic Security.

Effective DateSection effective 180 days after Oct. 18, 1988, see section 113 of Pub. L. 100–504, set out as an Effective Date of 1988 Amendment note under section 5 of Pub. L. 95–452 in this Appendix.



§ 8E. Special provisions concerning the Department of Justice(a)(1) Notwithstanding the last two sentences of section 3(a), the Inspector General shall be under the authority, direction, and control of the Attorney General with respect to audits or investigations, or the issuance of subpoenas, which require access to sensitive information concerning—(A) ongoing civil or criminal investigations or proceedings;

(B) undercover operations;

(C) the identity of confidential sources, including protected witnesses;

(D) intelligence or counterintelligence matters; or

(E) other matters the disclosure of which would constitute a serious threat to national security.


(2) With respect to the information described under paragraph (1), the Attorney General may prohibit the Inspector General from carrying out or completing any audit or investigation, from accessing information described in paragraph (1), or from issuing any subpoena, after such Inspector General has decided to initiate, carry out, or complete such audit or investigation, access such information, or to issue such subpoena, if the Attorney General determines that such prohibition is necessary to prevent the disclosure of any information described under paragraph (1) or to prevent the significant impairment to the national interests of the United States.

(3) If the Attorney General exercises any power under paragraph (1) or (2), the Attorney General shall notify the Inspector General in writing stating the reasons for such exercise. Within 30 days after receipt of any such notice, the Inspector General shall transmit a copy of such notice to the Committees on Governmental Affairs and Judiciary of the Senate and the Committees on Government Operations and Judiciary of the House of Representatives, and to other appropriate committees or subcommittees of the Congress.


(b) In carrying out the duties and responsibilities specified in this Act, the Inspector General of the Department of Justice—(1) may initiate, conduct and supervise such audits and investigations in the Department of Justice as the Inspector General considers appropriate;

(2) except as specified in subsection (a) and paragraph (3), may investigate allegations of criminal wrongdoing or administrative misconduct by an employee of the Department of Justice, or may, in the discretion of the Inspector General, refer such allegations to the Office of Professional Responsibility or the internal affairs office of the appropriate component of the Department of Justice;

(3) shall refer to the Counsel, Office of Professional Responsibility of the Department of Justice, allegations of misconduct involving Department attorneys, investigators, or law enforcement personnel, where the allegations relate to the exercise of the authority of an attorney to investigate, litigate, or provide legal advice, except that no such referral shall be made if the attorney is employed in the Office of Professional Responsibility;

(4) may investigate allegations of criminal wrongdoing or administrative misconduct by a person who is the head of any agency or component of the Department of Justice; and

(5) shall forward the results of any investigation conducted under paragraph (4), along with any appropriate recommendation for disciplinary action, to the Attorney General.


(c) Any report required to be transmitted by the Attorney General to the appropriate committees or subcommittees of the Congress under section 5(d) shall also be transmitted, within the seven-day period specified under such section, to the Committees on the Judiciary and Governmental Affairs of the Senate and the Committees on the Judiciary and Government Operations of the House of Representatives.

(d) The Attorney General shall ensure by regulation that any component of the Department of Justice receiving a nonfrivolous allegation of criminal wrongdoing or administrative misconduct by an employee of the Department of Justice, except with respect to allegations described in subsection (b)(3), shall report that information to the Inspector General.

(Pub. L. 95–452, § 8E, formerly § 8D, as added Pub. L. 100–504, title I, § 102(f), Oct. 18, 1988, 102 Stat. 2520; renumbered § 8E, Pub. L. 103–204, § 23(a)(3), Dec. 17, 1993, 107 Stat. 2408; Pub. L. 107–273, div. A, title III, § 308, Nov. 2, 2002, 116 Stat. 1784; Pub. L. 114–317, §§ 6(3), 7(d)(3)(D), Dec. 16, 2016, 130 Stat. 1604, 1606.)

Editorial Notes
Prior ProvisionsA prior section 8E of the Inspector General Act of 1978, relating to special provisions concerning the Corporation for National and Community Service, was renumbered section 8F by Pub. L. 103–204.
Another prior section 8E of the Inspector General Act of 1978, relating to requirements for Federal entities and designated Federal entities, was successively renumbered section 8F by Pub. L. 103–82, and section 8G by Pub. L. 103–204.

Amendments2016—Subsec. (a)(1). Pub. L. 114–317, § 7(d)(3)(D)(i), substituted “subpoenas” for “subpenas” in introductory provisions.
Subsec. (a)(2). Pub. L. 114–317, § 7(d)(3)(D)(ii), substituted “subpoena” for “subpena” in two places.
Pub. L. 114–317, § 6(3), inserted “from accessing information described in paragraph (1),” after “completing any audit or investigation,” and “, access such information,” after “complete such audit or investigation”.
2002—Subsec. (b)(2) to (5). Pub. L. 107–273, § 308(1), added pars. (2) to (5) and struck out former pars. (2) and (3) which read as follows:
“(2) shall give particular regard to the activities of the Counsel, Office of Professional Responsibility of the Department and the audit, internal investigative, and inspection units outside the Office of Inspector General with a view toward avoiding duplication and insuring effective coordination and cooperation; and
“(3) shall refer to the Counsel, Office of Professional Responsibility of the Department for investigation, information or allegations relating to the conduct of an officer or employee of the Department of Justice employed in an attorney, criminal investigative, or law enforcement position that is or may be a violation of law, regulation, or order of the Department or any other applicable standard of conduct, except that no such referral shall be made if the officer or employee is employed in the Office of Professional Responsibility of the Department.”
Subsec. (d). Pub. L. 107–273, § 308(2), added subsec. (d).

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Governmental Affairs of Senate changed to Committee on Homeland Security and Governmental Affairs of Senate, effective Jan. 4, 2005, by Senate Resolution No. 445, One Hundred Eighth Congress, Oct. 9, 2004.
Committee on Government Operations of House of Representatives treated as referring to Committee on Government Reform and Oversight of House of Representatives by section 1(a) of Pub. L. 104–14, set out as a note preceding section 21 of Title 2, The Congress. Committee on Government Reform and Oversight of House of Representatives changed to Committee on Government Reform of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999. Committee on Government Reform of House of Representatives changed to Committee on Oversight and Government Reform of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007. Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective DateSection effective 180 days after Oct. 18, 1988, see section 113 of Pub. L. 100–504, set out as an Effective Date of 1988 Amendment note under section 5 of Pub. L. 95–452 in this Appendix.

Appointment of Oversight Official Within the Office of Inspector GeneralPub. L. 107–273, div. A, title III, § 309(a), Nov. 2, 2002, 116 Stat. 1784, provided that:
“(1) In general.—The Inspector General of the Department of Justice shall direct that 1 official from the office of the Inspector General be responsible for supervising and coordinating independent oversight of programs and operations of the Federal Bureau of Investigation until September 30, 2004.

“(2) Continuation of oversight.—The Inspector General may continue individual oversight in accordance with paragraph (1) after September 30, 2004, at the discretion of the Inspector General.”




Review of Civil Rights Complaints by the Department of JusticePub. L. 107–56, title X, § 1001, Oct. 26, 2001, 115 Stat. 391, provided that: 
“The Inspector General of the Department of Justice shall designate one official who shall—
“(1) review information and receive complaints alleging abuses of civil rights and civil liberties by employees and officials of the Department of Justice;

“(2) make public through the Internet, radio, television, and newspaper advertisements information on the responsibilities and functions of, and how to contact, the official; and

“(3) submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate on a semi-annual basis a report on the implementation of this subsection [section] and detailing any abuses described in paragraph (1), including a description of the use of funds appropriations used to carry out this subsection [section].”




Transfer of 20 Investigation Positions Within Department of JusticePub. L. 100–504, title I, § 102(h), Oct. 18, 1988, 102 Stat. 2521, provided that: “No later than 90 days after the date of appointment of the Inspector General of the Department of Justice, the Inspector General shall designate 20 full-time investigation positions which the Attorney General may transfer from the Office of Inspector General of the Department of Justice to the Office of Professional Responsibility of the Department of Justice for the performance of functions described under section 8D(b)(3) [now 8E(b)(3)] of the Inspector General Act of 1978 [subsec. (b)(3) of this section]. Any personnel who are transferred pursuant to this subsection, and who, at the time of being so transferred, are protected from reduction in classification or compensation under section 9(c) of such Act [section 9(c) of Pub. L. 95–452, set out in this Appendix], shall continue to be so protected for 1 year after the date of transfer pursuant to this subsection.”




§ 8F. Special provisions concerning the Corporation for National and Community Service(a) Notwithstanding the provisions of paragraphs (7) and (8) of section 6(a), it is within the exclusive jurisdiction of the Inspector General of the Corporation for National and Community Service to—(1) appoint and determine the compensation of such officers and employees in accordance with section 195(b) of the National and Community Service Act of 1990 [42 U.S.C. 12651f(b)]; and

(2) procure the temporary and intermittent services of and compensate such experts and consultants, in accordance with section 3109(b) of title 5, United States Code,

as may be necessary to carry out the functions, powers, and duties of the Inspector General.

(b) No later than the date on which the Chief Executive Officer of the Corporation for National and Community Service transmits any report to the Congress under subsection (a) or (b) of section 5, the Chief Executive Officer shall transmit such report to the Board of Directors of such Corporation.

(c) No later than the date on which the Chief Executive Officer of the Corporation for National and Community Service transmits a report described under section 5(b) to the Board of Directors as provided under subsection (b) of this section, the Chief Executive Officer shall also transmit any audit report which is described in the statement required under section 5(b)(4) to the Board of Directors. All such audit reports shall be placed on the agenda for review at the next scheduled meeting of the Board of Directors following such transmittal. The Chief Executive Officer of the Corporation shall be present at such meeting to provide any information relating to such audit reports.

(d) No later than the date on which the Inspector General of the Corporation for National and Community Service reports a problem, abuse, or deficiency under section 5(d) to the Chief Executive Officer of the Corporation, the Chief Executive Officer shall report such problem, abuse, or deficiency to the Board of Directors.

(Pub. L. 95–452, § 8F, formerly § 8E, as added Pub. L. 103–82, title II, § 202(g)(1), Sept. 21, 1993, 107 Stat. 889; renumbered § 8F, Pub. L. 103–204, § 23(a)(3), Dec. 17, 1993, 107 Stat. 2408; amended Pub. L. 111–13, title IV, § 4101, Apr. 21, 2009, 123 Stat. 1597.)

Editorial Notes
Codification
Pub. L. 103–204, § 23(a)(4), Dec. 17, 1993, 107 Stat. 2408, which directed the amendment of section 8F(a)(2) by striking out “the Federal Deposit Insurance Corporation,”, could not be executed to this section because the quoted language does not appear. However, the amendment was executed to section 8G(a)(2) of the Inspector General Act of 1978 relating to requirements for Federal entities and designated Federal entities, to reflect the probable intent of Congress and the successive renumbering of that section as section 8F by Pub. L. 103–82 and as section 8G by Pub. L. 103–204.

Prior ProvisionsA prior section 8F of the Inspector General Act of 1978, relating to requirements for Federal entities and designated Federal entities, was renumbered section 8G by Pub. L. 103–204.
Another prior section 8F of the Inspector General Act of 1978, relating to rule of construction of special provisions, was renumbered section 8J.

Amendments2009—Subsec. (a)(1). Pub. L. 111–13 substituted “National and Community Service Act of 1990” for “National and Community Service Trust Act of 1993”.

Statutory Notes and Related Subsidiaries
Effective Date of 2009 AmendmentAmendment by Pub. L. 111–13 effective Oct. 1, 2009, see section 6101(a) of Pub. L. 111–13, set out as a note under section 4950 of Title 42, The Public Health and Welfare.

Effective DateSection effective Oct. 1, 1993, see section 202(i) of Pub. L. 103–82, set out as a note under section 12651 of Title 42, The Public Health and Welfare.



§ 8G. Requirements for Federal entities and designated Federal entities(a) Notwithstanding section 12 of this Act, as used in this section—(1) the term “Federal entity” means any Government corporation (within the meaning of section 103(1) of title 5, United States Code), any Government controlled corporation (within the meaning of section 103(2) of such title), or any other entity in the Executive branch of the Government, or any independent regulatory agency, but does not include—(A) an establishment (as defined under section 12(2) of this Act) or part of an establishment;

(B) a designated Federal entity (as defined under paragraph (2) of this subsection) or part of a designated Federal entity;

(C) the Executive Office of the President;

(D) the Central Intelligence Agency;

(E) the Government Accountability Office; or

(F) any entity in the judicial or legislative branches of the Government, including the Administrative Office of the United States Courts and the Architect of the Capitol and any activities under the direction of the Architect of the Capitol;


(2) the term “designated Federal entity” means Amtrak, the Appalachian Regional Commission, the Board of Governors of the Federal Reserve System and the Bureau of Consumer Financial Protection, the Board for International Broadcasting, the Committee for Purchase From People Who Are Blind or Severely Disabled, the Commodity Futures Trading Commission, the Consumer Product Safety Commission, the Corporation for Public Broadcasting, the Defense Intelligence Agency, the Denali Commission, the Equal Employment Opportunity Commission, the Farm Credit Administration, the Federal Election Commission, the Election Assistance Commission, the Federal Housing Finance Board, the Federal Labor Relations Authority, the Federal Maritime Commission, the Federal Trade Commission, the Legal Services Corporation, the National Archives and Records Administration, the National Credit Union Administration, the National Endowment for the Arts, the National Endowment for the Humanities, the National Geospatial-Intelligence Agency, the National Labor Relations Board, the National Science Foundation, the Panama Canal Commission, the Peace Corps, the Pension Benefit Guaranty Corporation, the Securities and Exchange Commission, the Smithsonian Institution, the United States International Development Finance Corporation, the United States International Trade Commission, the Postal Regulatory Commission, and the United States Postal Service;

(3) the term “head of the Federal entity” means any person or persons designated by statute as the head of a Federal entity, and if no such designation exists, the chief policymaking officer or board of a Federal entity as identified in the list published pursuant to subsection (h)(1) of this section;

(4) the term “head of the designated Federal entity” means the board or commission of the designated Federal entity, or in the event the designated Federal entity does not have a board or commission, any person or persons designated by statute as the head of a designated Federal entity and if no such designation exists, the chief policymaking officer or board of a designated Federal entity as identified in the list published pursuant to subsection (h)(1) of this section, except that—(A) with respect to the National Science Foundation, such term means the National Science Board;

(B) with respect to the United States Postal Service, such term means the Governors (within the meaning of section 102(3) of title 39, United States Code);

(C) with respect to the Federal Labor Relations Authority, such term means the members of the Authority (described under section 7104 of title 5, United States Code);

(D) with respect to the Committee for Purchase From People Who Are Blind or Severely Disabled, such term means the Chairman of the Committee for Purchase From People Who Are Blind or Severely Disabled;

(E) with respect to the National Archives and Records Administration, such term means the Archivist of the United States;

(F) with respect to the National Credit Union Administration, such term means the National Credit Union Administration Board (described under section 102 of the Federal Credit Union Act (12 U.S.C. 1752a); 11 So in original. The semicolon probably should be preceded by another closing parenthesis.

(G) with respect to the National Endowment of the Arts, such term means the National Council on the Arts;

(H) with respect to the National Endowment for the Humanities, such term means the National Council on the Humanities;

(I) with respect to the Peace Corps, such term means the Director of the Peace Corps; and

(J) with respect to the United States International Development Finance Corporation, such term means the Board of Directors of the United States International Development Finance Corporation;


(5) the term “Office of Inspector General” means an Office of Inspector General of a designated Federal entity; and

(6) the term “Inspector General” means an Inspector General of a designated Federal entity.


(b) No later than 180 days after the date of the enactment of this section [Oct. 18, 1988], there shall be established and maintained in each designated Federal entity an Office of Inspector General. The head of the designated Federal entity shall transfer to such office the offices, units, or other components, and the functions, powers, or duties thereof, that such head determines are properly related to the functions of the Office of Inspector General and would, if so transferred, further the purposes of this section. There shall not be transferred to such office any program operating responsibilities.

(c) Except as provided under subsection (f) of this section, the Inspector General shall be appointed by the head of the designated Federal entity in accordance with the applicable laws and regulations governing appointments within the designated Federal entity. Each Inspector General shall be appointed without regard to political affiliation and solely on the basis of integrity and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, or investigations. For purposes of implementing this section, the Chairman of the Board of Governors of the Federal Reserve System shall appoint the Inspector General of the Board of Governors of the Federal Reserve System and the Bureau of Consumer Financial Protection. The Inspector General of the Board of Governors of the Federal Reserve System and the Bureau of Consumer Financial Protection shall have all of the authorities and responsibilities provided by this Act with respect to the Bureau of Consumer Financial Protection, as if the Bureau were part of the Board of Governors of the Federal Reserve System.

(d)(1) Each Inspector General shall report to and be under the general supervision of the head of the designated Federal entity, but shall not report to, or be subject to supervision by, any other officer or employee of such designated Federal entity. Except as provided in paragraph (2), the head of the designated Federal entity shall not prevent or prohibit the Inspector General from initiating, carrying out, or completing any audit or investigation, or from issuing any subpoena during the course of any audit or investigation.

(2)(A) The Secretary of Defense, in consultation with the Director of National Intelligence, may prohibit the inspector general of an element of the intelligence community specified in subparagraph (D) from initiating, carrying out, or completing any audit or investigation, or from accessing information available to an element of the intelligence community specified in subparagraph (D), if the Secretary determines that the prohibition is necessary to protect vital national security interests of the United States.

(B) If the Secretary exercises the authority under subparagraph (A), the Secretary shall submit to the committees of Congress specified in subparagraph (E) an appropriately classified statement of the reasons for the exercise of such authority not later than 7 days after the exercise of such authority.

(C) At the same time the Secretary submits under subparagraph (B) a statement on the exercise of the authority in subparagraph (A) to the committees of Congress specified in subparagraph (E), the Secretary shall notify the inspector general of such element of the submittal of such statement and, to the extent consistent with the protection of intelligence sources and methods, provide such inspector general with a copy of such statement. Such inspector general may submit to such committees of Congress any comments on a notice or statement received by the inspector general under this subparagraph that the inspector general considers appropriate.

(D) The elements of the intelligence community specified in this subparagraph are as follows:(i) The Defense Intelligence Agency.

(ii) The National Geospatial-Intelligence Agency.

(iii) The National Reconnaissance Office.

(iv) The National Security Agency.


(E) The committees of Congress specified in this subparagraph are—(i) the Committee on Armed Services and the Select Committee on Intelligence of the Senate; and

(ii) the Committee on Armed Services and the Permanent Select Committee on Intelligence of the House of Representatives.




(e)(1) In the case of a designated Federal entity for which a board, chairman of a committee, or commission is the head of the designated Federal entity, a removal under this subsection may only be made upon the written concurrence of a ⅔ majority of the board, committee, or commission.

(2) If an Inspector General is removed from office or is transferred to another position or location within a designated Federal entity, the head of the designated Federal entity shall communicate in writing the reasons for any such removal or transfer to both Houses of Congress, not later than 30 days before the removal or transfer. Nothing in this subsection shall prohibit a personnel action otherwise authorized by law, other than transfer or removal.


(f)(1) For purposes of carrying out subsection (c) with respect to the United States Postal Service, the appointment provisions of section 202(e) of title 39, United States Code, shall be applied.

(2) In carrying out the duties and responsibilities specified in this Act, the Inspector General of the United States Postal Service (hereinafter in this subsection referred to as the “Inspector General”) shall have oversight responsibility for all activities of the Postal Inspection Service, including any internal investigation performed by the Postal Inspection Service. The Chief Postal Inspector shall promptly report the significant activities being carried out by the Postal Inspection Service to such Inspector General.

(3)(A)(i) Notwithstanding subsection (d), the Inspector General shall be under the authority, direction, and control of the Governors with respect to audits or investigations, or the issuance of subpoenas, which require access to sensitive information concerning—(I) ongoing civil or criminal investigations or proceedings;

(II) undercover operations;

(III) the identity of confidential sources, including protected witnesses;

(IV) intelligence or counterintelligence matters; or

(V) other matters the disclosure of which would constitute a serious threat to national security.


(ii) With respect to the information described under clause (i), the Governors may prohibit the Inspector General from carrying out or completing any audit or investigation, or from issuing any subpoena, after such Inspector General has decided to initiate, carry out, or complete such audit or investigation or to issue such subpoena, if the Governors determine that such prohibition is necessary to prevent the disclosure of any information described under clause (i) or to prevent the significant impairment to the national interests of the United States.

(iii) If the Governors exercise any power under clause (i) or (ii), the Governors shall notify the Inspector General in writing stating the reasons for such exercise. Within 30 days after receipt of any such notice, the Inspector General shall transmit a copy of such notice to the Committee on Governmental Affairs of the Senate and the Committee on Government Reform and Oversight of the House of Representatives, and to other appropriate committees or subcommittees of the Congress.


(B) In carrying out the duties and responsibilities specified in this Act, the Inspector General—(i) may initiate, conduct and supervise such audits and investigations in the United States Postal Service as the Inspector General considers appropriate; and

(ii) shall give particular regard to the activities of the Postal Inspection Service with a view toward avoiding duplication and insuring effective coordination and cooperation.


(C) Any report required to be transmitted by the Governors to the appropriate committees or subcommittees of the Congress under section 5(d) shall also be transmitted, within the seven-day period specified under such section, to the Committee on Governmental Affairs of the Senate and the Committee on Government Reform and Oversight of the House of Representatives.


(4) Nothing in this Act shall restrict, eliminate, or otherwise adversely affect any of the rights, privileges, or benefits of either employees of the United States Postal Service, or labor organizations representing employees of the United States Postal Service, under chapter 12 of title 39, United States Code, the National Labor Relations Act, any handbook or manual affecting employee labor relations with the United States Postal Service, or any collective bargaining agreement.

(5) As used in this subsection, the term “Governors” has the meaning given such term by section 102(3) of title 39, United States Code.

(6) There are authorized to be appropriated, out of the Postal Service Fund, such sums as may be necessary for the Office of Inspector General of the United States Postal Service.


(g)(1) Sections 4, 5, 6 (other than subsections (a)(7) and (a)(8) thereof), and 7 of this Act shall apply to each Inspector General and Office of Inspector General of a designated Federal entity and such sections shall be applied to each designated Federal entity and head of the designated Federal entity (as defined under subsection (a)) by substituting—(A) “designated Federal entity” for “establishment”; and

(B) “head of the designated Federal entity” for “head of the establishment”.


(2) In addition to the other authorities specified in this Act, an Inspector General is authorized to select, appoint, and employ such officers and employees as may be necessary for carrying out the functions, powers, and duties of the Office of Inspector General and to obtain the temporary or intermittent services of experts or consultants or an organization thereof, subject to the applicable laws and regulations that govern such selections, appointments, and employment, and the obtaining of such services, within the designated Federal entity.

(3) Notwithstanding the last sentence of subsection (d) of this section,22 See References in Text note below. the provisions of subsection (a) of section 8D (other than the provisions of subparagraphs (A), (B), (C), and (E) of subsection (a)(1)) shall apply to the Inspector General of the Board of Governors of the Federal Reserve System and the Bureau of Consumer Financial Protection and the Chairman of the Board of Governors of the Federal Reserve System in the same manner as such provisions apply to the Inspector General of the Department of the Treasury and the Secretary of the Treasury, respectively.

(4) Each Inspector General shall—(A) in accordance with applicable laws and regulations governing appointments within the designated Federal entity, appoint a Counsel to the Inspector General who shall report to the Inspector General;

(B) obtain the services of a counsel appointed by and directly reporting to another Inspector General on a reimbursable basis; or

(C) obtain the services of appropriate staff of the Council of the Inspectors General on Integrity and Efficiency on a reimbursable basis.



(h)(1) No later than April 30, 1989, and annually thereafter, the Director of the Office of Management and Budget, after consultation with the Comptroller General of the United States, shall publish in the Federal Register a list of the Federal entities and designated Federal entities and if the designated Federal entity is not a board or commission, include the head of each such entity (as defined under subsection (a) of this section).

(2) Beginning on October 31, 1989, and on October 31 of each succeeding calendar year, the head of each Federal entity (as defined under subsection (a) of this section) shall prepare and transmit to the Director of the Office of Management and Budget and to each House of the Congress a report which—(A) states whether there has been established in the Federal entity an office that meets the requirements of this section;

(B) specifies the actions taken by the Federal entity otherwise to ensure that audits are conducted of its programs and operations in accordance with the standards for audit of governmental organizations, programs, activities, and functions issued by the Comptroller General of the United States, and includes a list of each audit report completed by a Federal or non-Federal auditor during the reporting period and a summary of any particularly significant findings; and

(C) summarizes any matters relating to the personnel, programs, and operations of the Federal entity referred to prosecutive authorities, including a summary description of any preliminary investigation conducted by or at the request of the Federal entity concerning these matters, and the prosecutions and convictions which have resulted.



(Pub. L. 95–452, § 8G, formerly § 8E, as added Pub. L. 100–504, title I, § 104(a), Oct. 18, 1988, 102 Stat. 2522; amended Pub. L. 101–73, title VII, § 702(c), Aug. 9, 1989, 103 Stat. 415; renumbered § 8F and amended Pub. L. 103–82, title II, § 202(g)(1), (2)(A), Sept. 21, 1993, 107 Stat. 889, 890; renumbered § 8G and amended Pub. L. 103–204, § 23(a)(3), (4), Dec. 17, 1993, 107 Stat. 2408; Pub. L. 104–88, title III, § 319, Dec. 29, 1995, 109 Stat. 949; Pub. L. 104–208, div. A, title I, § 101(f) [title VI, § 662(b)(1), (2)], Sept. 30, 1996, 110 Stat. 3009–314, 3009–379; Pub. L. 105–134, title IV, § 409(a)(1), Dec. 2, 1997, 111 Stat. 2586; Pub. L. 105–277, div. C, title III, § 306(h), as added Pub. L. 106–31, title I, § 105(a)(5), May 21, 1999, 113 Stat. 63; Pub. L. 106–422, § 1(b)(1), Nov. 1, 2000, 114 Stat. 1872; Pub. L. 107–252, title VIII, § 812(a), Oct. 29, 2002, 116 Stat. 1727; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 109–435, title VI, §§ 603(b), 605(a), Dec. 20, 2006, 120 Stat. 3240, 3242; Pub. L. 110–409, §§ 2, 3(b), 6(b), 7(d)(1), Oct. 14, 2008, 122 Stat. 4302, 4305, 4313; Pub. L. 111–203, title IX, §§ 989B, 989D, title X, § 1081, July 21, 2010, 124 Stat. 1945, 1946, 2080; Pub. L. 111–259, title IV, § 431(a), (c), Oct. 7, 2010, 124 Stat. 2731; Pub. L. 113–126, title IV, §§ 402(1), 412(1), July 7, 2014, 128 Stat. 1408, 1409; Pub. L. 114–113, div. H, title IV, § 401(a), Dec. 18, 2015, 129 Stat. 2639; Pub. L. 114–317, §§ 6(4), 7(d)(2)(F), (3)(E), Dec. 16, 2016, 130 Stat. 1604, 1606; Pub. L. 115–141, div. P, title V, § 501(a)(1), Mar. 23, 2018, 132 Stat. 1090; Pub. L. 115–254, div. F, title I, § 1414, Oct. 5, 2018, 132 Stat. 3492.)

Amendment of Subsection (a)(2)Pub. L. 105–134, title IV, § 409(a), Dec. 2, 1997, 111 Stat. 2586, provided that effective at beginning of first fiscal year after fiscal year for which Amtrak receives no Federal subsidy, subsection (a)(2) of this section is amended by striking “Amtrak,”.

Editorial Notes

References in TextThe National Labor Relations Act, referred to in subsec. (f)(4), is act July 5, 1935, ch. 372, 49 Stat. 449, which is classified generally to subchapter II (§ 151 et seq.) of chapter 7 of Title 29, Labor. For complete classification of this Act to the Code, see section 167 of Title 29 and Tables.
Subsection (d) of this section, referred to in subsec. (g)(3), was redesignated subsec. (d)(1) of this section by Pub. L. 111–259, title IV, § 431(c)(1), Oct. 7, 2010, 124 Stat. 2731.

Prior ProvisionsA prior section 8G of the Inspector General Act of 1978 was renumbered section 8J.

Amendments2018—Subsec. (a)(2). Pub. L. 115–254, § 1414(a), inserted “the United States International Development Finance Corporation,” after “the Smithsonian Institution,”.
Pub. L. 115–141 struck out “the Federal Communications Commission,” after “the Farm Credit Administration,”.
Subsec. (a)(4)(J). Pub. L. 115–254, § 1414(b), added subpar. (J).
2016—Subsec. (d)(1). Pub. L. 114–317, § 7(d)(3)(E), substituted “subpoena” for “subpena”.
Subsec. (d)(2)(A). Pub. L. 114–317, § 6(4), inserted “, or from accessing information available to an element of the intelligence community specified in subparagraph (D),” after “investigation”.
Subsec. (g)(3). Pub. L. 114–317, § 7(d)(2)(F), substituted “section 8D” for “section 8C”.
2015—Subsec. (a)(2). Pub. L. 114–113, § 401(a)(1)(A), inserted “the Committee for Purchase From People Who Are Blind or Severely Disabled,” after “the Board for International Broadcasting,”.
Subsec. (a)(4)(D) to (I). Pub. L. 114–113, § 401(a)(1)(B), added subpar. (D) and redesignated former subpars. (D) to (H) as (E) to (I), respectively.
Subsec. (e)(1). Pub. L. 114–113, § 401(a)(2), substituted “board, chairman of a committee, or commission” for “board or commission” the first time appearing and “board, committee, or commission” for “board or commission” the second time appearing.
2014—Subsec. (a)(2). Pub. L. 113–126, § 412(1), struck out “the National Reconnaissance Office,” after “the National Labor Relations Board,”.
Pub. L. 113–126, § 402(1), struck out “the National Security Agency,” before “the National Science Foundation,”.
2010—Subsec. (a)(2). Pub. L. 111–259, § 431(a), inserted “the Defense Intelligence Agency,” after “the Corporation for Public Broadcasting,”, “the National Geospatial-Intelligence Agency,” after “the National Endowment for the Humanities,”, and “the National Reconnaissance Office, the National Security Agency,” after “the National Labor Relations Board,”.
Pub. L. 111–203, § 1081(1), inserted “and the Bureau of Consumer Financial Protection” after “Board of Governors of the Federal Reserve System”.
Subsec. (a)(4). Pub. L. 111–203, § 989B(1)(A), inserted “the board or commission of the designated Federal entity, or in the event the designated Federal entity does not have a board or commission,” after “means” in introductory provisions.
Subsec. (a)(4)(C) to (H). Pub. L. 111–203, § 989B(1)(B), (C), added subpars. (C) to (H).
Subsec. (c). Pub. L. 111–203, § 1081(2), inserted at end “For purposes of implementing this section, the Chairman of the Board of Governors of the Federal Reserve System shall appoint the Inspector General of the Board of Governors of the Federal Reserve System and the Bureau of Consumer Financial Protection. The Inspector General of the Board of Governors of the Federal Reserve System and the Bureau of Consumer Financial Protection shall have all of the authorities and responsibilities provided by this Act with respect to the Bureau of Consumer Financial Protection, as if the Bureau were part of the Board of Governors of the Federal Reserve System.”
Subsec. (d). Pub. L. 111–259, § 431(c), designated existing provisions as par. (1), substituted “Except as provided in paragraph (2), the head” for “The head”, and added par. (2).
Subsec. (e). Pub. L. 111–203, § 989D, designated existing provisions as par. (2) and added par. (1).
Subsec. (g)(3). Pub. L. 111–203, § 1081(3), inserted “and the Bureau of Consumer Financial Protection” after “the Inspector General of the Board of Governors of the Federal Reserve System”.
Subsec. (h)(1). Pub. L. 111–203, § 989B(2), inserted “if the designated Federal entity is not a board or commission, include” after “designated Federal entities and”.
2008—Subsec. (a). Pub. L. 110–409, § 7(d)(1), substituted “section 12” for “section 11” in introductory provisions and “section 12(2)” for “section 11(2)” in par. (1)(A).
Subsec. (c). Pub. L. 110–409, § 2, inserted at end “Each Inspector General shall be appointed without regard to political affiliation and solely on the basis of integrity and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, or investigations.”
Subsec. (e). Pub. L. 110–409, § 3(b), substituted “shall communicate in writing the reasons for any such removal or transfer to both Houses of Congress, not later than 30 days before the removal or transfer. Nothing in this subsection shall prohibit a personnel action otherwise authorized by law, other than transfer or removal.” for “shall promptly communicate in writing the reasons for any such removal or transfer to both Houses of the Congress.”
Subsec. (g)(4). Pub. L. 110–409, § 6(b), added par. (4).
2006—Subsec. (a)(2). Pub. L. 109–435, § 605(a), inserted “the Postal Regulatory Commission,” after “the United States International Trade Commission,”.
Subsec. (f)(3) to (6). Pub. L. 109–435, § 603(b), added par. (6) and redesignated par. (3), relating to Postal employees and labor organizations representing such employees, and par. (4) as pars. (4) and (5), respectively.
2004—Subsec. (a)(1)(E). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.
2002—Subsec. (a)(2). Pub. L. 107–252 inserted “the Election Assistance Commission,” after “Federal Election Commission,”.
2000—Subsec. (a)(2). Pub. L. 106–422 struck out “the Tennessee Valley Authority,” before “the United States International Trade Commission,”.
1998—Subsec. (a)(2). Pub. L. 105–277, § 306(h), as added by Pub. L. 106–31, inserted “the Denali Commission,” after “the Corporation for Public Broadcasting,”.
1996—Subsec. (a)(4). Pub. L. 104–208, § 101(f) [title VI, § 662(b)(1)], substituted “except that—” and subpars. (A) and (B) for “except that with respect to the National Science Foundation, such term means the National Science Board;”.
Subsec. (f). Pub. L. 104–208, § 101(f) [title VI, § 662(b)(2)], amended subsec. (f) generally. Prior to amendment, subsec. (f) read as follows:
“(1) The Chief Postal Inspector of the United States Postal Service shall also hold the position of Inspector General of the United States Postal Service, and for purposes of this section, shall report to, and be under the general supervision of, the Postmaster General of the United States Postal Service. The Postmaster General, in consultation with the Governors of the United States Postal Service, shall appoint the Chief Postal Inspector. The Postmaster General, with the concurrence of the Governors of the United States Postal Service, shall have power to remove the Chief Postal Inspector or transfer the Chief Postal Inspector to another position or location within the United States Postal Service. If the Chief Postal Inspector is removed or transferred in accordance with this subsection, the Postmaster General shall promptly notify both Houses of the Congress in writing of the reasons for such removal or transfer.
“(2) For purposes of paragraph (1), the term ‘Governors’ has the same meaning as such term is defined under section 102(3) of title 39, United States Code.”
1995—Subsec. (a)(2). Pub. L. 104–88 struck out “the Interstate Commerce Commission,” after “Federal Trade Commission,”.
1993—Subsec. (a)(2). Pub. L. 103–204, § 23(a)(4), which directed the amendment of section 8F(a)(2) by striking “the Federal Deposit Insurance Corporation,”, was executed by striking the quoted language as it appeared after “Federal Communications Commission,” in subsec. (a)(2) of this section, to reflect the probable intent of Congress and the successive renumbering of this section as section 8F of the Inspector General Act of 1978 by Pub. L. 103–82 and as section 8G by Pub. L. 103–204. See Codification note set out under section 8F of the Inspector General Act of 1978 in this Appendix.
Pub. L. 103–82, § 202(g)(2)(A), struck out “ACTION,” before “Amtrak,”.
1989—Subsec. (a)(2). Pub. L. 101–73 substituted “Federal Housing Finance Board” for “Federal Home Loan Bank Board”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Governmental Affairs of Senate changed to Committee on Homeland Security and Governmental Affairs of Senate, effective Jan. 4, 2005, by Senate Resolution No. 445, One Hundred Eighth Congress, Oct. 9, 2004.
Committee on Government Reform and Oversight of House of Representatives changed to Committee on Government Reform of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999. Committee on Government Reform of House of Representatives changed to Committee on Oversight and Government Reform of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007. Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective Date of 2015 AmendmentPub. L. 114–113, div. H, title IV, § 401(c), Dec. 18, 2015, 129 Stat. 2640, provided that: “This section [amending this section and enacting provisions set out as a note under this section], and the amendments made by this section, shall take effect on the date that is 180 days after the date of the enactment of this Act [Dec. 18, 2015].”


Effective Date of 2014 AmendmentPub. L. 113–126, title IV, § 403, July 7, 2014, 128 Stat. 1408, provided that:
“(a) In General.—Except as otherwise specifically provided, the amendments made by sections 401 [amending section 3602 of Title 50, War and National Defense] and 402 [amending this section and section 12 of Pub. L. 95–452, set out in this Appendix] shall take effect on October 1, 2014, and shall apply upon the earlier of—“(1) in the case of section 401—“(A) the date of the first nomination by the President of an individual to serve as the Director of the National Security Agency that occurs on or after October 1, 2014; or

“(B) the date of the cessation of the performance of the duties of the Director of the National Security Agency by the individual performing such duties on October 1, 2014; and


“(2) in the case of section 402—“(A) the date of the first nomination by the President of an individual to serve as the Inspector General of the National Security Agency that occurs on or after October 1, 2014; or

“(B) the date of the cessation of the performance of the duties of the Inspector General of the National Security Agency by the individual performing such duties on October 1, 2014.



“(b) Exception for Initial Nominations.—Notwithstanding paragraph (1)(A) or (2)(A) of subsection (a), an individual serving as the Director of the National Security Agency or the Inspector General of the National Security Agency on the date that the President first nominates an individual for such position on or after October 1, 2014, may continue to perform in that position after such date of nomination and until the individual appointed to the position, by and with the advice and consent of the Senate, assumes the duties of the position.

“(c) Incumbent Inspector General.—The individual serving as Inspector General of the National Security Agency on the date of the enactment of this Act [July 7, 2014] shall be eligible to be appointed by the President to a new term of service under section 3 of the Inspector General Act of 1978 (5 U.S.C. App.), by and with the advice and consent of the Senate.”



Pub. L. 113–126, title IV, § 413, July 7, 2014, 128 Stat. 1410, provided that:
“(a) In General.—The amendments made by sections 411 [enacting section 3041a of Title 50, War and National Defense] and 412 [amending this section and section 12 of Pub. L. 95–452, set out in this Appendix] shall take effect on October 1, 2014, and shall apply upon the earlier of—“(1) in the case of section 411—“(A) the date of the first nomination by the President of an individual to serve as the Director of the National Reconnaissance Office that occurs on or after October 1, 2014; or

“(B) the date of the cessation of the performance of the duties of the Director of the National Reconnaissance Office by the individual performing such duties on October 1, 2014; and


“(2) in the case of section 412—“(A) the date of the first nomination by the President of an individual to serve as the Inspector General of the National Reconnaissance Office that occurs on or after October 1, 2014; or

“(B) the date of the cessation of the performance of the duties of the Inspector General of the National Reconnaissance Office by the individual performing such duties on October 1, 2014.



“(b) Exception for Initial Nominations.—Notwithstanding paragraph (1)(A) or (2)(A) of subsection (a), an individual serving as the Director of the National Reconnaissance Office or the Inspector General of the National Reconnaissance Office on the date that the President first nominates an individual for such position on or after October 1, 2014, may continue to perform in that position after such date of nomination and until the individual appointed to the position, by and with the advice and consent of the Senate, assumes the duties of the position.

“(c) Incumbent Inspector General.—The individual serving as Inspector General of the National Reconnaissance Office on the date of the enactment of this Act [July 7, 2014] shall be eligible to be appointed by the President to a new term of service under section 3 of the Inspector General Act of 1978 (5 U.S.C. App.), by and with the advice and consent of the Senate.”




Effective Date of 2010 AmendmentAmendment by sections 989B and 989D of Pub. L. 111–203 effective 1 day after July 21, 2010, except as otherwise provided, see section 4 of Pub. L. 111–203, set out as an Effective Date note under section 5301 of Title 12, Banks and Banking.
Pub. L. 111–203, title X, § 1081, July 21, 2010, 124 Stat. 2080, provided that the amendment made by section 1081 is effective on July 21, 2010.

Effective Date of 2006 Amendment; Savings ProvisionPub. L. 109–435, title VI, § 603(d), Dec. 20, 2006, 120 Stat. 3241, provided that:
“(1) In general.—The amendments made by this section [amending this section and sections 504, 2003, and 2009 of Title 39, Postal Service] shall apply with respect to fiscal years beginning on or after October 1, 2008.

“(2) Savings provision.—The provisions of title 39, United States Code, and the Inspector General Act of 1978 (5 U.S.C. App.) that are amended by this section shall, for purposes of any fiscal year before the first fiscal year to which the amendments made by this section apply, continue to apply in the same way as if this section had never been enacted.”




Effective Date of 2002 AmendmentPub. L. 107–252, title VIII, § 812(b), Oct. 29, 2002, 116 Stat. 1727, provided that: “The amendment made by subsection (a) [amending this section] shall take effect 180 days after the appointment of all members of the Election Assistance Commission under section 203 [52 U.S.C. 20923].”


Effective Date of 2000 AmendmentPub. L. 106–422, § 1(d), Nov. 1, 2000, 114 Stat. 1872, provided that:
“(1) In general.—The amendments made by this section [amending this section, section 11 of this Appendix, and section 5315 of this title and enacting provisions set out as a note under this section] shall take effect 30 days after the date of enactment of this Act [Nov. 1, 2000].

“(2) Inspector general.—The person serving as Inspector General of the Tennessee Valley Authority on the effective date of this section—“(A) may continue such service until the President makes an appointment under section 3(a) of the Inspector General Act of 1978 (5 U.S.C. App.) consistent with the amendments made by this section; and

“(B) shall be subject to section 8G(c) and (d) of the Inspector General Act of 1978 (5 U.S.C. App.) as applicable to the Board of Directors of the Tennessee Valley Authority, unless that person is appointed by the President, by and with the advice and consent of the Senate, to be Inspector General of the Tennessee Valley Authority.”





Effective Date of 1997 AmendmentSection 409(a)(2) of Pub. L. 105–134 provided that: “The amendment made by paragraph (1) [amending this section] shall take effect at the beginning of the first fiscal year after a fiscal year for which Amtrak receives no Federal subsidy.”


Effective Date of 1995 AmendmentAmendment by Pub. L. 104–88 effective Jan. 1, 1996, see section 2 of Pub. L. 104–88, set out as an Effective Date note under section 1301 of Title 49, Transportation.

Effective Date of 1993 AmendmentPub. L. 103–82, title II, § 202(g)(2)(B), Sept. 21, 1993, 107 Stat. 890, provided that: “This paragraph [amending this section] shall take effect on the effective date of section 203(c)(2).”
 [Section 203(c)(2) of Pub. L. 103–82 is effective 18 months after Sept. 21, 1993, or on such earlier date as the President shall determine to be appropriate and announce by proclamation in the Federal Register, see section 203(d) of Pub. L. 103–82, set out as a note under section 12651 of Title 42, The Public Health and Welfare.]

Effective DateSection effective 180 days after Oct. 18, 1988, see section 113 of Pub. L. 100–504, set out as an Effective Date of 1988 Amendment note under section 5 of Pub. L. 95–452 in this Appendix.

Inspector General Oversight of FundPub. L. 115–91, div. A, title XV, § 1521(e), Dec. 12, 2017, 131 Stat. 1714, provided that:
“(1) Quality standards for ig products.—Except as provided in paragraph (3), each product published or issued by an Inspector General relating to the oversight of programs and activities funded under the Afghanistan Security Forces Fund shall be prepared—“(A) in accordance with the Generally Accepted Government Auditing Standards/Government Auditing Standards (GAGAS/GAS), as issued and updated by the Government Accountability Office; or

“(B) if not prepared in accordance with the standards referred to in subparagraph (A), in accordance with the Quality Standards for Inspection and Evaluation issued by the Council of the Inspectors General on Integrity and Efficiency (commonly referred to as the ‘CIGIE Blue Book’).


“(2) Specification of quality standards followed.—Each product published or issued by an Inspector General relating to the oversight of programs and activities funded under the Afghanistan Security Forces Fund shall cite within such product the quality standards followed in conducting and reporting the work concerned.

“(3) Waiver.—The Lead Inspector General for Operation Freedom’s Sentinel may waive the applicability of paragraph (1) to a specific product relating to the oversight by an Inspector General of activities and programs funded under the Afghanistan Security Forces Fund if the Lead Inspector General determines that the waiver would facilitate timely efforts to promote efficiency and effectiveness and prevent, detect, and deter fraud, waste, and abuse. Any product published or issued pursuant to a waiver under this paragraph shall include a statement that work for such product was not conducted in accordance with the standards referred to in paragraph (1) and an explanation why such standards were not employed.”




Inspector General for Committee for Purchase From People Who Are Blind or Severely DisabledPub. L. 114–113, div. H, title IV, § 401(b), Dec. 18, 2015, 129 Stat. 2640, provided that: “Not later than 180 days after the date of the enactment of this Act [Dec. 18, 2015], the Chairman of the Committee for Purchase From People Who Are Blind or Severely Disabled shall appoint an Inspector General for the Committee.”


Amtrak Inspector GeneralPub. L. 114–94, div. A, title XI, § 11314, Dec. 4, 2015, 129 Stat. 1674, provided that:
“(a) Authority.—“(1) In general.—The Inspector General of Amtrak shall have the authority available to other Inspectors General, as necessary in carrying out the duties specified in the Inspector General Act of 1978 (5 U.S.C. App.), to investigate any alleged violation of sections 286, 287, 371, 641, 1001, 1002 and 1516 of title 18, United States Code.

“(2) Agency.—For purposes of sections 286, 287, 371, 641, 1001, 1002, and 1516 of title 18, United States Code, Amtrak and the Amtrak Office of Inspector General, shall be considered a corporation in which the United States has a proprietary interest as set forth in section 6 of such title.


“(b) Assessment.—The Inspector General of Amtrak shall—“(1) not later than 60 days after the date of enactment of this Act [Dec. 4, 2015], initiate an assessment to determine whether current expenditures or procurements involving Amtrak’s fulfillment of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) utilize competitive, market-driven provisions that are applicable throughout the entire term of such related expenditures or procurements; and

“(2) not later than 6 months after the date of enactment of this Act, transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the assessment under paragraph (1).


“(c) Limitation.—The authority provided by subsection (a) shall be effective only with respect to a fiscal year for which Amtrak receives a Federal subsidy.”




Inspector General at the Commission on Civil RightsPub. L. 113–76, div. B, title IV, Jan. 17, 2014, 128 Stat. 75, provided in part: “That the Inspector General for the Commission on Civil Rights (CCR IG), as provided in Public Law 113–6 [set out below], is authorized to close out all work related to pending or closed investigations, to complete pending investigations, and to terminate all activities related to the duties, responsibilities and authorities of the CCR IG: Provided further, That when the CCR IG concludes that all pending investigations have been completed, all work related to pending or closed investigations has been closed out, and all activities related to the duties, responsibilities and authorities of the CCR IG have ended, the CCR IG shall certify that conclusion to the Committees on Appropriations of the House of Representatives and the Senate, and the Office of the CCR IG shall then be terminated”.

Pub. L. 113–6, div. B, title IV, Mar. 26, 2013, 127 Stat. 266, provided in part: “That there shall be an Inspector General at the Commission on Civil Rights who shall have the duties, responsibilities, and authorities specified in the Inspector General Act of 1978 [Pub. L. 95–452, set out in this Appendix]: Provided further, That an individual appointed to the position of Inspector General of the Government Accountability Office (GAO) shall, by virtue of such appointment, also hold the position of Inspector General of the Commission on Civil Rights: Provided further, That the Inspector General of the Commission on Civil Rights shall utilize personnel of the Office of Inspector General of GAO in performing the duties of the Inspector General of the Commission on Civil Rights, and shall not appoint any individuals to positions within the Commission on Civil Rights”.

Similar provisions were contained in the following prior appropriation act:
Pub. L. 112–55, div. B, title IV, Nov. 18, 2011, 125 Stat. 628.

Special Inspector General for Afghanistan ReconstructionPub. L. 110–181, div. A, title XII, § 1229, Jan. 28, 2008, 122 Stat. 378, as amended by Pub. L. 110–417, [div. A], title X, § 1061(b)(11), Oct. 14, 2008, 122 Stat. 4613; Pub. L. 111–38, § 1, June 30, 2009, 123 Stat. 1932, provided that:
“(a) Purposes.—The purposes of this section are as follows:“(1) To provide for the independent and objective conduct and supervision of audits and investigations relating to the programs and operations funded with amounts appropriated or otherwise made available for the reconstruction of Afghanistan.

“(2) To provide for the independent and objective leadership and coordination of, and recommendations on, policies designed to—“(A) promote economy efficiency, and effectiveness in the administration of the programs and operations described in paragraph (1); and

“(B) prevent and detect waste, fraud, and abuse in such programs and operations.


“(3) To provide for an independent and objective means of keeping the Secretary of State and the Secretary of Defense fully and currently informed about problems and deficiencies relating to the administration of such programs and operations and the necessity for and progress on corrective action.


“(b) Office of Inspector General.—There is hereby established the Office of the Special Inspector General for Afghanistan Reconstruction to carry out the purposes of subsection (a).

“(c) Appointment of Inspector General; Removal.—“(1) Appointment.—The head of the Office of the Special Inspector General for Afghanistan Reconstruction is the Special Inspector General for Afghanistan Reconstruction (in this section referred to as the ‘Inspector General’), who shall be appointed by the President. The President may appoint the Special Inspector General for Iraq Reconstruction to serve as the Special Inspector General for Afghanistan Reconstruction, in which case the Special Inspector General for Iraq Reconstruction shall have all of the duties, responsibilities, and authorities set forth under this section with respect to such appointed position for the purpose of carrying out this section.

“(2) Qualifications.—The appointment of the Inspector General shall be made solely on the basis of integrity and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, or investigations.

“(3) Deadline for appointment.—The appointment of an individual as Inspector General shall be made not later than 30 days after the date of the enactment of this Act [Jan. 28, 2008].

“(4) Compensation.—The annual rate of basic pay of the Inspector General shall be the annual rate of basic pay provided for positions at level IV of the Executive Schedule under section 5315 of title 5, United States Code.

“(5) Prohibition on political activities.—For purposes of section 7324 of title 5, United States Code, the Inspector General shall not be considered an employee who determines policies to be pursued by the United States in the nationwide administration of Federal law.

“(6) Removal.—The Inspector General shall be removable from office in accordance with the provisions of section 3(b) of the Inspector General Act of 1978 (5 U.S.C. App.).


“(d) Assistant Inspectors General.—The Inspector General shall, in accordance with applicable laws and regulations governing the civil service—“(1) appoint an Assistant Inspector General for Auditing who shall have the responsibility for supervising the performance of auditing activities relating to programs and operations supported by amounts appropriated or otherwise made available for the reconstruction of Afghanistan; and

“(2) appoint an Assistant Inspector General for Investigations who shall have the responsibility for supervising the performance of investigative activities relating to such programs and operations.


“(e) Supervision.—“(1) In general.—Except as provided in paragraph (2), the Inspector General shall report directly to, and be under the general supervision of, the Secretary of State and the Secretary of Defense.

“(2) Independence to conduct investigations and audits.—No officer of the Department of Defense, the Department of State, or the United States Agency for International Development shall prevent or prohibit the Inspector General from initiating, carrying out, or completing any audit or investigation related to amounts appropriated or otherwise made available for the reconstruction of Afghanistan or from issuing any subpoena during the course of any such audit or investigation.


“(f) Duties.—“(1) Oversight of afghanistan reconstruction.—It shall be the duty of the Inspector General to conduct, supervise, and coordinate audits and investigations of the treatment, handling, and expenditure of amounts appropriated or otherwise made available for the reconstruction of Afghanistan, and of the programs, operations, and contracts carried out utilizing such funds, including—“(A) the oversight and accounting of the obligation and expenditure of such funds;

“(B) the monitoring and review of reconstruction activities funded by such funds;

“(C) the monitoring and review of contracts funded by such funds;

“(D) the monitoring and review of the transfer of such funds and associated information between and among departments, agencies, and entities of the United States and private and nongovernmental entities;

“(E) the maintenance of records on the use of such funds to facilitate future audits and investigations of the use of such fund;

“(F) the monitoring and review of the effectiveness of United States coordination with the Government of Afghanistan and other donor countries in the implementation of the Afghanistan Compact and the Afghanistan National Development Strategy; and

“(G) the investigation of overpayments such as duplicate payments or duplicate billing and any potential unethical or illegal actions of Federal employees, contractors, or affiliated entities and the referral of such reports, as necessary, to the Department of Justice to ensure further investigations, prosecutions, recovery of further funds, or other remedies.


“(2) Other duties related to oversight.—The Inspector General shall establish, maintain, and oversee such systems, procedures, and controls as the Inspector General considers appropriate to discharge the duties under paragraph (1).

“(3) Duties and responsibilities under inspector general act of 1978.—In addition to the duties specified in paragraphs (1) and (2), the Inspector General shall also have the duties and responsibilities of inspectors general under the Inspector General Act of 1978 [Pub. L. 95–452, set out in this Appendix].

“(4) Coordination of efforts.—In carrying out the duties, responsibilities, and authorities of the Inspector General under this section, the Inspector General shall coordinate with, and receive the cooperation of each of the following:“(A) The Inspector General of the Department of Defense.

“(B) The Inspector General of the Department of State.

“(C) The Inspector General of the United States Agency for International Development.



“(g) Powers and Authorities.—“(1) Authorities under inspector general act of 1978.—In carrying out the duties specified in subsection (f), the Inspector General shall have the authorities provided in section 6 of the Inspector General Act of 1978 [section 6 of Pub. L. 95–452, set out in this Appendix], including the authorities under subsection (e) [now (f)] of such section.

“(2) Audit standards.—The Inspector General shall carry out the duties specified in subsection (f)(1) in accordance with section 4(b)(1) of the Inspector General Act of 1978 [section 4(b)(1) of Pub. L. 95–452, set out in this Appendix].


“(h) Personnel, Facilities, and Other Resources.—“(1) Personnel.—“(A) In general.—The Inspector General may select, appoint, and employ such officers and employees as may be necessary for carrying out the duties of the Inspector General, subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and the provisions of chapter 51 and subchapter III of chapter 53 of such title, relating to classification and General Schedule pay rates.

“(B) Additional authorities.—“(i) In general.—Subject to clause (ii), the Inspector General may exercise the authorities of subsections (b) through (i) of section 3161 of title 5, United States Code (without regard to subsection (a) of that section).

“(ii) Periods of appointments.—In exercising the employment authorities under subsection (b) of section 3161 of title 5, United States Code, as provided under clause (i) of this subparagraph—     “(I) paragraph (2) of that subsection (relating to periods of appointments) shall not apply; and

     “(II) no period of appointment may exceed the date on which the Office of the Special Inspector General for Afghanistan Reconstruction terminates under subsection (o).




“(2) Employment of experts and consultants.—The Inspector General may obtain services as authorized by section 3109 of title 5, United States Code, at daily rates not to exceed the equivalent rate prescribed for grade GS–15 of the General Schedule by section 5332 of such title.

“(3) Contracting authority.—To the extent and in such amounts as may be provided in advance by appropriations Acts, the Inspector General may enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, and make such payments as may be necessary to carry out the duties of the Inspector General.

“(4) Resources.—The Secretary of State or the Secretary of Defense, as appropriate, shall provide the Inspector General with appropriate and adequate office space at appropriate locations of the Department of State or the Department of Defense, as the case may be, in Afghanistan, together with such equipment, office supplies, and communications facilities and services as may be necessary for the operation of such offices, and shall provide necessary maintenance services for such offices and the equipment and facilities located therein.

“(5) Assistance from federal agencies.—“(A) In general.—Upon request of the Inspector General for information or assistance from any department, agency, or other entity of the Federal Government, the head of such entity shall, insofar as is practicable and not in contravention of any existing law, furnish such information or assistance to the Inspector General, or an authorized designee.

“(B) Reporting of refused assistance.—Whenever information or assistance requested by the Inspector General is, in the judgment of the Inspector General, unreasonably refused or not provided, the Inspector General shall report the circumstances to the Secretary of State or the Secretary of Defense, as appropriate, and to the appropriate congressional committees without delay.


“(6) Use of personnel, facilities, and other resources of the office of the special inspector general for iraq reconstruction.—Upon the request of the Inspector General, the Special Inspector General for Iraq Reconstruction—“(A) may detail, on a reimbursable basis, any of the personnel of the Office of the Special Inspector General for Iraq Reconstruction to the Office of the Inspector General for Afghanistan Reconstruction for the purpose of carrying out this section; and

“(B) may provide, on a reimbursable basis, any of the facilities or other resources of the Office of the Special Inspector General for Iraq Reconstruction to the Office of the Inspector General for Afghanistan Reconstruction for the purpose of carrying out this section.



“(i) Reports.—“(1) Quarterly reports.—Not later than 30 days after the end of each fiscal-year quarter, the Inspector General shall submit to the appropriate congressional committees a report summarizing, for the period of that quarter and, to the extent possible, the period from the end of such quarter to the time of the submission of the report, the activities during such period of the Inspector General and the activities under programs and operations funded with amounts appropriated or otherwise made available for the reconstruction of Afghanistan. Each report shall include, for the period covered by such report, a detailed statement of all obligations, expenditures, and revenues associated with reconstruction and rehabilitation activities in Afghanistan, including the following:“(A) Obligations and expenditures of appropriated funds.

“(B) A project-by-project and program-by-program accounting of the costs incurred to date for the reconstruction of Afghanistan, together with the estimate of the Department of Defense, the Department of State, and the United States Agency for International Development, as applicable, of the costs to complete each project and each program.

“(C) Revenues attributable to or consisting of funds provided by foreign nations or international organizations to programs and projects funded by any department or agency of the United States Government, and any obligations or expenditures of such revenues.

“(D) Revenues attributable to or consisting of foreign assets seized or frozen that contribute to programs and projects funded by any department or agency of the United States Government, and any obligations or expenditures of such revenues.

“(E) Operating expenses of agencies or entities receiving amounts appropriated or otherwise made available for the reconstruction of Afghanistan.

“(F) In the case of any contract, grant, agreement, or other funding mechanism described in paragraph (2)—“(i) the amount of the contract, grant, agreement, or other funding mechanism;

“(ii) a brief discussion of the scope of the contract, grant, agreement, or other funding mechanism;

“(iii) a discussion of how the department or agency of the United States Government involved in the contract, grant, agreement, or other funding mechanism identified, and solicited offers from, potential individuals or entities to perform the contract, grant, agreement, or other funding mechanism, together with a list of the potential individuals or entities that were issued solicitations for the offers; and

“(iv) the justification and approval documents on which was based the determination to use procedures other than procedures that provide for full and open competition.



“(2) Covered contracts, grants, agreements, and funding mechanisms.—A contract, grant, agreement, or other funding mechanism described in this paragraph is any major contract, grant, agreement, or other funding mechanism that is entered into by any department or agency of the United States Government that involves the use of amounts appropriated or otherwise made available for the reconstruction of Afghanistan with any public or private sector entity for any of the following purposes:“(A) To build or rebuild physical infrastructure of Afghanistan.

“(B) To establish or reestablish a political or societal institution of Afghanistan.

“(C) To provide products or services to the people of Afghanistan.


“(3) Public availability.—The Inspector General shall publish on a publicly-available Internet website each report under paragraph (1) of this subsection in English and other languages that the Inspector General determines are widely used and understood in Afghanistan.

“(4) Form.—Each report required under this subsection shall be submitted in unclassified form, but may include a classified annex if the Inspector General considers it necessary.

“(5) Rule of construction.—Nothing in this subsection shall be construed to authorize the public disclosure of information that is—“(A) specifically prohibited from disclosure by any other provision of law;

“(B) specifically required by Executive order to be protected from disclosure in the interest of national defense or national security or in the conduct of foreign affairs; or

“(C) a part of an ongoing criminal investigation.



“(j) Report Coordination.—“(1) Submission to secretaries of state and defense.—The Inspector General shall also submit each report required under subsection (i) to the Secretary of State and the Secretary of Defense.

“(2) Submission to congress.—Not later than 30 days after receipt of a report under paragraph (1), the Secretary of State or the Secretary of Defense may submit to the appropriate congressional committees any comments on the matters covered by the report as the Secretary of State or the Secretary of Defense, as the case may be, considers appropriate. Any comments on the matters covered by the report shall be submitted in unclassified form, but may include a classified annex if the Secretary of State or the Secretary of Defense, as the case may be, considers it necessary.


“(k) Transparency.—“(1) Report.—Not later than 60 days after submission to the appropriate congressional committees of a report under subsection (i), the Secretary of State and the Secretary of Defense shall jointly make copies of the report available to the public upon request, and at a reasonable cost.

“(2) Comments on matters covered by report.—Not later than 60 days after submission to the appropriate congressional committees under subsection (j)(2) of comments on a report under subsection (i), the Secretary of State and the Secretary of Defense shall jointly make copies of the comments available to the public upon request, and at a reasonable cost.


“(l) Waiver.—“(1) Authority.—The President may waive the requirement under paragraph (1) or (2) of subsection (k) with respect to availability to the public of any element in a report under subsection (i), or any comment under subsection (j)(2), if the President determines that the waiver is justified for national security reasons.

“(2) Notice of waiver.—The President shall publish a notice of each waiver made under this subsection in the Federal Register no later than the date on which a report required under subsection (i), or any comment under subsection (j)(2), is submitted to the appropriate congressional committees. The report and comments shall specify whether waivers under this subsection were made and with respect to which elements in the report or which comments, as appropriate.


“(m) Definitions.—In this section:“(1) Amounts appropriated or otherwise made available for the reconstruction of afghanistan.—The term ‘amounts appropriated or otherwise made available for the reconstruction of Afghanistan’ means—“(A) amounts appropriated or otherwise made available for any fiscal year—“(i) to the Afghanistan Security Forces Fund; or

“(ii) to the program to assist the people of Afghanistan established under subsection (a)(2) of section 1202 of the National Defense Authorization for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3455–3456); and


“(B) amounts appropriated or otherwise made available for any fiscal year for the reconstruction of Afghanistan under—“(i) the Economic Support Fund;

“(ii) the International Narcotics Control and Law Enforcement account; or

“(iii) any other provision of law.



“(2) Appropriate congressional committees.—The term ‘appropriate congressional committees’ means—“(A) the Committees on Appropriations, Armed Services, and Foreign Relations of the Senate; and

“(B) the Committees on Appropriations, Armed Services, and Foreign Affairs of the House of Representatives.



“(n) Authorization of Appropriations.—“(1) In general.—There is authorized to be appropriated $20,000,000 for fiscal year 2008 to carry out this section.

“(2) Offset.—The amount authorized to be appropriated by section 1513 [122 Stat. 428] for the Afghanistan Security Forces Fund is hereby reduced by $20,000,000.


“(o) Termination.—“(1) In general.—The Office of the Special Inspector General for Afghanistan Reconstruction shall terminate 180 days after the date on which amounts appropriated or otherwise made available for the reconstruction of Afghanistan that are unexpended are less than $250,000,000.

“(2) Final report.—The Inspector General shall, prior to the termination of the Office of the Special Inspector General for Afghanistan Reconstruction under paragraph (1), prepare and submit to the appropriate congressional committees a final forensic audit report on programs and operations funded with amounts appropriated or otherwise made available for the reconstruction of Afghanistan.”





Deadline Relating to Postal Regulatory CommissionPub. L. 109–435, title VI, § 605(c), Dec. 20, 2006, 120 Stat. 3242, provided that: 
“No later than 180 days after the date of the enactment of this Act [Dec. 20, 2006]—
“(1) the first Inspector General of the Postal Regulatory Commission shall be appointed; and

“(2) the Office of Inspector General of the Postal Regulatory Commission shall be established.”




Inspector General of Chemical Safety and Hazard Investigation BoardPub. L. 116–260, div. G, title III, Dec. 27, 2020, 134 Stat. 1529, provided in part: “That notwithstanding any other provision of law, the individual appointed to the position of Inspector General of the Environmental Protection Agency (EPA) shall, by virtue of such appointment, also hold the position of Inspector General of the [Chemical Safety and Hazard Investigation] Board: Provided further, That notwithstanding any other provision of law, the Inspector General of the Board shall utilize personnel of the Office of Inspector General of EPA in performing the duties of the Inspector General of the Board, and shall not appoint any individuals to positions within the Board.”

Similar provisions were contained in the following prior appropriation acts:
Pub. L. 116–94, div. D, title III, Dec. 20, 2019, 133 Stat. 2735.
Pub. L. 116–6, div. E, title III, Feb. 15, 2019, 133 Stat. 252.
Pub. L. 115–141, div. G, title III, Mar. 23, 2018, 132 Stat. 681.
Pub. L. 115–31, div. G, title III, May 5, 2017, 131 Stat. 488.
Pub. L. 114–113, div. G, title III, Dec. 18, 2015, 129 Stat. 2569.
Pub. L. 113–235, div. F, title III, Dec. 16, 2014, 128 Stat. 2438.
Pub. L. 113–76, div. G, title III, Jan. 17, 2014, 128 Stat. 332.
Pub. L. 112–74, div. E, title III, Dec. 23, 2011, 125 Stat. 1031.
Pub. L. 111–88, div. A, title III, Oct. 30, 2009, 123 Stat. 2950.
Pub. L. 111–8, div. E, title III, Mar. 11, 2009, 123 Stat. 739.
Pub. L. 110–161, div. F, title III, Dec. 26, 2007, 121 Stat. 2139.
Pub. L. 109–54, title III, Aug. 2, 2005, 119 Stat. 543.
Pub. L. 108–447, div. I, title III, Dec. 8, 2004, 118 Stat. 3322.
Pub. L. 108–199, div. G, title III, Jan. 23, 2004, 118 Stat. 399.
Pub. L. 107–73, title III, Nov. 26, 2001, 115 Stat. 679, provided in part: “That, hereafter, there shall be an Inspector General at the [Chemical Safety and Hazard Investigation] Board who shall have the duties, responsibilities, and authorities specified in the Inspector General Act of 1978, as amended [Pub. L. 95–452, set out in this Appendix]: Provided further, That an individual appointed to the position of Inspector General of the Federal Emergency Management Agency (FEMA) shall, by virtue of such appointment, also hold the position of Inspector General of the Board: Provided further, That the Inspector General of the Board shall utilize personnel of the Office of Inspector General of FEMA in performing the duties of the Inspector General of the Board, and shall not appoint any individuals to positions within the Board.”

[For transfer of all functions, personnel, assets, components, authorities, grant programs, and liabilities of the Federal Emergency Management Agency, including the functions of the Under Secretary for Federal Emergency Management relating thereto, to the Federal Emergency Management Agency, see section 315(a)(1) of Title 6, Domestic Security.]
[For transfer of functions, personnel, assets, and liabilities of the Federal Emergency Management Agency, including the functions of the Director of the Federal Emergency Management Agency relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see former section 313(1) and sections 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.]
Similar provisions were contained in the following prior appropriations act:
Pub. L. 106–377, § 1(a)(1) [title III], Oct. 27, 2000, 114 Stat. 1441, 1441A–36.
Pub. L. 108–7, div. K, title III, Feb. 20, 2003, 117 Stat. 515, provided in part: “That notwithstanding any other provision of law, the Inspector General of the Federal Emergency Management Agency shall hereafter also serve as the Inspector General of the Chemical Safety and Hazard Investigation Board.”

Similar provisions were contained in the following prior appropriations acts:
Pub. L. 107–73, title III, Nov. 26, 2001, 115 Stat. 688.
Pub. L. 106–377, § 1(a)(1) [title III], Oct. 27, 2000, 114 Stat. 1441, 1441A–46.

Special Inspector General for Iraq ReconstructionPub. L. 108–375, div. A, title XII, § 1203(b), Oct. 28, 2004, 118 Stat. 2079, provided that: “The individual serving as the Inspector General of the Coalition Provisional Authority as of the date of the enactment of this Act [Oct. 28, 2004] may continue to serve in that position after that date without reappointment under paragraph (1) of section 3001(c) of the Emergency Supplemental Appropriations Act for Defense and for the Reconstruction of Iraq and Afghanistan, 2004 [Pub. L. 108–106, set out below], but remaining subject to removal as specified in paragraph (4) of that section.”

Pub. L. 108–106, title III, § 3001, Nov. 6, 2003, 117 Stat. 1234, as amended by Pub. L. 108–375, div. A, title XII, § 1203(a)(1)–(3)(A), (c)–(j), Oct. 28, 2004, 118 Stat. 2078–2081; Pub. L. 109–102, title V, § 599, Nov. 14, 2005, 119 Stat. 2240; Pub. L. 109–364, div. A, title X, §§ 1054(b), 1071(g)(13), Oct. 17, 2006, 120 Stat. 2397, 2403; Pub. L. 109–440, § 2, Dec. 20, 2006, 120 Stat. 3286; Pub. L. 110–28, title III, § 3801, May 25, 2007, 121 Stat. 147; Pub. L. 110–181, div. A, title XII, § 1221, Jan. 28, 2008, 122 Stat. 371, provided that:
“(a) Purposes.—The purposes of this section are as follows:“(1) To provide for the independent and objective conduct and supervision of audits and investigations relating to the programs and operations funded with amounts appropriated or otherwise made available for the reconstruction of Iraq.

“(2) To provide for the independent and objective leadership and coordination of, and recommendations on, policies designed to—“(A) promote economy efficiency, and effectiveness in the administration of such programs and operations; and

“(B) prevent and detect waste, fraud, and abuse in such programs and operations.


“(3) To provide for an independent and objective means of keeping the Secretary of State and the Secretary of Defense fully and currently informed about problems and deficiencies relating to the administration of such programs and operations and the necessity for and progress for corrective action.


“(b) Office of Inspector General.—There is hereby established the Office of the Special Inspector General for Iraq Reconstruction.

“(c) Appointment of Inspector General; Removal.—(1) The head of the Office of the Special Inspector General for Iraq Reconstruction is the Special Inspector General for Iraq Reconstruction (in this section referred to as the ‘Inspector General’), who shall be appointed by the Secretary of Defense, in consultation with the Secretary of State.

“(2) The appointment of Inspector General shall be made solely on the basis of integrity and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, or investigations.

“(3) The nomination of an individual as Inspector General shall be made not later than 30 days after the date of the enactment of this Act [Nov. 6, 2003].

“(4) The Inspector General shall be removable from office in accordance with the provisions of section 3(b) of the Inspector General Act of 1978 (5 U.S.C. App.).

“(5) For purposes of section 7324 of title 5, United States Code, the Inspector General shall not be considered an employee who determines policies to be pursued by the United States in the nationwide administration of Federal law.

“(6) The annual rate of basic pay of the Inspector General shall be the annual rate of basic pay provided for positions at level IV of the Executive Schedule under section 5315 of title 5, United States Code.


“(d) Assistant Inspectors General.—The Inspector General shall, in accordance with applicable laws and regulations governing the civil service—“(1) appoint an Assistant Inspector General for Auditing who shall have the responsibility for supervising the performance of auditing activities relating to programs and operations supported by amounts appropriated or otherwise made available for the reconstruction of Iraq; and

“(2) appoint an Assistant Inspector General for Investigations who shall have the responsibility for supervising the performance of investigative activities relating to such programs and operations.


“(e) Supervision.—(1) Except as provided in paragraph (2), the Inspector General shall report directly to, and be under the general supervision of, the Secretary of State and the Secretary of Defense.

“(2) No officer of the Department of Defense, the Department of State, or the United States Agency for International Development shall prevent or prohibit the Inspector General from initiating, carrying out, or completing any audit or investigation related to amounts appropriated or otherwise made available for the reconstruction of Iraq or from issuing any subpoena during the course of any such audit or investigation.


“(f) Duties.—(1) It shall be the duty of the Inspector General to conduct, supervise, and coordinate audits and investigations of the treatment, handling, and expenditure of amounts appropriated or otherwise made available for the reconstruction of Iraq, and of the programs, operations, and contracts carried out utilizing such funds, including—“(A) the oversight and accounting of the obligation and expenditure of such funds;

“(B) the monitoring and review of reconstruction activities funded by such funds;

“(C) the monitoring and review of contracts funded by such funds;

“(D) the monitoring and review of the transfer of such funds and associated information between and among departments, agencies, and entities of the United States and private and nongovernmental entities; and

“(E) the maintenance of records on the use of such funds to facilitate future audits and investigations of the use of such funds.


“(2) The Inspector General shall establish, maintain, and oversee such systems, procedures, and controls as the Inspector General considers appropriate to discharge the duty under paragraph (1).

“(3) In addition to the duties specified in paragraphs (1) and (2), the Inspector General shall also have the duties and responsibilities of inspectors general under the Inspector General Act of 1978 [Pub. L. 95–452, set out in this Appendix].

“(4) In carrying out the duties, responsibilities, and authorities of the Inspector General under this section, the Inspector General shall coordinate with, and receive the cooperation of, each of the following:“(A) The Inspector General of the Department of State.

“(B) The Inspector General of the Department of Defense.

“(C) The Inspector General of the United States Agency for International Development.



“(g) Powers and Authorities.—(1) In carrying out the duties specified in subsection (f), the Inspector General shall have the authorities provided in section 6 of the Inspector General Act of 1978 [section 6 of Pub. L. 95–452, set out in this Appendix], including the authorities under subsection (e) [now (f)] of such section.

“(2) The Inspector General shall carry out the duties specified in subsection (f)(1) in accordance with section 4(b)(1) of the Inspector General Act of 1978 [section 4(b)(1) of Pub. L. 95–452, set out in this Appendix].


“(h) Personnel, Facilities, and Other Resources.—(1) The Inspector General may select, appoint, and employ such officers and employees as may be necessary for carrying out the duties of the Inspector General, subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and the provisions of chapter 51 and subchapter III of chapter 53 of such title, relating to classification and General Schedule pay rates, and may exercise the authorities of subsections (b) through (i) of section 3161 of title 5, United States Code (without regard to subsection (a) of such section).

“(2) The Inspector General may obtain services as authorized by section 3109 of title 5, United States Code, at daily rates not to exceed the equivalent rate prescribed for grade GS–15 of the General Schedule by section 5332 of such title.

“(3) To the extent and in such amounts as may be provided in advance by appropriations Acts, the Inspector General may enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, and make such payments as may be necessary to carry out the duties of the Inspector General.

“(4)(A) Upon request of the Inspector General for information or assistance from any department, agency, or other entity of the Federal Government, the head of such entity shall, insofar as is practicable and not in contravention of any existing law, furnish such information or assistance to the Inspector General, or an authorized designee.

“(B) Whenever information or assistance requested by the Inspector General is, in the judgment of the Inspector General, unreasonably refused or not provided, the Inspector General shall report the circumstances to the Secretary of State or Secretary of Defense, as appropriate, and to the appropriate committees of Congress without delay.


“(5) The Secretary of State or Secretary of Defense, as appropriate, shall provide the Inspector General with appropriate and adequate office space within the Department of Defense or at appropriate locations of the Department of State in Iraq, together with such equipment, office supplies, and communications facilities and services as may be necessary for the operation of such offices, and shall provide necessary maintenance services for such offices and the equipment and facilities located therein.


“(i) Reports.—(1) Not later than 30 days after the end of each fiscal-year quarter, the Inspector General shall submit to the appropriate committees of Congress a report summarizing, for the period of that quarter and, to the extent possible, the period from the end of such quarter to the time of the submission of the report, the activities during such period of the Inspector General and the activities under programs and operations funded with amounts appropriated or otherwise made available for the reconstruction of Iraq. Each report shall include, for the period covered by such report, a detailed statement of all obligations, expenditures, and revenues associated with reconstruction and rehabilitation activities in Iraq, including the following:“(A) Obligations and expenditures of appropriated funds.

“(B) A project-by-project and program-by-program accounting of the costs incurred to date for the reconstruction of Iraq, together with the estimate of the Department of Defense, the Department of State, and the United States Agency for International Development, as applicable, of the costs to complete each project and each program.

“(C) Revenues attributable to or consisting of funds provided by foreign nations or international organizations, and any obligations or expenditures of such revenues.

“(D) Revenues attributable to or consisting of foreign assets seized or frozen, and any obligations or expenditures of such revenues.

“(E) Operating expenses of agencies or entities receiving amounts appropriated or otherwise made available for the reconstruction of Iraq.

“(F) In the case of any contract described in paragraph (2)—“(i) the amount of the contract or other agreement;

“(ii) a brief discussion of the scope of the contract or other agreement;

“(iii) a discussion of how the contracting department or agency identified, and solicited offers from, potential contractors to perform the contract, together with a list of the potential contractors that were issued solicitations for the offers; and

“(iv) the justification and approval documents on which was based the determination to use procedures other than procedures that provide for full and open competition.



“(2) A contract described in this paragraph is any major contract or other agreement that is entered into by any department or agency of the United States Government that involves the use of amounts appropriated or otherwise made available for the reconstruction of Iraq with any public or private sector entity for any of the following purposes:“(A) To build or rebuild physical infrastructure of Iraq.

“(B) To establish or reestablish a political or societal institution of Iraq.

“(C) To provide products or services to the people of Iraq.


“(3) The Inspector General shall submit to the appropriate committees of Congress semiannual reports meeting the requirements of section 5 of the Inspector General Act of 1978 [section 5 of Pub. L. 95–452, set out in this Appendix]. The first such report for a year, covering the first six months of the year, shall be submitted not later than July 31 of that year, and the second such report, covering the second six months of the year, shall be submitted not later than January 31 of the following year.

“(4) The Inspector General shall publish each report under this subsection in both English and Arabic on the Internet website of the Department of State and of the Department of Defense.

“(5) Each report under this subsection may include a classified annex if the Inspector General considers it necessary.

“(6) Nothing in this subsection shall be construed to authorize the public disclosure of information that is—“(A) specifically prohibited from disclosure by any other provision of law;

“(B) specifically required by Executive order to be protected from disclosure in the interest of national defense or national security or in the conduct of foreign affairs; or

“(C) a part of an ongoing criminal investigation.



“(j) Report Coordination.—(1) The Inspector General shall also submit each report under subsection (i) to the Secretary of State and the Secretary of Defense.

“(2)(A) Not later than 30 days after receipt of a report under paragraph (1), the Secretary of State or the Secretary of Defense may submit to the appropriate committees of Congress any comments on the matters covered by the report as the Secretary of State or the Secretary of Defense, as the case may be, considers appropriate.

“(B) A report under this paragraph may include a classified annex if the Secretary of State or the Secretary of Defense, as the case may be, considers it necessary.



“(k) Transparency.—(1) Not later than 60 days after the date of the submittal to Congress of a report under subsection (i), the Secretary of State and the Secretary of Defense shall jointly make copies of such report available to the public upon request, and at a reasonable cost.

“(2) Not later than 60 days after the date of the submittal to Congress under subsection (j)(2) of comments on a report under subsection (i), the Secretary of State and the Secretary of Defense shall jointly make copies of such comments available to the public upon request, and at a reasonable cost.


“(l) Waiver.—(1) The President may waive the requirement under paragraph (1) or (3) of subsection (i) for the inclusion in a report under such paragraph of any element otherwise provided for under such paragraph if the President determines that the waiver is justified for national security reasons.

“(2) The President shall publish a notice of each waiver made under this subsection in the Federal Register no later than the date on which the reports required under paragraph (1) or (3) of subsection (i) are submitted to Congress. The reports required under paragraph (1) or (3) of subsection (i) shall specify whether waivers under this subsection were made and with respect to which elements.


“(m) Definitions.—In this section—“(1) the term ‘appropriate committees of Congress’ means—“(A) the Committees on Appropriations, Armed Services, and Foreign Relations of the Senate; and

“(B) the Committees on Appropriations, Armed Services, Foreign Affairs, and Oversight and Government Reform of the House of Representatives; and


“(2) the term ‘amounts appropriated or otherwise made available for the reconstruction of Iraq’ means amounts appropriated or otherwise made available for any fiscal year—“(A) to the Iraq Relief and Reconstruction Fund, the Iraq Security Forces Fund, and the Commanders’ Emergency Response Program authorized under section 1202 of the National Defense Authorization for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3455–3456); or

“(B) for assistance for the reconstruction of Iraq under—“(i) the Economic Support Fund authorized under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.);

“(ii) the International Narcotics Control and Law Enforcement account authorized under section 481 of the Foreign Assistance Act of 1961 (22 U.S.C. 2291); or

“(iii) any other provision of law.




“(n) Funding.—(1) Of the amounts appropriated for fiscal year 2004 for the Operating Expenses of the Coalition Provisional Authority in title II of this Act [117 Stat. 1226], $75,000,000 shall be available to carry out this section.

“(2) The amount available under paragraph (1) shall remain available until expended.


“(o) Termination.—(1) The Office of the Inspector General shall terminate 180 days after the date on which amounts appropriated or otherwise made available for the reconstruction of Iraq that are unexpended are less than $250,000,000.

“(2) The Special Inspector General for Iraq Reconstruction shall, prior to the termination of the Office of the Special Inspector General under paragraph (1), prepare a final forensic audit report on all amounts appropriated or otherwise made available for the reconstruction of Iraq.”





Tennessee Valley Authority; FindingsPub. L. 106–422, § 1(a), Nov. 1, 2000, 114 Stat. 1872, provided that: 
“Congress finds that—
“(1) Inspectors General serve an important function in preventing and eliminating fraud, waste, and abuse in the Federal Government; and

“(2) independence is vital for an Inspector General to function effectively.”




Amtrak Not Federal Entity; Federal SubsidyPub. L. 105–134, title IV, § 409(b), (c), Dec. 2, 1997, 111 Stat. 2587, provided that:
“(b) Amtrak Not Federal Entity.—Amtrak shall not be considered a Federal entity for purposes of the Inspector General Act of 1978 [Pub. L. 95–452, set out in this Appendix]. The preceding sentence shall apply for any fiscal year for which Amtrak receives no Federal subsidy.

“(c) Federal Subsidy.—“(1) Assessment.—In any fiscal year for which Amtrak requests Federal assistance, the Inspector General of the Department of Transportation shall review Amtrak’s operations and conduct an assessment similar to the assessment required by section 202(a) [Pub. L. 105–134, 49 U.S.C. 24101 note]. The Inspector General shall report the results of the review and assessment to—“(A) the President of Amtrak;

“(B) the Secretary of Transportation;

“(C) the United States Senate Committee on Appropriations;

“(D) the United States Senate Committee on Commerce, Science, and Transportation;

“(E) the United States House of Representatives Committee on Appropriations; and

“(F) the United States House of Representatives Committee on Transportation and Infrastructure.


“(2) Report.—The report shall be submitted, to the extent practicable, before any such committee reports legislation authorizing or appropriating funds for Amtrak for capital acquisition, development, or operating expenses.

“(3) Special effective date.—This subsection takes effect 1 year after the date of enactment of this Act [Dec. 2, 1997].”





Report on ImplementationPub. L. 100–504, title I, § 111, Oct. 18, 1988, 102 Stat. 2529, directed the head of each designated Federal entity (as defined under subsec. (a)(2) of this section) to submit, on Oct. 31, 1989, to Director of Office of Management and Budget and to each House of Congress a report on status of implementation by that entity of the requirements of section 8E of the Inspector General Act of 1978.



§ 8H. Additional provisions with respect to Inspectors General of the Intelligence Community(a)(1)(A) An employee of the Defense Intelligence Agency, the National Geospatial-Intelligence Agency, the National Reconnaissance Office, or the National Security Agency, or of a contractor of any of those Agencies, who intends to report to Congress a complaint or information with respect to an urgent concern may report the complaint or information to the Inspector General of the Department of Defense (or designee).

(B) An employee of an element of the intelligence community, an employee assigned or detailed to an element of the intelligence community, or an employee of a contractor to the intelligence community, who intends to report to Congress a complaint or information with respect to an urgent concern may report such complaint or information to the Inspector General of the Intelligence Community.

(C) An employee of the Federal Bureau of Investigation, or of a contractor of the Bureau, who intends to report to Congress a complaint or information with respect to an urgent concern may report the complaint or information to the Inspector General of the Department of Justice (or designee).

(D) Any other employee of, or contractor to, an executive agency, or element or unit thereof, determined by the President under section 2302(a)(2)(C)(ii) of title 5, United States Code, to have as its principal function the conduct of foreign intelligence or counterintelligence activities, who intends to report to Congress a complaint or information with respect to an urgent concern may report the complaint or information to the appropriate Inspector General (or designee) under this Act, section 17 of the Central Intelligence Agency Act of 1949 [50 U.S.C. 3517], or section 103H(k) of the National Security Act of 1947 (50 U.S.C. 3033(k)).


(2) If a designee of an Inspector General under this section receives a complaint or information of an employee with respect to an urgent concern, that designee shall report the complaint or information to the Inspector General within 7 calendar days of receipt.

(3) The Inspectors General of the Defense Intelligence Agency, the National Geospatial-Intelligence Agency, the National Reconnaissance Office, and the National Security Agency shall be designees of the Inspector General of the Department of Defense for purposes of this section.


(b)(1) Not later than the end of the 14-calendar day period beginning on the date of receipt of an employee complaint or information under subsection (a), the Inspector General shall determine whether the complaint or information appears credible. Upon making such a determination, the Inspector General shall transmit to the head of the establishment notice of that determination, together with the complaint or information.

(2) If the head of an establishment determines that a complaint or information transmitted under paragraph (1) would create a conflict of interest for the head of the establishment, the head of the establishment shall return the complaint or information to the Inspector General with that determination and the Inspector General shall make the transmission to the Director of National Intelligence and, if the establishment is within the Department of Defense, to the Secretary of Defense. In such a case, the requirements of this section for the head of the establishment apply to each recipient of the Inspector General’s transmission.


(c) Upon receipt of a transmittal from the Inspector General under subsection (b), the head of the establishment shall, within 7 calendar days of such receipt, forward such transmittal to the intelligence committees, together with any comments the head of the establishment considers appropriate.

(d)(1) If the Inspector General does not find credible under subsection (b) a complaint or information submitted to the Inspector General under subsection (a), or does not transmit the complaint or information to the head of the establishment in accurate form under subsection (b), the employee (subject to paragraph (2)) may submit the complaint or information to Congress by contacting either or both of the intelligence committees directly.

(2) The employee may contact the intelligence committees directly as described in paragraph (1) only if the employee—(A) before making such a contact, furnishes to the head of the establishment, through the Inspector General, a statement of the employee’s complaint or information and notice of the employee’s intent to contact the intelligence committees directly; and

(B) obtains and follows from the head of the establishment, through the Inspector General, direction on how to contact the intelligence committees in accordance with appropriate security practices.


(3) A member or employee of one of the intelligence committees who receives a complaint or information under paragraph (1) does so in that member or employee’s official capacity as a member or employee of that committee.


(e) The Inspector General shall notify an employee who reports a complaint or information under this section of each action taken under this section with respect to the complaint or information. Such notice shall be provided not later than 3 days after any such action is taken.

(f) An action taken by the head of an establishment or an Inspector General under subsections (a) through (e) shall not be subject to judicial review.

(g) An individual who has submitted a complaint or information to an Inspector General under this section may notify any member of the Permanent Select Committee on Intelligence of the House of Representatives or the Select Committee on Intelligence of the Senate, or a staff member of either such Committee, of the fact that such individual has made a submission to that particular Inspector General, and of the date on which such submission was made.

(h) In this section:(1) The term “urgent concern” means any of the following:(A) A serious or flagrant problem, abuse, violation of law or Executive order, or deficiency relating to the funding, administration, or operations of an intelligence activity involving classified information, but does not include differences of opinions concerning public policy matters.

(B) A false statement to Congress, or a willful withholding from Congress, on an issue of material fact relating to the funding, administration, or operation of an intelligence activity.

(C) An action, including a personnel action described in section 2302(a)(2)(A) of title 5, United States Code, constituting reprisal or threat of reprisal prohibited under section 7(c) in response to an employee’s reporting an urgent concern in accordance with this section.


(2) The term “intelligence committees” means the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.


(Pub. L. 95–452, § 8H, as added Pub. L. 105–272, title VII, § 702(b)(1), Oct. 20, 1998, 112 Stat. 2415; amended Pub. L. 107–108, title III, § 309(b), Dec. 28, 2001, 115 Stat. 1400; Pub. L. 107–306, title VIII, § 825, Nov. 27, 2002, 116 Stat. 2429; Pub. L. 110–417, [div. A], title IX, § 931(b)(2), Oct. 14, 2008, 122 Stat. 4575; Pub. L. 111–259, title IV, § 431(b), Oct. 7, 2010, 124 Stat. 2731; Pub. L. 113–126, title III, § 310, title VI, § 603(a), July 7, 2014, 128 Stat. 1398, 1420; Pub. L. 116–92, div. E, title LXVII, § 6726(c), Dec. 20, 2019, 133 Stat. 2236.)

Editorial Notes
Prior ProvisionsA prior section 8H of the Inspector General Act of 1978 was renumbered section 8J.

Amendments2019—Subsecs. (g) to (i). Pub. L. 116–92 redesignated subsecs. (h) and (i) as (g) and (h), respectively, and struck out former subsec. (g) which read as follows:
“(g)(1) The Inspector General of the Defense Intelligence Agency, the National Geospatial-Intelligence Agency, the National Reconnaissance Office, and the National Security Agency shall each submit to the congressional intelligence committees each year a report that sets forth the following:
“(A) The personnel and funds requested by such Inspector General for the fiscal year beginning in such year for the activities of the office of such Inspector General in such fiscal year.
“(B) The plan of such Inspector General for such activities, including the programs and activities scheduled for review by the office of such Inspector General during such fiscal year.
“(C) An assessment of the current ability of such Inspector General to hire and retain qualified personnel for the office of such Inspector General.
“(D) Any matters that such Inspector General considers appropriate regarding the independence and effectiveness of the office of such Inspector General.
“(2) The submittal date for a report under paragraph (1) each year shall be the date provided in section 507 of the National Security Act of 1947.
“(3) In this subsection, the term ‘congressional intelligence committees’ shall have the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 401a).”
2014—Subsec. (a)(1)(B), (C). Pub. L. 113–126, § 310(1), (2), added subpar. (B) and redesignated former subpar. (B) as (C). Former subpar. (C) redesignated (D).
Subsec. (a)(1)(D). Pub. L. 113–126, § 310(1), (3), redesignated subpar. (C) as (D), substituted “Act, section 17” for “Act or section 17”, and inserted “, or section 103H(k) of the National Security Act of 1947 (50 U.S.C. 3033(k))” before period at end.
Subsec. (b). Pub. L. 113–126, § 603(a)(1), designated existing provisions as par. (1) and added par. (2).
Subsecs. (h), (i). Pub. L. 113–126, § 603(a)(2), (3), added subsec. (h) and redesignated former subsec. (h) as (i).
2010—Subsec. (a)(3). Pub. L. 111–259 added par. (3).
2008—Subsecs. (a)(1)(A), (g)(1). Pub. L. 110–417 substituted “National Geospatial-Intelligence Agency” for “National Imagery and Mapping Agency”.
2002—Subsec. (f). Pub. L. 107–306, § 825(1), substituted “subsections (a) through (e)” for “this section”.
Subsecs. (g), (h). Pub. L. 107–306, § 825(2), (3), added subsec. (g) and redesignated former subsec. (g) as (h).
2001—Subsec. (b). Pub. L. 107–108, § 309(b)(1), substituted “Upon making such a determination, the Inspector General shall transmit to the head of the establishment notice of that determination, together with the complaint or information.” for “If the Inspector General determines that the complaint or information appears credible, the Inspector General shall, before the end of such period, transmit the complaint or information to the head of the establishment.”
Subsec. (d)(1). Pub. L. 107–108, § 309(b)(2), substituted “does not find credible under subsection (b) a complaint or information submitted to the Inspector General under subsection (a), or does not transmit the complaint or information to the head of the establishment in accurate form under subsection (b),” for “does not transmit, or does not transmit in an accurate form, the complaint or information described in subsection (b),”.

Statutory Notes and Related Subsidiaries
Congressional FindingsPub. L. 105–272, title VII, § 701(b), Oct. 20, 1998, 112 Stat. 2413, provided that: 
“The Congress finds that—
“(1) national security is a shared responsibility, requiring joint efforts and mutual respect by Congress and the President;

“(2) the principles of comity between the branches of Government apply to the handling of national security information;

“(3) Congress, as a co-equal branch of Government, is empowered by the Constitution to serve as a check on the executive branch; in that capacity, it has a ‘need to know’ of allegations of wrongdoing within the executive branch, including allegations of wrongdoing in the Intelligence Community;

“(4) no basis in law exists for requiring prior authorization of disclosures to the intelligence committees of Congress by employees of the executive branch of classified information about wrongdoing within the Intelligence Community;

“(5) the risk of reprisal perceived by employees and contractors of the Intelligence Community for reporting serious or flagrant problems to Congress may have impaired the flow of information needed by the intelligence committees to carry out oversight responsibilities; and

“(6) to encourage such reporting, an additional procedure should be established that provides a means for such employees and contractors to report to Congress while safeguarding the classified information involved in such reporting.”






§ 8I. Special provisions concerning the Department of Homeland Security(a)(1) Notwithstanding the last two sentences of section 3(a), the Inspector General of the Department of Homeland Security shall be under the authority, direction, and control of the Secretary of Homeland Security with respect to audits or investigations, or the issuance of subpoenas, that require access to sensitive information concerning—(A) intelligence, counterintelligence, or counterterrorism matters;

(B) ongoing criminal investigations or proceedings;

(C) undercover operations;

(D) the identity of confidential sources, including protected witnesses;

(E) other matters the disclosure of which would, in the Secretary’s judgment, constitute a serious threat to the protection of any person or property authorized protection by section 3056 of title 18, United States Code, section 3056A of title 18 of such Code, or any provision of the Presidential Protection Assistance Act of 1976 (18 U.S.C. 3056 note); or

(F) other matters the disclosure of which would constitute a serious threat to national security.


(2) With respect to the information described in paragraph (1), the Secretary of Homeland Security may prohibit the Inspector General of the Department of Homeland Security from carrying out or completing any audit or investigation, from accessing information described in paragraph (1), or from issuing any subpoena, after such Inspector General has decided to initiate, carry out, or complete such audit or investigation, access such information, or to issue such subpoena, if the Secretary determines that such prohibition is necessary to prevent the disclosure of any information described in paragraph (1), to preserve the national security, or to prevent a significant impairment to the interests of the United States.

(3) If the Secretary of Homeland Security exercises any power under paragraph (1) or (2), the Secretary shall notify the Inspector General of the Department of Homeland Security in writing within seven days stating the reasons for such exercise. Within 30 days after receipt of any such notice, the Inspector General shall transmit to the President of the Senate, the Speaker of the House of Representatives, and appropriate committees and subcommittees of Congress the following:(A) A copy of such notice.

(B) A written response to such notice that includes a statement regarding whether the Inspector General agrees or disagrees with such exercise, and the reasons for any disagreement.



(b) The exercise of authority by the Secretary described in paragraph (2) 11 So in original. should not be construed as limiting the right of Congress or any committee of Congress to access any information it seeks.

(c) Subject to the conditions established in subsections (a) and (b) above, in carrying out the duties and responsibilities specified in this Act, the Inspector General of the Department of Homeland Security may initiate, conduct, and supervise such audits and investigations in the Department of Homeland Security as the Inspector General considers appropriate.

(d) Any report required to be transmitted by the Secretary of Homeland Security to the appropriate committees or subcommittees of Congress under section 5(d) shall be transmitted, within the seven-day period specified under such section, to the President of the Senate, the Speaker of the House of Representatives, and appropriate committees and subcommittees of Congress.

(e) Notwithstanding any other provision of law, in carrying out the duties and responsibilities specified in this Act, the Inspector General of the Department of Homeland Security shall have oversight responsibility for the internal investigations performed by the Office of Internal Affairs of the United States Customs Service, the Office of Inspections of the United States Secret Service, the Bureau of Border Security, and the Bureau of Citizenship and Immigration Services. The head of each such office or bureau shall promptly report to the Inspector General the significant activities being carried out by such office or bureau.

(f)(1) The Inspector General of the Department of Homeland Security shall designate a senior official within the Office of Inspector General, who shall be a career member of the civil service at the equivalent to the GS–15 level or a career member of the Senior Executive Service, to perform the functions described in paragraph (2).

(2) The senior official designated under paragraph (1) shall—(A) coordinate the activities of the Office of Inspector General with respect to investigations of abuses of civil rights or civil liberties;

(B) receive and review complaints and information from any source alleging abuses of civil rights and civil liberties by employees or officials of the Department and employees or officials of independent contractors or grantees of the Department;

(C) initiate investigations of alleged abuses of civil rights or civil liberties by employees or officials of the Department and employees or officials of independent contractors or grantees of the Department;

(D) ensure that personnel within the Office of Inspector General receive sufficient training to conduct effective civil rights and civil liberties investigations;

(E) consult with the Officer for Civil Rights and Civil Liberties regarding—(i) alleged abuses of civil rights or civil liberties; and

(ii) any policy recommendations regarding civil rights and civil liberties that may be founded upon an investigation by the Office of Inspector General;


(F) provide the Officer for Civil Rights and Civil Liberties with information regarding the outcome of investigations of alleged abuses of civil rights and civil liberties;

(G) refer civil rights and civil liberties matters that the Inspector General decides not to investigate to the Officer for Civil Rights and Civil Liberties;

(H) ensure that the Office of the Inspector General publicizes and provides convenient public access to information regarding—(i) the procedure to file complaints or comments concerning civil rights and civil liberties matters; and

(ii) the status of corrective actions taken by the Department in response to Office of the Inspector General reports; and


(I) inform the Officer for Civil Rights and Civil Liberties of any weaknesses, problems, and deficiencies within the Department relating to civil rights or civil liberties.



(Pub. L. 95–452, § 8I, as added Pub. L. 108–7, div. L, § 104(b)(3), Feb. 20, 2003, 117 Stat. 529; amended Pub. L. 108–458, title VIII, § 8304, Dec. 17, 2004, 118 Stat. 3868; Pub. L. 109–177, title VI, § 605(e)(4), Mar. 9, 2006, 120 Stat. 255; Pub. L. 114–317, § 6(5), Dec. 16, 2016, 130 Stat. 1604.)

Editorial Notes

References in TextThe Presidential Protection Assistance Act of 1976, referred to in subsec. (a)(1)(E), is Pub. L. 94–524, Oct. 17, 1976, 90 Stat. 2475, as amended, which enacted and amended provisions set out as notes under section 3056 of Title 18, Crimes and Criminal Procedure. For complete classification of this Act to the Code, see Tables.
GS–15, referred to in subsec. (f)(1), is contained in the General Schedule, which is set out under section 5332 of this title.

Prior ProvisionsA prior section 8I of the Inspector General Act of 1978 was renumbered section 8J by Pub. L. 108–7.

Amendments2016—Subsec. (a)(2). Pub. L. 114–317 inserted “from accessing information described in paragraph (1),” after “completing any audit or investigation,” and “, access such information,” after “complete such audit or investigation”.
2006—Subsec. (a)(1)(E). Pub. L. 109–177 substituted “section 3056A of title 18” for “section 202 of title 3”.
2004—Subsec. (f). Pub. L. 108–458 added subsec. (f).

Statutory Notes and Related Subsidiaries
Review of Departmental Contracts Awarded Through Means Other Than Full and Open CompetitionPub. L. 113–6, div. D, title V, § 520(d), Mar. 26, 2013, 127 Stat. 370, provided that: “In addition to the requirements established by subsections (a), (b), and (c) of this section [127 Stat. 369, 370], the Inspector General of the Department of Homeland Security shall review departmental contracts awarded through means other than a full and open competition to assess departmental compliance with applicable laws and regulations: Provided, That the Inspector General shall review selected contracts awarded in the previous 3 fiscal years through means other than a full and open competition: Provided further, That in selecting which contracts to review, the Inspector General shall consider the cost and complexity of the goods and services to be provided under the contract, the criticality of the contract to fulfilling Department missions, past performance problems on similar contracts or by the selected vendor, complaints received about the award process or contractor performance, and such other factors as the Inspector General deems relevant: Provided further, That the Inspector General shall report the results of the reviews to the Committees on Appropriations of the Senate and the House of Representatives no later than February 4, 2015, and every 3 years thereafter.”


Report on Data CollectionPub. L. 110–329, div. D, title V, § 518(b), Sept. 30, 2008, 122 Stat. 3684, provided that: “The Inspector General shall provide to the Committees on Appropriations of the Senate and the House of Representatives, starting six months after the date of enactment of this Act [Sept. 30, 2008], and quarterly thereafter, a classified report containing a review of the data collected by the National Applications Office, including a description of the collection purposes and the legal authority under which the collection activities were authorized: Provided, That the report shall also include a listing of all data collection activities carried out on behalf of the National Applications Office by any component of the National Guard.”




§ 8J. Rule of construction of special provisions
The special provisions under section 8, 8A, 8B, 8C, 8D, 8E, 8F, 8H, or 8N of this Act relate only to the establishment named in such section and no inference shall be drawn from the presence or absence of a provision in any such section with respect to an establishment not named in such section or with respect to a designated Federal entity as defined under section 8G(a).
(Pub. L. 95–452, § 8J, formerly § 8F, as added Pub. L. 100–504, title I, § 105, Oct. 18, 1988, 102 Stat. 2525; renumbered § 8G and amended Pub. L. 103–82, title II, § 202(g)(1), (5)(B), Sept. 21, 1993, 107 Stat. 889, 890; renumbered § 8H, Pub. L. 104–208, div. A, title I, § 101(f) [title VI, § 662(b)(3)], Sept. 30, 1996, 110 Stat. 3009–314, 3009–380; Pub. L. 105–206, title I, § 1103(e)(3), July 22, 1998, 112 Stat. 709; renumbered § 8I and amended Pub. L. 105–272, title VII, § 702(b), Oct. 20, 1998, 112 Stat. 2415; renumbered § 8J, Pub. L. 108–7, div. L, § 104(b)(2), Feb. 20, 2003, 117 Stat. 529; Pub. L. 114–317, § 6(6), Dec. 16, 2016, 130 Stat. 1604.)

Editorial Notes
Codification
Pub. L. 105–206, § 1103(e)(3)(A), which directed that this section be renumbered as 8H, could not be executed because of a prior renumbering by Pub. L. 104–208.

Prior ProvisionsA prior section 8J of the Inspector General Act of 1978, Pub. L. 95–452, § 8J, as added Pub. L. 107–296, title VIII, § 811(e), Nov. 25, 2002, 116 Stat. 2221, related to special provisions concerning the Department of Homeland Security, prior to repeal by Pub. L. 108–7, div. L, § 104(b)(1), Feb. 20, 2003, 117 Stat. 529.

Amendments2016—Pub. L. 114–317 substituted “8H, or 8N” for “or 8H”.
1998—Pub. L. 105–272, § 702(b)(2), which directed the amendment of this section by substituting “8E, or 8H” for “or 8E”, was executed by substituting “, 8F, or 8H” for “or 8F”, to reflect the probable intent of Congress and the amendment by Pub. L. 105–206, § 1103(e)(3)(B). See below.
Pub. L. 105–206, § 1103(e)(3)(C), substituted “section 8G(a)” for “section 8F(a)”.
Pub. L. 105–206, § 1103(e)(3)(B), substituted “8E or 8F” for “or 8E”.
1993—Pub. L. 103–82, § 202(g)(5)(B), substituted “8D, or 8E” for “or 8D” and “section 8F(a)” for “section 8E(a)”.

Statutory Notes and Related Subsidiaries
Effective Date of 1993 AmendmentAmendment by section 202(g)(5)(B) of Pub. L. 103–82 effective Oct. 1, 1993, see section 202(i) of Pub. L. 103–82, set out as an Effective Date note under section 12651 of Title 42, The Public Health and Welfare.

Effective DateSection effective 180 days after Oct. 18, 1988, see section 113 of Pub. L. 100–504, set out as an Effective Date of 1988 Amendment note under section 5 of Pub. L. 95–452 in this Appendix.



[§ 8K. Repealed. Pub. L. 111–259, title IV, § 405(d), Oct. 7, 2010, 124 Stat. 2719]

Section, Pub. L. 95–452, § 8K, as added Pub. L. 108–458, title I, § 1078, Dec. 17, 2004, 118 Stat. 3695, authorized the Director of National Intelligence to establish an Office of Inspector General of the Office of the Director of National Intelligence.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 111–259, title IV, § 405(d), Oct. 7, 2010, 124 Stat. 2719, provided that this section is repealed on the date that the President appoints, with the advice and consent of the Senate, the first individual to serve as Inspector General for the Intelligence Community pursuant to section 3033 of Title 50, War and National Defense, as added by section 405(a) of Pub. L. 111–259, and such individual assumes the duties of the Inspector General. The First Inspector General of the Intelligence Community was confirmed by the Senate on Nov. 7, 2011.



§ 8L. Special Provisions Concerning Overseas Contingency Operations(a) Additional Responsibilities of Chair of Council of Inspectors General on Integrity and Efficiency.—The Chair of the Council of Inspectors General on Integrity and Efficiency (CIGIE) shall, in consultation with the members of the Council, have the additional responsibilities specified in subsection (b) with respect to the Inspectors General specified in subsection (c) upon the earlier of—(1) the commencement or designation of a military operation as an overseas contingency operation that exceeds 60 days; or

(2) receipt of a notification under section 113(n) of title 10, United States Code, with respect to an overseas contingency operation.


(b) Specific Responsibilities.—The responsibilities specified in this subsection are the following:(1) In consultation with the Inspectors General specified in subsection (c), to designate a lead Inspector General in accordance with subsection (d) to discharge the authorities of the lead Inspector General for the overseas contingency operation concerned as set forth in subsection (d).

(2) To resolve conflicts of jurisdiction among the Inspectors General specified in subsection (c) on investigations, inspections, and audits with respect to such contingency operation in accordance with subsection (d)(2)(B).

(3) To assist in identifying for the lead inspector general for such contingency operation, Inspectors General and inspector general office personnel available to assist the lead Inspector General and the other Inspectors General specified in subsection (c) on matters relating to such contingency operation.


(c) Inspectors General.—The Inspectors General specified in this subsection are the Inspectors General as follows:(1) The Inspector General of the Department of Defense.

(2) The Inspector General of the Department of State.

(3) The Inspector General of the United States Agency for International Development.


(d) Lead Inspector General for Overseas Contingency Operation.—(1) A lead Inspector General for an overseas contingency operation shall be designated by the Chair of the Council of Inspectors General on Integrity and Efficiency under subsection (b)(1) not later than 30 days after the earlier of—(A) the commencement or designation of the military operation concerned as an overseas contingency operation that exceeds 60 days; or

(B) receipt of a notification under section 113(n) of title 10, United States Code, with respect to an overseas contingency operation.

The lead Inspector General for a contingency operation shall be designated from among the Inspectors General specified in subsection (c).

(2) The lead Inspector General for an overseas contingency operation shall have the following responsibilities:(A) To appoint, from among the offices of the other Inspectors General specified in subsection (c), an Inspector General to act as associate Inspector General for the contingency operation who shall act in a coordinating role to assist the lead Inspector General in the discharge of responsibilities under this subsection.

(B) To develop and carry out, in coordination with the offices of the other Inspectors General specified in subsection (c), a joint strategic plan to conduct comprehensive oversight over all aspects of the contingency operation and to ensure through either joint or individual audits, inspections, and investigations, independent and effective oversight of all programs and operations of the Federal Government in support of the contingency operation.

(C) To review and ascertain the accuracy of information provided by Federal agencies relating to obligations and expenditures, costs of programs and projects, accountability of funds, and the award and execution of major contracts, grants, and agreements in support of the contingency operation.

(D)(i) If none of the Inspectors General specified in subsection (c) has principal jurisdiction over a matter with respect to the contingency operation, to identify and coordinate with the Inspector General who has principal jurisdiction over the matter to ensure effective oversight.

(ii) If more than one of the Inspectors General specified in subsection (c) has jurisdiction over a matter with respect to the contingency operation, to determine principal jurisdiction for discharging oversight responsibilities in accordance with this Act with respect to such matter.

(iii)(I) Upon written request by the Inspector General with principal jurisdiction over a matter with respect to the contingency operation, and with the approval of the lead Inspector General, an Inspector General specified in subsection (c) may provide investigative support or conduct an independent investigation of an allegation of criminal activity by any United States personnel, contractor, subcontractor, grantee, or vendor in the applicable theater of operations.

(II) In the case of a determination by the lead Inspector General that no Inspector General has principal jurisdiction over a matter with respect to the contingency operation, the lead Inspector General may—(aa) conduct an independent investigation of an allegation described in subclause (I); or

(bb) request that an Inspector General specified in subsection (c) conduct such investigation.




(E) To employ, or authorize the employment by the other Inspectors General specified in subsection (c), on a temporary basis using the authorities in section 3161 of title 5, United States Code,11 So in original. The comma probably should follow “section)”. (without regard to subsection (b)(2) of such section) such auditors, investigators, and other personnel as the lead Inspector General considers appropriate to assist the lead Inspector General and such other Inspectors General on matters relating to the contingency operation.

(F) To submit to Congress on a bi-annual basis, and to make available on an Internet website available to the public, a report on the activities of the lead Inspector General and the other Inspectors General specified in subsection (c) with respect to the contingency operation, including—(i) the status and results of investigations, inspections, and audits and of referrals to the Department of Justice; and

(ii) overall plans for the review of the contingency operation by inspectors general, including plans for investigations, inspections, and audits.


(G) To submit to Congress on a quarterly basis, and to make available on an Internet website available to the public, a report on the contingency operation.

(H) To carry out such other responsibilities relating to the coordination and efficient and effective discharge by the Inspectors General specified in subsection (c) of duties relating to the contingency operation as the lead Inspector General shall specify.

(I) To enhance cooperation among Inspectors General and encourage comprehensive oversight of the contingency operation, any Inspector General responsible for conducting oversight of any program or operation performed in support of the contingency operation may, to the maximum extent practicable and consistent with the duties, responsibilities, policies, and procedures of such Inspector General—(i) coordinate such oversight activities with the lead Inspector General; and

(ii) provide information requested by the lead Inspector General relating to the responsibilities of the lead Inspector General described in subparagraphs (B), (C), and (G).



(3)(A) The lead Inspector General for an overseas contingency operation may employ, or authorize the employment by the other Inspectors General specified in subsection (c) of, annuitants covered by section 9902(g) of title 5, United States Code, for purposes of assisting the lead Inspector General in discharging responsibilities under this subsection with respect to the contingency operation.

(B) The employment of annuitants under this paragraph shall be subject to the provisions of section 9902(g) of title 5, United States Code, as if the lead Inspector General concerned was the Department of Defense.

(C)(i) An annuitant receiving an annuity under the Foreign Service Retirement and Disability System or the Foreign Service Pension System under chapter 8 of title I of the Foreign Service Act of 1980 (22 U.S.C. 4041 et seq.) who is reemployed under this subsection—(I) shall continue to receive the annuity; and

(II) shall not be considered a participant for purposes of chapter 8 of title I of the Foreign Service Act of 1980 (22 U.S.C. 4041 et seq.) or an employee for purposes of subchapter III of chapter 83 or chapter 84 of title 5, United States Code.


(ii) An annuitant described in clause (i) may elect in writing for the reemployment of the annuitant under this subsection to be subject to section 824 of the Foreign Service Act of 1980 (22 U.S.C. 4064). A reemployed annuitant shall make an election under this clause not later than 90 days after the date of the reemployment of the annuitant.



(4) The lead Inspector General for an overseas contingency operation shall discharge the responsibilities for the contingency operation under this subsection in a manner consistent with the authorities and requirements of this Act generally and the authorities and requirements applicable to the Inspectors General specified in subsection (c) under this Act.

(5)(A) A person employed by a lead Inspector General for an overseas contingency operation under this section shall acquire competitive status for appointment to any position in the competitive service for which the employee possesses the required qualifications upon the completion of 2 years of continuous service as an employee under this section.

(B) No person who is first employed as described in subparagraph (A) more than 2 years after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020 may acquire competitive status under subparagraph (A).



(e) Sunset for Particular Contingency Operations.—The requirements and authorities of this section with respect to an overseas contingency operation shall cease at the end of the first fiscal year after the commencement or designation of the contingency operation in which the total amount appropriated for the contingency operation is less than $100,000,000.

(f) Construction of Authority.—Nothing in this section shall be construed to limit the ability of the Inspectors General specified in subsection (c) to enter into agreements to conduct joint audits, inspections, or investigations in the exercise of their oversight responsibilities in accordance with this Act with respect to overseas contingency operations.

(Pub. L. 95–452, § 8L, as added Pub. L. 112–239, div. A, title VIII, § 848(2), Jan. 2, 2013, 126 Stat. 1851; amended Pub. L. 116–92, div. A, title XVII, §§ 1732(b)–1734, Dec. 20, 2019, 133 Stat. 1817, 1818.)

Editorial Notes

References in TextThe Foreign Service Act of 1980, referred to in subsec. (d)(3)(C)(i), is Pub. L. 96–465, Oct. 17, 1980, 94 Stat. 2071. Chapter 8 of title I of the Act is classified generally to part I (§ 4041 et seq.) of subchapter VIII of chapter 52 of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 3901 of Title 22 and Tables.
The date of the enactment of the National Defense Authorization Act for Fiscal Year 2020, referred to in subsec. (d)(5)(B), is the date of enactment of Pub. L. 116–92, which was approved Dec. 20, 2019.

Prior ProvisionsA prior section 8L of the Inspector General Act of 1978 was renumbered section 8M by Pub. L. 112–239.

Amendments2019—Subsec. (a). Pub. L. 116–92, § 1732(b)(1), substituted “The Chair” for “Upon the commencement or designation of a military operation as an overseas contingency operation that exceeds 60 days, the Chair” and inserted before period at end “upon the earlier of—
“(1) the commencement or designation of a military operation as an overseas contingency operation that exceeds 60 days; or
“(2) receipt of a notification under section 113(n) of title 10, United States Code, with respect to an overseas contingency operation”.
Subsec. (d)(1). Pub. L. 116–92, § 1732(b)(2), substituted “the earlier of—
“(A) the commencement or designation of the military operation concerned as an overseas contingency operation that exceeds 60 days; or
“(B) receipt of a notification under section 113(n) of title 10, United States Code, with respect to an overseas contingency operation”
for “the commencement or designation of the military operation concerned as an overseas contingency operation that exceeds 60 days”.
Subsec. (d)(2)(D)(i). Pub. L. 116–92, § 1733(1)(A), substituted “to identify and coordinate with the Inspector General who has principal jurisdiction over the matter to ensure effective oversight” for “to exercise responsibility for discharging oversight responsibilities in accordance with this Act with respect to such matter”.
Subsec. (d)(2)(D)(iii). Pub. L. 116–92, § 1733(1)(B), added cl. (iii).
Subsec. (d)(2)(E). Pub. L. 116–92, § 1734(1), inserted “(without regard to subsection (b)(2) of such section)” after “United States Code,”.
Subsec. (d)(2)(I). Pub. L. 116–92, § 1733(2), added subpar. (I).
Subsec. (d)(3)(C). Pub. L. 116–92, § 1734(2), amended subpar. (C) generally. Prior to amendment, subpar. (C) read as follows: “The period of employment of an annuitant under this paragraph may not exceed three years, except that the period may be extended for up to an additional two years in accordance with the regulations prescribed pursuant to section 3161(b)(2) of title 5, United States Code.”
Subsec. (d)(5). Pub. L. 116–92, § 1734(3), added par. (5).



§ 8M. Information on websites of Offices of Inspectors General(a) Direct Links to Inspectors General Offices.—(1) In general.—Each Federal agency and designated Federal entity shall establish and maintain on the homepage of the website of that Federal agency or designated Federal entity, a direct link to the website of the Office of the Inspector General of that Federal agency or designated Federal entity.

(2) Accessibility.—The direct link under paragraph (1) shall be obvious and facilitate accessibility to the website of the Office of the Inspector General.


(b) Requirements for Inspectors General Websites.—(1) Posting of reports and audits.—The Inspector General of each Federal agency and designated Federal entity shall—(A) not later than 3 days after any audit report, inspection report, or evaluation report (or portion of any such report) is submitted in final form to the head of the Federal agency or the head of the designated Federal entity, as applicable, post that report (or portion of that report) on the website of the Office of Inspector General; and

(B) ensure that any posted report (or portion of that report) described under subparagraph (A)—(i) is easily accessible from a direct link on the homepage of the website of the Office of the Inspector General;

(ii) includes a summary of the findings of the Inspector General; and

(iii) is in a format that—(I) is searchable and downloadable; and

(II) facilitates printing by individuals of the public accessing the website.




(2) Reporting of fraud, waste, and abuse.—(A) In general.—The Inspector General of each Federal agency and designated Federal entity shall establish and maintain a direct link on the homepage of the website of the Office of the Inspector General for individuals to report fraud, waste, and abuse. Individuals reporting fraud, waste, or abuse using the direct link established under this paragraph shall not be required to provide personally identifying information relating to that individual.

(B) Anonymity.—The Inspector General of each Federal agency and designated Federal entity shall not disclose the identity of any individual making a report under this paragraph without the consent of the individual unless the Inspector General determines that such a disclosure is unavoidable during the course of the investigation.


(3) Rule of construction.—Nothing in this subsection shall be construed as authorizing an Inspector General to publicly disclose information otherwise prohibited from disclosure by law.


(c) Definitions.—In this section, the terms “designated Federal entity” and “head of the designated Federal entity” have the meanings given those terms in section 8G(a).

(Pub. L. 95–452, § 8M, formerly § 8L, as added Pub. L. 110–409, § 13(a), Oct. 14, 2008, 122 Stat. 4315; renumbered § 8M, Pub. L. 112–239, div. A, title VIII, § 848(1), Jan. 2, 2013, 126 Stat. 1851; amended Pub. L. 114–317, §§ 4(e), 7(b)(1)(A), (c), Dec. 16, 2016, 130 Stat. 1602, 1605, 1606.)

Editorial Notes
Amendments2016—Subsec. (a)(1). Pub. L. 114–317, § 7(b)(1)(A)(i), substituted “Each Federal agency and designated Federal entity” for “Each agency” and substituted “that Federal agency or designated Federal entity” for “that agency” in two places.
Subsec. (b)(1). Pub. L. 114–317, § 7(c), substituted “audit report, inspection report, or evaluation report (or portion of any such report)” for “report or audit (or portion of any report or audit)” in subpar. (A) and “report (or portion of that report)” for “report or audit (or portion of that report or audit)” in subpars. (A) and (B).
Pub. L. 114–317, § 7(b)(1)(A)(ii)(I), substituted “agency” for “Federal agency and designated Federal entity” in introductory provisions.
Subsec. (b)(1)(A). Pub. L. 114–317, § 4(e)(1), substituted “is submitted in final form to the head of the Federal agency or the head of the designated Federal entity, as applicable” for “is made publicly available”.
Subsec. (b)(2). Pub. L. 114–317, § 7(b)(1)(A)(ii)(II), substituted “Federal agency and designated Federal entity” for “agency” in subpars. (A) and (B).
Subsec. (b)(3). Pub. L. 114–317, § 4(e)(2), added par. (3).
Subsec. (c). Pub. L. 114–317, § 7(b)(1)(A)(iii), added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 2016 AmendmentPub. L. 114–317, § 7(b)(2), Dec. 16, 2016, 130 Stat. 1605, provided that: “The amendments made by paragraph (1) [amending this section and section 11 of Pub. L. 95–452, set out in this Appendix] shall take effect on the date that is 180 days after the date of enactment of this Act [Dec. 16, 2016].”


ImplementationPub. L. 110–409, § 13(c), Oct. 14, 2008, 122 Stat. 4316, provided that: “Not later than 180 days after the date of enactment of this Act [Oct. 14, 2008], the head of each agency and the Inspector General of each agency shall implement the amendment made by this section [enacting this section and amending provisions set out as a note under section 6 of Pub. L. 95–452, set out in this Appendix].”


Links to Websites of Offices of Inspectors GeneralPub. L. 111–8, div. D, title VII, § 744, Mar. 11, 2009, 123 Stat. 693, which required links on agency websites to the websites of offices of their inspectors general and set forth various requirements on those inspector general websites for public access and anonymous reporting, was repealed by Pub. L. 114–317, § 7(a)(2), Dec. 16, 2016, 130 Stat. 1605.
Similar provisions requiring certain departments, agencies, and commissions to establish and maintain on the homepages of their websites links to the offices of their inspectors general and/or mechanisms for anonymous reporting of waste, fraud, and abuse were contained in the following appropriation acts:
Pub. L. 113–6, div. B, title V, § 524, Mar. 26, 2013, 127 Stat. 275.
Pub. L. 112–55, div. B, title V, § 526, Nov. 18, 2011, 125 Stat. 636.
Pub. L. 111–117, div. B, title V, § 526, Dec. 16, 2009, 123 Stat. 3154.
Pub. L. 111–8, div. B, title V, § 526, Mar. 11, 2009, 123 Stat. 599.
Pub. L. 110–161, div. B, title V, § 534, Dec. 26, 2007, 121 Stat. 1932.
Pub. L. 110–161, div. D, title VII, § 746, Dec. 26, 2007, 121 Stat. 2034, as amended by Pub. L. 110–409, § 13(b), Oct. 14, 2008, 122 Stat. 4316.
Pub. L. 110–161, div. E, title V, § 555, Dec. 26, 2007, 121 Stat. 2082.
Pub. L. 110–161, div. G, title V, § 522, Dec. 26, 2007, 121 Stat. 2211.
Pub. L. 110–161, div. I, title II, § 226, Dec. 26, 2007, 121 Stat. 2272.
Pub. L. 110–161, div. J, title I, § 115, Dec. 26, 2007, 121 Stat. 2288.
Pub. L. 110–161, div. K, title I, § 195, Dec. 26, 2007, 121 Stat. 2408.
Pub. L. 110–161, div. K, title II, § 234, Dec. 26, 2007, 121 Stat. 2439.
Pub. L. 110–116, div. A, title VIII, § 8121, Nov. 13, 2007, 121 Stat. 1341.



§ 8N. Additional provisions with respect to the Department of Energy(a) The Secretary of Energy may prohibit the Inspector General of the Department of Energy from accessing Restricted Data and nuclear safeguards information protected from disclosure under chapter 12 of the Atomic Energy Act of 1954 (42 U.S.C. 2161 et seq.) and intelligence or counterintelligence, as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003), if the Secretary of Energy determines that the prohibition is necessary to protect the national security or prevent the significant impairment to the national security interests of the United States.

(b) Not later than 7 days after the date on which the Secretary of Energy exercises any power authorized under subsection (a), the Secretary shall notify the Inspector General of the Department of Energy in writing the reasons for such exercise. Within 30 days after receipt of any such notice, the Inspector General of the Department of Energy shall submit to the appropriate committees of Congress a statement concerning such exercise.

(Pub. L. 95–452, § 8N, as added Pub. L. 114–317, § 6(7), Dec. 16, 2016, 130 Stat. 1604.)

Editorial Notes

References in TextThe Atomic Energy Act of 1954, referred to in subsec. (a), is act Aug. 1, 1946, ch. 724, as added by act Aug. 30, 1954, ch. 1073, § 1, 68 Stat. 919. Chapter 12 of the Act is classified generally to subchapter XI (§ 2161 et seq.) of chapter 23 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 2011 of Title 42 and Tables.



§ 9. Transfer of functions(a) There shall be transferred—(1) to the Office of Inspector General—(A) of the Department of Agriculture, the offices of that department referred to as the “Office of Investigation” and the “Office of Audit”;

(B) of the Department of Commerce, the offices of that department referred to as the “Office of Audits” and the “Investigations and Inspections Staff” and that portion of the office referred to as the “Office of Investigations and Security” which has responsibility for investigation of alleged criminal violations and program abuse;

(C) of the Department of Defense, the offices of that department referred to as the “Defense Audit Service” and the “Office of Inspector General, Defense Logistics Agency”, and that portion of the office of that department referred to as the “Defense Investigative Service” which has responsibility for the investigation of alleged criminal violations;

(D) of the Department of Education, all functions of the Inspector General of Health, Education, and Welfare or of the Office of Inspector General of Health, Education, and Welfare relating to functions transferred by section 301 of the Department of Education Organization Act [20 U.S.C. 3441];

(E) of the Department of Energy, the Office of Inspector General (as established by section 208 of the Department of Energy Organization Act);

(F) of the Department of Health and Human Services, the Office of Inspector General (as established by title II of Public Law 94–505);

(G) of the Department of Housing and Urban Development, the office of that department referred to as the “Office of Inspector General”;

(H) of the Department of the Interior, the office of that department referred to as the “Office of Audit and Investigation”;

(I) of the Department of Justice, the offices of that Department referred to as (i) the “Audit Staff, Justice Management Division”, (ii) the “Policy and Procedures Branch, Office of the Comptroller, Immigration and Naturalization Service”, the “Office of Professional Responsibility, Immigration and Naturalization Service”, and the “Office of Program Inspections, Immigration and Naturalization Service”, (iii) the “Office of Internal Inspection, United States Marshals Service”, (iv) the “Financial Audit Section, Office of Financial Management, Bureau of Prisons” and the “Office of Inspections, Bureau of Prisons”, and (v) from the Drug Enforcement Administration, that portion of the “Office of Inspections” which is engaged in internal audit activities, and that portion of the “Office of Planning and Evaluation” which is engaged in program review activities;

(J) of the Department of Labor, the office of that department referred to as the “Office of Special Investigations”;

(K) of the Department of Transportation, the offices of that department referred to as the “Office of Investigations and Security” and the “Office of Audit” of the Department, the “Offices of Investigations and Security, Federal Aviation Administration”, and “External Audit Divisions, Federal Aviation Administration”, the “Investigations Division and the External Audit Division of the Office of Program Review and Investigation, Federal Highway Administration”, and the “Office of Program Audits, Urban Mass Transportation Administration”;

(L)(i) of the Department of the Treasury, the office of that department referred to as the “Office of Inspector General”, and, notwithstanding any other provision of law, that portion of each of the offices of that department referred to as the “Office of Internal Affairs, Tax and Trade Bureau”, the “Office of Internal Affairs, United States Customs Service”, and the “Office of Inspections, United States Secret Service” which is engaged in internal audit activities; and

(ii) of the Treasury Inspector General for Tax Administration, effective 180 days after the date of the enactment of the Internal Revenue Service Restructuring and Reform Act of 1998 [July 22, 1998], the Office of Chief Inspector of the Internal Revenue Service;


(M) of the Environmental Protection Agency, the offices of that agency referred to as the “Office of Audit” and the “Security and Inspection Division”;

(N) of the Federal Emergency Management Agency, the office of that agency referred to as the “Office of Inspector General”;

(O) of the General Services Administration, the offices of that agency referred to as the “Office of Audits” and the “Office of Investigations”;

(P) of the National Aeronautics and Space Administration, the offices of that agency referred to as the “Management Audit Office” and the “Office of Inspections and Security”;

(Q) of the Nuclear Regulatory Commission, the office of that commission referred to as the “Office of Inspector and Auditor”;

(R) of the Office of Personnel Management, the offices of that agency referred to as the “Office of Inspector General”, the “Insurance Audits Division, Retirement and Insurance Group”, and the “Analysis and Evaluation Division, Administration Group”;

(S) of the Railroad Retirement Board, the Office of Inspector General (as established by section 23 of the Railroad Retirement Act of 1974);

(T) of the Small Business Administration, the office of that agency referred to as the “Office of Audits and Investigations”;

(U) of the Veterans’ Administration, the offices of that agency referred to as the “Office of Audits” and the “Office of Investigations”; and 11 So in original. The word “and” at end of subpar. (U) probably should appear at end of subpar. (V).

(V) of the Corporation for National and Community Service, the Office of Inspector General of ACTION; 1

(W) of the Social Security Administration, the functions of the Inspector General of the Department of Health and Human Services which are transferred to the Social Security Administration by the Social Security Independence and Program Improvements Act of 1994 (other than functions performed pursuant to section 105(a)(2) of such Act), except that such transfers shall be made in accordance with the provisions of such Act and shall not be subject to subsections (b) through (d) of this section; and


(2) to the Office of the Inspector General, such other offices or agencies, or functions, powers, or duties thereof, as the head of the establishment involved may determine are properly related to the functions of the Office and would, if so transferred, further the purposes of this Act,

except that there shall not be transferred to an Inspector General under paragraph (2) program operating responsibilities.

(b) The personnel, assets, liabilities, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds employed, held, used, arising from, available or to be made available, of any office or agency the functions, powers, and duties of which are transferred under subsection (a) are hereby transferred to the applicable Office of Inspector General.

(c) Personnel transferred pursuant to subsection (b) shall be transferred in accordance with applicable laws and regulations relating to the transfer of functions except that the classification and compensation of such personnel shall not be reduced for one year after such transfer.

(d) In any case where all the functions, powers, and duties of any office or agency are transferred pursuant to this subsection, such office or agency shall lapse. Any person who, on the effective date of this Act [Oct. 1, 1978], held a position compensated in accordance with the General Schedule, and who, without a break in service, is appointed in an Office of Inspector General to a position having duties comparable to those performed immediately preceding such appointment shall continue to be compensated in the new position at not less than the rate provided for the previous position, for the duration of service in the new position.

(Pub. L. 95–452, § 9, Oct. 12, 1978, 92 Stat. 1107; Pub. L. 96–88, title V, § 508(n)(2), Oct. 17, 1979, 93 Stat. 694; Pub. L. 97–252, title XI, § 1117(a)(2), (3), Sept. 8, 1982, 96 Stat. 750; Pub. L. 100–504, title I, § 102(d), Oct. 18, 1988, 102 Stat. 2516; Pub. L. 103–82, title II, § 202(g)(3)(A), Sept. 21, 1993, 107 Stat. 890; Pub. L. 103–296, title I, § 108(l)(1), Aug. 15, 1994, 108 Stat. 1488; Pub. L. 105–206, title I, § 1103(c)(1), July 22, 1998, 112 Stat. 708; Pub. L. 107–189, § 22(c), June 14, 2002, 116 Stat. 708; Pub. L. 107–296, title XI, § 1112(a)(2), Nov. 25, 2002, 116 Stat. 2276.)

Editorial Notes

References in TextSection 208 of the Department of Energy Organization Act, referred to in subsec. (a)(1)(E), is section 208 of Pub. L. 95–91, title II, Aug. 4, 1977, 91 Stat. 575, as amended, which was classified to section 7138 of Title 42, The Public Health and Welfare, and was repealed by Pub. L. 100–504, title I, § 102(e)(1)(A), Oct. 18, 1988, 102 Stat. 2517.
Title II of Public Law 94–505, referred to in subsec. (a)(1)(F), is title II of Pub. L. 94–505, Oct. 15, 1976, 90 Stat. 2429, which was classified generally to sections 3521 to 3527 of Title 42, and was repealed by Pub. L. 100–504, title I, § 102(e)(2), Oct. 18, 1988, 102 Stat. 2517.
Section 23 of the Railroad Retirement Act of 1974, referred to in subsec. (a)(1)(S), is section 23 of act Aug. 29, 1935, ch. 812, as added, which was classified to section 231v of Title 45, Railroads, and was repealed by Pub. L. 100–504, title I, § 102(e)(3), Oct. 18, 1988, 102 Stat. 2517.
The Social Security Independence and Program Improvements Act of 1994, referred to in subsec. (a)(1)(W), is Pub. L. 103–296, Aug. 15, 1995, 108 Stat. 1464. Section 105(a)(2) of the Act is set out as a note under section 901 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title of 1994 Amendment note set out under section 1305 of Title 42 and Tables.

Amendments2002—Subsec. (a)(1)(L)(i). Pub. L. 107–296 substituted “Tax and Trade Bureau” for “Bureau of Alcohol, Tobacco, and Firearms”.
Subsec. (a)(2). Pub. L. 107–189 inserted “to the Office of the Inspector General,” before “such other offices or agencies”.
1998—Subsec. (a)(1)(L). Pub. L. 105–206 designated existing provisions as cl. (i), inserted “and” at end, and added cl. (ii).
1994—Subsec. (a)(1)(W). Pub. L. 103–296 added subpar. (W).
1993—Subsec. (a)(1)(V). Pub. L. 103–82 added subpar. (V).
1988—Subsec. (a)(1)(E), (F). Pub. L. 100–504, § 102(d)(7), added subpars. (E) and (F). Former subpars. (E) and (F) redesignated (G) and (H), respectively.
Subsec. (a)(1)(G), (H). Pub. L. 100–504, § 102(d)(2), redesignated subpars. (E) and (F) as (G) and (H), respectively. Former subpars. (G) and (H) redesignated (J) and (K), respectively.
Subsec. (a)(1)(I). Pub. L. 100–504, § 102(d)(1), (8), added subpar. (I) and struck out former subpar. (I) which provided for transfer to Office of Inspector General of Community Services Administration, offices of that agency referred to as “Inspections Division”, “External Audit Division”, and “Internal Audit Division”.
Subsec. (a)(1)(J), (K). Pub. L. 100–504, § 102(d)(3), redesignated subpars. (G) and (H) as (J) and (K), respectively. Former subpars. (J) and (K) redesignated (M) and (O), respectively.
Subsec. (a)(1)(L). Pub. L. 100–504, § 102(d)(9), added subpar. (L). Former subpar. (L) redesignated (P).
Subsec. (a)(1)(M). Pub. L. 100–504, § 102(d)(4), redesignated subpar. (J) as (M). Former subpar. (M) redesignated (T).
Subsec. (a)(1)(N). Pub. L. 100–504, § 102(d)(10), added subpar. (N). Former subpar. (N) redesignated (U).
Subsec. (a)(1)(O), (P). Pub. L. 100–504, § 102(d)(5), redesignated subpars. (K) and (L) as (O) and (P), respectively.
Subsec. (a)(1)(Q) to (S). Pub. L. 100–504, § 102(d)(11), added subpars. (Q) to (S).
Subsec. (a)(1)(T), (U). Pub. L. 100–504, § 102(d)(6), redesignated subpars. (M) and (N) as (T) and (U), respectively.
1982—Subsec. (a)(1). Pub. L. 97–252 added subpar. (C) and redesignated former subpars. (C) to (M) as (D) to (N), respectively.
1979—Subsec. (a)(1). Pub. L. 96–88 added subpar. (C) and redesignated former subpars. (C) to (L) as (D) to (M), respectively.

Statutory Notes and Related Subsidiaries

Change of Name
Reference to Urban Mass Transportation Administration deemed to refer to Federal Transit Administration pursuant to section 3004(b) of Pub. L. 102–240, set out as a note under section 107 of Title 49, Transportation.
Reference to Veterans’ Administration deemed to refer to Department of Veterans Affairs pursuant to section 10 of Pub. L. 100–527, set out as a Department of Veterans Affairs Act note under section 301 of Title 38, Veterans’ Benefits.

Effective Date of 2002 AmendmentsAmendment by Pub. L. 107–296 effective 60 days after Nov. 25, 2002, see section 4 of Pub. L. 107–296, set out as an Effective Date note under section 101 of Title 6, Domestic Security.
Amendment by Pub. L. 107–189 effective Oct. 1, 2002, see section 22(e) of Pub. L. 107–189, set out as a note under section 5315 of this title.

Effective Date of 1994 AmendmentAmendment by Pub. L. 103–296 effective Mar. 31, 1995, see section 110(a) of Pub. L. 103–296, set out as a note under section 401 of Title 42, The Public Health and Welfare.

Effective Date of 1993 AmendmentPub. L. 103–82, title II, § 202(g)(3)(B), Sept. 21, 1993, 107 Stat. 890, provided that: “This paragraph [amending this section] shall take effect on the effective date of section 203(c)(2).”
 [Section 203(c)(2) of Pub. L. 103–82 is effective 18 months after Sept. 21, 1993, or on such earlier date as the President shall determine to be appropriate and announce by proclamation in the Federal Register, see section 203(d) of Pub. L. 103–82, set out as a note under section 12651 of Title 42, The Public Health and Welfare.]

Effective Date of 1988 AmendmentAmendment by Pub. L. 100–504 effective 180 days after Oct. 18, 1988, see section 113 of Pub. L. 100–504, set out as a note under section 5 of Pub. L. 95–452 in this Appendix.

Effective Date of 1979 AmendmentAmendment by Pub. L. 96–88 effective May 4, 1980, with specified exceptions, see section 601 of Pub. L. 96–88, set out as an Effective Date note under section 3401 of Title 20, Education.


Abolition of Immigration and Naturalization Service and Transfer of Functions
For abolition of Immigration and Naturalization Service, transfer of functions, and treatment of related references, see note set out under section 1551 of Title 8, Aliens and Nationality.


Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the United States Customs Service of the Department of the Treasury, including functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 203(1), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6. For establishment of U.S. Customs and Border Protection in the Department of Homeland Security, treated as if included in Pub. L. 107–296 as of Nov. 25, 2002, see section 211 of Title 6, as amended generally by Pub. L. 114–125, and section 802(b) of Pub. L. 114–125, set out as a note under section 211 of Title 6.
For transfer of the functions, personnel, assets, and obligations of the United States Secret Service, including the functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 381, 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.
For transfer of all functions, personnel, assets, components, authorities, grant programs, and liabilities of the Federal Emergency Management Agency, including the functions of the Under Secretary for Federal Emergency Management relating thereto, to the Federal Emergency Management Agency, see section 315(a)(1) of Title 6, Domestic Security.
For transfer of functions, personnel, assets, and liabilities of the Federal Emergency Management Agency, including the functions of the Director of the Federal Emergency Management Agency relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see former section 313(1) and sections 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.

Termination of Office of Chief InspectorPub. L. 105–206, title I, § 1103(c)(2), July 22, 1998, 112 Stat. 708, provided that: “Effective upon the transfer of functions under the amendment made by paragraph (1) [amending this section], the Office of Chief Inspector of the Internal Revenue Service is terminated.”


Retention of Certain Internal Audit PersonnelPub. L. 105–206, title I, § 1103(c)(3), July 22, 1998, 112 Stat. 708, provided that: “In making the transfer under the amendment made by paragraph (1) [amending this section], the Commissioner of Internal Revenue shall designate and retain an appropriate number (not in excess of 300) of internal audit full-time equivalent employee positions necessary for management relating to the Internal Revenue Service.”


Additional Personnel TransfersPub. L. 105–206, title I, § 1103(c)(4), July 22, 1998, 112 Stat. 708, provided that: “Effective 180 days after the date of the enactment of this Act [July 22, 1998], the Secretary of the Treasury shall transfer 21 full-time equivalent positions from the Office of the Inspector General of the Department of the Treasury to the Office of the Treasury Inspector General for Tax Administration.”


Continuation of Service of Certain Inspectors GeneralPub. L. 100–504, title I, § 102(e)(4), Oct. 18, 1988, 102 Stat. 2517, provided that: “Any individual who, on the date of enactment of this Act [Oct. 18, 1988], is serving as the Inspector General of the Department of Energy, the Department of Health and Human Services, or the Railroad Retirement Board, shall continue to serve in such position until such individual dies, resigns, or is removed from office in accordance with section 3(b) of the Inspector General Act of 1978 [section 3(b) of Pub. L. 95–452, set out in this Appendix].”


Transfer of Audit Personnel to Inspector General, Department of DefensePub. L. 97–252, title XI, § 1117(e), Sept. 8, 1982, 96 Stat. 753, provided that: “In addition to the positions transferred to the Office of the Inspector General of the Department of Defense, pursuant to the amendments made by subsection (a) of this section [amending sections 2(1), 9(a)(1), and 11(1) of this Act], the Secretary of Defense shall transfer to the Office of Inspector General of the Department of Defense not less than one hundred additional audit positions. The Inspector General of the Department of Defense shall fill such positions with persons trained to perform contract audits.”




§ 10. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–452, § 10, Oct. 12, 1978, 92 Stat. 1108, amended sections 5315 and 5316 of Title 5, Government Organization and Employees, and section 3522 of Title 42, The Public Health and Welfare, which amendments have been executed to text.



§ 11. Establishment of the Council of the Inspectors General on Integrity and Efficiency(a) Establishment and Mission.—(1) Establishment.—There is established as an independent entity within the executive branch the Council of the Inspectors General on Integrity and Efficiency (in this section referred to as the “Council”).

(2) Mission.—The mission of the Council shall be to—(A) address integrity, economy, and effectiveness issues that transcend individual Government agencies; and

(B) increase the professionalism and effectiveness of personnel by developing policies, standards, and approaches to aid in the establishment of a well-trained and highly skilled workforce in the offices of the Inspectors General.



(b) Membership.—(1) In general.—The Council shall consist of the following members:(A) All Inspectors General whose offices are established under—(i) section 2; or

(ii) section 8G.


(B) The Inspectors General of the Intelligence Community and the Central Intelligence Agency.

(C) The Controller of the Office of Federal Financial Management.

(D) A senior level official of the Federal Bureau of Investigation designated by the Director of the Federal Bureau of Investigation.

(E) The Director of the Office of Government Ethics.

(F) The Special Counsel of the Office of Special Counsel.

(G) The Deputy Director of the Office of Personnel Management.

(H) The Deputy Director for Management of the Office of Management and Budget.

(I) The Inspectors General of the Library of Congress, Capitol Police, Government Publishing Office, Government Accountability Office, and the Architect of the Capitol.


(2) Chairperson and executive chairperson.—(A) Executive chairperson.—The Deputy Director for Management of the Office of Management and Budget shall be the Executive Chairperson of the Council.

(B) Chairperson.—The Council shall elect 1 of the Inspectors General referred to in paragraph (1)(A) or (B) to act as Chairperson of the Council. The term of office of the Chairperson shall be 2 years.


(3) Functions of chairperson and executive chairperson.—(A) Executive chairperson.—The Executive Chairperson shall—(i) preside over meetings of the Council;

(ii) provide to the heads of agencies and entities represented on the Council summary reports of the activities of the Council; and

(iii) provide to the Council such information relating to the agencies and entities represented on the Council as assists the Council in performing its functions.


(B) Chairperson.—The Chairperson shall—(i) convene meetings of the Council—(I) at least 6 times each year;

(II) monthly to the extent possible; and

(III) more frequently at the discretion of the Chairperson;


(ii) carry out the functions and duties of the Council under subsection (c);

(iii) appoint a Vice Chairperson to assist in carrying out the functions of the Council and act in the absence of the Chairperson, from a category of Inspectors General described in subparagraph (A)(i), (A)(ii), or (B) of paragraph (1), other than the category from which the Chairperson was elected;

(iv) make such payments from funds otherwise available to the Council as may be necessary to carry out the functions of the Council;

(v) select, appoint, and employ personnel as needed to carry out the functions of the Council subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and the provisions of chapter 51 and subchapter III of chapter 53 of such title, relating to classification and General Schedule pay rates;

(vi) to the extent and in such amounts as may be provided in advance by appropriations Acts, made available from the revolving fund established under subsection (c)(3)(B), or as otherwise provided by law, enter into contracts and other arrangements with public agencies and private persons to carry out the functions and duties of the Council;

(vii) establish, in consultation with the members of the Council, such committees as determined by the Chairperson to be necessary and appropriate for the efficient conduct of Council functions; and

(viii) prepare and transmit an annual report on behalf of the Council on the activities of the Council to—(I) the President;

(II) the appropriate committees of jurisdiction of the Senate and the House of Representatives;

(III) the Committee on Homeland Security and Governmental Affairs of the Senate; and

(IV) the Committee on Oversight and Government Reform of the House of Representatives.





(c) Functions and Duties of Council.—(1) In general.—The Council shall—(A) continually identify, review, and discuss areas of weakness and vulnerability in Federal programs and operations with respect to fraud, waste, and abuse;

(B) develop plans for coordinated, Governmentwide activities that address these problems and promote economy and efficiency in Federal programs and operations, including interagency and interentity audit, investigation, inspection, and evaluation programs and projects to deal efficiently and effectively with those problems concerning fraud and waste that exceed the capability or jurisdiction of an individual agency or entity;

(C) develop policies that will aid in the maintenance of a corps of well-trained and highly skilled Office of Inspector General personnel;

(D) maintain an Internet website and other electronic systems for the benefit of all Inspectors General, as the Council determines are necessary or desirable;

(E) maintain 1 or more academies as the Council considers desirable for the professional training of auditors, investigators, inspectors, evaluators, and other personnel of the various offices of Inspector General;

(F) submit recommendations of individuals to the appropriate appointing authority for any appointment to an office of Inspector General described under subsection (b)(1)(A) or (B);

(G) make such reports to Congress as the Chairperson determines are necessary or appropriate;

(H) except for matters coordinated among Inspectors General under section 3033 of title 50, United States Code,11 See References in Text note below. receive, review, and mediate any disputes submitted in writing to the Council by an Office of Inspector General regarding an audit, investigation, inspection, evaluation, or project that involves the jurisdiction of more than one Office of Inspector General; and

(I) perform other duties within the authority and jurisdiction of the Council, as appropriate.


(2) Adherence and participation by members.—To the extent permitted under law, and to the extent not inconsistent with standards established by the Comptroller General of the United States for audits of Federal establishments, organizations, programs, activities, and functions, each member of the Council, as appropriate, shall—(A) adhere to professional standards developed by the Council; and

(B) participate in the plans, programs, and projects of the Council, except that in the case of a member described under subsection (b)(1)(I), the member shall participate only to the extent requested by the member and approved by the Executive Chairperson and Chairperson.


(3) Additional administrative authorities.—(A) Interagency funding.—Notwithstanding section 1532 of title 31, United States Code, or any other provision of law prohibiting the interagency funding of activities described under subclause (I), (II), or (III) of clause (i), in the performance of the responsibilities, authorities, and duties of the Council—(i) the Executive Chairperson may authorize the use of interagency funding for—(I) Governmentwide training of employees of the Offices of the Inspectors General;

(II) the functions of the Integrity Committee of the Council; and

(III) any other authorized purpose determined by the Council; and


(ii) upon the authorization of the Executive Chairperson, any Federal agency or designated Federal entity (as defined in section 8G(a)) which has a member on the Council shall fund or participate in the funding of such activities.


(B) Revolving fund.—(i) In general.—The Council may—(I) establish in the Treasury of the United States a revolving fund to be called the Inspectors General Council Fund; or

(II) enter into an arrangement with a department or agency to use an existing revolving fund.


(ii) Amounts in revolving fund.—(I) In general.—Amounts transferred to the Council under this subsection shall be deposited in the revolving fund described under clause (i)(I) or (II).

(II) Training.—Any remaining unexpended balances appropriated for or otherwise available to the Inspectors General Criminal Investigator Academy and the Inspectors General Auditor Training Institute shall be transferred to the revolving fund described under clause (i)(I) or (II).


(iii) Use of revolving fund.—(I) In general.—Except as provided under subclause (II), amounts in the revolving fund described under clause (i)(I) or (II) may be used to carry out the functions and duties of the Council under this subsection.

(II) Training.—Amounts transferred into the revolving fund described under clause (i)(I) or (II) may be used for the purpose of maintaining any training academy as determined by the Council.


(iv) Availability of funds.—Amounts in the revolving fund described under clause (i)(I) or (II) shall remain available to the Council without fiscal year limitation.


(C) Superseding provisions.—No provision of law enacted after the date of enactment of this subsection shall be construed to limit or supersede any authority under subparagraph (A) or (B), unless such provision makes specific reference to the authority in that paragraph.22 So in original. Probably should be “subparagraph.”


(4) Existing authorities and responsibilities.—The establishment and operation of the Council shall not affect—(A) the role of the Department of Justice in law enforcement and litigation;

(B) the authority or responsibilities of any Government agency or entity; and

(C) the authority or responsibilities of individual members of the Council.


(5) Additional responsibilities relating to whistleblower protection.—The Council shall—(A) facilitate the work of the Whistleblower Protection Coordinators designated under section 3(d)(C); 33 So in original. Probably should be “3(d)(1)(C);”. and

(B) in consultation with the Office of Special Counsel and Whistleblower Protection Coordinators from the member offices of the Inspector General, develop best practices for coordination and communication in promoting the timely and appropriate handling and consideration of protected disclosures, allegations of reprisal, and general matters regarding the implementation and administration of whistleblower protection laws, in accordance with Federal law.



(d) Integrity Committee.—(1) Establishment.—The Council shall have an Integrity Committee, which shall receive, review, and refer for investigation allegations of wrongdoing that are made against Inspectors General and staff members of the various Offices of Inspector General described under paragraph (4)(C).

(2) Membership.—(A) In general.—The Integrity Committee shall consist of the following members:(i) The official of the Federal Bureau of Investigation serving on the Council.

(ii) Four Inspectors General described in subparagraph (A) or (B) of subsection (b)(1) appointed by the Chairperson of the Council, representing both establishments and designated Federal entities (as that term is defined in section 8G(a)).

(iii) The Director of the Office of Government Ethics or the designee of the Director.


(B) Chairperson.—(i) In general.—The Integrity Committee shall elect one of the Inspectors General referred to in subparagraph (A)(ii) to act as Chairperson of the Integrity Committee.

(ii) Term.—The term of office of the Chairperson of the Integrity Committee shall be 2 years.



(3) Legal advisor.—The Chief of the Public Integrity Section of the Criminal Division of the Department of Justice, or his designee, shall serve as a legal advisor to the Integrity Committee.

(4) Referral of allegations.—(A) Requirement.—An Inspector General shall refer to the Integrity Committee any allegation of wrongdoing against a staff member of the office of that Inspector General, if—(i) review of the substance of the allegation cannot be assigned to an agency of the executive branch with appropriate jurisdiction over the matter; and

(ii) the Inspector General determines that—(I) an objective internal investigation of the allegation is not feasible; or

(II) an internal investigation of the allegation may appear not to be objective.



(B) Definition.—In this paragraph the term “staff member” means any employee of an Office of Inspector General who—(i) reports directly to an Inspector General; or

(ii) is designated by an Inspector General under subparagraph (C).


(C) Designation of staff members.—Each Inspector General shall annually submit to the Chairperson of the Integrity Committee a designation of positions whose holders are staff members for purposes of subparagraph (B).


(5) Review of allegations.—(A) In general.—Not later than 7 days after the date on which the Integrity Committee receives an allegation of wrongdoing against an Inspector General or against a staff member of an Office of Inspector General described under paragraph (4)(C), the allegation of wrongdoing shall be reviewed and referred to the Department of Justice or the Office of Special Counsel for investigation, or to the Integrity Committee for review, as appropriate, by—(i) a representative of the Department of Justice, as designated by the Attorney General;

(ii) a representative of the Office of Special Counsel, as designated by the Special Counsel; and

(iii) a representative of the Integrity Committee, as designated by the Chairperson of the Integrity Committee.


(B) Referral to the chairperson.—(i) In general.—Except as provided in clause (ii), not later than 30 days after the date on which an allegation of wrongdoing is referred to the Integrity Committee under subparagraph (A), the Integrity Committee shall determine whether to refer the allegation of wrongdoing to the Chairperson of the Integrity Committee to initiate an investigation.

(ii) Extension.—The 30-day period described in clause (i) may be extended for an additional period of 30 days if the Integrity Committee provides written notice to the congressional committees described in paragraph (8)(A)(iii) that includes a detailed, case-specific description of why the additional time is needed to evaluate the allegation of wrongdoing.



(6) Authority to investigate allegations.—(A) Requirement.—The Chairperson of the Integrity Committee shall cause a thorough and timely investigation of each allegation referred under paragraph (5)(B) to be conducted in accordance with this paragraph.

(B) Resources.—At the request of the Chairperson of the Integrity Committee, the head of each agency or entity represented on the Council—(i) shall provide assistance necessary to the Integrity Committee; and

(ii) may detail employees from that agency or entity to the Integrity Committee, subject to the control and direction of the Chairperson, to conduct an investigation under this subsection.



(7) Procedures for investigations.—(A) Standards applicable.—Investigations initiated under this subsection shall be conducted in accordance with the most current Quality Standards for Investigations issued by the Council or by its predecessors (the President’s Council on Integrity and Efficiency and the Executive Council on Integrity and Efficiency).

(B) Additional policies and procedures.—(i) Establishment.—The Integrity Committee, in conjunction with the Chairperson of the Council, shall establish additional policies and procedures necessary to ensure fairness and consistency in—(I) determining whether to initiate an investigation;

(II) conducting investigations;

(III) reporting the results of an investigation;

(IV) providing the person who is the subject of an investigation with an opportunity to respond to any Integrity Committee report;

(V) except as provided in clause (ii), ensuring, to the extent possible, that investigations are conducted by Offices of Inspector General of similar size;

(VI) creating a process for rotation of Inspectors General assigned to investigate allegations through the Integrity Committee; and

(VII) creating procedures to avoid conflicts of interest for Integrity Committee investigations.


(ii) Exception.—The requirement under clause (i)(V) shall not apply to any Office of Inspector General with less than 50 employees who are authorized to conduct audits or investigations.

(iii) Submission to congress.—The Council shall submit a copy of the policies and procedures established under clause (i) to the congressional committees of jurisdiction.


(C) Completion of investigation.—If an allegation of wrongdoing is referred to the Chairperson of the Integrity Committee under paragraph (5)(B), the Chairperson of the Integrity Committee—(i) shall complete the investigation not later than 150 days after the date on which the Integrity Committee made the referral; and

(ii) if the investigation cannot be completed within the 150-day period described in clause (i), shall—(I) promptly notify the congressional committees described in paragraph (8)(A)(iii); and

(II) brief the congressional committees described in paragraph (8)(A)(iii) every 30 days regarding the status of the investigation and the general reasons for delay until the investigation is complete.



(D) Concurrent investigation.—If an allegation of wrongdoing against an Inspector General or a staff member of an Office of Inspector General described under paragraph (4)(C) is referred to the Department of Justice or the Office of Special Counsel under paragraph (5)(A), the Chairperson of the Integrity Committee may conduct any related investigation referred to the Chairperson under paragraph (5)(B) concurrently with the Department of Justice or the Office of Special Counsel, as applicable.

(E) Reports.—(i) Integrity committee investigations.—For each investigation of an allegation of wrongdoing referred to the Chairperson of the Integrity Committee under paragraph (5)(B), the Chairperson of the Integrity Committee shall submit to members of the Integrity Committee and to the Chairperson of the Council a report containing the results of the investigation.

(ii) Other investigations.—For each allegation of wrongdoing referred to the Department of Justice or the Office of Special Counsel under paragraph (5)(A), the Attorney General or the Special Counsel, as applicable, shall submit to the Integrity Committee a report containing the results of the investigation.

(iii) Availability to congress.—(I) In general.—The congressional committees described in paragraph (8)(A)(iii) shall have access to any report authored by the Integrity Committee.



(II) Members of congress.—Subject to any other provision of law that would otherwise prohibit disclosure of such information, the Integrity Committee may provide any report authored by the Integrity Committee to any Member of Congress.


(8) Assessment and final disposition.—(A) In general.—With respect to any report received under paragraph (7)(E), the Integrity Committee shall—(i) assess the report;

(ii) forward the report, with the recommendations of the Integrity Committee, including those on disciplinary action, within 30 days (to the maximum extent practicable) after the completion of the investigation, to the Executive Chairperson of the Council and to the President (in the case of a report relating to an Inspector General of an establishment or any employee of that Inspector General) or the head of a designated Federal entity (in the case of a report relating to an Inspector General of such an entity or any employee of that Inspector General) for resolution; and 44 So in original. The word “and” probably should not appear.

(iii) submit the report, with the recommendations of the Integrity Committee, to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and other congressional committees of jurisdiction; and

(iv) following the submission of the report under clause (iii) and upon request by any Member of Congress, submit the report, with the recommendations of the Integrity Committee, to that Member.


(B) Disposition.—The Executive Chairperson of the Council shall report to the Integrity Committee the final disposition of the matter, including what action was taken by the President or agency head.


(9) Annual report.—The Council shall submit to Congress and the President by December 31 of each year a report on the activities of the Integrity Committee during the preceding fiscal year, which shall include the following:(A) The number of allegations received.

(B) The number of allegations referred to the Department of Justice or the Office of Special Counsel, including the number of allegations referred for criminal investigation.

(C) The number of allegations referred to the Chairperson of the Integrity Committee for investigation.

(D) The number of allegations closed without referral.

(E) The date each allegation was received and the date each allegation was finally disposed of.

(F) In the case of allegations referred to the Chairperson of the Integrity Committee, a summary of the status of the investigation of the allegations and, in the case of investigations completed during the preceding fiscal year, a summary of the findings of the investigations.

(G) Other matters that the Council considers appropriate.


(10) Requests for more information.—With respect to paragraphs (8) and (9), the Council shall provide more detailed information about specific allegations upon request from any Member of Congress.

(11) No right or benefit.—This subsection is not intended to create any right or benefit, substantive or procedural, enforceable at law by a person against the United States, its agencies, its officers, or any person.

(12) Allegations of wrongdoing against special counsel or deputy special counsel.—(A) Special counsel defined.—In this paragraph, the term “Special Counsel” means the Special Counsel appointed under section 1211(b) of title 5, United States Code.

(B) Authority of integrity committee.—(i) In general.—An allegation of wrongdoing against the Special Counsel or the Deputy Special Counsel may be received, reviewed, and referred for investigation to the same extent and in the same manner as in the case of an allegation against an Inspector General or against a staff member of an Office of Inspector General described under paragraph (4)(C), subject to the requirement that the representative designated by the Special Counsel under paragraph (5)(A)(ii) shall recuse himself or herself from the consideration of any allegation brought under this paragraph.

(ii) Coordination with existing provisions of law.—This paragraph shall not eliminate access to the Merit Systems Protection Board for review under section 7701 of title 5, United States Code. To the extent that an allegation brought under this paragraph involves section 2302(b)(8) of such title, a failure to obtain corrective action within 120 days after the date on which the allegation is received by the Integrity Committee shall, for purposes of section 1221 of such title, be considered to satisfy section 1214(a)(3)(B) of such title.


(C) Regulations.—The Integrity Committee may prescribe any rules or regulations necessary to carry out this paragraph, subject to such consultation or other requirements as may otherwise apply.


(13) Committee records.—The Chairperson of the Council shall maintain the records of the Integrity Committee.


(e) Oversight.gov.—(1) Definition.—In this subsection, the term “Office of Inspector General” means the Office of—(A) an Inspector General described in subparagraph (A), (B), or (I) of subsection (b)(1);

(B) the Special Inspector General for Afghanistan Reconstruction established under section 1229 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 379);

(C) the Special Inspector General for the Troubled Asset Relief Plan established under section 121 of title I of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5231); and

(D) the Special Inspector General for Pandemic Recovery established under section 4018 of the CARES Act (15 U.S.C. 9053).


(2) Establishment.—The Council shall establish and maintain a website entitled “oversight.gov”—(A) to consolidate all public reports from each Office of Inspector General to improve the access of the public to any audit report, inspection report, or evaluation report (or portion of any such report) made by an Office of Inspector General; and

(B) that shall include any additional resources, information, and enhancements as the Council determines are necessary or desirable.


(3) Participation of offices of inspectors general.—Each Office of Inspector General that publishes an audit report, inspection report, or evaluation report (or portion of any such report) on the website of the Office of Inspector General shall, or in the case of the office of an Inspector General described in subparagraph (I) of subsection (b)(1) may, contemporaneously publish the report or portion thereof on oversight.gov in a manner prescribed by the Council.


(Pub. L. 95–452, § 11, as added Pub. L. 110–409, § 7(a), Oct. 14, 2008, 122 Stat. 4305; amended Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537; Pub. L. 114–113, div. M, title III, § 304, Dec. 18, 2015, 129 Stat. 2913; Pub. L. 114–317, §§ 3, 7(b)(1)(B), (d)(2)(G), Dec. 16, 2016, 130 Stat. 1596, 1605, 1606; Pub. L. 115–192, § 2(b), June 25, 2018, 132 Stat. 1503; Pub. L. 116–260, div. U, title V, § 501(a), Dec. 27, 2020, 134 Stat. 2293.)

Editorial Notes

References in TextSection 3033 of title 50, United States Code, referred to in subsec. (c)(1)(H), was so in the original but probably should have been a reference to section 103H of the National Security Act of 1947, act July 26, 1947, ch. 343, which is classified to section 3033 of Title 50, War and National Defense.
The date of enactment of this subsection, referred to in subsec. (c)(3)(C), is the date of enactment of Pub. L. 110–409, which was approved Oct. 14, 2008.
Section 1229 of the National Defense Authorization Act for Fiscal Year 2008, referred to in subsec. (e)(1)(B), is section 1229 of Pub. L. 110–181, which is set out as a note under section 8G of this Appendix..

Prior ProvisionsA prior section 11 of the Inspector General Act of 1978 was renumbered section 12.

Amendments2020—Subsec. (e). Pub. L. 116–260 added subsec. (e).
2018—Subsec. (c)(5). Pub. L. 115–192 added par. (5).
2016—Subsec. (b)(3)(B)(viii). Pub. L. 114–317, § 3(1), amended cl. (viii) generally. Prior to amendment, cl. (viii) read as follows: “prepare and transmit a report annually on behalf of the Council to the President on the activities of the Council.”
Subsec. (c)(1)(H), (I). Pub. L. 114–317, § 3(2), added subpar. (H) and redesignated former subpar. (H) as (I).
Subsec. (c)(3)(A)(ii). Pub. L. 114–317, § 7(b)(1)(B), substituted “Federal agency or designated Federal entity (as defined in section 8G(a))” for “department, agency, or entity of the executive branch”.
Subsec. (d)(2). Pub. L. 114–317, § 3(3)(A)(i)–(iii), designated existing provisions as subpar. (A) and inserted heading, redesignated former subpars. (A), (B), and (D) as cls. (i), (ii), and (iii), respectively, of subpar. (A) and realigned margins, and struck out subpar. (C) which read as follows: “The Special Counsel of the Office of Special Counsel.”
Subsec. (d)(2)(A)(i). Pub. L. 114–317, § 3(3)(A)(iv), struck out “, who shall serve as Chairperson of the Integrity Committee, and maintain the records of the Committee” before period at end.
Subsec. (d)(2)(A)(iii). Pub. L. 114–317, § 3(3)(A)(v), inserted “or the designee of the Director” before period at end.
Subsec. (d)(2)(B). Pub. L. 114–317, § 3(3)(A)(vi), added subpar. (B). Former subpar. (B) redesignated cl. (ii) of subpar. (A).
Subsec. (d)(5). Pub. L. 114–317, § 3(3)(B), amended par. (5) generally. Prior to amendment, text read as follows: “The Integrity Committee shall—
“(A) review all allegations of wrongdoing the Integrity Committee receives against an Inspector General, or against a staff member of an Office of Inspector General described under paragraph (4)(C);
“(B) refer any allegation of wrongdoing to the agency of the executive branch with appropriate jurisdiction over the matter; and
“(C) refer to the Chairperson of the Integrity Committee any allegation of wrongdoing determined by the Integrity Committee under subparagraph (A) to be potentially meritorious that cannot be referred to an agency under subparagraph (B).”
Subsec. (d)(6)(A). Pub. L. 114–317, § 3(3)(C)(i), substituted “paragraph (5)(B)” for “paragraph (5)(C)”.
Subsec. (d)(6)(B)(i). Pub. L. 114–317, § 3(3)(C)(ii), substituted “shall provide assistance” for “may provide resources”.
Subsec. (d)(7)(B)(i)(V) to (VII). Pub. L. 114–317, § 3(3)(D)(i)(I), added subcls. (V) to (VII).
Subsec. (d)(7)(B)(ii), (iii). Pub. L. 114–317, § 3(3)(D)(i)(II), (III), added cl. (ii) and redesignated former cl. (ii) as (iii).
Subsec. (d)(7)(C) to (E). Pub. L. 114–317, § 3(3)(D)(ii), (iii), added subpars. (C) to (E) and struck out former subpar. (C) which related to Integrity Committee and agency reports on investigations of allegations of wrongdoing.
Subsec. (d)(8)(A). Pub. L. 114–317, § 7(d)(2)(G), substituted “paragraph (7)(E)” for “paragraph (7)(C)” in introductory provisions.
Subsec. (d)(8)(A)(iii), (iv). Pub. L. 114–317, § 3(3)(E), added cls. (iii) and (iv) and struck out former cl. (iii) which read as follows: “submit to the Committee on Government Oversight and Reform of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and other congressional committees of jurisdiction an executive summary of such report and recommendations within 30 days after the submission of such report to the Executive Chairperson under clause (ii).”
Subsec. (d)(9)(B). Pub. L. 114–317, § 3(3)(F), substituted “the Department of Justice or the Office of Special Counsel” for “other agencies”.
Subsec. (d)(10). Pub. L. 114–317, § 3(3)(G), substituted “any Member of Congress.” for “any of the following:
“(A) The chairperson or ranking member of the Committee on Homeland Security and Governmental Affairs of the Senate.
“(B) The chairperson or ranking member of the Committee on Oversight and Government Reform of the House of Representatives.
“(C) The chairperson or ranking member of the congressional committees of jurisdiction.”
Subsec. (d)(12), (13). Pub. L. 114–317, § 3(3)(H), added pars. (12) and (13).
2015—Subsec. (b)(1)(B). Pub. L. 114–113 substituted “the Intelligence Community” for “the Office of the Director of National Intelligence”.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in subsec. (b)(1)(I) on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of Title 44, Public Printing and Documents.
Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective Date of 2020 AmendmentPub. L. 116–260, div. U, title V, § 501(c), Dec. 27, 2020, 134 Stat. 2294, provided that: “This Act [probably means “this section”, amending this section] and the amendments made by this Act shall take effect on the date that is 30 days after the date of receipt by the Council of the Inspectors General on Integrity and Efficiency of an appropriation for the implementation of this Act.”


Effective Date of 2016 AmendmentAmendment by section 7(b)(1)(B) of Pub. L. 114–317 effective on the date that is 180 days after Dec. 16, 2016, see section 7(b)(2) of Pub. L. 114–317, set out as a note under section 8M of Pub. L. 95–452 in this Appendix.

Effective Date; Existing Executive OrdersPub. L. 110–409, § 7(c), Oct. 14, 2008, 122 Stat. 4313, as amended by Pub. L. 114–317, § 7(d)(1), Dec. 16, 2016, 130 Stat. 1606, provided that:
“(1) Council.—Not later than 180 days after the date of the enactment of this Act [Oct. 14, 2008], the Council of the Inspectors General on Integrity and Efficiency established under this section [enacting this section, renumbering former sections 11 and 12 of Pub. L. 95–452, set out in this Appendix, as 12 and 13, respectively, amending sections 2, 4, and 8G of Pub. L. 95–452, set out in this Appendix, and section 1105 of Title 31, Money and Finance, and enacting provisions set out as a note under section 1211 of Title 5, Government Organization and Employees] shall become effective and operational.

“(2) Executive orders.—Executive Order No. 12805, dated May 11, 1992 [formerly set out under section 501 of Title 31], and Executive Order No. 12993 [formerly set out under section 3 of Pub. L. 95–452 in this Appendix], dated March 21, 1996 (as in effect before the date of the enactment of this Act [Oct. 14, 2008]) shall have no force or effect on and after the earlier of—“(A) the date on which the Council of the Inspectors General on Integrity and Efficiency becomes effective and operational as determined by the Executive Chairperson of the Council; or

“(B) the last day of the 180-day period beginning on the date of enactment of this Act.”





Pandemic Response Accountability CommitteePub. L. 116–136, div. B, title V, § 15010, Mar. 27, 2020, 134 Stat. 533, as amended by Pub. L. 116–260, div. O, title VIII, § 801(b), Dec. 27, 2020, 134 Stat. 2155, provided that:
“(a) In this section—“(1) the term ‘agency’ has the meaning given the term in section 551 of title 5, United States Code;

“(2) the term ‘appropriate congressional committees’ means—“(A) the Committees on Appropriations of the Senate and the House of Representatives;

“(B) the Committee on Homeland Security and Governmental Affairs of the Senate;

“(C) the Committee on Oversight and Reform of the House of Representatives; and

“(D) any other relevant congressional committee of jurisdiction;


“(3) the term ‘Chairperson’ means the Chairperson of the Committee;

“(4) the term ‘Council’ means the Council of the Inspectors General on Integrity and Efficiency established under section 11 of the Inspector General Act of 1978 (5 U.S.C. App);

“(5) the term ‘Committee’ means the Pandemic Response Accountability Committee established under subsection (b);

“(6) the term ‘covered funds’ means any funds, including loans, that are made available in any form to any non-Federal entity, not including an individual, under—“(A) the Coronavirus Aid, Relief, and Economic Security Act [Pub. L. 116–136] (divisions A and B) [see Tables for classification];

“(B) the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123);

“(C) the Families First Coronavirus Response Act (Public Law 116–127);

“(D) the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139) [see Short Title of 2020 Amendment note set out under section 9001 of Title 15, Commerce and Trade]; or

“(E) divisions M and N of the Consolidated Appropriations Act, 2021 [Pub. L. 116–260, see Tables for classification]; and


“(7) the term ‘Coronavirus response’ means the Federal Government’s response to the nationwide public health emergency declared by the Secretary of Health and Human Services, retroactive to January 27, 2020, pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d), as a result of confirmed cases of the novel coronavirus (COVID–19) in the United States.


“(b) There is established within the Council the Pandemic Response Accountability Committee to promote transparency and conduct and support oversight of covered funds and the Coronavirus response to—“(1) prevent and detect fraud, waste, abuse, and mismanagement; and

“(2) mitigate major risks that cut across program and agency boundaries.


“(c)(1) The Chairperson of the Committee shall be selected by the Chairperson of the Council from among Inspectors General described in subparagraphs (B), (C), and (D) of paragraph (2) with experience managing oversight of large organizations and expenditures.

“(2) The members of the Committee shall include—“(A) the Chairperson;

“(B) the Inspectors General of the Departments of Defense, Education, Health and Human Services, Homeland Security, Justice, Labor, and the Treasury;

“(C) the Inspector General of the Small Business Administration;

“(D) the Treasury Inspector General for Tax Administration; and

“(E) any other Inspector General, as designated by the Chairperson from any agency that expends or obligates covered funds or is involved in the Coronavirus response.


“(3)(A) There shall be an Executive Director and a Deputy Executive Director of the Committee.

“(B)(i)(I) Not later than 30 days after the date of enactment of this Act [Mar. 27, 2020], the Executive Director of the Committee shall be appointed by the Chairperson of the Council, in consultation with the majority leader of the Senate, the Speaker of the House of Representatives, the minority leader of the Senate, and the minority leader of the House of Representatives.

“(II) Not later than 90 days after the date of enactment of this Act, the Deputy Executive Director of the Committee shall be appointed by the Chairperson of the Council, in consultation with the majority leader of the Senate, the Speaker of the House of Representatives, the minority leader of the Senate, the minority leader of the House of Representatives, and the Executive Director of the Committee.


“(ii) The Executive Director and the Deputy Executive Director of the Committee shall—“(I) have demonstrated ability in accounting, auditing, and financial analysis;

“(II) have experience managing oversight of large organizations and expenditures; and

“(III) be full-time employees of the Committee.



“(C) The Executive Director of the Committee shall—“(i) report directly to the Chairperson;

“(ii) appoint staff of the Committee, subject to the approval of the Chairperson, consistent with subsection (f);

“(iii) supervise and coordinate Committee functions and staff; and

“(iv) perform any other duties assigned to the Executive Director by the Committee.



“(4)(A) Members of the Committee may not receive additional compensation for services performed.

“(B) The Executive Director and Deputy Executive Director of the Committee shall be compensated at the rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code.



“(d)(1)(A) The Committee shall conduct and coordinate oversight of covered funds and the Coronavirus response and support Inspectors General in the oversight of covered funds and the Coronavirus response in order to—“(i) detect and prevent fraud, waste, abuse, and mismanagement; and

“(ii) identify major risks that cut across programs and agency boundaries.


“(B) The functions of the Committee shall include—“(i) developing a strategic plan to ensure coordinated, efficient, and effective comprehensive oversight by the Committee and Inspectors General over all aspects of covered funds and the Coronavirus response;

“(ii) auditing or reviewing covered funds, including a comprehensive audit and review of charges made to Federal contracts pursuant to authorities provided in the Coronavirus Aid, Relief, and Economic Security Act [Pub. L. 116–136], to determine whether wasteful spending, poor contract or grant management, or other abuses are occurring and referring matters the Committee considers appropriate for investigation to the Inspector General for the agency that disbursed the covered funds, including conducting randomized audits to identify fraud;

“(iii) reviewing whether the reporting of contracts and grants using covered funds meets applicable standards and specifies the purpose of the contract or grant and measures of performance;

“(iv) reviewing the economy, efficiency, and effectiveness in the administration of, and the detection of fraud, waste, abuse, and mismanagement in, Coronavirus response programs and operations;

“(v) reviewing whether competition requirements applicable to contracts and grants using covered funds have been satisfied;

“(vi) serving as a liaison to the Director of the Office of Management and Budget, the Secretary of the Treasury, and other officials responsible for implementing the Coronavirus response;

“(vii) reviewing whether there are sufficient qualified acquisition, grant, and other applicable personnel overseeing covered funds and the Coronavirus response;

“(viii) reviewing whether personnel whose duties involve the Coronavirus response or acquisitions or grants made with covered funds or are otherwise related to the Coronavirus response receive adequate training, technology support, and other resources;

“(ix) reviewing whether there are appropriate mechanisms for interagency collaboration relating to the oversight of covered funds and the Coronavirus response, including coordinating and collaborating to the extent practicable with State and local government entities;

“(x) expeditiously reporting to the Attorney General any instance in which the Committee has reasonable grounds to believe there has been a violation of Federal criminal law; and

“(xi) coordinating and supporting Inspectors General on matters related to oversight of covered funds and the Coronavirus response.



“(2)(A)(i) The Committee shall submit to the President and Congress, including the appropriate congressional committees, management alerts on potential management, risk, and funding problems that require immediate attention.

“(ii) The Committee shall submit to Congress such other reports or provide such periodic updates on the work of the Committee as the Committee considers appropriate on the use of covered funds and the Coronavirus response.


“(B) The Committee shall submit biannual reports to the President and Congress, including the appropriate congressional committees, and may submit additional reports as appropriate—“(i) summarizing the findings of the Committee; and

“(ii) identifying and quantifying the impact of any tax expenditures or credits authorized under this Act to the extent practicable.


“(C)(i) All reports submitted under this paragraph shall be made publicly available and posted on the website established under subsection (g).

“(ii) Any portion of a report submitted under this paragraph may be redacted when made publicly available, if that portion would disclose information that is not subject to disclosure under sections 552 and 552a of title 5, United States Code, or is otherwise prohibited from disclosure by law.



“(3)(A) The Committee shall make recommendations to agencies on measures to prevent or address fraud, waste, abuse and mismanagement, and to mitigate risks that cut across programs and agency boundaries, relating to covered funds and the Coronavirus response.

“(B) Not later than 30 days after receipt of a recommendation under subparagraph (A), an agency shall submit a report to the President and the appropriate congressional committees on—“(i) whether the agency agrees or disagrees with the recommendations; and

“(ii) any actions the agency will take to implement the recommendations, which shall also be included in the report required under section 2(b) of the GAO–IG Act [Pub. L. 115–414] (31 U.S.C. 1105 note).




“(e)(1) The Committee shall conduct audits and reviews of programs, operations, and expenditures relating to covered funds and the Coronavirus response and coordinate on such activities with the Inspector General of the relevant agency to avoid unnecessary duplication and overlap of work.

“(2) The Committee may—“(A) conduct its own independent investigations, audits, and reviews relating to covered funds or the Coronavirus response;

“(B) collaborate on audits and reviews relating to covered funds with any Inspector General of an agency; and

“(C) provide support to relevant agency Inspectors General in conducting investigations, audits, and reviews relating to the covered funds and Coronavirus response.


“(3)(A) In conducting and supporting investigations, audits, and reviews under this subsection, the Committee—“(i) shall have the authorities provided under section 6 of the Inspector General Act of 1978 (5 U.S.C. App.);

“(ii) may issue subpoenas to compel the testimony of persons who are not Federal officers or employees; and

“(iii) may enforce such subpoenas in the event of a refusal to obey by order of any appropriate United States district court as provided for under section 6 of the Inspector General Act of 1978 (5 U.S.C. App).


“(B) The Committee shall carry out the powers under paragraphs (1) and (2) in accordance with section 4(b)(1) of the Inspector General Act of 1978 (5 U.S.C. App.).

“(C) Whenever information or assistance requested by the Committee or an Inspector General is unreasonably refused or not provided, the Committee shall immediately report the circumstances to the appropriate congressional committees.

“(D) The Committee shall leverage existing information technology resources within the Council, such as oversight.gov, to carry out the duties of the Committee.


“(4)(A) The Committee may hold public hearings and Committee personnel may conduct necessary inquiries.

“(B) The head of each agency shall make all officers and employees of that agency available to provide testimony to the Committee and Committee personnel.

“(C) The Committee may issue subpoenas to compel the testimony of persons who are not Federal officers or employees at such public hearings, which may be enforced in the same manner as provided for subpoenas under section 6 of the Inspector General Act of 1978 (5 U.S.C. App.).


“(5) The Committee may enter into contracts to enable the Committee to discharge its duties, including contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, and make such payments as may be necessary to carry out the duties of the Committee.

“(6) The Committee may establish subcommittees to facilitate the ability of the Committee to discharge its duties.

“(7) The Committee may transfer funds appropriated to the Committee for expenses to support administrative support services and audits, reviews, or other activities related to oversight by the Committee of covered funds or the Coronavirus response to any Office of the Inspector General or the General Services Administration.


“(f)(1)(A)(i) Subject to subparagraph (B), the Committee may exercise the authorities of subsections (b) through (i) of section 3161 of title 5, United States Code (without regard to subsection (a) of that section) to carry out the functions of the Committee under this section.

“(ii) For purposes of exercising the authorities described under clause (i), the term ‘Chairperson’ shall be substituted for the term ‘head of a temporary organization’.

“(iii) In exercising the authorities described in clause (i), the Chairperson shall consult with members of the Committee.

“(iv) In addition to the authority provided by section 3161(c) of title 5, United States Code, upon the request of an Inspector General, the Committee may detail, on a nonreimbursable basis, any personnel of the Council to that Inspector General to assist in carrying out any audit, review, or investigation pertaining to the oversight of covered funds or the Coronavirus response.


“(B) In exercising the employment authorities under section 3161(b) of title 5, United States Code, as provided under subparagraph (A) of this paragraph—“(i) section 3161(b)(2) of that title (relating to periods of appointments) shall not apply; and

“(ii) no period of appointment may exceed the date on which the Committee terminates.


“(C)(i) A person employed by the Committee shall acquire competitive status for appointment to any position in the competitive service for which the employee possesses the required qualifications upon the completion of 2 years of continuous service as an employee under this subsection.

“(ii) No person who is first employed as described in clause (i) more than 2 years after the date of enactment of this Act may acquire competitive status under clause (i).



“(2)(A) The Committee may employ annuitants covered by section 9902(g) of title 5, United States Code, for purposes of the oversight of covered funds or the Coronavirus response.

“(B) The employment of annuitants under this paragraph shall be subject to the provisions of section 9902(g) of title 5, United States Code, as if the Committee was the Department of Defense.


“(3) Upon request of the Committee for information or assistance from any agency or other entity of the Federal Government, the head of such entity shall, insofar as is practicable and not in contravention of any existing law, and consistent with section 6 of the Inspector General Act of 1978 (5 U.S.C. App.), furnish such information or assistance to the Committee, or an authorized designee, including an Inspector General designated by the Chairperson.

“(4) Any Inspector General responsible for conducting oversight related to covered funds or the Coronavirus response may, consistent with the duties, responsibilities, policies, and procedures of the Inspector General, provide information requested by the Committee or an Inspector General on the Committee relating to the responsibilities of the Committee.


“(g)(1)(A) Not later than 30 days after the date of enactment of this Act, the Committee shall establish and maintain a user-friendly, public-facing website to foster greater accountability and transparency in the use of covered funds and the Coronavirus response, which shall have a uniform resource locator that is descriptive and memorable.

“(B) The Committee shall leverage existing information technology and resources, such as oversight.gov, to the greatest extent practicable to meet the requirements under this section.


“(2) The website established and maintained under paragraph (1) shall be a portal or gateway to key information relating to the oversight of covered funds and the Coronavirus response and provide connections to other Government websites with related information.

“(3) In establishing and maintaining the website under paragraph (1), the Committee shall ensure the following:“(A) The website shall provide materials and information explaining the Coronavirus response and how covered funds are being used. The materials shall be easy to understand and regularly updated.“(i) [sic; cls. (i) to (xiii) probably should be subpars. (B) to (N)] The website shall provide accountability information, including findings from Inspectors General, including any progress reports, audits, inspections, or other reports, including reports from or links to reports on the website of the Government Accountability Office.

“(ii) The website shall provide data on relevant operational, economic, financial, grant, subgrant, contract, and subcontract information in user-friendly visual presentations to enhance public awareness of the use of covered funds and the Coronavirus response.

“(iii) The website shall provide detailed data on any Federal Government awards that expend covered funds, including a unique trackable identification number for each project, information about the process that was used to award the covered funds, and for any covered funds over $150,000, a detailed explanation of any associated agreement, where applicable.

“(iv) The website shall include downloadable, machine-readable, open format reports on covered funds obligated by month to each State and congressional district, where applicable.

“(v) The website shall provide a means for the public to give feedback on the performance of any covered funds and of the Coronavirus response, including confidential feedback.

“(vi) The website shall include detailed information on Federal Government awards that expend covered funds, including data elements required under the Federal Funding Accountability and Transparency Act of 2006 [Pub. L. 109–282] (31 U.S.C. 6101 note), allowing aggregate reporting on awards below $50,000, as prescribed by the Director of the Office of Management and Budget.

“(vii) The website shall provide a link to estimates of the jobs sustained or created by this Act to the extent practicable.

“(viii) The website shall include appropriate links to other government websites with information concerning covered funds and the Coronavirus response, including Federal agency and State websites.

“(ix) The website shall include a plan from each Federal agency for using covered funds.

“(x) The website shall provide information on Federal allocations of mandatory and other entitlement programs by State, county, or other geographical unit related to covered funds or the Coronavirus response.

“(xi) The website shall present the data such that funds subawarded by recipients are not double counted in search results, data visualizations, or other reports.

“(xii) The website shall include all recommendations made to agencies relating to covered funds and the Coronavirus response, as well as the status of each recommendation.

“(xiii) The website shall be enhanced and updated as necessary to carry out the purposes of this section.



“(4) The Committee may exclude posting contractual or other information on the website on a case-by-case basis when necessary to protect national security or to protect information that is not subject to disclosure under sections 552 and 552a of title 5, United States Code.


“(h)(1) Nothing in this section shall affect the independent authority of an Inspector General to determine whether to conduct an audit or investigation of covered funds or the Coronavirus response.

“(2) If the Committee requests that an Inspector General of an agency conduct or refrain from conducting an audit or investigation and the Inspector General rejects the request in whole or in part, the Inspector General shall, not later than 30 days after rejecting the request, submit a report to the Committee, the head of the applicable agency, and the appropriate congressional committees, that states the reasons that the Inspector General has rejected the request in whole or in part.


“(i) The Committee shall coordinate its oversight activities with the Comptroller General of the United States and State auditors.

“(j) For the purposes of carrying out the mission of the Committee under this section, there are authorized to be appropriated such sums as may be necessary to carry out the duties and functions of the Committee.

“(k) The Committee shall terminate on September 30, 2025.”



[For definition of “coronavirus” as used in section 15010 of Pub. L. 116–136, set out above, see section 23005 of Pub. L. 116–136, set out as a note under section 162b of Title 2, The Congress.]

Additional Oversight of Financial Regulatory SystemPub. L. 111–203, title IX, § 989E, July 21, 2010, 124 Stat. 1946, provided that:
“(a) Council of Inspectors General on Financial Oversight.—“(1) Establishment and membership.—There is established a Council of Inspectors General on Financial Oversight (in this section referred to as the ‘Council of Inspectors General’) chaired by the Inspector General of the Department of the Treasury and composed of the inspectors general of the following:“(A) The Board of Governors of the Federal Reserve System.

“(B) The Commodity Futures Trading Commission.

“(C) The Department of Housing and Urban Development.

“(D) The Department of the Treasury.

“(E) The Federal Deposit Insurance Corporation.

“(F) The Federal Housing Finance Agency.

“(G) The National Credit Union Administration.

“(H) The Securities and Exchange Commission.

“(I) The Troubled Asset Relief Program (until the termination of the authority of the Special Inspector General for such program under section 121(k) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5231(k))).


“(2) Duties.—“(A) Meetings.—The Council of Inspectors General shall meet not less than once each quarter, or more frequently if the chair considers it appropriate, to facilitate the sharing of information among inspectors general and to discuss the ongoing work of each inspector general who is a member of the Council of Inspectors General, with a focus on concerns that may apply to the broader financial sector and ways to improve financial oversight.

“(B) Annual report.—Each year the Council of Inspectors General shall submit to the Council and to Congress a report including—“(i) for each inspector general who is a member of the Council of Inspectors General, a section within the exclusive editorial control of such inspector general that highlights the concerns and recommendations of such inspector general in such inspector general’s ongoing and completed work, with a focus on issues that may apply to the broader financial sector; and

“(ii) a summary of the general observations of the Council of Inspectors General based on the views expressed by each inspector general as required by clause (i), with a focus on measures that should be taken to improve financial oversight.



“(3) Working groups to evaluate council.—“(A) Convening a working group.—The Council of Inspectors General may, by majority vote, convene a Council of Inspectors General Working Group to evaluate the effectiveness and internal operations of the Council.

“(B) Personnel and resources.—The inspectors general who are members of the Council of Inspectors General may detail staff and resources to a Council of Inspectors General Working Group established under this paragraph to enable it to carry out its duties.

“(C) Reports.—A Council of Inspectors General Working Group established under this paragraph shall submit regular reports to the Council and to Congress on its evaluations pursuant to this paragraph.



“(b) Response to Report by Council.—The Council shall respond to the concerns raised in the report of the Council of Inspectors General under subsection (a)(2)(B) for such year.”




Special Inspectors General for Iraq and Afghanistan ReconstructionPub. L. 111–15, § 7, Apr. 24, 2009, 123 Stat. 1605, provided that: “The Special Inspector General for Iraq Reconstruction and the Special Inspector General for Afghanistan Reconstruction shall be a [sic] members of the Council of the Inspectors General on Integrity and Efficiency established under section 11 of the Inspector General Act of 1978 (5 U.S.C. App.) until the date of termination of the Office of the Special Inspector General for Iraq Reconstruction and the Office of the Special Inspector General for Afghanistan Reconstruction, respectively.”




§ 12. Definitions
As used in this Act—(1) the term “head of the establishment” means the Secretary of Agriculture, Commerce, Defense, Education, Energy, Health and Human Services, Housing and Urban Development, the Interior, Labor, State, Transportation, Homeland Security, or the Treasury; the Attorney General; the Administrator of the Agency for International Development, Environmental Protection, General Services, National Aeronautics and Space, Small Business, or Veterans’ Affairs; the Administrator of the Federal Emergency Management Agency, or the Office of Personnel Management; the Chairman of the Nuclear Regulatory Commission, the Federal Communications Commission, or the Railroad Retirement Board; the Chairperson of the Thrift Depositor Protection Oversight Board; the Chief Executive Officer of the Corporation for National and Community Service; the Administrator of the Community Development Financial Institutions Fund; the chief executive officer of the Resolution Trust Corporation; the Chairperson of the Federal Deposit Insurance Corporation; the Commissioner of Social Security, Social Security Administration; the Director of the Federal Housing Finance Agency; the Board of Directors of the Tennessee Valley Authority; the President of the Export-Import Bank; the Federal Cochairpersons of the Commissions established under section 15301 of title 40, United States Code; the Director of the National Security Agency; or the Director of the National Reconnaissance Office; as the case may be;

(2) the term “establishment” means the Department of Agriculture, Commerce, Defense, Education, Energy, Health and Human Services, Housing and Urban Development, the Interior, Justice, Labor, State, Transportation, Homeland Security, or the Treasury; the Agency for International Development, the Community Development Financial Institutions Fund, the Environmental Protection Agency, the Federal Communications Commission, the Federal Emergency Management Agency, the General Services Administration, the National Aeronautics and Space Administration, the Nuclear Regulatory Commission, the Office of Personnel Management, the Railroad Retirement Board, the Resolution Trust Corporation, the Federal Deposit Insurance Corporation, the Small Business Administration, the Corporation for National and Community Service, the Veterans’ Administration, the Social Security Administration, the Federal Housing Finance Agency, the Tennessee Valley Authority, the Export-Import Bank, the Commissions established under section 15301 of title 40, United States Code, the National Security Agency, or the National Reconnaissance Office, as the case may be;

(3) the term “Inspector General” means the Inspector General of an establishment;

(4) the term “Office” means the Office of Inspector General of an establishment; and

(5) the term “Federal agency” means an agency as defined in section 552(f) of title 5 (including an establishment as defined in paragraph (2)), United States Code, but shall not be construed to include the Government Accountability Office.

(Pub. L. 95–452, § 12, formerly § 11, Oct. 12, 1978, 92 Stat. 1109; Pub. L. 96–88, title V, § 508(n)(3), (4), Oct. 17, 1979, 93 Stat. 695; Pub. L. 97–113, title VII, § 705(a)(2), Dec. 29, 1981, 95 Stat. 1544; Pub. L. 97–252, title XI, § 1117(a)(4), (5), Sept. 8, 1982, 96 Stat. 751; Pub. L. 99–93, title I, § 150(a)(2), Aug. 16, 1985, 99 Stat. 427; Pub. L. 99–399, title IV, § 412(a)(2), Aug. 27, 1986, 100 Stat. 867; Pub. L. 100–504, title I, § 102(c), Oct. 18, 1988, 102 Stat. 2515; Pub. L. 100–527, § 13(h)(2), (3), Oct. 5, 1988, 102 Stat. 2643; Pub. L. 101–73, title V, § 501(b)(1), Aug. 9, 1989, 103 Stat. 393; Pub. L. 102–233, title III, § 315(a), Dec. 12, 1991, 105 Stat. 1772; Pub. L. 103–82, title II, § 202(g)(4), Sept. 21, 1993, 107 Stat. 890; Pub. L. 103–204, § 23(a)(1), Dec. 17, 1993, 107 Stat. 2407; Pub. L. 103–296, title I, § 108(l)(2), Aug. 15, 1994, 108 Stat. 1489; Pub. L. 103–325, title I, § 118(a), Sept. 23, 1994, 108 Stat. 2188; Pub. L. 104–106, div. D, title XLIII, § 4322(b)(1), (3), Feb. 10, 1996, 110 Stat. 677; Pub. L. 105–277, div. G, subdiv. A, title XIII, § 1314(b), Oct. 21, 1998, 112 Stat. 2681–776; Pub. L. 106–422, § 1(b)(2), Nov. 1, 2000, 114 Stat. 1872; Pub. L. 107–189, § 22(a), (d), June 14, 2002, 116 Stat. 707, 708; Pub. L. 107–296, title XVII, § 1701, Nov. 25, 2002, 116 Stat. 2313; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 109–295, title VI, § 612(c), Oct. 4, 2006, 120 Stat. 1410; Pub. L. 110–234, title XIV, § 14217(c), May 22, 2008, 122 Stat. 1482; Pub. L. 110–246, § 4(a), title XIV, § 14217(c), June 18, 2008, 122 Stat. 1664, 2244; Pub. L. 110–289, div. A, title I, § 1105(c), July 30, 2008, 122 Stat. 2668; renumbered § 12, Pub. L. 110–409, § 7(a), Oct. 14, 2008, 122 Stat. 4305; Pub. L. 113–126, title IV, §§ 402(2), 412(2), July 7, 2014, 128 Stat. 1408, 1409; Pub. L. 115–141, div. P, title V, § 501(a)(2), Mar. 23, 2018, 132 Stat. 1090.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 made identical amendments to this section. The amendments by Pub. L. 110–234 were repealed by section 4(a) of Pub. L. 110–246.
Amendment by Pub. L. 100–527 amended section as it existed prior to amendment by Pub. L. 100–504, see Effective Date of 1988 Amendments note below.

Prior ProvisionsA prior section 12 of the Inspector General Act of 1978 was renumbered section 13.

Amendments2018—Par. (1). Pub. L. 115–141, § 501(a)(2)(A), inserted “, the Federal Communications Commission,” after “the Chairman of the Nuclear Regulatory Commission”.
Par. (2). Pub. L. 115–141, § 501(a)(2)(B), inserted “the Federal Communications Commission,” after “the Environmental Protection Agency,”.
2014—Par. (1). Pub. L. 113–126, § 412(2)(A), inserted “or the Director of the National Reconnaissance Office;” before “as the case may be;”.
Pub. L. 113–126, § 402(2)(A), substituted “the Federal Cochairpersons of the Commissions established under section 15301 of title 40, United States Code; the Director of the National Security Agency;” for “or the Federal Cochairpersons of the Commissions established under section 15301 of title 40, United States Code;”.
Par. (2). Pub. L. 113–126, § 412(2)(B), inserted “or the National Reconnaissance Office,” before “as the case may be;”.
Pub. L. 113–126, § 402(2)(B), substituted “the Commissions established under section 15301 of title 40, United States Code, the National Security Agency,” for “or the Commissions established under section 15301 of title 40, United States Code,”.
2008—Par. (1). Pub. L. 110–289, div. A , title I, § 1105(c)(1), inserted “; the Director of the Federal Housing Finance Agency” after “Social Security Administration”.
Pub. L. 110–246, § 14217(c)(1), substituted “the President of the Export-Import Bank; or the Federal Cochairpersons of the Commissions established under section 15301 of title 40, United States Code;” for “or the President of the Export-Import Bank;”.
Par. (2). Pub. L. 110–289, div. A , title I, § 1105(c)(2), inserted “, the Federal Housing Finance Agency” after “Social Security Administration”.
Pub. L. 110–246, § 14217(c)(2), substituted “the Export-Import Bank, or the Commissions established under section 15301 of title 40, United States Code,” for “or the Export-Import Bank,”.
2004—Par. (5). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.
2002—Par. (1). Pub. L. 107–296, § 1701(2), which directed amendment of par. (1) by striking out “; and” in two places, could not be executed because “; and” did not appear in par. (1) subsequent to amendment by Pub. L. 107–189, § 22(d)(1)(B), (C). See below.
Pub. L. 107–296, § 1701(1), inserted “Homeland Security,” after “Transportation,”.
Pub. L. 107–189, § 22(a)(1), (d)(1), struck out second semicolon after “National and Community Service”, struck out “and” after “Financial Institutions Fund;” and after “Resolution Trust Corporation;”, and substituted “the Board of Directors of the Tennessee Valley Authority; or the President of the Export-Import Bank;” for “or the Board of Directors of the Tennessee Valley Authority;”.
Par. (2). Pub. L. 107–296, § 1701(1), inserted “Homeland Security,” after “Transportation,”.
Pub. L. 107–189, § 22(a)(2), (d)(2), struck out “or” after “National and Community Service,” and substituted “the Tennessee Valley Authority, or the Export-Import Bank,” for “or the Tennessee Valley Authority;”.
Par. (5). Pub. L. 107–189, § 22(d)(3), substituted “section 552(f) of title 5” for “section 552(e) of title 5”.
2000—Par. (1). Pub. L. 106–422, § 1(b)(2)(A), substituted “the Commissioner of Social Security, Social Security Administration; or the Board of Directors of the Tennessee Valley Authority;” for “or the Commissioner of Social Security, Social Security Administration;”.
Par. (2). Pub. L. 106–422, § 1(b)(2)(B), substituted “the Social Security Administration, or the Tennessee Valley Authority;” for “or the Social Security Administration;”.
1998—Par. (1). Pub. L. 105–277, § 1314(b)(1), which directed the substitution of “or the Office of Personnel Management” for “the Office of Personnel Management, the United States Information Agency”, was executed by making the substitution for “the Office of Personnel Management or the United States Information Agency” to reflect the probable intent of Congress.
Par. (2). Pub. L. 105–277, § 1314(b)(2), struck out “the United States Information Agency,” after “Small Business Administration,”.
1996—Par. (1). Pub. L. 104–106, § 4322(b)(3), made technical correction to directory language of Pub. L. 101–73, § 501(b)(1)(A). See 1989 Amendment note below.
Par. (2). Pub. L. 104–106, § 4322(b)(1), substituted “Community Service,” for “Community Service,,”.
1994—Par. (1). Pub. L. 103–325, § 118(a)(1), inserted “; the Administrator of the Community Development Financial Institutions Fund;” before “and the chief executive officer of the Resolution Trust Corporation”.
Pub. L. 103–296, § 108(l)(2)(A), inserted “; or the Commissioner of Social Security, Social Security Administration” before “; as the case may be”.
Par. (2). Pub. L. 103–325, § 118(a)(2), inserted “the Community Development Financial Institutions Fund,” after “the Agency for International Development,”.
Pub. L. 103–296, § 108(l)(2)(B), inserted “, or the Social Security Administration” before “; as the case may be”.
1993—Par. (1). Pub. L. 103–204, § 23(a)(1)(A), inserted “and the Chairperson of the Federal Deposit Insurance Corporation;” after “Resolution Trust Corporation;”.
Pub. L. 103–82, § 202(g)(4)(A), inserted “; the Chief Executive Officer of the Corporation for National and Community Service;” after “Thrift Depositor Protection Oversight Board”.
Par. (2). Pub. L. 103–204, § 23(a)(1)(B), inserted “the Federal Deposit Insurance Corporation,” after “Resolution Trust Corporation,”.
Pub. L. 103–82, § 202(g)(4)(B), inserted “, the Corporation for National and Community service,” after “United States Information Agency”.
1991—Par. (1). Pub. L. 102–233 substituted “; the Chairperson of the Thrift Depositor Protection Oversight Board and the chief executive officer of the Resolution Trust Corporation” for “the Oversight Board and the Board of Directors of the Resolution Trust Corporation”.
1989—Par. (1). Pub. L. 101–73, § 501(b)(1)(A), as amended by Pub. L. 104–106, § 4322(b)(3), inserted “the Oversight Board and the Board of Directors of the Resolution Trust Corporation” before “; as the case may be;”.
Par. (2). Pub. L. 101–73, § 501(b)(1)(B), inserted “the Resolution Trust Corporation,” after “the Railroad Retirement Board,”.
1988—Pars. (1), (2). Pub. L. 100–527, § 13(h)(2), (3), substituted “Transportation, or Veterans’ Affairs,” for “or Transportation” and “or Small Business” for “Small Business, or Veterans’ Affairs” in par. (1), and substituted “Transportation, or Veterans Affairs,” for “or Transportation” and “or the United States Information Agency” for “the United States Information Agency or the Veterans’ Administration” in par. (2). See Codification note above.
Pub. L. 100–504 added pars. (1) and (2) and struck out former pars. (1) and (2), as amended by Pub. L. 100–527, which read as follows:
“(1) the term ‘head of the establishment’ means the Secretary of Agriculture, Commerce, Defense, Education, Housing and Urban Development, the Interior, Labor, State, Transportation, or Veterans’ Affairs, or the Administrator of the Agency for International Development, Community Services, Environmental Protection, General Services, National Aeronautics and Space, or Small Business, or the Director of the United States Information Agency as the case may be;
“(2) the term ‘establishment’ means the Department of Agriculture, Commerce, Defense, Education, Housing and Urban Development, the Interior, Labor, State, Transportation, or Veterans Affairs, or the Agency for International Development, the Community Services Administration, the Environmental Protection Agency, the General Services Administration, the National Aeronautics and Space Administration, the Small Business Administration, or the United States Information Agency, as the case may be;”.
1986—Pars. (1), (2). Pub. L. 99–399 inserted “or the Director of the United States Information Agency” in par. (1) and “the United States Information Agency” in par. (2).
1985—Pars. (1), (2). Pub. L. 99–93 inserted “State,” after “Labor,”.
1982—Pars. (1), (2). Pub. L. 97–252 inserted “Defense,” after “Commerce,”.
1981—Pars. (1), (2). Pub. L. 97–113 inserted “the Agency for International Development,” after “Administrator of” in par. (1), and inserted “the Agency for International Development,” after “Transportation or” in par. (2).
1979—Pars. (1), (2). Pub. L. 96–88 inserted “Education,” after “Commerce,”.

Statutory Notes and Related Subsidiaries

Change of Name
“Administrator of the Federal Emergency Management Agency” substituted for “Director of the Federal Emergency Management Agency” in par. (1) on authority of section 612(c) of Pub. L. 109–295, set out as a note under section 313 of Title 6, Domestic Security. Any reference to the Administrator of the Federal Emergency Management Agency in title VI of Pub. L. 109–295 or an amendment by title VI to be considered to refer and apply to the Director of the Federal Emergency Management Agency until Mar. 31, 2007, see section 612(f)(2) of Pub. L. 109–295, set out as a note under section 313 of Title 6.
References to Administrator of Veterans’ Affairs and to Veterans’ Administration deemed to refer to Secretary of Veterans Affairs and to Department of Veterans Affairs, respectively, pursuant to section 10 of Pub. L. 100–527, set out as a Department of Veterans Affairs Act note under section 301 of Title 38, Veterans’ Benefits.

Effective Date of 2014 AmendmentAmendment by section 402(2) of Pub. L. 113–126 effective Oct. 1, 2014, and applicable upon the earlier of the date of the first nomination by the President of an individual to serve as the Inspector General of the National Security Agency that occurs on or after Oct. 1, 2014, or the date of the cessation of the performance of the duties of the Inspector General of the National Security Agency by the individual performing such duties on Oct. 1, 2014, subject to an exception for initial nominations and a provision for the incumbent Inspector General, see section 403 of Pub. L. 113–126, set out as a note under section 8G of Pub. L. 95–452 in this Appendix.
Amendment by section 412(2) of Pub. L. 113–126 effective Oct. 1, 2014, and applicable upon the earlier of the date of the first nomination by the President of an individual to serve as the Inspector General of the National Reconnaissance Office that occurs on or after Oct. 1, 2014, or the date of the cessation of the performance of the duties of the Inspector General of the National Reconnaissance Office by the individual performing such duties on Oct. 1, 2014, subject to an exception for initial nominations and a provision for the incumbent Inspector General, see section 413 of Pub. L. 113–126, set out as a note under section 8G of Pub. L. 95–452 in this Appendix.

Effective Date of 2008 AmendmentAmendment of this section and repeal of Pub. L. 110–234 by Pub. L. 110–246 effective May 22, 2008, the date of enactment of Pub. L. 110–234, except as otherwise provided, see section 4 of Pub. L. 110–246, set out as an Effective Date note under section 8701 of Title 7, Agriculture.
Amendment by section 14217(c) of Pub. L. 110–246 effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as an Effective Date note under section 15101 of Title 40, Public Buildings, Property, and Works.

Effective Date of 2002 AmendmentsAmendment by Pub. L. 107–296 effective 60 days after Nov. 25, 2002, see section 4 of Pub. L. 107–296, set out as an Effective Date note under section 101 of Title 6, Domestic Security.
Amendment by Pub. L. 107–189 effective Oct. 1, 2002, see section 22(e) of Pub. L. 107–189, set out as a note under section 5315 of this title.

Effective Date of 2000 AmendmentAmendment by Pub. L. 106–422 effective 30 days after Nov. 1, 2000, see section 1(d)(1) of Pub. L. 106–422, set out as a note under section 8G of Pub. L. 95–452 in this Appendix.

Effective Date of 1998 AmendmentAmendment by Pub. L. 105–277 effective Oct. 1, 1999, see section 1301 of Pub. L. 105–277, set out as an Effective Date note under section 6531 of Title 22, Foreign Relations and Intercourse.

Effective Date of 1996 AmendmentSection 4322(b)(3) of Pub. L. 104–106 provided that the amendment made by that section is effective as of Aug. 9, 1989, and as if included in Pub. L. 101–73 as enacted.

Effective Date of 1993 AmendmentAmendment by Pub. L. 103–82 effective Oct. 1, 1993, see section 202(i) of Pub. L. 103–82, set out as an Effective Date note under section 12651 of Title 42, The Public Health and Welfare.

Effective Date of 1991 AmendmentAmendment by Pub. L. 102–233 effective Feb. 1, 1992, see section 318 of Pub. L. 102–233, set out as a note under section 1441 of Title 12, Banks and Banking.

Effective Date of 1988 AmendmentsAmendment by Pub. L. 100–527 effective Mar. 15, 1989, see section 18(a) of Pub. L. 100–527, set out as a Department of Veterans Affairs Act note under section 301 of Title 38, Veterans’ Benefits.
Amendment by Pub. L. 100–504 effective 180 days after Oct. 18, 1988, see section 113 of Pub. L. 100–504, set out as a note under section 5 of Pub. L. 95–452 in this Appendix.

Effective Date of 1979 AmendmentAmendment by Pub. L. 96–88 effective May 4, 1980, with specified exceptions, see section 601 of Pub. L. 96–88, set out as an Effective Date note under section 3401 of Title 20, Education.


Transfer of Functions
For transfer of all functions, personnel, assets, components, authorities, grant programs, and liabilities of the Federal Emergency Management Agency, including the functions of the Under Secretary for Federal Emergency Management relating thereto, to the Federal Emergency Management Agency, see section 315(a)(1) of Title 6, Domestic Security.
For transfer of functions, personnel, assets, and liabilities of the Federal Emergency Management Agency, including the functions of the Director of the Federal Emergency Management Agency relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see former section 313(1) and sections 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.


Community Services Administration
The Community Services Administration, which was established by section 601 of the Economic Opportunity Act of 1964, as amended (42 U.S.C. 2941), was terminated when the Economic Opportunity Act of 1964, Pub. L. 88–452, Aug. 20, 1964, 78 Stat. 508, as amended, was repealed, except for titles VIII and X, effective Oct. 1, 1981, by section 683(a) of Pub. L. 97–35, title VI, Aug. 13, 1981, 95 Stat. 519, which is classified to 42 U.S.C. 9912(a). An Office of Community Services, headed by a Director, was established in the Department of Health and Human Services by section 676 of Pub. L. 97–35, which is classified to 42 U.S.C. 9905.

Merger of Office of Inspector General of United States Information Agency With Office of Inspector General of Department of State; Transfer of FunctionsPub. L. 104–134, title I, § 101[(a)] [title IV], Apr. 26, 1996, 110 Stat. 1321, 1321–37; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327, provided: “That notwithstanding any other provision of law, (1) the Office of the Inspector General of the United States Information Agency is hereby merged with the Office of the Inspector General of the Department of State; (2) the functions exercised and assigned to the Office of the Inspector General of the United States Information Agency before the effective date of this Act [Apr. 26, 1996] (including all related functions) are transferred to the Office of the Inspector General of the Department of State; and (3) the Inspector General of the Department of State shall also serve as the Inspector General of the United States Information Agency.”

[Pub. L. 104–208, div. A, title I, § 101(a) [title IV], Sept. 30, 1996, 110 Stat. 3009, 3009–47, provided in part: “That notwithstanding any other provision of law, the merger of the Office of Inspector General of the United States Information Agency with the Office of Inspector General of the Department of State provided for in the Departments of Commerce, Justice, and State, the Judiciary and Related Agencies Appropriations Act, 1996, contained in Public Law 104–134 [set out above], is effective hereafter.”
]
[For abolition of Office of Inspector General of the United States Information Agency and transfer of functions to Office of Inspector General of Department of State and Foreign Service, see section 6533 of Title 22, Foreign Relations and Intercourse.]

Office of Inspector General of Community Development Financial Institutions Fund; Authorization of AppropriationsPub. L. 103–325, title I, § 118(b), Sept. 23, 1994, 108 Stat. 2188, provided that: “There are authorized to be appropriated such sums as may be necessary for the operation of the Office of Inspector General established by the amendments made by subsection (a) [amending this section].”


Office of Inspector General of Resolution Trust Corporation; Authorization of AppropriationsPub. L. 101–73, title V, § 501(b)(2)(B), Aug. 9, 1989, 103 Stat. 393, provided that: “There is hereby authorized to be appropriated such sums as may be necessary for the operation of the Office of Inspector General established by the amendment made by paragraph (1) of this subsection [amending this section].”




§ 13. Effective date
The provisions of this Act and the amendments made by this Act [see section 10 of this Act] shall take effect October 1, 1978.
(Pub. L. 95–452, § 13, formerly § 12, Oct. 12, 1978, 92 Stat. 1109; renumbered § 13, Pub. L. 110–409, § 7(a), Oct. 14, 2008, 122 Stat. 4305.)


ETHICS IN GOVERNMENT ACT OF 1978
Pub. L. 95–521, titles I–V, Oct. 26, 1978, 92 Stat. 1824–1867, as amended by Pub. L. 96–19, §§ 2–9, June 13, 1979, 93 Stat. 37–44; Pub. L. 96–417, title VI, § 601(9), Oct. 10, 1980, 94 Stat. 1744; Pub. L. 96–579, § 12(c), Dec. 23, 1980, 94 Stat. 3369; Pub. L. 97–51, § 130(b), Oct. 1, 1981, 95 Stat. 966; Pub. L. 97–164, title I, § 163(a)(6), Apr. 2, 1982, 96 Stat. 49; Pub. L. 98–150, §§ 2, 3(a)–(c), 4–12, Nov. 11, 1983, 97 Stat. 959–963; Pub. L. 99–190, § 148(b), Dec. 19, 1985, 99 Stat. 1325; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 99–573, § 6, Oct. 28, 1986, 100 Stat. 3231; Pub. L. 100–191, § 3(b), Dec. 15, 1987, 101 Stat. 1306; Pub. L. 100–598, §§ 2–9, Nov. 3, 1988, 102 Stat. 3031–3035; Pub. L. 101–194, title II, §§ 201, 202, title VI, § 601(a), Nov. 30, 1989, 103 Stat. 1724–1744, 1760, 1761; Pub. L. 101–280, §§ 3(1)–(10)(A), (C), 7(a)–(c), May 4, 1990, 104 Stat. 152–157, 161; Pub. L. 101–334, July 16, 1990, 104 Stat. 318; Pub. L. 101–650, title III, § 319, title IV, § 405, Dec. 1, 1990, 104 Stat. 5117, 5124; Pub. L. 102–25, title VI, § 605(a), Apr. 6, 1991, 105 Stat. 110; Pub. L. 102–90, title I, § 6(b), title III, §§ 313, 314(a), (b), Aug. 14, 1991, 105 Stat. 450, 469; Pub. L. 102–198, § 6, Dec. 9, 1991, 105 Stat. 1624; Pub. L. 102–378, § 4(a), (b), Oct. 2, 1992, 106 Stat. 1356, 1357; Pub. L. 102–506, § 2, Oct. 24, 1992, 106 Stat. 3280; Pub. L. 102–572, title IX, § 902(b)(2), Oct. 29, 1992, 106 Stat. 4516; Pub. L. 103–160, div. A, title XI, § 1182(d)(3), Nov. 30, 1993, 107 Stat. 1773; Pub. L. 103–337, div. A, title IX, § 924(d)(3), Oct. 5, 1994, 108 Stat. 2832; Pub. L. 103–359, title V, § 501(m), Oct. 14, 1994, 108 Stat. 3430; Pub. L. 104–65, §§ 20, 22(a), (b), Dec. 19, 1995, 109 Stat. 704, 705; Pub. L. 104–179, §§ 2, 3, 4(b)(2), Aug. 6, 1996, 110 Stat. 1566, 1567; Pub. L. 104–186, title II, § 216, Aug. 20, 1996, 110 Stat. 1747; Pub. L. 104–201, div. A, title XI, § 1122(b)(2), Sept. 23, 1996, 110 Stat. 2687; Pub. L. 105–318, § 7, Oct. 30, 1998, 112 Stat. 3011; Pub. L. 105–368, title V, § 512(b)(1)(D), Nov. 11, 1998, 112 Stat. 3342; Pub. L. 107–119, § 2, Jan. 15, 2002, 115 Stat. 2382; Pub. L. 107–126, Jan. 16, 2002, 115 Stat. 2404; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 108–458, title I, § 1079(c), Dec. 17, 2004, 118 Stat. 3696; Pub. L. 109–55, title I, § 1003(a), Aug. 2, 2005, 119 Stat. 572; Pub. L. 109–289, div. B, title II, § 21069, as added Pub. L. 110–5, § 2, Feb. 15, 2007, 121 Stat. 57; Pub. L. 109–435, title VI, § 604(c), Dec. 20, 2006, 120 Stat. 3241; Pub. L. 110–24, §§ 2, 3, May 3, 2007, 121 Stat. 100; Pub. L. 110–81, title VII, § 702, Sept. 14, 2007, 121 Stat. 775; Pub. L. 110–177, title I, § 104, Jan. 7, 2008, 121 Stat. 2535; Pub. L. 110–323, § 7, Sept. 22, 2008, 122 Stat. 3547; Pub. L. 110–417, [div. A], title IX, § 931(b)(1), Oct. 14, 2008, 122 Stat. 4575; Pub. L. 112–84, § 1, Jan. 3, 2012, 125 Stat. 1870; Pub. L. 112–105, §§ 6(a), 8(c), 13(a), 19(a), Apr. 4, 2012, 126 Stat. 293, 296, 300, 304; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537; Pub. L. 115–141, div. M, title VI, § 601, Mar. 23, 2018, 132 Stat. 1051; Pub. L. 115–277, § 1(b), Nov. 3, 2018, 132 Stat. 4167.




TITLE I—FINANCIAL DISCLOSURE REQUIREMENTS OF FEDERAL PERSONNEL


Sec.


101.Persons required to file.


102.Contents of reports.


103.Filing of reports.


104.Failure to file or filing false reports.


105.Custody of and public access to reports.


106.Review of reports.


107.Confidential reports and other additional requirements.


108.Authority of Comptroller General.


109.Definitions.


110.Notice of actions taken to comply with ethics agreements.


111.Administration of provisions.



[TITLE II—REPEALED]



[TITLE III—REPEALED]



TITLE IV—OFFICE OF GOVERNMENT ETHICS


401.Establishment; appointment of Director.


402.Authority and functions.


403.Administrative provisions.


404.Rules and regulations.


405.Authorization of appropriations.


406.Omitted.


407.Annual pay of Director.


408.Reports to Congress.



TITLE V—GOVERNMENT-WIDE LIMITATIONS ON OUTSIDE EARNED INCOME AND EMPLOYMENT


501.Outside earned income limitation.


502.Limitations on outside employment.


503.Administration.


504.Civil Penalties.


505.Definitions.




Statutory Notes and Related Subsidiaries
Prohibition of the Use of Nonpublic Information for Private ProfitPub. L. 112–105, § 3, Apr. 4, 2012, 126 Stat. 292, provided that: “The Select Committee on Ethics of the Senate and the Committee on Ethics of the House of Representatives shall issue interpretive guidance of the relevant rules of each chamber, including rules on conflicts of interest and gifts, clarifying that a Member of Congress and an employee of Congress may not use nonpublic information derived from such person’s position as a Member of Congress or employee of Congress or gained from the performance of such person’s official responsibilities as a means for making a private profit.”

Pub. L. 112–105, § 9(a), Apr. 4, 2012, 126 Stat. 297, provided that:
“(1) Executive branch employees.—The Office of Government Ethics shall issue such interpretive guidance of the relevant Federal ethics statutes and regulations, including the Standards of Ethical Conduct for executive branch employees, related to use of nonpublic information, as necessary to clarify that no executive branch employee may use nonpublic information derived from such person’s position as an executive branch employee or gained from the performance of such person’s official responsibilities as a means for making a private profit.

“(2) Judicial officers.—The Judicial Conference of the United States shall issue such interpretive guidance of the relevant ethics rules applicable to Federal judges, including the Code of Conduct for United States Judges, as necessary to clarify that no judicial officer may use nonpublic information derived from such person’s position as a judicial officer or gained from the performance of such person’s official responsibilities as a means for making a private profit.

“(3) Judicial employees.—The Judicial Conference of the United States shall issue such interpretive guidance of the relevant ethics rules applicable to judicial employees as necessary to clarify that no judicial employee may use nonpublic information derived from such person’s position as a judicial employee or gained from the performance of such person’s official responsibilities as a means for making a private profit.”





TITLE I—FINANCIAL DISCLOSURE REQUIREMENTS OF FEDERAL PERSONNEL

Codification
Title I of Pub. L. 95–521 was classified to chapter 18 (§ 701 et seq.) of Title 2, The Congress, prior to general amendment of title I by Pub. L. 101–194, title II, § 202, Nov. 30, 1989, 103 Stat. 1724.


§ 101. Persons required to file(a) Within thirty days of assuming the position of an officer or employee described in subsection (f), an individual shall file a report containing the information described in section 102(b) unless the individual has left another position described in subsection (f) within thirty days prior to assuming such new position or has already filed a report under this title with respect to nomination for the new position or as a candidate for the position.

(b)(1) Within five days of the transmittal by the President to the Senate of the nomination of an individual (other than an individual nominated for appointment to a position as a Foreign Service Officer or a grade or rank in the uniformed services for which the pay grade prescribed by section 201 of title 37, United States Code, is O–6 or below) to a position, appointment to which requires the advice and consent of the Senate, such individual shall file a report containing the information described in section 102(b). Such individual shall, not later than the date of the first hearing to consider the nomination of such individual, make current the report filed pursuant to this paragraph by filing the information required by section 102(a)(1)(A) with respect to income and honoraria received as of the date which occurs five days before the date of such hearing. Nothing in this Act shall prevent any Congressional committee from requesting, as a condition of confirmation, any additional financial information from any Presidential nominee whose nomination has been referred to that committee.

(2) An individual whom the President or the President-elect has publicly announced he intends to nominate to a position may file the report required by paragraph (1) at any time after that public announcement, but not later than is required under the first sentence of such paragraph.


(c) Within thirty days of becoming a candidate as defined in section 301 of the Federal Campaign Act of 1971, in a calendar year for nomination or election to the office of President, Vice President, or Member of Congress, or on or before May 15 of that calendar year, whichever is later, but in no event later than 30 days before the election, and on or before May 15 of each successive year an individual continues to be a candidate, an individual other than an incumbent President, Vice President, or Member of Congress shall file a report containing the information described in section 102(b). Notwithstanding the preceding sentence, in any calendar year in which an individual continues to be a candidate for any office but all elections for such office relating to such candidacy were held in prior calendar years, such individual need not file a report unless he becomes a candidate for another vacancy in that office or another office during that year.

(d) Any individual who is an officer or employee described in subsection (f) during any calendar year and performs the duties of his position or office for a period in excess of sixty days in that calendar year shall file on or before May 15 of the succeeding year a report containing the information described in section 102(a).

(e) Any individual who occupies a position described in subsection (f) shall, on or before the thirtieth day after termination of employment in such position, file a report containing the information described in section 102(a) covering the preceding calendar year if the report required by subsection (d) has not been filed and covering the portion of the calendar year in which such termination occurs up to the date the individual left such office or position, unless such individual has accepted employment in another position described in subsection (f).

(f) The officers and employees referred to in subsections (a), (d), and (e) are—(1) the President;

(2) the Vice President;

(3) each officer or employee in the executive branch, including a special Government employee as defined in section 202 of title 18, United States Code, who occupies a position classified above GS–15 of the General Schedule or, in the case of positions not under the General Schedule, for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule; each member of a uniformed service whose pay grade is at or in excess of O–7 under section 201 of title 37, United States Code; and each officer or employee in any other position determined by the Director of the Office of Government Ethics to be of equal classification;

(4) each employee appointed pursuant to section 3105 of title 5, United States Code;

(5) any employee not described in paragraph (3) who is in a position in the executive branch which is excepted from the competitive service by reason of being of a confidential or policymaking character, except that the Director of the Office of Government Ethics may, by regulation, exclude from the application of this paragraph any individual, or group of individuals, who are in such positions, but only in cases in which the Director determines such exclusion would not affect adversely the integrity of the Government or the public’s confidence in the integrity of the Government;

(6) the Postmaster General, the Deputy Postmaster General, each Governor of the Board of Governors of the United States Postal Service and each officer or employee of the United States Postal Service or Postal Regulatory Commission who occupies a position for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule;

(7) the Director of the Office of Government Ethics and each designated agency ethics official;

(8) any civilian employee not described in paragraph (3), employed in the Executive Office of the President (other than a special government 11 So in original. Probably should be capitalized. employee) who holds a commission of appointment from the President;

(9) a Member of Congress as defined under section 109(12);

(10) an officer or employee of the Congress as defined under section 109(13);

(11) a judicial officer as defined under section 109(10); and

(12) a judicial employee as defined under section 109(8).


(g)(1) Reasonable extensions of time for filing any report may be granted under procedures prescribed by the supervising ethics office for each branch, but the total of such extensions shall not exceed ninety days.

(2)(A) In the case of an individual who is serving in the Armed Forces, or serving in support of the Armed Forces, in an area while that area is designated by the President by Executive order as a combat zone for purposes of section 112 of the Internal Revenue Code of 1986, the date for the filing of any report shall be extended so that the date is 180 days after the later of—(i) the last day of the individual’s service in such area during such designated period; or

(ii) the last day of the individual’s hospitalization as a result of injury received or disease contracted while serving in such area.


(B) The Office of Government Ethics, in consultation with the Secretary of Defense, may prescribe procedures under this paragraph.



(h) The provisions of subsections (a), (b), and (e) shall not apply to an individual who, as determined by the designated agency ethics official or Secretary concerned (or in the case of a Presidential appointee under subsection (b), the Director of the Office of Government Ethics), the congressional ethics committees, or the Judicial Conference, is not reasonably expected to perform the duties of his office or position for more than sixty days in a calendar year, except that if such individual performs the duties of his office or position for more than sixty days in a calendar year—(1) the report required by subsections (a) and (b) shall be filed within fifteen days of the sixtieth day, and

(2) the report required by subsection (e) shall be filed as provided in such subsection.


(i) The supervising ethics office for each branch may grant a publicly available request for a waiver of any reporting requirement under this section for an individual who is expected to perform or has performed the duties of his office or position less than one hundred and thirty days in a calendar year, but only if the supervising ethics office determines that—(1) such individual is not a full-time employee of the Government,

(2) such individual is able to provide services specially needed by the Government,

(3) it is unlikely that the individual’s outside employment or financial interests will create a conflict of interest, and

(4) public financial disclosure by such individual is not necessary in the circumstances.


(Pub. L. 95–521, title I, § 101, Oct. 26, 1978, 92 Stat. 1824; Pub. L. 96–19, §§ 2(a)(1), (b), (c)(1), 4(b)(1), (d)–(f), 5, June 13, 1979, 93 Stat. 37, 38, 40; Pub. L. 101–194, title II, § 202, Nov. 30, 1989, 103 Stat. 1725; Pub. L. 101–280, § 3(1), (2), May 4, 1990, 104 Stat. 152; Pub. L. 102–25, title VI, § 605(a), Apr. 6, 1991, 105 Stat. 110; Pub. L. 102–378, § 4(a)(1), Oct. 2, 1992, 106 Stat. 1356; Pub. L. 109–435, title VI, § 604(c), Dec. 20, 2006, 120 Stat. 3241.)

Editorial Notes

References in TextThis Act, referred to in subsec. (b)(1), is Pub. L. 95–521, Oct. 26, 1978, 92 Stat. 1824, as amended, known as the Ethics in Government Act of 1978. For complete classification of this Act to the Code, see Short Title note set out below and Tables.
Section 301 of the Federal Campaign Act of 1971, referred to in subsec. (c), probably means section 301 of the Federal Election Campaign Act of 1971, Pub. L. 92–225, which is classified to section 30101 of Title 52, Voting and Elections.
The General Schedule, referred to in subsec. (f)(3), (6), is set out under section 5332 of this title.
Section 112 of the Internal Revenue Code of 1986, referred to in subsec. (g)(2), is classified to section 112 of Title 26, Internal Revenue Code.

Codification
Section was formerly classified to section 701 of Title 2, The Congress.

Amendments2006—Subsec. (f)(6). Pub. L. 109–435 substituted “Postal Regulatory Commission” for “Postal Rate Commission”.
1992—Subsec. (f)(3). Pub. L. 102–378, § 4(a)(1)(A), substituted “who occupies a position classified above GS–15 of the General Schedule or, in the case of positions not under the General Schedule, for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule” for “whose position is classified at GS–16 or above of the General Schedule prescribed by section 5332 of title 5, United States Code, or the rate of basic pay for which is fixed (other than under the General Schedule) at a rate equal to or greater than the minimum rate of basic pay fixed for GS–16”.
Subsec. (f)(6). Pub. L. 102–378, § 4(a)(1)(B), substituted “who occupies a position for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule” for “whose basic rate of pay is equal to or greater than the minimum rate of basic pay fixed for GS–16”.
1991—Subsec. (g). Pub. L. 102–25 designated existing provisions as par. (1) and added par. (2).
1990—Subsec. (e). Pub. L. 101–280, § 3(2), struck out “the later of May 15 or” after “shall, on or before”.
Subsec. (h). Pub. L. 101–280, § 3(1), struck out “of the United States” after “Judicial Conference”.
1989—Pub. L. 101–194 substituted “Persons required to file” for “Legislative personnel financial disclosure” as section catchline and amended text generally, substituting subsecs. (a) to (i) relating to filing of financial disclosure reports by Federal personnel for former subsecs. (a) to (h) relating to filing of financial disclosure reports by legislative personnel.
1979—Subsec. (b). Pub. L. 96–19, §§ 2(b), 4(d), (e), designated existing provisions as par. (1), substituted “described in subsection (e)” for “designated in subsection (e)” and “information described in section 102(a) if such individual is or will be such an officer or employee on such May 15” for “information as described in section 102(a)”, and added par. (2).
Subsec. (c). Pub. L. 96–19, §§ 2(a)(1), 4(d), (f), inserted provisions relating to an individual who is not reasonably expected to perform the duties of his office or position for more than sixty days in a calendar year and substituted “described” for “designated” and “, other than an individual who was employed in the legislative branch immediately before he assumed such position,” for “other than an individual employed in the legislative branch upon assuming such position”.
Subsec. (d). Pub. L. 96–19, § 5, inserted provision that in any calendar year in which an individual continues to be a candidate for any office but all elections for such office relating to that candidacy were held in prior calendar years, that individual need not file a report unless he becomes a candidate for another vacancy in that office or another office during that year.
Subsec. (e). Pub. L. 96–19, § 4(b)(1), inserted reference to the National Commission on Air Quality.
Subsec. (h). Pub. L. 96–19, § 2(c)(1), added subsec. (h).

Statutory Notes and Related Subsidiaries
Effective Date of 1991 AmendmentPub. L. 102–25, title VI, § 605(b), Apr. 6, 1991, 105 Stat. 110, provided that: “The amendments made by subsection (a) [amending this section] shall apply with respect to reports required to be filed after January 17, 1991.”


Effective Date of 1990 AmendmentPub. L. 101–280, § 11, May 4, 1990, 104 Stat. 163, provided that: “Except as otherwise provided in this joint resolution, this Act and the amendments made by this joint resolution [amending sections 101 to 106, 109 to 111, former section 202, and sections 501 to 503 of Pub. L. 95–521, set out in this Appendix, sections 3393, 7351, 7353, and 7701 of this title, sections 31–1 and 4725 and former section 441i of Title 2, The Congress, sections 1601 and 2397a of Title 10, Armed Forces, sections 202, 203, 205, 207, 208, and 216 of Title 18, Crimes and Criminal Procedure, section 3945 of Title 22, Foreign Relations and Intercourse, section 1043 of Title 26, Internal Revenue Code, and sections 1353 and 3730 of Title 31, Money and Finance, renumbering section 1352 of Title 31 as section 1353, repealing section 112 of Pub. L. 95–521, set out in this Appendix, enacting provisions set out as notes under sections 101 and 105 of Pub. L. 95–521, set out in this Appendix, section 2397a of Title 10, and section 1043 of Title 26, and amending provisions set out as notes under section 207 and 208 of Title 18 and section 1344 of Title 31] take effect on the date of the enactment of this joint resolution [May 4, 1990].”


Effective Date of 1989 AmendmentPub. L. 101–194, title II, § 204, as added by Pub. L. 101–280, § 3(10)(B), May 4, 1990, 104 Stat. 157, provided that: “The amendments made by this title [enacting sections 110 to 112 of Pub. L. 95–521, set out in this Appendix amending sections 101 to 109 of Pub. L. 95–521, set out in this Appendix, but formerly classified to sections 701 to 709 of Title 2, The Congress] and the repeal made by section 201 [repealing sections 201 to 212 of Pub. L. 95–521, formerly set out under the heading Executive Personnel Financial Disclosure Requirements in this Appendix, and sections 301 to 309 of Pub. L. 95–521, formerly set out under the heading Judicial Personnel Financial Disclosure Requirements in the Appendix to Title 28, Judiciary and Judicial Procedure] shall take effect on January 1, 1991, except that the provisions of section 102(f)(4)(B) of the Ethics in Government Act of 1978 [section 102(f)(4)(B) of Pub. L. 95–521, set out in this Appendix], as amended by this title, shall be effective as of January 1, 1990.”

Pub. L. 101–280, § 3(10)(C), (D), May 4, 1990, 104 Stat. 157, provided that:
“(C) The provisions of titles I [formerly classified to section 701 et seq. of Title 2, The Congress], II [formerly set out under the heading Executive Personnel Financial Disclosure Requirements in this Appendix], and III [formerly set out under the heading Judicial Personnel Financial Disclosure Requirements in the Appendix to Title 28, Judiciary and Judicial Procedure] of the Ethics in Government Act of 1978 [Pub. L. 95–521], as in effect on the day before the date of the enactment of the Ethics Reform Act of 1989 [Nov. 30, 1989], shall be effective for the period beginning on November 30, 1989, and ending on January 1, 1991, as if the Ethics Reform Act of 1989 [Pub. L. 101–194] had not been enacted, except that the provisions of section 202(f)(4)(B) of the Ethics in Government Act of 1978 [section 202(f)(4)(B) of Pub. L. 95–521] shall be repealed as of January 1, 1990.

“(D) Nothing in title II of the Ethics Reform Act of 1989 or the amendments made by such title [title II of Pub. L. 101–194, amending title I of Pub. L. 95–521, set out in this Appendix, but formerly classified to sections 701 to 709 of Title 2, and repealing title II of Pub. L. 95–521, formerly set out in this Appendix, and title III of Pub. L. 95–521, formerly set out in the Appendix to Title 28] shall be construed to prevent the prosecution of civil actions against individuals for violations of the Ethics in Government Act of 1978 [Pub. L. 95–521] before January 1, 1991.”




Short Title of 2012 AmendmentPub. L. 112–105, § 1, Apr. 4, 2012, 126 Stat. 291, as amended by Pub. L. 115–277, § 1(a), Nov. 3, 2018, 132 Stat. 4167, provided that: “This Act [see Tables for classification] may be cited as the ‘Representative Louise McIntosh Slaughter Stop Trading on Congressional Knowledge Act’ or the ‘STOCK Act’.”


Short Title of 2007 AmendmentPub. L. 110–24, § 1, May 3, 2007, 121 Stat. 100, provided that: “This Act [amending section 105 of Pub. L. 95–521 set out in this Appendix] may be cited as the ‘Judicial Disclosure Responsibility Act’.”


Short Title of 2002 AmendmentPub. L. 107–119, § 1, Jan. 15, 2002, 115 Stat. 2382, provided that: “This Act [amending section 405 of Pub. L. 95–521, set out in this Appendix] may be cited as the ‘Office of Government Ethics Authorization Act of 2001’.”


Short Title of 1996 AmendmentPub. L. 104–179, § 1, Aug. 6, 1996, 110 Stat. 1566, provided that: “This Act [amending sections 401, 403, 405, and 408 of Pub. L. 95–521, set out in this Appendix, section 1822 of Title 12, Banks and Banking, and section 207 of Title 18, Crimes and Criminal Procedure, and repealing provisions set out as a note under section 7301 of this title] may be cited as the ‘Office of Government Ethics Authorization Act of 1996’.”


Short Title of 1992 AmendmentPub. L. 102–506, § 1, Oct. 24, 1992, 106 Stat. 3280, provided that: “This Act [amending section 405 of Pub. L. 95–521 set out in this Appendix] may be cited as the ‘Office of Government Ethics Amendment of 1992’.”


Short Title of 1990 AmendmentPub. L. 101–334, § 1, July 16, 1990, 104 Stat. 318, provided that: “This Act [amending section 405 of Pub. L. 95–521 set out in this Appendix] may be cited as the ‘Ethics in Government Act Amendment of 1990’.”


Short Title of 1989 AmendmentPub. L. 101–194, § 1, Nov. 30, 1989, 103 Stat. 1716, provided that: “This Act [see Tables for classification] may be cited as the ‘Ethics Reform Act of 1989’.”


Short TitlePub. L. 95–521, § 1, Oct. 26, 1978, 92 Stat. 1824, provided: “That this Act [see Tables for classification] may be cited as the ‘Ethics in Government Act of 1978’.”


Rule of ConstructionPub. L. 112–105, § 10, Apr. 4, 2012, 126 Stat. 298, provided that: 
“Nothing in this Act [see Short Title of 2012 Amendment note set out above], the amendments made by this Act, or the interpretive guidance to be issued pursuant to sections 3 and 9[(a)] of this Act [set out as notes preceding this section], shall be construed to—
“(1) impair or limit the construction of the antifraud provisions of the securities laws or the Commodity Exchange Act [7 U.S.C. 1 et seq.] or the authority of the Securities and Exchange Commission or the Commodity Futures Trading Commission under those provisions;

“(2) be in derogation of the obligations, duties, and functions of a Member of Congress, an employee of Congress, an executive branch employee, a judicial officer, or a judicial employee, arising from such person’s official position; or

“(3) be in derogation of existing laws, regulations, or ethical obligations governing Members of Congress, employees of Congress, executive branch employees, judicial officers, or judicial employees.”




Post-Employment Negotiation RestrictionsPub. L. 112–105, § 17, Apr. 4, 2012, 126 Stat. 303, provided that:
“(a) Restriction Extended to Executive and Judicial Branches.—Notwithstanding any other provision of law, an individual required to file a financial disclosure report under section 101 of the Ethics in Government Act of 1978 (5 U.S.C. App. 101) may not directly negotiate or have any agreement of future employment or compensation unless such individual, within 3 business days after the commencement of such negotiation or agreement of future employment or compensation, files with the individual’s supervising ethics office a statement, signed by such individual, regarding such negotiations or agreement, including the name of the private entity or entities involved in such negotiations or agreement, and the date such negotiations or agreement commenced.

“(b) Recusal.—An individual filing a statement under subsection (a) shall recuse himself or herself whenever there is a conflict of interest, or appearance of a conflict of interest, for such individual with respect to the subject matter of the statement, and shall notify the individual’s supervising ethics office of such recusal. An individual making such recusal shall, upon such recusal, submit to the supervising ethics office the statement under subsection (a) with respect to which the recusal was made.”




Rulemaking Power of CongressPub. L. 102–90, title III, § 314(f), Aug. 14, 1991, 105 Stat. 470, provided that: 
“The provisions of this section [amending sections 102 and 505 of Pub. L. 95–521, set out in this Appendix, section 4725 of Title 2, The Congress, and section 7701 of Title 26, Internal Revenue Code, and enacting provisions set out as a note under section 4725 of Title 2] that are applicable to Members, officers, or employees of the legislative branch are enacted by the Congress—
“(1) as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered as part of the rules of each House, respectively, or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and

“(2) with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of such House.”



Section 1001 of Pub. L. 101–194 provided that: 
“The provisions of this Act [see Short Title of 1989 Amendment note above] that are applicable to Members, officers, or employees of the legislative branch are enacted by the Congress—
“(1) as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered as part of the rules of each House, respectively, or of that House to which they specifically apply, and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and

“(2) with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of such House.”




Declaration of Purpose of 1990 AmendmentsPub. L. 101–280, § 1, May 4, 1990, 104 Stat. 149, provided that: “It is the purpose of this joint resolution to make technical corrections in the Ethics Reform Act of 1989 [Pub. L. 101–194, see Tables for classification].”



Definitions
Pub. L. 112–105, § 2, Apr. 4, 2012, 126 Stat. 291, provided that: 
“In this Act [see Short Title of 2012 Amendment note set out above]:
“(1) Member of congress.—The term ‘Member of Congress’ means a member of the Senate or House of Representatives, a Delegate to the House of Representatives, and the Resident Commissioner from Puerto Rico.

“(2) Employee of congress.—The term ‘employee of Congress’ means—“(A) any individual (other than a Member of Congress), whose compensation is disbursed by the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives; and

“(B) any other officer or employee of the legislative branch (as defined in section 109(11) of the Ethics in Government Act of 1978 (5 U.S.C. App. 109(11))).


“(3) Executive branch employee.—The term ‘executive branch employee’—“(A) has the meaning given the term ‘employee’ under section 2105 of title 5, United States Code; and

“(B) includes—“(i) the President;

“(ii) the Vice President; and

“(iii) an employee of the United States Postal Service or the Postal Regulatory Commission.



“(4) Judicial officer.—The term ‘judicial officer’ has the meaning given that term under section 109(10) of the Ethics in Government Act of 1978 (U.S.C. App. 109(10)).

“(5) Judicial employee.—The term ‘judicial employee’ has the meaning given that term in section 109(8) of the Ethics in Government Act of 1978 (5 U.S.C. App. 109(8)).

“(6) Supervising ethics office.—The term ‘supervising ethics office’ has the meaning given that term in section 109(18) of the Ethics in Government Act of 1978 (5 U.S.C. App. 109(18)).”






§ 102. Contents of reports(a) Each report filed pursuant to section 101(d) and (e) shall include a full and complete statement with respect to the following:(1)(A) The source, type, and amount or value of income (other than income referred to in subparagraph (B)) from any source (other than from current employment by the United States Government), and the source, date, and amount of honoraria from any source, received during the preceding calendar year, aggregating $200 or more in value and, effective January 1, 1991, the source, date, and amount of payments made to charitable organizations in lieu of honoraria, and the reporting individual shall simultaneously file with the applicable supervising ethics office, on a confidential basis, a corresponding list of recipients of all such payments, together with the dates and amounts of such payments.

(B) The source and type of income which consists of dividends, rents, interest, and capital gains, received during the preceding calendar year which exceeds $200 in amount or value, and an indication of which of the following categories the amount or value of such item of income is within:(i) not more than $1,000,

(ii) greater than $1,000 but not more than $2,500,

(iii) greater than $2,500 but not more than $5,000,

(iv) greater than $5,000 but not more than $15,000,

(v) greater than $15,000 but not more than $50,000,

(vi) greater than $50,000 but not more than $100,000,

(vii) greater than $100,000 but not more than $1,000,000,

(viii) greater than $1,000,000 but not more than $5,000,000, or

(ix) greater than $5,000,000.



(2)(A) The identity of the source, a brief description, and the value of all gifts aggregating more than the minimal value as established by section 7342(a)(5) of title 5, United States Code, or $250, whichever is greater, received from any source other than a relative of the reporting individual during the preceding calendar year, except that any food, lodging, or entertainment received as personal hospitality of an individual need not be reported, and any gift with a fair market value of $100 or less, as adjusted at the same time and by the same percentage as the minimal value is adjusted, need not be aggregated for purposes of this subparagraph.

(B) The identity of the source and a brief description (including a travel itinerary, dates, and nature of expenses provided) of reimbursements received from any source aggregating more than the minimal value as established by section 7342(a)(5) of title 5, United States Code, or $250, whichever is greater and received during the preceding calendar year.

(C) In an unusual case, a gift need not be aggregated under subparagraph (A) if a publicly available request for a waiver is granted.


(3) The identity and category of value of any interest in property held during the preceding calendar year in a trade or business, or for investment or the production of income, which has a fair market value which exceeds $1,000 as of the close of the preceding calendar year, excluding any personal liability owed to the reporting individual by a spouse,,11 So in original. or by a parent, brother, sister, or child of the reporting individual or of the reporting individual’s spouse, or any deposits aggregating $5,000 or less in a personal savings account. For purposes of this paragraph, a personal savings account shall include any certificate of deposit or any other form of deposit in a bank, savings and loan association, credit union, or similar financial institution.

(4) The identity and category of value of the total liabilities owed to any creditor other than a spouse, or a parent, brother, sister, or child of the reporting individual or of the reporting individual’s spouse which exceed $10,000 at any time during the preceding calendar year, excluding—(A) any mortgage secured by real property which is a personal residence of the reporting individual or his spouse, except that this exception shall not apply to a reporting individual—(i) described in paragraph (1), (2), or (9) of section 101(f);

(ii) described in section 101(b) who has been nominated for appointment as an officer or employee in the executive branch described in subsection (f) of such section, other than—(I) an individual appointed to a position—(aa) as a Foreign Service Officer below the rank of ambassador; or

(bb) in the uniformed services for which the pay grade prescribed by section 201 of title 37, United States Code is O–6 or below; or


(II) a special government employee, as defined under section 202 of title 18, United States Code; or


(iii) described in section 101(f) who is in a position in the executive branch the appointment to which is made by the President and requires advice and consent of the Senate, other than—(I) an individual appointed to a position—(aa) as a Foreign Service Officer below the rank of ambassador; or

(bb) in the uniformed services for which the pay grade prescribed by section 201 of title 37, United States Code is O–6 or below; or


(II) a special government employee, as defined under section 202 of title 18, United States Code; and



(B) any loan secured by a personal motor vehicle, household furniture, or appliances, which loan does not exceed the purchase price of the item which secures it.

With respect to revolving charge accounts, only those with an outstanding liability which exceeds $10,000 as of the close of the preceding calendar year need be reported under this paragraph.

(5) Except as provided in this paragraph, a brief description, the date, and category of value of any purchase, sale or exchange during the preceding calendar year which exceeds $1,000—(A) in real property, other than property used solely as a personal residence of the reporting individual or his spouse; or

(B) in stocks, bonds, commodities futures, and other forms of securities.

Reporting is not required under this paragraph of any transaction solely by and between the reporting individual, his spouse, or dependent children.

(6)(A) The identity of all positions held on or before the date of filing during the current calendar year (and, for the first report filed by an individual, during the two-year period preceding such calendar year) as an officer, director, trustee, partner, proprietor, representative, employee, or consultant of any corporation, company, firm, partnership, or other business enterprise, any nonprofit organization, any labor organization, or any educational or other institution other than the United States. This subparagraph shall not require the reporting of positions held in any religious, social, fraternal, or political entity and positions solely of an honorary nature.

(B) If any person, other than the United States Government, paid a nonelected reporting individual compensation in excess of $5,000 in any of the two calendar years prior to the calendar year during which the individual files his first report under this title, the individual shall include in the report—(i) the identity of each source of such compensation; and

(ii) a brief description of the nature of the duties performed or services rendered by the reporting individual for each such source.

The preceding sentence shall not require any individual to include in such report any information which is considered confidential as a result of a privileged relationship, established by law, between such individual and any person nor shall it require an individual to report any information with respect to any person for whom services were provided by any firm or association of which such individual was a member, partner, or employee unless such individual was directly involved in the provision of such services.


(7) A description of the date, parties to, and terms of any agreement or arrangement with respect to (A) future employment; (B) a leave of absence during the period of the reporting individual’s Government service; (C) continuation of payments by a former employer other than the United States Government; and (D) continuing participation in an employee welfare or benefit plan maintained by a former employer.

(8) The category of the total cash value of any interest of the reporting individual in a qualified blind trust, unless the trust instrument was executed prior to July 24, 1995 and precludes the beneficiary from receiving information on the total cash value of any interest in the qualified blind trust.


(b)(1) Each report filed pursuant to subsections (a), (b), and (c) of section 101 shall include a full and complete statement with respect to the information required by—(A) paragraph (1) of subsection (a) for the year of filing and the preceding calendar year,

(B) paragraphs (3) and (4) of subsection (a) as of the date specified in the report but which is less than thirty-one days before the filing date, and

(C) paragraphs (6) and (7) of subsection (a) as of the filing date but for periods described in such paragraphs.


(2)(A) In lieu of filling out one or more schedules of a financial disclosure form, an individual may supply the required information in an alternative format, pursuant to either rules adopted by the supervising ethics office for the branch in which such individual serves or pursuant to a specific written determination by such office for a reporting individual.

(B) In lieu of indicating the category of amount or value of any item contained in any report filed under this title, a reporting individual may indicate the exact dollar amount of such item.



(c) In the case of any individual described in section 101(e), any reference to the preceding calendar year shall be considered also to include that part of the calendar year of filing up to the date of the termination of employment.

(d)(1) The categories for reporting the amount or value of the items covered in paragraphs (3), (4), (5), and (8) of subsection (a) are as follows:(A) not more than $15,000;

(B) greater than $15,000 but not more than $50,000;

(C) greater than $50,000 but not more than $100,000;

(D) greater than $100,000 but not more than $250,000;

(E) greater than $250,000 but not more than $500,000;

(F) greater than $500,000 but not more than $1,000,000;

(G) greater than $1,000,000 but not more than $5,000,000;

(H) greater than $5,000,000 but not more than $25,000,000;

(I) greater than $25,000,000 but not more than $50,000,000; and

(J) greater than $50,000,000.


(2) For the purposes of paragraph (3) of subsection (a) if the current value of an interest in real property (or an interest in a real estate partnership) is not ascertainable without an appraisal, an individual may list (A) the date of purchase and the purchase price of the interest in the real property, or (B) the assessed value of the real property for tax purposes, adjusted to reflect the market value of the property used for the assessment if the assessed value is computed at less than 100 percent of such market value, but such individual shall include in his report a full and complete description of the method used to determine such assessed value, instead of specifying a category of value pursuant to paragraph (1) of this subsection. If the current value of any other item required to be reported under paragraph (3) of subsection (a) is not ascertainable without an appraisal, such individual may list the book value of a corporation whose stock is not publicly traded, the net worth of a business partnership, the equity value of an individually owned business, or with respect to other holdings, any recognized indication of value, but such individual shall include in his report a full and complete description of the method used in determining such value. In lieu of any value referred to in the preceding sentence, an individual may list the assessed value of the item for tax purposes, adjusted to reflect the market value of the item used for the assessment if the assessed value is computed at less than 100 percent of such market value, but a full and complete description of the method used in determining such assessed value shall be included in the report.


(e)(1) Except as provided in the last sentence of this paragraph, each report required by section 101 shall also contain information listed in paragraphs (1) through (5) of subsection (a) of this section respecting the spouse or dependent child of the reporting individual as follows:(A) The source of items of earned income earned by a spouse from any person which exceed $1,000 and the source and amount of any honoraria received by a spouse, except that, with respect to earned income (other than honoraria), if the spouse is self-employed in business or a profession, only the nature of such business or profession need be reported.

(B) All information required to be reported in subsection (a)(1)(B) with respect to income derived by a spouse or dependent child from any asset held by the spouse or dependent child and reported pursuant to subsection (a)(3).

(C) In the case of any gifts received by a spouse or dependent child which are not received totally independent of the relationship of the spouse or dependent child to the reporting individual, the identity of the source and a brief description of gifts of transportation, lodging, food, or entertainment and a brief description and the value of other gifts.

(D) In the case of any reimbursements received by a spouse or dependent child which are not received totally independent of the relationship of the spouse or dependent child to the reporting individual, the identity of the source and a brief description of each such reimbursement.

(E) In the case of items described in paragraphs (3) through (5) of subsection (a), all information required to be reported under these paragraphs other than items (i) which the reporting individual certifies represent the spouse’s or dependent child’s sole financial interest or responsibility and which the reporting individual has no knowledge of, (ii) which are not in any way, past or present, derived from the income, assets, or activities of the reporting individual, and (iii) from which the reporting individual neither derives, nor expects to derive, any financial or economic benefit.

(F) For purposes of this section, categories with amounts or values greater than $1,000,000 set forth in sections 102(a)(1)(B) and 102(d)(1) shall apply to the income, assets, or liabilities of spouses and dependent children only if the income, assets, or liabilities are held jointly with the reporting individual. All other income, assets, or liabilities of the spouse or dependent children required to be reported under this section in an amount or value greater than $1,000,000 shall be categorized only as an amount or value greater than $1,000,000.

Reports required by subsections (a), (b), and (c) of section 101 shall, with respect to the spouse and dependent child of the reporting individual, only contain information listed in paragraphs (1), (3), and (4) of subsection (a), as specified in this paragraph.

(2) No report shall be required with respect to a spouse living separate and apart from the reporting individual with the intention of terminating the marriage or providing for permanent separation; or with respect to any income or obligations of an individual arising from the dissolution of his marriage or the permanent separation from his spouse.


(f)(1) Except as provided in paragraph (2), each reporting individual shall report the information required to be reported pursuant to subsections (a), (b), and (c) of this section with respect to the holdings of and the income from a trust or other financial arrangement from which income is received by, or with respect to which a beneficial interest in principal or income is held by, such individual, his spouse, or any dependent child.

(2) A reporting individual need not report the holdings of or the source of income from any of the holdings of—(A) any qualified blind trust (as defined in paragraph (3));

(B) a trust—(i) which was not created directly by such individual, his spouse, or any dependent child, and

(ii) the holdings or sources of income of which such individual, his spouse, and any dependent child have no knowledge of; or


(C) an entity described under the provisions of paragraph (8),

but such individual shall report the category of the amount of income received by him, his spouse, or any dependent child from the trust or other entity under subsection (a)(1)(B) of this section.

(3) For purposes of this subsection, the term “qualified blind trust” includes any trust in which a reporting individual, his spouse, or any minor or dependent child has a beneficial interest in the principal or income, and which meets the following requirements:(A)(i) The trustee of the trust and any other entity designated in the trust instrument to perform fiduciary duties is a financial institution, an attorney, a certified public accountant, a broker, or an investment advisor who—(I) is independent of and not associated with any interested party so that the trustee or other person cannot be controlled or influenced in the administration of the trust by any interested party; and

(II) is not and has not been an employee of or affiliated with any interested party and is not a partner of, or involved in any joint venture or other investment with, any interested party; and

(III) is not a relative of any interested party.


(ii) Any officer or employee of a trustee or other entity who is involved in the management or control of the trust—(I) is independent of and not associated with any interested party so that such officer or employee cannot be controlled or influenced in the administration of the trust by any interested party;

(II) is not a partner of, or involved in any joint venture or other investment with, any interested party; and

(III) is not a relative of any interested party.



(B) Any asset transferred to the trust by an interested party is free of any restriction with respect to its transfer or sale unless such restriction is expressly approved by the supervising ethics office of the reporting individual.

(C) The trust instrument which establishes the trust provides that—(i) except to the extent provided in subparagraph (B) of this paragraph, the trustee in the exercise of his authority and discretion to manage and control the assets of the trust shall not consult or notify any interested party;

(ii) the trust shall not contain any asset the holding of which by an interested party is prohibited by any law or regulation;

(iii) the trustee shall promptly notify the reporting individual and his supervising ethics office when the holdings of any particular asset transferred to the trust by any interested party are disposed of or when the value of such holding is less than $1,000;

(iv) the trust tax return shall be prepared by the trustee or his designee, and such return and any information relating thereto (other than the trust income summarized in appropriate categories necessary to complete an interested party’s tax return), shall not be disclosed to any interested party;

(v) an interested party shall not receive any report on the holdings and sources of income of the trust, except a report at the end of each calendar quarter with respect to the total cash value of the interest of the interested party in the trust or the net income or loss of the trust or any reports necessary to enable the interested party to complete an individual tax return required by law or to provide the information required by subsection (a)(1) of this section, but such report shall not identify any asset or holding;

(vi) except for communications which solely consist of requests for distributions of cash or other unspecified assets of the trust, there shall be no direct or indirect communication between the trustee and an interested party with respect to the trust unless such communication is in writing and unless it relates only (I) to the general financial interest and needs of the interested party (including, but not limited to, an interest in maximizing income or long-term capital gain), (II) to the notification of the trustee of a law or regulation subsequently applicable to the reporting individual which prohibits the interested party from holding an asset, which notification directs that the asset not be held by the trust, or (III) to directions to the trustee to sell all of an asset initially placed in the trust by an interested party which in the determination of the reporting individual creates a conflict of interest or the appearance thereof due to the subsequent assumption of duties by the reporting individual (but nothing herein shall require any such direction); and

(vii) the interested parties shall make no effort to obtain information with respect to the holdings of the trust, including obtaining a copy of any trust tax return filed or any information relating thereto except as otherwise provided in this subsection.


(D) The proposed trust instrument and the proposed trustee is approved by the reporting individual’s supervising ethics office.

(E) For purposes of this subsection, “interested party” means a reporting individual, his spouse, and any minor or dependent child; “broker” has the meaning set forth in section 3(a)(4) of the Securities and Exchange Act of 1934 (15 U.S.C. 78c(a)(4)); and “investment adviser” includes any investment adviser who, as determined under regulations prescribed by the supervising ethics office, is generally involved in his role as such an adviser in the management or control of trusts.

(F) Any trust qualified by a supervising ethics office before the effective date of title II of the Ethics Reform Act of 1989 shall continue to be governed by the law and regulations in effect immediately before such effective date.


(4)(A) An asset placed in a trust by an interested party shall be considered a financial interest of the reporting individual, for the purposes of any applicable conflict of interest statutes, regulations, or rules of the Federal Government (including section 208 of title 18, United States Code), until such time as the reporting individual is notified by the trustee that such asset has been disposed of, or has a value of less than $1,000.

(B)(i) The provisions of subparagraph (A) shall not apply with respect to a trust created for the benefit of a reporting individual, or the spouse, dependent child, or minor child of such a person, if the supervising ethics office for such reporting individual finds that—(I) the assets placed in the trust consist of a well-diversified portfolio of readily marketable securities;

(II) none of the assets consist of securities of entities having substantial activities in the area of the reporting individual’s primary area of responsibility;

(III) the trust instrument prohibits the trustee, notwithstanding the provisions of paragraphs (3)(C)(iii) and (iv) of this subsection, from making public or informing any interested party of the sale of any securities;

(IV) the trustee is given power of attorney, notwithstanding the provisions of paragraph (3)(C)(v) of this subsection, to prepare on behalf of any interested party the personal income tax returns and similar returns which may contain information relating to the trust; and

(V) except as otherwise provided in this paragraph, the trust instrument provides (or in the case of a trust established prior to the effective date of this Act which by its terms does not permit amendment, the trustee, the reporting individual, and any other interested party agree in writing) that the trust shall be administered in accordance with the requirements of this subsection and the trustee of such trust meets the requirements of paragraph (3)(A).


(ii) In any instance covered by subparagraph (B) in which the reporting individual is an individual whose nomination is being considered by a congressional committee, the reporting individual shall inform the congressional committee considering his nomination before or during the period of such individual’s confirmation hearing of his intention to comply with this paragraph.



(5)(A) The reporting individual shall, within thirty days after a qualified blind trust is approved by his supervising ethics office, file with such office a copy of—(i) the executed trust instrument of such trust (other than those provisions which relate to the testamentary disposition of the trust assets), and

(ii) a list of the assets which were transferred to such trust, including the category of value of each asset as determined under subsection (d) of this section.

This subparagraph shall not apply with respect to a trust meeting the requirements for being considered a qualified blind trust under paragraph (7) of this subsection.

(B) The reporting individual shall, within thirty days of transferring an asset (other than cash) to a previously established qualified blind trust, notify his supervising ethics office of the identity of each such asset and the category of value of each asset as determined under subsection (d) of this section.

(C) Within thirty days of the dissolution of a qualified blind trust, a reporting individual shall—(i) notify his supervising ethics office of such dissolution, and

(ii) file with such office a copy of a list of the assets of the trust at the time of such dissolution and the category of value under subsection (d) of this section of each such asset.


(D) Documents filed under subparagraphs (A), (B), and (C) of this paragraph and the lists provided by the trustee of assets placed in the trust by an interested party which have been sold shall be made available to the public in the same manner as a report is made available under section 105 and the provisions of that section shall apply with respect to such documents and lists.

(E) A copy of each written communication with respect to the trust under paragraph (3)(C)(vi) shall be filed by the person initiating the communication with the reporting individual’s supervising ethics office within five days of the date of the communication.


(6)(A) A trustee of a qualified blind trust shall not knowingly and willfully, or negligently, (i) disclose any information to an interested party with respect to such trust that may not be disclosed under paragraph (3) of this subsection; (ii) acquire any holding the ownership of which is prohibited by the trust instrument; (iii) solicit advice from any interested party with respect to such trust, which solicitation is prohibited by paragraph (3) of this subsection or the trust agreement; or (iv) fail to file any document required by this subsection.

(B) A reporting individual shall not knowingly and willfully, or negligently, (i) solicit or receive any information with respect to a qualified blind trust of which he is an interested party that may not be disclosed under paragraph (3)(C) of this subsection or (ii) fail to file any document required by this subsection.

(C)(i) The Attorney General may bring a civil action in any appropriate United States district court against any individual who knowingly and willfully violates the provisions of subparagraph (A) or (B) of this paragraph. The court in which such action is brought may assess against such individual a civil penalty in any amount not to exceed $10,000.

(ii) The Attorney General may bring a civil action in any appropriate United States district court against any individual who negligently violates the provisions of subparagraph (A) or (B) of this paragraph. The court in which such action is brought may assess against such individual a civil penalty in any amount not to exceed $5,000.



(7) Any trust may be considered to be a qualified blind trust if—(A) the trust instrument is amended to comply with the requirements of paragraph (3) or, in the case of a trust instrument which does not by its terms permit amendment, the trustee, the reporting individual, and any other interested party agree in writing that the trust shall be administered in accordance with the requirements of this subsection and the trustee of such trust meets the requirements of paragraph (3)(A); except that in the case of any interested party who is a dependent child, a parent or guardian of such child may execute the agreement referred to in this subparagraph;

(B) a copy of the trust instrument (except testamentary provisions) and a copy of the agreement referred to in subparagraph (A), and a list of the assets held by the trust at the time of approval by the supervising ethics office, including the category of value of each asset as determined under subsection (d) of this section, are filed with such office and made available to the public as provided under paragraph (5)(D) of this subsection; and

(C) the supervising ethics office determines that approval of the trust arrangement as a qualified blind trust is in the particular case appropriate to assure compliance with applicable laws and regulations.


(8) A reporting individual shall not be required to report the financial interests held by a widely held investment fund (whether such fund is a mutual fund, regulated investment company, pension or deferred compensation plan, or other investment fund), if—(A)(i) the fund is publicly traded; or

(ii) the assets of the fund are widely diversified; and


(B) the reporting individual neither exercises control over nor has the ability to exercise control over the financial interests held by the fund.



(g) Political campaign funds, including campaign receipts and expenditures, need not be included in any report filed pursuant to this title.

(h) A report filed pursuant to subsection (a), (d), or (e) of section 101 need not contain the information described in subparagraphs (A), (B), and (C) of subsection (a)(2) with respect to gifts and reimbursements received in a period when the reporting individual was not an officer or employee of the Federal Government.

(i) A reporting individual shall not be required under this title to report—(1) financial interests in or income derived from—(A) any retirement system under title 5, United States Code (including the Thrift Savings Plan under subchapter III of chapter 84 of such title); or

(B) any other retirement system maintained by the United States for officers or employees of the United States, including the President, or for members of the uniformed services; or


(2) benefits received under the Social Security Act [42 U.S.C. 301 et seq.].


(Pub. L. 95–521, title I, § 102, Oct. 26, 1978, 92 Stat. 1825; Pub. L. 96–19, §§ 3(a)(1), (b), 6(a), 7(a)–(d)(1), (f), 9(b), (c)(1), (j), June 13, 1979, 93 Stat. 39–43; Pub. L. 97–51, § 130(b), Oct. 1, 1981, 95 Stat. 966; Pub. L. 98–150, § 10, Nov. 11, 1983, 97 Stat. 962; Pub. L. 101–194, title II, § 202, Nov. 30, 1989, 103 Stat. 1727; Pub. L. 101–280, § 3(3), May 4, 1990, 104 Stat. 152; Pub. L. 102–90, title III, § 314(a), Aug. 14, 1991, 105 Stat. 469; Pub. L. 104–65, §§ 20, 22(a), (b), Dec. 19, 1995, 109 Stat. 704, 705; Pub. L. 112–105, § 13(a), Apr. 4, 2012, 126 Stat. 300.)

Editorial Notes

References in TextFor the effective date of title II of the Ethics Reform Act of 1989, referred to in subsec. (f)(3)(F), see section 204 of Pub. L. 101–194, set out as an Effective Date of 1989 Amendment note under section 101 of this Appendix.
The effective date of this Act, referred to in subsec. (f)(4)(B)(i)(V), probably means the effective date of title II of the Ethics Reform Act of 1989, which amended title I of this Act generally. See note above.
The Social Security Act, referred to in subsec. (i)(2), is act Aug. 14, 1935, ch. 531, 49 Stat. 620, as amended, which is classified generally to chapter 7 (§ 301 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.

Codification
Section was formerly classified to section 702 of Title 2, The Congress.

Amendments2012—Subsec. (a)(4)(A). Pub. L. 112–105 substituted “spouse, except that this exception shall not apply to a reporting individual—” for “spouse; and” and added cls. (i) to (iii).
1995—Subsec. (a)(1)(B)(viii), (ix). Pub. L. 104–65, § 20(a), added cls. (viii) and (ix) and struck out former cl. (viii) which read as follows: “greater than $1,000,000.”
Subsec. (a)(8). Pub. L. 104–65, § 22(a), added par. (8).
Subsec. (d)(1). Pub. L. 104–65, § 22(b), substituted “(5), and (8)” for “and (5)” in introductory provisions.
Subsec. (d)(1)(G) to (J). Pub. L. 104–65, § 20(b), added subpars. (G) to (J) and struck out former subpar. (G) which read as follows: “greater than $1,000,000.”
Subsec. (e)(1)(F). Pub. L. 104–65, § 20(c), added subpar. (F).
1991—Subsec. (a)(2)(A). Pub. L. 102–90, § 314(a)(3), amended subpar. (A) generally. Prior to amendment, subpar. (A) read as follows: “The identity of the source, a brief description, and the value of all gifts other than transportation, lodging, food, or entertainment aggregating $100 or more in value received from any source other than a relative of the reporting individual during the preceding calendar year, except that any gift with a fair market value of $75 or less need not be aggregated for purposes of this subparagraph.”
Pub. L. 102–90, § 314(a)(1), (2), redesignated subpar. (B) as (A) and struck out former subpar. (A) which read as follows: “The identity of the source and a brief description (including a travel itinerary, dates, and nature of expenses provided) of any gifts of transportation, lodging, food, or entertainment aggregating $250 or more in value received from any source other than a relative of the reporting individual during the preceding calendar year, except that any food, lodging, or entertainment received as personal hospitality of any individual need not be reported, and any gift with a fair market value of $75 or less need not be aggregated for purposes of this subparagraph.”
Subsec. (a)(2)(B). Pub. L. 102–90, § 314(a)(2), (4), redesignated subpar. (C) as (B) and substituted “more than the minimal value as established by section 7342(a)(5) of title 5, United States Code, or $250, whichever is greater” for “$250 or more in value”. Former subpar. (B) redesignated (A).
Subsec. (a)(2)(C), (D). Pub. L. 102–90, § 314(a)(2), (5), redesignated subpar. (D) as (C) and struck out “or (B)” after “(A)”. Former subpar. (C) redesignated (B).
1990—Subsec. (a)(1)(A). Pub. L. 101–280, § 3(3)(A)(i), substituted “the reporting individual” for “such individuals”.
Subsec. (a)(3). Pub. L. 101–280, § 3(3)(A)(ii), substituted “, or by a parent, brother, sister, or child of the reporting individual or of the reporting individual’s spouse,” for “parent, brother, sister, or child”.
Subsec. (a)(4). Pub. L. 101–280, § 3(3)(A)(iii), substituted “spouse, or a parent, brother, sister, or child of the reporting individual or of the reporting individual’s spouse” for “relative”.
Subsec. (e)(1)(E). Pub. L. 101–280, § 3(3)(B), inserted “of subsection (a)” after “(3) through (5)”.
Subsec. (f)(3)(A)(i)(II). Pub. L. 101–280, § 3(3)(C)(i)(I), struck out comma after “involved in”.
Subsec. (f)(3)(A)(ii)(II). Pub. L. 101–280, § 3(3)(C)(i)(II), amended subcl. (II) generally. Prior to amendment, subcl. (II) read as follows: “is not or has not been a partner of any interested party and is not a partner of, or involved in any joint venture or other investment with any interested party; and”.
Subsec. (f)(3)(F). Pub. L. 101–280, § 3(3)(C)(i)(III), substituted “title II of the Ethics Reform Act of 1989” for “this section”.
Subsec. (f)(6)(A), (B). Pub. L. 101–280, § 3(3)(C)(ii), substituted “and willfully, or negligently,” for “or negligently”.
Subsec. (i). Pub. L. 101–280, § 3(3)(D), added subsec. (i).
1989—Pub. L. 101–194 amended section generally, substituting subsecs. (a) to (h) for former subsecs. (a) to (g) which related, respectively, to Members of Congress, legislative officers and employees, non-legislative personnel and Congressional candidates, categories of value; interests in real property and other items needing appraisals, information respecting spouses and dependent children, trusts or other financial arrangements including qualified blind trusts, political campaign funds, and gifts and reimbursements.
1983—Subsec. (e)(5)(A). Pub. L. 98–150, § 10(b), inserted provision that this subparagraph shall not apply with respect to a trust meeting the requirements for being considered a qualified blind trust under paragraph (7) of this subsection.
Subsec. (e)(7). Pub. L. 98–150, § 10(a), amended par. (7) generally. Prior to amendment, par. (7) read as follows: “Any trust which is in existence prior to the date of the enactment of this Act shall be considered a qualified blind trust if—
“(A) the supervising ethics office determines that the trust was a good faith effort to establish a blind trust;
“(B) the previous trust instrument is amended or, if such trust instrument does not by its terms permit amendment, all parties to the trust instrument, including the reporting individual and the trustee, agree in writing that the trust shall be administered in accordance with the requirements of paragraph (3)(C) and a trustee is (or has been) appointed who meets the requirements of paragraph (3); and
“(C) a copy of the trust instrument (except testamentary provisions), a list of the assets previously transferred to the trust by an interested party and the category of value of each such asset at the time it was placed in the trust, and a list of assets previously placed in the trust by an interested party which have been sold are filed and made available to the public as provided under paragraph (5) of this subsection.”
1981—Subsec. (a)(1)(A). Pub. L. 97–51 inserted “including speeches, appearances, articles, or other publications” after “honoraria from any source”.
1979—Subsec. (a)(2)(B). Pub. L. 96–19, § 3(b)(2), struck out provision that a gift need not be aggregated if, in an unusual case, a publicly available request for a waiver is granted.
Subsec. (a)(2)(D). Pub. L. 96–19, § 3(b)(1), added subpar. (D).
Subsec. (a)(6). Pub. L. 96–19, § 9(b), substituted “The identity of all positions held” for “The identity of all positions”.
Subsec. (a)(7). Pub. L. 96–19, § 9(j), struck out a colon following “arrangement with respect to”.
Subsec. (b). Pub. L. 96–19, § 9(c)(1), substituted provisions that the information required by pars. (3) and (4) of subsec. (a) be as of the date specified in the report but which is less than thirty-one days before the filing date and that the information required by par. (6) and, in the case of reports filed under section 101(c), par. (7) of subsec. (a) be as of the filing date but for periods described in such paragraphs for provisions that required that the information covered by pars. (3), (4), (6), and, in the case of reports filed pursuant to section 101(c), par. (7) of subsec. (a) be as of a date specified in such report, which could not be more than thirty-one days prior to the date of filing.
Subsec. (d)(1)(B). Pub. L. 96–19, § 6(a)(1), (2), substituted “any gifts received by a spouse which are” for “any gift which is” and “and a brief description” for “or a brief description”.
Subsec. (d)(1)(C). Pub. L. 96–19, § 6(a)(3), (4), substituted “reimbursements received by a spouse which are” for “reimbursement which is” and “description of each such reimbursement” for “description of the reimbursement”.
Subsec. (d)(1)(D). Pub. L. 96–19, § 6(a)(5), substituted “represent the spouse’s or dependent child’s sole financial interest” for “represent the spouse or dependent child’s sole financial interest”.
Subsec. (e)(3). Pub. L. 96–19, § 7(a)–(d)(1), substituted “a broker, or an investment adviser” for “or a broker” in subpar. (A) preceding cl. (i), substituted “is not or has not been” for “is or has not been” in cl. (ii) of subpar. (A), and, in provisions following subpar. (D), substituted “section 78c(a)(4) of title 15” for “section 78 of title 15”, substituted “the reports” for “their reports”, and inserted definition of “investment ad­viser”.
Subsec. (e)(5)(D). Pub. L. 96–19, § 7(f), substituted “shall apply with respect to such documents and lists” for “shall apply”.
Subsec. (g). Pub. L. 96–19, § 3(a)(1), added subsec. (g).

Statutory Notes and Related Subsidiaries
Effective Date of 2012 AmendmentPub. L. 112–105, § 13(b), Apr. 4, 2012, 126 Stat. 300, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to reports which are required to be filed under section 101 of the Ethics of Government Act of 1978 [section 101 of Pub. L. 95–521, set out in this Appendix] on or after the date of the enactment of this Act [Apr. 4, 2012].”


Effective Date of 1995 AmendmentAmendment by section 20 of Pub. L. 104–65 effective Jan. 1, 1996, see section 24 of Pub. L. 104–65, set out as an Effective Date note under section 1601 of Title 2, The Congress.
Pub. L. 104–65, § 22(c), Dec. 19, 1995, 109 Stat. 705, provided that: “The amendment made by this section [amending this section] shall apply with respect to reports filed under title I of the Ethics in Government Act of 1978 [section 101 et seq. of Pub. L. 95–521, set out in this Appendix] for calendar year 1996 and thereafter.”


Effective Date of 1991 AmendmentAmendment by Pub. L. 102–90 effective Jan. 1, 1993, see section 314(g)(2) of Pub. L. 102–90, as amended, set out as a note under section 4725 of Title 2, The Congress.

Effective Date of 1989 AmendmentAmendment by Pub. L. 101–194 effective Jan. 1, 1991, except that subsec. (f)(4)(B) of this section, as amended by Pub. L. 101–194, is effective Jan. 1, 1990, see section 204 of Pub. L. 101–194, set out as a note under section 101 of this Appendix.

Effective Date of 1983 AmendmentPub. L. 98–150, § 13, Nov. 11, 1983, 97 Stat. 963, provided that: “The amendments made by this Act [enacting sections 211 and 407 of Pub. L. 95–521, set out in this Appendix, amending sections 102, 201–203, 210, 302, and 401–405 of Pub. L. 95–521, set out in this Appendix, and enacting provisions set out as a note under section 402 of this Appendix] shall take effect on October 1, 1983.”




§ 103. Filing of reports(a) Except as otherwise provided in this section, the reports required under this title shall be filed by the reporting individual with the designated agency ethics official at the agency by which he is employed (or in the case of an individual described in section 101(e), was employed) or in which he will serve. The date any report is received (and the date of receipt of any supplemental report) shall be noted on such report by such official.

(b) The President, the Vice President, and independent counsel and persons appointed by independent counsel under chapter 40 of title 28, United States Code, shall file reports required under this title with the Director of the Office of Government Ethics.

(c) Copies of the reports required to be filed under this title by the Postmaster General, the Deputy Postmaster General, the Governors of the Board of Governors of the United States Postal Service, designated agency ethics officials, employees described in section 105(a)(2)(A) or (B), 106(a)(1)(A) or (B), or 107(a)(1)(A) or (b)(1)(A)(i), of title 3, United States Code, candidates for the office of President or Vice President and officers and employees in (and nominees to) offices or positions which require confirmation by the Senate or by both Houses of Congress other than individuals nominated to be judicial officers and those referred to in subsection (f) shall be transmitted to the Director of the Office of Government Ethics. The Director shall forward a copy of the report of each nominee to the congressional committee considering the nomination.

(d) Reports required to be filed under this title by the Director of the Office of Government Ethics shall be filed in the Office of Government Ethics and, immediately after being filed, shall be made available to the public in accordance with this title.

(e) Each individual identified in section 101(c) who is a candidate for nomination or election to the Office of President or Vice President shall file the reports required by this title with the Federal Election Commission.

(f) Reports required of members of the uniformed services shall be filed with the Secretary concerned.

(g) Each supervising ethics office shall develop and make available forms for reporting the information required by this title.

(h)(1) The reports required under this title shall be filed by a reporting individual with—(A)(i)(I) the Clerk of the House of Representatives, in the case of a Representative in Congress, a Delegate to Congress, the Resident Commissioner from Puerto Rico, an officer or employee of the Congress whose compensation is disbursed by the Chief Administrative Officer of the House of Representatives, an officer or employee of the Architect of the Capitol, United States Capitol Police, the United States Botanic Garden, the Congressional Budget Office, the Government Publishing Office, the Library of Congress, or the Copyright Royalty Tribunal (including any individual terminating service, under section 101(e), in any office or position referred to in this subclause), or an individual described in section 101(c) who is a candidate for nomination or election as a Representative in Congress, a Delegate to Congress, or the Resident Commissioner from Puerto Rico; and

(II) the Secretary of the Senate, in the case of a Senator, an officer or employee of the Congress whose compensation is disbursed by the Secretary of the Senate, an officer or employee of the Government Accountability Office, the Office of Technology Assessment, or the Office of the Attending Physician (including any individual terminating service, under section 101(e), in any office or position referred to in this subclause), or an individual described in section 101(c) who is a candidate for nomination or election as a Senator; and


(ii) in the case of an officer or employee of the Congress as described under section 101(f)(10) who is employed by an agency or commission established in the legislative branch after the date of the enactment of the Ethics Reform Act of 1989—(I) the Secretary of the Senate or the Clerk of the House of Representatives, as the case may be, as designated in the statute establishing such agency or commission; or

(II) if such statute does not designate such committee, the Secretary of the Senate for agencies and commissions established in even numbered calendar years, and the Clerk of the House of Representatives for agencies and commissions established in odd numbered calendar years; and



(B) the Judicial Conference with regard to a judicial officer or employee described under paragraphs (11) and (12) of section 101(f) (including individuals terminating service in such office or position under section 101(e) or immediately preceding service in such office or position).


(2) The date any report is received (and the date of receipt of any supplemental report) shall be noted on such report by such committee.


(i)(1) A copy of each report filed under this title by a Member or an individual who is a candidate for the office of Member shall be sent by the Clerk of the House of Representatives or Secretary of the Senate, as the case may be, to the appropriate State officer designated under section 316(a) 11 See References in Text note below. of the Federal Election Campaign Act of 1971 of the State represented by the Member or in which the individual is a candidate, as the case may be, within the 30-day period beginning on the day the report is filed with the Clerk or Secretary.

(2) The requirements of paragraph (1) do not apply to any report filed under this title which is filed electronically and for which there is online public access, in accordance with the systems developed by the Secretary and Sergeant at Arms of the Senate and the Clerk of the House of Representatives under section 8(b) of the STOCK Act.


(j)(1) A copy of each report filed under this title with the Clerk of the House of Representatives shall be sent by the Clerk to the Committee on Standards of Official Conduct of the House of Representatives within the 7-day period beginning on the day the report is filed.

(2) A copy of each report filed under this title with the Secretary of the Senate shall be sent by the Secretary to the Select Committee on Ethics of the Senate within the 7-day period beginning on the day the report is filed.


(k) In carrying out their responsibilities under this title with respect to candidates for office, the Clerk of the House of Representatives and the Secretary of the Senate shall avail themselves of the assistance of the Federal Election Commission. The Commission shall make available to the Clerk and the Secretary on a regular basis a complete list of names and addresses of all candidates registered with the Commission, and shall cooperate and coordinate its candidate information and notification program with the Clerk and the Secretary to the greatest extent possible.

(l) Not later than 30 days after receiving notification of any transaction required to be reported under section 102(a)(5)(B), but in no case later than 45 days after such transaction, the following persons, if required to file a report under any subsection of section 101, subject to any waivers and exclusions, shall file a report of the transaction:(1) The President.

(2) The Vice President.

(3) Each officer or employee in the executive branch, including a special Government employee as defined in section 202 of title 18, United States Code, who occupies a position classified above GS–15 of the General Schedule or, in the case of positions not under the General Schedule, for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule; each member of a uniformed service whose pay grade is at or in excess of O–7 under section 201 of title 37, United States Code; and each officer or employee in any other position determined by the Director of the Office of Government Ethics to be of equal classification.

(4) Each employee appointed pursuant to section 3105 of title 5, United States Code.

(5) Any employee not described in paragraph (3) who is in a position in the executive branch which is excepted from the competitive service by reason of being of a confidential or policymaking character, except that the Director of the Office of Government Ethics may, by regulation, exclude from the application of this paragraph any individual, or group of individuals, who are in such positions, but only in cases in which the Director determines such exclusion would not affect adversely the integrity of the Government or the public’s confidence in the integrity of the Government.

(6) The Postmaster General, the Deputy Postmaster General, each Governor of the Board of Governors of the United States Postal Service and each officer or employee of the United States Postal Service or Postal Regulatory Commission who occupies a position for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule.

(7) The Director of the Office of Government Ethics and each designated agency ethics official.

(8) Any civilian employee not described in paragraph (3), employed in the Executive Office of the President (other than a special government employee) who holds a commission of appointment from the President.

(9) A Member of Congress, as defined under section 109(12).

(10) An officer or employee of the Congress, as defined under section 109(13).


(Pub. L. 95–521, title I, § 103, Oct. 26, 1978, 92 Stat. 1831; Pub. L. 96–19, §§ 4(b)(2), 9(a), June 13, 1979, 93 Stat. 40, 42; Pub. L. 101–194, title II, § 202, Nov. 30, 1989, 103 Stat. 1736; Pub. L. 101–280, § 3(1), (4), May 4, 1990, 104 Stat. 152, 153; Pub. L. 102–90, title III, § 313(1), Aug. 14, 1991, 105 Stat. 469; Pub. L. 104–186, title II, § 216(1), Aug. 20, 1996, 110 Stat. 1747; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 109–55, title I, § 1003(a), Aug. 2, 2005, 119 Stat. 572; Pub. L. 112–105, §§ 6(a), 19(a), Apr. 4, 2012, 126 Stat. 293, 304; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537; Pub. L. 115–277, § 1(b), Nov. 3, 2018, 132 Stat. 4167.)

Editorial Notes

References in TextThe date of the enactment of the Ethics Reform Act of 1989, referred to in subsec. (h)(1)(A)(ii), is the date of enactment of Pub. L. 101–194, which was approved Nov. 30, 1989.
Section 316(a) of the Federal Election Campaign Act of 1971, referred to in subsec. (i)(1), was probably intended to be a reference to section 312(a) of the Federal Election Campaign Act of 1971, Pub. L. 92–225, which is classified to section 30113(a) of Title 52, Voting and Elections, and which directs the chief executive officer of each State to designate a State officer to receive reports and statements filed by persons under the Federal Election Campaign Act of 1971.
Section 8(b) of the STOCK Act, referred to in subsec. (i)(2), is section 8(b) of Pub. L. 112–105, which is set out as a note under section 105 of this Appendix.
The General Schedule, referred to in subsec. (l)(3), (6), is set out under section 5332 of this title.

Codification
Section was formerly classified to section 703 of Title 2, The Congress.

Amendments2018—Subsec. (i)(2). Pub. L. 115–277 substituted “STOCK Act” for “Stop Trading on Congressional Knowledge Act of 2012”.
2012—Subsec. (i). Pub. L. 112–105, § 19(a), designated existing provisions as par. (1) and added par. (2).
Subsec. (l). Pub. L. 112–105, § 6(a), added subsec. (l).
2005—Subsec. (h)(1)(A)(i)(I). Pub. L. 109–55 inserted “United States Capitol Police,” after “Architect of the Capitol,”.
2004—Subsec. (h)(1)(A)(i)(II). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.
1996—Subsec. (h)(1)(A)(i)(I). Pub. L. 104–186 substituted “by the Chief Administrative Officer” for “by the Clerk”.
1991—Subsec. (i). Pub. L. 102–90 substituted “30-day” for “7-day”.
1990—Subsec. (c). Pub. L. 101–280, § 3(4)(A), inserted “individuals nominated to be judicial officers and” after “Houses of Congress other than”.
Subsec. (d). Pub. L. 101–280, § 3(4)(B), inserted “of the Office of Government Ethics” after “Director”.
Subsec. (e). Pub. L. 101–280, § 3(4)(C), inserted “who is a candidate for nomination or election to the Office of President or Vice President” after “section 101(c)” and substituted “Election” for “Elections”.
Subsec. (g). Pub. L. 101–280, § 3(4)(D), substituted “Each supervising ethics office” for “The Office of Government Ethics”.
Subsec. (h)(1)(A)(i). Pub. L. 101–280, § 3(4)(E), amended cl. (i) generally. Prior to amendment, cl. (i) read as follows: “the appropriate congressional ethics committee with regard to a Member of Congress, officer or employee of the Congress described under paragraphs (9) and (10) of section 101(f) (including individuals terminating service in such office or position under section 101(e) or immediately preceding service in such office or position); and”.
Subsec. (h)(1)(A)(ii)(I). Pub. L. 101–280, § 3(4)(F)(i), substituted “Secretary of the Senate or the Clerk of the House of Representatives, as the case may be, as” for “congressional ethics committee”.
Subsec. (h)(1)(A)(ii)(II). Pub. L. 101–280, § 3(4)(F)(ii), substituted “Secretary of the Senate” for “Senate Select Committee on Ethics” and “Clerk” for “Committee on Standards of Official Conduct”.
Subsec. (h)(1)(B). Pub. L. 101–280, § 3(1), struck out “of the United States” after “Judicial Conference”.
Subsecs. (i) to (k). Pub. L. 101–280, § 3(4)(G), added subsecs. (i) to (k).
1989—Pub. L. 101–194 amended section generally, substituting subsecs. (a) to (h) for former subsecs. (a) to (f) which related, respectively, to persons filing with the clerk, persons filing with the Secretary, State copies, Committee copies, Federal Election Commission assistance, and reporting forms, rules and regulations.
1979—Subsec. (b). Pub. L. 96–19, § 4(b)(2), inserted reference to the National Commission on Air Quality.
Subsec. (f). Pub. L. 96–19, § 9(a), substituted “the designated committee of the House of Representatives” for “the Clerk shall, after consultation with the designated committee of the House of Representatives”.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in subsec. (h)(1)(A)(i)(I) on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of Title 44, Public Printing and Documents.
Committee on Standards of Official Conduct of House of Representatives changed to Committee on Ethics of House of Representatives by House Resolution No. 5, One Hundred Twelfth Congress, Jan. 5, 2011.

Effective Date of 2012 AmendmentPub. L. 112–105, § 6(b), Apr. 4, 2012, 126 Stat. 294, provided that: “The amendment made by subsection (a) [amending this section] shall apply to transactions occurring on or after the date that is 90 days after the date of enactment of this Act [Apr. 4, 2012].”


Effective Date of 2005 AmendmentPub. L. 109–55, title I, § 1003(b), Aug. 2, 2005, 119 Stat. 572, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to reports filed under the Ethics in Government Act of 1978 [Pub. L. 95–521] for calendar year 2005 and each succeeding calendar year.”


Effective Date of 1989 AmendmentAmendment by Pub. L. 101–194 effective Jan. 1, 1991, see section 204 of Pub. L. 101–194, set out as a note under section 101 of this Appendix.

Implementation of PTR Requirements Under STOCK ActPub. L. 112–173, § 2, Aug. 16, 2012, 126 Stat. 1310, as amended by Pub. L. 112–178, § 3(a), Sept. 28, 2012, 126 Stat. 1409, provided that: “Effective January 1, 2013, for purposes of implementing subsection (l) of section 103 of the Ethics in Government Act of 1978 [5 U.S.C. App. 103(l)] (as added by section 6 of the STOCK Act, Public Law 112–105), section 102(e) of such Act (5 U.S.C. App. 102(e)) shall apply as if the report under such subsection (l) were a report under section 101 of such Act (5 U.S.C. App. 101) but only with respect to the transaction information required under such subsection (l).”

[Pub. L. 112–178, § 3(b), Sept. 28, 2012, 126 Stat. 1409, provided that:
[“(1) Effective date.—The amendments made by subsection (a) [amending section 2 of Pub. L. 112–173, set out above] shall take effect on January 1, 2013.
[“(2) Rule of construction.—Before January 1, 2013, the amendments made by subsection (a) shall not affect the applicability of section 2 of the Act entitled ‘An Act to prevent harm to the national security or endangering the military officers and civilian employees to whom internet publication of certain information applies, and for other purposes’, approved August 16, 2012 [Pub. L. 112–173] (5 U.S.C. App. 103 note), as in effect on the day before the effective date under paragraph (1).”]
[Pub. L. 112–178, § 3(c), Sept. 28, 2012, 126 Stat. 1410, provided that: “Nothing in the amendments made by subsection (a) [amending section 2 of Pub. L. 112–173, set out above] shall be construed as affecting any requirement with respect to the House of Representatives or the executive branch in effect before January 1, 2013, with respect to the inclusion of transaction information for a report under section 103(l) of the Ethics in Government Act of 1978 (5 U.S.C. App. 103(l)).”
]
[Pub. L. 112–178, § 3(d), Sept. 28, 2012, 126 Stat. 1410, provided that: “Nothing in this section [enacting and amending provisions set out as notes above] or the amendments made [by] this section shall be construed as affecting the requirement that took effect with respect to the Senate on July 3, 2012, which mandates the inclusion of transaction information for spouses and dependent children for a report under section 103(l) of the Ethics in Government Act of 1978 (5 U.S.C. App. 103(l)).”
]

Transaction Reporting RequirementsPub. L. 112–105, § 14, Apr. 4, 2012, 126 Stat. 300, provided that: 
“The transaction reporting requirements established by section 103(l) of the Ethics in Government Act of 1978 [5 U.S.C. App. 103(l)], as added by section 6 of this Act, shall not be construed to apply to a widely held investment fund (whether such fund is a mutual fund, regulated investment company, pension or deferred compensation plan, or other investment fund), if—
“(1)(A) the fund is publicly traded; or

“(B) the assets of the fund are widely diversified; and


“(2) the reporting individual neither exercises control over nor has the ability to exercise control over the financial interests held by the fund.”






§ 104. Failure to file or filing false reports(a)(1) The Attorney General may bring a civil action in any appropriate United States district court against any individual who knowingly and willfully falsifies or who knowingly and willfully fails to file or report any information that such individual is required to report pursuant to section 102. The court in which such action is brought may assess against such individual a civil penalty in any amount, not to exceed $50,000.

(2)(A) It shall be unlawful for any person to knowingly and willfully—(i) falsify any information that such person is required to report under section 102; and

(ii) fail to file or report any information that such person is required to report under section 102.


(B) Any person who—(i) violates subparagraph (A)(i) shall be fined under title 18, United States Code, imprisoned for not more than 1 year, or both; and

(ii) violates subparagraph (A)(ii) shall be fined under title 18, United States Code.




(b) The head of each agency, each Secretary concerned, the Director of the Office of Government Ethics, each congressional ethics committee, or the Judicial Conference, as the case may be, shall refer to the Attorney General the name of any individual which such official or committee has reasonable cause to believe has willfully failed to file a report or has willfully falsified or willfully failed to file information required to be reported. Whenever the Judicial Conference refers a name to the Attorney General under this subsection, the Judicial Conference also shall notify the judicial council of the circuit in which the named individual serves of the referral.

(c) The President, the Vice President, the Secretary concerned, the head of each agency, the Office of Personnel Management, a congressional ethics committee, and the Judicial Conference, may take any appropriate personnel or other action in accordance with applicable law or regulation against any individual failing to file a report or falsifying or failing to report information required to be reported.

(d)(1) Any individual who files a report required to be filed under this title more than 30 days after the later of—(A) the date such report is required to be filed pursuant to the provisions of this title and the rules and regulations promulgated thereunder; or

(B) if a filing extension is granted to such individual under section 101(g), the last day of the filing extension period,

shall, at the direction of and pursuant to regulations issued by the supervising ethics office, pay a filing fee of $200. All such fees shall be deposited in the miscellaneous receipts of the Treasury. The authority under this paragraph to direct the payment of a filing fee may be delegated by the supervising ethics office in the executive branch to other agencies in the executive branch..11 So in original.

(2) The supervising ethics office may waive the filing fee under this subsection in extraordinary circumstances.


(Pub. L. 95–521, title I, § 104, Oct. 26, 1978, 92 Stat. 1832; Pub. L. 96–19, § 8(a), June 13, 1979, 93 Stat. 41; Pub. L. 101–194, title II, § 202, Nov. 30, 1989, 103 Stat. 1737; Pub. L. 101–280, § 3(1), (5), May 4, 1990, 104 Stat. 152, 154; Pub. L. 101–650, title IV, § 405, Dec. 1, 1990, 104 Stat. 5124; Pub. L. 110–81, title VII, § 702, Sept. 14, 2007, 121 Stat. 775.)

Editorial Notes
Codification
Section was formerly classified to section 704 of Title 2, The Congress.

Amendments2007—Subsec. (a). Pub. L. 110–81 designated existing provisions as par. (1), substituted “$50,000” for “$10,000”, and added par. (2).
1990—Subsec. (b). Pub. L. 101–650 inserted at end “Whenever the Judicial Conference refers a name to the Attorney General under this subsection, the Judicial Conference also shall notify the judicial council of the circuit in which the named individual serves of the referral.”
Pub. L. 101–280, § 3(5)(A), substituted “Judicial Conference” for “Chairman of the Judicial Conference”.
Pub. L. 101–280, § 3(1), struck out “of the United States” after “Judicial Conference”.
Subsec. (c). Pub. L. 101–280, § 3(1), struck out “of the United States” after “Judicial Conference”.
Subsec. (d)(1). Pub. L. 101–280, § 3(5)(B), substituted closing provisions for former closing provisions which read “shall pay a filing fee of $200 to the miscellaneous receipts of the General Treasury”.
1989—Pub. L. 101–194 amended section generally, substituting provisions relating to failure to file or filing false reports for provisions relating to accessibility of reports. See section 105 of this Appendix.
1979—Subsec. (c). Pub. L. 96–19 designated existing provisions as par. (2) and added par. (1).

Statutory Notes and Related Subsidiaries
Effective Date of 1990 AmendmentAmendment by Pub. L. 101–650 effective 90 days after Dec. 1, 1990, see section 407 of Pub. L. 101–650, set out as a note under section 332 of Title 28, Judiciary and Judicial Procedure.

Effective Date of 1989 AmendmentAmendment by Pub. L. 101–194 effective Jan. 1, 1991, see section 204 of Pub. L. 101–194, set out as a note under section 101 of this Appendix.



§ 105. Custody of and public access to reports(a) Each agency, each supervising ethics office in the executive or judicial branch, the Clerk of the House of Representatives, and the Secretary of the Senate shall make available to the public, in accordance with subsection (b), each report filed under this title with such agency or office or with the Clerk or the Secretary of the Senate, except that—(1) this section does not require public availability of a report filed by any individual in the Office of the Director of National Intelligence, the Central Intelligence Agency, the Defense Intelligence Agency, the National Geospatial-Intelligence Agency, or the National Security Agency, or any individual engaged in intelligence activities in any agency of the United States, if the President finds or has found that, due to the nature of the office or position occupied by such individual, public disclosure of such report would, be 11 So in original. Probably should be “by”. revealing the identity of the individual or other sensitive information, compromise the national interest of the United States; and such individuals may be authorized, notwithstanding section 104(a), to file such additional reports as are necessary to protect their identity from public disclosure if the President first finds or has found that such filing is necessary in the national interest; and

(2) any report filed by an independent counsel whose identity has not been disclosed by the division of the court under chapter 40 of title 28, United States Code, and any report filed by any person appointed by that independent counsel under such chapter, shall not be made available to the public under this title.


(b)(1) Except as provided in the second sentence of this subsection, each agency, each supervising ethics office in the executive or judicial branch, the Clerk of the House of Representatives, and the Secretary of the Senate shall, within thirty days after any report is received under this title by such agency or office or by the Clerk or the Secretary of the Senate, as the case may be,,22 So in original. permit inspection of such report by or furnish a copy of such report to any person requesting such inspection or copy. With respect to any report required to be filed by May 15 of any year, such report shall be made available for public inspection within 30 calendar days after May 15 of such year or within 30 days of the date of filing of such a report for which an extension is granted pursuant to section 101(g). The agency, office, Clerk, or Secretary of the Senate, as the case may be 33 So in original. Probably should be followed by a comma. may require a reasonable fee to be paid in any amount which is found necessary to recover the cost of reproduction or mailing of such report excluding any salary of any employee involved in such reproduction or mailing. A copy of such report may be furnished without charge or at a reduced charge if it is determined that waiver or reduction of the fee is in the public interest.

(2) Notwithstanding paragraph (1), a report may not be made available under this section to any person nor may any copy thereof be provided under this section to any person except upon a written application by such person stating—(A) that person’s name, occupation and address;

(B) the name and address of any other person or organization on whose behalf the inspection or copy is requested; and

(C) that such person is aware of the prohibitions on the obtaining or use of the report.

Any such application shall be made available to the public throughout the period during which the report is made available to the public.

(3)(A) This section does not require the immediate and unconditional availability of reports filed by an individual described in section 109(8) or 109(10) of this Act if a finding is made by the Judicial Conference, in consultation with United States Marshals Service, that revealing personal and sensitive information could endanger that individual or a family member of that individual.

(B) A report may be redacted pursuant to this paragraph only—(i) to the extent necessary to protect the individual who filed the report or a family member of that individual; and

(ii) for as long as the danger to such individual exists.


(C) The Administrative Office of the United States Courts shall submit to the Committees on the Judiciary of the House of Representatives and of the Senate and the Senate Committee on Homeland Security and Governmental Affairs and the House Committee on Oversight and Government Reform an annual report with respect to the operation of this paragraph including—(i) the total number of reports redacted pursuant to this paragraph;

(ii) the total number of individuals whose reports have been redacted pursuant to this paragraph;

(iii) the types of threats against individuals whose reports are redacted, if appropriate;

(iv) the nature or type of information redacted;

(v) what steps or procedures are in place to ensure that sufficient information is available to litigants to determine if there is a conflict of interest;

(vi) principles used to guide implementation of redaction authority; and

(vii) any public complaints received relating to redaction.


(D) The Judicial Conference, in consultation with the Department of Justice, shall issue regulations setting forth the circumstances under which redaction is appropriate under this paragraph and the procedures for redaction.

(E) This paragraph shall expire on December 31, 2027, and apply to filings through calendar year 2027.



(c)(1) It shall be unlawful for any person to obtain or use a report—(A) for any unlawful purpose;

(B) for any commercial purpose, other than by news and communications media for dissemination to the general public;

(C) for determining or establishing the credit rating of any individual; or

(D) for use, directly or indirectly, in the solicitation of money for any political, charitable, or other purpose.


(2) The Attorney General may bring a civil action against any person who obtains or uses a report for any purpose prohibited in paragraph (1) of this subsection. The court in which such action is brought may assess against such person a penalty in any amount not to exceed $10,000. Such remedy shall be in addition to any other remedy available under statutory or common law.


(d)(1) Any report filed with or transmitted to an agency or supervising ethics office or to the Clerk of the House of Representatives or the Secretary of the Senate pursuant to this title shall be retained by such agency or office or by the Clerk of the House of Representatives or the Secretary of the Senate, as the case may be.

(2) Such report shall be made available to the public—(A) in the case of a Member of Congress until a date that is 6 years from the date the individual ceases to be a Member of Congress; and

(B) in the case of all other reports filed pursuant to this title, for a period of 6 years after receipt of the report.


(3) After the relevant time period identified under paragraph (2), the report shall be destroyed unless needed in an ongoing investigation, except that in the case of an individual who filed the report pursuant to section 101(b) and was not subsequently confirmed by the Senate, or who filed the report pursuant to section 101(c) and was not subsequently elected, such reports shall be destroyed 1 year after the individual either is no longer under consideration by the Senate or is no longer a candidate for nomination or election to the Office of President, Vice President, or as a Member of Congress, unless needed in an ongoing investigation or inquiry.


(Pub. L. 95–521, title I, § 105, Oct. 26, 1978, 92 Stat. 1833; Pub. L. 101–194, title II, § 202, Nov. 30, 1989, 103 Stat. 1737; Pub. L. 101–280, § 3(6), May 4, 1990, 104 Stat. 154; Pub. L. 102–90, title III, § 313(2), Aug. 14, 1991, 105 Stat. 469; Pub. L. 103–359, title V, § 501(m), Oct. 14, 1994, 108 Stat. 3430; Pub. L. 104–201, div. A, title XI, § 1122(b)(2), Sept. 23, 1996, 110 Stat. 2687; Pub. L. 105–318, § 7, Oct. 30, 1998, 112 Stat. 3011; Pub. L. 107–126, Jan. 16, 2002, 115 Stat. 2404; Pub. L. 108–458, title I, § 1079(c), Dec. 17, 2004, 118 Stat. 3696; Pub. L. 110–24, §§ 2, 3, May 3, 2007, 121 Stat. 100; Pub. L. 110–177, title I, § 104, Jan. 7, 2008, 121 Stat. 2535; Pub. L. 110–417, [div. A], title IX, § 931(b)(1), Oct. 14, 2008, 122 Stat. 4575; Pub. L. 112–84, § 1, Jan. 3, 2012, 125 Stat. 1870; Pub. L. 112–105, § 8(c), Apr. 4, 2012, 126 Stat. 296; Pub. L. 115–141, div. M, title VI, § 601, Mar. 23, 2018, 132 Stat. 1051.)

Editorial Notes
Codification
Section was formerly classified to section 705 of Title 2, The Congress.

Amendments2018—Subsec. (b)(3)(E). Pub. L. 115–141 substituted “2027” for “2017” in two places.
2012—Subsec. (b)(3)(A). Pub. L. 112–84, § 1(1), substituted “Marshals” for “Marshall”.
Subsec. (b)(3)(C). Pub. L. 112–84, § 1(2), inserted “and the Senate Committee on Homeland Security and Governmental Affairs and the House Committee on Oversight and Government Reform” after “of the Senate”.
Subsec. (b)(3)(E). Pub. L. 112–84, § 1(3), substituted “2017” for “2011” in two places.
Subsec. (d). Pub. L. 112–105 amended subsec. (d) generally. Prior to amendment, subsec. (d) read as follows: “Any report filed with or transmitted to an agency or supervising ethics office or to the Clerk of the House of Representatives or the Secretary of the Senate pursuant to this title shall be retained by such agency or office or by the Clerk or the Secretary of the Senate, as the case may be. Such report shall be made available to the public for a period of six years after receipt of the report. After such six-year period the report shall be destroyed unless needed in an ongoing investigation, except that in the case of an individual who filed the report pursuant to section 101(b) and was not subsequently confirmed by the Senate, or who filed the report pursuant to section 101(c) and was not subsequently elected, such reports shall be destroyed one year after the individual either is no longer under consideration by the Senate or is no longer a candidate for nomination or election to the Office of President, Vice President, or as a Member of Congress, unless needed in an ongoing investigation.”
2008—Subsec. (a)(1). Pub. L. 110–417 substituted “National Geospatial-Intelligence Agency” for “National Imagery and Mapping Agency”.
Subsec. (b)(3)(E). Pub. L. 110–177 substituted “2011” for “2009” in two places.
2007—Subsec. (b)(3)(A). Pub. L. 110–24, § 2(1), inserted “or a family member of that individual” before period at end.
Subsec. (b)(3)(B)(i). Pub. L. 110–24, § 2(2), inserted “or a family member of that individual” before semicolon.
Subsec. (b)(3)(C)(iv) to (vii). Pub. L. 110–24, § 3(b), added cls. (iv) to (vii).
Subsec. (b)(3)(E). Pub. L. 110–24, § 3(a), substituted “2009” for “2005” in two places.
2004—Subsec. (a)(1). Pub. L. 108–458 inserted “the Office of the Director of National Intelligence,” before “the Central Intelligence Agency”.
2002—Subsec. (b)(3)(E). Pub. L. 107–126 substituted “2005” for “2001” in two places.
1998—Subsec. (b)(3). Pub. L. 105–318 added par. (3).
1996—Subsec. (a)(1). Pub. L. 104–201 substituted “National Imagery and Mapping Agency” for “Central Imagery Office”.
1994—Subsec. (a)(1). Pub. L. 103–359 inserted “the Central Imagery Office,” after “Defense Intelligence Agency,”.
1991—Subsec. (b)(1). Pub. L. 102–90 substituted “Except as provided in the second sentence of this subsection, each agency” for “Each agency” and inserted after first sentence “With respect to any report required to be filed by May 15 of any year, such report shall be made available for public inspection within 30 calendar days after May 15 of such year or within 30 days of the date of filing of such a report for which an extension is granted pursuant to section 101(g).”
1990—Subsec. (a). Pub. L. 101–280, § 3(6)(A), amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “Each agency and each supervisory ethics office shall make each report filed with it under this title available to the public in accordance with the provisions of subsection (b) of this section, except that this section does not require public availability of a report filed by—
“(1) any individual in the Central Intelligence Agency, the Defense Intelligence Agency, or the National Security Agency, or any individual engaged in intelligence activities in any agency of the United States, if the President finds that, due to the nature of the office or position occupied by such individual, public disclosure of such report would, by revealing the identity of the individual or other sensitive information, compromise the national interest of the United States. In addition, such individuals may be authorized, notwithstanding section 104(a), to file such additional reports as are necessary to protect their identity from public disclosure if the President first finds that such filing is necessary in the national interest; or
“(2) an independent counsel or person appointed by independent counsel under chapter 40 of title 28, United States Code, whose identity has not otherwise been disclosed.”
Subsec. (b)(1). Pub. L. 101–280, § 3(6)(B)(i)(I), substituted “, each supervising ethics office in the executive or judicial branch, the Clerk of the House of Representatives, and the Secretary of the Senate” for “and each supervising ethics office”.
Pub. L. 101–280, § 3(6)(B)(i)(II), substituted “under this title by such agency or office or by the Clerk or the Secretary of the Senate, as the case may be,” for “by such agency or office under this title”.
Pub. L. 101–280, § 3(6)(B)(ii), substituted “, office, Clerk, or Secretary of the Senate, as the case may be” for “or office”.
Subsec. (d). Pub. L. 101–280, § 3(6)(C), inserted “or to the Clerk of the House of Representatives or the Secretary of the Senate” after “ethics office” and “or by the Clerk or the Secretary of the Senate” after “or office”.
1989—Pub. L. 101–194 amended section generally, substituting provisions relating to custody of and public access to reports for provisions relating to review and compliance procedures. See section 106 of this Appendix.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of Title 50, War and National Defense.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out as an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of Title 50, War and National Defense.

Effective Date of 1996 AmendmentAmendment by Pub. L. 104–201 effective Oct. 1, 1996, see section 1124 of Pub. L. 104–201, set out as a note under section 193 of Title 10, Armed Forces.

Effective Date of 1989 AmendmentAmendment by Pub. L. 101–194 effective Jan. 1, 1991, see section 204 of Pub. L. 101–194, set out as a note under section 101 of this Appendix.


Transfer of Functions
Certain functions of Clerk of House of Representatives transferred to Director of Non-legislative and Financial Services by section 7 of House Resolution No. 423, One Hundred Second Congress, Apr. 9, 1992. Director of Non-legislative and Financial Services replaced by Chief Administrative Officer of House of Representatives by House Resolution No. 6, One Hundred Fourth Congress, Jan. 4, 1995.

Public, Online Disclosure of Financial Disclosure FormsPub. L. 113–7, § 1(a)(1), (2), Apr. 15, 2013, 127 Stat. 438, provided that:
“(1) In general.—Except with respect to financial disclosure forms filed by officers and employees referred to in paragraph (2), section 8(a) and section 11(a) of the STOCK Act [Pub. L. 112–105] (5 U.S.C. App. 105 note[s]) [set out below] shall not be effective.

“(2) Exempted officers and employees.—The officer and employees referred to in paragraph (1) are the following:“(A) The President.

“(B) The Vice President.

“(C) Any Member of Congress.

“(D) Any candidate for Congress.

“(E) Any officer occupying a position listed in section 5312 or section 5313 of title 5, United States Code, having been nominated by the President and confirmed by the Senate to that position.”





Changed Effective Date for Financial Disclosure Forms of Certain Officers and EmployeesPub. L. 112–178, § 1, Sept. 28, 2012, 126 Stat. 1408, as amended by Pub. L. 112–207, § 1, Dec. 7, 2012, 126 Stat. 1495, which provided that, except with respect to financial disclosure forms filed by certain officers and employees, sections 8(a)(1) and 11(a)(1) of Pub. L. 112–105 (set out below) were effective Apr. 15, 2013, was repealed by Pub. L. 113–7, § 1(a)(3), Apr. 15, 2013, 127 Stat. 438.

Public Filing and Disclosure of Financial Disclosure Forms of Members of Congress and Congressional StaffPub. L. 112–105, § 8(a), (b), Apr. 4, 2012, 126 Stat. 295, as amended by Pub. L. 112–173, § 1(1), Aug. 16, 2012, 126 Stat. 1310; Pub. L. 113–7, § 1(b)(1), Apr. 15, 2013, 127 Stat. 438, provided that:
“(a) Public, Online Disclosure of Financial Disclosure Forms of Members of Congress and Congressional Staff.—“(1) In general.—Not later than September 30, 2012, or 90 days after the date of enactment of this Act [Apr. 4, 2012], whichever is later, the Secretary of the Senate and the Sergeant at Arms of the Senate, and the Clerk of the House of Representatives, shall ensure that financial disclosure forms filed by Members of Congress, candidates for Congress, and employees of Congress in calendar year 2012 and in subsequent years pursuant to title I of the Ethics in Government Act of 1978 [section 101 et seq. of Pub. L. 95–521, set out in this Appendix] are made available to the public on the respective official websites of the Senate and the House of Representatives not later than 30 days after such forms are filed.

“(2) Extensions.—Notices of extension for financial disclosure shall be made available electronically under this subsection along with its related disclosure.

“(3) Reporting transactions.—In the case of a transaction disclosure required by section 103(l) of the Ethics in Government Act of 1978 [section 103(l) of Pub. L. 95–521, set out in this Appendix], as added by this Act, such disclosure shall be filed not later than the date required by that section. Notices of extension for transaction disclosure shall be made available electronically under this subsection along with its related disclosure.

“(4) Expiration.—The requirements of this subsection shall expire upon implementation of the public disclosure system established under subsection (b).


“(b) Electronic Filing and Online Public Availability of Financial Disclosure Forms of Members of Congress.—“(1) In general.—Subject to paragraph (6) and not later than January 1, 2014, the Secretary of the Senate and the Sergeant at Arms of the Senate and the Clerk of the House of Representatives shall develop systems to enable—“(A) electronic filing of reports received by them pursuant to section 103(h)(1)(A) of title I of the Ethics in Government Act of 1978 [section 103(h)(1)(A) of Pub. L. 95–521, set out in this Appendix]; and

“(B) public access to—“(i) financial disclosure reports filed by Members of Congress and candidates for Congress,

“(ii) reports filed by Members of Congress and candidates for Congress of a transaction disclosure required by section 103(l) of the Ethics in Government Act of 1978 [section 103(l) of Pub. L. 95–521, set out in this Appendix], and

“(iii) notices of extensions, amendments, and blind trusts, with respect to financial disclosure reports described in clauses (i) and (ii),

  pursuant to title I of the Ethics in Government Act of 1978 (5 U.S.C. App. 101 et seq.), through databases that are maintained on the official websites of the House of Representatives and the Senate.


“(2) Login.—For purposes of filings under paragraph (1)(B), section 105(b)(2) of the Ethics in Government Act of 1978 [section 105(b)(2) of Pub. L. 95–521, set out in this Appendix] does not apply.

“(3) Public availability.—Pursuant to section 105(b)(1) of the Ethics in Government Act of 1978, electronic availability on the official websites of the Senate and the House of Representatives under paragraph (1)(B) shall be deemed to have met the public availability requirement.

“(4) Filers covered.—Individuals required under the Ethics in Government Act of 1978 [Pub. L. 95–521, set out in this Appendix] or the Senate Rules to file financial disclosure reports with the Secretary of the Senate or the Clerk of the House of Representatives shall be able to file reports electronically using the systems developed by the Secretary of the Senate, the Sergeant at Arms of the Senate, and the Clerk of the House of Representatives.

“(5) Extensions.—Notices of extension for financial disclosure shall be made available electronically under paragraph (1)(B) along with its related disclosure.

“(6) Additional time.—The requirements of this subsection may be implemented after the date provided in paragraph (1) if the Secretary of the Senate or the Clerk of the House of Representatives identifies in writing to relevant congressional committees the additional time needed for such implementation.”





Executive Branch ReportingPub. L. 112–105, § 11, Apr. 4, 2012, 126 Stat. 298, as amended by Pub. L. 112–173, § 1(2), Aug. 16, 2012, 126 Stat. 1310; Pub. L. 113–7, § 1(b)(2), Apr. 15, 2013, 127 Stat. 439, provided that:
“(a) Executive Branch Reporting.—“(1) In general.—Not later than September 30, 2012, or 90 days after the date of enactment of this Act [Apr. 4, 2012], whichever is later, the President shall ensure that financial disclosure forms filed pursuant to title I of the Ethics in Government Act of 1978 (5 U.S.C. App. 101 et seq.), in calendar year 2012 and in subsequent years, by executive branch employees specified in section 101 of that Act are made available to the public on the official websites of the respective executive branch agencies not later than 30 days after such forms are filed.

“(2) Extensions.—Notices of extension for financial disclosure shall be made available electronically along with the related disclosure.

“(3) Reporting transactions.—In the case of a transaction disclosure required by section 103(l) of the Ethics in Government Act of 1978 [section 103(l) of Pub. L. 95–521, set out in this Appendix], as added by this Act, such disclosure shall be filed not later than the date required by that section. Notices of extension for transaction disclosure shall be made available electronically under this subsection along with its related disclosure.

“(4) Expiration.—The requirements of this subsection shall expire upon implementation of the public disclosure system established under subsection (b).


“(b) Electronic Filing and Online Public Availability of Financial Disclosure Forms of Certain Executive Branch Officials.—“(1) In general.—Subject to paragraph (6), and not later than January 1, 2014, the President, acting through the Director of the Office of Government Ethics, shall develop systems to enable—“(A) electronic filing of reports required by section 103 of the Ethics in Government Act of 1978 (5 U.S.C. App. 103), other than subsection (h) of such section; and

“(B) public access to—“(i) financial disclosure reports filed by the President, the Vice President, and any officer occupying a position listed in section 5312 or section 5313 of title 5, United States Code, having been nominated by the President and confirmed by the Senate to that position,

“(ii) reports filed by any individual described in clause (i) of a transaction disclosure required by section 103(l) of the Ethics in Government Act of 1978 [section 103(l) of Pub. L. 95–521, set out in this Appendix], and

“(iii) notices of extensions, amendments, and blind trusts, with respect to financial disclosure reports described in clauses (i) and (ii),

  pursuant to title I of the Ethics in Government Act of 1978 (5 U.S.C. App. 101 et seq.), through databases that are maintained on the official website of the Office of Government Ethics.


“(2) Login.—For purposes of filings under paragraph (1)(B), section 105(b)(2) of the Ethics in Government Act of 1978 (5 U.S.C. App. 105(b)(2)) does not apply.

“(3) Public availability.—Pursuant to section 105(b)(1) of the Ethics in Government Act of 1978 (5 U.S.C. App. 105(b)(1)), electronic availability on the official website of the Office of Government Ethics under paragraph (1)(B) shall be deemed to have met the public availability requirement.

“(4) Filers covered.—Executive branch employees required under title I of the Ethics in Government Act of 1978 to file financial disclosure reports shall be able to file the reports electronically with their supervising ethics office.

“(5) Extensions.—Notices of extension for financial disclosure shall be made available electronically under paragraph (1)(B) along with its related disclosure.

“(6) Additional time.—The requirements of this subsection may be implemented after the date provided in paragraph (1) if the Director of the Office of Government Ethics, after consultation with the Clerk of the House of Representatives and Secretary of the Senate, identifies in writing to relevant congressional committees the additional time needed for such implementation.”





Public Availability of Reports Filed Under Pre-1991 Ethics in Government Act ProvisionsPub. L. 101–280, § 9, May 4, 1990, 104 Stat. 162, provided that: “Those reports filed under title I [formerly classified to section 701 et seq. of Title 2, The Congress], II [formerly set out under the heading Executive Personnel Financial Disclosure Requirements in this Appendix], or III [formerly set out under the heading Judicial Personnel Financial Disclosure Requirements in the Appendix to Title 28, Judiciary and Judicial Procedure] of the Ethics in Government Act of 1978 [Pub. L. 95–521], as in effect before January 1, 1991, shall be made available to the public on or after such date in accordance with section 105 of that Act [this section], as amended by the Ethics Reform Act of 1989 [Pub. L. 101–194], and the provisions of such section shall apply with respect to those reports.”




§ 106. Review of reports(a)(1) Each designated agency ethics official or Secretary concerned shall make provisions to ensure that each report filed with him under this title is reviewed within sixty days after the date of such filing, except that the Director of the Office of Government Ethics shall review only those reports required to be transmitted to him under this title within sixty days after the date of transmittal.

(2) Each congressional ethics committee and the Judicial Conference shall make provisions to ensure that each report filed under this title is reviewed within sixty days after the date of such filing.


(b)(1) If after reviewing any report under subsection (a), the Director of the Office of Government Ethics, the Secretary concerned, the designated agency ethics official, a person designated by the congressional ethics committee, or a person designated by the Judicial Conference, as the case may be, is of the opinion that on the basis of information contained in such report the individual submitting such report is in compliance with applicable laws and regulations, he shall state such opinion on the report, and shall sign such report.

(2) If the Director of the Office of Government Ethics, the Secretary concerned, the designated agency ethics official, a person designated by the congressional ethics committee, or a person designated by the Judicial Conference, after reviewing any report under subsection (a)—(A) believes additional information is required to be submitted, he shall notify the individual submitting such report what additional information is required and the time by which it must be submitted, or

(B) is of the opinion, on the basis of information submitted, that the individual is not in compliance with applicable laws and regulations, he shall notify the individual, afford a reasonable opportunity for a written or oral response, and after consideration of such response, reach an opinion as to whether or not, on the basis of information submitted, the individual is in compliance with such laws and regulations.


(3) If the Director of the Office of Government Ethics, the Secretary concerned, the designated agency ethics official, a person designated by a congressional ethics committee, or a person designated by the Judicial Conference, reaches an opinion under paragraph (2)(B) that an individual is not in compliance with applicable laws and regulations, the official or committee shall notify the individual of that opinion and, after an opportunity for personal consultation (if practicable), determine and notify the individual of which steps, if any, would in the opinion of such official or committee be appropriate for assuring compliance with such laws and regulations and the date by which such steps should be taken. Such steps may include, as appropriate—(A) divestiture,

(B) restitution,

(C) the establishment of a blind trust,

(D) request for an exemption under section 208(b) of title 18, United States Code, or

(E) voluntary request for transfer, reassignment, limitation of duties, or resignation.

The use of any such steps shall be in accordance with such rules or regulations as the supervising ethics office may prescribe.

(4) If steps for assuring compliance with applicable laws and regulations are not taken by the date set under paragraph (3) by an individual in a position in the executive branch (other than in the Foreign Service or the uniformed services), appointment to which requires the advice and consent of the Senate, the matter shall be referred to the President for appropriate action.

(5) If steps for assuring compliance with applicable laws and regulations are not taken by the date set under paragraph (3) by a member of the Foreign Service or the uniformed services, the Secretary concerned shall take appropriate action.

(6) If steps for assuring compliance with applicable laws and regulations are not taken by the date set under paragraph (3) by any other officer or employee, the matter shall be referred to the head of the appropriate agency, the congressional ethics committee, or the Judicial Conference, for appropriate action; except that in the case of the Postmaster General or Deputy Postmaster General, the Director of the Office of Government Ethics shall recommend to the Governors of the Board of Governors of the United States Postal Service the action to be taken.

(7) Each supervising ethics office may render advisory opinions interpreting this title within its respective jurisdiction. Notwithstanding any other provision of law, the individual to whom a public advisory opinion is rendered in accordance with this paragraph, and any other individual covered by this title who is involved in a fact situation which is indistinguishable in all material aspects, and who acts in good faith in accordance with the provisions and findings of such advisory opinion shall not, as a result of such act, be subject to any penalty or sanction provided by this title.


(Pub. L. 95–521, title I, § 106, Oct. 26, 1978, 92 Stat. 1833; Pub. L. 101–194, title II, § 202, Nov. 30, 1989, 103 Stat. 1739; Pub. L. 101–280, § 3(1), (7), May 4, 1990, 104 Stat. 152, 155.)

Editorial Notes
Codification
Section was formerly classified to section 706 of Title 2, The Congress.

Amendments1990—Subsec. (a)(2). Pub. L. 101–280, § 3(1), struck out “of the United States” after “Judicial Conference”.
Subsec. (b)(1). Pub. L. 101–280, § 3(7)(B), substituted “the Secretary concerned, the designated agency ethics official,” for “Secretary concerned, designated agency ethics official, or”.
Pub. L. 101–280, § 3(7)(A), substituted “a person designated by the Judicial Conference” for “the Chairman of the Judicial Conference”.
Pub. L. 101–280, § 3(1), struck out “of the United States” after “Judicial Conference”.
Subsec. (b)(2). Pub. L. 101–280, § 3(7)(C), substituted “the Secretary concerned, the designated agency ethics official,” for “Secretary concerned, designated agency ethics official or”.
Pub. L. 101–280, § 3(7)(A), substituted “a person designated by the Judicial Conference” for “the Chairman of the Judicial Conference”.
Pub. L. 101–280, § 3(1), struck out “of the United States” after “Judicial Conference”.
Subsec. (b)(3). Pub. L. 101–280, § 3(7)(D), substituted “the Secretary concerned, the designated agency ethics official, a person designated by a congressional ethics committee, or a person designated by the” for “Secretary concerned, designated agency ethics official, a congressional ethics committee, or the”.
Pub. L. 101–280, § 3(1), struck out “of the United States” after “Judicial Conference”.
Subsec. (b)(4). Pub. L. 101–280, § 3(7)(E), inserted “in the executive branch” after “position” and substituted “Foreign Service” for “foreign service”.
Subsec. (b)(5). Pub. L. 101–280, § 3(7)(F), substituted “Foreign Service” for “foreign service”.
Subsec. (b)(6). Pub. L. 101–280, § 3(1), struck out “of the United States” after “Judicial Conference”.
Pub. L. 101–280, § 3(7)(G), substituted “employee,” for “employee”.
1989—Pub. L. 101–194 amended section generally, substituting provisions relating to review of reports for provisions relating to failure to file or filing false reports. See section 104(a) of this Appendix.

Statutory Notes and Related Subsidiaries
Effective Date of 1989 AmendmentAmendment by Pub. L. 101–194 effective Jan. 1, 1991, see section 204 of Pub. L. 101–194, set out as a note under section 101 of this Appendix.



§ 107. Confidential reports and other additional requirements(a)(1) Each supervising ethics office may require officers and employees under its jurisdiction (including special Government employees as defined in section 202 of title 18, United States Code) to file confidential financial disclosure reports, in such form as the supervising ethics office may prescribe. The information required to be reported under this subsection by the officers and employees of any department or agency shall be set forth in rules or regulations prescribed by the supervising ethics office, and may be less extensive than otherwise required by this title, or more extensive when determined by the supervising ethics office to be necessary and appropriate in light of sections 202 through 209 of title 18, United States Code, regulations promulgated thereunder, or the authorized activities of such officers or employees. Any individual required to file a report pursuant to section 101 shall not be required to file a confidential report pursuant to this subsection, except with respect to information which is more extensive than information otherwise required by this title. Subsections (a), (b), and (d) of section 105 shall not apply with respect to any such report.

(2) Any information required to be provided by an individual under this subsection shall be confidential and shall not be disclosed to the public.

(3) Nothing in this subsection exempts any individual otherwise covered by the requirement to file a public financial disclosure report under this title from such requirement.


(b) The provisions of this title requiring the reporting of information shall supersede any general requirement under any other provision of law or regulation with respect to the reporting of information required for purposes of preventing conflicts of interest or apparent conflicts of interest. Such provisions of this title shall not supersede the requirements of section 7342 of title 5, United States Code.

(c) Nothing in this Act requiring reporting of information shall be deemed to authorize the receipt of income, gifts, or reimbursements; the holding of assets, liabilities, or positions; or the participation in transactions that are prohibited by law, Executive order, rule, or regulation.

(Pub. L. 95–521, title I, § 107, Oct. 26, 1978, 92 Stat. 1834; Pub. L. 96–19, § 9(d), (g), June 13, 1979, 93 Stat. 42, 43; Pub. L. 101–194, title II, § 202, Nov. 30, 1989, 103 Stat. 1740.)

Editorial Notes

References in TextThis Act, referred to in subsec. (c), is Pub. L. 95–521, Oct. 26, 1978, 92 Stat. 1824, as amended, known as the Ethics in Government Act of 1978. For complete classification of this Act to the Code, see Short Title note set out under section 101 of this Appendix and Tables.

Codification
Section was formerly classified to section 707 of Title 2, The Congress.

Amendments1989—Pub. L. 101–194 amended section generally, substituting provisions relating to confidential reports and other additional requirements for provisions setting forth definitions for purposes of title I of Pub. L. 95–521. See section 109 of this Appendix.
1979—Par. (1). Pub. L. 96–19, § 9(d), substituted “gross income derived from business (and net income if the individual elects to include it)” for “net and gross income derived from business”.
Par. (16). Pub. L. 96–19, § 9(g), inserted quotation marks after “designated committee of the House of Representatives” and before “designated committee of the Senate”.

Statutory Notes and Related Subsidiaries
Effective Date of 1989 AmendmentAmendment by Pub. L. 101–194 effective Jan. 1, 1991, see section 204 of Pub. L. 101–194, set out as a note under section 101 of this Appendix.



§ 108. Authority of Comptroller General(a) The Comptroller General shall have access to financial disclosure reports filed under this title for the purposes of carrying out his statutory responsibilities.

(b) No later than December 31, 1992, and regularly thereafter, the Comptroller General shall conduct a study to determine whether the provisions of this title are being carried out effectively.

(Pub. L. 95–521, title I, § 108, Oct. 26, 1978, 92 Stat. 1835; Pub. L. 96–19, § 9(t), June 13, 1979, 93 Stat. 44; Pub. L. 101–194, title II, § 202, Nov. 30, 1989, 103 Stat. 1741.)

Editorial Notes
Codification
Section was formerly classified to section 708 of Title 2, The Congress.

Amendments1989—Pub. L. 101–194 amended section generally, substituting provisions relating to authority of Comptroller General for provision relating to preemption of State laws.
1979—Pub. L. 96–19 inserted “holding the office of Member or” after “financial disclosure by reason of”.

Statutory Notes and Related Subsidiaries
Effective Date of 1989 AmendmentAmendment by Pub. L. 101–194 effective Jan. 1, 1991, see section 204 of Pub. L. 101–194, set out as a note under section 101 of this Appendix.



§ 109. Definitions
For the purposes of this title, the term—(1) “congressional ethics committees” means the Select Committee on Ethics of the Senate and the Committee on Standards of Official Conduct of the House of Representatives;

(2) “dependent child” means, when used with respect to any reporting individual, any individual who is a son, daughter, stepson, or stepdaughter and who—(A) is unmarried and under age 21 and is living in the household of such reporting individual; or

(B) is a dependent of such reporting individual within the meaning of section 152 of the Internal Revenue Code of 1986 [26 U.S.C. 152];


(3) “designated agency ethics official” means an officer or employee who is designated to administer the provisions of this title within an agency;

(4) “executive branch” includes each Executive agency (as defined in section 105 of title 5, United States Code), other than the Government Accountability Office, and any other entity or administrative unit in the executive branch;

(5) “gift” means a payment, advance, forbearance, rendering, or deposit of money, or any thing of value, unless consideration of equal or greater value is received by the donor, but does not include—(A) bequest and other forms of inheritance;

(B) suitable mementos of a function honoring the reporting individual;

(C) food, lodging, transportation, and entertainment provided by a foreign government within a foreign country or by the United States Government, the District of Columbia, or a State or local government or political subdivision thereof;

(D) food and beverages which are not consumed in connection with a gift of overnight lodging;

(E) communications to the offices of a reporting individual, including subscriptions to newspapers and periodicals; or

(F) consumable products provided by home-State businesses to the offices of a reporting individual who is an elected official, if those products are intended for consumption by persons other than such reporting individual;


(6) “honoraria” has the meaning given such term in section 505 of this Act;

(7) “income” means all income from whatever source derived, including but not limited to the following items: compensation for services, including fees, commissions, and similar items; gross income derived from business (and net income if the individual elects to include it); gains derived from dealings in property; interest; rents; royalties; dividends; annuities; income from life insurance and endowment contracts; pensions; income from discharge of indebtedness; distributive share of partnership income; and income from an interest in an estate or trust;

(8) “judicial employee” means any employee of the judicial branch of the Government, of the United States Sentencing Commission, of the Tax Court, of the Court of Federal Claims, of the Court of Appeals for Veterans Claims, or of the United States Court of Appeals for the Armed Forces, who is not a judicial officer and who is authorized to perform adjudicatory functions with respect to proceedings in the judicial branch, or who occupies a position for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule;

(9) “Judicial Conference” means the Judicial Conference of the United States;

(10) “judicial officer” means the Chief Justice of the United States, the Associate Justices of the Supreme Court, and the judges of the United States courts of appeals, United States district courts, including the district courts in Guam, the Northern Mariana Islands, and the Virgin Islands, Court of Appeals for the Federal Circuit, Court of International Trade, Tax Court, Court of Federal Claims, Court of Appeals for Veterans Claims, United States Court of Appeals for the Armed Forces, and any court created by Act of Congress, the judges of which are entitled to hold office during good behavior;

(11) “legislative branch” includes—(A) the Architect of the Capitol;

(B) the Botanic Gardens;

(C) the Congressional Budget Office;

(D) the Government Accountability Office;

(E) the Government Publishing Office;

(F) the Library of Congress;

(G) the United States Capitol Police;

(H) the Office of Technology Assessment; and

(I) any other agency, entity, office, or commission established in the legislative branch;


(12) “Member of Congress” means a United States Senator, a Representative in Congress, a Delegate to Congress, or the Resident Commissioner from Puerto Rico;

(13) “officer or employee of the Congress” means—(A) any individual described under subparagraph (B), other than a Member of Congress or the Vice President, whose compensation is disbursed by the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives;

(B)(i) each officer or employee of the legislative branch (except any officer or employee of the Government Accountability Office) who, for at least 60 days, occupies a position for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule;

(ii) each officer or employee of the Government Accountability Office who, for at least 60 consecutive days, occupies a position for which the rate of basic pay, minus the amount of locality pay that would have been authorized under section 5304 of title 5, United States Code (had the officer or employee been paid under the General Schedule) for the locality within which the position of such officer or employee is located (as determined by the Comptroller General), is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule; and

(iii) at least one principal assistant designated for purposes of this paragraph by each Member who does not have an employee who occupies a position for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule;



(14) “personal hospitality of any individual” means hospitality extended for a nonbusiness purpose by an individual, not a corporation or organization, at the personal residence of that individual or his family or on property or facilities owned by that individual or his family;

(15) “reimbursement” means any payment or other thing of value received by the reporting individual, other than gifts, to cover travel-related expenses of such individual other than those which are—(A) provided by the United States Government, the District of Columbia, or a State or local government or political subdivision thereof;

(B) required to be reported by the reporting individual under section 7342 of title 5, United States Code; or

(C) required to be reported under section 304 of the Federal Election Campaign Act of 1971 (2 U.S.C. 434) [now 52 U.S.C. 30104];


(16) “relative” means an individual who is related to the reporting individual, as father, mother, son, daughter, brother, sister, uncle, aunt, great aunt, great uncle, first cousin, nephew, niece, husband, wife, grandfather, grandmother, grandson, granddaughter, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, stepfather, stepmother, stepson, stepdaughter, stepbrother, stepsister, half brother, half sister, or who is the grandfather or grandmother of the spouse of the reporting individual, and shall be deemed to include the fiance or fiancee of the reporting individual;

(17) “Secretary concerned” has the meaning set forth in section 101(a)(9) of title 10, United States Code, and, in addition, means—(A) the Secretary of Commerce, with respect to matters concerning the National Oceanic and Atmospheric Administration;

(B) the Secretary of Health and Human Services, with respect to matters concerning the Public Health Service; and

(C) the Secretary of State, with respect to matters concerning the Foreign Service;


(18) “supervising ethics office” means—(A) the Select Committee on Ethics of the Senate, for Senators, officers and employees of the Senate, and other officers or employees of the legislative branch required to file financial disclosure reports with the Secretary of the Senate pursuant to section 103(h) of this title;

(B) the Committee on Standards of Official Conduct of the House of Representatives, for Members, officers and employees of the House of Representatives and other officers or employees of the legislative branch required to file financial disclosure reports with the Clerk of the House of Representatives pursuant to section 103(h) of this title;

(C) the Judicial Conference for judicial officers and judicial employees; and

(D) the Office of Government Ethics for all executive branch officers and employees; and


(19) “value” means a good faith estimate of the dollar value if the exact value is neither known nor easily obtainable by the reporting individual.

(Pub. L. 95–521, title I, § 109, Oct. 26, 1978, 92 Stat. 1836; Pub. L. 101–194, title II, § 202, Nov. 30, 1989, 103 Stat. 1741; Pub. L. 101–280, § 3(1), (8), May 4, 1990, 104 Stat. 152, 155; Pub. L. 102–378, § 4(a)(2), Oct. 2, 1992, 106 Stat. 1357; Pub. L. 102–572, title IX, § 902(b)(2), Oct. 29, 1992, 106 Stat. 4516; Pub. L. 103–160, div. A, title XI, § 1182(d)(3), Nov. 30, 1993, 107 Stat. 1773; Pub. L. 103–337, div. A, title IX, § 924(d)(3), Oct. 5, 1994, 108 Stat. 2832; Pub. L. 104–186, title II, § 216(2), Aug. 20, 1996, 110 Stat. 1747; Pub. L. 105–368, title V, § 512(b)(1)(D), Nov. 11, 1998, 112 Stat. 3342; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 110–323, § 7, Sept. 22, 2008, 122 Stat. 3547; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537.)

Editorial Notes

References in TextThe General Schedule, referred to in pars. (8) and (13)(B), is set out under section 5332 of this title.

Codification
Section was formerly classified to section 709 of Title 2, The Congress.

Amendments2008—Par. (13)(B)(i). Pub. L. 110–323, § 7(1), inserted “(except any officer or employee of the Government Accountability Office)” after “legislative branch” and struck out “and” after semicolon.
Par. (13)(B)(ii), (iii). Pub. L. 110–323, § 7(2), (3), added cl. (ii) and redesignated former cl. (ii) as (iii).
2004—Pars. (4), (11)(D). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.
1998—Pars. (8), (10). Pub. L. 105–368 substituted “Court of Appeals for Veterans Claims” for “Court of Veterans Appeals”.
1996—Par. (13)(A). Pub. L. 104–186 substituted “Chief Administrative Officer” for “Clerk”.
1994—Pars. (8), (10). Pub. L. 103–337 substituted “Court of Appeals for the Armed Forces” for “Court of Military Appeals”.
1993—Par. (17). Pub. L. 103–160 substituted “section 101(a)(9) of title 10” for “section 101(8) of title 10” in introductory provisions.
1992—Par. (8). Pub. L. 102–572 substituted “Court of Federal Claims” for “Claims Court”.
Pub. L. 102–378, § 4(a)(2)(A), substituted “who occupies a position for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule” for “who is paid at a rate of basic pay equal to or greater than the minimum rate of basic pay in effect for grade GS–16 of the General Schedule”.
Par. (10). Pub. L. 102–572 substituted “Court of Federal Claims” for “Claims Court”.
Par. (13)(B)(i). Pub. L. 102–378, § 4(a)(2)(B), substituted “who, for at least 60 days, occupies a position for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule” for “who is compensated for at least 60 days at a rate of basic pay equal to or greater than the annual rate of basic pay in effect for grade GS–16 of the General Schedule”.
Par. (13)(B)(ii). Pub. L. 102–378, § 4(a)(2)(C), substituted “who occupies a position for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule” for “compensated at a rate equal to or in excess of the annual rate of basic pay in effect for grade GS–16 of the General Schedule”.
1990—Par. (1). Pub. L. 101–280, § 3(8)(A), substituted “Select Committee on Ethics of the Senate” for “Senate Select Committee on Ethics”.
Par. (4). Pub. L. 101–280, § 3(8)(B), inserted “, other than the General Accounting Office,” after “Code)”.
Par. (5)(C). Pub. L. 101–280, § 3(8)(C)(i), inserted “, the District of Columbia, or a State or local government or political subdivision thereof” after “United States Government”.
Par. (5)(D). Pub. L. 101–280, § 3(8)(C)(ii), amended subpar. (D) generally. Prior to amendment, subpar. (D) read as follows: “food and beverages consumed at banquets, receptions, or similar events; or”.
Par. (5)(E). Pub. L. 101–280, § 3(8)(C)(iii), substituted “individual,” for “individual” and inserted “or” after semicolon at end.
Par. (5)(F). Pub. L. 101–280, § 3(8)(C)(iv), added subpar. (F).
Par. (8). Pub. L. 101–280, § 3(8)(D), substituted “United States Sentencing Commission, of the Tax Court, of the Claims Court,” for “Tax Court,” and “who is paid at a rate of basic pay equal to or greater than the minimum rate of basic pay in effect for grade GS–16 of the General Schedule” for “who receives compensation at a rate at or in excess of the minimum rate prescribed for grade 16 of the General Schedule under section 5332 of title 5, United States Code;”.
Par. (10). Pub. L. 101–280, § 3(8)(E), substituted “Guam, the Northern Mariana Islands,” for “the Canal Zone, Guam,” struck out “Court of Claims,” after “Virgin Islands,” and inserted “Claims Court, Court of Veterans Appeals,” after “Tax Court,”.
Par. (13)(B)(i). Pub. L. 101–280, § 3(8)(F), substituted “at least 60” for “60 consecutive” and “of basic pay equal to or greater than” for “equal to or in excess of”.
Par. (15)(A). Pub. L. 101–280, § 3(8)(G), inserted “, the District of Columbia, or a State or local government or political subdivision thereof” after “Government”.
Par. (17)(C). Pub. L. 101–280, § 3(8)(H), added subpar. (C).
Par. (18)(A). Pub. L. 101–280, § 3(8)(I)(i), substituted “the Secretary of the Senate” for “such committee”.
Par. (18)(B). Pub. L. 101–280, § 3(8)(I)(ii), substituted “the Clerk of the House of Representatives” for “such committee”.
Par. (18)(C). Pub. L. 101–280, § 3(1), struck out “of the United States” after “Judicial Conference”.
Par. (18)(D). Pub. L. 101–280, § 3(8)(I)(iii), inserted “officers and” after “branch”.
1989—Pub. L. 101–194 amended section generally, substituting provisions setting forth definitions for purposes of title I of Pub. L. 95–521 for provisions relating to a study by the Comptroller General.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Standards of Official Conduct of House of Representatives changed to Committee on Ethics of House of Representatives by House Resolution No. 5, One Hundred Twelfth Congress, Jan. 5, 2011.
“Government Publishing Office” substituted for “Government Printing Office” in par. (11)(E) on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of Title 44, Public Printing and Documents.

Effective Date of 1998 AmendmentAmendment by Pub. L. 105–368 effective on first day of first month beginning more than 90 days after Nov. 11, 1998, see section 513 of Pub. L. 105–368, set out as a note under section 7251 of Title 38, Veterans’ Benefits.

Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of Title 28, Judiciary and Judicial Procedure.

Effective Date of 1989 AmendmentAmendment by Pub. L. 101–194 effective Jan. 1, 1991, see section 204 of Pub. L. 101–194, set out as a note under section 101 of this Appendix.


Transfer of Functions
Statutory functions, duties, or authority of Chief Administrative Officer of the House of Representatives or Secretary of the Senate as disbursing officers for the Capitol Police transferred to Chief of the Capitol Police, and references in any law or resolution before Feb. 20, 2003, to funds paid or disbursed by Chief Administrative Officer of the House of Representatives and Secretary of the Senate relating to pay and allowances of Capitol Police employees deemed to refer to Chief of the Capitol Police. See section 1907(a) of Title 2, The Congress.



§ 110. Notice of actions taken to comply with ethics agreements(a) In any case in which an individual agrees with that individual’s designated agency ethics official, the Office of Government Ethics, a Senate confirmation committee, a congressional ethics committee, or the Judicial Conference, to take any action to comply with this Act or any other law or regulation governing conflicts of interest of, or establishing standards of conduct applicable with respect to, officers or employees of the Government, that individual shall notify in writing the designated agency ethics official, the Office of Government Ethics, the appropriate committee of the Senate, the congressional ethics committee, or the Judicial Conference, as the case may be, of any action taken by the individual pursuant to that agreement. Such notification shall be made not later than the date specified in the agreement by which action by the individual must be taken, or not later than three months after the date of the agreement, if no date for action is so specified.

(b) If an agreement described in subsection (a) requires that the individual recuse himself or herself from particular categories of agency or other official action, the individual shall reduce to writing those subjects regarding which the recusal agreement will apply and the process by which it will be determined whether the individual must recuse himself or herself in a specific instance. An individual shall be considered to have complied with the requirements of subsection (a) with respect to such recusal agreement if such individual files a copy of the document setting forth the information described in the preceding sentence with such individual’s designated agency ethics official or the appropriate supervising ethics office within the time prescribed in the last sentence of subsection (a).

(Pub. L. 95–521, title I, § 110, as added Pub. L. 101–194, title II, § 202, Nov. 30, 1989, 103 Stat. 1744; amended Pub. L. 101–280, § 3(1), May 4, 1990, 104 Stat. 152.)

Editorial Notes

References in TextThis Act, referred to in subsec. (a), is Pub. L. 95–521, Oct. 26, 1978, 92 Stat. 1824, as amended, known as the Ethics in Government Act of 1978. For complete classification of this Act to the Code, see Short Title note set out under section 101 of this Appendix and Tables.

Amendments1990—Subsec. (a). Pub. L. 101–280 struck out “of the United States” after “Judicial Conference” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1991, see section 204 of Pub. L. 101–194, set out as an Effective Date of 1989 Amendment note under section 101 of this Appendix.



§ 111. Administration of provisions
The provisions of this title shall be administered by—(1) the Director of the Office of Government Ethics, the designated agency ethics official, or the Secretary concerned, as appropriate, with regard to officers and employees described in paragraphs (1) through (8) of section 101(f);

(2) the Select Committee on Ethics of the Senate and the Committee on Standards of Official Conduct of the House of Representatives, as appropriate, with regard to officers and employees described in paragraphs (9) and (10) of section 101(f); and

(3) the Judicial Conference in the case of an officer or employee described in paragraphs (11) and (12) of section 101(f).

The Judicial Conference may delegate any authority it has under this title to an ethics committee established by the Judicial Conference.
(Pub. L. 95–521, title I, § 111, as added Pub. L. 101–194, title II, § 202, Nov. 30, 1989, 103 Stat. 1744; amended Pub. L. 101–280, § 3(1), (9), May 4, 1990, 104 Stat. 152, 157.)

Editorial Notes
Amendments1990—Pub. L. 101–280, § 3(9)(C), inserted sentence at end authorizing Judicial Conference to delegate its authority to an ethics committee.
Par. (2). Pub. L. 101–280, § 3(9)(A), substituted “Select Committee on Ethics of the Senate” for “Senate Select Committee on Ethics”.
Par. (3). Pub. L. 101–280, § 3(9)(B), struck out “and clerk of the applicable court, as appropriate,” before “in the case of”.
Pub. L. 101–280, § 3(1), struck out “of the United States” after “Judicial Conference”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Standards of Official Conduct of House of Representatives changed to Committee on Ethics of House of Representatives by House Resolution No. 5, One Hundred Twelfth Congress, Jan. 5, 2011.

Effective DateSection effective Jan. 1, 1991, see section 204 of Pub. L. 101–194, set out as an Effective Date of 1989 Amendment note under section 101 of this Appendix.

Transmittal of Financial Disclosure ReportsPub. L. 101–194, title IX, § 902, Nov. 30, 1989, 103 Stat. 1780, provided that:
“(a) The Select Committee on Ethics shall transmit a copy of each report filed with it under title I of the Ethics in Government Act of 1978 [section 101 et seq. of Pub. L. 95–521, set out in this Appendix] (other than a report filed by a Member of Congress) to the head of the employing office of the individual filing the report.

“(b) For purposes of this section, the head of the employing office shall be—“(A) in the case of an employee of a Member, the Member by whom that person is employed;

“(B) in the case of an employee of a Committee, the chairman and ranking minority member of such Committee;

“(C) in the case of an employee on the leadership staff, the Member of the leadership on whose staff such person serves; and

“(D) in the case of any other employee of the legislative branch, the head of the office in which such individual serves.”







[§ 112. Repealed. Pub. L. 101–280, § 3(10)(A), May 4, 1990, 104 Stat. 157]

Section, Pub. L. 95–521, title I, § 112, as added Pub. L. 101–194, title II, § 202, Nov. 30, 1989, 103 Stat. 1744, provided that the provisions made by title I of Pub. L. 95–521 take effect on Jan. 1, 1990, and be applicable to reports filed under such title after Jan. 1, 1991. See section 3(10)(C) of Pub. L. 101–280 and section 204 of Pub. L. 101–194, set out as an Effective Date of 1989 Amendment note under section 101 of this Appendix.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective May 4, 1990, see section 11 of Pub. L. 101–280, set out as an Effective Date of 1990 Amendment note under section 101 of this Appendix.




[TITLE II—REPEALED]


[Sections 201 to 212 of Pub. L. 95–521, title II, Oct. 26, 1978, 92 Stat. 1836, as amended by Pub. L. 96–19, §§ 2(a)(2), (c)(2), 3(a)(2), (b), 4(a), (d), (g), 5, 6, 7(a)–(c), (d)(2), (e), (f), 8(b), 9(c)(2), (d), (f), (h)–(o), June 13, 1979, 93 Stat. 37–43; Pub. L. 98–150, §§ 6–11, Nov. 11, 1983, 97 Stat. 960–962; Pub. L. 99–190, § 148(b), Dec. 19, 1985, 99 Stat. 1325; Pub. L. 100–191, § 3(b), Dec. 15, 1987, 101 Stat. 1306, which related to executive personnel financial disclosure requirements, were repealed by Pub. L. 101–194, title II, § 201, Nov. 30, 1989, 103 Stat. 1724.]

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1991, see section 204 of Pub. L. 101–194, set out as an Effective Date of 1989 Amendment note under section 101 of this Appendix.
Provisions of title II of Pub. L. 95–521, as in effect prior to Nov. 30, 1989, effective until Jan. 1, 1991, as if Pub. L. 101–194 had not been enacted, except that section 202(f)(4)(B) of Pub. L. 95–521 repealed effective Jan. 1, 1990, and nothing in title II of Pub. L. 101–194 to be construed to prevent prosecution of civil actions against individuals for violations of title II of Pub. L. 95–521 before Jan. 1, 1991, see section 3(10)(C), (D) of Pub. L. 101–280, set out as an Effective Date of 1989 Amendment note under section 101 of this Appendix.



[TITLE III—REPEALED]


[Sections 301 to 309 of Pub. L. 95–521, title III, Oct. 26, 1978, 92 Stat. 1851, as amended by Pub. L. 96–19, §§ 2(a)(3), (c)(3), 3(a)(3), (b), 4(c), 6, 7(a)–(c), (d)(2), (e), (f), 8(c), 9(c)(3), (d), (j), (p)–(r), June 13, 1979, 93 Stat. 37–43; Pub. L. 96–417, title VI, § 601(9), Oct. 10, 1980, 94 Stat. 1744; Pub. L. 96–579, § 12(c), Dec. 23, 1980, 94 Stat. 3369; Pub. L. 97–164, title I, § 163(a)(6), Apr. 2, 1982, 96 Stat. 49; Pub. L. 98–150, § 10, Nov. 11, 1983, 97 Stat. 962; Pub. L. 99–573, § 6, Oct. 28, 1986, 100 Stat. 3231; Pub. L. 101–237, title VI, § 602(a)(1), Dec. 18, 1989, 103 Stat. 2094, which related to judicial personnel financial disclosure requirements, were repealed by Pub. L. 101–194, title II, § 201, Nov. 30, 1989, 103 Stat. 1724.]

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1991, see section 204 of Pub. L. 101–194, set out as an Effective Date of 1989 Amendment note under section 101 of this Appendix.
Provisions of title III of Pub. L. 95–521, as in effect prior to Nov. 30, 1989, effective until Jan. 1, 1991, as if Pub. L. 101–194 had not been enacted, and nothing in title II of Pub. L. 101–194 to be construed to prevent prosecution of civil actions against individuals for violations of title III of Pub. L. 95–521 before Jan. 1, 1991, see section 3(10)(C), (D) of Pub. L. 101–280, set out as an Effective Date of 1989 Amendment note under section 101 of this Appendix.



TITLE IV—OFFICE OF GOVERNMENT ETHICS
§ 401. Establishment; appointment of Director(a) There is established an executive agency to be known as the Office of Government Ethics.

(b) There shall be at the head of the Office of Government Ethics a Director (hereinafter referred to as the “Director”), who shall be appointed by the President, by and with the advice and consent of the Senate. Effective with respect to any individual appointed or reappointed by the President as Director on or after October 1, 1983, the term of service of the Director shall be five years.

(c) The Director may—(1) appoint officers and employees, including attorneys, in accordance with chapter 51 and subchapter III of chapter 53 of title 5, United States Code; and

(2) contract for financial and administrative services (including those related to budget and accounting, financial reporting, personnel, and procurement) with the General Services Administration, or such other Federal agency as the Director determines appropriate, for which payment shall be made in advance, or by reimbursement, from funds of the Office of Government Ethics in such amounts as may be agreed upon by the Director and the head of the agency providing such services.

Contract authority under paragraph (2) shall be effective for any fiscal year only to the extent that appropriations are available for that purpose.

(Pub. L. 95–521, title IV, § 401, Oct. 26, 1978, 92 Stat. 1862; Pub. L. 98–150, § 2, Nov. 11, 1983, 97 Stat. 959; Pub. L. 100–598, § 3, Nov. 3, 1988, 102 Stat. 3031; Pub. L. 104–179, § 4(b)(2)(A), Aug. 6, 1996, 110 Stat. 1567.)

Editorial Notes
Amendments1996—Pub. L. 104–179 substituted “Establishment; appointment of Director” for “Office of Government Ethics” in section catchline.
1988—Subsec. (a). Pub. L. 100–598, § 3(a), substituted “an executive agency to be known as” for “in the Office of Personnel Management an office to be known as”.
Subsec. (c). Pub. L. 100–598, § 3(b), added subsec. (c).
1983—Subsec. (b). Pub. L. 98–150 inserted provision that, effective with respect to any individual appointed or reappointed by the President as Director on or after Oct. 1, 1983, the term of service of the Director shall be five years.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentPub. L. 100–598, § 10, Nov. 3, 1988, 102 Stat. 3035, provided that:
“(a) In General.—Except as provided in subsection (b), the amendments made by this Act [enacting section 408 of Pub. L. 95–521, set out in this Appendix, and amending sections 401 to 403, 405, and 407 of Pub. L. 95–521, set out in this Appendix, and sections 5314 and 5316 of this title] shall take effect on the date of the enactment of this Act [Nov. 3, 1988].

“(b) Exception.—The amendments made by section 3 [amending section 401 of Pub. L. 95–521, set out in this Appendix] shall take effect on October 1, 1989.”




Effective Date of 1983 AmendmentAmendment by Pub. L. 98–150 effective Oct. 1, 1983, see section 13 of Pub. L. 98–150 set out as a note under section 102 of this Appendix.



§ 402. Authority and functions(a) The Director shall provide, in consultation with the Office of Personnel Management, overall direction of executive branch policies related to preventing conflicts of interest on the part of officers and employees of any executive agency, as defined in section 105 of title 5, United States Code.

(b) The responsibilities of the Director shall include—(1) developing, in consultation with the Attorney General and the Office of Personnel Management, rules and regulations to be promulgated by the President or the Director pertaining to conflicts of interest and ethics in the executive branch, including rules and regulations establishing procedures for the filing, review, and public availability of financial statements filed by officers and employees in the executive branch as required by title II of this Act;

(2) developing, in consultation with the Attorney General and the Office of Personnel Management, rules and regulations to be promulgated by the President or the Director pertaining to the identification and resolution of conflicts of interest;

(3) monitoring and investigating compliance with the public financial disclosure requirements of title II of this Act by officers and employees of the executive branch and executive agency officials responsible for receiving, reviewing, and making available financial statements filed pursuant to such title;

(4) conducting a review of financial statements to determine whether such statements reveal possible violations of applicable conflict of interest laws or regulations and recommending appropriate action to correct any conflict of interest or ethical problems revealed by such review;

(5) monitoring and investigating individual and agency compliance with any additional financial reporting and internal review requirements established by law for the executive branch;

(6) interpreting rules and regulations issued by the President or the Director governing conflict of interest and ethical problems and the filing of financial statements;

(7) consulting, when requested, with agency ethics counselors and other responsible officials regarding the resolution of conflict of interest problems in individual cases;

(8) establishing a formal advisory opinion service whereby advisory opinions are rendered on matters of general applicability or on important matters of first impression after, to the extent practicable, providing interested parties with an opportunity to transmit written comments with respect to the request for such advisory opinion, and whereby such advisory opinions are compiled, published, and made available to agency ethics counselors and the public;

(9) ordering corrective action on the part of agencies and employees which the Director deems necessary;

(10) requiring such reports from executive agencies as the Director deems necessary;

(11) assisting the Attorney General in evaluating the effectiveness of the conflict of interest laws and in recommending appropriate amendments;

(12) evaluating, with the assistance of the Attorney General and the Office of Personnel Management, the need for changes in rules and regulations issued by the Director and the agencies regarding conflict of interest and ethical problems, with a view toward making such rules and regulations consistent with and an effective supplement to the conflict of interest laws;

(13) cooperating with the Attorney General in developing an effective system for reporting allegations of violations of the conflict of interest laws to the Attorney General, as required by section 535 of title 28, United States Code;

(14) providing information on and promoting understanding of ethical standards in executive agencies; and

(15) developing, in consultation with the Office of Personnel Management, and promulgating such rules and regulations as the Director determines necessary or desirable with respect to the evaluation of any item required to be reported by title II of this Act.


(c) In the development of policies, rules, regulations, procedures, and forms to be recommended, authorized, or prescribed by him, the Director shall consult when appropriate with the executive agencies affected and with the Attorney General.

(d)(1) The Director shall, by the exercise of any authority otherwise available to the Director under this title, ensure that each executive agency has established written procedures relating to how the agency is to collect, review, evaluate, and, if applicable, make publicly available, financial disclosure statements filed by any of its officers or employees.

(2) In carrying out paragraph (1), the Director shall ensure that each agency’s procedures are in conformance with all applicable requirements, whether established by law, rule, regulation, or Executive order.


(e) In carrying out subsection (b)(10), the Director shall prescribe regulations under which—(1) each executive agency shall be required to submit to the Office an annual report containing—(A) a description and evaluation of the agency’s ethics program, including any educational, counseling, or other services provided to officers and employees, in effect during the period covered by the report; and

(B) the position title and duties of—(i) each official who was designated by the agency head to have primary responsibility for the administration, coordination, and management of the agency’s ethics program during any portion of the period covered by the report; and

(ii) each officer or employee who was designated to serve as an alternate to the official having primary responsibility during any portion of such period; and


(C) any other information that the Director may require in order to carry out the responsibilities of the Director under this title; and


(2) each executive agency shall be required to inform the Director upon referral of any alleged violation of Federal conflict of interest law to the Attorney General pursuant to section 535 of title 28, United States Code, except that nothing under this paragraph shall require any notification or disclosure which would otherwise be prohibited by law.


(f)(1) In carrying out subsection (b)(9) with respect to executive agencies, the Director—(A) may—(i) order specific corrective action on the part of an agency based on the failure of such agency to establish a system for the collection, filing, review, and, when applicable, public inspection of financial disclosure statements, in accordance with applicable requirements, or to modify an existing system in order to meet applicable requirements; or

(ii) order specific corrective action involving the establishment or modification of an agency ethics program (other than with respect to any matter under clause (i)) in accordance with applicable requirements; and


(B) shall, if an agency has not complied with an order under subparagraph (A) within a reasonable period of time, notify the President and the Congress of the agency’s noncompliance in writing (including, with the notification, any written comments which the agency may provide).


(2)(A) In carrying out subsection (b)(9) with respect to individual officers and employees—(i) the Director may make such recommendations and provide such advice to such officers and employees as the Director considers necessary to ensure compliance with rules, regulations, and Executive orders relating to conflicts of interest or standards of conduct;

(ii) if the Director has reason to believe that an officer or employee is violating, or has violated, any rule, regulation, or Executive order relating to conflicts of interest or standards of conduct, the Director—(I) may recommend to the head of the officer’s or employee’s agency that such agency head investigate the possible violation and, if the agency head finds such a violation, that such agency head take any appropriate disciplinary action (such as reprimand, suspension, demotion, or dismissal) against the officer or employee, except that, if the officer or employee involved is the agency head, any such recommendation shall instead be submitted to the President; and

(II) shall notify the President in writing if the Director determines that the head of an agency has not conducted an investigation pursuant to subclause (I) within a reasonable time after the Director recommends such action;


(iii) if the Director finds that an officer or employee is violating any rule, regulation, or Executive order relating to conflicts of interest or standards of conduct, the Director—(I) may order the officer or employee to take specific action (such as divestiture, recusal, or the establishment of a blind trust) to end such violation; and

(II) shall, if the officer or employee has not complied with the order under subclause (I) within a reasonable period of time, notify, in writing, the head of the officer’s or employee’s agency of the officer’s or employee’s noncompliance, except that, if the officer or employee involved is the agency head, the notification shall instead be submitted to the President; and


(iv) if the Director finds that an officer or employee is violating, or has violated, any rule, regulation, or Executive order relating to conflicts of interest or standards of conduct, the Director—(I) may recommend to the head of the officer’s or employee’s agency that appropriate disciplinary action (such as reprimand, suspension, demotion, or dismissal) be brought against the officer or employee, except that if the officer or employee involved is the agency head, any such recommendations shall instead be submitted to the President; and

(II) may notify the President in writing if the Director determines that the head of an agency has not taken appropriate disciplinary action within a reasonable period of time after the Director recommends such action.



(B)(i) In order to carry out the Director’s duties and responsibilities under subparagraph (A)(iii) or (iv) with respect to individual officers and employees, the Director may conduct investigations and make findings concerning possible violations of any rule, regulation, or Executive order relating to conflicts of interest or standards of conduct applicable to officers and employees of the executive branch.

(ii)(I) Subject to clause (iv) of this subparagraph, before any finding is made under subparagraphs (A)(iii) or (iv), the officer or employee involved shall be afforded notification of the alleged violation, and an opportunity to comment, either orally or in writing, on the alleged violation.

(II) The Director shall, in accordance with section 553 of title 5, United States Code, establish procedures for such notification and comment.


(iii) Subject to clause (iv) of this subparagraph, before any action is ordered under subparagraph (A)(iii), the officer or employee involved shall be afforded an opportunity for a hearing, if requested by such officer or employee, except that any such hearing shall be conducted on the record.

(iv) The procedures described in clauses (ii) and (iii) of this subparagraph do not apply to findings or orders for action made to obtain compliance with the financial disclosure requirements in title 2 11 So in original. Probably should be title “II”. of this Act. For those findings and orders, the procedures in section 206 of this Act shall apply.



(3) The Director shall send a copy of any order under paragraph (2)(A)(iii) to—(A) the officer or employee who is the subject of such order; and

(B) the head of officer’s or employee’s agency or, if such officer or employee is the agency head, to the President.


(4) For purposes of paragraphs (2)(A)(ii), (iii), (iv), and (3)(B), in the case of an officer or employee within an agency which is headed by a board, committee, or other group of individuals (rather than by a single individual), any notification, recommendation, or other matter which would otherwise be sent to an agency head shall instead be sent to the officer’s or employee’s appointing authority.

(5) Nothing in this title shall be considered to allow the Director (or any designee) to make any finding that a provision of title 18, United States Code, or any criminal law of the United States outside of such title, has been or is being violated.

(6) Notwithstanding any other provision of law, no record developed pursuant to the authority of this section concerning an investigation of an individual for a violation of any rule, regulation, or Executive order relating to a conflict of interest shall be made available pursuant to section 552(a)(3) of title 5, United States Code, unless the request for such information identifies the individual to whom such records relate and the subject matter of any alleged violation to which such records relate, except that nothing in this subsection shall affect the application of the provisions of section 552(b) of title 5, United States Code, to any record so identified.


(Pub. L. 95–521, title IV, § 402, Oct. 26, 1978, 92 Stat. 1862; Pub. L. 96–19, § 9(e), (s), June 13, 1979, 93 Stat. 43, 44; Pub. L. 98–150, § 3(a), (b), Nov. 11, 1983, 97 Stat. 959; Pub. L. 100–598, §§ 5–7, Nov. 3, 1988, 102 Stat. 3032, 3033.)

Editorial Notes

References in TextTitle II of this Act, referred to in subsec. (b)(1), (3), and (15), and title 2 of this Act, referred to in subsec. (f)(2)(B)(iv), is title II of Pub. L. 95–521, which was set out in this Appendix prior to repeal by Pub. L. 101–194, title II, § 201, Nov. 30, 1989, 103 Stat. 1724.
Section 206 of this Act, referred to in subsec. (f)(2)(B)(iv), is section 206 of Pub. L. 95–521, which was set out in this Appendix prior to repeal by Pub. L. 101–194, title II, § 201, Nov. 30, 1989, 103 Stat. 1724.

Amendments1988—Subsecs. (d) to (f). Pub. L. 100–598 added subsecs. (d) to (f).
1983—Subsec. (a). Pub. L. 98–150, § 3(a), substituted “in consultation with” for “under the general supervision of”.
Subsec. (b)(1). Pub. L. 98–150, § 3(b)(1), struck out “and recommending to the Office of Personnel Management” after “(1) developing”, inserted “and the Office of Personnel Management” after “Attorney General”, and substituted “President or the Director” for “President or the Office of Personnel Management”.
Subsec. (b)(2). Pub. L. 98–150, § 3(b)(2), struck out “and recommending to the Office of Personnel Management” after “(2) developing”, inserted “and the Office of Personnel Management” after “Attorney General”, and substituted “President or the Director” for “President or the Office of Personnel Management”.
Subsec. (b)(6). Pub. L. 98–150, § 3(b)(3), substituted “Director” for “Office of Personnel Management”.
Subsec. (b)(12). Pub. L. 98–150, § 3(b)(4), inserted “and the Office of Personnel Management” after “Attorney General”, and substituted “Director” for “Office of Personnel Management”.
Subsec. (b)(15). Pub. L. 98–150, § 3(b)(5), substituted “, in consultation with the Office of Personnel Management, and promulgating” for “and recommending for promulgation by the Office of Personnel Management”.
1979—Subsec. (b)(1). Pub. L. 96–19, § 9(s), substituted “consultation” for “consulation” and struck out a comma after “rules and regulations” and “President”.
Subsec. (b)(15). Pub. L. 96–19, § 9(e)(2), added par. (15).
Subsec. (d). Pub. L. 96–19, § 9(e)(1), repealed subsec. (d) which required the promulgation of a regulation establishing a method of readily determining, without expert appraisal, the fair market value of assets required to be disclosed.

Statutory Notes and Related Subsidiaries
Effective Date of 1983 AmendmentAmendment by Pub. L. 98–150 effective Oct. 1, 1983, see section 13 of Pub. L. 98–150 set out as a note under section 102 of this Appendix.

Rules and Regulations in Effect Before October 1, 1983Pub. L. 98–150, § 3(d), Nov. 11, 1983, 97 Stat. 960, provided that:
“(1) Any rules or regulations issued under section 402 of the Ethics in Government Act of 1978 [this section] which are in effect immediately before the effective date of the amendments made by this Act [Oct. 1, 1983] shall remain in effect according to their terms until modified, superseded, set aside, or revoked on or after such effective date.

“(2) The responsibilities of the Director of the Office of Government Ethics under paragraphs (6) and (12), respectively, of section 402(b) of the Ethics in Government Act of 1978 [this section], with respect to rules and regulations issued by the Office of Personnel Management before the effective date of the amendments made by this Act [Oct. 1, 1983] shall not be affected by this Act or any of the amendments made by this Act [see Effective Date of 1983 Amendment note set out under section 102 of this Appendix].”






§ 403. Administrative provisions(a) Upon the request of the Director, each executive agency is directed to—(1) make its services, personnel, and facilities available to the Director to the greatest practicable extent for the performance of functions under this Act; and

(2) except when prohibited by law, furnish to the Director all information and records in its possession which the Director may determine to be necessary for the performance of his duties.

The authority of the Director under this section includes the authority to request assistance from the inspector general of an agency in conducting investigations pursuant to the Office of Government Ethics responsibilities under this Act. The head of any agency may detail such personnel and furnish such services, with or without reimbursement, as the Director may request to carry out the provisions of this Act 11 So in original. Probably should be followed by a period.

(b)(1) The Director is authorized to accept and utilize on behalf of the United States, any gift, donation, bequest, or devise of money, use of facilities, personal property, or services for the purpose of aiding or facilitating the work of the Office of Government Ethics.

(2) No gift may be accepted—(A) that attaches conditions inconsistent with applicable laws or regulations; or

(B) that is conditioned upon or will require the expenditure of appropriated funds that are not available to the Office of Government Ethics.


(3) The Director shall establish written rules setting forth the criteria to be used in determining whether the acceptance of contributions of money, services, use of facilities, or personal property under this subsection would reflect unfavorably upon the ability of the Office of Government Ethics, or any employee of such Office, to carry out its responsibilities or official duties in a fair and objective manner, or would compromise the integrity or the appearance of the integrity of its programs or any official involved in those programs.


(Pub. L. 95–521, title IV, § 403, Oct. 26, 1978, 92 Stat. 1863; Pub. L. 98–150, § 5, Nov. 11, 1983, 97 Stat. 960; Pub. L. 100–598, § 9, Nov. 3, 1988, 102 Stat. 3035; Pub. L. 104–179, § 2, Aug. 6, 1996, 110 Stat. 1566.)

Editorial Notes

References in TextThis Act, referred to in subsec. (a), is Pub. L. 95–521, Oct. 26, 1978, 92 Stat. 1824, as amended, known as the Ethics in Government Act of 1978. For complete classification of this Act to the Code, see Short Title note set out under section 101 of this Appendix and Tables.

Amendments1996—Pub. L. 104–179 designated existing provisions as subsec. (a) and added subsec. (b).
1988—Pub. L. 100–598 substituted “pursuant to the Office of Government Ethics responsibilities under this Act. The head of any agency may detail such personnel and furnish such services, with or without reimbursement, as the Director may request to carry out the provisions of this Act” for “pursuant to subsections (b)(3) and (b)(4) of section 402.” in closing provisions.
1983—Pub. L. 98–150 inserted provision that the authority of the Director under this section includes the authority to request assistance from the inspector general of an agency in conducting the investigations pursuant to subsections (b)(3) and (b)(4) of section 402.

Statutory Notes and Related Subsidiaries
Effective Date of 1983 AmendmentAmendment by Pub. L. 98–150 effective Oct. 1, 1983, see section 13 of Pub. L. 98–150 set out as a note under section 102 of this Appendix.



§ 404. Rules and regulations
In promulgating rules and regulations pertaining to financial disclosure, conflict of interest, and ethics in the executive branch, the Director shall issue rules and regulations in accordance with chapter 5 of title 5, United States Code. Any person may seek judicial review of any such rule or regulation.
(Pub. L. 95–521, title IV, § 404, Oct. 26, 1978, 92 Stat. 1863; Pub. L. 98–150, § 3(c), Nov. 11, 1983, 97 Stat. 960.)

Editorial Notes
Amendments1983—Pub. L. 98–150 substituted “Director” for “Office of Personnel Management”.

Statutory Notes and Related Subsidiaries
Effective Date of 1983 AmendmentAmendment by Pub. L. 98–150 effective Oct. 1, 1983, see section 13 of Pub. L. 98–150 set out as a note under section 102 of this Appendix.



§ 405. Authorization of appropriations
There are authorized to be appropriated to carry out this title such sums as may be necessary for fiscal year 2007 11 So in original. Probably should end with a period.
(Pub. L. 95–521, title IV, § 405, Oct. 26, 1978, 92 Stat. 1863; Pub. L. 98–150, § 12, Nov. 11, 1983, 97 Stat. 963; Pub. L. 100–598, § 2, Nov. 3, 1988, 102 Stat. 3031; Pub. L. 101–334, § 2, July 16, 1990, 104 Stat. 318; Pub. L. 102–506, § 2, Oct. 24, 1992, 106 Stat. 3280; Pub. L. 104–179, § 3, Aug. 6, 1996, 110 Stat. 1566; Pub. L. 107–119, § 2, Jan. 15, 2002, 115 Stat. 2382; Pub. L. 109–289, div. B, title II, § 21069, as added Pub. L. 110–5, § 2, Feb. 15, 2007, 121 Stat. 57.)

Editorial Notes
Amendments2007—Pub. L. 109–289, § 21069, as added by Pub. L. 110–5, amended text of section generally. Prior to amendment, text read as follows: “There are authorized to be appropriated to carry out this title such sums as may be necessary for each of fiscal years 2002 through 2006.”
2002—Pub. L. 107–119 substituted “2002 through 2006” for “1997 through 1999”.
1996—Pub. L. 104–179 amended text of section generally. Prior to amendment, text read as follows: “There are authorized to be appropriated to carry out the provisions of this title and for no other purpose—
“(1) not to exceed $2,500,000 for the fiscal year ending September 30, 1989;
“(2) not to exceed $5,000,000 for the fiscal year ending September 30, 1990; and
“(3) such sums as may be necessary for each of the 4 fiscal years thereafter.”
1992—Pub. L. 102–506 struck out “and” at end of par. (1), substituted “the fiscal year ending September 30, 1990; and” for “each of the 5 fiscal years thereafter.” in par. (2), and added par. (3).
1990—Par. (2). Pub. L. 101–334 substituted “$5,000,000” for “$3,500,000”.
1988—Pub. L. 100–598 amended section generally. Prior to amendment, section read as follows: “There are authorized to be appropriated to carry out the provisions of this title, and for no other purpose—
“(1) not to exceed $2,000,000 for the fiscal year ending September 30, 1979; and
“(2) not to exceed $2,000,000 for each of the nine fiscal years thereafter.”
1983—Par. (2). Pub. L. 98–150 substituted “nine” for “four”.

Statutory Notes and Related Subsidiaries
Effective Date of 1983 AmendmentAmendment by Pub. L. 98–150 effective Oct. 1, 1983, see section 13 of Pub. L. 98–150 set out as a note under section 102 of this Appendix.



§ 406. Omitted
Editorial Notes
Codification
Section, Pub. L. 95–521, title IV, § 406, Oct. 26, 1978, 92 Stat. 1864, amended section 5316 of Title 5, Government Organization and Employees.



§ 407. Annual pay of Director
[Section amended sections 5314 and 5316 of Title 5, Government Organization and Employees.]
(Pub. L. 95–521, title IV, § 407, as added Pub. L. 98–150, § 4, Nov. 11, 1983, 97 Stat. 960; amended Pub. L. 100–598, § 8, Nov. 3, 1988, 102 Stat. 3035.)

Editorial Notes
Amendments1988—Pub. L. 100–598 substituted “Annual pay of Director” for “Submission of budget” in section catchline and amended text generally. Prior to amendment, text read as follows:
“(a) In the budget submitted to the Congress pursuant to section 1105(a) of title 31, United States Code, the President shall include estimated expenditures and proposed appropriations the President decides are necessary to support the Office of Government Ethics in the fiscal year for which the budget is submitted and the four fiscal years after that year.
“(b) In the statement of changes submitted to Congress with respect to the budget pursuant to section 1106(b) of title 31, United States Code, the President shall specify the effect of such changes on the information submitted pursuant to subsection (a) of this section.”

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1983, see section 13 of Pub. L. 98–150 set out as an Effective Date of 1983 Amendment note under section 102 of this Appendix.



§ 408. Reports to Congress
The Director shall, no later than April 30 of each year in which the second session of a Congress begins, submit to the Congress a report containing—(1) a summary of the actions taken by the Director during a 2-year period ending on December 31 of the preceding year in order to carry out the Director’s functions and responsibilities under this title; and

(2) such other information as the Director may consider appropriate.

(Pub. L. 95–521, title IV, § 408, as added Pub. L. 100–598, § 4, Nov. 3, 1988, 102 Stat. 3031; amended Pub. L. 104–179, § 4(b)(2)(B), Aug. 6, 1996, 110 Stat. 1567.)

Editorial Notes
Amendments1996—Pub. L. 104–179 substituted “April 30” for “March 31” in introductory provisions.




TITLE V—GOVERNMENT-WIDE LIMITATIONS ON OUTSIDE EARNED INCOME AND EMPLOYMENT
§ 501. Outside earned income limitation(a) Outside Earned Income Limitation.—(1) Except as provided by paragraph (2), a Member or an officer or employee who is a noncareer officer or employee and who occupies a position classified above GS–15 of the General Schedule or, in the case of positions not under the General Schedule, for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule, may not in any calendar year have outside earned income attributable to such calendar year which exceeds 15 percent of the annual rate of basic pay for level II of the Executive Schedule under section 5313 of title 5, United States Code, as of January 1 of such calendar year.

(2) In the case of any individual who during a calendar year becomes a Member or an officer or employee who is a noncareer officer or employee and who occupies a position classified above GS–15 of the General Schedule or, in the case of positions not under the General Schedule, for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule, such individual may not have outside earned income attributable to the portion of that calendar year which occurs after such individual becomes a Member or such an officer or employee which exceeds 15 percent of the annual rate of basic pay for level II of the Executive Schedule under section 5313 of title 5, United States Code, as of January 1 of such calendar year multiplied by a fraction the numerator of which is the number of days such individual is a Member or such officer or employee during such calendar year and the denominator of which is 365.


(b) Honoraria Prohibition.—An individual may not receive any honorarium while that individual is a Member, officer or employee.

(c) Treatment of Charitable Contributions.—Any honorarium which, except for subsection (b), might be paid to a Member, officer or employee, but which is paid instead on behalf of such Member, officer or employee to a charitable organization, shall be deemed not to be received by such Member, officer or employee. No such payment shall exceed $2,000 or be made to a charitable organization from which such individual or a parent, sibling, spouse, child, or dependent relative of such individual derives any financial benefit.

(Pub. L. 95–521, title V, § 501, as added Pub. L. 101–194, title VI, § 601(a), Nov. 30, 1989, 103 Stat. 1760; amended Pub. L. 101–280, § 7(a), May 4, 1990, 104 Stat. 161; Pub. L. 102–378, § 4(b)(1), (2), Oct. 2, 1992, 106 Stat. 1357.)

Editorial Notes

References in TextThe General Schedule, referred to in subsec. (a), is set out under section 5332 of this title.

ConstitutionalityFor information regarding constitutionality of certain provisions of section 501 of Pub. L. 95–521, as added by section 601(a) of Pub. L. 101–194, see Congressional Research Service, The Constitution of the United States of America: Analysis and Interpretation, Appendix 1, Acts of Congress Held Unconstitutional in Whole or in Part by the Supreme Court of the United States.

Prior ProvisionsA prior section 501 of Pub. L. 95–521, title V, Oct. 26, 1978, 92 Stat. 1864, amended section 207 of Title 18, Crimes and Criminal Procedure, and the analysis of chapter 11 of Title 18.

Amendments1992—Subsec. (a)(1). Pub. L. 102–378, § 4(b)(1), substituted “who occupies a position classified above GS–15 of the General Schedule or, in the case of positions not under the General Schedule, for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule,” for “whose rate of basic pay is equal to or greater than the annual rate of basic pay in effect for grade GS–16 of the General Schedule under section 5332 of title 5, United States Code,”.
Subsec. (a)(2). Pub. L. 102–378, § 4(b)(2), substituted “who during a calendar year becomes a Member or an officer or employee who is a noncareer officer or employee and who occupies a position classified above GS–15 of the General Schedule or, in the case of positions not under the General Schedule, for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule,” for “who becomes a Member or an officer or employee who is a noncareer officer or employee and whose rate of basic pay is equal to or greater than the annual rate of basic pay in effect for grade GS–16 of the General Schedule during a calendar year,”.
1990—Subsec. (a)(1). Pub. L. 101–280, § 7(a)(1), substituted “a noncareer officer or employee” for “not a career civil servant”.
Subsec. (a)(2). Pub. L. 101–280, § 7(a)(1), substituted “a noncareer officer or employee” for “not a career civil servant”.
Pub. L. 101–280, § 7(a)(2), substituted “Member or such an officer or employee which” for “Member, officer or employee which” and “Member or such officer or employee during” for “Member, officer or employee during”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1991, but shall cease to be effective if the provisions of section 703 of Pub. L. 101–194, 5 U.S.C. 5318 note, are subsequently repealed, see section 603 of Pub. L. 101–194, set out as an Effective Date of 1989 Amendment note under section 7701 of Title 26, Internal Revenue Code.



§ 502. Limitations on outside employment(a) Limitations.—A Member or an officer or employee who is a noncareer officer or employee and who occupies a position classified above GS–15 of the General Schedule or, in the case of positions not under the General Schedule, for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule shall not—(1) receive compensation for affiliating with or being employed by a firm, partnership, association, corporation, or other entity which provides professional services involving a fiduciary relationship;

(2) permit that Member’s, officer’s, or employee’s name to be used by any such firm, partnership, association, corporation, or other entity;

(3) receive compensation for practicing a profession which involves a fiduciary relationship;

(4) serve for compensation as an officer or member of the board of any association, corporation, or other entity; or

(5) receive compensation for teaching, without the prior notification and approval of the appropriate entity referred to in section 503.


(b) Teaching Compensation of Justices and Judges Retired From Regular Active Service.—For purposes of the limitation under section 501(a), any compensation for teaching approved under subsection (a)(5) of this section shall not be treated as outside earned income—(1) when received by a justice of the United States retired from regular active service under section 371(b) of title 28, United States Code;

(2) when received by a judge of the United States retired from regular active service under section 371(b) of title 28, United States Code, for teaching performed during any calendar year for which such judge has met the requirements of subsection (f) of section 371 of title 28, United States Code, as certified in accordance with such subsection; or

(3) when received by a justice or judge of the United States retired from regular active service under section 372(a) of title 28, United States Code.


(Pub. L. 95–521, title V, § 502, as added Pub. L. 101–194, title VI, § 601(a), Nov. 30, 1989, 103 Stat. 1761; amended Pub. L. 101–280, § 7(a)(1), (b), May 4, 1990, 104 Stat. 161; Pub. L. 101–650, title III, § 319, Dec. 1, 1990, 104 Stat. 5117; Pub. L. 102–198, § 6, Dec. 9, 1991, 105 Stat. 1624; Pub. L. 102–378, § 4(b)(3), Oct. 2, 1992, 106 Stat. 1357.)

Editorial Notes

References in TextThe General Schedule, referred to in subsec. (a), is set out under section 5332 of this title.

Prior ProvisionsA prior section 502 of Pub. L. 95–521, title V, Oct. 26, 1978, 92 Stat. 1867, is set out as a note under section 207 of Title 18, Crimes and Criminal Procedure.

Amendments1992—Subsec. (a). Pub. L. 102–378, § 4(b)(3), substituted “who occupies a position classified above GS–15 of the General Schedule or, in the case of positions not under the General Schedule, for which the rate of basic pay is equal to or greater than 120 percent of the minimum rate of basic pay payable for GS–15 of the General Schedule” for “whose rate of basic pay is equal to or greater than the annual rate of basic pay in effect for grade GS–16 of the General Schedule”.
1991—Subsec. (b). Pub. L. 102–198 substituted heading for one which read “Senior Judges Teaching Compensation” and amended text generally. Prior to amendment, text read as follows: “Any compensation for teaching received by a senior judge (as designated under section 294(b) of title 28, United States Code) approved under subsection (a)(5) of this section shall not be treated as outside earned income for the purpose of the limitation under section 501(a).”
1990—Pub. L. 101–650 designated existing provisions as subsec. (a), inserted heading, and added subsec. (b).
Pub. L. 101–280, § 7(a)(1), in introductory provisions substituted “a noncareer officer or employee” for “not a career civil servant”.
Pub. L. 101–280, § 7(b)(1), in par. (1) substituted “receive compensation for affiliating with or being” for “affiliate with or be” and “which provides professional services involving” for “to provide professional services which involves”, and struck out “for compensation” after “relationship”.
Pub. L. 101–280, § 7(b)(2), in par. (3) substituted “receive compensation for practicing” for “practice” and struck out “for compensation” after “relationship”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1991, but shall cease to be effective if the provisions of section 703 of Pub. L. 101–194, 5 U.S.C. 5318 note, are subsequently repealed, see section 603 of Pub. L. 101–194, set out as an Effective Date of 1989 Amendment note under section 7701 of Title 26, Internal Revenue Code.



§ 503. Administration
This title shall be subject to the rules and regulations of—(1) and administered by—(A) the Committee on Standards of Official Conduct of the House of Representatives, with respect to Members, officers, and employees of the House of Representatives; and

(B) in the case of Senators and legislative branch officers and employees other than those officers and employees specified in subparagraph (A), the committee to which reports filed by such officers and employees under title I are transmitted under such title, except that the authority of this section may be delegated by such committee with respect to such officers and employees;


(2) the Office of Government Ethics and administered by designated agency ethics officials with respect to officers and employees of the executive branch; and

(3) and administered by the Judicial Conference of the United States (or such other agency as it may designate) with respect to officers and employees of the judicial branch.

(Pub. L. 95–521, title V, § 503, as added Pub. L. 101–194, title VI, § 601(a), Nov. 30, 1989, 103 Stat. 1761; amended Pub. L. 101–280, § 7(c), May 4, 1990, 104 Stat. 161; Pub. L. 102–90, title I, § 6(b)(1), Aug. 14, 1991, 105 Stat. 450.)

Editorial Notes
Prior ProvisionsA prior section 503 of Pub. L. 95–521, title V, Oct. 26, 1978, 92 Stat. 1867, is set out as a note under section 207 of Title 18, Crimes and Criminal Procedure.

Amendments1991—Par. (1)(B). Pub. L. 102–90 substituted “Senators and legislative branch officers and employees” for “legislative branch officers and employees other than Senators, officers, and employees of the Senate and”.
1990—Par. (1). Pub. L. 101–280 amended par. (1) generally. Prior to amendment, par. (1) read as follows: “and administered by the committee of the House of Representatives assigned responsibility for administering the reporting requirements of title I with respect to Members, officers and employees of the House of Representatives;”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Standards of Official Conduct of House of Representatives changed to Committee on Ethics of House of Representatives by House Resolution No. 5, One Hundred Twelfth Congress, Jan. 5, 2011.

Effective Date of 1991 AmendmentPub. L. 102–90, title I, § 6(f)(1), Aug. 14, 1991, 105 Stat. 451, provided that: “Except for the provisions of subsection (e)(1) [105 Stat. 451], the provisions of this section [amending this section and section 505 of Pub. L. 95–521, set out in this Appendix, repealing sections 31–1 and 441i of Title 2, The Congress, enacting provisions set out as a note under section 5318 of this title, and repealing provisions set out as notes under sections 358 and 4501 of Title 2] shall take effect on the date of the enactment of this Act [Aug. 14, 1991].”


Effective DateSection effective Jan. 1, 1991, but shall cease to be effective if the provisions of section 703 of Pub. L. 101–194, 5 U.S.C. 5318 note, are subsequently repealed, see section 603 of Pub. L. 101–194, set out as an Effective Date of 1989 Amendment note under section 7701 of Title 26, Internal Revenue Code.



§ 504. Civil Penalties(a) Civil Action.—The Attorney General may bring a civil action in any appropriate United States district court against any individual who violates any provision of section 501 or 502. The court in which such action is brought may assess against such individual a civil penalty of not more than $10,000 or the amount of compensation, if any, which the individual received for the prohibited conduct, whichever is greater.

(b) Advisory Opinions.—Any entity described in section 503 may render advisory opinions interpreting this title, in writing, to individuals covered by this title. Any individual to whom such an advisory opinion is rendered and any other individual covered by this title who is involved in a fact situation which is indistinguishable in all material aspects, and who, after the issuance of such advisory opinion, acts in good faith in accordance with its provisions and findings shall not, as a result of such actions, be subject to any sanction under subsection (a).

(Pub. L. 95–521, title V, § 504, as added Pub. L. 101–194, title VI, § 601(a), Nov. 30, 1989, 103 Stat. 1761.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1991, but shall cease to be effective if the provisions of section 703 of Pub. L. 101–194, 5 U.S.C. 5318 note, are subsequently repealed, see section 603 of Pub. L. 101–194, set out as an Effective Date of 1989 Amendment note under section 7701 of Title 26, Internal Revenue Code.



§ 505. Definitions
For purposes of this title:(1) The term “Member” means a Senator in, a Representative in, or a Delegate or Resident Commissioner to, the Congress.

(2) The term “officer or employee” means any officer or employee of the Government except any special Government employee (as defined in section 202 of title 18, United States Code).

(3) The term “honorarium” means a payment of money or any thing of value for an appearance, speech or article (including a series of appearances, speeches, or articles if the subject matter is directly related to the individual’s official duties or the payment is made because of the individual’s status with the Government) by a Member, officer or employee, excluding any actual and necessary travel expenses incurred by such individual (and one relative) to the extent that such expenses are paid or reimbursed by any other person, and the amount otherwise determined shall be reduced by the amount of any such expenses to the extent that such expenses are not paid or reimbursed.

(4) The term “travel expenses” means, with respect to a Member, officer or employee, or a relative of any such individual, the cost of transportation, and the cost of lodging and meals while away from his or her residence or principal place of employment.

(5) The term “charitable organization” means an organization described in section 170(c) of the Internal Revenue Code of 1986 [26 U.S.C. 170(c)].

(Pub. L. 95–521, title V, § 505, as added Pub. L. 101–194, title VI, § 601(a), Nov. 30, 1989, 103 Stat. 1761; amended Pub. L. 102–90, title I, § 6(b)(2), (3), title III, § 314(b), Aug. 14, 1991, 105 Stat. 450, 469.)

Editorial Notes
Amendments1991—Par. (1). Pub. L. 102–90, § 6(b)(2), inserted “a Senator in,” before “a Representative”.
Par. (2). Pub. L. 102–90, § 6(b)(3), struck out “(A) any individual (other than the Vice President) whose compensation is disbursed by the Secretary of the Senate or (B)” after “except”.
Par. (3). Pub. L. 102–90, § 314(b), inserted “(including a series of appearances, speeches, or articles if the subject matter is directly related to the individual’s official duties or the payment is made because of the individual’s status with the Government)” before “by a Member”.

Statutory Notes and Related Subsidiaries
Effective Date of 1991 AmendmentAmendment by section 314(b) of Pub. L. 102–90 effective Jan. 1, 1992, see section 314(g)(1) of Pub. L. 102–90, as amended, set out as a note under section 4725 of Title 2, The Congress.

Effective DateSection effective Jan. 1, 1991, but shall cease to be effective if the provisions of section 703 of Pub. L. 101–194, 5 U.S.C. 5318 note, are subsequently repealed, see section 603 of Pub. L. 101–194, set out as an Effective Date of 1989 Amendment note under section 7701 of Title 26, Internal Revenue Code.





REORGANIZATION PLANS
This portion of the Appendix contains Reorganization Plans which took effect in accordance with the provisions of section 901 et seq. of this title or corresponding prior provisions of law.
REORGANIZATION PLAN NO. I OF 1939
Eff. July 1, 1939, 4 F.R. 2727, 53 Stat. 1423, by act June 7, 1939, ch. 193, 53 Stat. 813, as amended Sept. 13, 1982, Pub. L. 97–258, § 5(b), 96 Stat. 1068, 1085
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, April 25, 1939, pursuant to the provisions of the Reorganization Act of 1939, approved April 3, 1939.
PART 1. EXECUTIVE OFFICE OF THE PRESIDENT
Section 1. Bureau of the Budget
[Repealed. Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, 1085. Section transferred the Bureau of the Budget and its functions and personnel from the Treasury Department to the Executive Office of the President, and provided that the functions of the Bureau be administered by the Director under the direction and supervision of the President. See 31 U.S.C. 501 et seq.]
Sec. 2. Central Statistical Board
[Repealed. Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, 1085. Section transferred the Central Statistical Board and its functions and personnel to the Bureau of the Budget, and provided that the Chairman of the Board perform such administrative duties as the Director of the Bureau shall prescribe.]
Sec. 3. Central Statistical Committee Abolished and Functions Transferred
[Repealed. Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, 1085. Section abolished the Board and transferred its functions to the Director of the Bureau of the Budget.]
Sec. 4. National Resources Planning Board
(a) The functions of the National Resources Committee, established by Executive Order No. 7065 of June 7, 1935, and its personnel (except the members of the Committee) and all of the functions of the Federal Employment Stabilization Office in the Department of Commerce and its personnel are hereby transferred to the Executive Office of the President. The functions transferred by this section are hereby consolidated, and they shall be administered under the direction and supervision of the President by the National Resources Planning Board (hereafter referred to as the Board), which shall be composed of five members to be appointed by the President. The President shall designate one of the members of the Board as Chairman and another as Vice Chairman. The Vice Chairman shall act as Chairman in the absence of the Chairman or in the event of a vacancy in that office. The members of the Board shall be compensated at the rate of $50 per day for time spent in attending and traveling to and from meetings, or in otherwise exercising the functions and duties of the Board, plus the actual cost of transportation: Provided, That in no case shall a member be entitled to receive compensation for more than thirty days’ service in two consecutive months. [Functions of Board were authorized to be carried out until June 30, 1940, and provisions concerning composition of Board were contained in Emergency Relief Appropriation Act of 1939.]
(b) The Board shall determine the rules of its own proceedings, and a majority of its members in office shall constitute a quorum for the transaction of business, but the Board may function notwithstanding vacancies.
(c) The Board may appoint necessary officers and employees and may delegate to such officers authority to perform such duties and make such expenditures as may be necessary. [Board abolished August 31, 1943, by act June 26, 1943, ch. 145, title I, § 1, 57 Stat. 170, and records and files were transferred to the National Archives.]
Sec. 5. National Resources Committee Abolished
The National Resources Committee is hereby abolished, and its outstanding affairs shall be wound up by the National Resources Planning Board.
Sec. 6. Federal Employment Stabilization Office Abolished
The Federal Employment Stabilization Office is hereby abolished, and the Secretary of Commerce shall promptly wind up its affairs.
Sec. 7. Transfer of Records and Property
All records and property (including office equipment) of the several agencies transferred, or the functions of which are transferred, by this part are hereby transferred to the Executive Office of the President for use in the administration of the agencies and functions transferred by this part.
Sec. 8. Transfer of Funds
So much of the unexpended balances of appropriations, allocations, or other funds available (including those available for the fiscal year ending June 30, 1940) for the use of any agency in the exercise of any functions transferred by this part, or for the use of the head of any department or agency in the exercise of any functions so transferred, as the Director of the Bureau of the Budget shall determine, shall be transferred to the Executive Office of the President for use in connection with the exercise of functions transferred by this part. In determining the amount to be transferred the Director of the Bureau of the Budget may include an amount to provide for the liquidation of obligations incurred against such appropriations, allocations, or other funds prior to the transfer: Provided, That the use of the unexpended balances of appropriations, allocations, or other funds transferred by this section shall be subject to the provisions of section 4(d)(3) and section 9 of the Reorganization Act of 1939.
Sec. 9. Personnel
Any personnel transferred by this part found to be in excess of the personnel necessary for the efficient administration of the functions transferred by this part shall be retransferred under existing law to other positions in the Government service, or separated from the service subject to the provisions of section 10(a) of the Reorganization Act of 1939.
PART 2. FEDERAL SECURITY AGENCY
Sec. 201. Federal Security Agency
(a) The United States Employment Service in the Department of Labor and its functions and personnel are transferred from the Department of Labor; the Office of Education in the Department of the Interior and its functions and personnel (including the Commissioner of Education) are transferred from the Department of the Interior; the Public Health Service in the Department of the Treasury and its functions and personnel (including the Surgeon General of the Public Health Service) are transferred from the Department of the Treasury; the National Youth Administration within the Works Progress Administration and its functions and personnel (including its Administrator) are transferred from the Works Progress Administration; and these agencies and their functions, together with the Social Security Board and its functions, and the Civilian Conservation Corps and its functions, are hereby consolidated under one agency to be known as the Federal Security Agency, with a Federal Security Administrator at the head thereof. The Federal Security Administrator shall be appointed by the President, by and with the advice and consent of the Senate, and shall receive a salary at the rate of $12,000 per annum. He shall have general direction and supervision over the administration of the several agencies consolidated into the Federal Security Agency by this section and shall be responsible for the coordination of their functions and activities.
(b) The Federal Security Administrator shall appoint an Assistant Federal Security Administrator, who shall receive a salary at the rate of $9,000 per annum, and he may also appoint such other personnel and make such expenditures as may be necessary.
(c) The Assistant Administrator shall act as Administrator during the absence or disability of the Administrator or in the event of a vacancy in that office and shall perform such other duties as the Administrator shall direct.
(d) The several agencies and functions consolidated by this section into the Federal Security Agency shall carry with them their personnel. [Federal Security Agency abolished and functions transferred to Department of Health, Education, and Welfare (Health and Human Services) by Reorg. Plan No. 3 of 1953.]
Sec. 202. Social Security Board
The Social Security Board and its functions shall be administered as a part of the Federal Security Agency under the direction and supervision of the Federal Security Administrator. The Chairman of the Social Security Board shall perform such administrative duties as the Federal Security Administrator shall direct.
Sec. 203. United States Employment Service
(a) The functions of the United States Employment Service shall be consolidated with the unemployment compensation functions of the Social Security Board and shall be administered in the Social Security Board in connection with such unemployment compensation functions under the direction and supervision of the Federal Security Administrator.
(b) The office of the Director of the United States Employment Service is hereby abolished, and all of the functions of such office are transferred to, and shall be exercised by, the Social Security Board.
(c) All functions of the Secretary of Labor relating to the administration of the United States Employment Service are hereby transferred to, and shall be exercised by, the Federal Security Administrator.
Sec. 204. Office of Education
(a) The Office of Education and its functions shall be administered by the Commissioner of Education under the direction and supervision of the Federal Security Administrator.
(b) All functions of the Secretary of the Interior relating to the administration of the Office of Education are hereby transferred to, and shall be exercised by, the Federal Security Administrator.
Sec. 205. Public Health Service
(a) The Public Health Service and its functions shall be administered by the Surgeon General of the Public Health Service under the direction and supervision of the Federal Security Administrator.
(b) All the functions of the Secretary of the Treasury relating to the administration of the Public Health Service, except those functions relating to the acceptance and investment of gifts as authorized by sections 23(b) and 137(e),11 So in original. Probably should be “sections 23b and 137e,”. title 42, U.S. Code [see 42 U.S.C. 219, 286d], are hereby transferred to, and shall be exercised by, the Federal Security Administrator.
Sec. 206. National Youth Administration
The National Youth Administration and its functions shall be administered by the National Youth Administrator under the direction and supervision of the Federal Security Administrator. [National Youth Administration was extended until June 30, 1940, by Emergency Relief Appropriation Act of 1939, § 2(d) and until June 30, 1941, by Labor-Federal Security Appropriation Act, 1941, title II], [National Youth Administration was transferred to War Manpower Commission by Ex. Ord. No. 9247.]
[Liquidation of the National Youth Administration was provided for by acts July 12, 1943, ch. 221, title VII, 57 Stat. 518; June 28, 1944, ch. 302, title II, 58 Stat. 564, and disposal of its property was covered by acts July 12, 1943, ch. 229, title I, 57 Stat. 540; Dec. 23, 1943, ch. 380, title I, 57 Stat. 615.]
Sec. 207. Civilian Conservation Corps
The Civilian Conservation Corps and its functions shall be administered by the Director of the Civilian Conservation Corps under the direction and supervision of the Federal Security Administrator.
Sec. 208. Transfer of Records and Property
All records and property (including office equipment) of the several agencies which, with their functions, are consolidated by section 201 into the Federal Security Agency are hereby transferred to the jurisdiction and control of the Federal Security Agency for use in the administration of the agencies and functions consolidated by that section.
Sec. 209. Transfer of Funds
So much of the unexpended balances of appropriations, allocations, or other funds (including those available for the fiscal year ending June 30, 1940) available for the use of any agency in the exercise of any functions transferred by this part, or for the use of the head of any department or agency in the exercise of any functions so transferred, as the Director of the Bureau of the Budget shall determine, shall be transferred for use in connection with the exercise of the functions transferred by this part. In determining the amount to be transferred the Director of the Bureau of the Budget may include an amount to provide for the liquidation of obligations incurred against such appropriations, allocations, or other funds prior to the transfer: Provided, That the use of the unexpended balances of appropriations, allocations, or other funds transferred by this section shall be subject to the provisions of section 4(d)(3) and section 9 of the Reorganization Act of 1939.
Sec. 210. Administrative Funds
The Director of the Bureau of the Budget shall allocate to the Federal Security Agency, from appropriations, allocations, or other funds available (including those available for the fiscal year ending June 30, 1940) for the administrative expenses of the agencies and functions consolidated by this part, such sums, and in such proportions, as he may find necessary for the administrative expenses of the Federal Security Agency.
Sec. 211. Personnel
Any personnel transferred by this part found to be in excess of the personnel necessary for the efficient administration of the functions transferred by this part shall be retransferred under existing law to other positions in the Government service, or separated from the service subject to the provisions of section 10(a) of the Reorganization Act of 1939.
PART 3. FEDERAL WORKS AGENCY
Sec. 301. Federal Works Agency
(a) The Bureau of Public Roads in the Department of Agriculture and its functions and personnel (including the Chief thereof) are transferred from the Department of Agriculture; the Public Buildings Branch of the Procurement Division in the Treasury Department and its functions and personnel are transferred from the Treasury Department; the Branch of Buildings Management of the National Park Service in the Department of the Interior and its functions and personnel (except those relating to monuments and memorials), and the functions of the National Park Service in the District of Columbia in connection with the general assignment of space, the selection of sites for public buildings, and the determination of the priority in which the construction or enlargement of public buildings shall be undertaken, and the personnel engaged exclusively in the administration of such functions, and the United States Housing Authority in the Department of the Interior and its functions and personnel (including the Administrator) are transferred from the Department of the Interior; and all of these agencies and functions, together with the Federal Emergency Administration of Public Works and its functions, and all of the Works Progress Administration and its functions (except the National Youth Administration and its functions) are hereby consolidated into one agency to be known as the Federal Works Agency, with a Federal Works Administrator at the head thereof. The Federal Works Administrator shall be appointed by the President, by and with the advice and consent of the Senate, and shall receive a salary at the rate of $12,000 per annum. He shall have general direction and supervision over the administration of the several agencies consolidated into the Federal Works Agency by this section and shall be responsible for the coordination of their functions. [Federal Works Agency abolished and functions transferred to General Services Administration by act June 30, 1949, ch. 288, title I, § 103, 63 Stat. 380.]
(b) The Federal Works Administrator shall appoint an Assistant Federal Works Administrator, who shall receive a salary at the rate of $9,000 per annum, and he may also appoint such other personnel and make such expenditures as may be necessary.
(c) The Assistant Administrator shall act as Administrator during the absence or disability of the Administrator, or in the event of a vacancy in that office, and shall perform such other duties as the Administrator shall direct.
(d) The several agencies and functions consolidated by this section in the Federal Works Agency shall carry with them their personnel.
Sec. 302. Public Roads Administration
(a) The Bureau of Public Roads and its functions shall be administered as the Public Roads Administration at the head of which shall be the Chief of the Bureau of Public Roads whose title shall be changed to Commissioner of Public Roads. Hereafter the Commissioner of Public Roads shall be appointed by the Federal Works Administrator.
(b) All functions of the Secretary of Agriculture relating to the administration of the Bureau of Public Roads are hereby transferred to, and shall be exercised by, the Federal Works Administrator.
Sec. 303. Public Buildings Administration
(a) The Public Buildings Branch of the Procurement Division and its functions the Branch of Buildings Management of the National Park Service and its functions (except those relating to monuments and memorials) and the functions of the National Park Service in the District of Columbia in connection with the general assignment of space, the selection of sites for public buildings, and the determination of the priority in which the construction or enlargement of public buildings shall be undertaken, are hereby consolidated and shall be administered as the Public Buildings Administration, with a Commissioner of Public Buildings at the head thereof. The Commissioner of Public Buildings shall be appointed by the Federal Works Administrator and shall receive a salary at the rate of $9,000 per annum. The Commissioner of Public Buildings shall act under the direction and supervision of the Federal Works Administrator.
(b) All functions of the Secretary of the Treasury and the Director of Procurement relating to the Administration of the Public Buildings Branch of the Procurement Division and to the selection of location and sites for public buildings, and all functions of the Secretary of the Interior and the Director of the National Park Service relating to the administration of the functions of the Branch of Buildings Management and the functions of the National Park Service in the District of Columbia in connection with the general assignment of space, the selection of sites for public buildings, and the determination of the priority in which the construction or enlargement of public buildings shall be undertaken, are hereby transferred to, and shall be exercised by, the Federal Works Administrator.
Sec. 304. United States Housing Authority
(a) The United States Housing Authority and its functions shall be administered by the United States Housing Administrator under the direction and supervision of the Federal Works Administrator.
(b) All functions of the Secretary of the Interior relating to the administration of the United States Housing Authority are hereby transferred to, and shall be exercised by, the Federal Works Administrator. [United States Housing Authority consolidated with other agencies into National Housing Authority during World War II, see Ex. Ord. No. 9070.] [Change of name of United States Housing Authority to Public Housing Administration and transfer to Housing and Home Finance Agency, see 1947 Reorg. Plan No. 3.] [Housing and Home Finance Agency lapsed and functions were transferred to Secretary of Housing and Urban Development, see section 9(c) of Pub. L. 89–174, Sept. 9, 1965, 79 Stat. 670, set out as a note under 42 U.S.C. 3531.]
Sec. 305. Public Works Administration
The Federal Emergency Administration of Public Works and its functions shall be administered as the Public Works Administration with a Commissioner of Public Works at the head thereof. The Commissioner of Public Works shall be appointed by the Federal Works Administrator and shall receive a salary at the rate of $10,000 per annum. The Commissioner of Public Works shall act under the direction and supervision of the Federal Works Administrator.
[Appropriations for liquidation of the Public Works Administration were authorized by the Second Deficiency Appropriation Act of 1944, act June 28, 1944, ch. 304, title I, 58 Stat. 602, and First Deficiency Appropriation Act, 1945, act Apr. 25, 1945, ch. 95, title I, § 1, 59 Stat. 80.]
Sec. 306. Work Projects Administration
The Works Progress Administration and its functions (except the National Youth Administration and its functions) shall be administered as the Work Projects Administration, with a Commissioner of Work Projects at the head thereof. The Commissioner shall be appointed by the Federal Works Administrator and shall receive a salary at the rate of $10,000 per annum. The Commissioner shall act under the direction and supervision of the Federal Works Administrator. [Functions were authorized to be carried out until June 30, 1941, and provisions concerning appointment of Commissioner were contained in Emergency Relief Appropriation Act of 1939, § 1(f and g), and Emergency Relief Appropriation Act, fiscal year 1941, § 1(i and j).] [Functions, records, property, personnel and administration of the Sample Surveys Section of Work Projects Administration transferred to Bureau of Census, Dept. of Commerce, see Ex. Ord. No. 9232.]
[Liquidation of the Works Projects Administration was ordered by President’s letter of December 4, 1942, and appropriations for the liquidation were authorized by act July 12, 1943, ch. 229, title I, 57 Stat. 540.]
Sec. 307. Transfer of Records and Property
All records and property (including office equipment) of the several agencies which, with their functions, are consolidated by section 301 into the Federal Works Agency are hereby transferred to the jurisdiction and control of the Federal Works Agency for use in the administration of the agencies and functions consolidated by that section.
Sec. 308. Transfer of Funds
(a) So much of the unexpended balances of appropriations, allocations, or other funds available (including those available for the fiscal year ending June 30, 1940) for the use of any agency (except the United States Housing Authority) in the exercise of any functions transferred by this part, or for the use of the head of any department or agency in the exercise of any functions so transferred, and so much of such balances available to the United States Housing Authority for administrative expenses, as the Director of the Bureau of the Budget shall determine, shall be transferred for use in connection with the exercise of the functions transferred by this Part. In determining the amount to be transferred the Director of the Bureau of the Budget may include an amount to provide for the liquidation of obligations incurred against such appropriations, allocations, or other funds prior to the transfer: Provided, That the use of the unexpended balances of appropriations, allocations, or other funds transferred by this section shall be subject to the provisions of section 4(d)(3) and section 9 of the Reorganization Act of 1939.
(b) All unexpended balances of appropriations, allocations, or other funds available (including those available for the fiscal year ending June 30, 1940) for the use of the United States Housing Authority, other than those transferred by subsection (a) of this section, are hereby transferred with the United States Housing Authority and shall remain available to it for the exercise of its functions.
Sec. 309. Administrative Funds
The Director of the Bureau of the Budget shall allocate to the Federal Works Agency, from appropriations, allocations, or other funds available (including those available for the fiscal year ending June 30, 1940) for the administrative expenses of the agencies and functions consolidated by section 301, such sums, and in such proportions, as he may find necessary for the administrative expenses of the Federal Works Agency.
Sec. 310. Personnel
Any of the personnel transferred by this part found to be in excess of the personnel necessary for the efficient administration of the functions transferred by this part shall be retransferred under existing law to other positions in the Government service, or separated from the service subject to the provisions of section 10(a) of the Reorganization Act of 1939.
PART 4. LENDING AGENCIES
Sec. 401. (a) Transfers to the Department of Agriculture
The Farm Credit Administration, the Federal Farm Mortgage Corporation, and the Commodity Credit Corporation, and their functions and activities, together with their respective personnel, records, and property (including office equipment), are hereby transferred to the Department of Agriculture and shall be administered in such Department under the general direction and supervision of the Secretary of Agriculture, who shall be responsible for the coordination of their functions and activities.
(b) Transfer of Administrative Funds
So much of the unexpended balances of appropriations, allocations, or other funds available (including those available for the fiscal year ending June 30, 1940) for the administrative expenses of any agency transferred by this section, as the Director of the Bureau of the Budget shall determine, shall be transferred to the Secretary of Agriculture for such use; and the Director of the Bureau of the Budget shall allocate to the Secretary of Agriculture from such funds, such sums, and in such proportions, as he may find necessary for the administrative expenses of the Secretary of Agriculture in connection with the agencies and functions transferred by this section. In determining the amount to be transferred, the Director of the Bureau of the Budget may include an amount to provide for the liquidation of obligations incurred against such appropriations, allocations, or other funds prior to the transfer. The use of the unexpended balances of appropriations, allocations, or other funds transferred by this subsection shall be subject to the provision of section 4(d)(3) and section 9 of the Reorganization Act of 1939.
(c) Transfer of Other Funds
All unexpended balances of appropriations, allocations, or other funds, other than those mentioned in subsection (b) of this section, available (including those available for the fiscal year ending June 30, 1940) for any agency transferred by subsection (a) of this section shall be transferred with such agency and shall remain available to it for the exercise of its functions. [Electric Home and Farm Authority was terminated as a federal agency by Ex. Ord. No. 9256, Oct. 13, 1942.]
(d) Personnel
Any of the personnel transferred by this section to the Department of Agriculture which the Secretary of Agriculture shall find to be in excess of the personnel necessary for the administration of the functions transferred by this section shall be retransferred under existing law to other positions in the Government, or separated from the service subject to the provisions of section 10(a) of the Reorganization Act of 1939.
Sec. 402. (a) Federal Loan Agency
There shall be at the seat of the Government a Federal Loan Agency, with a Federal Loan Administrator at the head thereof. The Federal Loan Administrator shall be appointed by the President by and with the advice and consent of the Senate, and shall receive a salary at the rate of $12,000 per annum.
(b) Assistant Federal Loan Administrator
The Federal Loan Administrator shall appoint an Assistant Federal Loan Administrator, who shall receive a salary at the rate of $9,000 per annum. The Assistant Administrator shall act as Administrator during the absence or disability of the Administrator, or in the event of a vacancy in that office, and shall perform such other duties as the Administrator shall direct.
(c) Powers and Duties of Administrator
The Administrator shall supervise the administration, and shall be responsible for the coordination of the functions and activities, of the following agencies: Reconstruction Finance Corporation, Electric Home and Farm Authority, R.F.C. Mortgage Company, Disaster Loan Corporation, Federal National Mortgage Association, Federal Home Loan Bank Board, Home Owners’ Loan Corporation, Federal Savings and Loan Insurance Corporation, Federal Housing Administration, and Export-Import Bank of Washington. The Administrator may appoint such officers and employees and make such expenditures as may be necessary. [For subsequent history, see Codification note set out under 12 U.S.C. 1801 et seq.]
(d) Administrative Funds
The Director of the Bureau of the Budget shall allocate to the Federal Loan Agency, from appropriations, allocations, or other funds available (including those available for the fiscal year ending June 30, 1940) for the administrative expenses of the agencies named in this section, such sums, and in such proportion, as he may find necessary for the administrative expenses of the Federal Loan Agency.
Message of the President
To the Congress of the United States:
Pursuant to the provisions of the Reorganization Act of 1939 (Public, No. 19, 76th Cong., 1st sess.), approved April 3, 1939, I herewith transmit Reorganization Plan No. I, which, after investigation, I have prepared in accordance with the provisions of section 4 of the act; and I declare that with respect to each transfer, consolidation, or abolition made in Reorganization Plan No. I, I have found that such transfer, consolidation, or abolition is necessary to accomplish one or more of the purposes of section 1(a) of the act.
In these days of ruthless attempts to destroy democratic government, it is boldly asserted that democracies must always be weak in order to be democratic at all; and that, therefore, it will be easy to crush all free states out of existence.
Confident in our Republic’s 150 years of successful resistance to all subversive attempts upon it, whether from without or within, nevertheless we must be constantly alert to the importance of keeping the tools of American democracy up to date. It is our responsibility to make sure that the people’s government is in condition to carry out the people’s will, promptly, effectively, without waste or lost motion.
In 1883 under President Arthur we strengthened the machinery of democracy by the Civil Service law; beginning in 1905 President Roosevelt initiated important inquiries into Federal administration; in 1911 President Taft named the Economy and Efficiency Commission which made very important recommendations; in 1921 under Presidents Wilson and Harding we tightened up our budgetary procedure. Presidents Theodore Roosevelt, Taft, Wilson, Harding, Coolidge, and Hoover in succession strongly recommended the rearrangement of Federal administrative activities. In 1937 I proposed, on the basis of an inquiry authorized and appropriated for by the Congress, the strengthening of the administrative management of the executive establishment.
None of all this long series of suggestions, running over more than a quarter of a century, was in any sense personal or partisan in design.
These measures have all had only one supreme purpose—to make democracy work—to strengthen the arms of democracy in peace or war and to ensure the solid blessings of free government to our people in increasing measure.
We are not free if our administration is weak. But we are free if we know, and others know, that we are strong; that we can be tough as well as tender hearted; and that what the American people decide to do can and will be done, capably and effectively, with the best national equipment that modern organizing ability can supply in a country where management and organization is so well understood in private affairs.
My whole purpose in submitting this plan is to improve the administrative management of the Republic, and I feel confident that our Nation is united in this central purpose, regardless of differences upon details.
This plan is concerned with the practical necessity of reducing the number of agencies which report directly to the President and also of giving the President assistance in dealing with the entire executive branch by modern means of administrative management.
Forty years ago in 1899 President McKinley could deal with the whole machinery of the executive branch through his 8 cabinet secretaries and the heads of 2 commissions; and there was but 1 commission of the so-called quasi-judicial type in existence. He could keep in touch with all the work through 8 or 10 persons.
Now, 40 years later, not only do some 30 major agencies (to say nothing of the minor ones) report directly to the President, but there are several quasi-judicial bodies which have enough administrative work to require them also to see him on important executive matters.
It has become physically impossible for one man to see so many persons, to receive reports directly from them, and to attempt to advise them on their own problems which they submit. In addition the President today has the task of trying to keep their programs in step with each other or in line with the national policy laid down by the Congress. And he must seek to prevent unnecessary duplication of effort.
The administrative assistants provided for the President in the Reorganization Act cannot perform these functions of over-all management and direction. Their task will be to help me get information, and condense and summarize it—they are not to become in any sense Assistant Presidents nor are they to have any authority over anybody in any department or agency.
The only way in which the President can be relieved of the physically impossible task of directly dealing with 30 or 40 major agencies is by reorganization—by the regrouping of agencies according to their major purposes under responsible heads who will report to the President, just as is contemplated by the Reorganization Act of 1939.
This act says that the President shall investigate the organization of all agencies of the Government and determine what changes are necessary to accomplish any one or more of five definite purposes:
(1) To reduce expenditures;
(2) To increase efficiency;
(3) To consolidate agencies according to major purposes;
(4) To reduce the number of agencies by consolidating those having similar functions and by abolishing such as may not be necessary;
(5) To eliminate overlapping and duplication of effort.
It being obviously impracticable to complete this task at one time, but having due regard to the declaration of Congress that it should be accomplished immediately and speedily, I have decided to undertake it promptly in several steps.
The first step is to improve over-all management, that is, to do those things which will accomplish the purposes set out in the law, and which, at the same time, will reduce the difficulties of the President in dealing with the multifarious agencies of the executive branch and assist him in distributing his responsibilities as the chief administrator of the Government by providing him with the necessary organization and machinery for better administrative management.
The second step is to improve the allocation of departmental activities, that is, to do those things which will accomplish the purposes set out in the law and at the same time help that part of the work of the executive branch which is carried on through executive departments and agencies. In all this the responsibility to the people is through the President.
The third step is to improve intradepartmental management, that is, to do those things which will enable the heads of departments and agencies the better to carry out their own duties and distribute their own work among their several assistants and subordinates.
Each of these three steps may require from time to time the submission of one or more plans involving one or more reorganizations, but it is my purpose to fulfill the duty imposed upon me by the Congress as expeditiously as practicable and to the fullest extent possible in view of the exceptions and exemptions set out in the act.
The plan I now transmit is divided into four parts or sections which I shall describe briefly as follows:
PART 1. EXECUTIVE OFFICE OF THE PRESIDENT
In my message to the Congress of January 12, 1937, in discussing the problem of how to improve the administrative management of the executive branch, I transmitted with my approval certain recommendations for strengthening and developing the management arms of the President. Those three management arms deal with (1) budget, and efficiency research, (2) planning, and (3) personnel. My accumulated experience during the 2 years since that time has deepened my conviction that it is necessary for the President to have direct access to these managerial agencies in order that he may have the machinery to enable him to carry out his constitutional responsibility, and in order that he may be able to control expenditures, to increase efficiency, to eliminate overlapping and duplication of effort, and to be able to get the information which will permit him the better to advise the Congress concerning the state of the Union and the program of the Government.
Therefore, I find it necessary and desirable in carrying out the purposes of the act to transfer the Bureau of the Budget to the Executive Office of the President from the Treasury Department. It is apparent from the legislative history of the Budget and Accounting Act that it was the purpose in 1921 to set up an Executive Budget for which the President would be primarily responsible to the Congress and to the people, and that the Director of the Budget was to act under the immediate direction and supervision of the President. While no serious difficulties have been encountered because of the fact that the Bureau of the Budget was placed in the Treasury Department so far as making budgetary estimates has been concerned, it is apparent that its coordinating activities and its research and investigational activities recently provided for by the Congress, will be facilitated if the Bureau is not a part of 1 of the 10 executive departments. Also, in order that the Bureau of the Budget may the better carry out its work of coordination and investigation, I find it desirable and necessary in order to accomplish the purposes of the act to transfer to the Bureau of the Budget the functions of the Central Statistical Board.
By these transfers to the Executive Office, the President will be given immediate access to that managerial agency which is concerned with the preparation and administration of the Budget, with the coordination of the work of the governmental agencies, and with research and investigation necessary to accomplish the five definite purposes of the Reorganization Act of 1939.
I also find it necessary and desirable to transfer to the Executive Office of the President the National Resources Committee, now an independent establishment, and to consolidate with it by transfer from the Department of Commerce the functions of the Federal Employment Stabilization Office, the consolidated unit to be known as the National Resources Planning Board. This Board would be made up as is the present Advisory Board of the National Resources Committee of citizens giving part-time services to the Government, who aided by their technical staff would be able to advise the President, the Congress, and the people with respect to plans and programs for the conservation of the national resources, physical and human. By these transfers to the Executive Office, the President will be given more direct access to and immediate direction over that agency which is concerned with planning for the utilization and conservation of the national resources, an indispensable part of the equipment of the Chief Executive.
On previous occasions I have recommended and I hereby renew and emphasize my recommendation that the work of this Board be placed upon a permanent statutory basis.
Because of an exemption in the act, it is impossible to transfer to the Executive Office the administration of the third managerial function of the Government, that of personnel. However, I desire to inform the Congress that it is my purpose to name one of the administrative assistants to the President, authorized in the Reorganization Act of 1939, to serve as a liaison agent of the White House on personnel management.
In this manner, the President will be given for the first time direct access to the three principal necessary management agencies of the Government. None of the three belongs in any existing department. With their assistance, and with this reorganization, it will be possible for the President to continue the task of making investigations of the organization of the Government in order to control expenditures, increase efficiency, and eliminate overlapping.
PART 2. FEDERAL SECURITY AGENCY
Studies heretofore made by me and researches made at my direction, as well as recommendations submitted by me to the Congress, and especially those contained in my message of January 12, 1937, indicate clearly that to carry out the purposes of the Reorganization Act of 1939 to group, coordinate, and consolidate agencies of the Government according to major purposes and to reduce the number of agencies by consolidating those having similar functions under a single head, would require the provision of 3 general agencies in addition to the 10 executive departments.
It is my objective, then, by transfer, consolidation, and abolition to set up a Federal Security Agency, a Federal Works Agency, and a Federal Loan Agency, and then to distribute among the 10 executive departments and these 3 new agencies, the major independent establishments in the Government (excepting those exempt from the operations of the act) in order to minimize overlapping and duplication, to increase efficiency and to reduce expenditures to the fullest extent consistent with the efficient operation of the Government.
I find it necessary and desirable to group in a Federal Security Agency those agencies of the Government, the major purposes of which are to promote social and economic security, educational opportunity, and the health of the citizens of the Nation.
The agencies to be grouped are the Social Security Board, now an independent establishment, the United States Employment Service, now in the Department of Labor, the Office of Education, now in the Department of the Interior, the Public Health Service, now in the Treasury Department, the National Youth Administration, now in the Works Progress Administration, and the Civilian Conservation Corps, now an independent agency.
The Social Security Board is placed under the Federal Security Agency, and at the same time the United States Employment Service is transferred from the Department of Labor and consolidated with the unemployment compensation functions of the Social Security Board in order that their similar and related functions of social and economic security may be placed under a single head and their internal operations simplified and integrated.
The unemployment compensation functions of the Social Security Board and the employment service of the Department of Labor are concerned with the same problem, that of the employment, or the unemployment, of the individual worker.
Therefore, they deal necessarily with the same individual. These particular services to the particular individual also are bound up with the public-assistance activities of the Social Security Board. Not only will these similar functions be more efficiently and economically administered at the Federal level by such grouping and consolidation, but this transfer and merger also will be to the advantage of the administration of State social security programs and result in considerable saving of money in the administrative costs of the governments of the 48 States as well as those of the United States. In addition to this saving of money there will be a considerable saving of time and energy not only on the part of administrative officials concerned with this program in both Federal and State Governments, but also on the part of employers and workers, permitting through the simplification of procedures a reduction in the number of reports required and the elimination of unnecessary duplication in contacts with workers and with employers.
Because of the relationship of the educational opportunities of the country to the security of its individual citizens, the Office of Education with all of its functions, including, of course, its administration of Federal-State programs of vocational education, is transferred from the Department of the Interior to the Federal Security Agency. This transfer does not increase or extend the activities of the Federal Government in respect to education, but does move the existing activities into a grouping where the work may be carried on more efficiently and expeditiously, and where coordination and the elimination of overlapping may be better accomplished. The Office of Education has no relationship to the other functions of the Department of the Interior.
The Public Health Service is transferred from the Treasury Department to the Federal Security Agency. It is obvious that the health activities of the Federal Government may be better carried out when so grouped than if they are left in the Treasury, which is primarily a fiscal agency, and where the necessary relationships with other social security, employment, and educational activities now must be carried on by an elaborate scheme of interdepartmental committee work.
The National Youth Administration is transferred from the Works Progress Administration to the Federal Security Agency since its major purpose is to extend the educational opportunities of the youth of the country and to bring them through the processes of training into the possession of skills which enable them to find employment. Other divisions of the Federal Security Agency will have the task of finding jobs, providing for unemployment compensation, and other phases of social security, while still other units of the new agency will be concerned with the problem of primary and secondary education, as well as vocational education and job training and retraining for employment. While much of the work of the National Youth Administration has been carried on through work projects, these have been merely the process through which its major purpose was accomplished, and, therefore, this agency under the terms of the act should be grouped with the other security agencies rather than with the work agencies.
For similar reasons the Civilian Conservation Corps, now an independent establishment, is placed under the Federal Security Agency because of the fact that its major purpose is to promote the welfare and further the training of the individuals who make up the corps, important as may be the construction work which they have carried on so successfully. The Civilian Conservation Corps is a small coordinating agency which supervises work carried on with the cooperation of several regular departments and independent units of the Government. This transfer would not interfere with the plan of work heretofore carried on but it would enable the Civilian Conservation Corps to coordinate its policies, as well as its operations, with those other agencies of the Government concerned with the educational and health activities and with human security.
PART 3. FEDERAL WORKS AGENCY
In order to carry out the purpose of the Reorganization Act of 1939 I find it necessary and desirable to group and consolidate under a Federal Works Agency those agencies of the Federal Government dealing with public works not incidental to the normal work of other departments, and which administer Federal grants or loans to State and local governments or other agencies for the purposes of construction.
The agencies so to be grouped are: The Bureau of Public Roads, now in the Department of Agriculture; the Public Buildings Branch of the Procurement Division, now in the Treasury Department; and the Branch of Building Management of the National Park Service (so far as it is concerned with public buildings which it operates for other departments or agencies) now in the Department of the Interior; the United States Housing Authority, now in the Department of the Interior; the Federal Emergency Administration of Public Works (familiarly known as P. W. A.); and the Works Progress Administration (familiarly known as W. P. A.) except the functions of the National Youth Administration.
The transfer of both the Public Works Administration and the Works Progress Administration to the new Federal Works Agency would provide for both principal types of public works that have been carried on by the Federal Government directly or in cooperation with the State and local governments. I find that it will be possible to reduce administrative costs as well as to improve efficiency and to eliminate overlapping by bringing these different programs of public works under a common head. But, because of the differences that justified their separate operation in the past and differences that will continue in the future to distinguish certain phases of major public works from work relief, I find it necessary to maintain them at least for the present as separate subordinate units of the Federal Works Agency.
The present Federal Emergency Administration of Public Works is placed under the Federal Works Agency under the shorter name of Public Works Administration.
The name of the Works Progress Administration has been changed to Works Projects Administration in order to make its title more descriptive of its major purpose.
The Bureau of Public Roads is transferred from the Department of Agriculture to the Federal Works Agency and as a separate unit under the name of Public Roads Administration. This will bring the administration of the Federal roads program with its grants-in-aid to the States into coordination with other major public-works programs and other programs of grants and loans to the States.
The construction and operation of many public buildings is now carried on in two agencies which are consolidated under the new Federal Works Agency, namely the Public Buildings Branch of the Procurement Division of the Treasury Department (which is concerned with the construction of Federal buildings and with the operation of many public buildings outside the District of Columbia) and the Branch of Building Management of the National Park Service, of the Department of the Interior, which is concerned with the operation of public buildings in the District of Columbia. These two separate activities are consolidated in one unit to be known as the Public Buildings Administration. Improved efficiency, coordination of effort, and savings will result from this transfer and consolidation.
Then, also, there is transferred from the Department of the Interior to the Federal Works Agency the United States Housing Authority. The major purpose of the United States Housing Authority is to administer grants-in-aid and loans to local public housing authorities in accordance with its established standards of construction in that part of the housing field which cannot be reached economically by private enterprise. For these reasons, it should be grouped with those other agencies which have to do with public works, with grants and loans to State and local governments and with construction practices and standards.
PART 4. FEDERAL LOAN AGENCY AND TRANSFERS OF INDEPENDENT LENDING AGENCIES
In order to carry out the purposes of the Reorganization Act of 1939 I find it necessary and desirable to group under a Federal Loan Agency those independent lending agencies of the Government which have been established from time to time for the purpose of stimulating and stabilizing the financial, commercial, and industrial enterprises of the Nation.
The agencies to be grouped in the Federal Loan Agency are: The Reconstruction Finance Corporation, the Electric Home and Farm Authority, the Federal Home Loan Bank Board, the Federal Housing Administration, and their associated agencies and boards, as well as the Export-Import Bank of Washington.
Since 1916 the Congress has established from time to time agencies for providing loans, directly or indirectly, for the stimulation and stabilization of agriculture, and such agencies should in my opinion be grouped with the other agricultural activities of the Government. For that reason I find it necessary and desirable to accomplish the purposes of the act to transfer the Farm Credit Administration, the Federal Farm Mortgage Corporation, and the Commodity Credit Corporation and associated agencies to the Department of Agriculture.
Economy and Efficiency
One of the five purposes of the Reorganization Act of 1939 is “to reduce expenditures to the fullest extent consistent with the efficient operation of the Government.” This purpose is important in each phase of the plan here presented. The Reorganization Act prohibits abolishing functions—in other words basic services or activities performed. Therefore the reduction in expenditures to be effected must necessarily be brought about chiefly in the overhead administrative expenses of the agencies set up to perform certain functions. The chance for economy arises therefore not from stopping work, but from organizing the work and the overhead more efficiently in combination with other similar activities. Only the Congress can abolish or curtail functions now provided by law.
The overhead administrative costs of all the agencies affected in Reorganization Plan No. I is about $235,000,000. This does not include the loans they make, the benefits they pay, the wages of the unemployed who have been given jobs; it does not include the loans and grants to States or, in short, the functional expense. It does include the overhead expense of operating and administering all these agencies.
The reduction of administrative expenditures which it is probable will be brought about by the taking effect of the reorganizations specified in the plan is estimated as nearly as may be at between $15,000,000 and $20,000,000 annually, a substantial lowering of the existing overhead. Certain of these economies can be brought about almost immediately, others will require a painstaking and gradual readjustment in the machinery and business practices of the Government.
Any such estimate is incomplete, however, without reference to the corresponding savings which will follow in the States and cities through the recommended consolidation of the Federal services with which they cooperate, and the improved efficiency and convenience which will be felt by citizens all over the Nation—many of whom will be able to find in a single office many of the services now scattered in several places. These economies will undoubtedly exceed the direct savings in the Federal Budget.
It will not be necessary to ask the Congress for any additional appropriations for the administrative expenses of the three consolidated agencies set up in this plan, since their costs will be met from funds now available for the administrative expenses of their component units. Actually new expenses will be only a fractional part of the expected savings.
Neither on this Reorganization Plan No. I nor on future reorganization plans, covering interdepartmental changes and intradepartmental changes, will every person agree on each and every detail. It is true that out of the many groupings and regroupings proposed in this message a few of the individual agencies could conceivably be placed elsewhere.
Nevertheless, I have been seeking to consider the functional origin and purpose of each agency as required by the reorganization bill itself.
If in the future experience shows that one or two of them should be regrouped, it will be wholly possible for the President and the Congress to make the change.
The plan presented herewith represents 2 years of study. It is a simple and easily understood plan. It conforms to methods of executive administration used by large private enterprises which are engaged in many lines of production. Finally, it will save a sum of money large in comparison with the existing overhead of the agencies involved.
I trust, therefore, that the Congress will view the plan as a whole and make it possible to take the first step in improving the executive administration of the Government of the United States.
Franklin D. Roosevelt.
The White House, April 25, 1939.


REORGANIZATION PLAN NO. II OF 1939
Eff. July 1, 1939, 4 F.R. 2731, 53 Stat. 1431, by act June 7, 1939, ch. 193, 53 Stat. 813, as amended Aug. 13, 1946, ch. 957, title XI, § 1131(65), 60 Stat. 1040; Aug. 12, 1963, Pub. L. 88–94, § 2(f), 77 Stat. 122; Sept. 13, 1982, Pub. L. 97–258, § 5(b), 96 Stat. 1068, 1085
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, May 9, 1939, pursuant to the provisions of the Reorganization Act of 1939, approved April 3, 1939.
PART 1. DEPARTMENTS
Section 1. State Department
Transfers and consolidations relating to the Department of State are hereby effected as follows:
(a)–(c). [Repealed. August 13, 1946, ch. 957, title XI, § 1131(65), 60 Stat. 1040. The act, Aug. 13, 1946 was repealed by Pub. L. 96–465, title II, § 2205(1), Oct. 17, 1980, 94 Stat. 2159. Subsecs. provided that Foreign Commerce Service and Foreign Agricultural Service were transferred to Department of State and consolidated with and administered as part of Foreign Service under Secretary of State, and that functions of Secretary of Commerce and Secretary of Agriculture with respect thereto were transferred, with certain exceptions to Secretary of State.]
(d) China Trade Act Registrar
Such officer of the Foreign Service as the Secretary of State shall make available for that purpose may be authorized by the Secretary of Commerce to perform the duties of China Trade Act Registrar provided for in the act of September 19, 1922, (42 Stat. 849) [15 U.S.C. 143], under the direction of the Secretary of Commerce.
(e) [Repealed. Pub. L. 88–94, § 2(f), Aug. 12, 1963, 77 Stat. 122. Subsection transferred the Foreign Service Buildings Commission and its functions to the Department of State. See 22 U.S.C. 295(d).]
Sec. 2. Treasury Department
[Repealed. Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, 1085. Section made following transfers, consolidations, and abolitions relating to the Treasury Department: (a) The Bureau of Lighthouses in the Department of Commerce and its functions were transferred to and consolidated with, and to be administered as a part of, the Coast Guard in the Treasury Department; (b) The office of Director General of Railroads was abolished and the functions and duties were transferred to the Secretary of the Treasury; (c) The War Finance Corporation was abolished, the remaining functions, property, and obligations were transferred to the Treasury Department, and the Secretary was directed to wind up its affairs and dispose of its assets.]
Sec. 3. Department of Justice
Transfers, consolidations, and abolitions relating to the Department of Justice are hereby effected as follows:
(a) Federal Prison Industries, Inc.
The Federal Prison Industries, Inc. (together with its Board of Directors), and its functions are hereby transferred to the Department of Justice and shall be administered under the general direction and supervision of the Attorney General.
(b) National Training School for Boys
The National Training School for Boys and its functions (including the functions of its Board of Trustees) are hereby transferred to the Department of Justice and shall be administered by the Director of the Bureau of Prisons, under the direction and supervision of the Attorney General.
(c) Board of Trustees of the National Training School for Boys Abolished
The Board of Trustees of the National Training School for Boys (including the consulting trustees) is hereby abolished.
Sec. 4. Department of the Interior
Transfers, consolidations, and abolitions relating to the Department of the Interior are hereby effected as follows:
(a) Functions of the National Bituminous Coal Commission Transferred
The functions of the National Bituminous Coal Commission (including the functions of the members of the Commission) are hereby transferred to the Secretary of the Interior to be administered under his direction and supervision by such division, bureau, or office in the Department of the Interior as the Secretary shall determine.
(b) National Bituminous Coal Commission Abolished
The National Bituminous Coal Commission and the offices of the members thereof are hereby abolished and the outstanding affairs of the Commission shall be wound up by the Secretary of the Interior.
(c) Office of Consumers’ Counsel Abolished and Functions Transferred
The office of Consumers’ Counsel of the National Bituminous Coal Commission is hereby abolished and its functions are transferred to, and shall be administered in, the office of the Solicitor of the Department of the Interior under the direction and supervision of the Secretary of the Interior.
[Functions, records, property, and personnel of Consumer’s Counsel of the National Bituminous Coal Commission, which were transferred by this Plan to office of Solicitor of Department of Interior, were retransferred to Office of Bituminous Coal Consumer Counsel by 15 U.S.C. 852. Such Office terminated Aug. 24, 1943.]
(d) Bureau of Insular Affairs
The Bureau of Insular Affairs of the War Department and its functions are hereby transferred to the Department of the Interior and shall be consolidated with the Division of Territories and Island Possessions in the Department of the Interior and administered in such Division under the direction and supervision of the Secretary of the Interior. The office of the Chief of the Bureau and offices subordinate thereto provided for in section 14 of the act of June 4, 1920 (41 Stat. 769) [48 U.S.C. 2, 3], are hereby abolished and all of the functions of such offices are transferred to, and shall be exercised by, the Director of the Division of Territories and Island Possessions.
(e) Bureau of Fisheries
The Bureau of Fisheries in the Department of Commerce and its functions are hereby transferred to the Department of the Interior and shall be administered in that Department under the direction and supervision of the Secretary of the Interior. The functions of the Secretary of Commerce relating to the protection of fur seals and other fur-bearing animals, to the supervision of the Pribilof Islands and the care of the natives thereof, and to the Whaling Treaty Act [16 U.S.C. 901–915], are hereby transferred to, and shall be exercised by, the Secretary of the Interior.
(f) Bureau of Biological Survey
The Bureau of Biological Survey in the Department of Agriculture and its functions are hereby transferred to the Department of the Interior and shall be administered in that Department under the direction and supervision of the Secretary of the Interior. The functions of the Secretary of Agriculture relating to the conservation of wildlife, game, and migratory birds are hereby transferred to, and shall be exercised by, the Secretary of the Interior. The provisions of the act of May 18, 1934, (c. 299, 48 Stat. 780), as amended by the act of February 8, 1936 (c. 40, 49 Stat. 1105 [see 18 U.S.C. 111, 1114, 2231], insofar as they relate to officers or employees of the Department of Agriculture designated by the Secretary of Agriculture to enforce any act of Congress for the protection, preservation, or restoration of game and other wildlife and animals shall apply to officers and employees of the Department of the Interior designated by the Secretary of the Interior to exercise and discharge such duties.
(g) Officers of Biological Survey May Administer Oaths
The provisions of the act of January 31, 1925 (c. 124, 43 Stat. 803), [former 5 U.S.C. 17, 7 U.S.C. 2217, 2218], shall be applicable to such officers, agents, or employees of the Department of the Interior performing functions of the Bureau of Biological Survey as are designated by the Secretary of the Interior for the purposes named in the act.
(h) Migratory Bird Conservation Commission
The Secretary of the Interior shall be chairman of the Migratory Bird Conservation Commission, and the Secretary of Agriculture shall be a member thereof.
(i) Mount Rushmore National Memorial Commission
The Mount Rushmore National Memorial Commission and its functions are hereby transferred to the National Park Service in the Department of the Interior. The functions vested in the Commission by sections 3 and 4(a) of the act of June 15, 1938 (c. 402, 52 Stat. 694) shall continue to be exercised by the Commission. All other functions of the Mount Rushmore National Memorial Commission shall be administered by the National Park Service under the direction and supervision of the Secretary of the Interior.
Sec. 5. Department of Agriculture: Rural Electrification Administration Transferred
The Rural Electrification Administration and its functions and activities are hereby transferred to the Department of Agriculture and shall be administered in that Department by the Administrator of the Rural Electrification Administration under the general direction and supervision of the Secretary of Agriculture.
Sec. 6. Department of Commerce: Transfer of Inland Waterways Corporation
The Inland Waterways Corporation and all of its functions and obligations are hereby transferred to the Department of Commerce and shall be administered in that Department under the supervision and direction of the Secretary of Commerce. The capital stock of the Corporation shall continue to be held for the United States by the Secretary of the Treasury, but all other functions, rights, privileges, and powers and all duties and liabilities of the Secretary of War relating to the Inland Waterways Corporation are hereby transferred to, and shall be exercised, performed, and discharged by, the Secretary of Commerce. The Secretary of Commerce shall be substituted for the Secretary of War, as and shall be deemed to be, the incorporator of the Inland Waterways Corporation.
[Pub. L. 88–67, § 2, July 19, 1963, 77 Stat. 81, provided for liquidation of the affairs of the Inland Waterways Corporation.]
PART 2. INDEPENDENT AGENCIES
Sec. 201. Federal Security Agency
Transfers and consolidations relating to the Federal Security Agency are hereby effected as follows:
(a) Radio Service and United States Film Service Transferred
The functions of the Radio Division and the United States Film Service of the National Emergency Council are hereby transferred to the Federal Security Agency and shall be administered in the Office of Education under the direction and supervision of the Federal Security Administrator. [Functions of Radio Division were authorized to be carried out until June 30, 1940, by Emergency Relief Appropriation Act of 1939, § 8.]
(b) American Printing House for the Blind
The functions of the Secretary of the Treasury with respect to the administration of the appropriations for the American Printing House for the Blind (except the function relating to the perpetual trust fund) are hereby transferred to the Federal Security Agency and shall be administered under the direction and supervision of the Federal Security Administrator. The annual report and vouchers required to be furnished to the Secretary of the Treasury by the trustees of the American Printing House for the Blind shall be furnished to the Federal Security Administrator.
Sec. 202. National Archives
Transfers, consolidations, and abolitions relating to the National Archives are hereby effected as follows:
(a) Functions of Codification Board Transferred
The functions of the Codification Board, established by the Act of June 19, 1937 (50 Stat. 304) [44 U.S.C. 1510], are hereby transferred to the National Archives and shall be consolidated in that agency with the functions of the Division of the Federal Register and shall be administered by such Division under the direction and supervision of the Archivist.
(b) Codification Board Abolished
The Codification Board is hereby abolished and its outstanding affairs shall be wound up by the Archivist through the Division of the Federal Register in the National Archives.
PART 3. EXECUTIVE OFFICE OF THE PRESIDENT
Sec. 301. Transfers and abolitions relating to the Executive Office of the President are hereby effected as follows:
(a) Functions of National Emergency Council Transferred
All functions of the National Emergency Council other than those relating to Radio Service and Film Service (transferred by Section 201(a) of this plan to the Federal Security Agency) are hereby transferred to the Executive Office of the President and shall be administered under the direction and supervision of the President. [Functions of National Emergency Council transferred to Executive Office of President were authorized to be carried out until June 30, 1940, by Emergency Relief Appropriation Act of 1939, § 8.]
(b) National Emergency Council Abolished
The National Emergency Council is hereby abolished and its outstanding affairs shall be wound up under the direction and supervision of the President.
PART 4. GENERAL PROVISIONS
Sec. 401. Transfer of Functions of Heads of Departments
Except as otherwise provided in this plan, the functions of the head of any Department relating to the administration of any agency or function transferred from his Department by this plan, are hereby transferred to, and shall be exercised by, the head of the department or agency to which such transferred agency or function is transferred by this plan.
Sec. 402. Transfer of Records, Property, and Personnel
All records and property (including office equipment) of the several agencies, and all records and property used primarily in the administration of any functions, transferred by this plan and, except as otherwise provided, all the personnel used in the administration of such agencies and functions (including officers whose chief duties relate to such administration) are hereby transferred to the respective departments or agencies concerned, for use in the administration of the agencies and functions transferred by this plan: Provided, That any personnel transferred to any department or agency by this section found by the head of such department or agency to be in excess of the personnel necessary for the administration of the functions transferred to his department or agency shall be retransferred under existing law to other positions in the Government service, or separated from the service subject to the provisions of section 10(a) of the Reorganization Act of 1939.
Sec. 403. Transfer of Funds
So much of the unexpended balances of appropriations, allocations, or other funds available for the use of any agency in the exercise of any function transferred by this plan, or for the use of the head of any department or agency in the exercise of any function so transferred, as the Director of the Bureau of the Budget with the approval of the President shall determine, shall be transferred to the department or agency concerned for use in connection with the exercise of the function so transferred. In determining the amount to be transferred the Director of the Bureau of the Budget may include an amount to provide for the liquidation of obligations incurred against such appropriations, allocations, or other funds prior to the transfer: Provided, That the use of the unexpended balances of appropriations, allocations, or other funds transferred by this section shall be subject to the provisions of section 4(d)(3) and section 9 of the Reorganization Act of 1939.
Sec. 404. Transfer of Functions Relating to Personnel
Except as prohibited by the Reorganization Act of 1939, all functions relating to the appointment, fixing of compensation, transfer, promotion, demotion, suspension, or dismissal of persons to or from offices and positions in any department vested by law in any officer of such department other than the head thereof are hereby transferred to the head of such department and shall be administered under his direction and supervision by such division, bureau, office, or persons as he shall determine.
Message of the President
To the Congress of the United States:
Pursuant to the provisions of the Reorganization Act of 1939 (Public, No. 19, 76th Cong., 1st Sess.) approved April 3, 1939, I herewith transmit Reorganization Plan No. II, which, after investigation, I have prepared in accordance with the provisions of section 4 of the act; and I declare that with respect to each transfer, consolidation, or abolition made in Reorganization Plan No. II, I have found that such transfer, consolidation, or abolition is necessary to accomplish one or more of the purposes of section 1 (a) of the act.
In my message to the Congress on April 25, 1939, transmitting Reorganization Plan No. I, I took occasion to say that, it being obviously impracticable to complete the task of reorganization at one time, I had decided, in view of the declaration of the Congress that it should be accomplished immediately and speedily, to undertake it in several steps.
Plan No. I, had to do with overall management. Plan No. II, transmitted herewith, is designed to improve the work of the executive branch for which, although carried on through executive departments and agencies, the responsibility to the people is through the President. It is concerned with the sole purpose of improving the administrative management of the executive branch by a more logical grouping of existing units and functions and by a further reduction in the number of independent agencies.
I am transmitting Reorganization Plan No. II as the result of studies that have been made for me and of my own experience over a period of several years, as the best way in which to regroup the agencies affected so as to fulfill the purposes of the act:
1. To reduce expenditures;
2. To increase efficiency;
3. To consolidate agencies according to major purposes;
4. To reduce the number of agencies by consolidating those having similar functions and by abolishing such as may not be necessary; and
5. To eliminate overlapping and duplication of effort.
The plan I now transmit I shall describe briefly as follows:
I proposed to transfer the Foreign Commerce Service of the United States and its functions now in the Bureau of Foreign and Domestic Commerce of the Department of Commerce and the Foreign Agricultural Service of the United States and its functions in the Department of Agriculture to the Department of State, and to consolidate them with the Foreign Service of the United States under the direction and supervision of the Secretary of State.
By this transfer and consolidation, there will be a single Foreign Service in the Department of State, but this does not mean that the interests of the commercial and agricultural communities are to be neglected, for it is a part of the Plan that representatives of the Secretary of Agriculture and the Secretary of Commerce shall be placed on the Board of Foreign Service Personnel and that specific investigations relating to commerce and agriculture shall be initiated directly by the Secretaries of these two Departments who will receive directly the results of investigations in their own fields.
A much greater degree of coordination and effectiveness in our foreign establishments can be achieved under the plan than has ever before been possible. The needs of the different Departments and Agencies of the Government will be met more efficiently and the responsiveness of the foreign establishments to these needs will be greatly improved.
The plan presupposes that it may be necessary from time to time for various Departments and Agencies of the Government to send abroad specialists and technicians for relatively temporary duty. While these will not be in the Foreign Service, strictly speaking, they will be given a suitable commission by the Department of State, on a temporary basis, so that they may have the same obligations as other officers of the Foreign Service while on duty abroad.
The plan also presupposes a special training period within the Department of Commerce and the Department of Agriculture for Foreign Service officers selected to specialize in commercial or agricultural work and contemplates the fullest utilization of the experience gained abroad by Foreign Service officers in the work of the Departments of Commerce and Agriculture in this country. There will be stationed in the Department of State a liaison officer of the Department of Commerce and of the Department of Agriculture to make effective the proposed cooperation.
The plan specifically leaves undisturbed the relationships of the Department of Commerce and of the Department of Agriculture with the commercial and agricultural communities. What it does do is to consolidate the foreign services into one Foreign Service in the Department of State, where it ought to be, with the resulting advantages of economy, efficiency, better functional grouping, elimination of overlapping and duplication of effort, and greater service to our commercial and agricultural interests.
There is also transferred to the Department of State the Foreign Service Buildings Commission and its functions. This Commission is advisory to the administrative work of the Department of State and should no longer have the status of an independent establishment.
The Bureau of Lighthouses now in the Department of Commerce is transferred to the Treasury Department and consolidated with the Coast Guard in that Department. The advantages of this consolidation are obvious and fall clearly within the provision of the act requiring me to consolidate agencies according to major purposes. This will save money on equipment and administration and will permit the better use of personnel.
The plan also includes the abolition of the Office of the Director General of Railroads and of the War Finance Corporation and the transfer of their functions to the Secretary of the Treasury to be wound up by him as rapidly as may be. In the case of the War Finance Corporation, it is directed that the final dissolution shall be accomplished not later than December 31, 1939.
I further propose to transfer to the Department of Justice the Federal Prison Industries, Inc., and the National Training School for Boys, and at the same time to abolish the board of trustees of the National Training School for Boys. Responsibility for the Federal penal and correctional institutions is in the Department of Justice and these two independent establishments should be consolidated therein. None of the other Federal penal or correctional institutions has a board of trustees and there is no need of further continuing the board of the National Training School.
The plan also provides for the abolition of the Codification Board established for the purpose of codifying existing administrative law and the transfer of its functions to the Division of the Federal Register in the National Archives. The work of this board has now progressed to the point where a separate board is no longer necessary and the future work of keeping the codification up to date can more efficiently and economically be carried on by the editorial staff of the Federal Register.
I find it necessary and desirable in order to accomplish the purposes of the Reorganization Act to abolish the National Bituminous Coal Commission and to transfer its functions to the Secretary of the Interior. Thus the task of conserving the bituminous-coal resources of the country may be carried on directly by the head of the Department principally responsible for the conservation of fuel and other mineral supplies. The Congress placed this Commission in the Department of the Interior, but experience has shown that direct administration will be cheaper, better, and more effective than through the cumbersome medium of an unnecessary commission.
The transfer to the Department of the Interior of the Bureau of Insular Affairs in the War Department and its consolidation with the Division of Territories and Island Possessions in Interior is a functional transfer of obvious desirability. Under the provisions of existing law, however, I shall direct, where necessary, that certain correspondence from the Governor General of the Philippines shall be transmitted to the President through the Department of State.
The plan provides for the transfer to the Department of the Interior of the Bureau of Fisheries from the Department of Commerce and of the Bureau of Biological Survey from the Department of Agriculture. These two Bureaus have to do with conservation and utilization of the wildlife resources of the country, terrestrial and aquatic. Therefore, they should be grouped under the same departmental administration, and in that Department which, more than any other, is directly responsible for the administration and conservation of the public domain. However, I intend to direct that the facilities of the Department of Agriculture shall continue to be used for research studies which have to do with the protection of domestic animals from diseases of wildlife; and also where most economical for the protection to farmers and stockmen against predatory animals.
The plan also provides for the transfer of the Mount Rushmore National Memorial Commission to the National Park Service in the Department of the Interior in order that this great memorial may be administered as a part of the similar work of the Park Service.
Included in the plan is a provision to transfer to the Department of Agriculture the Rural Electrification Administration, now operated as an independent establishment. The work of this administration in its educational as well as its lending functions is clearly a part of the rural life activities of the country and should, therefore, be administered in coordination with the other agricultural activities of the Government.
The Inland Waterways Corporation is transferred to the Department of Commerce from the War Department. This corporation, which operates inland waterways transportation facilities, should be coordinated with the administration of other aids to commerce and industry.
I propose to transfer to the Federal Security Agency, for administration in the Office of Education, the film and radio functions of the National Emergency Council. These are clearly a part of the educational activities of the Government and should be consolidated with similar activities already carried on in the Office of Education. Similarly, Government participation in the work of the American Printing House for the Blind, except fiscal functions relating to trust funds, is transferred from the Secretary of the Treasury to the Federal Security Agency, in order that this work may be coordinated with the other work for the blind now being carried on in the Social Security Board.
The plan provides for the abolition of the National Emergency Council and the transfer to the Executive Office of the President of all its functions with the exception of the film and radio activities which go to the Office of Education. Subject to appropriations by the Congress, these activities transferred to the White House would be administered in the manner best designed to give the President the information he requires from all parts of the country.
The National Emergency Council was established by Executive order in 1933 and is composed of the President, the Vice President, the Members of the Cabinet, and the heads of some 23 independent establishments. Its usefulness as an actual council, which met weekly under my chairmanship, was very great in the period of the emergency which then confronted the country, but, as time has gone on, it no longer operates as a council but does continue to carry on important activities which are indispensable to the President of the United States, as well as to other branches of the Government, and the public. It maintains an information service and a press intelligence service, it publishes the United States Government Manual, and it carries on through State and central staffs an important work of coordinating and reporting.
The information service makes available general information concerning all phases of governmental activity and is provided for all who submit questions or inquiries by mail, by telephone, or by personal call. In one sense it may be called a post-office address—“Uncle Sam, Post Office Box No. 1, Washington, D.C.”—to which persons who want information about the Government but do not know the exact division or agency of the Government to which to apply, may write with confidence that their questions will be answered or else sent on to the proper agency for direct reply.
The press intelligence service carried on in the Council is not a service for giving intelligence to the press, but rather for making available to responsible persons in the Government, both in the executive and in the legislative branches, a clipping service, which shows what the press of the country has printed. The partial consolidation of clipping services in this unit—a consolidation which should go further—already has resulted in economy and convenience. A clipping service of this kind, on a smaller scale, was maintained for many years in the White House but it was not then available to other branches of the Government. Its return to the White House with the additional feature of availability to all the rest of the Government will promote efficiency without violating tradition.
The publication of the United States Government Manual makes available to every citizen a simplified textbook of information as to the organization and availability of the Federal agencies. Published in loose-leaf form, it is sold by the Superintendent of Documents of the Government Printing Office.
The coordinating and reporting functions of the Council have to do with the presentation to the President of factual information, independently gathered, as to the progress and effect of our governmental activities. Through its State offices the Council has been able to facilitate the various Federal programs particularly with respect to State and local governments.
The plan also includes certain general provisions in order to accomplish fully the purposes of the act. In addition to the transfer of bureaus and other units, it is necessary also to transfer certain functions of heads of departments; to transfer records, property, and personnel; to transfer funds; and to provide that the power of appointment occasionally, and sometimes apparently quite accidentally, vested in a subordinate official of a department, shall be vested in the head of the department. It is impossible to exercise the proper direction and supervision over subordinate units unless the definite power of appointment, fixing of compensation, transfer, and promotion or dismissal of personnel is vested in the principal responsible head. In no other way can the purpose of consolidating similar functions under a single head as required by the act be accomplished in practice.
It is one of the five purposes of the Reorganization Act “to reduce expenditures to the fullest extent consistent with the efficient operation of the Government.” This is an important purpose in each phase of the plan here presented. The Reorganization Act prohibits abolishing functions—in other words, basic services or activities performed. Therefore, the reduction in expenditures must necessarily be brought about chiefly in the overhead administrative expenses of the agencies affected. In a great many cases the economies to be effected by Reorganization Plan No. II will be the result of improved efficiency which will, as the plan works out, require fewer persons to perform the work or will require the employment of less temporary assistance.
In the case of the consolidation of the foreign services it is estimated that the administration by a single administrative unit in the Department of State will achieve a saving of $20,000 a year and that consolidation of the three field forces will make it possible to drop alien employees and, by a more effective use of personnel, to save an additional $100,000 a year when the readjustments have been made.
The total administrative expense of all of the agencies affected by this plan is about $25,000,000 per annum.
The reduction of such expenditures, which it is probable will be brought about by the taking effect of the reorganizations specified in the plan, is estimated at $1,250,000 per annum. Certain of these economies can be brought about at once. Others will require a gradual readjustment in machinery and business practices of the agencies affected.
May I repeat what I said in my message transmitting Reorganization Plan No. I, that in this as in future reorganization plans not every person will agree on each and every detail. Out of the many groupings and regroupings proposed, a few of the individual agencies conceivably could be placed elsewhere, but I have been seeking to consider the functional purpose of each agency as required by the Reorganization Act itself and have made this plan with the sole purpose of improving the service rendered by the Government to its citizens in accordance with the purposes set out in the act.
In view of the fact that it is now May 9, and that any reorganization plan must lie before the Congress for 60 calendar days, and because the reorganization of an intradepartmental character requires a great deal of research and careful painstaking detailed work, I do not propose to send any further general reorganization plans to the Congress at this session.
However, there are certain transfers, abolitions, and consolidations of committees, commissions, and boards which I propose to do by means of Executive and military orders under existing law as complementary to Reorganization Plan No. II when it becomes effective.
Then, also, by mere administrative procedure, some small agencies which have been listed in various publications as independent establishments but whose independence has no basis in law or in formal Executive or military orders, may be reassigned to an appropriate placement by administrative procedure on the part of their respective heads.
Not all of the interdepartmental transfers and consolidations that are necessary and desirable have been accomplished in this Reorganization Plan No. II. I am directing the Bureau of the Budget to study these problems in order that they may be included in plans to be transmitted to the Congress at its next session.
For example, in order to save money and to do the work more efficiently there are some units which should be divided so that a part of the work may be done by one agency and a part by another. Take, for example, the business of mapping. It is obviously important that the work of making surveys and accumulating data for maps should be done in the various agencies which are concerned primarily with the purpose for which the map is being drawn. On the other hand, the business of manufacturing maps might very well be consolidated in order to save money, and to manufacture better maps.
I have considered the desirability of transferring the jurisdiction over deportable aliens from the Immigration and Naturalization Service in the Department of Labor to the Department of Justice, but I find that this matter will require further study, or perhaps legislation, and therefore it is not included in this plan.
I have also considered the problem of certain public lands insofar as they present overlapping jurisdiction between the Departments of the Interior and Agriculture.
Insofar as crops, including tree crops, are involved there is something to be said for their retention in the Department of Agriculture. But where lands are to be kept for the primary purpose of recreation and permanent public use and conservation they fall more logically into the Department of the Interior.
I hope to offer a reorganization plan on this early in the next session.
There are other types of work carried on in the Federal Government where it may prove necessary and desirable to divide the functions now being carried on by a particular unit so as the better to serve the basic purpose for which the work was undertaken. Such problems I shall continue to study with the view of sending other reorganization plans involving both interdepartmental and intradepartmental reorganizations to the Congress at its next session.
Franklin D. Roosevelt.
The White House, May 22, 1940.
Ex. Ord. No. 8357. Administration of the Foreign Service
Ex. Ord. No. 8357 Mar. 2, 1940, 5 F.R. 950, provided:
Under the authority vested in me by section 1(b) of Part I of Reorganization Plan No. II (effective July 1, 1939, by Public Resolution approved June 7, 1939, 53 Stat. 1431), and in effectuation of the provisions of subdivisions (2), (3), and (4) of that section, I hereby prescribe the following regulations pertaining to officers designated by the Secretary of Commerce and the Secretary of Agriculture under the said subdivisions:
1. Officers designated by the Secretary of Commerce and the Secretary of Agriculture under subdivisions (2) and (3), respectively, of the said section 1(b) of Part I of Reorganization Plan No. II may, when acceptable to the Secretary of State, be sent abroad as specialists or technicians for temporary service under the provisions of, and subject to the conditions named in, section 5 of the act of March 3, 1927, 44 Stat. 1396 [former section 197d of Title 15], and section 2 of the act of June 5, 1930, 46 Stat. 498 [former section 542 of Title 7], as authorized by the said subdivisions (2) and (3), respectively.
2. The Secretary of State shall give suitable commissions to the officers described in paragraph 1 hereof and shall assign them to such offices as may be deemed necessary by him and the Secretary of the department concerned. Such officers, during the active period of their assignment, shall be considered a part of the organization of the Foreign Service, shall assume the status directed by the Secretary of State, and shall, in this respect, be subject to the jurisdiction of the Secretary of State. With the approval of the chief of the office to which they are attached, such officers may request reports from Foreign Service officers upon matters falling within the jurisdiction of their respective departments. The duties of such officers shall be restricted to the accomplishment of the special missions within the scope of their assignments.
3. The officers designated by the Secretary of Commerce and the Secretary of Agriculture under subdivision (4) of the said section 1(b) of Part I of Reorganization Plan No. II to serve in the Department of State as liaison officers shall, when acceptable to the Secretary of State, serve in matters of interest to their respective departments.


REORGANIZATION PLAN NO. III OF 1940
Eff. June 30, 1940, 5 F.R. 2107, 54 Stat. 1231, by act June 4, 1940, ch. 231, § 4, 54 Stat. 231, as amended Aug. 23, 1958, Pub. L. 85–726, title XIV, § 1401(c), 72 Stat. 806; Sept. 13, 1982, Pub. L. 97–258, § 5(b), 96 Stat. 1068, 1085
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, April 2, 1940, pursuant to the provisions of the Reorganization Act of 1939, approved April 3, 1939.
DEPARTMENT OF THE TREASURY
Section 1. Fiscal Service of the Treasury Department
[Repealed. Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, 1085. Section established the Fiscal Service of the Treasury Department, provided for the transfer of certain functions to the Fiscal Service and of certain functions relating to accounting, and abolished an office of Assistant Secretary of the Treasury. See 31 U.S.C. 306.]
Sec. 2. Federal Alcohol Administration
[Repealed. Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, 1085. Section abolished the Federal Alcohol Administration and provided that the Secretary administer its functions through the Bureau of Internal Revenue.]
DEPARTMENT OF THE INTERIOR
Sec. 3. Fish and Wildlife Service
The Bureau of Fisheries and the Bureau of Biological Survey in the Department of the Interior with their respective functions are consolidated into one agency in the Department of the Interior to be known as the Fish and Wildlife Service. The functions of the consolidated agency shall be administered under the direction and supervision of the Secretary of the Interior by a Director and not more than two Assistant Directors, who shall be appointed by the Secretary and perform such duties as he shall prescribe. The offices of Commissioner and Deputy Commissioner of Fisheries and the offices of Chief and Associate Chief of the Bureau of Biological Survey are abolished and their functions transferred to the consolidated agency.
Sec. 4. Recorder of General Land Office
The office of Recorder of the General Land Office is abolished. The functions of the Recorder shall be exercised under the direction and supervision of the Secretary of the Interior through such officers or employees of the General Land Office as he may designate.
DEPARTMENT OF AGRICULTURE
Sec. 5. Surplus Marketing Administration
The Division of Marketing and Marketing Agreements of the Agricultural Adjustment Administration of the Department of Agriculture and its functions and the Federal Surplus Commodities Corporation as an agency of the Department of Agriculture and its functions are consolidated into an agency in the Department of Agriculture to be known as the Surplus Marketing Administration. The Surplus Marketing Administration shall be headed by an Administrator, who shall be appointed by and be subject to the direction and supervision of the Secretary of Agriculture.
DEPARTMENT OF LABOR
Sec. 6. Offices in the Immigration and Naturalization Service Abolished
The offices of commissioner of immigration of the several ports and the offices of district commissioner of immigration and naturalization in the Department of Labor are abolished, and their functions shall be administered under the supervision of the Secretary of Labor by the Commissioner of Immigration and Naturalization through such district directors of immigration and naturalization as the Commissioner shall designate.
CIVIL AERONAUTICS AUTHORITY
Sec. 7. Functions of the Administrator Transferred
[Repealed. Pub. L. 85–726, title XIV, § 1401(c), Aug. 23, 1958, 72 Stat. 806. Section transferred to Administrator of Civil Aeronautics functions vested in Civil Aeronautics Authority by Civilian Pilot Training Act of 1939, functions of aircraft registration and safety regulation in titles V and VI of the Civil Aeronautics Act of 1938 with certain exceptions, the function provided for by section 1101 of that Act, and functions of appointing employees and authorizing necessary expenditures and travel.]
GENERAL PROVISIONS
Sec. 8. Transfer of Records, Property, and Personnel
All records and property (including office equipment) of the several agencies, and all records and property used primarily in the administration of any functions, transferred or consolidated by this Plan and all the personnel used in the administration of such agencies and functions (including officers whose chief duties relate to such administration and whose offices are not abolished) are transferred or consolidated, as the case may be, within the department or agency concerned, for use in the administration of the agencies and functions transferred or consolidated by this Plan: Provided, That any personnel transferred or consolidated within any department or agency by this section found by the head of such department or agency to be in excess of the personnel necessary for the administration of the functions transferred or consolidated shall be retransferred under existing law to other positions in the Government service, or separated from the service subject to the provisions of section 10(a) of the Reorganization Act of 1939.
Sec. 9. Transfer of Funds
So much of the unexpended balances of appropriations, allocations, or other funds available (including funds available for the fiscal year ending June 30, 1941) for the use of any agency in the exercise of any function transferred or consolidated by this Plan, or for the use of the head of any department or agency in the exercise of any function so transferred or consolidated, as the Director of the Bureau of the Budget with the approval of the President shall determine, shall be transferred within the department or agency concerned for use in connection with the exercise of the function so transferred or consolidated. In determining the amount to be transferred the Director of the Bureau of the Budget may include an amount to provide for the liquidation of obligations incurred against such appropriations, allocations, or other funds prior to the transfer: Provided, That the use of the unexpended balances of appropriations, allocations, or other funds transferred by this section shall be subject to the provisions of sections 4(d)(3) and section 9 of the Reorganization Act of 1939.
Message of the President
To the Congress of the United States:
When I submitted Reorganization Plans I and II at the last regular session of Congress, I indicated that certain reorganizations of an intradepartmental character were necessary but that detailed study would be required for the preparation of specific plans. Since that time the heads of the executive departments and my own office have continued to study the internal organization of the several agencies of the Government. I have considered recommendations made to me as a result of these studies and have found it possible to make a number of needed improvements of organization by administrative action. In other instances, I can effect the necessary changes only under the procedure set up in the Reorganization Act of 1939.
I am transmitting herewith Reorganization Plan III, which I have prepared in accordance with the provisions of section 4 of the Reorganization Act of 1939 (Public, No. 19, 76th Cong., 1st sess.) approved April 3, 1939; and I declare that with respect to each reorganization made in this plan, I have found that such reorganization is necessary to accomplish one or more of the purposes of section 1(a) of the act:
1. To reduce expenditures;
2. To increase efficiency;
3. To consolidate agencies according to major purposes;
4. To reduce the number of agencies by consolidating those having similar functions and by abolishing such as may not be necessary; and
5. To eliminate overlapping and duplication of effort.
TREASURY DEPARTMENT
I am proposing two intradepartmental reorganizations relating to the Treasury Department.
The first reorganization consolidates in a Fiscal Service, under the direction of a permanent Fiscal Assistant Secretary, those functions of the Treasury Department pertaining to financing and fiscal activities. This Fiscal Service will bring together the Office of the Treasurer of the United States, the Office of Commissioner of Accounts and Deposits, and the Public Debt Service, including their various subdivisions and certain other related functions.
Some adjustments are made in the assignment of functions of the units which will comprise the Fiscal Service, and certain changes are made in titles. The net effect of these adjustments is to establish within the Fiscal Service the Office of Fiscal Assistant Secretary, the Office of the Treasurer of the United States, and a Bureau of Accounts under a Commissioner of Accounts, and a Bureau of Public Debt under the Commissioner of Public Debt. In addition to responsibility for the administration of these four segments of the Department’s operations, the Fiscal Assistant Secretary is vested with the financing functions of the Under Secretary of the Treasury and of the Assistant Secretaries.
The functions brought together in the Fiscal Service are all closely interrelated and are essential parts of the general functions of financing and fiscal control. The internal organization of the Fiscal Service conforms to accepted principles of financial management and provides the framework for adequate internal controls. At the same time, under the proposed plan these functions can be coordinated more effectively, duplications eliminated, and a more efficient service provided. To assure continued effective management of this highly important and technical phase of the Treasury functions, I am placing the Fiscal Service under the supervision of a career official. The plan, therefore, provides that the Fiscal Assistant Secretary will be appointed by the Secretary of the Treasury in accordance with civil-service laws and will perform his duties under the general direction of the Secretary. This is in accord with the policy of this administration of bringing higher administrative positions within the career service. The creation of the office of Fiscal Assistant Secretary will not increase the number of Assistant Secretaries in the Treasury Department since the plan expressly provides for the abolition of one of the three existing offices of Assistant Secretary.
The second reorganization affecting the Treasury Department vests in the Secretary of the Treasury full authority for the administration of the Federal Alcohol Administration Act. At present the Federal Alcohol Administration occupies an anomalous position. It is legally a part of the Treasury Department, but actually it is clothed with almost complete independence under existing statutory provisions. Under certain conditions the Administration would by law become an independent agency, whereas the interests of improved management require its integration with allied activities in the Treasury Department.
I propose, therefore, that the functions of the Federal Alcohol Administration be correlated with the activities of the Bureau of Internal Revenue, particularly its Alcohol Tax Unit. The Bureau is already performing a large part of the field enforcement work of the Administration and could readily take over complete responsibility for its work. The Bureau is daily making, for other purposes, a majority of the contacts with units of the liquor industry which the Federal Alcohol Administration should but cannot make without the establishment of a large and duplicating field force. Under the provisions of this plan, it will be possible more effectively to utilize the far-flung organization of the Treasury Department, including its many laboratories, in discharging the functions of the Federal Alcohol Administration. Thus, I find the proposed consolidation will remedy deficiencies in organization structure as well as afford a more effective service at materially reduced costs.
DEPARTMENT OF THE INTERIOR
Reorganization Plan II transferred the Bureau of Fisheries of the Department of Commerce and the Bureau of Biological Survey of the Department of Agriculture to the Department of the Interior and thus concentrated in one department the two bureaus responsible for the conservation and utilization of the wildlife resources of the Nation. On the basis of experience gained since this transfer, I find it necessary and desirable to consolidate these units into a single bureau to be known as the Fish and Wildlife Service.
The Bureau of Biological Survey administers Federal laws relating to birds, land mammals, and amphibians whereas the Bureau of Fisheries deals with fishes, marine mammals, and other aquatic animals. The natural areas of operation of these two bureaus frequently coincide, and their activities are interrelated and similar in character. Consolidation will eliminate duplication of work, facilitate coordination of programs, and improve service to the public.
Another provision relating to the Department of the Interior is the abolition of the statutory office of Recorder of the General Land Office. This office is a relic of the quill-and-sand-box period in the transcription of land records. Its duties can readily be absorbed by the regular civil-service personnel of the Land Office.
DEPARTMENT OF AGRICULTURE
I propose to consolidate the Division of Marketing and Marketing Agreements of the Agricultural Adjustment Administration and the Federal Surplus Commodities Corporation into a single agency to be known as the Surplus Marketing Administration. This consolidation will facilitate the work of the Department of Agriculture relating to the formulation and administration of marketing agreements and the disposition of agricultural surpluses.
Because the two programs require unified planning and direction, the Secretary of Agriculture has found it desirable to designate the same person as the head of both. In one capacity he reports directly to the Secretary of Agriculture while in the other he is responsible by law to the Administrator of the Agricultural Adjustment Administration. Consolidation of the two units will assure unified management, eliminate confusion in administration, and make for more efficient operation. Furthermore, this reorganization will remove from the Agricultural Adjustment Administration the legal responsibility for functions which differ administratively from its major operations.
DEPARTMENT OF LABOR
I propose to abolish the offices of commissioner of immigration and the offices of district commissioner of immigration and naturalization. The former have been vacant since 1933; the latter impose an unnecessary level of supervision above that of district director of immigration and naturalization in certain of our ports and should be eliminated in the interests of economy and sound administration.
CIVIL AERONAUTICS AUTHORITY
I propose to clarify the relations of the Administrator of the Civil Aeronautics Authority and the five-member Board of the Civil Aeronautics Authority. The Administrator is made the chief administrative officer of the Authority with respect to all functions other than those relating to economic regulation and certain other activities primarily of a rule-making and adjudicative character which are entrusted to the Board. This will eliminate the confusion of responsibilities existing under the Civil Aeronautics Act and provide a more clear-cut and effective plan of organization for the agency.
IMPROVEMENT AND SAVINGS
The principal advantage of the reorganizations proposed in this plan will be increased effectiveness of operation of the agencies concerned. In addition to improved service, some economies may be expected. I estimate that immediate annual savings in administrative expense of approximately $150,000 will result. This comparatively small amount in no way measures the worth of the proposals. In fact, if they resulted in no administrative savings at all, I should still consider them worthwhile in view of the increased effectiveness of administration that will result.
NEED FOR CONTINUOUS STUDY
The management problems of a department or agency are complex and dynamic and require much detailed analysis before findings can be made. These problems cannot be resolved by any one reorganization plan, nor at one time; their study must be a continuing process if our departmental machinery is to keep pace with the changing requirements placed on the Government. Accordingly, in conformity with the Budget and Accounting Act, I have instructed the Director of the Bureau of the Budget to continue studies in collaboration with the several departments and agencies, looking to further improvements in the Government’s administrative structure.
Franklin D. Roosevelt.
The White House, April 2, 1940.


REORGANIZATION PLAN NO. IV OF 1940
Eff. June 30, 1940, 5 F.R. 2421, 54 Stat. 1234, by act June 4, 1940, ch. 231, § 4, 54 Stat. 231, as amended Aug. 23, 1958, Pub. L. 85–726, title XIV, § 1401(c), 72 Stat. 806; Sept. 13, 1982, Pub. L. 97–258, § 5(b), 96 Stat. 1068, 1085
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, April 11, 1940, pursuant to the provisions of the Reorganization Act of 1939, approved April 3, 1939.
DEPARTMENT OF STATE
Section 1. Transfer of Dominican Customs Receivership
The functions of the Division of Territories and Island Possessions in the Department of the Interior relating to the Dominican Customs Receivership are transferred to the Department of State and shall be administered by the Secretary of State or under his direction and supervision by such agency in the Department of State as he shall designate.
DEPARTMENT OF THE TREASURY
Sec. 2. Approval of Compromises
The functions of the Attorney General relating to the approval of compromises made in accordance with the provisions of section 7 of the Federal Alcohol Administration Act [27 U.S.C. 207] are transferred to the Secretary of the Treasury, to be exercised by him or under his direction and supervision by such officer in the Department of the Treasury as he shall designate: Provided, That exclusive jurisdiction to compromise cases arising under the Federal Alcohol Administration Act [27 U.S.C. 201 et seq.] which are pending before the courts or which have been or may hereafter be referred to the Department of Justice for action shall be vested in the Attorney General, and may be exercised by him or by any officer in the Department of Justice designated by him.
DEPARTMENT OF JUSTICE
Sec. 3. Disbursement Functions of United States Marshals
[Repealed. Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, 1085. Section transferred functions relating to disbursement by United States Marshals to the Department of Justice to be exercised by United States Marshals under the supervision of the Attorney General. See 31 U.S.C. 3321.]
POST OFFICE DEPARTMENT
Sec. 4. Functions of Postal Disbursements
[Repealed. Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, 1085. Section transferred functions relating to disbursement of all postal revenues and all other funds under the jurisdiction of the Post Office Department, the Postmaster General, and the Board of Trustees of the Postal Savings System to the Board of Trustees as to postal savings disbursements and to the Post Office Department as to all other disbursements involved.]
Sec. 5. Transfer of Interbuilding Messenger Functions
(a) Except as prohibited by section 3(b) of the Reorganization Act of 1939, the function of regular interbuilding messenger service (including the transportation of mail) and the function of transportation of mail between Government agencies and the city post office, now exercised in the District of Columbia by agencies of the Government, are transferred from such agencies to and consolidated in the Post Office Department and shall be administered by the Postmaster General under such rules and regulations as the President shall prescribe: Provided, That this section shall not apply to the transportation of moneys and securities by armored truck or by other special services, or to messenger service between contiguous buildings.
(b) The Director of the Bureau of the Budget may waive the transfer of any motor vehicle coming within the purview of section 14 of this plan where he finds that the retention of such vehicle is essential to the performance of functions other than those transferred by this section.
DEPARTMENT OF THE INTERIOR
Sec. 6. Certain Functions of the Soil Conservation Service Transferred
The functions of the Soil Conservation Service in the Department of Agriculture with respect to soil and moisture conservation operations conducted on any lands under the jurisdiction of the Department of the Interior are transferred to the Department of the Interior and shall be administered under the direction and supervision of the Secretary of the Interior through such agency or agencies in the Department of the Interior as the Secretary shall designate.
DEPARTMENT OF COMMERCE
Sec. 7. Transfer of Civil Aeronautics Authority
[Repealed. Pub. L. 85–726, title XIV, § 1401(c), Aug. 23, 1958, 72 Stat. 806. Section transferred Civil Aeronautics Authority and Air Safety Board to Department of Commerce, consolidated their functions into Civil Aeronautics Board, and provided for exercise of rule-making, adjudication and investigation functions of Board independent of Secretary of Commerce.]
Sec. 8. Transfer of Weather Bureau
The Weather Bureau in the Department of Agriculture and its functions are transferred to the Department of Commerce and shall be administered under the direction and supervision of the Secretary of Commerce: Provided, That the Department of Agriculture may continue to make snow surveys and to conduct research concerning: (a) relationships between weather and crops, (b) long-range weather forecasting, and (c) relationships between weather and soil erosion.
DEPARTMENT OF LABOR
Sec. 9. Transfer of Certain Functions Relating to Enforcement of Wage Payments on Public Construction
The functions of the Secretary of the Treasury and the Secretary of the Interior under section 2 of the Act of June 13, 1934, entitled “An act to effectuate the purpose of certain statutes concerning rates of pay for labor, by making it unlawful to prevent anyone from receiving the compensation contracted for thereunder, and for other purposes” (48 Stat. 948) [now 40 U.S.C. 3145], are transferred to the Secretary of Labor and shall be administered by him or under his direction and supervision by such agency in the Department of Labor as the Secretary shall designate.
UNITED STATES MARITIME COMMISSION
Sec. 10. Transfer of Nautical School Functions
The functions of the Secretary of the Navy with respect to furnishing, maintaining, and repairing vessels for the use of State marine or nautical schools and with respect to administering grants of funds for the support of such schools are transferred to and shall be administered by the United States Maritime Commission. Jurisdiction over vessels, apparel, charts, books, and instruments now loaned to State marine or nautical schools is transferred from the Secretary of the Navy to the United States Maritime Commission.
FEDERAL SECURITY AGENCY
Sec. 11. Transfer of Certain Interior Department Institutions—(a) Saint Elizabeths Hospital
Saint Elizabeths Hospital in the Department of the Interior and its functions are transferred to the Federal Security Agency and shall be administered under the direction and supervision of the Federal Security Administrator. The annual report required to be submitted to the Congress by the superintendent of the Hospital shall be submitted through the Federal Security Administrator. The annual report required to be furnished to the Secretary of the Interior by the Board of Visitors shall be furnished to the Federal Security Administrator.
(b) Freedmen’s Hospital
Freedmen’s Hospital in the Department of the Interior and its functions are transferred to the Federal Security Agency and shall be administered under the direction and supervision of the Federal Security Administrator.
(c) Howard University
The functions of the Department of the Interior relating to the administration of Howard University are transferred to the Federal Security Agency and shall be administered under the direction and supervision of the Federal Security Administrator. The annual report required to be furnished to the Secretary of the Interior by the president and directors of the University shall be furnished to the Federal Security Administrator. The Office of Education shall continue to make its inspections of and reports on the affairs of Howard University in accordance with the provisions of existing law.
(d) Columbia Institution for the Deaf
The functions of the Department of the Interior relating to the administration of the Columbia Institution for the Deaf are transferred to the Federal Security Agency and shall be administered under the direction and supervision of the Federal Security Administrator. The annual report required to be furnished to the Secretary of the Interior by the president and directors of the Institution shall be furnished to the Federal Security Administrator, and the annual report of the superintendent of the Institution to the Congress shall be submitted through the Federal Security Administrator.
(e) Federal Security Administrator
The functions transferred by this section shall be administered under the direction and supervision of the Federal Security Administrator through such officers or subdivisions of the Federal Security Agency as the Administrator shall designate.
Sec. 12. Transfer of Food and Drug Administration
The Food and Drug Administration in the Department of Agriculture and its functions, except those functions relating to the administration of the Insecticide Act of 1910 and the Naval Stores Act [7 U.S.C. 91–99, 121–134], are transferred to the Federal Security Agency and shall be administered under the direction and supervision of the Federal Security Administrator. The Chief of the Food and Drug Administration shall hereafter be known as the Commissioner of Food and Drugs.
GENERAL PROVISIONS
Sec. 13. Transfer of Functions of Heads of Departments
Except as otherwise provided in this Plan, the functions of the head of any department relating to the administration of any agency or function transferred from his department by this Plan are transferred to, and shall be exercised by the head of the department or agency to which such transferred agency or function is transferred by this Plan.
Sec. 14. Transfer of Records, Property, and Personnel
Except as otherwise provided in this Plan, all rec­ords and property (including office equipment) of the several agencies, and all records and property used primarily in the administration of any functions transferred by this Plan, and all personnel used in the administration of such agencies and functions (including officers whose chief duties relate to such administration and whose offices are not abolished) are transferred to the respective agencies concerned, for use in the administration of the agencies and functions transferred by this Plan: Provided, That any personnel transferred to any agency by this section found by the head of such agency to be in excess of the personnel necessary for the administration of the functions transferred to his agency shall be retransferred under existing law to other positions in the Government service, or separated from the service subject to the provisions of section 10(a) of the Reorganization Act of 1939.
Sec. 15. Transfer of Funds
So much of the unexpended balances of appropriations, allocations, or other funds available for the use of any agency in the exercise of any function transferred by this Plan, or for the use of the head of any agency in the exercise of any function so transferred, as the Director of the Bureau of the Budget with the approval of the President shall determine, shall be transferred to the agency concerned for use in connection with the exercise of the function so transferred. In determining the amount to be transferred the Director of the Bureau of the Budget may include an amount to provide for the liquidation of obligations incurred against such appropriations, allocations, or other funds prior to the transfer: Provided, That the use of the unexpended balances of appropriations, allocations, or other funds transferred by this section shall be subject to the provisions of section 4(d)(3) and section 9 of the Reorganization Act of 1939.
Message of the President
To the Congress of the United States:
One year ago the Congress directed the President to investigate the organization of the Executive establishment and to submit plans for such transfers, consolidations, and abolitions of agencies as were found necessary and desirable.
Shortly thereafter I submitted Reorganization Plan No. I which improved the over-all management of the Executive branch. This was followed by Reorganization Plan No. II which effected a better allocation of certain agencies and activities among departments. Although these two plans have been in effect less than a year, their benefits have already been gratifying. I have found the task of coordinating the work of the Executive branch less difficult. Many improvements in service have occurred, and substantial economies have resulted.
Reorganization Plan No. III, recently submitted, is a third step which will improve intradepartmental management through internal adjustment in certain agencies.
I am now proposing a fourth reorganization plan which provides for a number of interdepartmental reorganizations. These changes are designed to increase efficiency in the administration of Government services by a more logical grouping of certain functions and by a further reduction in the number of independent agencies reporting directly to the Chief Executive.
Accordingly, I am transmitting herewith Reorganization Plan No. IV, which, after investigation, I have prepared in pursuance of section 4 of the Reorganization Act of 1939 (Public, No. 19, 76th Cong., 1st sess.) approved April 3, 1939; and I declare with respect to each reorganization made in this plan, that I have found such reorganization necessary to accomplish one or more of the purposes of section 1 (a) of the act:
1. To reduce expenditures;
2. To increase efficiency;
3. To consolidate agencies according to major purposes;
4. To reduce the number of agencies by consolidating those having similar functions and by abolishing such as may not be necessary;
5. To eliminate overlapping and duplication of effort.
The plan I now transmit I shall describe briefly as follows:
Department of State
The Dominican Customs Receivership is transferred to the Department of State from the Division of Territories and Island Possessions in the Department of the Interior. The State Department is the most appropriate agency to supervise this activity which involves relations with a foreign government.
Treasury Department
The plan transfers to the Secretary of the Treasury the function of the Attorney General of approving out-of-court settlements—technically termed compromises—of cases arising under the Federal Alcohol Administration Act which have not, prior to compromise, been referred to the Department of Justice for prosecution. The present requirement that the Attorney General approve all compromises results in a cumbersome, time-consuming procedure which the small amounts involved do not warrant. The proposed handling will be simpler, less likely to cause delay, and consistent with the procedure now followed in compromises arising under other acts which the Treasury Department administers.
Department of Justice
Executive Order No. 6166, issued June 20, 1933, provided for the centralization of the disbursement function in a Division of Disbursement in the Treasury Department. The resulting increase in efficiency has amply demonstrated the wisdom of centralizing disbursement work. In effectuating the plan, however, I have found it necessary to postpone its application to United States marshals because of the unusual character of their disbursing work in serving the courts. Experience indicates that this arrangement should be continued. I am proposing, therefore, the permanent transfer of the disbursement function of United States marshals from the Treasury Department to the Department of Justice.
Post Office Department
It has also been found desirable to continue permanently in the Post Office Department the disbursement of Post Office funds. The special character of the work of this Department, involving disbursements in thousands of post offices throughout the Nation, requires here, as well as in the case of the United States marshals, a departure from the sound theory of central disbursing. With its far-flung facilities, the Post Office Department is better equipped to carry on this work than the Division of Disbursement.
Another proposal affecting the Post Office Department relates to the transportation of mail and other material between departments. In the early colonial days, the interchange of correspondence and messages was by the simple hand-to-hand method. Gradually a more systematic device became necessary to transport messages, with the resultant evolution of the postal service. Business and private citizens in general have made use of that service, and today we have in our Post Office Department the most efficient organization of its kind in the world. However, here in the Capital City, the Federal Government, instead of utilizing fully the resources of the Post Office Department to maintain its mail and messenger service, has permitted a multiplicity of interdepartmental messenger services, each serving its own department, bureau, or agency. This duplication of services is uneconomical and results in a constant crisscrossing and overlapping of personnel and equipment, all engaged in a common activity. I am sure that the average citizen in Washington, as well as officials of the Government itself, have wondered at this paradox whereby the Federal Government is failing to make the fullest use of one of its own agencies which is specially equipped to render a simple, centralized service for all the other agencies. This reorganization plan proposes to do exactly that; to provide for the transportation of mail, documents, packages, and similar material between all buildings occupied by Government offices on a regularly scheduled basis of sufficient frequency to meet the reasonable and normal requirements of these offices and to reduce to a minimum the constant dispatching of messengers on so-called urgent and emergency errands. This service will be available on a reimbursement basis to the agencies exempted by the Reorganization Act.
Department of the Interior
I propose to transfer to the Department of the Interior the activities of the Soil Conservation Service relating to soil and moisture conservation on lands under the jurisdiction of the Interior Department. With respect to private lands, the soil-conservation work of the Federal Government is primarily of a consultative character and can best be carried on by the Department of Agriculture through cooperation of the farmers throughout the country. In the case of Federal lands, this work includes the actual application by the Government of soil-conservation practices and is an appropriate function of the agency administering the land.
Department of Commerce
One of the purposes of the Reorganization Act is to reduce the number of administrative agencies and thereby simplify the task of executive management. We have made substantial progress toward this objective under previous reorganization plans. I am now proposing another step in this direction by placing the Civil Aeronautics Authority within the framework of the Department of Commerce. Reorganization Plan No. III, which deals with intradepartmental changes, draws a more practical separation between the functions of the Administrator and the Civil Aeronautics Board. In Plan IV, which is concerned with interdepartmental reorganization, I am bringing the Authority into the departmental structure. The Administrator will report to the Secretary of Commerce. The five-member Board, however, will perform its rule-making, adjudicative, and investigative functions independent of the Department. In the interest of efficiency it will be supplied by the Department with budgeting, accounting, procurement, and other office services. As a result of the adjustments provided in Plans III and IV, I believe the Civil Aeronautics Board will be able effectively to carry forward the important work of accident investigation heretofore performed by the Air Safety Board. In addition to the effective and coordinated discharge of accident investigation work which this transfer will facilitate, economies in administration will be possible.
The importance of the Weather Bureau’s functions to the Nation’s commerce has also led to the decision to transfer this Bureau to the Department of Commerce. The development of the aviation industry has imposed upon the Weather Bureau a major responsibility in the field of air transportation. The transfer to the Department of Commerce, as provided in this plan, will permit better coordination of Government activities relating to aviation and to commerce generally, without in any way lessening the Bureau’s contribution to agriculture.
Department of Labor
The plan transfers to the Secretary of Labor the functions of the Secretary of the Treasury and the Secretary of the Interior relating to the enforcement of the minimum-wage provisions in contracts for Federal construction. The Secretary of Labor is responsible by law for the determination of the prevailing wage rates included in Government contracts and should properly have complete responsibility for their enforcement.
United States Maritime Commission
I propose to transfer to the United States Maritime Commission the functions of the Secretary of the Navy relating to State marine and nautical schools. These schools are devoted to training young men for junior officer positions in the merchant marine. The general responsibility for developing facilities for the training of merchant marine personnel is vested in the Maritime Commission. The proposed transfer will thus permit closer coordination of the nautical schools with the training work of the Maritime Commission.
Federal Security Agency
The Federal Security Agency has as its major purposes the promotion of social and economic security, educational opportunity, and the health of the citizens. The functions of Saint Elizabeths Hospital, Freedmen’s Hospital, Howard University, and Columbia Institution for the Deaf plainly come squarely within these purposes. Consequently, I find it necessary and desirable in pursuance of the objectives of the Reorganization Act to transfer to the Federal Security Agency the responsibilities of the Interior Department relating to these institutions. The work of Saint Elizabeths Hospital and Freedmen’s Hospital is much more akin to the activities of the Public Health Service in the Federal Security Agency than to those of any other Federal establishment. Similarly, Howard University and Columbia Institution for the Deaf can derive more benefit from association with the Office of Education in the Federal Security Agency than with any other Federal organization.
I further propose to transfer to the Federal Security Agency the Food and Drug Administration with the exception of two activities intimately related to the work of the Department of Agriculture. The work of the Food and Drug Administration is unrelated to the basic functions of the Department of Agriculture. There was, however, no other agency to which these functions more appropriately belonged until the Federal Security Agency was created last year. I now believe that the opportunity for the Food and Drug Administration to develop along increasingly constructive lines lies in this new Agency. There is also need for coordination of certain of its functions with those of the Public Health Service. To accomplish these objectives, the plan establishes the Administration as a separate unit within the Federal Security Agency.
Economies
Functions may be transferred or consolidated under this Reorganization Act, but the abolition of functions is prohibited. Congress alone can curtail or abolish functions now provided by law. Savings must come from administrative expenses which comprise only a small fraction of Federal expenditures. This precludes the making of large reductions in expenditure through reorganization plans. The major achievements in reorganizations under this formula must inevitably be found in improved management and more effective service. However, some savings in administrative expenses will be possible under this plan. I estimate the immediate annual savings at approximately $300,000.
Future Reorganization Needs
The reorganization plans thus far submitted do not exhaust the transfers, consolidations, and abolitions that may be necessary and desirable. Some changes that now appear to have merit require further study. It is the responsibility of the President as Chief Executive to see that needed adjustments and improvements in administrative organization are made. But this he cannot adequately accomplish without proper statutory authority. The present Reorganization Act entirely exempts some 21 administrative agencies from consideration. Furthermore this act expires on January 20, 1941.
I strongly recommend the reenactment of the Reorganization Act, without exemptions. The structure and management of our Government, like the activities and services it performs, must be kept abreast of social and economic change.
Franklin D. Roosevelt.
The White House, April 11, 1940.


REORGANIZATION PLAN NO. V OF 1940
Eff. June 15, 1940, 5 F.R. 2223, 54 Stat. 1238, by act June 4, 1940, ch. 231, § 1, 54 Stat. 230
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, May 22, 1940, pursuant to the provisions of the Reorganization Act of 1939, Approved April 3, 1939.
IMMIGRATION AND NATURALIZATION SERVICE
Section 1. Transfer of Immigration and Naturalization Service
The Immigration and Naturalization Service of the Department of Labor (including the Office of the Commissioner of Immigration and Naturalization) and its functions are transferred to the Department of Justice and shall be administered under the direction and supervision of the Attorney General. All functions and powers of the Secretary of Labor relating to the administration of the Immigration and Naturalization Service and its functions or to the administration of the immigration and naturalization laws are transferred to the Attorney General. In the event of disagreement between the head of any department or agency and the Attorney General concerning the interpretation or application of any law pertaining to immigration, naturalization, or nationality, final determination shall be made by the Attorney General.
Sec. 2. Transfer of Records, Property, and Personnel
All records, property, and personnel (including office equipment) of the Immigration and Naturalization Service, and all records, property, and personnel of the Department of Labor used primarily in the administration of functions transferred by this Plan (including officers whose chief duties relate to such administration), are transferred to the Department of Justice: Provided, That any personnel so transferred that may be found by the Attorney General to be in excess of the personnel necessary for the administration of the functions transferred by this Plan, shall be retransferred under existing law to other positions in the Government service, or separated from the service subject to the provisions of section 10(a) of the Reorganization Act of 1939.
Sec. 3. Transfer of Funds
So much of the unexpended balances of appropriations, allocations, or other funds available (including funds available for the fiscal year ending June 30, 1941) for the use of the Immigration and Naturalization Service or the Department of Labor in the exercise of functions transferred by this Plan as the Director of the Bureau of the Budget with the approval of the President shall determine, shall be transferred to the Department of Justice for use in connection with the exercise of the functions so transferred. In determining the amount to be transferred the Director of the Bureau of the Budget may include an amount to provide for the liquidation of obligations incurred against such appropriations, allocations, or other funds prior to the transfer: Provided, That the use of the unexpended balances of appropriations, allocations, or other funds transferred by this section shall be subject to the provisions of sections 4(d)(3) and section 9 of the Reorganization Act of 1939.
Message of the President
To the Congress of the United States:
When Reorganization Plan No. IV was submitted to Congress, I did not contemplate the transmittal of any additional plans during the current session. However, the startling sequence of international events which has occurred since then has necessitated a review of the measures required for the Nation’s safety. This has revealed a pressing need for the transfer of the immigration and naturalization functions from the Department of Labor to the Department of Justice. I had considered such an interdepartmental transfer for some time but did not include it in the previous reorganization plans since much can be said for the retention of these functions in the Department of Labor during normal times. I am convinced, however, that under existing conditions the immigration and naturalization activities can best contribute to the national well-being only if they are closely integrated with the activities of the Department of Justice.
I am, therefore, transmitting herewith Reorganization Plan No. V which I have prepared in accordance with the provisions of section 4 of the Reorganization Act of 1939 (Public, No. 19, 76th Cong., 1st sess.) approved April 3, 1939; and I declare that I have found that such reorganization is necessary to accomplish one or more of the purposes of section 1(a) (section 133 of this title) of the act:
1. To reduce expenditures;
2. To increase efficiency;
3. To consolidate agencies according to major purposes;
4. To reduce the number of agencies by consolidating those having similar functions and by abolishing such as may not be necessary; and
5. To eliminate overlapping and duplication of effort.
This plan provides for transferring the Immigration and Naturalization Service from the Department of Labor to the Department of Justice. While it is designed to afford more effective control over aliens, this proposal does not reflect any intention to deprive them of their civil liberties or otherwise to impair their legal status. This reorganization will enable the Government to deal quickly with those aliens who conduct themselves in a manner that conflicts with the public interest. No monetary savings are anticipated.
I realize that the Congress may adjourn before the termination of the 60-day period provided under the Reorganization Act, but in that event and in view of the urgency of this matter I hope that it will take such action as will permit this plan to go into effect.
Franklin D. Roosevelt.
The White House, May 22, 1940.


REORGANIZATION PLAN NO. 1 OF 1946
Reorganization Plan No. 1 of 1946, which proposed abolition of the Office of Inter-American Affairs and transfer of its functions to the Department of State, abolition of the Office of United States High Commissioner to the Philippine Islands, transfer of functions of the Attorney General under the National Prohibition Act to the Commissioner of Internal Revenue, transfer of functions of six research bureaus, the Office of Experiment Stations, and the Agricultural Research Center to the Secretary of Agriculture, transfer of functions of the Director and Office of Contract Settlement under the Contract Settlement Act of 1944 to the Director and Office of War Mobilization and Reconversion, consolidation of the agencies and functions of the National Housing Agency into a permanent agency of the same name, and transfer of the functions of the Farm Credit Administration and the Governor thereof and of the Secretary of Agriculture under the Federal Credit Union Act to the Federal Deposit Insurance Corporation, was submitted to Congress on May 16, 1946, and was disapproved by Congress on July 15, 1946.


REORGANIZATION PLAN NO. 2 OF 1946
Eff. July 16, 1946, 11 F.R. 7873, 60 Stat. 1095, by act Dec. 20, 1945, ch. 582, 59 Stat. 613, as amended Sept. 6, 1966, Pub. L. 89–554, § 8(a), 80 Stat. 662
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, May 16, 1946, pursuant to the provisions of the Reorganization Act of 1945, approved December 20, 1945.
FEDERAL SECURITY AGENCY AND DEPARTMENT OF LABOR
Section 1. Children’s Bureau
(a) The Children’s Bureau in the Department of Labor, exclusive of its Industrial Division, is transferred to the Federal Security Agency. All functions of the Children’s Bureau and of the Chief of the Children’s Bureau except those transferred by subsection (b) of this section, all functions of the Secretary of Labor under Title V of the Social Security Act (49 Stat. 620, ch. 531), as amended [42 U.S.C. 701 et seq.], and all other functions of the Secretary of Labor relating to the foregoing functions are transferred to the Federal Security Administrator and shall be performed by him or under his direction and control by such officers and employees of the Federal Security Agency as he shall designate, except that the functions authorized by section 2 of the act of April 9, 1912 (37 Stat. 79, ch. 73), as amended [section 192 of Title 42], and such other functions of the Federal Security Agency as the Administrator may designate, shall be administered, under his direction and control, through the Children’s Bureau.
(b) The functions of the Children’s Bureau and of the Chief of the Children’s Bureau under the Fair Labor Standards Act of 1938 (52 Stat. 1060, ch. 676), as amended [29 U.S.C. 201 et seq.], are transferred to the Secretary of Labor and shall be performed under his direction and control by such officers and employees of the Department of Labor as he shall designate.
Sec. 2. Vital Statistics
The functions of the Secretary of Commerce, the Bureau of the Census, and the Director of the Bureau of the Census with respect to vital statistics (including statistics on births, deaths, marriages, divorces, and annulments) are transferred to the Federal Security Administrator and shall be performed under his direction and control by the United States Public Health Service or by such officers and employees of the Federal Security Agency as the Administrator shall designate.
Sec. 3. United States Employees’ Compensation Commission
[Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 662. Section abolished the United States Employees’ Compensation Commission and transferred its functions to the Federal Security Agency. See sections 8145 and 8149 of Title 5, Government Organization and Employees.]
Sec. 4. Social Security Board
The functions of the Social Security Board in the Federal Security Agency, together with the functions of its chairman, are transferred to the Federal Security Administrator and shall be performed by him or under his direction and control by such officers and employees of the Federal Security Agency as he shall designate. The Social Security Board is abolished.
Sec. 5. Assistant Heads of Federal Security Agency
In addition to the existing Assistant Federal Security Administrator, there shall be not to exceed two assistant heads of the Federal Security Agency, each of whom shall be appointed by the Federal Security Administrator under the classified civil service, receive a salary at the rate of $10,000 per annum, and perform such duties and head such constituent unit of the Federal Security Agency as the Administrator may provide.
Sec. 6. Functions Under Act of June 20, 1936, With Respect to the Blind
The functions of the Office of Education and of the Commissioner of Education under the act of June 20, 1936 (49 Stat. 1559, ch. 638) [20 U.S.C. 107 et seq.] are transferred to the Federal Security Administrator and shall be performed under his direction and control by such officers and employees of the Federal Security Agency as he shall designate.
Sec. 7. Assistant Commissioner of Education
The functions of the Assistant Commissioner of Education, created by the act of May 26, 1930 (46 Stat. 384, ch. 330) [former section 2a of Title 20] are transferred to the Office of Education to be performed under the direction and control of the Commissioner of Education by such officers or employees of the Office as he may designate with the approval of the Federal Security Administrator. The Office of Assistant Commissioner of Education is abolished.
Sec. 8. Federal Board for Vocational Education
The Federal Board for Vocational Education and its functions are abolished.
Sec. 9. Board of Visitors of St. Elizabeth’s Hospital
The Board of Visitors of St. Elizabeth’s Hospital and its functions are abolished.
Sec. 10. Coordination of Grant-in-Aid Programs
In order to coordinate more fully the administration of grant-in-aid programs by officers and constituent units of the Federal Security Agency, the Federal Security Administrator shall establish, insofar as practicable, (a) uniform standards and procedures relating to fiscal, personnel, and the other requirements common to two or more such programs, and (b) standards and procedures under which a State agency participating in more than one such program may submit a single plan of operation and be subject to a single Federal fiscal and administrative review of its operation.
Sec. 11. Winding Up of Affairs
Suitable measures shall be taken by the Federal Security Administrator to wind up those outstanding affairs of the agencies herein abolished which are not otherwise disposed of by this plan.
Sec. 12. Transfer of Personnel, Property, Records, and Funds
The personnel, property, records, and unexpended balances of appropriations, allocations, and other funds (available or to be made available), which the Director of the Bureau of the Budget shall determine to relate primarily to the functions transferred hereunder are transferred to the respective agencies concerned for use in the administration of the functions so transferred, except that all of the personnel, property, records, and funds of the Industrial Division of the Children’s Bureau shall be transferred to such agency or agencies of the Department of Labor as the Secretary of Labor shall designate. Any of the personnel transferred under this plan which the transferee agency shall find to be in excess of the personnel necessary for the administration of the functions transferred to such agency shall be retransferred under existing law to other positions in the Government or separated from the service.
Message of the President
To the Congress of the United States:
The fundamental strength of a nation lies within its people. Military and industrial power are evidences, not the real source of strength. Over the years the prosperity of America and its place in the world will depend on the health, the education, the ingenuity, and the integrity of its people and on their ability to work together and with other nations.
The most basic and at the same time the most difficult task of any country is the conservation and development of its human resources. Under our system of government this is a joint responsibility of the Federal, State, and local governments, but in it the Federal Government has a large and vital role to play. Through its research, advice, stimulation, and financial aid, it contributes greatly to progress and to the equalization of standards in the fields of education, health, and welfare; and in the field of social insurance it also directly administers a major segment of the program.
To meet its full responsibilities in these fields, the Federal Government requires efficient machinery for the administration of its social programs. Until 1939 the agencies in charge of these activities were scattered in many parts of the Government. In that year President Roosevelt took the first great step toward effective organization in this area when he submitted Reorganization Plan 1, establishing the Federal Security Agency—
to promote social and economic security, educational opportunity, and the health of the citizens of the Nation.
The time has now come for further steps to strengthen the machinery of the Federal Government for leadership and service in dealing with the social problems of the country. Several programs closely bound up with the objectives of the Federal Security Agency are still scattered in other parts of the Government. As the next step, I consider it essential to transfer these programs to the Federal Security Agency and to strengthen its internal organization and management.
Broadly stated, the basic purpose of the Federal Security Agency is the conservation and development of the human resources of the Nation. Within that broad objective come the following principal functions: Child care and development, education, health, social insurance, welfare (in the sense of care of the needy and the defective), and recreation (apart from the operation of parks in the public domain).
These functions constitute a natural family of closely related services, interwoven at many points and in many ways. For example, the development of day-care centers for children has involved joint planning and service by specialists of the Children’s Bureau, the Office of Education, the Public Health Service, and several other agencies. The schools are both a major consumer of public-health services and a leading vehicle for health education and for disseminating the results of research carried on by the Public Health Service. The promotion of social security involves a whole battery of activities, especially social insurance, public assistance, health, and child welfare.
In order to proceed as promptly as possible with the development of the Federal Security Agency to meet the postwar responsibilities of the Government within its field of activity, I am transmitting herewith Reorganization Plan No. 2, which I have prepared in accordance with the provisions of section 3 of the Reorganization Act of 1945 (Public Law 263, 79th Cong., 1st Sess.), approved December 20, 1945; and I declare that, with respect to each reorganization made in this plan, I have found that such reorganization is necessary to accomplish one or more of the purposes of section 2 (a) of the act—
(1) To facilitate orderly transition from war to peace;
(2) To reduce expenditures and promote economy;
(3) To increase efficiency;
(4) To group, coordinate, and consolidate agencies and functions according to major purposes;
(5) To reduce the number of agencies by consolidating those having similar functions and to abolish such agencies or functions thereof as may not be necessary for the efficient conduct of the Government; and
(6) To eliminate overlapping and duplication of effort.
The plan includes certain interagency transfers and several abolitions and changes in the internal organization of the Federal Security Agency.
The plan transfers to the Federal Security Administrator the functions of the Children’s Bureau, except those relating to child labor under the Fair Labor Standards Act. These child-labor functions are transferred to the Secretary of Labor in order that they may be performed by, or in close relationship with, the Wage and Hour Division which administers the rest of the act. The plan continues the Children’s Bureau within the Federal Security Agency to deal with problems of child life, but is flexible enough to enable the Administrator to gear in the Bureau’s programs effectively with other activities of the Agency.
The child-labor program is the only permanent program of the Children’s Bureau that is properly a labor function. The other four—child welfare, crippled children, child and maternal health, and research in problems of child life—all fall within the scope of the Federal Security Agency. The transfer of the Children’s Bureau will not only close a serious gap in the work of the Agency, but it will strengthen the child-care programs by bringing them into closer association with the health, welfare, and educational activities with which they are inextricably bound up.
The promotion of the education, health, welfare, and social security of the Nation is a vast cooperative undertaking of the Federal, State, and local governments. It involves numerous grant-in-aid programs and complex intergovernmental relations. The transfer of the Children’s Bureau will simplify these relations and make for better cooperation.
To illustrate, State welfare departments now depend on both the Bureau of Public Assistance in the Federal Security Agency and the Children’s Bureau in the Labor Department for funds for child-care activities. Similarly, State health departments obtain grants from the Public Health Service for general public health work and from the Children’s Bureau for child and maternal health activities. All of these grants involve the establishment of minimum standards and a measure of Federal supervision. The transfer of the Children’s Bureau programs will make it possible to develop more consistent policies and procedures and to simplify dealings with the States. This will eliminate needless inconvenience for both parties and enable the State and Federal Governments to join more efficiently in their common objective of furthering the health and welfare of the American child.
Next, the plan transfers the vital statistics functions of the Census Bureau to the Federal Security Administrator, to be performed through the Public Health Service or other facilities of the Federal Security Agency. In every State but one the State health department is in charge of vital statistics. The work in the States is partially financed from public-health grants administered by the Public Health Service. This transfer will make the agency providing the grants also responsible for carrying on the Federal part of the vital statistics program. Furthermore, it will make for a better correlation of vital statistics with morbidity statistics, which are closely connected in nature and are already handled by the Public Health Service. In addition, the Federal Security Agency, more than any other Federal agency in peacetime, depends on vital statistics and vital records in the operation of its programs.
The plan transfers the functions of the United States Employees Compensation Commission to the Federal Security Administrator, and provides for a three-member board of appeals to hear and finally decide appeals on claims of Government employees. By abolishing the Commission, the plan eliminates a small agency and lightens the burden on the President. The Federal Security Administrator, as the head of the Federal agency with the greatest experience in insurance administration, is in the best position to guide and further the program of the Commission.
The abolition of the Commission as an administrative body and the creation of an appeals board will provide the advantages of a single official in charge of operations while affording claimants the protection of a three-member board for the final decision of appeals on claims. This arrangement has proved both administratively efficient and satisfactory to claimants in many similar programs. It is essentially the plan used in the administration of veterans’ pensions and old-age and survivors insurance and employed by many States in their workmen’s compensation programs. The board of appeals created by this plan will deal only with claims of Government employees since appeals on other types of claims under the jurisdiction of the Commission—(a) longshoremen and harbor workers and (b) private employees in the District of Columbia—are heard by the Federal district courts rather than the Commission.
The reorganization plan which created the Federal Security Agency in 1939 provided that the Federal Security Administrator should direct and supervise the Social Security Board, and that he might assign administrative duties to the Chairman of the Board, rather than to the Board as a whole. Thus, it took the first step toward establishing a definite line of responsibility for the administration of social security functions in the Agency. The plan I am now submitting further clarifies these lines of responsibility by providing for the normal type of internal organization used in Federal departments and agencies.
A full-time board in charge of a group of bureaus within an agency is at best an anomaly. The Social Security Board rendered an outstanding service in launching the social-security program, and its members deserve the thanks of the Nation for this achievement. That program, however, is now firmly established and its administration needs to be tied in more fully with other programs of the Federal Security Agency. The existence of a department within a department is a serious barrier to effective integration.
In order to obtain more expeditious and effective direction for the social-security program and to further the development of the Federal Security Agency, this plan transfers the functions of the Social Security Board to the Federal Security Administrator and provides for not more than two new assistant heads of the Agency for the administration of the program. Because of the additional functions transferred to the Administrator by this plan, I have found that these officers will be needed to assist him in the general management of the Agency and to head the constituent unit or units which the Administrator will have to establish for the conduct of social-security activities.
To permit a consolidation of work for the blind, the functions of the Office of Education as to the vending-stand program for the blind are transferred to the Federal Security Administrator, in whom are vested other vocational rehabilitation functions. This transfer will permit the program to be assigned to the Office of Vocational Rehabilitation, where other vocational rehabilitation activities for the blind are now concentrated.
The office of Assistant Commissioner of Education, established by the act of May 26, 1930, is abolished. A basic reorganization of the Office of Education within the past year has made this officer the head of one of the divisions of the Office. It is, therefore, administratively desirable to abolish the post of Assistant Commissioner in conformity with the present organization of the Office.
The plan also abolishes the Federal Board of Vocational Education and its functions. The Board, established by the act of February 23, 1917, as amended [20 U.S.C. 11 et seq.], formerly had charge of the administration of the vocational-education program. Section 15 of Executive Order 6166, of June 10, 1933, issued under authority of the act of June 30, 1932 (47 Stat. 413, ch. 314), as amended, transferred the administration of the program to the Office of Education and limited the Board to acting in an advisory capacity. The Advisory Committee on Education, on the basis of its study of the vocational-education system, found that the Board was no longer needed and recommended its abolition.
To avoid possible confusion and conflict of authority, the Board of Visitors of St. Elizabeths Hospital and its functions are abolished. The functions of the Board, as provided by section 4842 of the Revised Statutes include supervision of the institution and the adoption of its bylaws, in addition to visiting the institution and advising the superintendent. These functions overlap the responsibilities of the Federal Security Administrator for the general supervision and direction of the hospital.
In order to enable the Administrator more adequately to coordinate the administration of the grant-in-aid programs vested by statute in the constituent units of the Federal Security Agency, the plan provides that, insofar as practicable and consistent with the applicable legislation, he shall establish uniform standards and procedures for these programs and permit States to submit a single plan of operation for related grant-in-aid programs. Most of these programs involve the establishment of certain minimum standards on fiscal, personnel, and other aspects of administration in the States. In many cases the same State agency is operating under two or more grant-in-aid programs. Much needless inconvenience and confusion can be avoided for all concerned by unifying Federal standards and combining State plans for the operation of the programs in such cases.
After careful consideration of a number of other agencies and functions I have refrained from proposing in this plan their transfer to the Federal Security Agency. Most of these involve activities which, though related to the functions of the Federal Security Agency, are incidental to the purpose of other agencies or are connected so closely with such agencies as to make transfer undesirable. A few are activities which should probably be shifted in whole or in part to the Federal Security Agency, but I believe such shifts can best be accomplished by interagency agreement or action in connection with appropriations.
The reorganization plan here presented is a second important step in building a central agency for the administration of Federal activities primarily relating to the conservation and development of human resources; but, while this step is important in itself, I believe that a third step should soon be taken. The time is at hand when that agency should be converted into an executive department.
The size and scope of the Federal Security Agency and the importance of its functions clearly call for departmental status and a permanent place in the President’s Cabinet. In number of personnel and volume of expenditures the Agency exceeds several of the existing departments. Much more important, the fundamental character of its functions—education, health, welfare, social insurance—and their significance for the future of the country demand for it the highest level of administrative leadership and a voice in the central councils of the executive branch.
Accordingly, I shall soon recommend to the Congress that legislation be promptly enacted making the Federal Security Agency an executive department, defining its basic purpose, and authorizing the President to transfer to it such units and activities as come within that definition.
The people expect the Federal Government to meet its full responsibilities for the conservation and development of the human resources of the Nation in the years that lie ahead. This reorganization plan and the legislation that I shall propose will provide the broad and firm foundation required for the accomplishment of that objective.
Harry S. Truman.
The White House, May 16, 1946.


REORGANIZATION PLAN NO. 3 OF 1946
Eff. July 16, 1946, 11 F.R. 7875, 60 Stat. 1097, by act Dec. 20, 1945, ch. 582, 59 Stat. 613, as amended Reorg. Plan No. 1 of 1963, eff. July 27, 1963, 28 F.R. 7659, 77 Stat. 869
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, May 16, 1946, pursuant to the provisions of the Reorganization Act of 1945, approved December 20, 1945.
PART I. DEPARTMENT OF THE TREASURY
Section 101. Functions Transferred to the United States Coast Guard
(a) There are hereby transferred to the Commandant of the Coast Guard those functions of the bureau, offices, and boards specified in the first sentence of section 104 of this plan, and of the Secretary of Commerce, which pertain to approval of plans for the construction, repair, and alteration of vessels; approval of materials, equipment, and appliances; classification of vessels; inspection of vessels and their equipment and appliances; issuance of certificates of inspection, and of permits indicating the approval of vessels for operations which may be hazardous to life or property; administration of load line requirements; enforcement of other provisions for the safety of life and property on vessels; licensing and certificating of officers, pilots, and seamen; suspension and revocation of licenses and certificates; investigation of marine casualties; enforcement of manning requirements, citizenship requirements, and requirements for the mustering and drilling of crews, control of logbooks; shipment, discharge, protection, and welfare of merchant seamen; enforcement of duties of shipowners and officers after accidents; promulgation and enforcement of rules for lights, signals, speed, steering, sailing, passing, anchorage, movement, and towlines of vessels and lights and signals on bridges; numbering of undocumented vessels; prescription and enforcement of regulations for outfitting and operation of motorboats; licensing of motorboat operators; regulation of regattas and marine parades; all other functions of such bureau, offices, and boards which are not specified in section 102 of this plan: and all other functions of the Secretary of Commerce pertaining to those functions of the agencies abolished under section 104 of this plan which are not specified in section 102 of this plan, including the remission and mitigation of fines, penalties, and forfeitures incurred under the laws governing these functions and those incurred under the act of December 17, 1941, 55 Stat. 808, as amended.
(b) The functions relating to the award of numbers to undocumented vessels vested by law in the collectors of customs are hereby transferred to the Commandant of the Coast Guard.
Sec. 102. Functions Transferred to the Bureau of Customs
There are hereby transferred to the Commissioner of Customs those functions of the bureau, offices, and boards specified in the first sentence of section 104 of this plan, and of the Secretary of Commerce, which pertain to registry, enrollment, and licensing of vessels, including the issuance of commissions to yachts, the assignment of signal letters, and the preparation of all reports and publications in connection therewith; measurement of vessels, administration of tonnage duties, and collection of tolls; entry and clearance of vessels and aircraft, regulation of vessels in the coasting and fishing trades, and limitation of the use of foreign vessels in waters under the jurisdiction of the United States; recording of sales, conveyances, and mortgages of vessels; protection of steerage passengers; all other functions of such bureau, offices, and boards which were performed by the Bureau of Customs on behalf thereof immediately prior to the effective date of Executive Order No. 9083 of February 28, 1942 (7 F.R. 1609); and the power to remit and mitigate fines, penalties, and forfeitures incurred under the laws governing these functions.
Sec. 103. Powers of the Secretary of the Treasury
The functions transferred by sections 101 and 102 of this plan may be performed through such officers and employees of the United States Coast Guard and the Bureau of Customs, respectively, as may be designated by the Commandant of the Coast Guard and the Commissioner of Customs, respectively, and shall be performed subject to the direction and control of the Secretary of the Treasury except as otherwise required by law with respect to the United States Coast Guard whenever it operates as a part of the Navy.
Sec. 104. Abolition of Agencies
The Bureau of Marine Inspection and Navigation, the office of the director thereof, the offices of supervising inspectors, principal traveling inspectors, local inspectors, assistant inspectors, shipping commissioners, deputy shipping commissioners, and the board of supervising inspectors, the boards of local inspectors, the marine casualty investigation board, and the marine boards are hereby abolished. The Secretary of the Treasury shall provide for winding up those affairs of the said abolished agencies which are not otherwise disposed of herein.
PART II. DEPARTMENT OF WAR AND DEPARTMENT OF THE NAVY
Section 201. Functions With Respect to Certain Insane Persons
(a) The functions of St. Elizabeths Hospital and the Superintendent thereof, and of the Federal Security Agency and the Federal Security Administrator, with respect to the care, treatment, and custody of insane persons as provided in section 4843 of the Revised Statutes (24 U.S.C. 191) are hereby transferred or abolished as follows:
(1) Functions with respect to insane persons belonging to the Army or falling, by reason of employment or service in the Army, within any of the categories enumerated in said section, are transferred to the Secretary of War [now the Secretary of the Army] and shall be performed by the Secretary or, subject to his direction and control, by such officers and agencies of the Department of War [now the Department of the Army] as he may designate.
(2) Functions with respect to insane persons belonging to the Navy or falling, by reason of prior service in the Navy, within any of the categories enumerated in said section, are transferred to the Secretary of the Navy and shall be performed by the Secretary or, subject to his direction and control, by such officers and agencies of the Department of the Navy as he may designate. (For the purposes of this subparagraph (2), the Marine Corps but not the Coast Guard is included in the Navy.)
(3) Functions with respect to insane persons belonging to the Coast Guard are abolished.
(b) Nothing in subsection (a) of this section shall affect the functions and authority of St. Elizabeths Hospital, the Superintendent thereof, the Federal Security Agency, or the Federal Security Administrator, with respect to any person heretofore admitted to St. Elizabeths Hospital and a patient therein on the effective date of this plan under the provisions of section 4843 of the Revised Statutes [24 U.S.C. 191], or the functions and authority of said officers and agencies or of the Public Health Service with respect to Coast Guard members as beneficiaries of the Public Health Service, as provided by section 504 of the Public Health Service Act (58 Stat. 710, 42 U.S.C. 222).
PART III. DEPARTMENT OF THE NAVY
Section 301. Hydrographic Office and Naval Observatory
The Hydrographic Office and the Naval Observatory, together with their respective functions, are hereby transferred from the Bureau of Naval Personnel, Department of the Navy, to the Chief of Naval Operations, and shall be administered, subject to the direction and control of the Secretary of the Navy, under the Chief of Naval Operations.
Sec. 302. Supply Department of the United States Marine Corps
The Paymaster’s Department of the United States Marine Corps and the Quartermaster’s Department of the United States Marine Corps, and the functions of such departments, are hereby consolidated to form a single new agency, which shall be known as the Supply Department of the United States Marine Corps, and at the head of which there shall be the Quartermaster General of the Marine Corps. The office and title of “The Paymaster General of the Marine Corps,” provided for in the Act of March 24, 1944 (58 Stat. 121) are hereby abolished.
PART IV. DEPARTMENT OF THE INTERIOR
Section 401. Certain Functions With Respect to the Franklin D. Roosevelt Library
[Superseded. Reorg. Plan No. 1 of 1963, eff. July 27, 1963, 28 F.R. 7659, 77 Stat. 869. Section transferred to the Secretary of the Interior the functions of the Commissioner of Public Buildings and the Archivist of the United States under sections 206 and 207, respectively, of the Act of July 18, 1939, 53 Stat. 1062, relating to care and maintenance of buildings and collection of fees from visitors.]
Sec. 402. Functions Relating to Mineral Deposits in Certain Lands
The functions of the Secretary of Agriculture and the Department of Agriculture with respect to the uses of mineral deposits in certain lands pursuant to the provisions of the Act of March 4, 1917 (39 Stat. 1134, 1150, 16 U.S.C. 520), Title II of the National Industrial Recovery Act of June 16, 1933 (48 Stat. 195, 200, 202, 205, [former] 40 U.S.C. 401, 403(a) and 408), the 1935 Emergency Relief Appropriation Act of April 8, 1935 (48 Stat. 115, 118), section 55 of Title I of the Act of August 24, 1935 (49 Stat. 750, 781), and the Act of July 22, 1937 (50 Stat. 522, 525, 530), as amended July 28, 1942 (56 Stat. 725, 7 U.S.C. 1011(c) and 1018), are hereby transferred to the Secretary of the Interior and shall be performed by him or, subject to his direction and control, by such officers and agencies of the Department of the Interior as he may designate: Provided, That mineral development on such lands shall be authorized by the Secretary of the Interior only when he is advised by the Secretary of Agriculture that such development will not interfere with the primary purposes for which the land was acquired and only in accordance with such conditions as may be specified by the Secretary of Agriculture in order to protect such purposes. The provisions of law governing the crediting and distribution of revenues derived from the said lands shall be applicable to revenues derived in connection with the functions transferred by this section. To the extent necessary in connection with the performance of the functions transferred by this section, the Secretary of the Interior and his representatives shall have access to the title records of the Department of Agriculture relating to the lands affected by this section.
Sec. 403. Bureau of Land Management
(a) The functions of the General Land Office and of the Grazing Service in the Department of the Interior are hereby consolidated to form a new agency in the Department of the Interior to be known as the Bureau of Land Management. The functions of the other agencies named in subsection (d) of this section are hereby transferred to the Secretary of the Interior.
(b) There shall be at the head of such Bureau a Director of the Bureau of Land Management, who shall be appointed by the Secretary of the Interior under the classified civil service, who shall receive a salary at the rate of $10,000 per annum, and who shall perform such duties as the Secretary of the Interior shall designate.
(c) There shall be in the Bureau of Land Management an Associate Director of the Bureau of Land Management and so many Assistant Directors of the Bureau of Land Management as may be necessary, who shall be appointed by the Secretary of the Interior under the classified civil service and subject to the Classification Act of 1923, as amended, and who shall perform such duties as the Secretary of the Interior may prescribe.
(d) The General Land Office, the Grazing Service, the offices of Commissioner of the General Land Office, Assistant Commissioner of the General Land Office, Director of the Grazing Service, all Assistant Directors of the Grazing Service, all registers of the district land offices, and United States Supervisor of Surveys, together with the Field Surveying Service now known as the Cadastral Engineering Service, are hereby abolished.
(e) The Bureau of Land Management and its functions shall be administered subject to the direction and control of the Secretary of the Interior, and the functions transferred to the Secretary by subsection (a) of this section shall be performed by the Secretary or, subject to his direction and control, by such officers and agencies of the Department of the Interior as he may designate.
PART V. DEPARTMENT OF AGRICULTURE
Section 501. Functions of Certain Agencies of the Department of Agriculture
The following functions are hereby transferred to the Secretary of Agriculture and shall be performed by him or, subject to his direction and control, by such officers and agencies of the Department of Agriculture as he shall designate:
(a) All functions of the Agricultural Adjustment Administration and the Surplus Marketing Administration and of the respective heads of such Administrations.
(b) The administration of the programs of the Federal Crop Insurance Corporation and the Commodity Credit Corporation.
PART VI. DEPARTMENT OF COMMERCE
Section 601. Certain Functions of National Bureau of Standards
The following functions are hereby transferred to the Secretary of Commerce and shall be performed, subject to his direction and control, by such officers and agencies of the Department of Commerce as he may designate:
(a) Those functions of the National Bureau of Standards under section 2 of the Act of March 3, 1901 (31 Stat. 1449) [15 U.S.C. 272] which are now performed by the Division of Commercial Standards of said Bureau, namely, (1) to assist, coordinate, and cooperate with groups of consumers, distributors or producers, technical organizations, and other persons, in the voluntary establishment, maintenance, recording, publishing, and promoting of commercial standards as a national and internationally recognized basis for testing, grading, labeling, marketing, guaranteeing, or accepting staple, manufactured commodities moving in daily domestic and foreign trade; and (2) to assist in the development of Federal purchase standards specifications and in providing information to the public and the Government of such standards and specifications.
(b) Those functions of said Bureau under said section 2 which are now performed by the Division of Simplified Trade and Practices of said Bureau, namely, to assist, coordinate, and cooperate with individuals and groups of producers, distributors and users in establishing, recording, publishing, and promoting a Nation-wide program for the elimination of avoidable waste through the formulation of simplified trade practice recommendations which identify and list the sizes, types, dimensions, and varieties of products that are in national demand in the country, including but not limited to simplified trade practice recommendations concerning the following commodities: Wood, textiles, paper and rubber products, metal and mechanical products, containers and miscellaneous products, materials handling equipment, ceramic products, electrical products, construction materials, and metal and woodworking tools.
(c) So much of the functions of the Director of said Bureau as relates to the foregoing activities.
[References to National Bureau of Standards deemed to refer to National Institute of Standards and Technology pursuant to section 5115(c) of Pub. L. 100–418, set out as a Change of Name note under 15 U.S.C. 271.]
PART VII. NATIONAL LABOR RELATIONS BOARD
Section 701. Strike Ballots Under War Labor Disputes Act
The functions of the National Labor Relations Board under section 8 of the War Labor Disputes Act (57 Stat. 162, 167, ch. 144) [former section 1508 of Title 50, Appendix] with respect to taking secret ballots of employees on the question of an interruption of war production are hereby abolished.
PART VIII. SMITHSONIAN INSTITUTION
Section 801. Canal Zone Biological Area
The functions of the Board of Directors of the Canal Zone Biological Area (which Board is provided for in the Act of July 2, 1940, 54 Stat. 724, ch. 516) [20 U.S.C. 79 et seq.], together with the functions of the executive officer of such Board, are hereby transferred to the Smithsonian Institution. The said Board of Directors and the office of the said executive officer are hereby abolished.
PART IX. UNITED STATES EMPLOYMENT SERVICE
Section 901. Placement Functions Under Selective Training and Service Act of 1940
There is hereby transferred to the United States Employment Service so much of the functions of the Selective Service System and of the Director of Selective Service under section 8(g) of the Selective Training and Service Act of 1940 (54 Stat. 890, ch. 720) [former section 308(g) of Title 50, Appendix] as relates to aiding persons who have satisfactorily completed any period of active duty or of training and service under the said act in securing positions other than the positions held by them prior to said period.
PART X. RECORDS, PROPERTY, PERSONNEL, AND FUNDS
Section 1001. Transfer of Records, Property, Personnel, and Funds
There are hereby transferred to the respective agencies in which functions are vested pursuant to the provisions of this plan, to be used, employed, and expended in connection with such functions, respectively, or in connection with winding up the outstanding affairs of agencies abolished by this plan, (1) the records and property now being used or held in connection with such functions, (2) the personnel employed in connection with such functions, and (3) the unexpended balances of appropriations, allocations, or other funds available or to be made available for use in connection with such functions.
Sec. 1002. Disposition of Excess Personnel
Any of the personnel transferred under this plan which the transferee agency shall find to be in excess of the personnel necessary for the administration of the functions transferred to such agency by such plan shall be retransferred under existing law to other positions in the Government or separated from the service.
Sec. 1003. Dispositions by Director of the Bureau of the Budget
Such further measures and dispositions as the Director of the Bureau of the Budget shall determine to be necessary in order to effectuate the provisions of this part or in order to wind up the outstanding affairs relating to agencies or functions abolished by this plan shall be carried out in such manner as the Director may direct and by such agencies as he may designate.
Message to Congress
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 3 of 1946, prepared in accordance with the provisions of the Reorganization Act of 1945.
The plan contains reorganizations affecting a number of departments and establishments. Some continue on a permanent basis changes made by Executive order under authority of the First War Powers Act. A few make adjustments in the distribution of functions among agencies. The remainder deal with problems of organization within individual agencies. All are concerned with improving and simplifying particular phases of Government administration.
Each proposal is explained in more detail under the appropriate heading below.
I have found, after investigation, that each reorganization contained in the plan is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1945.
department of the treasury
The functions of the Bureau of Marine Inspection and Navigation were transferred from the Department of Commerce to the Coast Guard and the Bureau of Customs in 1942 by Executive order under the First War Powers Act. This arrangement has been proved successful by the experience of the past 4 years. Part I of the reorganization plan continues the arrangement on a permanent basis.
united states coast guard
The principal functions of the Bureau of Marine Inspection and Navigation were those of the inspection of vessels and their equipment, the licensing and certificating of officers and seamen, and related functions designed to safeguard the safety of life and property at sea. Thus these functions are related to the regular activities and general purposes of the Coast Guard. The Coast Guard administered them successfully during the tremendous expansion of wartime shipping, by virtue of improvements in organization and program, many of which ought to be continued.
The plan also transfers to the Coast Guard the functions of the collectors of customs relating to the award of numbers to undocumented vessels. These functions, too, were temporarily transferred to the Coast Guard in 1942.
bureau of customs
The plan transfers to the Commissioner of Customs the functions of the Bureau of Marine Inspection and Navigation and the Secretary of Commerce, relating to the documentation of vessels, measurement of vessels, administration of tonnage tax and tolls, entry and clearance of vessels and aircraft, regulation of coastwise trade and fisheries, recording of conveyances and mortgages of vessels, and protection of steerage passengers. These functions have always been performed at the ports by the customs service, although legal responsibility for their supervision was vested in the Bureau of Marine Inspection and Navigation and the Secretary of Commerce until transferred temporarily to the Commissioner of Customs under the wartime reorganization power.
The proposed transfer will permit more efficient administration by ending divided responsibility.
department of war and department of the navy
Functions With Respect to Certain Insane Persons
Prior to World War I practically all mental patients for whom the Federal Government was legally obligated to provide hospital care and treatment, including personnel of the armed forces, were hospitalized in St. Elizabeths Hospital, Washington, D. C. In addition, this hospital served as the mental hospital for the District of Columbia government. Following World War I, the responsibility for hospital care of mentally ill war veterans was assigned to the Veterans’ Administration. Somewhat later, specialized hospital facilities were provided by the Bureau of Prisons of the Department of Justice to enable that agency to care for prisoners suffering from mental disorders.
With the growth in the population of the District of Columbia and the wartime expansion of the armed forces, the facilities of St. Elizabeths Hospital became inadequate. The War Department therefore established its own mental hospitals at the outset of World War II. Furthermore it became necessary a year ago for the Navy Department to discontinue the use of St. Elizabeths and to assume the responsibility for the care of its mental patients.
Since the return of the Coast Guard to the Treasury Department, the Public Health Service now provides care in its mental hospitals for personnel of the Coast Guard in accordance with the basic responsibility delegated to it in the Public Health Service Code enacted in 1944. The plan abolishes the functions of St. Elizabeths Hospital with respect to insane persons belonging to the Coast Guard which are provided for by section 4843 of the Revised Statutes [24 U.S.C. 191].
Responsibility for the care of mental patients has been allocated on the basis of the four broad categories of beneficiaries, namely, (1) veterans, to be cared for by the Veterans’ Administration; (2) military and naval personnel, to be cared for by the War and Navy Departments; (3) prisoners, for whom the Department of Justice will be responsible; and (4) other civilians, to be cared for by the Federal Security Agency. The reorganization plan, in order to carry out this policy, provides for the transfer or abolition of certain functions and legal responsibilities now resting with the Federal Security Administrator and Superintendent of St. Elizabeths Hospital.
navy department
Hydrographic Office and Naval Observatory
The plan transfers the Hydrographic Office and the Naval Observatory from the Bureau of Naval Personnel to the Office of the Chief of Naval Operations. The plan would confirm and make permanent the action taken in 1942 by Executive Order No. 9126. Under the First War Powers Act.
The functions performed by both the Hydrographic Office and the Naval Observatory relate primarily to operational matters and thus are more appropriately placed in the Office of the Chief of Naval Operations than in the Bureau of Naval Personnel. This fact was recognized in the realinement of naval functions at the outbreak of the war. The plan merely confirms an organizational relationship which has existed successfully for the past 4 years.
Supply Department of the United States Marine Corps
The plan consolidates the Paymaster’s Department and the Quartermaster’s Department of the United States Marine Corps into a single Supply Department. This consolidation will establish in the Marine Corps an integrated supply organization which parallels that of the Navy Department’s Bureau of Supplies and Accounts.
The consolidation will make possible a more efficient and more economical organization of the companion functions of supply and disbursement, eliminating the present handling of related items by two separate departments of the Corps.
department of the interior
The Franklin D. Roosevelt Library at Hyde Park
At the present time, the National Park Service, the Public Buildings Administration, and the Archivist of the United States all perform “housekeeping” functions at the Franklin D. Roosevelt Library and home at Hyde Park. The plan unifies in the National Park Service responsibility for activities of this character at Hyde Park—that is, the maintenance and protection of buildings and grounds, the collection of fees, and the handling of traffic and visitors. Because of its wide experience in the administration of historic sites, the National Park Service is the logical agency to assume the combined functions.
Transfer of these functions does not affect the responsibility of the Archivist for the contents and professional services of the library proper. It also does not affect the present disposition of the receipts, which is provided by law.
Functions Relating to Mineral Deposits in Certain Lands
The plan transfers to the Department of the Interior jurisdiction over mineral deposits on lands held by the Department of Agriculture.
The Department of the Interior now administers the mining and mineral leasing laws on various areas of the public lands, including those national forests established on parts of the original public domain. The Department of Agriculture, on the other hand, has jurisdiction with respect to mineral deposits on (1) forest lands acquired under the Weeks Act, (2) lands acquired in connection with the rural rehabilitation program, and (3) lands acquired by the Department as a part of the Government’s effort to retire submarginal lands.
Accordingly this reorganization plan provides that these mineral deposits on lands of the Department of Agriculture will be administered by the Department of the Interior, which already has the bulk of the Federal Government’s mineral leasing program.
The plan further provides that the administration of mineral leasing on these lands under the jurisdiction of the Department of Agriculture will be carried on subject to limitations necessary to protect the surface uses for which these lands were primarily acquired.
Bureau of Land Management
The plan consolidates the General Land Office and the Grazing Service of the Department of the Interior into a Bureau of Land Management.
The General Land Office and the Grazing Service now divide responsibility for the major portion of the multiple-use federally owned lands now held by the Department of the Interior. The lands under jurisdiction of the two agencies are comparable in character and in use. In some functions the two agencies employ the same type of personnel and use the same techniques. Other functions are divided between the agencies, so that both are engaged in management of various aspects of the same land. Consolidating these two agencies will permit the development of uniform policies and the integration of two organizations whose responsibilities now overlap.
Integration of the activities of the two agencies will make possible greater utilization and thus more economic use of expert skills. The same practical experience embraced in range administration on public lands in grazing districts will be available for public lands outside the districts.
Utilization of lands within grazing districts for nongrazing purposes will be subject to only one classification examination, rather than dual examination as is now necessary. Economy will be possible in the construction of range improvements, wherever feasible, to serve lands both in and out of districts. Legal procedures, such as adjudication of issues relating to licenses and leases, hearings on appeal from administrative decisions, and the processing of trespass cases, will benefit from unified administration and handling.
In such activities as fire protection, soil and moisture conservation, management of public lands under agreement with other agencies (e.g., Bureau of Reclamation), range surveys, maintenance and improvement of stock driveways, and stabilization of range use on all public domain, the benefits of consolidation will become increasingly apparent. Further, records relating to grazing lands can be concentrated in fewer field offices and hence administered more effectively.
While the establishment of a new Bureau of Land Management under a Director involves the abolition of the Commissioner and Assistant Commissioners of the General Land Office, the Director and Assistant Directors of Grazing, the Registers of District Land Offices, and the United States Supervisor of Surveys, the statutory functions now discharged by these officers are in no way modified. This plan will place final responsibility for these functions in the Secretary of the Interior and make him responsible for their performance in coordination with the other land activities of his Department. Officers whose offices are specifically abolished, but whose experience will make them valuable to the Department, should be available for appointment in the new Bureau.
I have found and declare that by reason of the reorganization made by the plan the responsibilities and duties of the Bureau of Land Management are of such nature as to require the inclusion in the plan of provisions for the appointment and compensation of a Director, an Associate Director, and Assistant Directors.
department of agriculture
Functions of Certain Agencies of the Department of Agriculture
To enable the Department of Agriculture to meet its responsibilities for food production and distribution during the war, there was early and continuing coordination of its programs directly concerned with these phases of the food problem. Beginning with Executive Order No. 9069 of February 23, 1942, those programs and agencies dealing with food production and distribution were gradually consolidated by a series of Executive orders issued under the authority of the First War Powers Act. By Executive Order No. 9334 of April 19, 1943, they were all grouped into a War Food Administration, under a War Food Administrator.
When the fighting was drawing to a close and the emergency purposes of the War Food Administration had been largely accomplished, this Administration was terminated by Executive Order No. 9577 of June 29, 1945, and its functions and agencies were transferred back to the jurisdiction of the Secretary of Agriculture. Executive Order No. 9577 also authorized the Secretary of Agriculture to organize and administer the transferred functions and agencies in the manner which he deemed best.
Under this authority the Secretary established the Production and Marketing Administration in August 1945. Into this Administration he consolidated the functions of many of the production and marketing agencies which were transferred back from the War Food Administration. Included were the functions of the Agricultural Adjustment Administration and the Surplus Marketing Administration and the administration of the programs of the Federal Crop Insurance Corporation and the Commodity Credit Corporation.
The plan transfers these functions to the Secretary of Agriculture, in order to permit him to continue the consolidation already effected in the Production and Marketing Administration. This provision makes it possible to maintain the close coordination and integration of food-production and distribution programs, with the resulting benefits that were achieved during the war. It also provides the Secretary with the necessary flexibility to make adjustments in the coordination and administration of these programs to meet changing conditions and new problems, a flexibility which he particularly needs at this period of acute food shortages throughout the world.
department of commerce
Certain Functions of National Bureau of Standards
The plan transfers the functions of two Divisions of the National Bureau of Standards in the Department of Commerce, namely, the Division of Simplified Trade Practices and the Division of Commercial Standards, to the Secretary of Commerce. The transfer will permit the Secretary to reassign these functions to the Office of Domestic Commerce, which is the focal point of the Department’s general service functions for American business.
These two Divisions were established as a result of the standardization work initiated in World War I. Both Divisions have followed the same basic procedure of assisting the producers and the consumers of particular products to agree among themselves on certain standards or on a certain limited number of varieties. Each such voluntary agreement is then published by the National Bureau of Standards and, although not compulsory, has tended to become the generally accepted practice in the trade.
Standardization again proved to be an important device for accelerating production in World War II, and industry has shown renewed interest in continuing these wartime conservation and rationalization programs on a voluntary basis in the production of peacetime products.
The desirability of the proposed transfer was emphasized only a few months ago by the report of a committee of prominent businessmen appointed by the Secretary of Commerce to review the entire question of the Government’s activities in this field. These studies indicate that two major benefits will result from the transfer.
First, the association of the two Divisions with the National Bureau of Standards has perhaps tended to give the impression in some quarters that voluntary standards and trade practices worked out by industry with the help of these two Divisions are in some sense Government standards which are enforced on the basis of scientific and objective tests. The transfer of these two Divisions to the Department proper would reduce any such misconceptions, and make it clear that these standards and simplified practices are voluntary industry agreements in the making of which the Government acts merely in an advisory capacity.
Second, the other general services of the Department to American business, such as marketing, management, and economic and statistical services, are now concentrated in the Office of Domestic Commerce. The association of these two Divisions with these other services to business will facilitate their work and enable them to make use of the wide industrial and business contacts of the Office of Domestic Commerce.
national labor relations board
Strike Ballots Under the War Labor Disputes Act
The plan abolishes the function of conducting strike ballots which was vested in the National Labor Relations Board by section 8 of the War Labor Disputes Act (57 Stat. 167, ch. 144). Experience indicates that such elections under the act do not serve to reduce the number of strikes and may even aggravate labor difficulties. The Congress has already forbidden the Board to expend any of its appropriations for the current fiscal year for this activity (First Deficiency Appropriation Act of 1946). I believe that the function should now be permanently abolished.
smithsonian institution
Canal Zone Biological Area
The plan transfers responsibility for the Canal Zone Biological Area to the Smithsonian Institution. At present the Canal Zone Biological Area is an independent agency of the Government, having as its function the administration of Barro Colorado Island in Gatun Lake as a tropical wildlife preserve and research laboratory. The Board of Directors of this agency consists of the President of the National Academy of Sciences as Chairman, the Secretary of the Smithsonian Institution, three members of the Cabinet—the Secretaries of War, Interior, and Agriculture—and three biologists.
The transfer will locate this function with comparable and related functions already assigned to the Smithsonian Institution whose staff members have participated since the beginning in developing the island as a research center. It will reduce by one the number of Government agencies. It will relieve three Cabinet members of routine duties not important enough to warrant their personal attention.
Under its existing authority the Smithsonian Institution may constitute an advisory board of biologists and departmental representatives if it finds such action necessary.
united states employment service
Placement Functions Under Selective Training and Service Act of 1940
The plan transfers to the United States Employment Service the functions of the Selective Service System and its Director with respect to assisting ex-servicemen in obtaining new positions. These functions directly overlap the regular placement activities of the United States Employment Service, which is required to provide a special placement service for veterans both by its basic act and by the Servicemen’s Readjustment Act of 1944. The transfer is in line with the policy of the Congress on the placement of veterans as most recently expressed in the 1944 act. The shift will prevent needless duplication of personnel and facilities and will assure the best service to veterans.
Harry S. Truman.
The White House, May 16, 1946.


REORGANIZATION PLAN NO. 1 OF 1947
12 F.R. 4534, 61 Stat. 951, as amended act June 30, 1949, ch. 288, title VI, § 602(a)(1), formerly title V, § 502(a)(1), 63 Stat. 399, redesignated Sept. 5, 1950, ch. 849, § 6(a), (b), 64 Stat. 583; Sept. 13, 1982, Pub. L. 97–258, § 5(b), 96 Stat. 1068, 1085
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, May 1, 1947, pursuant to the provisions of the Reorganization Act of 1945, approved December 20, 1945.
PART I. PRESIDENT AND DEPARTMENT OF JUSTICE
Section 101. Functions of the Alien Property Custodian
(a) Except as provided by subsection (b) of this section, all functions vested by law in the Alien Property Custodian or the Office of Alien Property Custodian are transferred to the Attorney General and shall be performed by him or, subject to his direction and control, by such officers and agencies of the Department of Justice as he may designate.
(b) The functions vested by law in the Alien Property Custodian or the Office of Alien Property Custodian with respect to property or interests located in the Philippines or which were so located at the time of vesting in or transfer to an officer or agency of the United States under the Trading With the Enemy Act, as amended [50 U.S.C. App. 1 et seq.], are transferred to the President and shall be performed by him or, subject to his direction and control, by such officers and agencies as he may designate.
Sec. 102. Approval of Agricultural Marketing Orders
The function of the President with respect to approving determinations of the Secretary of Agriculture in connection with agricultural marketing orders, under the Agricultural Marketing Agreement Act of 1937, as amended (7 U.S.C. 608c(9)), is abolished.
PART II. DEPARTMENT OF THE TREASURY
Sec. 201. Contract Settlement Functions
[Repealed. Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, 1085. Section transferred various contract settlement functions to the Secretary of the Treasury and abolished the Office of Contract Settlement.]
Sec. 202. National Prohibition Act Functions
The functions of the Attorney General and of the Department of Justice with respect to (a) the determination of Internal Revenue taxes and penalties (exclusive of the determination of liability guaranteed by permit bonds) arising out of violations of the National Prohibition Act [see 27 U.S.C. note preceding § 1] occurring prior to the repeal of the eighteenth amendment to the Constitution, and (b) the compromise, prior to reference to the Attorney General for suit, of liability for such taxes and penalties, are transferred to the Commissioner of Internal Revenue, Department of the Treasury: Provided, That any compromise of such liability shall be effected in accordance with the provisions of section 3761 of the Internal Revenue Code [of 1939] [see 26 U.S.C. 7122]. All files and records of the Department of Justice used primarily in the administration of the functions transferred by the provisions of this section are hereby made available to the Commissioner of Internal Revenue for use in the administration of such functions.
PART III. DEPARTMENT OF AGRICULTURE
Sec. 301. Agricultural Research Functions
The functions of the following agencies of the Department of Agriculture, namely, the Bureau of Animal Industry, the Bureau of Dairy Industry, the Bureau of Plant Industry, Soils, and Agricultural Engineering, the Bureau of Entomology and Plant Quarantine, the Bureau of Agricultural and Industrial Chemistry, the Bureau of Human Nutrition and Home Economics, the Office of Experiment Stations, and the Agricultural Research Center, together with the functions of the Agricultural Research Administrator, are transferred to the Secretary of Agriculture and shall be performed by the Secretary or, subject to his direction and control, by such officers and agencies of the Department of Agriculture as he may designate.
PART IV. FEDERAL DEPOSIT INSURANCE CORPORATION
Sec. 401. Credit Union Functions
The functions of the Farm Credit Administration and the Governor thereof under the Federal Credit Union Act, as amended, together with the functions of the Secretary of Agriculture with respect thereto, are transferred to the Federal Deposit Insurance Corporation.
PART V. WAR ASSETS ADMINISTRATION
[Secs. 501, 502. Repealed. June 30, 1949, ch. 288, title VI, § 602(a)(1), formerly title V, § 502(a)(1), 63 Stat. 399, redesignated Sept. 5, 1950, ch. 849, § 6(a), (b), 64 Stat. 583. Section 501 abolished War Assets Administration and transferred its functions to Surplus Property Administration, which was then renamed the War Assets Administration. Section 502 established position of Associate War Assets Administrator.]
PART VI. GENERAL PROVISIONS
Sec. 601. Termination of Functions
Nothing contained in this reorganization plan shall be deemed to extend the duration of any function beyond the time when it would otherwise expire as provided by law.
Sec. 602. Transfer of Records, Property, Personnel, and Funds
There are hereby transferred to the respective agencies in which functions are vested pursuant to the provisions of this plan, to be used, employed, and expended in connection with such functions, respectively, or in winding up the affairs of agencies abolished in connection with the transfer of such functions, (1) the rec­ords and property now being used or held in connection with such functions, (2) the personnel employed in connection with such functions, and (3) the unexpended balances of appropriations, allocations, or other funds available or to be made available for use in connection with such functions.
Sec. 603. Effective Date
The provisions of this plan shall take effect on July 1, 1947, unless a later date is required by the provisions of the Reorganization Act of 1945.
Message of the President
To the Congress of the United States:
I am transmitting herewith Reorganization Plan No. 1 of 1947. The provisions of this plan are designed to maintain organizational arrangements worked out under authority of title I of the First War Powers Act. The plan has a twofold objective: to provide for more orderly transition from war to peacetime operation and to supplement my previous actions looking toward the termination of wartime legislation.
The First War Powers Act provides that title I—
  shall remain in force during the continuance of the present war and for six months after the termination of the war, or until such earlier time as the Congress by concurrent resolution or the President may designate.
Upon the termination of this title all changes in the organization of activities and agencies effected under its authority expire and the functions revert to their previous locations unless otherwise provided by law.
Altogether nearly 135 Executive orders have been issued in whole or in part under title I of the First War Powers Act. The internal organization of the War and Navy Departments has been drastically overhauled under this authority. Most of the emergency agencies, which played so vital a role in the successful prosecution of the war, were based in whole or in part upon this title. Without the ability, which these provisions afforded, to adjust the machinery of government to changing needs, it would not have been possible to develop the effective, hard-hitting organization which produced victory. The organization of war activities had to be worked out step by step as the war program unfolded and experience pointed the way. That was inevitable. The problems and the functions to be performed were largely new. Conditions changed continually and often radically. Speed of action was essential. But with the aid of title I of the First War Powers Act, it was possible to gear the administrative machinery of the Government to handle the enormous load thrust upon it by the rapidly evolving war program.
Since VJ-day this same authority has been used extensively in demobilizing war agencies and reconverting the governmental structure to peacetime needs. This process has been largely completed. The bulk of temporary activities have ceased, and most of the continuing functions transferred during the war have already been placed in their appropriate peacetime locations.
The organizational adjustments which should be continued are essentially of two types: First, changes in the organization of permanent functions, which have demonstrated their advantage during the war years. Second, transfers of continuing activities which were vested by statute in temporary war agencies but have since been moved by Executive order upon the termination of these agencies.
In most cases the action necessary to maintain organizational gains made under title I of the First War Powers Act can best be taken by the simplified procedure afforded by the Reorganization Act of 1945, the first purpose of which was to facilitate the orderly transition from war to peace. All of the provisions of this plan represent definite improvements in administration. Several are essential steps in demobilizing the war effort. The arrangements they provide for have been reviewed by the Congress in connection with appropriation requests. Since the plan does not change existing organization, savings cannot be claimed for it. However, increased expense and disruption of operations would result if the present organization were terminated and the activities reverted to their former locations.
In addition to the matters dealt with in this reorganization plan and in Reorganization Plan No. 2 of 1947, there are several other changes in organization made under title I of the First War Powers Act on which action should be taken before the termination of the title. The proposed legislation for a National Defense Establishment provides for continuing the internal organizational arrangements made in the Army and Navy pursuant to the First War Powers Act. I have on several occasions recommended the creation of a single agency for the administration of housing programs. Since section 5(e) of the Reorganization Act of 1945 may cast some doubt on my authority to assign responsibility for the liquidation of the Smaller War Plants Corporation by reorganization plan, I recommend that the Reconstruction Finance Corporation be authorized by legislation to continue to liquidate the affairs relating to functions transferred to it from the Smaller War Plants Corporation.
It is imperative that title I of the First War Powers Act remain effective until all of these matters have been dealt with. An earlier termination of the title would destroy important advances in organization and impair the ability of the executive branch to administer effectively some of the major programs of the Government.
I have found, after investigation, that each reorganization contained in this plan is necessary to accomplish one or more of the purposes set forth in section 2 (a) of the Reorganization Act of 1945. Each of these reorganizations is explained below.
Functions of the Alien Property Custodian
The reorganization plan provides for the permanent location of the functions vested by statute in the Alien Property Custodian and the Office of Alien Property Custodian. In 1934 the functions of the Alien Property Custodian were transferred to the Department of Justice, where they remained until 1942. Because of the great volume of activity resulting from World War II, a separate Office of Alien Property Custodian was created by Executive Order No. 9095 of March 11, 1942. This Office was terminated by Executive Order No. 9788 of October 14, 1946, and the functions of the Office and of the Alien Property Custodian were transferred to the Attorney General except for those relating to Philippine property. The latter were transferred simultaneously to the Philippine Alien Property Administration established by Executive Order No. 9789.
While the Trading With the Enemy Act, as amended at the beginning of the war, authorized the President to designate the agency or person in which alien property should vest and to change such designations, subsequent legislation has lodged certain functions in the Alien Property Custodian and the Office of Alien Property Custodian. Similarly, though the Philippine Property Act vested in the President the then existing alien property functions as to Philippine property, certain functions affecting such property have since been established which have been assigned by statute to the Alien Property Custodian.
In order to maintain the existing arrangements for the administration of alien property and to avoid the confusion which otherwise would occur on the termination of title I of the First War Powers Act, the reorganization plan transfers to the Attorney General all functions vested by law in the Alien Property Custodian and the Office of Alien Property Custodian except as to Philippine property. The functions relating to Philippine property are transferred to the President, to be performed by such officer or agency as he may designate, thus permitting the continued administration of these functions through the Philippine Alien Property Administration.
Approval of Agricultural Marketing Orders
Section 8c of the Agricultural Marketing Agreements Act of 1937 provides that marketing orders of the Secretary of Agriculture must in certain cases be approved by the President before issuance. In order to relieve the President of an unnecessary burden, the responsibility for approval was delegated to the Economic Stabilization Director during the war, and was formally transferred to him by Executive Order No. 9705 of March 15, 1946. Since the Secretary of Agriculture is the principal adviser of the President in matters relating to agriculture, and since final authority has been assigned to the Secretary by law in many matters of equal or greater importance, the requirement of Presidential approval of individual marketing orders may well be discontinued. Accordingly, the plan abolishes the function of the President relative to the approval of such orders.
Contract Settlement Functions
The Office of Contract Settlement was established by law in 1944 and shortly thereafter was placed by statute in the Office of War Mobilization and Reconversion. The principal purposes of the Office of Contract Settlement have been to prescribe the policies, regulations, and procedures governing the settlement of war contracts, and to provide an appeal board to hear and decide appeals from the contracting agencies in the settlement of contracts. A remarkable record has been achieved for the rapid settlement of war contracts, but among those which remain are some of the largest and most complex. Considerable time may be required to complete these cases and dispose of the appeals.
Though the functions of the Office of Contract Settlement cannot yet be terminated, it is evident that they no longer warrant the maintenance of a separate office. For this reason Executive Order No. 9809 of December 12, 1946, transferred the functions of the Director of Contract Settlement to the Secretary of the Treasury and those of the Office of Contract Settlement to the Department of the Treasury. As the central fiscal agency of the executive branch the Treasury Department is clearly the logical organization to carry to conclusion the over-all activities of the contract settlement program. The plan continues the present arrangement and abolishes the Office of Contract Settlement, thereby avoiding its reestablishment as a separate agency on the termination of title I of the First War Powers Act.
National Prohibition Act Functions
The act of May 27, 1930 (46 Stat. 427), imposed upon the Attorney General certain duties respecting administration and enforcement of the National Prohibition Act. By Executive Order No. 6639 of March 10, 1934, all of the powers and duties of the Attorney General respecting that act, except the power and authority to determine and to compromise liability for taxes and penalties, were transferred to the Commissioner of Internal Revenue. The excepted functions, however, were transferred subsequently to the Commissioner of Internal Revenue by Executive Order No. 9302 of February 9, 1943, issued under the authority of title I of the First War Powers Act, 1941.
Since the functions of determining taxes and penalties under various statutes and of compromise of liability therefor prior to reference to the Attorney General for suit are well-established functions of the Commissioner of Internal Revenue, this minor function under the National Prohibition Act is more appropriately placed in the Bureau of Internal Revenue than in the Department of Justice.
Agricultural Research Functions
By Executive Order No. 9069 of February 23, 1942, six research bureaus, the Office of Experiment Stations, and the Agricultural Research Center were consolidated into an Agricultural Research Administration to be administered by an officer designated by the Secretary of Agriculture. The constituent bureaus and agencies of the Administration have, in practice, retained their separate identity. This consolidation and certain transfers of functions between the constituent bureaus and agencies have all been recognized and provided for in the subsequent appropriation acts passed by the Congress.
By the plan the functions of the eight research bureaus and agencies which are presently consolidated into the Agricultural Research Administration are transferred to the Secretary of Agriculture to be performed by him or under his direction and control by such officers or agencies of the Department of Agriculture as he may designate.
The benefits which have been derived from centralized review, coordination, and control of research projects and functions by the Agricultural Research Administrator have amply demonstrated the lasting value of this consolidation. By transferring the functions of the constituent bureaus and agencies to the Secretary of Agriculture, it will be possible to continue this consolidation and to make such further adjustments in the organization of agricultural research activities as future conditions may require. This assignment of functions to the Secretary is in accord with the sound and long-established practice of the Congress of vesting substantive functions in the Secretary of Agriculture rather than in subordinate officers or agencies of the Department.
Credit Union Functions
The plan makes permanent the transfer of the administration of Federal functions with respect to credit unions to the Federal Deposit Insurance Corporation. These functions, originally placed in the Farm Credit Administration, were transferred to the Federal Deposit Insurance Corporation by Executive Order No. 9148 of April 27, 1942. Most credit unions are predominantly urban institutions, and the credit-union program bears very little relation to the functions of the Farm Credit Administration. The supervision of credit unions fits in logically with the general bank supervisory functions of the Federal Deposit Insurance Corporation. The Federal Deposit Insurance Corporation since 1942 has successfully administered the credit-union program, and the supervision of credit-union examiners has been integrated into the field and departmental organization of the Corporation. In the interests of preserving an organizational arrangement which operates effectively and economically, the program should remain in its present location.
War Assets Administration
The present organization for the disposal of surplus property is the product of 2½ years of practical experience. Beginning with the Surplus Property Board in charge of general policy and a group of agencies designated by it to handle the disposal of particular types of property, the responsibility for most of the surplus disposal has gradually been drawn together in one agency—the War Assets Administration—headed by a single Administrator. Experience has demonstrated the desirability of centralized responsibility in administering this most difficult program.
The reorganization plan will continue the centralization of surplus disposal functions in a single agency headed by an Administrator. This is accomplished by transferring the functions, personnel, property, rec­ords, and funds of the War Assets Administration created by Executive order to the statutory Surplus Property Administration. In order to avoid confusion and to maintain the continuity of operations, the name of the Surplus Property Administration is changed to War Assets Administration.
Because the plan combines in one agency, not only the policy functions now vested by statute in the Surplus Property Administrator, but also the immense disposal operations now concentrated in the temporary War Assets Administration, I have found it necessary to provide in the plan for an Associate War Assets Administrator, also appointed by the President with the approval of the Senate. It is essential that there be an officer who can assist the Administrator in the general management of the agency and who can take over the direction of its operations in case of the absence or disability of the Administrator or of a vacancy in his office.
Harry S. Truman.
The White House, May 1, 1947.


REORGANIZATION PLAN NO. 2 OF 1947
Reorganization Plan No. 2 of 1947, which proposed to permanently transfer the United States Employment Service to the Department of Labor, to transfer functions of the Administrator of the Wage and Hour Division to the Secretary of Labor, and to authorize the Secretary of Labor to coordinate administration of the acts for regulation of wages and hours on Federal public works, was submitted to Congress on May 1, 1947, and was disapproved by Congress on June 30, 1947.


REORGANIZATION PLAN NO. 3 OF 1947
Eff. July 27, 1947, 12 F.R. 4981, 61 Stat. 954
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled May 27, 1947, pursuant to the provisions of the Reorganization Act of 1945, approved December 20, 1945.
HOUSING AND HOME FINANCE AGENCY
Section 1. Housing and Home Finance Agency
The Home Owners’ Loan Corporation, the Federal Savings and Loan Insurance Corporation, the Federal Housing Administration, the United States Housing Authority, the Defense Homes Corporation, and the United States Housing Corporation, together with their respective functions, the functions of the Federal Home Loan Bank Board, and the other functions transferred by this plan, are consolidated, subject to the provisions of sections 2 to 5, inclusive, hereof, into an agency which shall be known as the Housing and Home Finance Agency. There shall be in said Agency constituent agencies which shall be known as the Home Loan Bank Board, the Federal Housing Administration, and the Public Housing Administration.
Sec. 2. Home Loan Bank Board
(a) The Home Loan Bank Board shall consist of three members appointed by the President by and with the advice and consent of the Senate. Not more than two members of the Board shall be members of the same political party. The President shall designate the members of the Board first appointed hereunder to serve for terms expiring, respectively, at the close of business on June 30, 1949, June 30, 1950, and June 30, 1951, and thereafter the term of each member shall be four years. Whenever a vacancy shall occur among the members the person appointed to fill such vacancy shall hold office for the unexpired portion of the term of the member whose place he is selected to fill. Each of the members of the Board shall receive compensation at the rate of $10,000 per annum.
(b) The President shall designate one of the members of the Home Loan Bank Board as Chairman of the Board. The Chairman shall (1) be the chief executive officer of the Board, (2) appoint and direct the personnel necessary for the performance of the functions of the Board or of the Chairman or of any agency under the Board, and (3) designate the order in which the other members of the Board shall, during the absence or disability of the Chairman, be Acting Chairman and perform the duties of the Chairman.
(c) Except as otherwise provided in subsection (b) of this section there are transferred to the Home Loan Bank Board the functions (1) of the Federal Home Loan Bank Board, (2) of the Board of Directors of the Home Owners’ Loan Corporation, (3) of the Board of Trustees of the Federal Savings and Loan Insurance Corporation, (4) of any member or members of any of said Boards, and (5) with respect to the dissolution of the United States Housing Corporation.
Sec. 3. Federal Housing Administration
The Federal Housing Administration shall be headed by a Federal Housing Commissioner who shall be appointed by the President, by and with the advice and consent of the Senate, and receive compensation at the rate of $10,000 per annum. There are transferred to said Commissioner the functions of the Federal Housing Administrator.
Sec. 4. Public Housing Administration
The Public Housing Administration shall be headed by a Public Housing Commissioner who shall be appointed by the President, by and with the advice and consent of the Senate, and receive compensation at the rate of $10,000 per annum. There are transferred to said Commissioner the functions—
(a) Of the Administrator of the United States Housing Authority (which agency shall hereafter be administered and known as the Public Housing Administration);
(b) Of the National Housing Agency with respect to non-farm housing projects and other properties remaining under its jurisdiction pursuant to section 2(a)(3) of the Farmers’ Home Administration Act of 1946 (Public Law 731, Seventy-ninth Congress, approved August 14, 1946) [7 U.S.C. 1001 note]; and
(c) With respect to the liquidation and dissolution of the Defense Homes Corporation.
Sec. 5. Housing and Home Finance Administrator
(a) The Housing and Home Finance Agency shall be headed by a Housing and Home Finance Administrator who shall be appointed by the President, by and with the advice and consent of the Senate, and shall receive compensation at the rate of $10,000 per annum.
(b) The Administrator shall be responsible for the general supervision and coordination of the functions of the constituent agencies of the Housing and Home Finance Agency and for such purpose there are transferred to said Administrator the functions of the Federal Loan Administrator and the Federal Works Administrator (1) with respect to the Federal Home Loan Bank Board, the Home Owners’ Loan Corporation, the Federal Savings and Loan Insurance Corporation, the Federal Housing Administration, and the United States Housing Authority, and (2) with respect to the functions of said agencies.
(c) There are also transferred to the Administrator the functions—
(1) Of holding on behalf of the United States the capital stock of the Defense Homes Corporation;
(2) Under Titles I and III, and sections 401, 501, and 502, of the Act of October 14, 1940 (54 Stat. 1125), as amended [42 U.S.C. 1521–1524, 1541–1550, 1552, 1553, 1561, 1571 and 1572];
(3) Of the Departments of the Army and Navy with respect to national defense and war housing (except that located on military or naval posts, reservations, or bases) under the Act of September 9, 1940 (54 Stat. 872), as amended; and
(4) Of all agencies designated to provide temporary shelter in defense areas under the Acts of March 1, 1941, May 24, 1941, and December 17, 1941 (55 Stat. 14, 197, and 810), insofar as such functions relate to such temporary shelter.
Sec. 6. National Housing Council
There shall be in the Housing and Home Finance Agency a National Housing Council composed of the Housing and Home Finance Administrator as Chairman, the Federal Housing Commissioner, the Public Housing Commissioner, the Chairman of the Home Loan Bank Board, the Administrator of Veterans Affairs or his designee, the Chairman of the Board of Directors of the Reconstruction Finance Corporation or his designee, and the Secretary of Agriculture or his designee. The National Housing Council shall serve as a medium for promoting, to the fullest extent practicable within revenues, the most effective use of the housing functions and activities administered within the Housing and Home Finance Agency and the other departments and agencies represented on said Council in the furtherance of the housing policies and objectives established by law, for facilitating consistency between such housing functions and activities and the general economic and fiscal policies of the Government, and for avoiding duplication or overlapping of such housing functions and activities. [National Housing Council abolished and functions transferred to President, see §§ 1(a), 3 of Reorg. Plan No. 4 of 1965.]
Sec. 7. Interim Appointments
Pending the initial appointment hereunder of any officer provided for by this Plan, the functions of such officer shall be performed temporarily by such officer of the existing National Housing Agency as the President shall designate.
Sec. 8. Transfers of Property, Personnel, and Funds
The assets, contracts, property, records, personnel, and unexpended balances of appropriations, authorizations, allocations, or other funds, held, employed, or available or to be made available in connection with functions transferred by this Plan are hereby transferred with such transferred functions, respectively.
Sec. 9. Abolitions
The Federal Home Loan Bank Board, the Board of Directors of the Home Owners’ Loan Corporation, and the Board of Trustees of the Federal Savings and Loan Insurance Corporation, together with the offices for the members of said boards, the office of Federal Housing Administrator, and the office of Administrator of the United States Housing Authority, are abolished.
[For lapse of Housing and Home Finance Agency, Federal Housing Administration, and Public Housing Administration, and transfer of functions to Secretary of Housing and Urban Development, see 42 U.S.C. 3534 and Transfer of Functions note thereunder.]
Message of the President
To the Congress of the United States:
I am transmitting herewith Reorganization Plan No. 3 of 1947, prepared in accordance with the Reorganization Act of 1945. This plan deals solely with housing. It simplifies, and increases the efficiency of, the administrative organization of permanent housing functions and provides for the administration of certain emergency housing activities pending their liquidation. I have found, after investigation, that each reorganization contained in this plan is necessary to accomplish one or more of the purposes set forth in section 2 (a) of the Reorganization Act of 1945.
The provision of adequate housing will remain a major national objective throughout the next decade. The primary responsibility for meeting housing needs rests, and must continue to rest, with private industry, as I have stated on other occasions. The Federal Government, however, has an important role to play in stimulating and facilitating home construction.
Over the years the Congress has provided for a number of permanent housing programs, each involving a special approach to the basic objective of more adequate housing for our citizens. The Congress first enacted a series of measures to facilitate home construction and home ownership by strengthening the savings and loan type of home-financing institution. These measures established a credit reserve system for such agencies, authorized the chartering of Federal savings and loan associations to provide more adequate home financing facilities, and provided for the insurance of investments in savings and loan institutions in order to attract savings into this field. The Congress also created a system for the insurance of home loans and mortgages to stimulate the flow of capital into home-mortgage lending and thereby facilitate home ownership and improvement and increase home construction. These measures were supplemented by legislation extending financial assistance to local communities for the clearance of slums and the provision of decent housing for families of low income who otherwise would be forced to live in the slums. It is significant that these programs were first established, and have been continued, by the Congress because of their special contributions to home construction and improvement.
In my message of January 6 on the state of the Union, I recommended legislation establishing certain additional programs to help to alleviate the housing shortage and achieve our national objective of a decent home and a suitable living environment for every American family. No lesser objective is commensurate with the productive capacity and resources of the country or with the dignity which a true democracy accords the individual citizen. The Congress is now considering measures authorizing these programs. I again recommend the early enactment of this legislation.
But whatever may be the permanent housing functions of the Government, whether they be confined to the existing programs or supplemented as the Congress may determine, they are inevitably interrelated. They require coordination and supervision so that each will render its full contribution without conflict with the performance of other housing functions.
The Government, however, lacks an effective permanent organization to coordinate and supervise the administration of its principal housing programs. These programs and the machinery for their administration were established piecemeal over a period of years. The present consolidation of housing agencies and functions in the National Housing Agency is only temporary. After the termination of title I of the First War Powers Act this agency will dissolve and the agencies and functions now administered in it will revert to their former locations in the Government. When this occurs, the housing programs of the Government will be scattered among some 13 agencies in 7 departments and independent establishments.
I need hardly point out that such a scattering of these interrelated functions would not only be inefficient and wasteful but also would seriously impair their usefulness. It would leave the Government without effective machinery for the coordination and supervision of its housing activities and would thrust upon the Chief Executive an impossible burden of administrative supervision.
The grouping of housing functions in one establishment is essential to assure that the housing policies established by the Congress will be carried out with consistency of purpose and a minimum of friction, duplication, and overlapping. A single establishment will unquestionably make for greater efficiency and economy. Moreover, it will simplify the task of the Congress and the Chief Executive by enabling them to deal with one official and hold one person responsible for the general supervision of housing functions, whereas otherwise they will be forced to deal with a number of uncoordinated officers and agencies.
It is vital that a sound permanent organization of housing activities be established at the earliest possible date in order to insure that housing functions will not be scattered among numerous agencies, with consequent confusion and disruption. To avoid this danger, and to accomplish the needed changes promptly, it is desirable to employ a reorganization plan under the Reorganization Act of 1945. No other area of Federal activity affords greater opportunity than housing for accomplishing the objectives of the Reorganization Act to group, consolidate, and coordinate functions, reduce the number of agencies, and promote efficiency and economy; and in no other area could the application of the Reorganization Act be more appropriate and necessary.
In brief, this reorganization plan groups nearly all of the permanent housing agencies and functions of the Government, and the remaining emergency housing activities, in a Housing and Home Finance Agency, with the following constituent operating agencies: (a) A Home Loan Bank Board to administer the Federal Savings and Loan Insurance Corporation, the Home Owners’ Loan Corporation, and the functions of the Federal Home Loan Bank Board and its members; (b) a Federal Housing Administration with the same functions as now provided by law for that agency; and (c) a Public Housing Administration to take over the functions of the United States Housing Authority and certain remaining emergency housing activities pending the completion of their liquidation. Each constituent agency will possess its individual identity and be responsible for the operation of its program.
By reason of the reorganizations made by the plan, I have found it necessary to include therein provisions for the appointment of (1) an Administrator to head the Housing and Home Finance Agency, (2) the three members of the Home Loan Bank Board, and (3) two Commissioners to head the Federal Housing Administration and the Public Housing Administration, respectively. Each of these officers is to be appointed by the President by and with the advice and consent of the Senate.
The plan places in the Housing and Home Finance Administrator the functions heretofore vested in the Federal Loan Administrator and the Federal Works Administrator with respect to the housing agencies and functions formerly administered within the Federal Loan and Federal Works Agencies, together with supervision and direction of certain emergency housing activities for the remainder of their existence.
Under the plan the Home Loan Bank Board and the Federal Housing Administration will have the same status in, and relation to, the Housing and Home Finance Agency and the Housing and Home Finance Administrator as the Federal Home Loan Bank Board, and its related agencies, and the Federal Housing Administration formerly had to the Federal Loan Agency and the Federal Loan Administrator. Similarly, the Public Housing Administration will have the same status in, and relation to, the Housing and Home Finance Agency and the Administrator as the United States Housing Authority formerly had to the Federal Works Agency and the Federal Works Administrator.
Since there are a few housing activities which it is not feasible to place within the Housing and Home Finance Agency because they form integral parts of other broad programs or because of specific limitations in the Reorganization Act of 1945, the plan also created a National Housing Council on which the Housing and Home Finance Agency and its constituent agencies, and the other departments and agencies having important housing functions, are represented. In this way the plan provides machinery for promoting the most effective use of all the housing functions of the Government, for obtaining consistency between these functions and the general economic and fiscal policies of the Government, and for avoiding duplication and overlapping of activities.
To avoid a hiatus in the administration of housing functions, pending the confirmation by the Senate of the new officers provided for by the plan, it permits the designation by the President of appropriate existing housing officials to perform temporarily the functions of these officers. This period should be brief, as I shall promptly submit nominations for the permanent officers.
Under the limitations contained in the Reorganization Act of 1945, the compensation of the Housing and Home Finance Administrator and the other officers provided for by the plan, cannot be fixed at a rate in excess of $10,000 per annum. Both the temporary National Housing Administrator, provided for by Executive Order No. 9070 and the Federal Housing Administrator, have received salaries of $12,000 a year. I do not consider the salary of $10,000 provided in the plan as compensation commensurate with the responsibilities of the Administrator, the members of the Home Loan Bank Board, and the Commissioners of the other constituent agencies, or consistent with a salary scale which must be paid if the Government is to attract and retain public servants of the requisite caliber. Accordingly, I recommend that the Congress act to increase the salary of the Housing and Home Finance Administrator to $15,000 per annum, and to increase the salaries of the members of the Home Loan Bank Board and the two Commissioners provided for by this plan to $12,000 per annum.
The essential and important difference between the organization established by the plan and the prewar arrangement, to which housing agencies and functions would otherwise automatically revert on the termination of title I of the First War Powers Act, is that under the old arrangement these agencies and functions were scattered among many different establishments primarily dealing with matters other than housing, whereas under the plan the major permanent housing programs are placed in a single establishment concerned exclusively with housing. Thus, the plan effectuates the basic objective enunciated by the Congress in the Reorganization Act of 1945 of grouping agencies and functions by major purpose, and provides the necessary framework for a more effective administration of Federal housing activities in the postwar period.
Harry S. Truman.
The White House, May 27, 1947.


REORGANIZATION PLAN NO. 1 OF 1949
Reorganization Plan No. 1 of 1949, which proposed establishment of a Department of Welfare, was submitted to Congress on June 20, 1949, and was disapproved by the Senate on Aug. 16, 1949.


REORGANIZATION PLAN NO. 2 OF 1949
Eff. Aug. 20, 1949, 14 F.R. 5225, 63 Stat. 1065
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, June 20, 1949, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
DEPARTMENT OF LABOR
Section 1. Bureau of Employment Security
The Bureau of Employment Security of the Federal Security Agency, including the United States Employment Service and the Unemployment Insurance Service, together with the functions thereof, is transferred as an organizational entity to the Department of Labor. The functions of the Federal Security Administrator with respect to employment services, unemployment compensation, and the Bureau of Employment Security, together with his functions under the Federal Unemployment Tax Act (as amended, and as affected by the provisions of Reorganization Plan No. 2 of 1946, 60 Stat. 1095, 26 U.S.C. [former] 1600–11) [26 U.S.C. 3301 et seq.], are transferred to the Secretary of Labor. The functions transferred by the provisions of this section shall be performed by the Secretary of Labor or, subject to his direction and control, by such officers, agencies, and employees of the Department of Labor as he shall designate.
Sec. 2. Veterans’ Placement Service Board
The functions of the Veterans’ Placement Service Board under Title IV of the Servicemen’s Readjustment Act of 1944 (58 Stat. 284, as amended; 38 U.S.C. 695–695f) [see 38 U.S.C. 2001 et seq.] are transferred to and shall be performed by the Secretary of Labor. The functions of the Chairman of the said Veterans’ Placement Service Board are transferred to the Secretary of Labor and shall be performed by the Secretary or, subject to his direction and control, by the Chief of the Veterans’ Employment Service. The Veterans’ Placement Service Board is abolished.
Sec. 3. Federal Advisory Council
The Federal Advisory Council established pursuant to section 11(a) of the Act of June 6, 1933 (48 Stat. 116, as amended, 29 U.S.C. 49j(a)), is hereby transferred to the Department of Labor and shall, in addition to its duties under the aforesaid Act, advise the Secretary of Labor and the Director of the Bureau of Employment Security with respect to the administration and coordination of the functions transferred by the provisions of this reorganization plan.
Sec. 4. Personnel, Records, Property, and Funds
There are transferred to the Department of Labor, for use in connection with the functions transferred by the provisions of this reorganization plan, the personnel, property, records, and unexpended balances of appropriations, allocations, and other funds (available or to be made available) of the Bureau of Employment Security, together with so much as the Director of the Bureau of the Budget shall determine of other personnel, property, records, and unexpended balances of appropriations, allocations, and funds (available or to be made available) of the Federal Security Agency which relate to functions transferred by the provisions of this reorganization plan.
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 2 of 1949, prepared in accordance with the provisions of the Reorganization Act of 1949. This plan transfers the Bureau of Employment Security, now in the Federal Security Agency, to the Department of Labor and vests in the Secretary of Labor the functions of the Federal Security Administrator with respect to employment services and unemployment compensation, the latter of which is now more commonly referred to as unemployment insurance. The plan also transfers to the Secretary of Labor the functions of the Veterans’ Placement Service Board and of its Chairman and abolishes that Board. These changes are in general accord with recommendations made by the Commission on Organization of the Executive Branch of the Government.
After investigation, I have found and hereby declare that each reorganization included in Reorganization Plan No. 2 of 1949 is necessary to accomplish one or more of the purposes set forth in section 2(a) of said act. The primary benefits from these reorganizations will take the form of improvements in administration and service. It is probable that a significant reduction in expenditures will result from the taking effect of the plan as compared with the current estimates and work-load assumptions contained in the 1950 budget as amended, but an itemization of such savings is not possible in advance of the transfer.
One of the major needs of the executive branch is a sound and effective organization of labor functions. More than 35 years ago the Federal Government’s labor functions were brought together in the Department of Labor. In recent years, however, the tendency has been to disperse such functions throughout the Government. New labor programs have been placed outside of the Department and some of its most basic functions have been transferred from the Department to other agencies.
In my judgment, this course has been fundamentally unsound and should be reversed. The labor programs of the Federal Government constitute a family of interrelated functions requiring generally similar professional training and experience, involving numerous overlapping problems, and calling for strong, unified leadership. Together they form one of the most important areas of Federal activity. It is imperative that the Labor Department be strengthened and restored to its original position as the central agency of the Government for dealing with labor problems.
bureau of employment security
One of the most essential steps in improving the organization of labor functions is the transfer of the Bureau of Employment Security to the Department of Labor. This Bureau administers the activities of the Federal Government with respect to employment services and unemployment insurance. These activities mainly involve the review and apportionment of grants-in-aid, approval of State plans and grants, the conduct of research and developmental activities, and the provision of advice and assistance to the State agencies which actually conduct the services.
Public employment services and unemployment insurance are companion programs inextricably interrelated both in purpose and operation. The first assists workers in finding jobs and employers in obtaining workers; the second provides cash benefits for the support of workers and their families when suitable jobs cannot be obtained. Thus, each complements the other. At the local operating level the two programs are almost invariably carried on in the same unit—the local employment office. At the State level they are administered by the same agency in nearly every State. As a result, an unusually high degree of coordination at the Federal level is essential.
There can be no question as to the basic consideration which must govern the administration of both of these programs. From the standpoint of all interested parties—the worker, the employer, and the public—the primary concern is employment. Essential as they are, unemployment benefits at a fraction of regular wages are a poor substitute for the earnings from a steady job. In the administration of these programs, therefore, primary attention must be focused on achieving the maximum effectiveness of the employment services. On them depend the prosperity and well-being of the worker and the extent of the unemployment-compensation burden on the employer and the public.
I have long been convinced that the Department of Labor is the agency which can contribute most to the development of sound and efficient employment service. It has the understanding of employment problems and of the operation of the labor market which is essential in this field. It possesses the necessary specialists and the wealth of information on occupations, employment trends, wage rates, working conditions, labor legislation and other matters essential to employment counseling and placement.
Close working relations between the United States Employment Service and most of the agencies of the Labor Department are vital to the success of both. The Bureau of Labor Statistics has a fund of information on employment and occupations which is basic to the planning and operation of the Service. The Women’s Bureau and the Child Labor Branch of the Wage and Hour Division afford expert advice on employment problems relating to women and adolescents. The Bureau of Labor Standards can assist the Service on questions of working conditions and other labor standards, and the Bureau of Apprenticeship on occupational-training problems. At the same time the various agencies of the Labor Department need the detailed current information on labor problems and the condition of the labor market which the United States Employment Service possesses.
Experience has demonstrated that unemployment insurance must be administered in close relationship with employment service and other employment programs. In many of our industrial States, and in most foreign countries, unemployment insurance is administered by the agency responsible for labor functions. Furthermore, the unemployment-insurance system has a vital stake in the effectiveness of the program for employment services, for what benefits the employment service also benefits the unemployment-insurance program.
The transfer of the Bureau of Employment Security, including the United States Employment Service and the Unemployment Insurance Service, together with the functions thereof, will give assurance that primary emphasis will be placed on the improvement of the employment services and that maximum effort will be made to provide jobs in lieu of cash benefits.
The plan also transfers to the Department of Labor the Federal Advisory Council created by the act establishing the United States Employment Service. This Council consists of outstanding representatives of labor, management, and the public who are especially familiar with employment problems.
veterans’ placement service board
Although the Veterans’ Employment Service operates through the regular employment office system, its policies are determined by the Veterans’ Placement Service Board created by the Servicemen’s Readjustment Act of 1944. This Board consists of the heads of three Federal agencies, only one of which administers employment services. Furthermore, the full-time director of the Service is appointed by the Chairman of this Board, who is not otherwise engaged in employment-service activity, rather than by the head of the agency within which the service is administered. Such an arrangement is cumbersome and results in an undue division of authority and responsibility.
In order to simplify the administration of the Veterans’ Employment Service and assure the fullest cooperation between it and the general employment service, the plan eliminates the Veterans’ Placement Service Board and transfers its functions and those of its Chairman to the Secretary of Labor. By thus concentrating responsibility for the success of the Service, the plan will make for better service to the veteran seeking employment or vocational counseling.
This plan is a major step in the rebuilding and strengthening of the Department of Labor, which I am convinced is essential to the sound and efficient organization of the executive branch of the Government.
Harry S. Truman.
The White House, June 20, 1949.


REORGANIZATION PLAN NO. 3 OF 1949
Eff. Aug. 20, 1949, 14 F.R. 5225, 63 Stat. 1066
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, June 20, 1949, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
POST OFFICE DEPARTMENT
Section 1. Functions of the Postmaster General
(a) There are hereby transferred to the Postmaster General the functions of all subordinate officers and agencies of the Post Office Department, including the functions of each Assistant Postmaster General, the Purchasing Agent for the Post Office Department, the Comptroller, and the Bureau of Accounts.
(b) The Postmaster General is hereby authorized to delegate to any officer, employee, or agency of the Post Office Department designated by him such of his functions as he deems appropriate.
Sec. 2. Deputy Postmaster General
There shall be in the Post Office Department a Deputy Postmaster General, who shall be appointed by the President by and with the advice and consent of the Senate, shall perform such duties as the Postmaster General may designate, and shall receive compensation at the rate of $10,330 per annum or such other compensation as may be provided by law for the under secretaries of executive departments after the date of transmittal of this reorganization plan to the Congress.
Sec. 3. Assistant Postmasters General
There shall be in the Post Office Department four Assistant Postmasters General, who shall be appointed by the President by and with the advice and consent of the Senate, shall perform such duties as the Postmaster General may designate, and shall receive compensation at the rate of $10,330 per annum or such other compensation as may be provided by law for the assistant secretaries of executive departments after the date of transmittal of this reorganization plan to the Congress.
Sec. 4. Advisory Board
There is hereby established an Advisory Board for the Post Office Department of which the Postmaster General shall be chairman and the Deputy Postmaster General the vice chairman. The Board shall have seven additional members, representative of the public, who shall be appointed by the President by and with the advice and consent of the Senate. The members so appointed shall each receive compensation of $50 per diem when engaged in duties as members of the Board (including travel time to and from their homes or regular places of business) and reasonable subsistence and travel expense as determined by the Postmaster General. The Board shall meet quarterly at the seat of the government in the District of Columbia, or at such other time and place as the Postmaster General shall determine for the purpose of considering methods and policies for the improvement of the postal service, and shall advise and make recommendations to the Postmaster General with respect to such methods and policies.
Sec. 5. Agencies Abolished
(a) There are hereby abolished the Bureau of Accounts in the Post Office Department (including the office of Comptroller) and the office of Purchasing Agent for the Post Office Department.
(b) The offices of First Assistant Postmaster General, Second Assistant Postmaster General, Third Assistant Postmaster General, and Fourth Assistant Postmaster General (5 U.S.C. 363) are hereby abolished; but the incumbents thereof immediately prior to the taking of effect of the provisions of this reorganization plan shall without reappointment be the first Assistant Postmasters General in office under the provisions of section 3 hereof.
Sec. 6. Employees, Records, Property, and Funds
The employees now being employed, and the records and property now being used or held, in connection with any functions transferred by the provisions of this reorganization plan are hereby transferred to such agencies of the Post Office Department as the Postmaster General shall designate. The unexpended balances of appropriations, allocations, and other funds available or to be made available for use in connection with such functions shall remain so available.
[The Post Office Department and the office of Postmaster General of the Post Office Department were abolished and all functions, powers, and duties transferred to the United States Postal Service by Pub. L. 91–375, § 4(a), Aug. 12, 1970, 84 Stat. 773, set out as a note under 39 U.S.C. 201.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 3 of 1949, prepared in accordance with the provisions of the Reorganization Act of 1949. This plan constitutes an important first step in strengthening the organization of the Post Office Department.
One of the prime essentials of good departmental administration is authority from the Congress to a department head to organize and control his department. The Commission on Organization of the executive branch of the Government emphasized in its first and subsequent reports that separate authorities to subordinates should be eliminated. The plan gives the Postmaster General the necessary authority to organize and control his Department by transferring to him the functions of all subordinate officers and agencies of the Post Office Department, including the functions of each Assistant Postmaster General, the Purchasing Agent, the Comptroller, and the Bureau of Accounts. The Postmaster General is authorized to delegate to subordinates designated by him such of his functions as he may deem appropriate.
The Postmaster General is responsible for the management of one of the world’s largest businesses. Like the head of any large business, the Postmaster General should be given adequate top-level assistance in carrying on the operations of the Department so that he may have time to devote to matters of departmental and public policy. In order to provide needed assistance to the Postmaster General, the plan establishes the positions of Deputy Postmaster General, and four Assistant Postmasters General, comparable to the positions of Under Secretary and Assistant Secretaries in other departments.
The plan also establishes an Advisory Board for the Post Office Department, composed of the Postmaster General, the Deputy Postmaster General, and seven other members representing the public who shall be appointed by the President by and with the advice and consent of the Senate. The Advisory Board will make available to the Postmaster General the advice of outstanding private citizens and will afford a useful channel for the interchange of views between postal officials and the public concerning the operations of the postal service.
I have found after investigation that each reorganization contained in the plan is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949. I have also found and hereby declare that by reason of the reorganization made by this plan, it is necessary to include in the plan provisions for the appointment and compensation of the Deputy Postmaster General, four Assistant Postmasters General, and members of the Advisory Board for the Post Office Department. The plan abolishes the Bureau of Accounts of the Post Office Department and the offices of Comptroller, Purchasing Agent, First, Second, Third, and Fourth Assistant Postmasters General.
This plan carries into effect those of the recommendations of the Commission on Organization of the Executive Branch of the Government respecting the Post Office Department which can be accomplished under the provisions of the Reorganization Act. I am also transmitting to the Congress recommendations for legislation which will implement other recommendations of the Commission and place the operations of the Post Office Department on a more businesslike basis.
The primary result of this reorganization plan will be more effective administration. Although a substantial reduction in expenditures will not be brought about by the plan alone, major economies can be achieved over a period of time as a result of this plan and the enactment of the postal legislation which I am recommending to the Congress.
Harry S. Truman.
The White House, June 20, 1949.


REORGANIZATION PLAN NO. 4 OF 1949
Eff. Aug. 20, 1949, 14 F.R. 5227, 63 Stat. 1067
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, June 20, 1949, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
EXECUTIVE OFFICE OF THE PRESIDENT
The National Security Council and the National Security Resources Board, together with their respective functions, records, property, personnel, and unexpended balances of appropriations, allocations, and other funds (available or to be made available), are hereby transferred to the Executive Office of the President.
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 4 of 1949, prepared in accordance with the provisions of the Reorganization Act of 1949. The plan transfers the National Security Council and the National Security Resources Board to the Executive Office of the President. After investigation I have found, and I hereby declare, that each reorganization included in the plan is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949.
The growth of the executive branch and the increasingly complex nature of the problems with which it must deal have greatly intensified the necessity of strong and well-coordinated staff facilities to enable the President to meet his responsibilities for the effective administration of the executive branch of the Government. Ten years ago several of the staff agencies of the executive branch were brought together in the Executive Office of the President under the immediate direction of the President. The wisdom of this step has been demonstrated by greatly improved staff assistance to the President, which has contributed importantly to the management of the Government during the trying years of war and of postwar adjustment.
Since the creation of the Executive Office of the President, however, the Congress has further recognized the need for more adequate central staff and created two new important staff agencies to assist the President—the National Security Council and the National Security Resources Board. The primary function of the first of these agencies, as defined by statute, is—
  to advise the President with respect to the integration of domestic, foreign, and military policies relating to the national security.
The function of the second is—
  to advise the President concerning the coordination of military, industrial, and civilian mobilization.
Within their respective fields these agencies assist the President in developing plans and policies which extend beyond the responsibility of any single department of the Government. In this they play a role similar in character to that of the various units of the Executive Office of the President. In fact, many of the problems with which they deal require close collaboration with the agencies of the Executive Office.
Since the principal purpose of the National Security Council and the National Security Resources Board is to advise and assist the President and their work needs to be coordinated to the fullest degree with that of other staff arms of the President, such as the Bureau of the Budget and the Council of Economic Advisers, it is highly desirable that they be incorporated in the Executive Office of the President. The importance of this transfer was recognized by the Commission on Organization of the Executive Branch of the Government, which specifically recommended such a change as one of the essential steps in strengthening the staff facilities of the President and improving the over-all management of the executive branch.
Because of the necessity of coordination with other staff agencies, the National Security Council and the National Security Resources Board are physically located with the Executive Office of the President and I have taken steps to assure close working relations between them and the agencies of the Executive Office. This plan, therefore, will bring their legal status into accord with existing administrative practice. It is not probable that the reorganizations included in the plan will immediately result in reduced expenditures. They will, however, provide a firm foundation for maintaining and furthering the efficient administrative relationships already established, and for assuring that we have provided permanent arrangements vitally necessary to the national security.
Harry S. Truman.
The White House, June 20, 1949.


REORGANIZATION PLAN NO. 5 OF 1949
Reorg. Plan No. 5 of 1949, 14 F.R. 5227, 63 Stat. 1067, which related to the Civil Service Commission, was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 662. See sections 1103, 1104, 1105, and 1306 of Title 5, Government Organization and Employees.


REORGANIZATION PLAN NO. 6 OF 1949
Reorg. Plan No. 6 of 1949, 14 F.R. 5228, 63 Stat. 1069, which related to the United States Maritime Commission, was repealed by Pub. L. 109–304, § 19, Oct. 6, 2006, 120 Stat. 1710. See section 46101 of Title 46, Shipping.


REORGANIZATION PLAN NO. 7 OF 1949
Eff. Aug. 20, 1949, 14 F.R. 5228, 63 Stat. 1070, as amended Jan. 12, 1983, Pub. L. 97–449, § 2(b), 96 Stat. 2439
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, June 20, 1949, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
PUBLIC ROADS ADMINISTRATION
Section 1. Transfer of Public Roads Administration
The Public Roads Administration, together with its functions, including the functions of the Commissioner of Public Roads, is hereby transferred to the Department of Transportation and shall be administered by the Commissioner of Public Roads subject to the direction and control of the Secretary of Transportation.
Sec. 2. Transfer of Certain Functions of Federal Works Administrator
All functions of the Federal Works Administrator with respect to the agency and functions transferred by the provisions of section 1 hereof are hereby transferred to the Secretary of Transportation and shall be performed by the Secretary or, subject to his direction and control, by such officers, employees, and agencies of the Department of Transportation as the Secretary shall designate.
Sec. 3. Records, Property, Personnel, and Funds
There are hereby transferred to the Department of Transportation, to be used, employed, and expended in connection with the functions transferred by the provisions of this reorganization plan, the records and property now being used or held in connection with such functions, the personnel employed in connection with such functions, together with the Commissioner of Public Roads, and the unexpended balances of appropriations, allocations, and other funds available or to be made available for use in connection with such functions. Such further measures and dispositions as the Director of the Bureau of the Budget shall determine to be necessary in order to effectuate the transfers provided for in this section shall be carried out in such manner as the Director shall direct and by such agencies as he shall designate.
Sec. 4. Effect of Reorganization Plan
The provisions of this reorganization plan shall become effective notwithstanding the status of the Public Roads Administration within the Federal Works Agency or within any other agency immediately prior to the effective date of this reorganization plan.
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 7 of 1949, prepared in accordance with the provisions of the Reorganization Act of 1949. This plan transfers the Public Roads Administration to the Department of Commerce. After investigation I have found and hereby declare that each reorganization included in this plan is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949.
This plan directly carries out the recommendation of the Commission on Organization of the Executive Branch of the Government with respect to the Public Roads Administration. That the Department of Commerce is the appropriate location for the Public Roads Administration in the executive branch is evident from the nature of its functions and the basic purpose of the Department. The Public Roads Administration is primarily engaged in planning and financing the development of the highways which provide the essential facilities for motor transportation throughout the country. Thus, it comes directly within the purpose of the Department of Commerce, as defined by its organic act, which provides:
It shall be the province and duty of said Department to foster, promote, and develop the foreign and domestic commerce * * * and the transportation facilities of the United States.
In its reorganization proposals the Commission on Organization of the Executive Branch of the Government adhered to the statutory definition of the functions and role of the Department of Commerce. President Franklin D. Roosevelt and the Congress likewise were guided by this concept of the Department in transferring to it the Civil Aeronautics Administration and the Inland Waterways Corporation under the Reorganization Act of 1939. A careful review of the structure of the executive branch reveals no other department or agency in which the Public Roads Administration can so appropriately be located.
The desirability of this transfer of the Public Roads Administration is further emphasized by its relation to the Federal Property and Administrative Services bill now pending in the Senate. This bill creates a new General Services Administration and concentrates in it the principal central administrative service programs of the executive branch. The bill also revises the basic legislation on property management. It has been passed by the House of Representatives by an overwhelming vote and unanimously reported by the Senate Committee on Expenditures in the Executive Departments and awaits final action on the floor of the Senate. This measure substantially conforms to recommendations which I submitted to the Congress more than a year ago and to proposals more recently presented by the Commission on Organization of the Executive Branch of the Government, with which I concur. The enactment of this bill will constitute an important step in increasing the efficiency of Federal administration. Since the bill makes permanent provision for the disposal of surplus property, now handled by the War Assets Administration which will expire by law on June 30, early enactment is vital.
In establishing the General Services Administration the Federal Property and Administrative Services bill transfers to the Administration all of the functions and units of the Federal Works Agency. Part of these functions relating to the housing of the governmental establishment clearly fall within the purpose of such an Administration. Certain other functions of the Federal Works Agency, however, bear very little real relation to the objectives of the General Services Administration. The congressional committees which have dealt with the bill have frankly indicated that further consideration must be given to the proper location of some of the programs of the Federal Works Agency. The sooner these unrelated programs can be removed from the new agency, the sooner it can concentrate its efforts upon improving administrative services throughout the executive branch and make the contribution to governmental efficiency for which it has been designed.
Principal among the programs of the Federal Works Agency which are unrelated to the General Services Administration are those of the Public Roads Administration. This agency is primarily engaged in the administration of Federal grants to States for highway purposes rather than in the performance of services for other Federal agencies. Its functions, therefore, do not fall within the field of activities of the General Services Administration. Their inclusion cannot but complicate and impede the development of the General Services Administration in the performance of its intended purpose. This reorganization plan will eliminate such a difficulty.
Since the Public Roads Administration will be transferred bodily from one major agency to another, it is not to be expected that this reorganization will directly result in any appreciable reduction in its expenditures at this time. However, the plan will make for better organization and direction of Federal programs relating to transportation. Assuming the early enactment of the Federal Property and Administrative Services bill, the plan will also materially simplify the development of the proposed General Services Administration and thereby facilitate improvements in the efficiency of administrative services throughout the Government.
Harry S. Truman.
The White House, June 20, 1949.


REORGANIZATION PLAN NO. 8 OF 1949
Reorganization Plan No. 8 of 1949, which proposed reorganization of the National Military Establishment into a Department of Defense, was submitted to Congress on July 18, 1949, and was disapproved by act Aug. 10, 1949, ch. 412, § 12(i), 63 Stat. 592.


REORGANIZATION PLAN NO. 1 OF 1950
Reorganization Plan No. 1 of 1950, which proposed reorganizations in the Department of the Treasury, was submitted to Congress on Mar. 13, 1950, and was disapproved by the Senate on May 11, 1950.


REORGANIZATION PLAN NO. 2 OF 1950
Eff. May 24, 1950, 15 F.R. 3173, 64 Stat. 1261, as amended Sept. 6, 1966, Pub. L. 89–554, § 8(a), 80 Stat. 662
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 13, 1950, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
DEPARTMENT OF JUSTICE
Sections 1–5. [Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 662. Section 1, transferred to the Attorney General, all functions of other officers, agencies and employees of Department of Justice, with certain exceptions, see 28 U.S.C. 509. Section 2, provided for performance of Attorney General’s functions by such other officer, agency or employee as he might authorize, see 28 U.S.C. 510. Section 3, changed title of “The Assistant to the Attorney General” to “Deputy Attorney General”, see 28 U.S.C. 504. Sections 4, 5, provided for positions of Assistant Attorney General and Administrative Assistant Attorney General, respectively, see 28 U.S.C. 506, 507.]
Sec. 6. Incidental Transfers
The Attorney General may from time to time effect such transfers within the Department of Justice of any of the records, property, personnel, and unexpended balances (available or to be made available) of appropriations, allocations, and other funds of such Department as he may deem necessary in order to carry out the provisions of this reorganization plan.
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 2 of 1950, prepared in accordance with the Reorganization Act of 1949 and providing for reorganizations in the Department of Justice. My reasons for transmitting this plan are stated in an accompanying general message.
After investigation I have found and hereby declare that each reorganization included in Reorganization Plan No. 2 of 1950 is necessary to accomplish one or more of the purposes set forth in section 2 (a) of the Reorganization Act of 1949.
I have found and hereby declare that it is necessary to include in the accompanying reorganization plan, by reason of reorganizations made thereby, provisions for the appointment and compensation of an Assistant Attorney General and an Administrative Assistant Attorney General. The rate of compensation fixed for these officers is that which I have found to prevail in respect of comparable officers in the executive branch of the Government.
The taking effect of the reorganizations included in this plan may not in itself result in substantial immediate savings. However, many benefits in improved operations are probable during the next years which will result in a reduction in expenditures as compared with those that would be otherwise necessary. An itemization of these reductions in advance of actual experience under this plan is not practicable.
Harry S. Truman.
The White House, March 13, 1950.


REORGANIZATION PLAN NO. 3 OF 1950
Eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1262, as amended June 1, 1971, Pub. L. 92–22, § 3, 85 Stat. 76
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 13, 1950, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
DEPARTMENT OF THE INTERIOR
Section 1. Transfer of Functions to the Secretary
(a) Except as otherwise provided in subsection (b) of this section, there are hereby transferred to the Secretary of the Interior all functions of all other officers of the Department of the Interior and all functions of all agencies and employees of such Department.
(b) This section shall not apply to the functions vested by the Administrative Procedure Act (60 Stat. 237) [see 5 U.S.C. 551 et seq. and 701 et seq.] in hearing examiners employed by the Department of the Interior, nor to the functions of the Virgin Islands Corporation or of its Board of Directors or officers.
Sec. 2. Performance of Functions of Secretary
The Secretary of the Interior may from time to time make such provisions as he shall deem appropriate authorizing the performance by any other officer, or by any agency or employee, of the Department of the Interior of any function of the Secretary, including any function transferred to the Secretary by the provisions of this reorganization plan.
Sec. 3. Assistant Secretary of the Interior
There shall be in the Department of the Interior one additional Assistant Secretary of the Interior, who shall be appointed by the President, by and with the advice and consent of the Senate, who shall perform such duties as the Secretary of the Interior shall prescribe, and who shall receive compensation at the rate prescribed by law for Assistant Secretaries of executive departments.
Sec. 4. Administrative Assistant Secretary
[Repealed. Pub. L. 92–22, § 3, June 1, 1971, 85 Stat. 76. Section authorized appointment of Administrative Assistant Secretary of Interior. See 43 U.S.C. 1453a and 5 U.S.C. 5315. Section 3 provided that such repeal be effective upon Senate confirmation of Presidential appointment of Assistant Secretary of Interior under successor provisions.]
Sec. 5. Incidental Transfers
The Secretary of the Interior may from time to time effect such transfers within the Department of the Interior of any of the records, property, personnel, and unexpended balances (available or to be made available) of appropriations, allocations, and other funds of such Department as he may deem necessary in order to carry out the provisions of this reorganization plan.
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 3 of 1950, prepared in accordance with the Reorganization Act of 1949 and providing for reorganizations in the Department of the Interior. My reasons for transmitting this plan are stated in an accompanying general message.
After investigation I have found and hereby declare that each reorganization included in Reorganization Plan No. 3 of 1950 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949.
I have found and hereby declare that it is necessary to include in the accompanying reorganization plan, by reason of reorganizations made thereby, provisions for the appointment and compensation of an Assistant Secretary of the Interior and an Administrative Assistant Secretary of the Interior. The rate of compensation fixed for these officers is that which I have found to prevail in respect of comparable officers in the executive branch of the Government.
The taking effect of the reorganizations included in this plan may not in itself result in substantial immediate savings. However, many benefits in improved operations are probable during the next years which will result in a reduction in expenditures as compared with those that would be otherwise necessary. An itemization of these reductions in advance of actual experience under this plan is not practicable.
Harry S. Truman.
The White House, March 13, 1950.


REORGANIZATION PLAN NO. 4 OF 1950
Reorganization Plan No. 4 of 1950, which proposed reorganizations in the Department of Agriculture, was submitted to Congress on Mar. 13, 1950, and was disapproved by the Senate on May 18, 1950.


REORGANIZATION PLAN NO. 5 OF 1950
Eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1263, as amended July 2, 1954, ch. 456, title III, § 304, 68 Stat. 430
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 13, 1950, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
DEPARTMENT OF COMMERCE
Section 1. Transfer of Functions to the Secretary
(a) Except as otherwise provided in subsection (b) of this section, there are hereby transferred to the Secretary of Commerce all functions of all other officers of the Department of Commerce and all functions of all agencies and employees of such Department.
(b) This section shall not apply to the functions vested by the Administrative Procedure Act (60 Stat. 237) [see 5 U.S.C. 551 et seq. and 701 et seq.] in hearing examiners employed by the Department of Commerce, nor to the functions of the Civil Aeronautics Board, of the Inland Waterways Corporation, or of the Advisory Board of the Inland Waterways Corporation.
Sec. 2. Performance of Functions of Secretary
The Secretary of Commerce may from time to time make such provisions as he shall deem appropriate authorizing the performance by any other officer, or by any agency or employee, of the Department of Commerce of any function of the Secretary, including any function transferred to the Secretary by the provisions of this reorganization plan.
Sec. 3. Administrative Assistant Secretary
[Repealed. July 2, 1954, ch. 456, title III, § 304, 68 Stat. 430. Section authorized an Administrative Assistant Secretary of Commerce.]
Sec. 4. Incidental Transfers
The Secretary of Commerce may from time to time effect such transfers within the Department of Commerce of any of the records, property, personnel, and unexpended balances (available or to be made available) of appropriations, allocations, and other funds of such Department as he may deem necessary in order to carry out the provisions of this reorganization plan.
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 5 of 1950, prepared in accordance with the Reorganization Act of 1949 and providing for reorganizations in the Department of Commerce. My reasons for transmitting this plan are stated in an accompanying general message.
After investigation I have found and hereby declare that each reorganization included in Reorganization Plan No. 5 of 1950 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949.
I have found and hereby declare that it is necessary to include in the accompanying reorganization plan, by reason of reorganizations made thereby, provisions for the appointment and compensation of an Administrative Assistant Secretary of Commerce. The rate of compensation fixed for this officer is that which I have found to prevail in respect of comparable officers in the executive branch of the Government.
The taking effect of the reorganizations included in this plan may not in itself result in substantial immediate savings. However, many benefits in improved operations are probable during the next years which will result in a reduction in expenditures as compared with those that would be otherwise necessary. An itemization of these reductions in advance of actual experience under this plan is not practicable.
Harry S. Truman.
The White House, March 13, 1950.


REORGANIZATION PLAN NO. 6 OF 1950
Eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1263, as amended Pub. L. 99–619, § 2(c)(1), Nov. 6, 1986, 100 Stat. 3491
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 13, 1950, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
DEPARTMENT OF LABOR
Section 1. Transfer of Functions to the Secretary
(a) Except as otherwise provided in subsection (b) of this section, there are hereby transferred to the Secretary of Labor all functions of all other officers of the Department of Labor and all functions of all agencies and employees of such Department.
(b) This section shall not apply to the functions vested by the Administrative Procedure Act (60 Stat. 237) [see 5 U.S.C. 551 et seq. and 701 et seq.] in hearing examiners employed by the Department of Labor.
Sec. 2. Performance of Functions of Secretary
The Secretary of Labor may from time to time make such provisions as he shall deem appropriate authorizing the performance by any other officer, or by any agency or employee, of the Department of Labor of any function of the Secretary, including any function transferred to the Secretary by the provisions of this reorganization plan.
Sec. 3. Administrative Assistant Secretary
[Repealed. Pub. L. 99–619, § 2(c)(1), Nov. 6, 1986, 100 Stat. 3491. Section authorized an Administrative Assistant Secretary of Labor.]
Sec. 4. Incidental Transfers
The Secretary of Labor may from time to time effect such transfers within the Department of Labor of any of the records, property, personnel, and unexpended balances (available or to be made available) of appropriations, allocations, and other funds of such Department as he may deem necessary in order to carry out the provisions of this reorganization plan.
[Amendment by Pub. L. 99–619 effective on the day the incumbent, as of Nov. 6, 1986, of the position abolished ceases to hold the position, see section 2(e) of Pub. L. 99–619, set out as an Effective Date of 1986 Amendment note under section 5316 of this title.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 6 of 1950, prepared in accordance with the Reorganization Act of 1949 and providing for reorganizations in the Department of Labor. My reasons for transmitting this plan are stated in an accompanying general message.
After investigation I have found and hereby declare that each reorganization included in Reorganization Plan No. 6 of 1950 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949.
I have found and hereby declare that it is necessary to include in the accompanying reorganization plan, by reason of reorganizations made thereby, provisions for the appointment and compensation of an Administrative Assistant Secretary of Labor. The rate of compensation fixed for this officer is that which I have found to prevail in respect of comparable officers in the executive branch of the Government.
The taking effect of the reorganizations included in this plan may not in itself result in substantial immediate savings. However, many benefits in improved operations are probable during the next years which will result in a reduction in expenditures as compared with those that would be otherwise necessary. An itemization of these reductions in advance of actual experience under this plan is not practicable.
Harry S. Truman.
The White House, March 13, 1950.


REORGANIZATION PLAN NO. 7 OF 1950
Reorganization Plan No. 7 of 1950, which proposed reorganizations in the Interstate Commerce Commission, was submitted to Congress on Mar. 13, 1950, and was disapproved by the Senate on May 17, 1950.


REORGANIZATION PLAN NO. 8 OF 1950
Eff. May 24, 1950, 15 F.R. 3175, 64 Stat. 1264
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 13, 1950, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
FEDERAL TRADE COMMISSION
Section 1. Transfer of Functions to the Chairman
(a) Subject to the provisions of subsection (b) of this section, there are hereby transferred from the Federal Trade Commission, hereinafter referred to as the Commission, to the Chairman of the Commission, hereinafter referred to as the Chairman, the executive and administrative functions of the Commission, including functions of the Commission with respect to (1) the appointment and supervision of personnel employed under the Commission, (2) the distribution of business among such personnel and among administrative units of the Commission, and (3) the use and expenditure of funds.
(b)(1) In carrying out any of his functions under the provisions of this section the Chairman shall be governed by general policies of the Commission and by such regulatory decisions, findings, and determinations as the Commission may by law be authorized to make.
(2) The appointment by the Chairman of the heads of major administrative units under the Commission shall be subject to the approval of the Commission.
(3) Personnel employed regularly and full time in the immediate offices of members of the Commission other than the Chairman shall not be affected by the provisions of this reorganization plan.
(4) There are hereby reserved to the Commission its functions with respect to revising budget estimates and with respect to determining upon the distribution of appropriated funds according to major programs and purposes.
Sec. 2. Performance of Transferred Functions
The Chairman may from time to time make such provisions as he shall deem appropriate authorizing the performance by any officer, employee, or administrative unit under his jurisdiction of any function transferred to the Chairman by the provisions of this reorganization plan.
Sec. 3. Designation of Chairman
The functions of the Commission with respect to choosing a Chairman from among the membership of the Commission are hereby transferred to the President.
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 8 of 1950, prepared in accordance with the Reorganization Act of 1949 and providing for reorganizations in the Federal Trade Commission. My reasons for transmitting this plan are stated in any accompanying general message.
After investigation I have found and hereby declare that each reorganization included in Reorganization Plan No. 8 of 1950 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949.
The taking effect of the reorganizations included in this plan may not in itself result in substantial immediate savings. However, many benefits in improved operations are probable during the next years which will result in a reduction in expenditures as compared with those that would be otherwise necessary. An itemization of these reductions in advance of actual experience under this plan is not practicable.
Harry S. Truman.
The White House, March 13, 1950.


REORGANIZATION PLAN NO. 9 OF 1950
Eff. May 24, 1950, 15 F.R. 3175, 64 Stat. 1265
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 13, 1950, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
FEDERAL POWER COMMISSION
Section 1. Transfer of Functions to the Chairman
(a) Subject to the provisions of subsection (b) of this section, there are hereby transferred from the Federal Power Commission, hereinafter referred to as the Commission, to the Chairman of the Commission, hereinafter referred to as the Chairman, the executive and administrative functions of the Commission, including functions of the Commission with respect to (1) the appointment and supervision of personnel employed under the Commission, (2) the distribution of business among such personnel and among administrative units of the Commission, and (3) the use and expenditure of funds.
(b)(1) In carrying out any of his functions under the provisions of this section the Chairman shall be governed by general policies of the Commission and by such regulatory decisions, findings, and determinations as the Commission may by law be authorized to make.
(2) The appointment by the Chairman of the heads of major administrative units under the Commission shall be subject to the approval of the Commission.
(3) Personnel employed regularly and full time in the immediate offices of Commissioners other than the Chairman shall not be affected by the provisions of this reorganization plan.
(4) There are hereby reserved to the Commission its functions with respect to revising budget estimates and with respect to determining upon the distribution of appropriated funds according to major programs and purposes.
Sec. 2. Performance of Transferred Functions
The Chairman may from time to time make such provisions as he shall deem appropriate authorizing the performance by any officer, employee, or administrative unit under his jurisdiction of any function transferred to the Chairman by the provisions of this reorganization plan.
Sec. 3. Designation of Chairman
The functions of the Commission with respect to choosing a Chairman from among the commissioners composing the Commission are hereby transferred to the President.
[The Federal Power Commission was terminated and its functions, personnel, property, funds, etc., were transferred to the Secretary of Energy (except for certain functions which were transferred to the Federal Energy Regulatory Commission) by 42 U.S.C. 7151(b), 7171(a), 7172(a), 7291, and 7293.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 9 of 1950, prepared in accordance with the Reorganization Act of 1949 and providing for reorganizations in the Federal Power Commission. My reasons for transmitting this plan are stated in an accompanying general message.
After investigation I have found and hereby declare that each reorganization included in Reorganization Plan No. 9 of 1950 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949.
The taking effect of the reorganizations included in this plan may not in itself result in substantial immediate savings. However, many benefits in improved operations are probable during the next years which will result in a reduction in expenditures as compared with those that would be otherwise necessary. An itemization of these reductions in advance of actual experience under this plan is not practicable.
Harry S. Truman.
The White House, March 13, 1950.


REORGANIZATION PLAN NO. 10 OF 1950
Eff. May 24, 1950, 15 F.R. 3175, 64 Stat. 1265
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 13, 1950, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
SECURITIES AND EXCHANGE COMMISSION
Section 1. Transfer of Functions to the Chairman
(a) Subject to the provisions of subsection (b) of this section there are hereby transferred from the Securities and Exchange Commission, hereinafter referred to as the Commission, to the Chairman of the Commission, hereinafter referred to as the Chairman, the executive and administrative functions of the Commission, including functions of the Commission with respect to (1) the appointment and supervision of personnel employed under the Commission, (2) the distribution of business among such personnel and among administrative units of the Commission, and (3) the use and expenditure of funds.
(b)(1) In carrying out any of his functions under the provisions of this section the Chairman shall be governed by general policies of the Commission and by such regulatory decisions, findings, and determinations as the Commission may by law be authorized to make.
(2) The appointment by the Chairman of the heads of major administrative units under the Commission shall be subject to the approval of the Commission.
(3) Personnel employed regularly and full time in the immediate offices of Commissioners other than the Chairman shall not be affected by the provisions of this reorganization plan.
(4) There are hereby reserved to the Commission its functions with respect to revising budget estimates and with respect to determining upon the distribution of appropriated funds according to major programs and purposes.
Sec. 2. Performance of Transferred Functions
The Chairman may from time to time make such provisions as he shall deem appropriate authorizing the performance by any officer, employee, or administrative unit under his jurisdiction of any function transferred to the Chairman by the provisions of section 1 of this reorganization plan.
Sec. 3. Designation of Chairman
The functions of the Commission with respect to choosing a Chairman from among the Commissioners composing the Commission are hereby transferred to the President.
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 10 of 1950, prepared in accordance with the Reorganization Act of 1949 and providing for reorganizations in the Securities and Exchange Commission. My reasons for transmitting this plan are stated in an accompanying general message.
After investigation I have found and hereby declare that each reorganization included in Reorganization Plan No. 10 of 1950 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949.
The taking effect of the reorganizations included in this plan may not in itself result in substantial immediate savings. However, many benefits in improved operations are probable during the next years which will result in a reduction in expenditures as compared with those that would be otherwise necessary. An itemization of these reductions in advance of actual experience under this plan is not practicable.
Harry S. Truman.
The White House, March 13, 1950.


REORGANIZATION PLAN NO. 11 OF 1950
Reorganization Plan No. 11 of 1950, which proposed reorganizations in the Federal Communications Commission, was submitted to Congress on Mar. 13, 1950, and was disapproved by the Senate on May 17, 1950.


REORGANIZATION PLAN NO. 12 OF 1950
Reorganization Plan No. 12 of 1950, which proposed reorganizations in the National Labor Relations Board, was submitted to Congress on Mar. 13, 1950, and was disapproved by the Senate on May 11, 1950.


REORGANIZATION PLAN NO. 13 OF 1950
Reorganization Plan No. 13 of 1950, 15 F.R. 3176, 64 Stat. 1266, which transferred executive and administrative functions of Civil Aeronautics Board to Chairman of Board, was repealed by Pub. L. 103–272, § 7(b), July 5, 1994, 108 Stat. 1379.


REORGANIZATION PLAN NO. 14 OF 1950
Eff. May 24, 1950, 15 F.R. 3176, 64 Stat. 1267, as amended May 21, 1970, Pub. L. 91–258, title I, § 52(b)(7), 84 Stat. 235
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 13, 1950, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
LABOR STANDARDS ENFORCEMENT
In order to assure coordination of administration and consistency of enforcement of the labor standards provisions of each of the following Acts by the Federal agencies responsible for the administration thereof, the Secretary of Labor shall prescribe appropriate standards, regulations, and procedures, which shall be observed by these agencies, and cause to be made by the Department of Labor such investigations, with respect to compliance with and enforcement of such labor standards, as he deems desirable, namely: (a) The Act of March 3, 1931 (46 Stat. 1494, ch. 411), as amended [now 40 U.S.C. 3141–3144, 3146, 3147]; (b) the Act of June 13, 1934 (48 Stat. 948, ch. 482) [now 40 U.S.C. 3145]; (c) the Act of August 1, 1892 (27 Stat. 340, ch. 352), as amended [former 40 U.S.C. 321–323]; (d) the Act of June 19, 1912 (37 Stat. 137, ch. 174), as amended [former 40 U.S.C. 324, 325]; (e) the Act of June 3, 1939 (53 Stat. 804, ch. 175), as amended [12 U.S.C. 1703, 1708–1711, 1713, 1715c, 1716]; (f) the Act of August 13, 1946 (60 Stat. 1040, ch. 958); (g) the Act of May 13, 1946 (60 Stat. 170, ch. 251), as amended; (h) the Airport and Airway Development Act of 1970; and (i) the Act of July 15, 1949 (ch. 338, Public Law 171, Eighty-first Congress, First Session). [As amended Pub. L. 91–258, title I, § 52(b)(7), May 21, 1970, 84 Stat. 235].
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 14 of 1950, prepared in accordance with the provisions of the Reorganization Act of 1949. For the purpose of coordinating the administration of labor standards under various statutes relating to Federal construction and public works or to construction with federally financed assistance or guaranties, the reorganization plan authorizes the Secretary of Labor to prescribe appropriate standards, regulations, and procedures with respect to these matters and to make such investigations concerning compliance with, and enforcement of, labor standards as he deems desirable. The purpose is to assure consistent and effective enforcement of such standards.
The plan is in general accord with the recommendations of the Commission on Organization of the Executive Branch of the Government. It constitutes a further step in rebuilding and strengthening the Department of Labor to make it the central agency of the Government for dealing with labor problems.
After investigation I have found and hereby declare that the reorganization contained in this plan is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949.
There are several laws regulating wages and hours of workers employed on Federal contracts for public works or construction. The “eight hour laws” limit the employment of laborers and mechanics on such projects to 8 hours per day and permit their employment in excess of that limit only upon condition that time and one-half the basic-wage rate is paid for the excess hours. The Davis-Bacon Act provides that the minimum rates of pay for laborers and mechanics on certain Federal public-works contracts shall be those prevailing for the corresponding classes of workers in the locality as determined by the Secretary of Labor. The Copeland anti-kick-back law prohibits the exaction of rebates or kick-backs from workers employed on the construction of Federal public works or works financed by the Federal Government and authorizes the Secretary of Labor to make regulations for contractors engaged on such projects.
In addition to the above statutes, there are several acts which require the payment of prevailing-wage rates, as determined by the Secretary of Labor, to laborers and mechanics employed on construction financed in whole or in part by loans or grants from the Federal Government or by mortgages guaranteed by the Federal Government. These acts are: the National Housing Act, the Housing Act of 1949, the Federal Airport Act, and the Hospital Survey and Construction Act of 1946.
With the exception of the Department of Labor, the Federal agencies involved in the administration of the various acts are divided into two classes: (1) agencies which contract for Federal public works or construction; and (2) agencies which lend or grant Federal funds, or act as guarantors of mortgages, to aid in the construction of projects to be built by State or local public agencies or private individuals and groups. The methods of enforcing labor standards necessarily differ between these two groups of agencies.
The methods adopted by the various agencies for the enforcement of labor standards vary widely in character and effectiveness. As a result, uniformity of enforcement is lacking and the degree of protection afforded workers varies from agency to agency.
In order to correct this situation, this plan authorizes the Secretary of Labor to coordinate the administration of legislation relating to wages and hours on federally financed or assisted projects by prescribing standards, regulations, and procedures to govern the enforcement activities of the various Federal agencies and by making such investigations as he deems desirable to assure consistent enforcement. The actual performance of enforcement activities, normally including the investigation of complaints of violations, will remain the duty of the respective agencies awarding the contracts or providing the Federal assistance.
Since the principal objective of the plan is more effective enforcement of labor standards, it is not probable that it will result in savings. But it will provide more uniform and more adequate protection for workers through the expenditures made for the enforcement of the existing legislation.
Harry S. Truman.
The White House, March 13, 1950.


REORGANIZATION PLAN NO. 15 OF 1950
Eff. May 24, 1950, 15 F.R. 3176, 64 Stat. 1267
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 13, 1950, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
ALASKA AND VIRGIN ISLANDS PUBLIC WORKS
Section 1. Transfer of Functions
There are hereby transferred to the Secretary of the Interior all functions of the Administrator of General Services under the Alaska Public Works Act, approved August 24, 1949, and under the Act of December 20, 1944, 58 Stat. 827, entitled “An Act to assist in the internal development of the Virgin Islands by the undertaking of useful projects therein, and for other purposes,” as amended [48 U.S.C. 1409 et seq.], together with so much of any other function of the Administrator of General Services or of the General Services Administration as is incidental to or necessary for the carrying out of the provisions of such Acts.
Sec. 2. Performance of Transferred Functions
The Secretary of the Interior may from time to time make such provisions as he shall deem appropriate authorizing the performance by any other officer, or by any agency or employee, of the Department of the Interior of any function transferred to such Secretary by the provisions of this reorganization plan.
Sec. 3. Transfer of Records, Property, Personnel, and Funds
There are hereby transferred to the Department of the Interior, to be used, employed, and expended in connection with the functions transferred by the provisions of this reorganization plan, the records and property now being used or held in connection with such functions, the personnel employed in connection with such functions, and the unexpended balances of appropriations, allocations, and other funds available or to be made available for use in connection with such functions. Such further measures and dispositions as the Director of the Bureau of the Budget shall determine to be necessary in order to effectuate the transfers provided for in this section shall be carried out in such manner as the Director shall direct and by such agencies as he shall designate.
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 15 of 1950, prepared in accordance with the Reorganization Act of 1949. The plan transfers the functions of the General Services Administration relating to public works in Alaska and in the Virgin Islands to the Department of the Interior. My reasons for transmitting this plan are stated in an accompanying general message.
After investigation I have found and hereby declare that each reorganization included in Reorganization Plan No. 15 of 1950 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949.
The savings to be realized from the transfers provided for in the plan cannot be predicted in detail at this time. The small size and restricted character of the Virgin Islands public-works program will prevent large reductions in administrative expenditures. However, by placing the responsibility for the activity in the Department generally concerned with the government and welfare of the islands, the plan will lead to a closer integration of the public-works program with verified needs.
The Alaska public-works program is new and will continue to grow for some time. As a result the over-all costs of administration will increase under any organizational arrangements which may be established. The concentration of responsibility in the Department already charged with the execution of related programs in Alaska and required by law to approve all projects constructed under the Alaska Public Works Act of 1949 should, however, simplify relationships and lead to more economical administration than would otherwise be possible.
Harry S. Truman.
The White House, March 13, 1950.


REORGANIZATION PLAN NO. 16 OF 1950
Eff. May 24, 1950, 15 F.R. 3176, 64 Stat. 1268
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 13, 1950, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
CERTAIN EDUCATION AND HEALTH FUNCTIONS
Section 1. Transfer of Functions
There are hereby transferred to the Federal Security Administrator all functions of the Administrator of General Services under the Act of September 10, 1949, entitled “An Act to provide assistance for local school agencies in providing educational opportunities for children on Federal reservations or in defense areas, and for other purposes [former 20 U.S.C. 231–235],” and under the Water Pollution Control Act, approved June 30, 1948, as amended [33 U.S.C. 1151 et seq., see 33 U.S.C. 1251 et seq.], together with so much of any other function of the Administrator of General Services or of the General Services Administration as is incidental to or necessary for the carrying out of the provisions of such Acts.
Sec. 2. Performance of Transferred Functions
The Federal Security Administrator may from time to time make such provisions as he shall deem appropriate authorizing the performance by any other officer, or by any agency or employee, of the Federal Security Agency of any function transferred to such Administrator by the provisions of this reorganization plan.
Sec. 3. Transfer of Records, Property, Personnel, and Funds
There are hereby transferred to the Federal Security Agency, to be used, employed, and expended in connection with the functions transferred by the provisions of this reorganization plan, the records and property now being used or held in connection with such functions, the personnel employed in connection with such functions, and the unexpended balances of appropriations, allocations, and other funds available or to be made available for use in connection with such functions. Such further measures and dispositions as the Director of the Bureau of the Budget shall determine to be necessary in order to effectuate the transfers provided for in this section shall be carried out in such manner as the Director shall direct and by such agencies as he shall designate.
[Federal Security Agency abolished and functions transferred to Department of Health, Education, and Welfare (Health and Human Services) by Reorg. Plan No. 3 of 1953.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 16 of 1950, prepared in accordance with the Reorganization Act of 1949. The plan transfers to the Federal Security Agency the functions of the General Services Administration relating to assistance to local school districts and grants and loans for water-pollution-control projects. My reasons for transmitting this plan are stated in an accompanying general message.
After investigation I have found and hereby declare that each reorganization included in Reorganization Plan No. 16 of 1950 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949.
The transfer of the responsibility for making payments to local school districts whose operating deficits are due in part to Federal activities is unlikely to result in an immediate reduction in expenditures for the administration of the program. However, by placing the function in the agency of the Government best informed in matters of public-school administration and presently charged with the payment of other grants for educational purposes, the plan will provide additional assurance that the funds appropriated for assistance to overburdened school districts will be most advantageously expended.
The relative newness and expanding character of the water-pollution-control program prevents the itemization of the reductions in expenditures which will follow the consolidation of responsibility for this activity. It is expected that the elimination of overlapping and the simplification of relationships which will result from the transfer will make it possible to administer grants and loans more expeditiously and at lower costs per project than can be done under the present division of responsibility.
Harry S. Truman.
The White House, March 13, 1950.


REORGANIZATION PLAN NO. 17 OF 1950
Eff. May 24, 1950, 15 F.R. 3177, 64 Stat. 1269
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 13, 1950, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
PUBLIC WORKS ADVANCE PLANNING AND OTHER FUNCTIONS
Section 1. Transfer of Functions
Except as otherwise provided in section 2 of this reorganization plan, there are hereby transferred to the Housing and Home Finance Administrator all functions of the Administrator of General Services under,
(1) the Act of October 13, 1949, entitled “An Act to provide for the advance planning of non-Federal public works [former 40 U.S.C. 451 et seq.],”
(2) title V of the War Mobilization and Reconversion Act of 1944, 58 Stat. 791, as amended [50 U.S.C. App. 1671], and
(3) title II of the Act of October 14, 1940, entitled “An Act to expedite the provision of housing in connection with national defense, and for other purposes,” as amended [42 U.S.C. 1531–1535], together with so much of any other function of the Administrator of General Services or of the General Services Administration as is incidental to or necessary for the carrying out of the foregoing provisions of law.
Sec. 2. Functions Excepted From Transfer
There are hereby excluded from the transfer effected by the provisions of section 1 of this reorganization plan functions with respect to the holding, management, and disposition of securities received prior to the effective date of this reorganization plan by the General Services Administration or its predecessor agency by reason of the disposal of property constructed or otherwise acquired under the provisions of said Title II [42 U.S.C. 1531–1535], and functions with respect to litigation, and the liquidation of claims, arising out of the acquisition of land or the construction of facilities under the provisions of said Title II.
Sec. 3. Performance of Transferred Functions
The Housing and Home Finance Administrator may from time to time make such provisions as he shall deem appropriate authorizing the performance by any other officer, or by any agency or employee, of the Housing and Home Finance Agency of any function transferred to such Administrator by the provisions of this reorganization plan.
Sec. 4. Transfer of Records, Property, Personnel, and Funds
There are hereby transferred to the Housing and Home Finance Agency, to be used, employed, and expended in connection with the functions transferred by the provisions of this reorganization plan, the rec­ords and property now being used or held in connection with such functions, the personnel employed in connection with such functions, and the unexpended balances of appropriations, allocations, and other funds available or to be made available for use in connection with such functions. Such further measures and dispositions as the Director of the Bureau of the Budget shall determine to be necessary in order to effectuate the transfers provided for in this section shall be carried out in such manner as the Director shall direct and by such agencies as he shall designate.
[Housing and Home Finance Agency lapsed and functions were transferred to Secretary of Housing and Urban Development, see section 9(c) of Pub. L. 89–174, Sept. 9, 1965, 79 Stat. 670, set out as a note under 42 U.S.C. 3531.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 17 of 1950, prepared in accordance with the Reorganization Act of 1949. The plan transfers the functions of the General Services Administration relating to the advance planning of non-Federal public works and the management and disposal of certain war public works to the Housing and Home Finance Agency. My reasons for transmitting this plan are stated in an accompanying general message.
After investigation I have found and hereby declare that each reorganization included in Reorganization Plan No. 17 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949.
The first of the transfers provided for by this plan will result in the more economical administration of those activities of the Federal Government which are concerned with the over-all planning and development of communities. The concentration of responsibility in a single agency will make it possible to so integrate administration as to avoid duplication of technical staffs and to simplify relationships with State and local agencies. Moreover, by reducing the likelihood that the two programs involved will be administered at cross-purposes or in conflict with each other, it can be expected that the money expended will achieve greater benefits than would be likely under the present distribution of responsibility. It is not, however, possible to itemize the reduction in expenditures which will result, chiefly because both programs are of recent origin and are still undergoing expansion.
The transfer of the war public works functions will lead to modest savings by consolidating the responsibility for the management and disposal of all properties built or acquired under the Lanham Act of 1940, as amended, in the Agency which already has the greater part of the total job. The fact that it will become possible to manage and dispose of public facilities serving emergency housing developments without the interagency negotiation which is now necessary will lead to economies, although they cannot be itemized or predicted with exactness.
Harry S. Truman.
The White House, March 13, 1950.


REORGANIZATION PLAN NO. 18 OF 1950
Eff. July 1, 1950, 15 F.R. 3177, 64 Stat. 1270
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 13, 1950, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
BUILDING AND SPACE MANAGEMENT FUNCTIONS
Section 1. Transfer of Space Assignment and Leasing Functions
All functions with respect to acquiring space in buildings by lease, and all functions with respect to assigning and reassigning space in buildings for use by agencies (including both space acquired by lease and space in Government-owned buildings), are hereby transferred from the respective agencies in which such functions are now vested to the Administrator of General Services, exclusive, however, of all such functions with respect to—
(a) space in buildings located in any foreign country;
(b) space in buildings which are located on the grounds of any fort, camp, post, arsenal, Navy yard, naval training station, airfield, proving ground, military supply depot, or school, or of any similar facility, of the Department of Defense, unless and to such extent as a permit for its use shall have been issued by the Secretary of Defense or his duly authorized representative;
(c) space occupied by the Post Office Department in post-office buildings and space acquired by lease for post-office purposes; and
(d) space in other Government-owned buildings which the Administrator of General Services finds are wholly or predominantly utilized for the special purposes of the agency having the custody thereof and are not generally suitable for the use of other agencies (including but not limited to hospitals, housing, laboratories, mints, manufacturing plants, and penal institutions), and space acquired by lease for any such purpose:
Provided, That the space needs of the Post Office Department shall be given priority in the assignment and reassignment of space in post office buildings.
Sec. 2. Transfer of Office Building Management Functions
All functions with respect to the operation, maintenance, and custody of office buildings owned by the Government and of office buildings or parts thereof acquired by lease, including those post-office buildings which, as determined by the Director of the Bureau of the Budget, are not used predominantly for post-office purposes, are hereby transferred from the respective agencies in which now vested to the Administrator of General Services, exclusive, however, of all such functions with respect to—
(a) any building located in any foreign country;
(b) any building located on the grounds of any fort, camp, post, arsenal, navy yard, naval training station, air field, proving ground, military supply depot, or school, or of any similar facility, of the Department of Defense, unless and to such extent as a permit for its use by another agency or agencies shall have been issued by the Secretary of Defense or his duly authorized representative;
(c) any building which the Administrator of General Services finds to be a part of a group of buildings which are (1) located in the same vicinity, (2) are utilized wholly or predominantly for the special purposes of the agency having custody thereof, and (3) are not generally suitable for the use of other agencies; and
(d) the Treasury Building, the Bureau of Engraving and Printing Building, the buildings occupied by the National Bureau of Standards, and the buildings under the jurisdiction of the regents of the Smithsonian Institution.
[References to National Bureau of Standards deemed to refer to National Institute of Standards and Technology pursuant to section 5115(c) of Pub. L. 100–418, set out as a Change of Name note under 15 U.S.C. 271.]
Sec. 3. Performance of Transferred Functions
(a) The Administrator of General Services may from time to time make such provisions as he shall deem appropriate authorizing the performance by any other officer, or by any agency or employee, of the General Services Administration of any function transferred to such Administrator by the provisions of this reorganization plan.
(b) When authorized by the Administrator of General Services, any function transferred to him by the provisions of this reorganization plan may be performed by the head of any agency of the executive branch of the Government or, subject to the direction and control of any such agency head, by such officers, employees, and organizational units under the jurisdiction of such agency head as such agency head may designate: Provided, That functions with respect to post-office buildings shall not be delegated under the authority of this subsection to the head of any agency other than the Postmaster General.
(c) The Administrator of General Services shall prescribe such regulations as he deems desirable for the economical and effective performance of the functions transferred by the provisions of this reorganization plan.
Sec. 4. Transfer of Personnel, Property, Records, and Funds
There shall be transferred from time to time, between the agencies concerned and for use in connection with the functions transferred by the provisions of this reorganization plan, so much of the personnel, property, records, and unexpended balances (available or to be made available) of appropriations, allocations, and other funds, relating to such functions, as may be necessary for the performance of said functions. Such further measures and dispositions as the Director of the Bureau of the Budget shall determine to be necessary in order to effectuate the transfers provided for in this section shall be carried out in such manner as the Director shall direct and by such agencies as he shall designate.
Sec. 5. Effective Date
The provisions of this reorganization plan shall take effect on the 1st day of July, 1950.
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 18 of 1950, prepared in accordance with the provisions of the Reorganization Act of 1949. The plan transfers to the Administrator of General Services the functions of the various Federal agencies with respect to leasing and assigning general-purpose space in buildings and the operation, maintenance, and custody of office buildings. Since such authority is already largely concentrated in the General Services Administration with respect to the District of Columbia, the plan principally relates to the administration of these functions in the field.
The transfers made by this plan will promote more economical leasing, better utilization of building space, and more efficient operation of Government-controlled office buildings. They will effectuate the recommendations of the Commission on Organization of the Executive Branch of the Government with respect to concentrating in the General Services Administration the responsibility for space allotment and the operation of Government buildings outside of the District of Columbia. Likewise, they will extend the principles laid down by the Congress in enacting the Federal Property and Administrative Services Act of 1949 to another important area of Government-wide administrative services—the administration of Government office buildings and general-purpose building space in the field.
Within the District of Columbia, one agency, the Public Buildings Service of the General Services Administration, has long had the operation and custody of most Government buildings and the leasing and assignment of space for executive agencies. Thus, nearly all requests for building space are handled by a single organization which is responsible for seeing that agencies are properly and efficiently housed. This arrangement has proved its worth and has repeatedly been approved by the Congress.
Outside of the National Capital, however, responsibility for the acquisition and control of building space and the operation of Government buildings is widely diffused. A variety of agencies operate and control general-purpose buildings. If quarters are not available in Federal buildings, each agency ordinarily does its own leasing. As a result, in some cases Federal agencies have contracted for space at high rentals at the very time that other agencies have been giving up surplus low-cost space.
The assignment of space in Government-owned buildings outside of Washington is also divided among a number of agencies. While the Public Buildings Service constructs a large part of the Government buildings, it operates and controls the assignment of space in only a small proportion of them. The Post Office Department operates and allocates the space in post-office buildings, several hundred of which contain substantial amounts of office space available for other agencies. During and immediately after the war several other Federal agencies acquired office buildings in the field. As their activities have contracted, surplus space in many of these structures has become available for other uses.
This plan concentrates in the General Services Administration the responsibility for the leasing and assignment of what is termed general-purpose building space; that is, space which is suitable for the uses of a number of Federal agencies. It specifically excludes space in buildings at military posts, arsenals, navy yards, and similar defense installations and space in hospitals, laboratories, factories, and other special-purpose buildings.
Also, the plan excludes the Post Office Department from the transfer of leasing authority since the Department has a highly developed organization for this purpose, and it limits the transfer of space assignment authority in post-office buildings to the space not occupied by the Department. Further, it gives the needs of the Post Office Department priority in the assignment of space in post-office buildings. Thus, the plan amply safeguards the interests of the Post Office Department while making it possible to include the general office space in post-office buildings in any given city with other similar space under Federal control in planning and executing an efficient program for housing Government agencies in that area.
In addition, the plan transfers to the General Services Administration the operation, maintenance, and custody of office buildings owned or leased by the Government, including those post-office buildings which are not used predominantly for post-office purposes. This will make it possible to establish a single organization for the operation and maintenance of Government office buildings in principal cities in the field as has proved desirable in the National Capital. Since many post offices are in fact primarily large office buildings, the plan includes in this transfer the post-office buildings which are not used predominantly for post-office purposes. This will relieve the Post Office Department of a considerable expenditure for building operation and maintenance which properly should not be charged against postal revenues.
While the plan effects a broad transfer of functions with respect to leasing and assignment of space and the operation and maintenance of office buildings, it specifically authorizes the Administrator of General Services to delegate the performance of any part of these functions to other agencies subject to such regulations as he deems desirable for economical and effective administration. In this the plan follows the pattern adopted by the Federal Property and Administrative Services Act of 1949 for other branches of property management. In large urban centers where numerous Federal units are located unified administration of space activities by the General Services Administration will normally be advantageous. On the other hand, in the smaller communities it will no doubt be desirable to delegate the work back to the agencies directly affected, to be carried on under standards laid down by the Administrator of General Services. The plan provides ample flexibility for working out the most effective administrative arrangement for each type of situation.
The fundamental soundness and economy of centralized administration of building space have been amply demonstrated in the National Capital. By virtue of unified control it has been possible since the war to accomplish far-reaching changes which have consolidated agencies in much fewer locations, released many of the rented buildings, and greatly reduced the cost of housing the Government establishment. Similar procedures applied in the larger centers of field activity should produce substantial savings.
After investigation, I have found, and hereby declare, that each reorganization contained in this plan is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949.
While it is not possible at this time to calculate the reduction in expenditures which will result from this plan, it can safely be predicted that it will produce substantial savings. I am confident that this reorganization plan will constitute a significant improvement in Federal business practice and will bring about an important increase in efficiency in housing Government agencies.
Harry S. Truman.
The White House, March 13, 1950.


REORGANIZATION PLAN NO. 19 OF 1950
Reorg. Plan No. 19 of 1950, 15 F.R. 3178, 64 Stat. 1271, which related to employees’ compensation functions, was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 662. See sections 8145 and 8149 of Title 5, Government Organization and Employees.


REORGANIZATION PLAN NO. 20 OF 1950
Eff. May 24, 1950, 15 F.R. 3178, 64 Stat. 1272
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 13, 1950, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
STATUTES AT LARGE AND OTHER MATTERS
Section 1. Functions Transferred From Department of State to Administrator of General Services
There are hereby transferred to the Administrator of General Services the functions of the Secretary of State and the Department of State with respect to:
(a) The receipt and preservation of the original copies of bills, orders, resolutions, and votes (R.S. 204, as amended) [1 U.S.C. 106a];
(b) The publication of acts and joint resolutions in slip form and the compilation, editing, indexing, and publication of the United States Statutes at Large, except such functions with respect to treaties and other international agreements (1 U.S.C. 112; R.S. 204, as amended [1 U.S.C. 106a, 112; 44 U.S.C. 728]; R.S. 210, as amended [22 U.S.C. 2660; 44 U.S.C. 710]; R.S. 3805, as amended [44 U.S.C. 711]; R.S. 3806, as amended [44 U.S.C. 712]; Act of Jan. 12, 1895, 28 Stat. 609 and 615, as amended [44 U.S.C. 709–712, 728]; Act of April 12, 1904, 33 Stat. 587 [44 U.S.C. 729]);
(c) The certification and publication of amendments to the Constitution of the United States (R.S. 205 [1 U.S.C. 106b]) and the preservation of such amendments;
(d) Certificates of appointment of the electors of the President and Vice President and certificates of the votes of such electors for President and Vice President (3 U.S.C. 6, 11–13); and
(e) The collection, copying, arranging, editing, copy reading, and indexing of the official papers of the Territories (Act of March 3, 1925, 43 Stat. 1104, as amended; Act of July 31, 1945, 59 Stat. 510 [4 U.S.C 141 et seq.]).
Sec. 2. Abolition of Functions
(a) The duty of the Secretary of State of procuring copies of all statutes of the several States is hereby abolished, but this shall not limit his authority to procure copies of such State statutes as may be needed in the performance of his functions (R.S. 206) [22 U.S.C. 2659].
(b) The duty of the Secretary of State of publishing Executive proclamations and treaties in a newspaper in the District of Columbia is hereby abolished (Act of July 31, 1876, 19 Stat. 105, as amended, 44 U.S.C. 321 [44 U.S.C. 3701]).
Sec. 3. Performance of Transferred Functions
The Administrator of General Services may from time to time make such provisions as he shall deem appropriate authorizing the performance by any other officer, or by any agency or employee, of the General Services Administration of any function transferred to such Administrator by the provisions of this reorganization plan.
Sec. 4. Transfer of Records, Property, Personnel, and Funds
There are hereby transferred to the General Services Administration, to be used, employed, and expended in connection with the functions transferred by the provisions of this reorganization plan, the records and property now being used or held in connection with such functions, the personnel employed in connection with such functions, and the unexpended balances of appropriations, allocations, and other funds available or to be made available for use in connection with such functions. Such further measures and dispositions as the Director of the Bureau of the Budget shall determine to be necessary in order to effectuate the transfers provided for in this section shall be carried out in such manner as the Director shall direct and by such agencies as he shall designate.
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 20 of 1950, prepared in accordance with the provisions of the Reorganization Act of 1949. This plan transfers from the Secretary of State to the Administrator of General Services a number of functions which have no connection with foreign affairs but bear a close relation to the archival and records functions of the General Services Administration.
Since its establishment in 1789 the Department of State has performed certain routine secretarial and recordkeeping functions for the Federal Government which are entirely extraneous to its basic mission with respect to the conduct of foreign relations. While these activities do not properly belong in the Department, they were assigned to it and continued under its jurisdiction for want of an appropriate agency for their performance. At present these functions consist of the preservation and publication of laws, the preparation and publication of the Statutes at Large, the certification and publication of constitutional amendments, the receipt and preservation of certificates of Presidential electors and of electoral votes, and the compilation and publication of Territorial papers.
Through the National Archives and Records Service the General Services Administration is especially staffed and equipped for the conduct of activities of these types. It is the principal custodian of the official records of the Government. Under the Federal Register Act and the Administrative Procedure Act, it preserves and publishes in the Federal Register the Executive orders, proclamations, and other principal executive documents and it codifies and publishes the rules and regulations promulgated by the various departments and agencies. This work is generally similar in nature to, and much greater in volume than, that performed by the Department of State with respect to constitutional amendments, laws, and proclamations. Consequently, the consolidation of these activities of the State Department with the archival and records activities of the General Services Administration should make for greater efficiency and economy. The plan, however, does not transfer the custody and publication of treaties and international agreements, since they are matters of special concern to the Department of State and it is the agency most competent to edit such documents.
The handling of the certificates of Presidential electors and the compilation and publication of Territorial papers also more appropriately belong in the General Services Administration. The first is largely a matter of record keeping and the second of archival research. The preparation of the Territorial papers involves the compilation and editing of official documents of the various Territories formerly existing within the United States. The greater part of this material is now in the National Archives and the work involved is generally similar to that being performed by it with respect to other groups of public records.
In addition, the plan abolishes two statutory duties of the Secretary of State which have become obsolete. The first is the duty of procuring copies of all State statutes as provided in the act of September 23, 1789 (R.S. 206). Inasmuch as the Library of Congress now has a complete collection of the State laws, it is no longer necessary for the Department of State to maintain a complete collection. The second is the requirement, imposed by the act of July 31, 1876 (19 Stat. 105), as amended, that the Secretary of State publish proclamations and treaties in a newspaper in the District of Columbia. This is now unnecessary since proclamations are published in the Federal Register and treaties are made available currently in slip form in the Treaties and Other International Acts Series.
After investigation I have found and hereby declare that each reorganization included in this plan is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949.
The transfers provided by this plan will relieve the State Department of a number of functions that have no relation to its primary purpose and place them in an agency especially designed for the performance of such activities. Until these functions are incorporated in the operations of the General Services Administration, it will not, of course, be practicable to determine the economies attributable to their transfer, but it is reasonable to expect modest yet worth-while savings to be achieved.
Harry S. Truman.
The White House, March 13, 1950.


REORGANIZATION PLAN NO. 21 OF 1950
Eff. May 24, 1950, 15 F.R. 3178, 64 Stat. 1273, as amended Reorg. Plan No. 7 of 1961, § 305, eff. Aug. 12, 1961, 26 F.R. 7315, 75 Stat. 840; Oct. 21, 1970, Pub. L. 91–469, § 37, 84 Stat. 1036; Pub. L. 109–304, § 19, Oct. 6, 2006, 120 Stat. 1710
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 13, 1950, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
PART I. FEDERAL MARITIME BOARD
Secs. 101–106. [Superseded. Reorg. Plan No. 7 of 1961, § 305, eff. Aug. 12, 1961, 26 F.R. 7315, 75 Stat. 840. Section 101 established the Federal Maritime Board. Section 102 provided for the composition of the Federal Maritime Board. Section 103 transferred certain functions from the Chairman of the United States Maritime Commission to the Chairman of the Federal Maritime Board. Section 104 transferred regulatory functions of the United States Maritime Commission to the Federal Maritime Board. Section 105 transferred subsidy award and other functions of the United States Maritime Commission to the Federal Maritime Board. Section 106 provided that the Board was to be an agency within the Department of Commerce, but would be independent of the Secretary of Commerce with respect to functions transferred to it under section 104.]
PART II. MARITIME ADMINISTRATION
Sec. 201. [Repealed. Pub. L. 109–304, § 19, Oct. 6, 2006, 120 Stat. 1710. Section related to the creation of Maritime Administration in the Department of Commerce. See section 109 of Title 49, Transportation.]
Sec. 202. [Superseded. Reorg. Plan No. 7 of 1961, § 305, eff. Aug. 12, 1961, 26 F.R. 7315, 75 Stat. 840. Section provided for a Maritime Administrator to be at the head of the Maritime Administration, and that the Chairman of the Federal Maritime Board would be such Administrator and would perform duties prescribed by the Secretary of Commerce.]
Secs. 203, 204. [Repealed. Pub. L. 109–304, § 19, Oct. 6, 2006, 120 Stat. 1710. Section 203 related to the Deputy Maritime Administrator. Section 204 related to transfer of functions of the United States Maritime Commission to the Secretary of Commerce. See section 109 of Title 49.]
PART III. GENERAL PROVISIONS
Sec. 301. Under Secretary of Commerce for Transportation
There shall be in the Department of Commerce an additional office of Under Secretary with the title “Under Secretary of Commerce for Transportation.” The Under Secretary of Commerce for Transportation shall be appointed by the President, by and with the advice and consent of the Senate, shall receive compensation at the rate prescribed by law for Under Secretaries of Executive departments, and shall perform such duties as the Secretary of Commerce shall prescribe.
Secs. 302–307. [Superseded. Reorg. Plan No. 7 of 1961, § 305, eff. Aug. 12, 1961, 26 F.R. 7315, 75 Stat. 840. Section 302 provided that person who was both Administrator and Chairman was to make joint use of the personnel under his supervision. Section 303 made conflict of interest provisions of the Merchant Marine Act, 1936, applicable to members of the Federal Maritime Board and officers and employees of the Board or of the Maritime Administration. Section 304 allowed the President to make interim appointments to the Federal Maritime Board from officers of the Executive Branch. Section 305 transferred to the Department of Commerce all property, personnel, records, and funds of the United States Maritime Commission. Section 306 abolished the United States Maritime Commission. Section 307 provided that the functions transferred by this reorganization plan would not be subject to Reorg. Plan No. 5 of 1950.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 21 of 1950, prepared in accordance with the provisions of the Reorganization Act of 1949. This plan effects a basic reorganization of the functions of the United States Maritime Commission along the lines recommended by the Commission on Organization of the Executive Branch of the Government.
Within the last 3 years three different bodies have studied the administration of the Maritime Commission. All have concluded that the operating deficiencies of the agency arise from inappropriate and unsound organization and that a fundamental reorganization is essential. The first of these bodies, the President’s Advisory Committee on the Merchant Marine, in 1947, stated:
It appears to the Committee that the organization structure of the Maritime Commission as set up in the Merchant Marine Act of 1936 is wholly inadequate for the efficient conduct of the multitude of diverse activities for which the Maritime Commission is now responsible. The deficiencies of the statutory organization for administrative action are regarded by the Committee to be the most serious obstacle standing in the way of the development of the Merchant Marine of this country.
Similarly, the survey of the Maritime Commission in 1948 for the Senate Committee on Expenditures in the Executive Departments concluded that—
The fundamental weakness of the Maritime Commission, as it is now constituted, lies in its proscribed organization.
On the basis of investigations of the Maritime Commission by two of its task forces, the Commission on Organization of the Executive Branch stated:
It is an anomaly that a regulatory commission should also conduct the executive function of managing a huge business; that executive functions should be carried on by an agency that is not subject to Presidential directions; that executive functions should be carried on by a full-time board * * *.
While the recommendations of the various studies differ in some details, they agree on principles and on the main features of reorganization.
Basically, the administrative difficulties of the Maritime Commission have arisen, as all these studies agree, from the fact that the Commission is responsible for performing two fundamentally different types of functions which call for different types of organization. These two classes of functions are (a) regulatory and (b) operating and promotional. Under various acts the Commission regulates rates and services of water carriers; passes on agreements among carriers; and protects shippers against unfair and discriminatory practices. This type of activity requires the deliberation and independence of judgment which a board or commission is especially well designed to provide. But at the same time the Commission is charged with the conduct of a variety of large and costly promotional and business-type programs demanding the prompt and vigorous administration for which experience both in Government and in private enterprise has demonstrated that a single executive is essential.
The Maritime Commission has charge of the construction of merchant vessels for subsidized operators and for Government account. It owns and maintains the largest merchant fleet in the world, consisting of 2,200 vessels aggregating more than 22,000,000 dead-weight tons. It charters and sells ships and, in time of war or national emergency, requisitions and operates vessels for the Government. It grants construction and operating differential subsidies to private shipping companies to maintain an active privately operated American merchant marine. It makes loans and insures mortgages to assist carriers in acquiring new vessels, and it conducts programs for training officers and seamen for the merchant marine. For the present fiscal year the performance of these functions will involve the expenditure of approximately $162,000,000 and the direction of an organization of 5,500 employees. In short, the administration of the Maritime Commission is a vast business undertaking. Moreover, the work of the Commission affects significantly the interests of both business and labor in the maintenance of a sound maritime industry.
Further than this, many of the activities of the Maritime Commission are closely related to other programs of the Government and have to be coordinated with them. In the construction of a subsidized ship the Commission must cooperate with the Coast Guard on those features of design, materials, and equipment which affect the safety of the vessel and with the Navy on those which especially affect the use of the ship for national defense. Furthermore, the whole program of subsidized ship construction needs to be adjusted to the plans and requirements for national defense. At the same time the Commission’s programs for the development of the merchant marine must be coordinated with our foreign policy and with Federal programs with respect to other branches of transportation.
While an independent commission is an appropriate instrument for the performance of the regulatory functions of the Maritime Commission, such an agency obviously is not the type required to provide strong and efficient administration of the large operating programs now entrusted to the Commission or to obtain the needed coordination with other activities of the executive branch. This fact is amply demonstrated by the administrative difficulties and the complicated problems of coordination encountered in the operation of the Commission since the war and by the necessity of transferring a large part of its functions to the War Shipping Administration, headed by a single executive, during the war.
Briefly, this reorganization plan provides for a small Federal Maritime Board and a Maritime Administration in the Department of Commerce to perform the functions of the Maritime Commission, and abolishes the existing Commission. It transfers to the Board the regulatory functions of the Commission and definitely guarantees the independence of the Board in the performance of these functions. In addition, it vests directly in the Board the determination and award of construction and operating differential subsidies. In the performance of its subsidy functions the Board will be subject to general policy guidance by the Secretary of Commerce. The Board, however, and it alone, will determine to whom subsidies shall be granted and will make and award the subsidy contracts. Its actions therein will be conclusive and will not be subject to modification by any other agency or officer of the Department of Commerce. The other functions of the Maritime Commission, including carrying out the subsidy agreements made by the Board and administering the various operating programs, are transferred to the Secretary of Commerce for administration through the Maritime Administration. Thus, the plan provides for each of the two types of functions now vested in the Maritime Commission the type of organization best suited to its performance. At the same time, the plan will facilitate coordination of maritime policies and programs with other related policies and programs.
The division of functions under this plan conforms directly to the recommendations of the Commission on Organization of the Executive Branch of the Government. While the award of subsidies is a promotional rather than a regulatory function and might logically be assigned to the Maritime Administration instead of the Board, its impact on the shipping industry and on individual carriers is such as to make desirable the deliberation and combined judgment of a board. Accordingly, I have adhered to the recommendation of the Commission on Organization that this function be vested in a multiple body rather than a single official. Likewise, in line with the recommendations of the Commission, the plan assigns the determination of the over-all route pattern to the Secretary of Commerce.
The Maritime Board will consist of three members appointed by the President with the consent of the Senate for overlapping terms of 4 years. Not more than two of the members can be of the same political party. The Board, therefore, will be a smaller and more wieldy body which can function with greater expedition and efficiency than the existing five-member Commission. The Chairman will be designated by the President from the members of the Board and will be, ex officio, the Maritime Administrator and as such the head of the Maritime Administration. The plan also provides for a Deputy Maritime Administrator appointed by the Secretary of Commerce under the classified civil service. After investigation I have found, and hereby declare, that by reason of the reorganizations made by this plan, it is necessary to include in the plan provisions for the appointment and compensation of the members of the Federal Maritime Board and for the appointment of the Deputy Maritime Administrator.
In making the Chairman of the Federal Maritime Board the Maritime Administrator, the plan adopts an arrangement substantially similar to that which prevailed during the war, when the same individual served as Chairman of the Maritime Commission and head of the War Shipping Administration. This arrangement will have important advantages. It will facilitate cooperation between the Board and the Administration on matters of concern to both. Also, it will avoid dividing the personnel of the Maritime Commission, since the Chairman of the Board will supervise the personnel assisting it in the performance of its functions, as is now the case in the Maritime Commission, and in his capacity as Administrator he will have charge of the personnel carrying on the work of the Maritime Administration. The plan provides for the joint operation of the officers and employees under the Administrator and Chairman as a single body of personnel. The maintenance of a unified staff is essential for efficient and economical administration because many of the technical and professional personnel, such as ship designers and attorneys, now assist the Maritime Commission on problems of subsidy determination and also participate in the subsequent administration of subsidy agreements and in performing nonsubsidy functions.
The inclusion of the new Board in the Department of Commerce will permit the use of the administrative services of the Department. More important, it will eliminate the necessity of splitting the personnel of the Maritime Commission between the Department and an outside agency. In addition, it will relieve the President of having to handle relations with a separate maritime agency.
In establishing the Department of Commerce the Congress provided in the organic act of the Department that—
It shall be the province and duty of said Department to foster, promote, and develop the foreign and domestic commerce, * * * shipping, * * * and the transportation facilities of the United States.
Over the years, however, transportation functions have become widely scattered throughout the executive branch. As a result, intelligent planning and budgeting of Federal transportation activities and the necessary coordination of transportation programs have become extremely difficult or impossible. The transfer of the functions of the Maritime Commission to the Department of Commerce will constitute a major step in correcting this condition.
Without question the Department of Commerce is now the appropriate center for transportation programs. It contains the Civil Aeronautics Administration—the major operating and promotional agency of the Government in the field of air transportation—and the Weather Bureau, and the Coast and Geodetic Survey, which provide vital services to transportation. As a result of Reorganization Plan No. 7 of 1949, it now also includes the Bureau of Public Roads, the leading promotional agency dealing with land transportation. Also, it has the Inland Waterways Corporation in the field of water transportation. The transfer of the functions of the Maritime Commission will bring into the Department the principal water-transportation agency of the Government. These actions will go a long way toward the establishment of a sound and effective organization for the operating and promotional programs of the Government relating to transportation.
It is my purpose to look to the Secretary of Commerce for leadership with respect to transportation problems and for the development of over-all transportation policy within the executive branch. Because of the magnitude and importance of the transportation functions transferred to the Department of Commerce by this reorganization plan, I have found and hereby declare that it is necessary to strengthen the top administrative structure of the Department by providing for the appointment and compensation of a new Under Secretary of Commerce for Transportation. This will make available an officer of the highest rank to assist the Secretary in supervising the varied and complex transportation programs of the Department and providing central leadership in transportation matters. With the many responsibilities of the Secretary of Commerce in other areas, the creation of this office is essential to enable him properly to fulfill his obligations with respect to transportation.
After careful investigation I have found and I hereby declare that each of the reorganizations contained in this reorganization plan is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949. The rates of compensation fixed by the provisions of the reorganization plan for the Under Secretary of Commerce for Transportation, the Chairman, and the other two members of the Federal Maritime Board are, respectively, those which I have found to prevail in respect of comparable officers in the executive branch of the Government.
In summary, the reorganizations provided by this plan will have the following principal advantages: They will provide an efficient organization headed by a single responsible official to administer the large operating and business-type programs of the Maritime Commission. At the same time, they will preserve the benefits of a bipartisan board for the performance of the regulatory functions of the Commission and the determination of subsidies. They will reduce the number of agencies reporting directly to the President and simplify the over-all management of the executive branch. In doing so, they will provide more adequate machinery for supervising the administration of the maritime programs and will facilitate their coordination with related policies and programs of the executive branch. Finally, they will accomplish a major advance in the development of an effective organization of Federal transportation programs in accord with the recommendations of the Commission on Organization of the Executive Branch of the Government. While it is impossible to estimate in advance the savings which will be brought about by this plan, the improvements in administrative efficiency resulting from it should produce substantial reductions in expenditures for the programs transferred by the plan.
Harry S. Truman.
The White House, March 13, 1950.


REORGANIZATION PLAN NO. 22 OF 1950
Eff. Sept. 7, 1950, 15 F.R. 4365, 64 Stat. 1277
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, May 9, 1950, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
FEDERAL NATIONAL MORTGAGE ASSOCIATION
Section 1. Transfer of Association and Its Functions
The Federal National Mortgage Association, together with its functions, is hereby transferred from the Reconstruction Finance Corporation to the Housing and Home Finance Agency and shall be administered subject to the direction and control of the Housing and Home Finance Administrator.
Sec. 2. Transfers to the Housing Administrator
There are hereby transferred from the Reconstruction Finance Corporation to the Housing and Home Finance Administrator—
(1) the notes of the Federal National Mortgage Association payable to the Reconstruction Finance Corporation;
(2) the capital stock of the Federal National Mortgage Association;
(3) the function of the Reconstruction Finance Corporation of making payments on its notes issued to the Secretary of the Treasury in an amount equal to (a) the unpaid principal of, and accrued interest on, the notes of the Federal National Mortgage Association transferred under (1) above, (b) any funds of the Reconstruction Finance Corporation transferred under the provisions of section 5 hereof, (c) the book value of any office furniture and equipment of the Reconstruction Finance Corporation transferred under the provisions of section 5 hereof, and (d) the par value of the capital stock of the Federal National Mortgage Association plus the amount of its surplus paid in by the Reconstruction Finance Corporation;
(4) the function of issuing notes or other obligations to the Secretary of the Treasury, which may be purchased by the Secretary, under section 7 of the Reconstruction Finance Corporation Act, as amended [15 U.S.C. 606], in an amount not in excess of that necessary to finance at any one time the outstanding balances of the investments, loans, and purchases held by the Federal National Mortgage Association, taking into consideration other balance-sheet items;
(5) except as otherwise provided in this reorganization plan, all other functions of the Reconstruction Finance Corporation (including functions of the Board of Directors of such Corporation and functions of the Chairman of the Board of Directors of such Corporation) with respect to the Federal National Mortgage Association; and
(6) all functions of the Federal Housing Commissioner with respect to the Federal National Mortgage Association.
Sec. 3. Board of Directors and Officers
Functions with respect to serving, including eligibility to serve, as members of the Board of Directors of the Federal National Mortgage Association and as officers of such Association are hereby transferred from the members of the Board of Directors of, and from the officers and employees of, the Reconstruction Finance Corporation to the officers and employees of the Housing and Home Finance Agency (including those of the constituent agencies of the Housing and Home Finance Agency).
Sec. 4. Performance of Functions of Administrator
The Housing and Home Finance Administrator may from time to time make such provisions as he shall deem appropriate authorizing the performance by any other officer, or by any agency or employee, of the Housing and Home Finance Agency of any function transferred to such Administrator by the provisions of this reorganization plan.
Sec. 5. Transfer of Records, Property, Personnel, and Funds
There are hereby transferred with the functions transferred by this reorganization plan, respectively, all of the assets, liabilities, contracts, property, rec­ords, and unexpended balances of authorizations, allocations and other funds, available or to be made available, of the Federal National Mortgage Association, and so much of the assets, liabilities, contracts, property, records, personnel, and unexpended balances of authorizations, allocations, and other funds, available or to be made available, of the Reconstruction Finance Corporation and relating to functions transferred by the provisions of this reorganization plan, as the Director of the Bureau of the Budget shall determine to be necessary for the administration of such functions, excluding, however, (1) the members of the Board of Directors of the Federal National Mortgage Association in office immediately prior to the taking effect of the provisions of this reorganization plan, and (2) the officers of the Association then in office. Such further measures and dispositions as the Director of the Bureau of the Budget shall determine to be necessary in order to effectuate the transfers provided for in this section shall be carried out in such manner as the Director shall direct and by such agencies as he shall designate.
Sec. 6. Effective Date
The provisions of this reorganization plan shall take effect 60 days after they would take effect under section 6(a) of the Reorganization Act of 1949 in the absence of this section.
[Housing and Home Finance Agency lapsed and functions were transferred to Secretary of Housing and Urban Development, see section 9(c) of Pub. L. 89–174, Sept. 9, 1965, 79 Stat. 670, set out as a note under 42 U.S.C. 3531.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 22 of 1950, prepared in accordance with the provisions of the Reorganization Act of 1949. The plan improves the grouping of Government programs according to their major purposes by transferring the Federal National Mortgage Association from the Reconstruction Finance Corporation to the Housing and Home Finance Agency. This reorganization carries out the specific recommendation of the Commission on Organization of the Executive Branch of the Government that “The Federal National Mortgage Association be placed under the Administrator of the Housing and Home Finance Agency.”
At present, the Federal National Mortgage Association, a wholly owned Government corporation, is a subsidiary of the Reconstruction Finance Corporation. Its purpose is to provide a secondary market for home mortgages insured or guaranteed by other Government agencies through the purchase, service, and sale of such mortgages. In addition, it is authorized to make direct loans for housing in Alaska. As of the end of March 1950 its total holdings were approximately a billion dollars and its outstanding commitments to purchase were more than $1,400,000,000 in addition. Such a volume of activity has an obvious impact on the Government’s entire housing program.
The Congress has long recognized that the function of such a secondary mortgage market is closely related to the entire housing program. The Federal National Mortgage Association originally was chartered by the head of the Federal Housing Administration as authorized by title III of the National Housing Act. In rechartering the Federal National Mortgage Association 2 years ago the Congress recognized the relationship between it and the operations of the Housing and Home Finance Agency by providing that the Federal Housing Commissioner alone would have authority to determine whether and when the Federal National Mortgage Association should be terminated. This act also required submission of semiannual reports to the Federal Housing Commissioner and for the transmittal by him of these reports to the Congress together with his recommendations thereon.
Nearly 3 years ago the Congress approved the establishment of the Housing and Home Finance Agency under an Administrator who could be held responsible by the President and the Congress for the general coordination and supervision of Federal housing programs placed in the Housing Agency at that time. The Federal National Mortgage Association was not then made a part of the Housing Agency because the provisions of section 5(e) of the reorganization act then in effect precluded submission of plans involving agencies whose organizational status had been changed by the Congress subsequent to January 1, 1945. The act of February 24, 1945, transferred the Federal Loan Agency, which included the Federal National Mortgage Association, from the Department of Commerce. Moreover, the holdings of the Federal National Mortgage Association amounted to only $7,500,000. This small volume of operation presented few immediate problems of coordination with other aspects of the entire housing program. However, the basic relationship of the Federal National Mortgage Association to the housing program was recognized by making the chairman of the Reconstruction Finance Corporation, or his designee, a member of the National Housing Council.
The present high volume of activity by the Federal National Mortgage Association has radically altered the situation which existed in 1947 and has made it essential that these market operations be geared more closely into the Government’s housing program. The manner in which these market operations are administered has a direct effect on the kind of mortgages written and the availability and cost of mortgage credit. The secondary market must be administered, therefore, at all times in full consistency with other programs affecting housing credit.
The Government seeks to accomplish the objectives of its housing program through the use of several methods. The purchase and sale of home mortgages in the secondary market by the Federal National Mortgage Association is merely one of such methods. Others include the insurance of home mortgages and improvement loans, insurance of shares of savings and loan associations, and loans and grants to local public agencies for the purpose of financing low-rent housing projects and slum clearance. All of these methods are means whereby the objectives of the housing program are achieved and should be the responsibility of the agency charged with that program.
The transfer of the Federal National Mortgage Association will not prevent the Reconstruction Finance Corporation from making loans to business enterprises on the security of real estate, or from accepting mortgages as collateral in connection with a business loan. This type of activity is consistent with normal business lending functions.
The transfer of the Federal National Mortgage Association to the Housing and Home Finance Agency will assure the necessary coordination of its operations with other housing programs, thus providing a sounder basis for future progress toward a better-housed America. It is not probable that the reorganization in this plan will immediately result in reduced expenses, but in view of the relationship to other programs of housing aids, a more consistent approach in carrying out such policies will be possible and should result in long-term economies.
After investigation I have found, and I hereby declare, that each reorganization included in Reorganization Plan No. 22 of 1950 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949.
In view of the direct relation of the Federal National Mortgage Association to other housing finance programs, which was initially recognized by the Congress and only last year reiterated by the Commission on Organization of the Executive Branch of the Government, I recommend that the Congress grant its approval to the transfer provided in this reorganization plan.
Harry S. Truman.
The White House, May 9, 1950.


REORGANIZATION PLAN NO. 23 OF 1950
Eff. Sept. 7, 1950, 15 F.R. 4365, 64 Stat. 1279
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, May 9, 1950, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
LOANS FOR FACTORY-BUILT HOMES
Section 1. Transfer of Functions
There are hereby transferred to the Housing and Home Finance Administrator, hereinafter referred to as the Administrator—
(1) all functions of the Reconstruction Finance Corporation, hereinafter referred to as the “Corporation,” under section 102 of the Housing Act of 1948, as amended [12 U.S.C. 1701g];
(2) all other functions of the Corporation, under the Reconstruction Finance Corporation Act, as amended [15 U.S.C. 601 et seq.]; or any other law, with respect to financing predominantly for the production, manufacture, distribution, sale, purchase, or erection of prefabricated houses, sections, or panels or site improvements therefor;
(3) the function of the Corporation of making payments on its notes issued to the Secretary of the Treasury in an amount equal to the funds and the unpaid principal of, and accrued interest on, the loans and obligations payable to the Corporation which are transferred under the provisions of this reorganization plan; and
(4) so much of any other function of the Corporation as is incidental to or necessary for the performance of the functions referred to in items (1) and (2), above, including the issuance of obligations to the Secretary of the Treasury, which may be purchased by the Secretary, under section 7 of the Reconstruction Finance Corporation Act, as amended [15 U.S.C. 606]: Provided, That the amount of such obligations issued by the Administrator and outstanding at any one time shall not exceed the sum of (a) the funds and the unpaid principal of, and accrued interest on, the loans and obligations transferred under this reorganization plan and (b) the unexpended balances of authorizations and allocations transferred hereunder, less the amount of any funds transferred hereunder for such unexpended balances from which sum shall be deducted the outstanding amount of any notes with respect to which the function of making payments is transferred under (3) above.
Sec. 2. Transfer of Records, Property, Personnel, and Funds
There are hereby transferred to the Housing and Home Finance Agency (1) the assets, contracts, loans, liabilities, commitments, property, and records, of the Corporation relating to the functions transferred by this reorganization plan, (2) such of the personnel of the Corporation relating to said functions as the Director of the Bureau of the Budget shall determine, and (3) so much of the unexpended balances of authorizations, allocations, and funds, available or to be made available, of the Corporation relating to such functions (including authorizations and allocations for administrative expenses) as the Director of the Bureau of the Budget shall determine. Such further measures and dispositions as the Director of the Bureau of the Budget shall determine to be necessary in order to effectuate the transfers provided for in this section shall be carried out in such manner as the Director shall direct and by such agencies as he shall designate.
Sec. 3. Performance of Functions of Administrator
The Administrator may from time to time make such provisions as he shall deem appropriate authorizing the performance by any other officer, or by any agency or employee, of the Housing and Home Finance Agency of any function transferred to the Administrator by the provisions of this reorganization plan.
Sec. 4. Effective Date
The provisions of this reorganization plan shall take effect sixty days after they would take effect under section 6(a) of the Reorganization Act of 1949 in the absence of this section.
[Housing and Home Finance Agency lapsed and functions were transferred to Secretary of Housing and Urban Development, see section 9(c) of Pub. L. 89–174, Sept. 9, 1965, 79 Stat. 670, set out as a note under 42 U.S.C. 3531.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 23 of 1950, prepared in accordance with the provisions of the Reorganization Act of 1949. The plan further promotes the grouping of Government programs according to their major purposes by transferring from the Reconstruction Finance Corporation to the Housing and Home Finance Agency the lending functions of the Government with respect to the production and distribution of prefabricated houses and components. This reorganization would be consistent with the objective set by the Commission on Organization of the Executive Branch of the Government which recommended that “all housing activities be placed in one agency under a single administrator.”
Under its general powers pursuant to the Reconstruction Finance Corporation Act, and pursuant to the Veterans’ Emergency Housing Act of 1946, the Reconstruction Finance Corporation has made a number of loans to finance the production, distribution, and marketing of prefabricated houses and components. In addition, under section 102 of the Housing Act of 1948, the Reconstruction Finance Corporation is specifically authorized to make loans, not exceeding $50,000,000 outstanding at any one time, to finance the production of such housing. The greater portion of the loans so authorized have been made and are now outstanding.
The development of an efficient prefabricated housing industry is an essential part of the total housing program. It, therefore, requires integration with the major housing activities of the Federal Government.
Moreover, the functions to be transferred from the Reconstruction Finance Corporation are complementary to other activities of the Housing and Home Finance Agency in the field of manufactured housing. The Agency has under way considerable research on this type of housing construction. Under the National Housing Act, the Federal Housing Administration, a constituent agency, insures loans for the manufacture of such housing as well as mortgages on such houses when erected and sold. Thus, the successful operation of the program of loans for the manufacture of prefabricated houses depends, to a large extent, on the ready availability of mortgage insurance by the Federal Housing Administration as the primary means of assuring permanent financing for their sale.
The Federal Housing Administration also insures mortgages on rental housing developments to serve military installations under title VIII of the National Housing Act, as amended, the so-called Military Housing Act. The Congress recently has recognized the place of prefabricated houses in this program by amending the law to make it clear that the Department of Defense should use prefabricated housing which conforms to standards established by the Federal Housing Administration wherever it is feasible to do so. The development of a strong, expansible prefabricated housing industry also is essential for rapidly meeting any emergency housing needs of the country. The Housing and Home Finance Agency, in cooperation with the National Security Resources Board, should be in a position to encourage peacetime uses of prefabricated housing readily adaptable to potential emergency requirements of the future.
The transfer by this reorganization plan of the functions, loans, and unused authorizations of the Reconstruction Finance Corporation with respect to prefabricated housing will place most of the Government functions concerning such housing in the Housing and Home Finance Agency. This will make possible greater consistency between governmental assistance available for the production or manufacture of prefabricated houses with governmental assistance available for the distribution, erection, and marketing of such housing. It will also assure coordination and integration of the prefabricated housing functions with other programs within the Housing and Home Finance Agency and thus materially assist in carrying out the national housing policy.
This reorganization may not result in substantial immediate savings, although benefits should be achieved through improved operations which will result in economies over a period of time. An itemization of these economies in advance of actual experience is not practicable.
After investigation I have found, and I hereby declare, that each reorganization contained in Reorganization Plan No. 23 of 1950 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949.
Harry S. Truman.
The White House, May 9, 1950.


REORGANIZATION PLAN NO. 24 OF 1950
Reorganization Plan No. 24 of 1950, which proposed transfer of the Reconstruction Finance Corporation to the Department of Commerce, was submitted to Congress on May 9, 1950, and was disapproved by the Senate on July 6, 1950.


REORGANIZATION PLAN NO. 25 OF 1950
Eff. July 9, 1950, 15 F.R. 4565, 64 Stat. 1280
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, May 9, 1950, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
NATIONAL SECURITY RESOURCES BOARD
Section 1. Functions of Chairman and of Board
The functions of the National Security Resources Board are hereby transferred to the Chairman of the National Security Resources Board, and the Board shall hereafter advise and consult with the Chairman with respect to such matters within his jurisdiction as he may request.
Sec. 2. Vice Chairman
There is hereby established the office of Vice Chairman of the National Security Resources Board. Such Vice Chairman shall (1) be an additional member of the National Security Resources Board, (2) be appointed from civilian life by the President, by and with the advice and consent of the Senate, (3) receive compensation at the rate of $16,000 per annum, and (4) perform such of the duties of the Chairman as the Chairman shall designate.
Sec. 3. Performance of Functions of Chairman
The Chairman may from time to time make such provisions as he shall deem appropriate authorizing the performance by any other officer, or by any agency or employee, of the National Security Resources Board of any function of the Chairman.
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 25 of 1950, prepared in accordance with the provisions of the Reorganization Act of 1949. The plan transfers the function of the National Security Resources Board from the Board to the Chairman of the Board and makes the Board advisory to the Chairman. The plan also provides for a Vice Chairman, appointed by the President and confirmed by the Senate.
The function assigned to the National Security Resources Board by the National Security Act of 1947 is “to advise the President concerning the coordination of military, industrial and civilian mobilization.” Proper performance of this function requires action by the Board and its staff in two broad areas:
(1) The conduct of advance mobilization planning which identifies the problems which will arise and the measures necessary to meet these problems if and when the Nation moves from a peacetime into a wartime situation.
(2) The formulation of current policies and programs which will help the Nation achieve an adequate state of readiness against the eventuality of a future war.
The role assigned the National Security Resources Board is clearly one of staff assistance to the President. The Congress recently recognized this fact in its approval of Reorganization Plan No. 4 of 1949 which, pursuant to the specific recommendation of the Hoover Commission, placed the National Security Resources Board in the Executive Office of the President.
The accompanying reorganization plan is designed to make the National Security Resources Board a more effective instrument. Successful performance of the Board’s mission requires a wide range of detailed study and analysis to cover all the major aspects of national mobilization. A committee of department heads or departmental representatives encounters some natural difficulties in providing supervision and leadership in such an extensive and detailed activity. The Chairman has the difficult task of exercising discretion as to which matters shall be submitted for Board approval. The departmental members of the Board cannot possibly supervise or approve the Board’s extensive and detailed activities and yet, as Board members, must accept ultimate responsibility for all such activities. Likewise, the departmental members are encumbered by the difficulty of having to reach collective and speedy decisions on a great many matters for which they, as Board members, are responsible.
By vesting the functions of the Board in the Chairman, the difficulties of Board operation will be overcome. At the same time, the reorganization plan provides for the continued participation of the several departments and agencies in the task of mobilization planning. This is not only a matter of established policy but also a requirement of the National Security Act. The departments will continue to have representation on the Board. The Board, in an advisory relationship to the Chairman, will be a useful arrangement for obtaining the necessary participation of departments in mobilization planning and for coordination of their activity. It will enable the departments to keep abreast of the total range of security resources planning. Without reliance on the departments for the execution of much of the actual job of mobilization planning, coordination with the total range of governmental policies and objectives would be lost.
The Congress in passing the National Security Act Amendments of 1949 recognized the difficulty which exists when functions of staff advice and assistance are placed in a board-type agency. The National Security Act Amendments of 1949, in clarifying the role of the Chairman of the Munitions Board and the Research and Development Board, strengthened and increased the effectiveness of these staff agencies of the Secretary of Defense by providing for the exclusive exercise of responsibilities by the Chairman. This plan achieves the same objective for the National Security Resources Board.
The accompanying reorganization plan provides for a Vice Chairman appointed by the President and confirmed by the Senate. The tremendous responsibilities of the National Security Resources Board and the heavy workload on the Chairman fully warrant this. Providing the Chairman with a principal associate for the exercise of his responsibilities is consistent with the usual practice in other agencies of the executive branch.
After investigation I have found and hereby declare that each reorganization included in Reorganization Plan No. 25 of 1950 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949.
I have found and hereby declare that it is necessary to include in the accompanying reorganization plan, by reason of reorganizations made thereby, provisions for the appointment and compensation of a Vice Chairman of the National Security Resources Board. The rate of compensation fixed for this officer is that which I have found to prevail in respect of comparable officers in the executive branch of the Government.
The taking effect of the reorganizations included in Reorganization Plan No. 25 may not in itself result in substantial immediate savings. However, the important objective is maximum effectiveness in security resources planning.
The security of this Nation requires that these steps be taken to enable security resources planning to move forward more effectively. It is for that reason that Reorganization Plan No. 25 is today submitted to the Congress. It is for that reason, and that reason alone, that I strongly urge congressional acceptance of Reorganization Plan No. 25.
Harry S. Truman.
The White House, May 9, 1950.


REORGANIZATION PLAN NO. 26 OF 1950
Eff. July 31, 1950, 15 F.R. 4935, 64 Stat. 1280, as amended May 18, 1972, Pub. L. 92–302, § 1(d), 86 Stat. 149; Sept. 13, 1982, Pub. L. 97–258, § 5(b), 96 Stat. 1068, 1085
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, May 31, 1950, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
DEPARTMENT OF THE TREASURY
Section 1. Transfer of Functions to the Secretary
[Repealed. Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, 1085. Section transferred to the Secretary of the Treasury all functions of all other officers of the Department and all functions of all agencies and employees of the Department, excluded from transfer functions vested by the Administrative Procedure Act in hearing examiners and functions vested by law in the Comptroller of the Currency, and provided that the Coast Guard would operate as part of the Navy in time of war or when directed by the President. See 31 U.S.C. 321 and 49 U.S.C. 108.]
Sec. 2. Performance of Functions of Secretary
[Repealed. Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, 1085. Section authorized the Secretary of the Treasury to delegate functions vested in him to any agency, officer, or employee of the Department. See 31 U.S.C. 321.]
Sec. 3. Administrative Assistant Secretary
[Repealed. Pub. L. 92–302, § 1(d), May 18, 1972, 86 Stat. 149. Section provided for an Administrative Assistant Secretary of the Treasury, his duties and compensation. See 31 U.S.C. 301.]
Sec. 4. Incidental Transfers
[Repealed. Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, 1085. Section authorized the Secretary of the Treasury to effect transfers within the Department of records, property, personnel, and unexpended balances etc., necessary to carry out this reorganization plan. See 31 U.S.C. 321.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 26 of 1950, prepared in accordance with the Reorganization Act of 1949 and effecting reorganizations in the Department of the Treasury. The reorganizations included in this plan are identical with those contained in Reorganization Plan No. 1 of 1950, except that the functions of the Comptroller of the Currency are unaffected by Reorganization Plan No. 26 of 1950.
In transmitting Reorganization Plan No. 1 of 1950 on March 13, I stated that the reorganizations contained therein were essential to clarification of the lines of authority and responsibility in the executive branch. I further emphasized that those reorganizations would put into effect in the Department of the Treasury the principal remaining recommendations of the Commission on Organization of the Executive Branch of the Government affecting the location of management responsibility. I urged the Congress to add its approval to my acceptance of these recommendations of the Commission on Organization.
On May 11 the Senate disapproved Reorganization Plan No. 1 of 1950. The reason for the disapproval was the inclusion of the functions of the Comptroller of the Currency among the responsibilities proposed to be transferred to the Secretary of the Treasury. Accordingly, in order to meet the objection which led to such disapproval and to preserve the major benefits of the disapproved plan, Reorganization Plan No. 26 of 1950 is transmitted herewith.
After investigation I have found and hereby declare that each reorganization included in Reorganization Plan No. 26 of 1950 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949.
I have found and hereby declare that it is necessary to include in the accompanying reorganization plan, by reason of reorganizations made thereby, provisions for the appointment and compensation of an Administrative Assistant Secretary of the Treasury. The rate of compensation fixed for this officer is that which I have found to prevail in respect of comparable officers in the executive branch of the Government.
The taking effect of the reorganizations included in this plan may not in itself result in substantial immediate savings. However, many benefits in improved operations are probable during the next years which will result in a reduction in expenditures as compared with those that would be otherwise necessary. An itemization of these reductions in advance of actual experience under this plan is not practicable.
Harry S. Truman.
The White House, May 31, 1950.
Applicability of 1950 Reorg. Plan No. 26 to Revenue Act of 1951
Section 616 of the Revenue Act of 1951 act, Oct. 20, 1951, ch. 521, title VI, 65 Stat. 569, provided that the provisions of 1950 Reorg. Plan No. 26 should be applicable to all functions vested by such act in any officer, employee, or agency of the Department of the Treasury.


REORGANIZATION PLAN NO. 27 OF 1950
Reorganization Plan No. 27 of 1950, which proposed establishment of a Department of Health, Education, and Security, was submitted to Congress on May 31, 1950, and was disapproved by the House of Representatives on July 10, 1950.


REORGANIZATION PLAN NO. 1 OF 1951
Eff. May 1, 1951, 16 F.R. 3690, 65 Stat. 773
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, February 19, 1951, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
RECONSTRUCTION FINANCE CORPORATION
Section 1. Administrator of the Corporation
There is hereby established the office of Administrator of the Reconstruction Finance Corporation, hereinafter referred to as the Administrator. The Administrator shall be appointed by the President by and with the advice and consent of the Senate and shall receive compensation at the rate of $17,500 per annum.
Sec. 2. Deputy Administrator
There is hereby established the office of Deputy Administrator of the Reconstruction Finance Corporation, who shall be appointed by the President by and with the advice and consent of the Senate, shall receive compensation at the rate of $16,000 per annum, shall perform such duties as the Administrator may from time to time designate, and shall be Acting Administrator and perform the functions of the Administrator, including his functions as a member and the Chairman of the Loan Policy Board hereinafter provided for, during the absence or disability of the Administrator or in the event of a vacancy in the office of Administrator.
Sec. 3. Other Employment Prohibited
No person shall while holding the office of Administrator or Deputy Administrator engage in any business, vocation, or employment other than that involved in the holding of such office.
Sec. 4. Loan Policy Board
There is hereby established the Loan Policy Board of the Reconstruction Finance Corporation, which shall be composed of the following members, all ex officio: The Administrator, as Chairman, the Deputy Administrator, as Vice Chairman, the Secretary of the Treasury, the Secretary of Commerce, and one other member who shall be designated from time to time by the President from among the officers of the United States who are required to be appointed by and with the advice and consent of the Senate. Either of the said Secretaries and the said designee of the President may designate an officer of his department or agency to act in his stead as a member of the Loan Policy Board with respect to any matter or matters.
Sec. 5. Functions Transferred to Administrator
All functions of the Board of Directors of the Reconstruction Finance Corporation, including those of the members and chairman of the said Board and including those with respect to the management of the Corporation, are hereby transferred to the Administrator, except as the said functions are otherwise vested by the provisions of sections 6 and 7 of this reorganization plan.
Sec. 6. General Policies
The Loan Policy Board shall establish general policies (particularly with reference to the public interest involved in the granting and denial of applications for financial assistance by the Corporation and with reference to the coordination of the functions of the Corporation with other activities and policies of the Government) which shall govern the granting and denial of applications for financial assistance by the Corporation.
Sec. 7. Financial Assistance Procedure
All applications for loans or other financial assistance totaling in excess of $100,000 to any borrower shall be referred to a board of review, and such board shall submit a recommendation in each case to the Administrator. Any board of review shall consist of not less than five persons who shall be designated by the Administrator from among personnel of the Corporation having major responsibilities assigned to them and who shall receive no additional compensation for service hereunder. Whenever any loan or purchase of obligation shall be approved or declined in any case wherein the board of review has recommended otherwise, the Administrator shall place in the records of the Corporation a memorandum setting forth his reasons for granting or denying the financial assistance involved.
Sec. 8. Delegation of Functions
The Administrator may from time to time make such provisions as he shall deem appropriate with respect to the performance by any officer, employee, or administrative unit under his jurisdiction of any function of the Administrator under the provisions of this reorganization plan.
Sec. 9. Abolition of Present Board
The Board of Directors of the Reconstruction Finance Corporation, including the offices of the members of such Board, is hereby abolished, and the Administrator shall provide for winding up any outstanding affairs of the said Board not otherwise provided for in this reorganization plan.
Sec. 10. Effective Date
Sections 4 to 9, inclusive, of this reorganization plan shall become effective when, and not until, the Administrator first appointed hereunder enters upon office pursuant to the provisions of this reorganization plan.
[The Reconstruction Finance Corporation was abolished by section 6(a) of Reorg. Plan No. 1 of 1957, eff. June 30, 1957, 22 F.R. 4633, 71 Stat. 647.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 1 of 1951, prepared in accordance with the Reorganization Act of 1949.
The reorganization plan provides strengthened administration of the Reconstruction Finance Corporation by placing in a single Administrator of the Reconstruction Finance Corporation the functions of the present Board of Directors, except those that are specifically set forth and assigned to a new Loan Policy Board and to a board of review.
The Administrator is thus made the executive head of the Corporation with major responsibility and authority over the administration of the Government programs carried out by the Corporation.
At the same time that this plan provides strengthened administration for the Corporation, it also provides certain additional safeguards with respect to loan policy and to specific loan applications. Under the reorganization plan, the Loan Policy Board promulgates general policies which shall govern the granting and denial of applications for financial assistance by the Corporation. The reorganization plan likewise includes new provisions for ensuring that all loan applications are handled in accordance with established policy.
In addition to providing strengthened administration of the Corporation and additional safeguards with respect to loan policy and the approval of specific loan applications, the reorganization plan provides the basis, by virtue of the composition of the Loan Policy Board, for better coordination of the Corporation’s loan policies with other policies, programs, and activities of the Government. The reorganization plan provides that this Board shall have five members, all ex officio. These are the Administrator of the Corporation, the Deputy Administrator, the Secretary of the Treasury, the Secretary of Commerce, and one additional member to be designated from time to time by the President from among officials of the Government who are required to be appointed by the President and confirmed by the Senate. The participation of these officials will facilitate the development of loan policies consistent with the requirements of other broad programs of the Government.
Especially important is the participation of the Secretary of Commerce who, as head of the Department of Commerce, administers most of the Government programs for nonfinancial aids to business. Giving him a voice on the Loan Policy Board will aid in bringing under common policies the financial aids to business administered by the Corporation and the nonfinancial aids carried on in the Department of Commerce. Government aid to small and independent business should be particularly benefited by the participation of the Secretary of Commerce.
Specifically, the provision in the reorganization plan for a financial-assistance procedure governing the processing of applications in excess of $100,000 to any borrower strengthens and gives statutory prescription to an administrative arrangement already existing in the Corporation. In handling such loans under the reorganization plan, applications will be referred for analysis and recommendation to a board of review composed of not less than five employees of the Corporation. Whenever the Administrator approves or denies an application for financial assistance on which a board of review has recommended otherwise, he must set forth, in a memorandum to be placed in the files of the Corporation, the reasons for his action. This procedure is provided in order to assure that all applications for loans involving large sums are fully analyzed by the technical staff of the Corporation and that the recommendations of the staff are fully available to the Administrator when acting finally upon such applications.
The reorganization plan continues the Reconstruction Finance Corporation as a separate corporate entity in the executive branch of the Government. Those functions which are currently performed by the Corporation or any of its agencies or officers pursuant to a delegation or assignment of functions made by the President will be subject to termination or modification of any such delegation by the President.
After investigation I have found and hereby declare that each reorganization included in Reorganization Plan No. 1 of 1951 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949. I also have found and hereby declare that by reason of these reorganizations it is necessary to include in the reorganization plan provisions for the appointment and compensation of the Administrator and Deputy Administrator of the Reconstruction Finance Corporation. The rates of compensation fixed for these officers are, respectively, those which I have found to prevail in respect of comparable officers of the executive branch of the Government.
The taking effect of the reorganization included in Reorganization Plan No. 1 of 1951 may not in itself result in substantial immediate savings. However, the important objective of achieving the maximum effectiveness in the administration of the Government’s lending programs to aid business will be advanced. Increased effectiveness will in turn produce indirect savings. An itemization of these savings is not practicable.
The reorganization plan is especially important at this time of national emergency. It will strengthen the administration of the Reconstruction Finance Corporation and at the same time provide additional safeguards with respect to loan policy and the approval of individual loans. It will make possible the more effective coordination of the Government’s general loan policies. I strongly urge the approval of the reorganization plan as a means of achieving these objectives.
Harry S. Truman.
The White House, February 19, 1951.


REORGANIZATION PLAN NO. 1 OF 1952
Effective Mar. 14, 1952, 17 F.R. 2243, 66 Stat. 823, as amended June 28, 1955, ch. 189, § 12(c)(19), 69 Stat. 182; Sept. 13, 1982, Pub. L. 97–258, § 5(b), 96 Stat. 1068, 1085
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, January 14, 1952, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].
BUREAU OF INTERNAL REVENUE
Section 1. Abolition of Existing Offices
There are abolished the offices of Assistant Commissioner, Special Deputy Commissioner, Deputy Commissioner, Assistant General Counsel for the Bureau of Internal Revenue, Collector, and Deputy Collector, provided for in sections 3905, 3910, 3915, 3931, 3941, and 3990, respectively, of the Internal Revenue Code [of 1939]. The provisions of the foregoing sentence shall become effective with respect to each office abolished thereby at such time as the Secretary of the Treasury shall specify, but in no event later than December 1, 1952. The Secretary of the Treasury shall make such provisions as he shall deem necessary respecting the winding up of the affairs of any officer whose office is abolished by the provisions of this section.
Sec. 2. Establishment of New Offices
(a) New offices are hereby established in the Bureau of Internal Revenue as follows: (1) three offices each of which shall have the title of “Assistant Commissioner of Internal Revenue”; (2) so many offices, not in excess of 25 existing at any one time, as the Secretary of the Treasury shall from time to time determine, each of which shall have the title of “District Commissioner of Internal Revenue”; and (3) so many other offices, not in excess of 70 existing at any one time, and with such title or titles, as the Secretary of the Treasury shall from time to time determine.
(b) [Repealed. Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, 1085. Subsection established a new and additional office of Assistant General Counsel. See 31 U.S.C. 301.]
Sec. 3. Appointment and Compensation
Each assistant commissioner and district commissioner, the assistant general counsel, and each other officer provided for in section 2 of this reorganization plan shall be appointed by the Secretary of the Treasury under the classified civil service and shall receive compensation which shall be fixed from time to time pursuant to the classification laws, as now or hereafter amended. (As amended Act June 28, 1955, ch. 189, § 12(c)(19), 69 Stat. 182).
Sec. 4. Transfer of Functions
There are transferred to the Secretary of the Treasury the functions, if any, that have been vested by statute in officers, agencies, or employees of the Bureau of Internal Revenue of the Department of the Treasury since the effective date of Reorganization Plan Numbered 26 of 1950 (15 F.R. 4935).
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 1 of 1952, prepared in accordance with the Reorganization Act of 1949 and providing for reorganizations in the Bureau of Internal Revenue of the Department of the Treasury.
A comprehensive reorganization of that Bureau is necessary both to increase the efficiency of its operations and to provide better machinery for assuring honest and impartial administration of the internal revenue laws. The reorganization plan transmitted with this message is essential to accomplish the basic changes in the structure of the Bureau of Internal Revenue which are necessary for the kind of comprehensive reorganization that is now required.
By bringing additional personnel in the Bureau of Internal Revenue under the merit system, Reorganization Plan No. 1 likewise removes what the Commission on Organization of the Executive Branch of the Government described as “one of the chief handicaps to effective organization of the Department * * *.”
It is my determination to maintain the highest standards of integrity and efficiency in the Federal service. While those standards have been observed faithfully by all but a relatively few public servants, the betrayal of their trust by those few demands the strongest corrective action.
The most vigorous efforts are being and will continue to be made to expose and punish every Government employee who misuses his official position. But we must do even more than this. We must correct every defect in organization that contributes to inefficient management and thus affords the opportunity for improper conduct.
The thorough reorganization of the Bureau of Internal Revenue which I propose will be of great help in accomplishing all of these ends. It is an integral part of a program to prevent improper conduct in public service, to protect the Government from insidious influence peddlers and favor seekers, to expose and punish wrong-doers, and to improve the management and efficiency of the executive branch.
I am confident that the Congress and the public are as deeply and earnestly concerned as I am that the public business be conducted entirely upon a basis of fairness, integrity, and efficiency. I therefore hope that the Congress will give speedy approval to Reorganization Plan No. 1, in order that we may move ahead rapidly in to achieving the reorganization of the Bureau of Internal Revenue.
The task of collecting the internal revenue has expanded enormously within the past decade. This expansion has been occasioned by the necessary additional taxation brought on by World War II and essential post-war programs. In fiscal year 1940, tax collections made by the Bureau of Internal Revenue were slightly over 5⅓ billions of dollars; in 1951, they totaled almost 50½ billions. In 1940, 19 million tax returns were filed; in 1951, 82 million. In 1940, there were 22,000 employees working for the Bureau; in 1951, there were 57,000.
Throughout this tremendous growth, the structure of the revenue-collecting organization has remained substantially unchanged. The present field structure of the Bureau of Internal Revenue is comprised of more than 200 field offices which report directly to Washington. Those 200 offices carry out their functions through more than 2,000 suboffices and posts of duty throughout the country. The Washington office now provides operating supervision, guidance, and control over the principal field offices through 10 separate divisions, thus further adding to the complexities of administration.
Since the end of World War II, many procedural improvements have been made in the Bureau’s operations. The use of automatic machines has been greatly increased. The handling of cases has been simplified. One major advance is represented by the recently completed arrangements to expedite criminal prosecutions in tax-fraud cases. In these cases, field representatives of the Bureau of Internal Revenue will make recommendations for criminal prosecutions directly to the Department of Justice. These procedural changes have increased the Bureau’s efficiency and have made it possible for the Bureau to carry its enormously increased workload. However, improvements in procedure cannot meet the need for organizational changes.
Part of the authority necessary to make a comprehensive reorganization was provided in Reorganization Plan No. 26 of 1950, which was one of several uniform plans giving department heads fuller authority over internal organizations throughout their departments. The studies of the Secretary of the Treasury have culminated since that time in a plan for extensive reorganization and modernization of the Bureau. However, his existing authority is not broad enough to permit him to effectuate all of the basic features of the plan he has developed.
The principal barrier to effective organization and administration of the Bureau of Internal Revenue which plan No. 1 removes is the archaic statutory office of collector of internal revenue. Since the collectors are not appointed and cannot be removed by the Commissioner of Internal Revenue or the Secretary of the Treasury and since the collectors must accommodate themselves to local political situations, they are not fully responsive to the control of their superiors in the Treasury Department. Residence requirements prevent moving a collector from one collection district to another, either to promote impartiality and fairness or to advance collectors to more important positions. Uncertainties of tenure add to the difficulty of attracting to such offices persons who are well versed in the intricacies of the revenue laws and possessed of broadgaged administrative ability.
It is appropriate and desirable that major political offices in the executive branch of the Government be filled by persons who are appointed by the President by and with the advice and consent of the Senate. On the other hand, the technical nature of much of the Government’s work today makes it equally appropriate and desirable that positions of other types be in the professional career service. The administration of our internal-revenue laws at the local level calls for positions in the latter category.
Instead of the present organization built around the offices of politically appointed collectors of internal revenue, plan No. 1 will make it possible for the Secretary of the Treasury to establish not to exceed 25 district offices. Each of these offices will be headed by a district commissioner who will be responsible to the Commissioner of Internal Revenue and will have full responsibility for administering all internal-revenue activities within a designated area. In addition, all essential collection, enforcement, and appellate functions can be provided for in each local area and under one roof so far as is practicable. It is not proposed to discontinue any essential facilities which now exist in any local areas. Rather, the facilities will be extended and the service to taxpayers improved. These new arrangements should make it possible for the individual taxpayer to conduct his business with the Bureau much more conveniently and expeditiously.
In addition to making possible greatly improved service to the taxpayer, the establishment of the district offices will provide opportunity in the field service of the Bureau of Internal Revenue for the development of high-caliber administrators with experience in all phases of revenue administration. These offices will be the backbone of a modern, streamlined pattern of organization and operations with clear and direct channels of responsibility and supervision from the lowest field office to the Commissioner, and through him to the Secretary of the Treasury. The creation of this new framework of district offices is a necessary step in carrying out the overall reorganization of the Bureau.
Plan No. 1 also makes it possible to provide a new framework of supervisory offices in the headquarters of the Bureau of Internal Revenue. Under plan No. 1, the offices of Deputy Commissioner, Special Deputy Commissioner, and Assistant Commissioner are abolished. Three Assistant Commissioners, all in the classified civil service, are authorized, and will be available, to perform such functions as may be assigned to them. The intention of the Secretary of the Treasury under the comprehensive reorganization is to utilize one Assistant Commissioner to assist the Commissioner of Internal Revenue in supervising the operations of the district offices, another Assistant Commissioner to aid in the preparation of technical rulings and decisions, and the third Assistant Commissioner to supervise for the Commissioner the inspection activities of the Bureau.
Two additional advantages will be obtained when the reorganization around this new framework is completed.
First, the strong inspection service which the Secretary is establishing will keep the work of the Bureau under close and continuous observation. Working under the direct control of the Commissioner of Internal Revenue, it will be responsible for promptly detecting and investigating any irregularities.
Second, the new pattern of organization will strengthen and clarify lines of responsibility throughout the Bureau, thus simplifying and making more effective and uniform the management control of the organization. This is essential in any effort to provide our principal revenue collection agency the best possible administration.
In order to eliminate Presidential appointment and senatorial confirmation with respect to the Assistant General Counsel for the Bureau of Internal Revenue, and in order to provide a method of appointment comparable to that obtaining in the case of other assistant general counsel of the Department of the Treasury, plan No. 1 abolishes that office and provides in lieu thereof a new office of Assistant General Counsel with appointment under the classified civil service.
The success of the reorganization of the Bureau of Internal Revenue will to a considerable extent depend upon the ability to attract the best qualified persons to the key positions throughout the Bureau. In order to do so, it is necessary to make provision for more adequate salaries for such key positions. Plan No. 1 establishes in the Bureau of Internal Revenue a maximum of 70 offices with titles determined by the Secretary of the Treasury. Those offices are in addition to the offices with specific titles also provided for in plan No. 1 and to any positions established under other authority vested in the Department of the Treasury. The compensation of these officials will be fixed under the Classification Act of 1949, as amended, but without regard to the numerical limitations on positions set forth in section 505 of that act. This provision will enable the Chairman of the Civil Service Commission, or the President, as the case may be, to fix rates of pay for those offices in excess of the rates established in the Classification Act of 1949 for grade GS–15 whenever the standards of the classification laws so permit.
All organizational changes under plan No. 1 will be put into effect as soon as it is possible to do so without disrupting the continued collection of revenue. Plan No. 1 will in any event be effective in its entirety no later than December 1, 1952.
The taking effect of the reorganizations provided for in Reorganization Plan No. 1 of 1952 will make possible many benefits in improved organization and operations which may be expected to produce substantial savings in future years. Those savings should not be expected to be reflected in an immediate reduction in expenditure by the Bureau of Internal Revenue but in an improved service to the public and a more efficient collection of revenue.
It should be emphasized that abolition by plan No. 1 of the offices of collectors and others will in no way prejudice any right or potential right of any taxpayer. The abolition of offices by plan No. 1 will not abolish any rights, privileges, powers, duties, immunities, liabilities, obligations, or other attributes of those offices except as they relate to matters of appointment, tenure, and compensation inconsistent with plan No. 1. Under the Reorganization Act of 1949, all of these attributes of office will attach to the office to which the functions of the abolished office are delegated by the Secretary of the Treasury.
After investigation, I have found and hereby declare that each reorganization included in Reorganization Plan No. 1 of 1952 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949.
I have found and hereby declare that it is necessary to include in the accompanying Reorganization Plan No. 1, by reason of reorganizations made thereby, provisions for the appointment and compensation of the officers specified therein. The rates of compensation fixed for these officers are not in excess of those which I have found to prevail in respect of comparable officers in the executive branch.
I cannot emphasize too strongly the importance which should be attached to the reorganization plan that I am now transmitting to the Congress. The fair and efficient administration of the Federal internal-revenue laws is of vital concern to every citizen. All of us have a right to insist that the Bureau of Internal Revenue be provided with the finest organization that can be devised. All of us are entitled to have that organization manned by personnel who get their jobs and keep them solely because of their own integrity and competence. This reorganization plan will be a major step in achieving those objectives.
Harry S. Truman.
The White House, January 14, 1952.


REORGANIZATION PLAN NO. 1 OF 1953
Eff. Apr. 11, 1953, 18 F.R. 2053, 67 Stat. 631, as amended Aug. 14, 1964, Pub. L. 88–426, title III, § 305(44), 78 Stat. 428; Sept. 11, 1967, Pub. L. 90–83, § 10(c), 81 Stat. 224
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 12, 1953, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949, as amended [see 5 U.S.C. 901 et seq.].
DEPARTMENT OF HEALTH, EDUCATION, AND WELFARE
Section 1. Creation of Department; Secretary
There is hereby established an executive department, which shall be known as the Department of Health, Education, and Welfare (hereafter in this reorganization plan referred to as the Department). There shall be at the head of the Department a Secretary of Health, Education, and Welfare (hereafter in this reorganization plan referred to as the Secretary), who shall be appointed by the President by and with the advice and consent of the Senate, and who shall receive compensation at the rate now or hereafter prescribed by law for the heads of executive departments. The Department shall be administered under the supervision and direction of the Secretary.
Sec. 2. Under Secretary and Assistant Secretaries
There shall be in the Department an Under Secretary of Health, Education, and Welfare and two Assistant Secretaries of Health, Education, and Welfare, each of whom shall be appointed by the President by and with the advice and consent of the Senate, shall perform such functions as the Secretary may prescribe, and shall receive compensation at the rate now or hereafter provided by law for under secretaries and assistant secretaries, respectively, of executive departments. The Under Secretary (or, during the absence or disability of the Under Secretary or in the event of a vacancy in the office of Under Secretary, an Assistant Secretary determined according to such order as the Secretary shall prescribe) shall act as Secretary during the absence or disability of the Secretary or in the event of a vacancy in the office of Secretary.
Sec. 3. Special Assistant
[Repealed Pub. L. 90–83, § 10(c), Sept. 11, 1967, 81 Stat. 224. Section provided for the appointment of Special Assistant to the Secretary (Health and Medical Affairs).]
Sec. 4. Commissioner of Social Security
There shall be in the Department a Commissioner of Social Security who shall be appointed by the President by and with the advice and consent of the Senate, shall perform such functions concerning social security and public welfare as the Secretary may prescribe, and shall receive compensation at the rate now or hereafter fixed by law for Grade GS–18 of the general schedule established by the Classification Act of 1949, as amended [see 5 U.S.C. 5332].
Sec. 5. Transfers to the Department
All functions of the Federal Security Administrator are hereby transferred to the Secretary. All agencies of the Federal Security Agency, together with their respective functions, personnel, property, records, and unexpended balances of appropriations, allocations, and other funds (available or to be made available), and all other functions, personnel, property, records, and unexpended balances of appropriations, allocations, and other funds (available or to be made available) of the Federal Security Agency are hereby transferred to the Department.
Sec. 6. Performance of Functions of the Secretary
The Secretary may from time to time make such provisions as the Secretary deems appropriate authorizing the performance of any of the functions of the Secretary by any other officer, or by any agency or employee, of the Department.
Sec. 7. Administrative Services
In the interest of economy and efficiency the Secretary may from time to time establish central administrative services in the fields of procurement, budgeting, accounting, personnel, library, legal, and other services and activities common to the several agencies of the Department; and the Secretary may effect such transfers within the Department of the personnel employed, the property and records used or held, and the funds available for use in connection with such administrative service activities as the Secretary may deem necessary for the conduct of any services so established: Provided, That no professional or substantive function vested by law in any officer shall be removed from the jurisdiction of such officer under this section.
Sec. 8. Abolitions
The Federal Security Agency (exclusive of the agencies thereof transferred by section 5 of this reorganization plan), the offices of Federal Security Administrator and Assistant Federal Security Administrator created by Reorganization Plan No. I [of 1939] (53 Stat. 1423), the two offices of assistant heads of the Federal Security Agency created by Reorganization Plan No. 2 of 1946 (60 Stat. 1095), and the office of Commissioner for Social Security created by section 701 of the Social Security Act, as amended (64 Stat. 558) [42 U.S.C. 901], are hereby abolished. The Secretary shall make such provisions as may be necessary in order to wind up any outstanding affairs of the Agency and offices abolished by this section which are not otherwise provided for in this reorganization plan.
Sec. 9. Interim Provisions
The President may authorize the persons who immediately prior to the time this reorganization plan takes effect occupy the offices of Federal Security Administrator, Assistant Federal Security Administrator, assistant heads of the Federal Security Agency, and Commissioner for Social Security to act as Secretary, Under Secretary, and Assistant Secretaries of Health, Education, and Welfare and as Commissioner of Social Security, respectively, until those offices are filled by appointment in the manner provided by sections 1, 2, and 4 of this reorganization plan, but not for a period of more than 60 days. While so acting, such persons shall receive compensation at the rates provided by this reorganization plan for the offices the functions of which they perform.
[Secretary and Department of Health, Education, and Welfare redesignated Secretary and Department of Health and Human Services, respectively, by 20 U.S.C. 3508. For transfer of functions and offices (relating to education) of Secretary and Department of Health, Education, and Welfare to Secretary and Department of Education, and termination of certain offices and positions, see 20 U.S.C. 3441 and 3503.]
[Under Secretary of Health and Human Services redesignated Deputy Secretary of Health and Human Services, see section 529 [title I, § 112(a)(1)] of Pub. L. 101–509, set out as a note under section 3501 of Title 42, The Public Health and Welfare.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 1 of 1953, prepared in accordance with the provisions of the Reorganization Act of 1949, as amended.
In my message of February 2, 1953, I stated that I would send to the Congress a reorganization plan defining a new administrative status for Federal activities in health, education, and social security. This plan carries out that intention by creating a Department of Health, Education, and Welfare as one of the executive departments of the Government and by transferring to it the various units of the Federal Security Agency. The Department will be headed by a Secretary of Health, Education, and Welfare, who will be assisted by an Under Secretary and two Assistant Secretaries.
The purpose of this plan is to improve the administration of the vital health, education, and social-security functions now being carried on in the Federal Security Agency by giving them departmental rank. Such action is demanded by the importance and magnitude of these functions, which affect the well-being of millions of our citizens. The programs carried on by the Public Health Service include, for example, the conduct and promotion of research into the prevention and cure of such dangerous ailments as cancer and heart disease. The Public Health Service also administers payments to the States for the support of their health services and for urgently needed hospital construction. The Office of Education collects, analyzes, and distributes to school administrators throughout the country information relating to the organization and management of educational systems. Among its other functions is the provision of financial help to school districts burdened by activities of the United States Government. State assistance to the aged, the blind, the totally disabled, and dependent children is heavily supported by grants-in-aid administered through the Social Security Administration. The old-age and survivors insurance system and child development and welfare programs are additional responsibilities of that Administration. Other offices of the Federal Security Agency are responsible for the conduct of Federal vocational rehabilitation programs and for the enforcement of food and drug laws.
There should be an unremitting effort to improve those health, education, and social-security programs which have proved their value. I have already recommended the expansion of the social-security system to cover persons not now protected, the continuation of assistance to school districts whose population has been greatly increased by the expansion of defense activities, and the strengthening of our food and drug laws.
But good intent and high purpose are not enough; all such programs depend for their success upon efficient, responsible administration. I have recently taken action to assure that the Federal Security Administrator’s views are given proper consideration in executive councils by inviting her to attend meetings of the Cabinet. Now the establishment of the new Department provided for in Reorganization Plan No. 1 of 1953 will give the needed additional assurance that these matters will receive the full consideration they deserve in the whole operation of the Government.
This need has long been recognized. In 1923, President Harding proposed a Department of Education and Welfare, which was also to include health functions. In 1924, the Joint Committee on Reorganization recommended a new department similar to that suggested by President Harding. In 1932, one of President Hoover’s reorganization proposals called for the concentration of health, education, and recreational activities in a single executive department. The President’s Committee on Administrative Management in 1937 recommended the placing of health, education, and social-security functions in a Department of Social Welfare. This recommendation was partially implemented in 1939 by the creation of the Federal Security Agency—by which action the Congress indicated its approval of the grouping of these functions in a single agency. A new department could not be proposed at that time because the Reorganization Act of 1939 prohibited the creation of additional executive departments. In 1949, the Commission on Organization of the Executive Branch of the Government proposed the creation of a department for social security and education.
The present plan will make it possible to give the officials directing the Department titles indicative of their responsibilities and salaries comparable to those received by their counterparts in other executive departments. As the Under Secretary of an executive department, the Secretary’s principal assistant will be better equipped to give leadership in the Department’s organization and management activities, for which he will be primarily responsible. The plan opens the way to further administrative improvement by authorizing the Secretary to centralize services and activities common to the several agencies of the Department. It also establishes a uniform method of appointment for the heads of the three major constituent agencies. At present, the Surgeon General and the Commissioner of Education are appointed by the President and confirmed by the Senate, while the Commissioner for Social Security is appointed by the Federal Security Administrator. Hereafter, all three will be Presidential appointees subject to Senate confirmation.
I believe, and this plan reflects my conviction, that these several fields of Federal activity should continue within the framework of a single department. The plan at the same time assures that the Office of Education and the Public Health Service retain the professional and substantive responsibilities vested by law in those agencies or in their heads. The Surgeon General, the Commissioner of Education, and the Commissioner of Social Security will all have direct access to the Secretary.
There should be in the Department an Advisory Committee on Education, made up of persons chosen by the Secretary from outside the Federal Government, which would advise the Secretary with respect to the educational programs of the Department. I recommend the enactment of legislation authorizing the defrayal of the expenses of this Committee. The creation of such a Committee as an advisory body to the Secretary will help insure the maintenance of responsibility for the public educational system in State and local governments while preserving the national interest in education through appropriate Federal action.
After investigation I have found and hereby declare that each reorganization included in Reorganization Plan No. 1 of 1953 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended. I have also found and hereby declare that by reason of these reorganizations, it is necessary to include in the reorganization plan provisions for the appointment and compensation of the new officers specified in sections 1, 2, 3, and 4 of the reorganization plan. The rates of compensation fixed for these officers are, respectively, those which I have found to prevail in respect of comparable officers in the executive branch of the Government.
Although the effecting of the reorganizations provided for in the reorganization plan will not in itself result in immediate savings, the improvement achieved in administration will in the future allow the performance of necessary services at greater savings than present operations would permit. An itemization of these savings in advance of actual experience is not practicable.
Dwight D. Eisenhower.
The White House, March 12, 1953.


REORGANIZATION PLAN NO. 2 OF 1953
Eff. June 4, 1953, 18 F.R. 3219, 67 Stat. 633, as amended Oct. 15, 1982, Pub. L. 97–325, § 8(d), 96 Stat. 1606; Oct. 13, 1994, Pub. L. 103–354, title II, § 218(e)(1), 108 Stat. 3213
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 25, 1953, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949, as amended [see 5 U.S.C. 901 et seq.].
DEPARTMENT OF AGRICULTURE
Section 1. Transfer of Functions to the Secretary
(a) Subject to the exceptions specified in subsection (b) of this section, there are hereby transferred to the Secretary of Agriculture all functions not now vested in him of all other officers, and of all agencies and employees, of the Department of Agriculture.
(b) This section shall not apply to the functions vested by the Administrative Procedure Act (5 U.S.C. 1001 et seq.) [5 U.S.C. 551 et seq. and 701 et seq.] in hearing examiners employed by the Department of Agriculture nor to the functions of (1) the corporations of the Department of Agriculture, (2) the boards of directors and officers of such corporations, (3) the Advisory Board of the Commodity Credit Corporation, or (4) the Farm Credit Administration or any agency, officer, or entity of, under, or subject to the supervision of the said Administration.
Sec. 2. Assistant Secretaries of Agriculture
[Repealed. Pub. L. 103–354, title II, § 218(e)(1), Oct. 13, 1994, 108 Stat. 3213. Section authorized appointment of two additional Assistant Secretaries of Agriculture.]
Sec. 3. Administrative Assistant Secretary
[Repealed. Pub. L. 97–325, § 8(d), Oct. 15, 1982, 96 Stat. 1606. Section authorized the appointment of an Administrative Assistant Secretary of Agriculture. See section 2212c of Title 7, Agriculture.]
Sec. 4. Delegation of Functions
(a) The Secretary of Agriculture may from time to time make such provisions as he shall deem appropriate authorizing the performance by any other officer, or by any agency or employee, of the Department of Agriculture of any function of the Secretary, including any function transferred to the Secretary by the provisions of this reorganization plan.
(b) To the extent that the carrying out of subsection (a) of this section involves the assignment of major functions or major groups of functions to major constituent organizational units of the Department of Agriculture, now or hereafter existing, or to the heads or other officers thereof, and to the extent deemed practicable by the Secretary, he shall give appropriate advance public notice of delegations of functions proposed to be made by him and shall afford appropriate opportunity for interested persons and groups to place before the Department of Agriculture their views with respect to such proposed delegations.
(c) In carrying out subsection (a) of this section the Secretary shall seek to simplify and make efficient the operation of the Department of Agriculture, to place the administration of farm programs close to the State and local levels, and to adapt the administration of the programs of the Department to regional, State, and local conditions.
Sec. 5. Incidental Transfers
The Secretary of Agriculture may from time to time effect such transfers within the Department of Agriculture of any of the records, property, and personnel affected by this reorganization plan and such transfers of unexpended balances (available or to be made available for use in connection with any affected function or agency) of appropriations, allocations, and other funds of such Department, as he deems necessary to carry out the provisions of this reorganization plan; but such unexpended balances so transferred shall be used only for the purposes for which such appropriation was originally made.
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 2 of 1953, prepared in accordance with the Reorganization Act of 1949, as amended, and providing for reorganizations in the Department of Agriculture.
Reorganization Plan No. 2 of 1953 is designed to make it possible for the Secretary of Agriculture to simplify and improve the internal organization of the Department of Agriculture. It is substantially in accord with the recommendations made in 1949 by the Commission on Organization of the Executive Branch of the Government.
With certain exceptions, Reorganization Plan No. 2 of 1953 transfers to the Secretary of Agriculture the functions now vested by law in other officers, and in the agencies and employees, of the Department. It allows the Secretary to authorize any other officer, agency, or employee of the Department to perform any function vested in the Secretary. He is directed to utilize this delegation authority in such a way as to further certain objectives set forth in the reorganization plan. Those objectives are to simplify and make effective the operation of the Department of Agriculture, to place the administration of farm programs close to the State and local levels, and to adapt the administration of the programs of the Department to regional, State, and local conditions. Further, to the extent deemed practicable by the Secretary, he is required to give appropriate advance public notice and to afford appropriate opportunity for interested persons and groups to present to the Department of Agriculture their views on such proposed delegations of the Secretary as involve assignments of major functions or major groups of functions to major constituent organizational units of the Department or their officers.
Reorganization Plan No. 2 of 1953 will permit the establishment of a clearer line of responsibility and authority from the President through the Secretary of Agriculture down to the lowest level of operations in the Department. It will make the Secretary responsible under law for activities within his Department for which he is now in fact held accountable by the President, the Congress, and the public. Also, it will enable the Secretary, from time to time, to adjust the organization of the Department in order to achieve continuous improvement in operations to meet changing conditions.
The Congress has in the past repeatedly followed the sound policy of vesting functions directly in department heads so that they can be held accountable for the performance of their agencies. In acting upon recommendations of the Commission on Organization of the Executive Branch of the Government, the Congress approved, in 1949 and 1950, a series of statutes and reorganization plans which applied that policy to all the executive departments except the Department of Defense and the Department of Agriculture. While some laws vest important functions directly in the Secretary of Agriculture, others place major functions in subordinate officers and agencies of the Department. By transferring to the Secretary the latter functions, with certain exceptions, the reorganization plan corrects the present patchwork assignment of statutory functions in the Department.
The functions excepted from transfer to the Secretary are the functions of hearing examiners under the Administrative Procedure Act; of the corporations of the Department, including their boards of directors and officers; of the Advisory Board of the Commodity Credit Corporation; and of the Farm Credit Administration and the banks, corporations, and associations supervised by it.
The exception of the hearing examiners is in accordance with the intent of the Administrative Procedure Act, and is consistent with the status of hearing examiners in other departments and agencies.
The corporations of the Department, together with their boards of directors and officers, are excepted because they have a different legal status than other constituent agencies of the Department. Bodies corporate have independent legal personalities and act in their own name rather than in the name of the Department of Agriculture or of the United States.
The same reasons which prompt the exception of the corporations of the Department make desirable the exception of the entities supervised by the Farm Credit Administration. The Farm Credit Administration itself is also excepted, since it is anticipated that general legislation covering this field will be recommended to the Congress.
The Department of Agriculture now has only one Assistant Secretary. Reorganization Plan No. 2 of 1953 provides the Secretary with two more Assistant Secretaries and an Administrative Assistant Secretary to aid him in supervising the Department. The Assistant Secretaries will be appointed by the President, by and with the advice and consent of the Senate. The Administrative Assistant Secretary will be appointed under the classified civil service by the Secretary, with the approval of the President. These methods of appointment are similar to those prevailing in other executive departments.
The Secretary will prescribe the functions to be performed by these new assistants. It is his intention to have the new Assistant Secretaries aid him in providing closer policy and program supervision over the Department of Agriculture, and to have the new Administrative Assistant Secretary perform substantially the same role as that performed by the administrative assistant secretaries in other departments. Thus, the new officers will assist the Secretary in giving continuous attention to matters which are essential for the most efficient and economical operation of the Department.
The Secretary of Agriculture has advised me that the 2 new offices of Assistant Secretary of Agriculture, and the 1 new office of Administrative Assistant Secretary of Agriculture, provided for in the reorganization plan, will merely replace existing positions in the Department, and that hence the creation of these offices will not result in any net increase in the personnel in the Department of Agriculture. He has further advised me that both the number of officers and employees in the Office of the Secretary and the aggregate of their salaries will be less than those existing prior to January 1, 1953.
The Secretary of Agriculture, aided by the Interim Agricultural Advisory Committee, has been studying the organization and functions of the Department of Agriculture. Recently the Secretary rearranged the organizational units of the Department so as to form (in addition to the Office of the Solicitor and a reorganized Foreign Agricultural Service) four major groups of agencies, each with a supervising head to whom the agencies within the group report. By so doing, the Secretary sought both to reduce the number of separate officials reporting to him and to improve coordination within the Department. Reorganization Plan No. 2 of 1953 will make it possible for the Secretary to make further internal adjustments within the Department as study and experience identify opportunities for improvement. It will thus further the better management of the affairs of the Department of Agriculture.
After investigation I have found and hereby declare that each reorganization included in Reorganization Plan No. 2 of 1953 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended.
I have found and hereby declare that it is necessary to include in the accompanying reorganization plan, by reason of reorganizations made thereby, provisions for the appointment and compensation of two Assistant Secretaries of Agriculture and an Administrative Assistant Secretary of Agriculture. The rates of compensation fixed for these officers are those which I have found to prevail in respect of comparable officers in the executive branch of the Government.
Reductions in expenditures will result from reorganizations of the Department of Agriculture made possible by the taking effect of Reorganization Plan No. 2 of 1953, but such reductions cannot be itemized at this time.
I recommend that the Congress allow the accompanying reorganization plan to become effective.
Dwight D. Eisenhower.
The White House, March 25, 1953.


REORGANIZATION PLAN NO. 3 OF 1953
Eff. June 12, 1953, 18 F.R. 3375, 67 Stat. 634
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, April 2, 1953, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949, as amended [see 5 U.S.C. 901 et seq.].
OFFICE OF DEFENSE MOBILIZATION
Section 1. Establishment of Office
(a) There is hereby established in the Executive Office of the President a new agency which shall be known as the Office of Defense Mobilization, hereinafter referred to as the “Office.”
(b) There shall be at the head of the Office a Director of the Office of Defense Mobilization, hereinafter referred to as the “Director,” who shall be appointed by the President by and with the advice and consent of the Senate and shall receive compensation at the rate of $22,500 per annum.
(c) There shall be in the Office a Deputy Director of the Office of Defense Mobilization, who shall be appointed by the President, by and with the advice and consent of the Senate, shall receive compensation at the rate of $17,500 per annum, shall perform such functions as the Director shall designate, and shall act as Director during the absence or disability of the Director or in the event of a vacancy in the office of the Director.
Sec. 2. Transfer of Functions
There are hereby transferred to the Director—
(a) All functions of the Chairman of the National Security Resources Board, including his functions as a member of the National Security Council, but excluding the functions abolished by section 5(a) of this reorganization plan.
(b) All functions under the Strategic and Critical Materials Stock Piling Act, as amended (50 U.S.C. 98 et seq.), vested in the Secretaries of the Army, Navy, Air Force, and Interior or in any of them or in any combination of them, including the functions which were vested in the Army and Navy Munitions Board by the item numbered (2) in section 6(a) of the said Act (60 Stat. 598) [50 U.S.C. 98e(a)(2)], but excluding functions vested in the Secretary of the Interior by section 7 of the said Act [50 U.S.C. 98f].
(c) The functions vested in the Munitions Board by section 4(h) of the Commodity Credit Corporation Charter Act, as amended (15 U.S.C. 714b(h)) and by section 204(e) of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 485(e)) [now 40 U.S.C. 574(c)].
(d) All functions now vested by any statute in the Director of Defense Mobilization or in the Office of Defense Mobilization provided for in Executive Order Numbered 10193 (15 F.R. 9031) [revoked by Ex. Ord. No. 10480, 18 F.R. 4939, formerly set out as a note under 50 U.S.C. App. 2153].
Sec. 3. Performance of Transferred Functions
(a) The Director may from time to time make such provisions as he shall deem appropriate authorizing the performance by any other officer, or by any agency or employee, of the Office, of any function of the Director, exclusive of the function of being a member of the National Security Council.
(b) When authorized by the Director, any function transferred to him by the provisions of this reorganization plan (exclusive of the function of being a member of the National Security Council) may be performed by the head of any agency of the executive branch of the Government or, subject to the direction and control of any such agency head, by such officers, employees, and organizational units under the jurisdiction of such agency head as such agency head may designate.
(c) In addition to the representatives who by virtue of the last sentence of section 2(a) of the Strategic and Critical Materials Stock Piling Act, as amended (50 U.S.C. 98a(a)) [former section 98a (a) of Title 50], and section 2 of this reorganization plan are designated to cooperate with the Director, the Secretary of Defense, the Secretary of the Interior, and the heads of such other agencies having functions regarding strategic or critical materials as the Director shall from time to time designate, shall each designate representatives who shall similarly cooperate with the Director.
Sec. 4. Records, Property, Personnel, and Funds
There shall be transferred with the functions transferred by this reorganization plan from the Chairman of the National Security Resources Board and the Department of Defense, respectively, so much of the rec­ords, property, personnel, and unexpended balances of appropriations, allocations, and other funds, used, held, employed, available, or to be made available in connection with the said functions, as the Director shall determine to be required for the performance of the transferred functions by the Office, but all transfers from the Department of Defense under the foregoing provisions of this section shall be subject to the approval of the Secretary of Defense.
Sec. 5. Abolition of Functions
(a) The functions of the Chairman of the National Security Resources Board under section 18 of the Universal Military Training and Service Act (50 U.S.C. App. 468), as affected by Reorganization Plan numbered 25 of 1950 (64 Stat. 1280), with respect to being consulted by and furnishing advice to the President as required by that section, are hereby abolished.
(b) So much of the functions of the Secretary of Defense under section 202(b) of the National Security Act of 1947, as amended [see 10 U.S.C. 113(b)], as consists of direction, authority, and control over functions transferred by this reorganization plan is hereby abolished.
(c) Any functions which were vested in the Army and Navy Munitions Board or which are vested in the Munitions Board with respect to serving as agent through which the Secretaries of the Army, Navy, Air Force, and Interior jointly act, under section 2(a) of the Strategic and Critical Materials Stock Piling Act, as amended [former section 98a of Title 50], are hereby abolished.
Sec. 6. Abolition of National Security Resources Board
The National Security Resources Board (established by the National Security Act of 1947, 61 Stat. 499) [50 U.S.C. 404], including the offices of Chairman and Vice Chairman of the National Security Resources Board, is hereby abolished, and the Director shall provide for winding up any outstanding affairs of the said Board or offices not otherwise provided for in this reorganization plan.
[For subsequent history relating to Office of Defense Mobilization, see 50 U.S.C. 404 and notes set out thereunder.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 4 of 1953, prepared in accordance with the provisions of the Reorganization Act of 1949, as amended.
The reorganization plan is designed to achieve two primary objectives: The first is to improve the organization of the Executive Office of the President; the second is to enable one Executive Office agency to exercise strong leadership in our national mobilization effort, including both current defense activities and readiness for any future national emergency.
The National Security Resources Board was established by the National Security Act of 1947 to advise the President concerning various aspects of future military, industrial, and civilian mobilization. The areas of responsibility assigned to the Board included the use of national and industrial resources for military and civilian needs; the sufficiency of productive facilities; the strategic relocation of industries; the mobilization and maximum utilization of manpower; and the maintenance and stabilization of the civilian economy.
The vigorous and efficient discharge of these vital functions is not well served by the simultaneous existence in the Executive Office of the President of the National Security Resources Board (charged with planning for the future) and the present Office of Defense Mobilization (charged with programs of the present). The progress of the current mobilization effort has made plain how artificial is the present separation of these functions.
Both functions should now be combined into one defense mobilization agency. Accordingly, the reorganization plan would create in the Executive Office of the President a new agency, to be known as the Office of Defense Mobilization. It would transfer to the new Office the functions of the Chairman of the National Security Resources Board and abolish that Board, including the offices of Chairman and Vice Chairman.
The reorganization plan also transfers to the new agency the statutory functions of the present Office of Defense Mobilization. These are of a minor nature, the major functions of the present Office of Defense Mobilization having been delegated to it by the President, principally under the Defense Production Act of 1950, as amended. It is my intention to transfer the latter functions to the new agency by Executive order, and to abolish the Office of Defense Mobilization established by Executive Order No. 10193. There will thus result a new agency which combines the activities of the National Security Resources Board and both the statutory and delegated functions of the heretofore existing Office of Defense Mobilization.
The proposed plan would also reorganize various activities relating to the stockpiling of strategic and critical materials. Those activities are principally provided for in the Strategic and Critical Materials Stock Piling Act, as amended. It has become increasingly apparent that the policy and program aspects of stockpiling are an integral part of mobilization planning. They should not be administered separately from plant expansion, conservation of materials, and materials procurement under the Defense Production Act of 1950, or from the duties placed in the National Security Resources Board by the National Security Act of 1947. Therefore, the reorganization plan would transfer to the Director of the new Office of Defense Mobilization responsibility for major stockpiling actions, including the determination of the nature and quantities of materials to be stockpiled. In the main, these functions are transferred from the Secretaries of the Army, Navy, and Air Force (acting jointly through the agency of the Munitions Board) and the Secretary of the Interior. The duties of the Administrator of General Services regarding the purchase of strategic and critical materials and the management of stockpiles are not affected by the reorganization plan, except that he will receive his directions, under the plan, from the Director of the Office of Defense Mobilization instead of from the Department of Defense.
This transfer of stockpiling functions will correct the present undesirable confusion of responsibilities. The functions of the heads of the military departments of the Department of Defense and the Secretary of the Interior under the Strategic and Critical Materials Stock Piling Act, as amended, are at present in considerable measure subject to other authority of delegates of the President springing from the Defense Production Act of 1950, as amended. The allocation and distribution of scarce materials among essential civilian and military activities and the continued maintenance of adequate stockpiles of strategic and critical materials are of major current importance. The reorganization plan will make possible more effective coordination and close control over the Government’s whole stockpile program. It will speed decisions. It can result in significant economies.
The Department of Defense will, of course, continue to be responsible for presenting the needs of the military services. That Department and the Department of the Interior are specifically designated in the plan as additional agencies which shall appoint representatives to cooperate with the Director of the Office of Defense Mobilization in determining which materials are strategic and critical and how much of them is to be purchased. Final authority with regard to such determination will, however, be in the Director of the Office of Defense Mobilization.
Section 5(a) of the reorganization plan withholds from transfer to the Director and abolishes the functions of the Chairman of the National Security Resources Board with regard to being consulted by and furnishing advice to the President concerning the placing of orders of mandatory precedence for articles or materials for the use of the armed forces of the United States or for the use of the Atomic Energy Commission, and with regard to determining that a plant, mine, or other facility can be readily converted to the production or furnishing of such articles or materials. These abolished functions were vested in the National Security Resources Board by section 18 of the Selective Service Act of 1948 (later renamed as the Universal Military Training and Service Act) and were transferred to the Chairman of that Board by Reorganization Plan No. 25 of 1950. The practical effect of this abolition is to obviate a statutory mandate that the President consult and advise with another officer of the executive branch of the Government.
Section 5(b) of the reorganization plan abolishes the direction, authority, and control of the Secretary of Defense over functions transferred from the Department of Defense by the reorganization plan. The Secretary’s functions in this regard are provided for in section 202(b) of the National Security Act of 1947, as amended (5 U.S.C. 171a(b)) [see 10 U.S.C. 113(b)].
Section 5(c) of the reorganization plan abolishes any functions which were vested in the Army and Navy Munitions Board or which are vested in the Munitions Board with respect to serving as the agent through which the Secretaries of the Army, Navy, Air Force, and the Interior jointly act in determining which materials are strategic and critical under the provisions of the Strategic and Critical Materials Stock Piling Act, as amended, and the quality and quantities of such materials to be stockpiled. These abolished functions are provided for in section 2(a) of the Strategic and Critical Materials Stock Piling Act, as amended.
After investigation I have found and hereby declare that each reorganization included in Reorganization Plan No. 3 of 1953 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended. I have also found and hereby declare that by reason of these reorganizations it is necessary to include in the reorganization plan provisions for the appointment and compensation of a Director and a Deputy Director of the Office of Defense Mobilization. The rates of compensation fixed for these officers are, respectively, those which I have found to prevail in respect of comparable officers of the executive branch of the Government.
The reorganization plan will permit better organization and management of the Federal programs relating to materials and requirements and will thus help to achieve the maximum degree of mobilization readiness at the least possible cost. It is not practicable, however, to itemize, in advance of actual experience, the reductions of expenditures to be brought about by the taking effect of the reorganizations included in Reorganization Plan No. 3 of 1953.
I urge that the Congress allow the proposed reorganization plan to become effective.
Dwight D. Eisenhower.
The White House, April 2, 1953.


REORGANIZATION PLAN NO. 4 OF 1953
Reorg. Plan No. 4 of 1953, 18 F.R. 3577, 67 Stat. 636, which related to the Department of Justice, was repealed by Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 662. See sections 506 and 508 of Title 28, Judiciary and Judicial Procedure.


REORGANIZATION PLAN NO. 5 OF 1953
Eff. June 30, 1953, 18 F.R. 3741, 67 Stat. 637
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, April 30, 1953, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949, as amended [see 5 U.S.C. 901 et seq.].
THE EXPORT-IMPORT BANK OF WASHINGTON
Section 1. The Managing Director
There is hereby established the office of Managing Director of the Export-Import Bank of Washington, hereinafter referred to as the Managing Director. The Managing Director shall be appointed by the President by and with the advice and consent of the Senate, and shall receive compensation at the rate of $17,500 per annum.
Sec. 2. Deputy Director
There is hereby established the office of Deputy Director of the Export-Import Bank of Washington. The Deputy Director shall be appointed by the President by and with the advice and consent of the Senate, shall receive compensation at the rate of $16,000 per annum, shall perform such functions as the Managing Director may from time to time prescribe, and shall act as Managing Director during the absence or disability of the Managing Director or in the event of a vacancy in the office of Managing Director.
Sec. 3. Assistant Director
There is hereby established the office of Assistant Director of the Export-Import Bank of Washington. The Assistant Director shall be appointed by the Managing Director under the classified civil service, shall receive compensation at the rate now or hereafter fixed by law for grade GS–18 of the general schedule established by the Classification Act of 1949, as amended [5 U.S.C. 5332], and shall perform such functions as the Managing Director may from time to time prescribe.
Sec. 4. Functions Transferred to the Managing Director
All functions of the Board of Directors of the Export-Import Bank of Washington are hereby transferred to the Managing Director.
Sec. 5. General Policies
The National Advisory Council on International Monetary and Financial Problems shall from time to time establish general lending and other financial policies which shall govern the Managing Director in the conduct of the lending and other financial operations of the bank.
Sec. 6. Performance of Transferred Functions
The Managing Director may from time to time make such provisions as he deems appropriate authorizing the performance of any of the functions of the Managing Director by any other officer, or by any agency or employee, of the bank.
Sec. 7. Abolition
The following are hereby abolished: (1) The Board of Directors of the Export-Import Bank of Washington, including the offices of the members thereof provided for in section 3(a) of the Export-Import Bank Act of 1945, as amended [12 U.S.C. 635a(a)]; (2) the Advisory Board of the Bank, together with the functions of the said Advisory Board; and (3) the function of the Chairman of the Board of Directors of the Export-Import Bank of Washington of being a member of the National Advisory Council on International Monetary and Financial Problems. The Managing Director shall make such provisions as may be necessary for winding up any outstanding affairs of the said abolished boards and offices not otherwise provided for in this reorganization plan.
Sec. 8. Effective Date
Sections 3 to 7, inclusive, of this reorganization plan shall become effective when the Managing Director first appointed hereunder enters upon office pursuant to the provisions of this reorganization plan.
[A Board of Directors was reestablished for the Export-Import Bank of Washington by section 1 of act Aug. 9, 1954, ch. 660, 68 Stat. 677, amending 12 U.S.C. 635a. The Board had previously been abolished and its functions transferred to the Managing Director of the Bank by Reorg. Plan No. 5 of 1953, set out above. The 1953 Reorg. Plan was superseded by sections 1, 4 of act Aug. 9, 1954. See 12 U.S.C. 635a and 1954 Amendment and Effective Date of 1954 Amendment notes thereunder. The “Export-Import Bank of Washington” was renamed the “Export-Import Bank of the United States” by Pub. L. 90–267, § 1(a), Mar. 13, 1968, 82 Stat. 47.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 5 of 1953, prepared in accordance with the provisions of the Reorganization Act of 1949, as amended.
The purpose of the reorganization plan is to simplify the organization and strengthen the administration of the Export-Import Bank of Washington by providing for a single Managing Director at the head of the bank. The management of the bank is now vested in a Board of Directors consisting of four full-time members and the Secretary of State, ex officio. The functions performed by the Board are essentially of an executive nature and are comparable to those vested in the heads of other executive agencies. Experience has demonstrated that the most effective performance of executive functions is more likely to be obtained under a single administrator than under a board.
The plan concentrates authority and responsibility for bank operations in the Managing Director. Safeguards are provided in the plan and in existing law, however, to assure that the bank follows sound lending and financial policies and that its activities are coordinated with those of other Government agencies having international responsibilities. Under the plan, the National Advisory Council on International Monetary and Financial Problems is authorized to establish the general lending and other financial policies which shall govern the operations of the bank. The Council is composed of the Secretary of the Treasury, as chairman, the Secretary of State, the Secretary of Commerce, the Chairman of the Board of Governors of the Federal Reserve System, and the Director for Mutual Security.
At present the Board of Directors is not only subject to policy guidance by the National Advisory Council, under the provisions of the Bretton Woods Agreements Act, but is also required to consult with the Advisory Board for the Export-Import Bank, created by the Export-Import Bank Act, on major questions of policy and to receive recommendations from that Board. The composition of the Advisory Board largely parallels that of the Council. The differences are that only the latter includes the Director for Mutual Security as a member and that the Chairman of the Board of Directors of the Export-Import Bank is the Chairman of the Advisory Board whereas the Secretary of the Treasury serves as the Chairman of the Council. Because of the similarity of the composition of the Advisory Board and Council, and of their functions as respects the bank, the reorganization plan abolishes the Advisory Board. It also abolishes the functions of the Advisory Board (conferred by sec. 3(d) of the Export-Import Bank Act of 1945).
The reorganization plan also provides for the abolition of the functions of the Chairman of the Board of Directors of the Export-Import Bank of Washington with respect to his membership on the National Advisory Council on International Monetary and Financial Problems. The function of membership is conferred upon the Chairman by section 4 of the Bretton Woods Agreements Act, as amended. I contemplate that the Managing Director of the Export-Import Bank of Washington will participate as a nonvoting member of the National Advisory Council in relation to matters of concern to the bank. I believe there is merit in reducing the size of the Council and also believe that the interests of the bank can be properly placed before the Council without conferring full Council membership on the Managing Director of the Bank.
Under the reorganization plan the Export-Import Bank of Washington will continue in its status of a corporate entity, and independent agency, in the executive branch of the Government. The President will retain authority to terminate or modify any delegation or assignment of function made by the President to the bank or to any of its agencies or officers.
After investigation I have found and hereby declare that each reorganization included in Reorganization Plan No. 5 of 1953 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended. I also have found and hereby declare that by reason of these reorganizations it is necessary to include in the reorganization plan provision for the appointment and compensation of the new officers specified in sections 1, 2, and 3 of the reorganization plan. The rates of compensation fixed for these officers are, respectively, those which I have found to prevail in respect of comparable officers in the executive branch of the Government.
The taking effect of Reorganization Plan No. 5 of 1953 will accomplish a small immediate reduction of expenditures, since it will substitute 1 Managing Director, together with a deputy and assistant, for a Board which includes 4 full-time members. Other reductions in expenditures will probably be brought about also, through increased economy and efficiency in the performance of necessary services of the bank resulting from the simplification of its organization, but such reductions cannot be itemized in advance of actual experience.
Dwight D. Eisenhower.
The White House, April 30, 1953.


REORGANIZATION PLAN NO. 6 OF 1953
Eff. June 30, 1953, 18 F.R. 3743, 67 Stat. 638, as amended Aug. 6, 1958, Pub. L. 85–559, § 10(b), 72 Stat. 521; Sept. 7, 1962, Pub. L. 87–651, title III, § 307C, 76 Stat. 526
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, April 30, 1953, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949, as amended [see 5 U.S.C. 901 et seq.].
DEPARTMENT OF DEFENSE
Section 1. Transfers of Functions
(a) All functions of the Munitions Board, the Research and Development Board, the Defense Supply Management Agency, and the Director of Installations are hereby transferred to the Secretary of Defense.
(b) The selection of the Director of the Joint Staff by the Joint Chiefs of Staff, and his tenure, shall be subject to the approval of the Secretary of Defense.
(c) The selection of the members of the Joint Staff by the Joint Chiefs of Staff, and their tenure, shall be subject to the approval of the Chairman of the Joint Chiefs of Staff.
(d) The functions of the Joint Chiefs of Staff with respect to managing the Joint Staff and the Director thereof are hereby transferred to the Chairman of the Joint Chiefs of Staff.
Sec. 2. Abolition of Agencies and Functions
(a) There are hereby abolished the Munitions Board, the Research and Development Board, and the Defense Supply Management Agency.
(b) The offices of Chairman of the Munitions Board, Chairman of the Research and Development Board, Director of the Defense Supply Management Agency, Deputy Director of the Defense Supply Management Agency, and Director of Installations are hereby abolished.
(c) The Secretary of Defense shall provide for winding up any outstanding affairs of the said abolished agency, boards, and offices, not otherwise provided for in this reorganization plan.
(d) The function of guidance to the Munitions Board in connection with strategic and logistic plans as required by section 213(c) of the National Security Act of 1947, as amended [former 5 U.S.C. 171h], is hereby abolished.
Sec. 3. Assistant Secretaries of Defense
[Repealed. Pub. L. 85–599, § 10(b), Aug. 6, 1958, 72 Stat. 521, eff. six months after Aug. 6, 1958. Section authorized appointment of six additional Assistant Secretaries and prescribed their duties and compensation.]
Sec. 4. General Counsel
[Repealed. Pub. L. 87–651, title III, § 307C, Sept. 7, 1962, 76 Stat. 526. Section authorized appointment of a General Counsel for the Department of Defense. See 10 U.S.C. 140.]
Sec. 5. Performance of Functions
[Repealed. Pub. L. 87–651, title III, § 307C, Sept. 7, 1962, 76 Stat. 526. Section authorized the Secretary of Defense from time to time to make such provisions as he deemed appropriate authorizing the performance by any other officer, or by any agency or employee, of the Department of any function of the Secretary.]
Sec. 6. Miscellaneous Provisions
(a) The Secretary of Defense may from time to time effect such transfers within the Department of Defense of any of the records, property, and personnel affected by this reorganization plan, and such transfers of unexpended balances (available or to be made available for use in connection with any affected function or agency) of appropriations, allocations, and other funds of such Department, as he deems necessary to carry out the provisions of this reorganization plan.
(b) Nothing herein shall affect the compensation of the Chairman of the Military Liaison Committee (63 Stat. 762).
Message of the President
To the Congress of the United States:
I address the Congress on a subject which has been of primary interest to me throughout all the years of my adult life—the defense of our country.
As a former soldier who has experienced modern war at first hand, and now as President and Commander in Chief of the Armed Forces of the United States, I believe that our Defense Establishment is in need of immediate improvement. In this message I indicate actions which we are taking, and must yet take, to assure the greater safety of America.
Through the years our Nation has warded off all enemies. We have defended ourselves successfully against those who have waged war against us. We enjoy, as a people, a proud tradition of triumph in battle.
We are not, however, a warlike people. Our historic goal is peace. It shall ever be peace—peace to enjoy the freedom we cherish and the fruits of our labors. We maintain strong military forces in support of this supreme purpose, for we believe that in today’s world only properly organized strength may altogether avert war.
Because we are not a military-minded people, we have sometimes failed to give proper thought to the problems of the organization and adequacy of our Armed Forces. Past periods of international stress and the actual outbreaks of wars have found us poorly prepared. On such occasions we have had to commit to battle insufficient and improperly organized military forces to hold the foe until our citizenry could be more fully mobilized and our resources marshaled. We know that we cannot permit a repetition of those conditions.
Today we live in a perilous period of international affairs. Soviet Russia and her allies have it within their power to join with us in the establishment of a true peace or to plunge the world into global war. To date they have chosen to conduct themselves in such a way that these are years neither of total war nor total peace.
We in the United States have, therefore, recently embarked upon the definition of a new, positive foreign policy. One of our basic aims is to gain again for the free world the initiative in shaping the international conditions under which freedom can thrive. Essential to this endeavor is the assurance of an alert, efficient, ever-prepared Defense Establishment.
Today our international undertakings are shared by the free peoples of other nations. We find ourselves in an unparalleled role of leadership of free men everywhere. With this leadership have come new responsibilities. With the basic purpose of assuring our own security and economic viability, we are helping our friends to protect their lives and liberties. And one major help that we may give them is reliance upon our own Military Establishment.
Today also witnesses one of history’s times of swiftest advance in scientific achievements. These developments can accomplish wonders in providing a healthier and happier life for us all. But—converted to military uses—they threaten new, more devastating terrors in war. These simple, inescapable facts make imperative the maintenance of a defense organization commanding the most modern technological instruments in our arsenal of weapons.
In providing the kind of military security that our country needs, we must keep our people free and our economy solvent. We must not endanger the very things we seek to defend. We must not create a nation mighty in arms that is lacking in liberty and bankrupt in resources. Our armed strength must continue to rise from the vigor of a free people and a prosperous economy.
Recognizing all these national and international demands upon our Military Establishment, we must remain ever mindful of three great objectives in organizing our defense.
First: Our Military Establishment must be founded upon our basic constitutional principles and traditions. There must be a clear and unchallenged civilian responsibility in the Defense Establishment. This is essential not only to maintain democratic institutions, but also to protect the integrity of the military profession. Basic decisions relating to the military forces must be made by politically accountable civilian officials. Conversely, professional military leaders must not be thrust into the political arena to become the prey of partisan politics. To guard these principles, we must recognize and respect the clear lines of responsibility and authority which run from the President, through the Secretary of Defense and the Secretaries of the military departments, over the operations of all branches of the Department of Defense.
Second: Effectiveness with economy must be made the watchwords of our defense effort. To maintain an adequate national defense for the indefinite future, we have found it necessary to devote a larger share of our national resources than any of us have heretofore anticipated. To protect our economy, maximum effectiveness at minimum cost is essential.
Third: We must develop the best possible military plans. These plans must be sound guides to action in case of war. They must incorporate the most competent and considered thinking from every point of view—military, scientific, industrial, and economic.
To strengthen civilian control by establishing clear lines of accountability, to further effectiveness with economy, and to provide adequate planning for military purposes—these were primarily objectives of the Congress in enacting the National Security Act of 1947 and strengthening it in 1949.
Now much has happened which makes it appropriate to review the workings of those basic statutes. Valuable lessons have been learned through 6 years of trial by experience. Our top military structure has been observed under changing conditions. The military action in Korea, the buildup of our forces everywhere, the provision of military aid to other friendly nations, and the participation of United States Armed Forces in regional collective security arrangements, such as those under the North Atlantic Treaty Organization—all these have supplied sharp tests of our military organization. Today, in making my specific recommendations, I have also had the benefit of the report prepared by the Committee on Department of Defense Organization established by the Secretary of Defense 3 months ago.
The time is here, then, to work to perfect our Military Establishment without delay.
I
The first objective, toward which immediate actions already are being directed, is clarification of lines of authority within the Department of Defense so as to strengthen civilian responsibility.
I am convinced that the fundamental structure of our Department of Defense and its various component agencies as provided by the National Security Act, as amended, is sound. None of the changes I am proposing affects that basic structure, and this first objective can and will be attained without any legislative change.
With my full support, the Secretary of Defense must exercise over the Department of Defense the direction, authority, and control which are vested in him by the National Security Act. He should do so through the basic channels of responsibility and authority prescribed in that act—through the three civilian Secretaries of the Army, the Navy, and the Air Force, who are responsible to him for all aspects of the respective military departments (except for the legal responsibility of the Joint Chiefs of Staff to advise the President in military matters). No function in any part of the Department of Defense, or in any of its component agencies, should be performed independent of the direction, authority, and control of the Secretary of Defense. The Secretary is the accountable civilian head of the Department of Defense, and, under the law, my principal assistant in all matters relating to the Department. I want all to know that he has my full backing in that role.
To clarify a point which has led to considerable confusion in the past, the Secretary of Defense, with my approval, will shortly issue a revision of that portion of the 1948 memorandum commonly known as the Key West agreement, which provides for a system of designating executive agents for unified commands. Basic decisions with respect to the establishment and direction of unified commands are made by the President and the Secretary of Defense, upon the recommendation of the Joint Chiefs of Staff in their military planning and advisory role. But the provision of the Key West agreement, under which the Joint Chiefs of Staff designate one of their members as an executive agent for each unified command, has led to considerable confusion and misunderstanding with respect to the relationship of the Joint Chiefs of Staff to the Secretary of Defense, and the relationship of the military chief of each service to the civilian Secretary of his military department.
Hence, the Secretary of Defense, with my approval, is revising the Key West agreement to provide that the Secretary of Defense shall designate in each case a military department to serve as the executive agent for a unified command. Under this new arrangement the channel of responsibility and authority to a commander of a unified command will unmistakably be from the President to the Secretary of Defense to the designated civilian Secretary of a military department. This arrangement will fix responsibility along a definite channel of accountable civilian officials as intended by the National Security Act.
It will be understood, however, that, for the strategic direction and operational control of forces and for the conduct of combat operations, the military chief of the designated military department will be authorized by the Secretary of Defense to receive and transmit reports and orders and to act for that department in its executive agency capacity. This arrangement will make it always possible to deal promptly with emergency or wartime situations. The military chief will clearly be acting in the name and by the direction of the Secretary of Defense. Promulgated orders will directly state that fact.
By taking this action to provide clearer lines of responsibility and authority for the exercise of civilian control, I believe we will make significant progress toward increasing proper accountability in the top levels of the Department of Defense.
II
Our second major objective is effectiveness with economy. Although the American people, throughout their history, have hoped to avoid supporting large military forces, today we must obviously maintain a strong military force to ward off attack, at a moment’s notice, by enemies equipped with the most devastating weapons known to modern science. This need for immediate preparedness makes it all the more imperative to see that the Nation maintains effective military forces in the manner imposing the minimum burden on the national economy.
In an organization the size of the Department of Defense, true effectiveness with economy can be attained only by decentralization of operations, under flexible and effective direction and control from the center. I am impressed with the determination of the Secretary of Defense to administer the Department on this basis and to look to the Secretaries of the three military departments as his principal agents for the management and direction of the entire defense enterprise.
Such a system of decentralized operations, however, requires, for sound management, flexible machinery at the top. Unfortunately, this is not wholly possible in the Department of Defense as now established by law. Two principal fields of activity are rigidly assigned by law to unwieldy boards which—no matter how much authority may be centralized in their respective chairmen—provide organizational arrangements too slow and too clumsy to serve as effective management tools for the Secretary. In addition, other staff agencies have been set up in the Office of the Secretary of Defense and their functions prescribed by law, thus making it difficult for the Secretary to adjust his staff arrangements to deal with new problems as they arise, or to provide for flexible cooperation among the several staff agencies.
Accordingly, I am transmitting today to the Congress a reorganization plan which is designed to provide the Secretary of Defense with a more efficient staff organization. The plan calls for the abolition of the Munitions Board, the Research and Development Board, the Defense Supply Management Agency, and the office of Director of Installations and vests their functions in the Secretary of Defense. At the same time the plan authorizes the appointment of new Assistant Secretaries of Defense to whom the Secretary of Defense intends to assign the functions now vested in the agencies to be abolished and certain other functions now assigned to other officials. Specifically, the reorganization plan provides for 6 additional Assistant Secretaries—3 to whom the Secretary will assign the duties now performed by the 2 Boards (based on a redistribution of staff functions), 2 who will be utilized to replace individual officials who presently hold other titles, and 1 to be assigned to a position formerly but no longer filled by an Assistant Secretary. The new Assistant Secretary positions are required in order to make it possible to bring executives of the highest type to the Government service and to permit them to operate effectively and with less personnel than at present. In addition, the plan also provides that, in view of the importance of authoritative legal opinions and interpretations, the office of General Counsel be raised to a statutory position with rank substantially equivalent to that of an Assistant Secretary.
The abolition of the present statutory staff agencies and the provision of the new Assistant Secretaries to aid the Secretary of Defense will be the key to the attainment of increased effectiveness at low cost in the Department of Defense. These steps will permit the Secretary to make a thorough reorganization of the nonmilitary staff agencies in his office. He will be able to establish truly effective and vigorous staff units under the leadership of the Assistant Secretaries. Each Assistant Secretary will function as a staff head within an assigned field of responsibility.
Without imposing themselves in the direct lines of responsibility and authority between the Secretary of Defense and the Secretaries of the three military departments, the Assistant Secretaries of Defense will provide the Secretary with a continuing review of the programs of the Defense Establishment and help him institute major improvements in their execution. They will be charged with establishing systems, within their assigned fields, for obtaining complete and accurate information to support recommendations to the Secretary. The Assistant Secretaries will make frequent inspection visits to our farflung installations and check for the Secretary the effectiveness and efficiency of operations in their assigned fields.
Other improvements are badly needed in the Departments of the Army, the Navy, and the Air Force. Accordingly, the Secretary of Defense is initiating studies by the three Secretaries of the military departments of the internal organization of their departments with a view toward making those Secretaries truly responsible administrators, thereby obtaining greater effectiveness and attaining economies wherever possible. These studies will apply to the organization of the military departments some of the same principles of clearer lines of accountability which we are applying to the Department of Defense as a whole.
Immediate attention will also be given to studying improvements of those parts of the military departments directly concerned with the procurement and distribution of munitions and supplies and the inventory and accounting systems within each military department. We must take every step toward seeing that our Armed Forces are adequately supplied at all times with the materials essential for them to carry on their operations in the field. Necessary to this effort is a reorganization of supply machinery in the military departments. These studies of the organization of the military departments have my full support.
One other area for improved effectiveness is civilian and military personnel management. In this area certain specialized studies and actions are desirable. Accordingly, I have directed the Secretary of Defense to organize a study of the problems of attracting and holding competent career personnel—civilian and military—in the Department of Defense. As a part of this study, an examination of the Officer Personnel Act of 1947 and its practical administration will be undertaken to see if any changes are needed. I am directing that this study also include a review of statutes governing the retirement of military officers aimed at eliminating those undesirable provisions which force the early retirement of unusually capable officers who are willing to continue on active service.
The Secretary of Defense, with my approval, is issuing revised orders relating to the preparing and signing of efficiency reports for military personnel who serve full time in the Office of the Secretary, and new instructions to the military departments to guide selection boards in their operations. These actions are aimed at giving full credit to military officers serving in the Office of the Secretary of Defense for their work for the Department of Defense as a whole. Henceforth, civilian officials who have military officers detailed to their offices on a full-time basis will be responsible for filling out and signing the formal efficiency reports for such officers for the period of such service. In the case of officers serving in the Office of the Secretary of Defense, no other efficiency reports for such service will be maintained. The Secretary of each military department is being instructed to direct the boards convened in his department for the selection of military officers for promotion, to give the same weight to service in the Office of the Secretary of Defense and the efficiency reports from that Office as to service in the military department staff and to efficiency reports of departmental officers. These actions are desirable in order to reward military officers equally for service on behalf of the Department of Defense and service on the staff of a military department.
These actions and others which will be undertaken are aimed at a more effective and efficient Department of Defense; indeed, actions toward this objective will be continuous.
The impact of all these measures will be felt through the whole structure of the Department of Defense, its utilization of millions of personnel and billions of dollars. A simple token testimony to this is this fact: in the Office of the Secretary of Defense alone a staff reduction of approximately 500 persons will be effected.
III
Our third broad objective is to improve our machinery for strategic planning for national security. Certain actions toward this end may be taken administratively to improve the organization and procedures within the Department of Defense. Other changes are incorporated in the reorganization plan transmitted to the Congress today.
The Joint Chiefs of Staff, as provided in the National Security Act of 1947, are not a command body but are the principal military advisers to the President, the National Security Council, and the Secretary of Defense. They are responsible for formulating the strategic plans by which the United States will cope with the challenge of any enemy. The three members of the Joint Chiefs of Staff who are the military chiefs of their respective services are responsible to their Secretaries for the efficiency of their services and their readiness for war.
These officers are clearly overworked, and steps must be devised to relieve them of time-consuming details of minor importance. They must be encouraged to delegate lesser duties to reliable subordinate individuals and agencies in both the Joint Chiefs of Staff structure and in their military-department staffs. One of our aims in making more effective our strategic planning machinery, therefore, is to improve the organization and procedures of the supporting staff of the Joint Chiefs of Staff so that the Chiefs, acting as a body, will be better able to perform their roles as strategic planners and military advisers.
Our military plans are based primarily on military factors, but they must also take into account a wider range of policy and economic factors, as well as the latest developments of modern science. Therefore, our second aim in assuring the very best strategic planning is to broaden the degree of active participation of other persons and units at the staff level in the consideration of matters before the Joint Chiefs of Staff and to bring to bear more diversified and expert skills.
The reorganization plan transmitted to the Congress today is designed—without detracting from the military advisory functions of the Joint Chiefs of Staff as a group—to place upon the Chairman of the Joint Chiefs of Staff greater responsibility for organizing and directing the subordinate structure of the Joint Chiefs of Staff in such a way as to help the Secretary of Defense and the Joint Chiefs of Staff discharge their total responsibilities.
Specifically, the reorganization plan makes the Chairman of the Joint Chiefs of Staff responsible for managing the work of the Joint Staff and its Director. The Joint Staff is, of course, a study-and-reporting body serving the Joint Chiefs of Staff. The plan makes the service of the Director of the Joint Staff subject to the approval of the Secretary of Defense. It also makes the service of officers on the Joint Staff subject to the approval of the Chairman of the Joint Chiefs of Staff. These new responsibilities of the Chairman are in consonance with his present functions of serving as the presiding officer of the Joint Chiefs of Staff, providing agenda for meetings, assisting the Joint Chiefs of Staff to perform their duties as promptly as practicable, and keeping the Secretary of Defense and the President informed of issues before the Joint Chiefs of Staff. In addition, the proposed changes will relieve the Joint Chiefs of Staff, as a body, of a large amount of administrative detail involved in the management of its subordinate committee and staff structure.
In support of our second aim, broadened participation in strategic planning, the Secretary of Defense will direct the Chairman of the Joint Chiefs of Staff to arrange for the fullest cooperation of the Joint Staff and the subcommittees of the Joint Chiefs of Staff with other parts of the Office of the Secretary of Defense in the early stages of staff work on any major problem. If necessary, to aid in this additional burden, an Assistant or Deputy Director of the Joint Staff will be designated to give particular attention to this staff collaboration. Thus, at the developmental stages of important staff studies by the subordinate elements of the Joint Chiefs of Staff, there will be a proper integration of the views and special skills of the other staff agencies of the Department, such as those responsible for budget, manpower, supply, research, and engineering. This action will assure the presentation of improved staff products to the Joint Chiefs of Staff for their consideration.
Also, special attention will be given to providing for the participation of competent civilian scientists and engineers within the substructure of the Joint Chiefs of Staff. Such participants will be able to contribute a wide range of scientific information and knowledge to our strategic planning.
Only by including outstanding civilian experts in the process of strategic planning can our military services bring new weapons rapidly into their established weapons systems, make recommendations with respect to the use of new systems of weapons in the future war plans, and see that the whole range of scientific information and knowledge of fundamental cost factors are taken into account in strategic planning.
Taken together, the changes included in the reorganization plan and the several administrative actions should go a long way toward improving the strategic planning machinery of the Joint Chiefs of Staff, and lead to the development of plans based on the broadest conception of the overall national interest rather than the particular desires of the individual services.
I transmit herewith Reorganization Plan No. 6 of 1953, prepared in accordance with the Reorganization Act of 1949, as amended, and providing for reorganizations in the Department of Defense.
After investigation I have found and hereby declare that each reorganization included in Reorganization Plan No. 6 of 1953 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended.
I have found and hereby declare that it is necessary to include in the accompanying reorganization plan, by reason of reorganizations made thereby, provisions for the appointment and compensation of six additional Assistant Secretaries of Defense and a General Counsel of the Department of Defense. The rates of compensation fixed for these officers are those which I have found to prevail in respect to comparable officers in the executive branch of the Government.
The statutory authority for the exercise of the function of guidance to the Munitions Board in connection with strategic and logistic plans, abolished by section 2(d) of the reorganization plan, is section 213(c) of the National Security Act of 1947, as amended.
The taking effect of the reorganizations included in Reorganization Plan No. 6 of 1953 is expected to result in a more effective, efficient, and economical performance of functions in the Department of Defense. It is impracticable to specify or itemize at this time the reduction of expenditures which it is probable will be brought about by such taking effect.
The Congress is a full partner in actions to strengthen our Military Establishment. Jointly we must carry forward a sound program to keep America strong. The Congress and the President, acting in their proper spheres, must perform their duties to the American people in support of our highest traditions. Should, for any reason, the national military policy become a subject of partisan politics, the only loser would be the American people.
We owe it to all the people to maintain the best Military Establishment that we know how to devise. There are none, however, to whom we owe it more than the soldiers, the sailors, the marines, and the airmen in uniform whose lives are pledged to the defense of our freedom.
Dwight D. Eisenhower.
The White House, April 30, 1953.


REORGANIZATION PLAN NO. 7 OF 1953
Reorg. Plan No. 7 of 1953, 18 F.R. 4541, 67 Stat. 639, which established the Foreign Operations Administration and transferred certain functions to the Director, including functions of the Director for Mutual Security, was repealed by Pub. L. 87–195, pt. III, § 642(a)(1), Sept. 4, 1961, 75 Stat. 460.


REORGANIZATION PLAN NO. 8 OF 1953
Eff. Aug. 1, 1953, 18 F.R. 4542, 67 Stat. 642, as amended act June 28, 1955, ch. 189, § 12(c)(21), 69 Stat. 183; Reorg. Plan No. 2 of 1977, § 9(b), eff. Oct. 11, 1977, 42 F.R. 62461, 91 Stat. 1639
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, June 1, 1953, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949, as amended [see 5 U.S.C. 901 et seq.].
UNITED STATES INFORMATION AGENCY
Section 1. Establishment of Agency
[Superseded. Reorg. Plan No. 2 of 1977, § 9(b), eff. Oct. 11, 1977, 42 F.R. 62461, 91 Stat. 1639. Section was amended by act June 28, 1955, ch. 189, § 12(c)(21), 69 Stat. 183 and related to the establishment of the United States Information Agency.]
Sec. 2. Transfer of Functions
(a) Subject to subsection (c) of this section, there are hereby transferred to the Director (1) the functions vested in the Secretary of State by Title V of the United States Information and Educational Exchange Act of 1948, as amended [22 U.S.C. 1461, 1462], and so much of functions with respect to the interchange of books and periodicals and aid to libraries and community centers under sections 202 and 203 of the said Act [22 U.S.C. 1447, 1448] as is an integral part of information programs under that Act [22 U.S.C. 1431–1479], together with so much of the functions vested in the Secretary of State by other provisions of the said Act [22 U.S.C. 1431 to 1479] as is incidental to or is necessary for the performance of the functions under Title V and sections 202 and 203 transferred by this section, and (2) [Superseded. Reorg. Plan No. 2 of 1977, § 9(b), eff. Oct. 11, 1977, 42 F.R. 62461, 91 Stat. 1639. Paragraph related to functions of the Secretary of State with respect to information programs relating to Germany and Austria.]
(b) [Superseded. Reorg. Plan No. 2 of 1977, § 9(b), eff. Oct. 11, 1977, 42 F.R. 62461, 91 Stat. 1639. Subsection related to the transfer to the Director of functions vested in the Director for Mutual Security by the Mutual Security Act of 1951, as amended, act Oct. 10, 1951, ch. 479, 65 Stat. 373, which related to foreign information programs, as provided for in 22 U.S.C. 1652.
(c)(1) The Secretary of State shall direct the policy and control the content of a program, for use abroad, on official United States positions, including interpretations of current events, identified as official positions by an exclusive descriptive label.
(2) The Secretary of State shall continue to provide to the Director on a current basis full guidance concerning the foreign policy of the United States.
(3) [Superseded. Reorg. Plan No. 2 of 1977, § 9(b), eff. Oct. 11, 1977, 42 F.R. 62461, 91 Stat. 1639. Paragraph provided that nothing in subsec. (c) of this section was to affect the functions of the Secretary of State with respect to conducting negotiations with other governments.]
(d) To the extent the President deems it necessary in order to carry out the functions transferred by the foregoing provisions of this section, he may authorize the Director to exercise, in relation to the respective functions so transferred, any authority or part thereof available by law, including appropriation acts, to the Secretary of State, the Director for Mutual Security, or the Director of the Foreign Operations Administration, in respect of the said transferred functions.
Sec. 3. Performance of Transferred Functions
[Superseded. Reorg. Plan No. 2 of 1977, § 9(b), eff. Oct. 11, 1977, 42 F.R. 62461, 91 Stat. 1639. Section related to the performance of transferred functions.]
Sec. 4. Incidental Transfers
[Superseded. Reorg. Plan No. 2 of 1977, § 9(b), eff. Oct. 11, 1977, 42 F.R. 62461, 91 Stat. 1639. Section related to incidental transfers.]
Sec. 5. Interim Provisions
[Superseded. Reorg. Plan No. 2 of 1977, § 9(b), eff. Oct. 11, 1977, 42 F.R. 62461, 91 Stat. 1639. Section related to interim provisions.]
[The United States Information Agency was abolished and replaced by the International Communication Agency pursuant to Reorg. Plan No. 2 of 1977, 42 F.R. 62461, 91 Stat. 1636, effective on or before July 1, 1978, at such time as specified by the President. The International Communication Agency was redesignated the United States Information Agency by section 303 of Pub. L. 97–241, title III, Aug. 24, 1982, 96 Stat. 291, set out as a note under section 1461 of Title 22, Foreign Relations and Intercourse. For abolition of United States Information Agency (other than Broadcasting Board of Governors and International Broadcasting Bureau), transfer of functions, and treatment of references thereto, see sections 6531, 6532, and 6551 of Title 22.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 8 of 1953, prepared in accordance with the Reorganization Act of 1949, as amended, and providing for the reorganization of foreign information functions. My reasons for proposing this plan are stated in another message transmitted to the Congress today.
After investigation, I have found and hereby declare that each reorganization included in Reorganization Plan No. 8 of 1953 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended. I have also found and hereby declare that it is necessary to include in the accompanying reorganization plan, by reason of reorganizations made thereby, provisions for the appointment and compensation of officers specified in section 1 of the plan. The rates of compensation fixed for these officers are, respectively, those which I have found to prevail in respect of comparable officers in the executive branch of the Government.
I expect that the improved organizational arrangement provided for in Reorganization Plan No. 8 of 1953 will lead to substantial economies and significantly improved effectiveness of administration. It is not practicable, however, to itemize at this time the reductions in expenditures which will probably be brought about by the taking effect of the reorganizations included in the reorganization plan.
Dwight D. Eisenhower.
The White House, June 1, 1953.


REORGANIZATION PLAN NO. 9 OF 1953
Eff. Aug. 1, 1953, 18 F.R. 4543, 67 Stat. 644
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, June 1, 1953, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949, as amended [see 5 U.S.C. 901 et seq.].
COUNCIL OF ECONOMIC ADVISERS
The functions vested in the Council of Economic Advisers by section 4(b) of the Employment Act of 1946 (60 Stat. 24) [15 U.S.C. 1023(b)], and so much of the functions vested in the Council by section 4(c) of that Act [15 U.S.C. 1023(c)] as consists of reporting to the President with respect to any function of the Council under the said section 4(c) [15 U.S.C. 1023(c)], are hereby transferred to the Chairman of the Council of Economic Advisers. The position of Vice Chairman of the Council of Economic Advisers, provided for in the last sentence of section 4(a) of the said Act [15 U.S.C. 1023(a)], is hereby abolished.
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 9 of 1953, prepared in accordance with the Reorganization Act of 1949, as amended and providing reorganizations in the Council of Economic Advisers in the Executive Office of the President.
The legislative history of the Employment Act of 1946 makes it clear that it is the determination of the Congress to help develop a strong economy in the United States. A strong economy is necessary to preserve the peace, to build our defenses and those of the free world, to raise the living standards of our people, and to stimulate trade and industry in friendly countries throughout the world.
A strong economy means a free economy—with full opportunities for the exercise of initiative and enterprise on the part of all individuals.
It means a stable economy—so that satisfying jobs are as numerous as the men and women seeking work, and the production of goods is abundant to meet our needs.
It means an expanding economy—in which workers, managers, and farmers, using more and better tools, constantly increase the output of useful products and services and receive steadily rising incomes in a dollar of stable value.
It means a humane economy—to the end that the aged, infirm, and those suffering hardships receive every needed help.
The achievement and preservation of a strong economy—an economy that is progressive as well as competitive, an economy that remains free from the distortions of inflation and the ravages of depression, an economy that forms the solid foundation for the flourishing of our democratic, social, and political institutions—is everybody’s job. Workers, businessmen, bankers, farmers, housewives—all have an important role to play. The Federal Government, too, shares in this vital task. For example, the duties of the President require that he be fully informed of major economic trends and activities in order to recommend proper measures for the consideration of the Congress, and to take into account economic realities in seeing that the laws be faithfully executed.
It is well that the Congress has declared in the Employment Act of 1946, the continuing policy and responsibility of the Federal Government to coordinate and utilize all its plans, functions, and resources for the purpose of creating and maintaining, consistently with free competitive enterprise and the general welfare, employment opportunities for all. That act dedicates the Federal Government to the promotion of maximum employment, production, and purchasing power.
To assist in carrying out those purposes, the Congress provided for the establishment of the Council of Economic Advisers in the Executive Office of the President to make appropriate recommendations to the President and to assist in the preparation of his annual economic report to the Congress.
I believe in the basic principles of the Employment Act, and it is my purpose to take the appropriate actions to reinvigorate and make more effective the operations of the Council of Economic Advisers. Our needs for proper advice on economic matters are equaled only by our needs to have the very best advice and planning on matters of national security.
In taking these actions, I have the benefit of the study and work of the Economic Adviser to the President recently provided by the Congress. The Economic Adviser has reviewed the past operations of the Council of Economic Advisers and has recommended to me a series of actions aimed at making it more fully effective in performing its statutory duties.
Accordingly, I intend to appoint a full membership of three members to the Council of Economic Advisers and to recommend to the Congress that adequate funds be appropriated to operate the Council as a fully going unit capable of providing the kind of economic staff work required.
The accompanying reorganization plan provides changes which strengthen the internal administration of the Council and clarify its relationships with the President.
To achieve the first objective—strengthened internal administration—the reorganization plan will make the Chairman of the Council, rather than the whole Council, responsible for certain administrative functions of the Council. Because the Council is essentially an advisory body, these administrative functions relate principally to managing the staff employed to assist the Council. Placing the Chairman in a position to perform these functions will obtain the benefits of single management of the staff. To make possible such an arrangement, the accompanying reorganization plan transfers to the Chairman the functions vested in the Council of Economic Advisers by section 4(b) of the Employment Act, which relate to employing the staff and other necessary specialists and consultants to work for the Council.
To further the other objective—a clearer relationship with the President—the reorganization plan transfers to the Chairman the function of reporting to the President on the activities of the Council. This change will improve and simplify the relationship of the Council to the President and enable the President to deal with the Council more directly through the Chairman.
The increased responsibilities placed upon the Chairman by this plan would, in my judgment, make it appropriate for the Congress to take action to increase the compensation of the Chairman.
The reorganization plan provides for the elimination of the Vice Chairman of the Council of Economic Advisers, whose designation is provided for in the last sentence of section 4(a) of the Employment Act of 1946. The objective of this step is to place the members of the Council, other than the Chairman, in an equal status. I shall make provision for one of the members of the Council, other than the Chairman, to act as Chairman of the Council on such occasions as necessity may arise therefor.
In order to make the work of the Council of Economic Advisers more effective at the top policy level of the executive branch, I am also asking the heads of several departments and agencies, or the representatives they may designate, to serve as an Advisory Board on Economic Growth and Stability, under the chairmanship of the Chairman of the Council of Economic Advisers. At all times, close liaison must be maintained by the Council with all departments and agencies, and with interdepartmental committees, especially the National Advisory Council on International Monetary and Financial Problems.
It is contemplated that the Advisory Board on Economic Growth and Stability, supported by the existing staffs of the various departments and agencies, will meet frequently, and through its Chairman will keep me closely informed about the state of the national economy and the various measures necessary to aid in maintaining a stable prosperity.
Because of the complexity of our economy and the variety of views regarding its problems, I shall expect the new Council of Economic Advisers to seek advice energetically not only from the departments and agencies of the Federal Government but also from representatives of industry, agriculture, labor, consumers, and other groups concerned with economic matters, from representatives of State and local governments, and from universities. I want the best economic thinking in the country to be canvassed by the Council. Through advisory groups, through the employment of expert consultants, and through informal relationships with informed citizens the Council will make use of economic talent wherever it may be.
I deem it especially significant that the Congress has provided in the Employment Act for the Joint Committee on the Economic Report, composed of Members of both Houses of the Congress, to study matters relating to the economic report and to make recommendations to the two Houses for legislation. I expect to impress upon the Council of Economic Advisers the importance which I attach to the fullest cooperation of the Council with the Joint Committee to assist the Joint Committee in its important tasks.
After investigation I have found and hereby declare that each reorganization included in the accompanying reorganization plan is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended.
The taking effect of the reorganizations included in the accompanying reorganization plan is expected to result in a more effective performance of the statutory functions of the Council of Economic Advisers and to provide the President with better advice upon economic matters. It is impracticable to specify or itemize at this time any reduction of expenditures which it is probable will be brought about by the taking effect of this reorganization plan.
The reorganization plan will make the Federal Government better able to carry out its responsibilities to the American people to foster a strong, free, and prosperous economy so that we may all enjoy an ever-rising standard of living. I urge the Congress to permit the reorganization plan to become effective.
Dwight D. Eisenhower.
The White House, June 1, 1953.


REORGANIZATION PLAN NO. 10 OF 1953
Reorg. Plan No. 10 of 1953, 18 F.R. 4543, 67 Stat. 644, which authorized payments to air carriers, was repealed by Pub. L. 85–726, title XIV, § 1401(c), Aug. 23, 1958, 72 Stat. 806.


REORGANIZATION PLAN NO. 1 OF 1954
Eff. July 1, 1954, 19 F.R. 3985, 68 Stat. 1279
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, April 29, 1954, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949, as amended [see 5 U.S.C. 901 et seq.].
FOREIGN CLAIMS SETTLEMENT COMMISSION OF THE UNITED STATES
Section 1. Establishment of Commission
There is hereby established the Foreign Claims Settlement Commission of the United States, hereinafter referred to as the Commission. The Commission shall be composed of three members, who shall each be appointed by the President by and with the advice and consent of the Senate, hold office during the pleasure of the President, and receive compensation at the rate of $15,000 per annum. The President shall from time to time designate one of the members of the Commission as the Chairman of the Commission, hereinafter referred to as the Chairman. Two members of the Commission shall constitute a quorum for the transaction of the business of the Commission.
Sec. 2. Transfer of Functions
(a) All functions of the War Claims Commission and of the members, officers, and employees thereof are hereby transferred to the Foreign Claims Settlement Commission of the United States.
(b) All functions of the International Claims Commission of the United States (hereinafter referred to as the International Claims Commission) and of the members, officers, and employees thereof are hereby transferred to the Foreign Claims Settlement Commission of the United States.
(c) The functions of the Secretary of State and of the Department of State with respect to the International Claims Commission and its affairs, exclusive of the functions of the said Secretary and Department under sections 3(c), 4(b), and 5, and the first sentence of section 8(d), of the International Claims Settlement Act of 1949, 64 Stat. 12, as amended [22 U.S.C. 1622(c), 1623(b), 1624 and 1627(d)], are hereby transferred to the Commission.
(d) The functions of the Commissioner provided for in the Joint Resolution approved August 4, 1939, ch. 421, 53 Stat. 1199, together with the functions of the Secretary of State under section 2 thereof, are hereby transferred to the Commission.
Sec. 3. Certain Functions of Chairman
There are hereby vested in the Chairman all functions of the Commission with respect to the internal management of the affairs of the Commission, including but not limited to functions with respect to: (a) the appointment of personnel employed under the Commission, (b) the direction of employees of the Commission and the supervision of their official activities, (c) the distribution of business among employees and organizational units under the Commission, (d) the preparation of budget estimates, and (e) the use and expenditure of funds of the Commission available for expenses of administration.
Sec. 4. Abolitions
(a) The War Claims Commission, provided for in the War Claims Act of 1948, 62 Stat. 1240, as amended [50 U.S.C. App. 2001–2013], and the International Claims Commission, provided for in the International Claims Settlement Act of 1949, as amended [22 U.S.C. 1621–1627], including the offices of the members of each of the said Commissions, and the office of Commissioner provided for in the aforesaid Joint Resolution of August 4, 1939, are hereby abolished.
(b) The functions of the Secretary of State under the third and fourth sentences of section 3(c) of the International Claims Settlement Act of 1949, as amended [22 U.S.C. 1622(c)], are hereby abolished.
Sec. 5. Authorization To Delegate
The Commission is hereby authorized to delegate any of its functions to one or more persons designated by the Commission from among the members of the Commission and the officers and employees serving under the Commission.
Sec. 6. Transitional Provisions
(a) Any person who is a member or acting member of the War Claims Commission or of the International Claims Commission immediately prior to the taking effect of the provisions of this reorganization plan may be designated by the President as an acting member of the Foreign Claims Settlement Commission of the United States in respect of an office of member the initial appointment to which has not then been made under section 1 of this reorganization plan. Each such acting member of the said Foreign Claims Settlement Commission shall perform the duties and receive the compensation of member. Unless sooner terminated, the tenure of any acting member designated hereunder shall terminate when the office of member concerned is filled in pursuance of section 1 hereof, or 120 days after the effective date of this reorganization plan, whichever is earlier.
(b) The Chairman shall make such provisions as may be necessary with respect to winding up any affairs of the agencies abolished by the provisions of this reorganization plan not otherwise provided for herein.
(c) So much of the personnel, property, records, and unexpended balances of appropriations, allocations, and other funds employed, held, used, available, or to be made available, in connection with the functions transferred by section 2 of this reorganization plan as the Director of the Bureau of the Budget shall determine shall be transferred to the Commission at such time or times as the said Director shall direct.
(d) Such further measures and dispositions as the Director of the Bureau of the Budget shall deem to be necessary in order to effectuate the transfers provided for in subsection (c) of this section shall be carried out in such manner as he shall direct and by such agencies as he shall designate.
Sec. 7. Effective Date
The provisions of this reorganization plan shall take effect on the date determined under section 6(a) of the Reorganization Act of 1949, as amended or the first day of July 1954, whichever is later.
[For provisions transferring the Foreign Claims Settlement Commission of the United States as a separate agency within the Department of Justice, see 22 U.S.C. 1622a et seq.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 1 of 1954, prepared in accordance with the Reorganization Act of 1949, as amended.
The reorganization plan establishes a new Government agency, the Foreign Claims Settlement Commission of the United States; transfers to that Commission the functions of the War Claims Commission and of the International Claims Commission of the United States; and abolishes the latter two Commissions.
The Foreign Claims Settlement Commission will be composed of three members appointed by the President by and with the advice and consent of the Senate. The President will designate one of the members as Chairman of the Commission. The Chairman will be responsible for the internal management of the affairs of the Commission. The reorganization plan contains provisions designed to assure smooth administration of functions during the period of transition to the new organization.
The War Claims Commission was created as a temporary agency by the War Claims Act of 1948. The Commission was made responsible for settling certain claims of former United States World War II prisoners of war, civilian internees captured or in hiding to avoid capture in the Philippines, Guam, Wake Island, and the Midway Islands, and certain religious organizations in the Philippines which had aided American forces during the war. In 1952, the Commission was assigned, additionally, the administration of claims of Philippine religious organizations which sustained losses of their educational, medical, and welfare facilities in the war, and of benefits to United States prisoners of war for inhumane treatment during internment by the enemy.
From its inception in 1949 to April 1, 1954, approximately 500,000 claims were filed with the War Claims Commission, and approximately $134 million was paid to claimants. Approximately 96,000 remaining claims are in the process of settlement, and the Commission must complete action on them, together with such appeals as may be filed, by March 31, 1955.
The International Claims Commission was established within the Department of State by the International Claims Settlement Act of 1949. Its immediate function was to adjudicate claims covered by a settlement of $17 million which was deposited with the Government of the United States by the Yugoslav Government primarily to compensate our nationals for losses sustained through nationalization of properties. The act also authorized the Commission to settle such claims as might be included later in any similar agreement between the United States and a foreign government. Subsequently, the Commission was assigned the administration of a $400,000 settlement negotiated with the Government of Panama.
From its establishment in 1950 to April 1, 1954, the International Claims Commission has settled 531 claims out of a total of 1,622 filed. Of this total, 1,555 claims were against Yugoslavia and 67 were against Panama. Under the act, settlement of the remaining Yugoslav claims must be completed by December 31, 1954.
The accompanying reorganization plan has substantial potential advantages. The Foreign Claims Settlement Commission will be able to administer any additional claims programs financed by funds derived from foreign governments without the delay which has often characterized the initiation of past programs. Moreover, the use of an existing agency will be more economical than the establishment of a new commission to administer a given type of foreign claims program. Consolidation of the affairs of the two present Commissions will also permit the retention and use of the best experience gained during the last several years in the field of claims settlement. The declining workload of current programs can be meshed with the rising workload of new programs with maximum efficiency and effectiveness.
A proposed new claims program now pending before the Senate would provide benefits similar to those paid to World War II victims under the War Claims Act for losses and internments resulting from hostilities in Korea. The executive branch of the Government has recommended approval of this program by the Congress. I now suggest that this program be assigned by law to the Foreign Claims Settlement Commission.
There should also be assigned to this new Commission the settlement of such of the claims programs as may be authorized from among those recommended by the War Claims Commission in its report made pursuant to section 8 of the War Claims Act. That report, posing many complex policy, legal, and administrative problems, is now being reviewed by executive agencies; and recommendations will soon be sent to the Congress.
By peace treaties and an international agreement, the United States has acquired the right to utilize certain external assets and settlement funds of several countries. A total of about $39 million is available to indemnify claims of United States nationals against the Governments of Rumania, Hungary, Bulgaria, and Italy, arising out of war damage or confiscations in those countries. In addition, claims growing out of United States losses from default on obligations and nationalization of properties may be settled by awards from $9 million realized from an agreement made in 1933 with the Soviet Union, known as the Litvinov assignment. Action by the Congress is necessary before these various funds may be assigned for settlement, and recommendations of the executive branch in this connection will be transmitted at an early date.
In addition to the reorganizations I have described, the reorganization plan transfers to the Foreign Claims Settlement Commission the functions of the Commissioner provided for in the joint resolution of August 4, 1939. These functions involve the receipt and administration of claims covered by the Litvinov assignment. The office of Commissioner, for which funds have never been appropriated and which has never been filled, is abolished.
The reorganization plan does not transfer the war claims fund or the Yugoslav claims fund from the Department of the Treasury, or divest the Secretary of the Treasury of any functions under the War Claims Act of 1948, as amended, or under the International Claims Settlement Act of 1949, as amended. It does not limit the responsibility of the Secretary of State with respect to the conduct of foreign affairs. The reorganizations contained in the reorganization plan will not prejudice any interest or potential interest of any claimant.
After investigation, I have found and hereby declare that each reorganization included in the accompanying reorganization plan is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended [section 133z(a) of this title]. I have also found and hereby declare that it is necessary to include in the accompanying reorganization plan, by reason of reorganizations made thereby, provisions for the appointment and compensation of officers specified in section 1 of the plan. The rate of compensation fixed for each of these officers is that which I have found to prevail in respect of comparable officers in the executive branch of the Government.
The statutory citation for certain functions of the Secretary of State with respect to the International Claims Commission which are abolished by the reorganization plan, is the third and fourth sentences of section 3(c) of the International Claims Settlement Act of 1949 (64 Stat. 13), as amended.
It is at this time impracticable to specify the reductions of expenditures which it is probable will be brought about by the taking effect of the reorganizations contained in the plan.
Reorganization Plan No. 1 of 1954 provides a single agency for the orderly completion of present claims programs. In addition, it provides an effective organization for the settlement of future authorized claims programs by utilizing the experience gained by present claims agencies. It provides unified administrative direction of the functions concerned, and it simplifies the organizational structure of the executive branch. I urge that the Congress allow the reorganization plan to become effective.
Dwight D. Eisenhower.
The White House, April 29, 1954.


REORGANIZATION PLAN NO. 2 OF 1954
Eff. July 1, 1954, 19 F.R. 3986, 68 Stat. 1280
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, April 29, 1954, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949, as amended [see 5 U.S.C. 901 et seq.].
LIQUIDATION OF CERTAIN AFFAIRS OF THE RECONSTRUCTION FINANCE CORPORATION
Section 1. Transfer of Functions
The functions of the Reconstruction Finance Corporation (hereinafter referred to as the Corporation) with respect to the following-described matters, together with the functions of the Secretary of the Treasury under section 10 of the Reconstruction Finance Corporation Act, as amended [15 U.S.C. 609], and under the Reconstruction Finance Corporation Liquidation Act [act July 30, 1953, ch. 282, title I, §§ 101–108, 67 Stat. 230], with respect to the said matters, are hereby transferred as follows:
(a) There are transferred to the Export-Import Bank of Washington the said functions relating to:
(1) The loan made by the Corporation to the Republic of the Philippines under section 3 of the Joint Resolution of August 7, 1946, ch. 811, 60 Stat. 902 [15 U.S.C. 606b–5].
(2) The loans made by the Corporation to the Government of Ecuador and the Newfoundland Railway of St. Johns, Newfoundland.
(3) The capital stock of the Banco de Borracha (now known as the Amazon Credit Bank, Belem, Brazil).
(4) All foreign bonds and securities acquired by the Corporation in the liquidation of its lending programs.
(b) There are transferred to the Small Business Administration the said functions relating to loans made by the Corporation to victims of floods or other catastrophes.
(c) There are transferred to the Federal National Mortgage Association the said functions relating to mortgages held by the Corporation which were made or acquired under the authority of the RFC Mortgage Company or the Defense Homes Corporation.
Sec. 2. Transfer of Incidental Functions
There are hereby transferred to each transferee agency so much of the functions of the Corporation, and so much of the functions of the Secretary of the Treasury under section 10 of the Reconstruction Finance Corporation Act, as amended [15 U.S.C. 609], and under the Reconstruction Finance Corporation Liquidation Act [act July 30, 1953, ch. 282, title I, §§ 101–108, 67 Stat. 230], as is incidental to, or necessary for, the performance by the transferee agency of the functions specified in section 1(a), (b), or (c) hereof, as the case may be, including, in respect of the functions specified in sections 1(a)(1), 1(b), and 1(c) hereof, the authority to issue notes or other obligations to the Secretary of the Treasury, which may be purchased by the Secretary, under section 7 of the Reconstruction Finance Corporation Act, as amended [15 U.S.C. 606], and the duty of making payments on such notes or obligations issued by or transferred to the transferee agency hereunder.
Sec. 3. Transfer of Assets; Miscellaneous Transfers
(a) The loans, bonds, securities, mortgages, and capital stock referred to in section 1 of this reorganization plan, together with accrued interest thereon, property acquired in connection therewith, and contracts and other instruments pertaining thereto, are hereby transferred from the Corporation to the respective transferee agencies.
(b) In addition to the transfers made by section 3 (a), above, there shall be transferred to each transferee agency so much as the Director of the Bureau of the Budget shall determine to be appropriate by reason of transfers made by sections 1, 2, and 3(a) of this reorganization plan of the property, personnel, records, liabilities and commitments of the Corporation and of the authorizations, allocations, and funds available or to be made available to the Corporation or the Treasury Department.
(c) Such further measures and dispositions as the Director of the Bureau of the Budget shall determine to be necessary in order to effectuate the transfers provided for in sections 3(a) and 3(b), above, shall be carried out in such manner and by such agencies as the Director shall direct.
Sec. 4. Definition
As used in this reorganization plan, the term “transferee agencies” means the Export-Import Bank of Washington, the Small Business Administration, and the Federal National Mortgage Association.
Sec. 5. Effective Date
The provisions of this reorganization plan shall take effect at the time determined under the provisions of section 6(a) of the Reorganization Act of 1949, as amended or at the close of June 30, 1954, whichever is later, and shall be effective notwithstanding any heretofore enacted provisions of law transferring the duty of completing the liquidation of the assets and the winding up of the affairs of the Corporation.
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 2 of 1954, prepared in accordance with the Reorganization Act of 1949, as amended. The reorganization plan assigns to appropriate agencies the liquidation of certain affairs of the Reconstruction Finance Corporation.
First, the reorganization plan transfers to the Export-Import Bank of Washington loans made to foreign financial institutions and to foreign governments, including a loan to the Republic of the Philippines; all foreign bonds and securities acquired in the liquidation of Corporation lending programs; and functions with respect to the liquidation of those assets. The bank is this Government’s principal instrument for the administration of similar matters and can readily integrate the liquidation of the transferred assets with its other activities in the field of foreign finance.
Second, the reorganization plan transfers to the Small Business Administration loans made by the Reconstruction Finance Corporation to victims of floods or other catastrophes, together with the function of liquidating those loans. The Small Business Administration is responsible for a similar loan program. Thus, by this transfer, related activities are concentrated in a single agency for effective administration.
Third, the reorganization plan transfers to the Federal National Mortgage Association, in the Housing and Home Finance Agency, real estate mortgages made or acquired under the authority of the RFC Mortgage Company and the Defense Homes Corporation, and the function of liquidating these assets. The Association is responsible under its basic authority for the servicing, liquidation, and sale of the bulk of residential real estate mortgages held by the Government of the United States. Through its field offices, the Association maintains continuous relationships with lending and investing institutions specializing in home financing. It is, therefore, the Federal agency best situated to liquidate the assets of a similar type transferred to it by the reorganization plan.
Under existing authority, the completion of the liquidation of the assets and the winding up of the affairs of the Reconstruction Finance Corporation will be carried out under the direction of the Secretary of the Treasury after the succession of the Corporation expires on June 30, 1954. The reorganization plan modifies that arrangement by placing responsibility for the completion of each of the activities described above under the jurisdiction of an agency responsible for a similar continuing program. Thus, the reorganization plan facilitates the orderly and expeditious liquidation of the affairs of the Corporation.
It is not, however, practicable at this time to specify the reductions of expenditures which it is probable will be brought about by the taking effect of the reorganizations contained in the plan.
After investigation, I have found and hereby declare that each reorganization included in Reorganization Plan No. 2 of 1954 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended.
I urge that the Congress allow the reorganization plan to become effective.
Dwight D. Eisenhower.
The White House, April 29, 1954.


REORGANIZATION PLAN NO. 1 OF 1957
Eff. June 30, 1957, 22 F.R. 4633, 71 Stat. 647
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, April 29, 1957, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949, as amended [see 5 U.S.C. 901 et seq.].
ABOLITION OF THE RECONSTRUCTION FINANCE CORPORATION
Section 1. Definitions
As used in this reorganization plan:
(a) The term “Corporation” means the Reconstruction Finance Corporation.
(b) The term “remaining functions” means (1) all functions of the Corporation, (2) except as otherwise provided in subsections (b) and (c) of section 6 of this reorganization plan, all functions of the Secretary of the Treasury under section 10 of the Reconstruction Finance Corporation Act, as amended (15 U.S.C. 609), and (3) all functions of the Secretary of the Treasury under sections 102 and 106(b) of the Reconstruction Finance Corporation Liquidation Act (67 Stat. 230, 231), as amended [15 U.S.C. 609 note].
(c) The term “transferees” means the Housing and Home Finance Administrator, the Administrator of General Services, the Administrator of the Small Business Administration, and the Secretary of the Treasury.
Sec. 2. Transfer of Functions
(a) There are hereby transferred to the Housing and Home Finance Administrator the remaining functions with respect to or arising out of (1) the securities and obligations of, loans made to, and contracts or other agreements with, States, municipalities, political subdivisions thereof, public agencies, boards, commissions or other public bodies, and (2) loans, securities and obligations acquired in connection with programs of financial assistance for drainage and irrigation projects.
(b) There are hereby transferred to the Administrator of General Services the remaining functions with respect to or arising out of (1) the affairs of the Smaller War Plants Corporation which were transferred to the Corporation pursuant to Executive Order No. 9665 of December 27, 1945 (11 F.R. 3) and section 207 of Public Law 132—80th Congress (61 Stat. 209), (2) the national defense, war and reconversion activities with respect to which notes of the Corporation were cancelled pursuant to the provisions of Title II of Public Law 860—80th Congress (62 Stat. 1187), and (3) activities of the RFC Price Adjustment Board and the functions transferred to the Corporation by Executive Order No. 9841 of April 23, 1947 (12 F.R. 2645).
(c) Except as otherwise provided in sections 2(d)(1) and 2(d)(2) of this reorganization plan (relating to financial assistance to railroads, etc., and to Schedule A hereto annexed), there are hereby transferred to the Administrator of the Small Business Administration the remaining functions with respect to or arising out of programs of financial assistance to business enterprises and to victims of floods or other disasters.
(d) There are hereby transferred to the Secretary of the Treasury all functions of the Corporation not otherwise transferred by the provisions of this reorganization plan, including, but not limited to, all functions of the Corporation with respect to or arising out of (1) programs of financial assistance to railroad companies, financial institutions, and insurance companies, (2) the obligations and loans listed in Schedule A hereto annexed, and (3) the War Damage Corporation.
(e) The foregoing transfers include the transfer to each transferee, for use in executing his respective functions thereunder, of the powers, authority, rights, and immunities now vested in or available or applicable to the Corporation for carrying out the functions transferred to the transferee under this reorganization plan.
Sec. 3. Transfer of Assets and Liabilities
The loans, obligations, securities, capital stock, and other assets pertaining to the functions transferred by section 2 of this reorganization plan (including accrued interest thereon, and property acquired in connection therewith) and the liabilities, contracts, bonds, mortgages, notes and other instruments relating thereto are hereby transferred from the Corporation to the respective transferees: Provided, however, That all assets, liabilities, and commitments relating to the functions transferred by section 2(a) of this reorganization plan are hereby transferred to the Revolving Fund (Liquidating Programs) established by the Independent Offices Appropriation Act, 1955 (68 Stat. 295) [12 U.S.C. 1701g–5].
Sec. 4. Administrative Property, Personnel, Funds and Records
In addition to the transfers made by the provisions of section 3 of this reorganization plan, there shall be transferred to the Housing and Home Finance Agency, General Services Administration, Small Business Administration, and Treasury Department so much as the Director of the Bureau of the Budget shall determine to be appropriate by reason of transfers made by sections 2 and 3 of this reorganization plan of the administrative property, personnel, records, liabilities and commitments of the Corporation or of the Office of Production and Defense Lending in the Department of the Treasury and of the authorizations, allocations, and funds available or to be made available with respect to the transferred functions (including, but in no way limiting the generality of the foregoing, the authority to issue notes or other obligations to the Secretary of the Treasury, which may be purchased by the Secretary, under section 7 of the Reconstruction Finance Corporation Act, as amended (15 U.S.C. [former] 606), and the duty of making payments on such notes or obligations issued by or transferred to the respective transferee hereunder). In allocating the administrative expense funds applicable to the functions transferred by the provisions of this reorganization plan the said Director shall allocate and transfer to the General Services Administration as a payment on behalf of the Housing and Home Finance Agency, General Services Administration, Small Business Administration and Treasury Department such sum for rent of building space for the carrying out of the transferred functions during the fiscal year ending June 30, 1958, as the said Director shall determine. Such further measures and disposition as the Director of the Bureau of the Budget shall determine to be necessary in order to effectuate the transfers provided for in this section shall be carried out in such manner and by such agencies as the Director shall direct.
Sec. 5. Delegation of Authority
Each transferee may from time to time make such provisions as he shall deem appropriate authorizing the performance by any officer, employee, agency, or administrative unit under his jurisdiction of any function transferred to him by the provisions of this reorganization plan.
Sec. 6. Abolition of the Corporation
(a) The Corporation is hereby abolished.
(b) The Secretary of the Treasury shall retire the capital stock of the Corporation and, subject to the provisions of section 4 hereof, shall pay into the Treasury, as miscellaneous receipts, all unused funds of the Corporation.
(c) Not later than June 30, 1959, the Secretary of the Treasury shall transmit a report to the Congress, which report (1) shall cover the affairs of the Corporation up to the time of the taking effect of the provisions of this reorganization plan, and (2) shall correspond to the final report required by section 10 of the Reconstruction Finance Corporation Act, as amended (15 U.S.C. [former] 609). The function of making the final report provided for in the said section 10 is hereby abolished.
Sec. 7. Effective Date
The provisions of this reorganization plan shall take effect at the time determined under the provisions of section 6(a) of the Reorganization Act of 1949, as amended, or at the close of June 30, 1957, whichever is later.
schedule a
This schedule annexed to Reorganization Plan No. 1 of 1957 lists by name and address of the obligor or borrower the obligations and loans referred to in clause (2) of section 2(d) of such reorganization plan:







Name of obligor or borrowerAddress


Alaska Plywood CorpJuneau, Alaska.
Alford Refrigerated WarehouseDallas, Tex.
Braun Bros. Packing CoTroy, Ohio.
Chromcraft CorpSt. Louis, Mo.
Civic Hotel CorpOdessa, Tex.
Deep Water Terminals, IncBrooklyn, N. Y.
Detroit Steel CorpDetroit, Mich.
Hal Roach Studios, IncCulver City, Calif.
Hayward Woolen CoWhittinsville, Mass.
The Horle Arms CoDeep River, Conn.
Jack Tar of Arkansas, IncHot Springs, Ark.
Landers Packing CoDenver, Colo.
Langley CorpSan Diego, Calif.
Lawton Community HotelLawton, Okla.
Lone Star Steel CoDallas, Tex.
Louisville Builders Supply CoLouisville, Ky.
Lustron CorpColumbus, Ohio.
Mayfair Extension, IncWashington, D. C.
New Haven Clock & Watch CoNew Haven, Conn.
Oregon Fibre Products, IncPilot Rock, Oreg.
The Prudence Co., IncNew York, N. Y.
Seidelhuber Steel Rolling MillsSeattle, Wash.
South Water Building CorpRockford, Ill.
South Water Machinery Corp  Do.
Texas Consolidated OilsDallas, Tex.
Texas Frozen Foods CorpHarlingen, Tex.
Waltham Watch CoWaltham, Mass.
Wheland CoChattanooga, Tenn.


Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 1 of 1957, prepared in accordance with the Reorganization Act of 1949, as amended.
The liquidation of the assets and the winding up of the affairs of the Reconstruction Finance Corporation have been proceeding for the past several years, in accordance with law. Reorganization Plan No. 2 of 1954 expedited and simplified liquidation by transferring certain functions of the Corporation to the Export-Import Bank of Washington, the Small Business Administration, and the Federal National Mortgage Association. Reorganization Plan No. 1 of 1957 transfers all present functions of the Corporation to appropriate officers and abolishes the Corporation.
First, the reorganization plan transfers to the Housing and Home Finance Administrator functions of the Corporation relating to items resulting from programs which provided assistance to States, municipalities, and other public agencies in financing various public projects. Also transferred are functions relating to the liquidation of programs of financial aid for drainage and irrigation projects.
Second, the plan transfers to the Administrator of General Services functions related to the liquidation of matters arising from national defense, war and reconversion activities conducted by the Corporation preceding, during, and subsequent to World War II. Functions relating to the liquidation of the Smaller War Plants Corporation are also transferred to the Administrator.
Third, the plan transfers to the Administrator of the Small Business Administration (1) all of the Corporation’s disaster loan functions which were not transferred to the Small Business Administration by Reorganization Plan No. 2 of 1954, and (2) all matters arising out of the Corporation’s financial-assistance programs to business enterprises except those relating to assistance to railroads, financial institutions, and insurance companies and those listed in schedule A. The first category consists of items, such as paid loans, charged-off loans and closed files, which were not embraced by Reorganization Plan No. 2 of 1954. The second category includes generally loans or other matters involving outstanding amounts under $250,000 arising under financial-assistance programs to business enterprises, as well as all functions relating to paid or charged-off loans, regardless of amount, under such programs.
Finally, the plan transfers to the Secretary of the Treasury all of the functions of the Corporation not otherwise transferred by the plan. Those functions relate principally to the obligations and loans listed in schedule A, which consist generally of business loans with outstanding principal balances in excess of $250,000, and to financial assistance to railroad companies, financial institutions, and insurance companies. The Secretary of the Treasury will also receive the capital stock of the War Damage Corporation, dissolution of which is expected in the near future when one remaining lawsuit is concluded.
The functions transferred by the reorganization plan are, in general, similar to, and can appropriately be administered in conjunction with, present activities of the respective transferees.
The plan also transfers the pertinent assets of the Corporation to the respective agencies, together with the related liabilities, and by operation of law substitutes the particular transferee for the Corporation with respect to all instruments of every kind and character pertaining to the transferred functions, assets, and liabilities. In order to permit the transferees to administer the transferred matters with the same flexibility of operation as obtains at present, the plan transfers to each transferee those powers, authority, rights, and immunities which are now available or applicable to the Corporation for carrying out the respective functions. To the extent that it becomes necessary or desirable, therefore, the transferees will be enabled, with respect to the transferred functions, to sue and be sued, to engage private attorneys in conjunction with litigation involving the transferred functions, and to avail themselves of any other authority, powers or immunities now available to the Corporation, whether under the Reconstruction Finance Corporation Act, as amended, or otherwise. In enacting the Reconstruction Finance Corporation Liquidation Act the Congress included a provision reading:
The activities engaged in by the Secretary of the Treasury as a result of the enactment of this Act shall continue to be subject to the provisions of the Government Corporation Control Act.
The Government Corporation Control Act will continue to be applicable to the functions transferred by the reorganization plan.
By transferring the remaining assets and liabilities of the Reconstruction Finance Corporation to officers who conduct continuing programs involving similar functions, the plan will carry out the basic purposes not only of the Reconstruction Finance Corporation Liquidation Act but also of the Reorganization Act of 1949, as amended. The size of the Corporation’s portfolio has diminished to such a point that after June 30 it should not be necessary to maintain a separate agency solely for the purpose of administering the remaining assets. The plan will make possible a more economical administration of the Corporation’s functions by obviating the expense incident to maintaining a separate organization. It is not, however, practicable at this time to indicate more specifically the reduction of expenditures which it is probable will be brought about by the taking effect of reorganizations contained in the plan.
Incident to the abolition of the Corporation, the reorganization plan (1) abolishes the function of making the final report provided for in section 10 of the Reconstruction Finance Corporation Act, as amended (15 U.S.C. 609), and (2) provides for a final report to the Congress by the Secretary of the Treasury which is to reflect the affairs of the Corporation up to the date of abolition of the Corporation and is to be made not later than June 30, 1959.
After investigation I have found and hereby declare that each reorganization included in the Reorganization Plan No. 1 of 1957 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended
I recommend that the Congress allow the reorganization plan to become effective.
Dwight D. Eisenhower.
The White House, April 29, 1957.


REORGANIZATION PLAN NO. 1 OF 1958
Eff. July 1, 1958, 23 F.R. 4991, 72 Stat. 1799, as amended Pub. L. 85–763, Aug. 26, 1958, 72 Stat. 861; Pub. L. 87–296, § 1, Sept. 22, 1961, 75 Stat. 630; Pub. L. 87–367, title I, § 103(10), Oct. 4, 1961, 75 Stat. 788; Pub. L. 88–426, title III, § 305(11), Aug. 14, 1964, 78 Stat. 423; Pub. L. 90–608, ch. IV, § 402, Oct. 21, 1968, 82 Stat. 1194; Reorg. Plan No. 1 of 1973, § 3(a), eff. July 1, 1973, 38 F.R. 9579, 87 Stat. 1089
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, April 24, 1958, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949, as amended [see 5 U.S.C. 901 et seq.].
CIVILIAN MOBILIZATION
Section 1. Transfer of Functions to the President
(a) There are hereby transferred to the President of the United States all functions vested by law (including reorganization plan) in the following: The Office of Defense Mobilization, the Director of the Office of Defense Mobilization, the Federal Civil Defense Administration, and the Federal Civil Defense Administrator.
(b) The President may from time to time delegate any of the functions transferred to him by subsection (a) of this section to any officer, agency, or employee of the executive branch of the Government, and may authorize such officer, agency, or employee to redelegate any of such functions delegated to him.
Sec. 2. Office of Emergency Preparedness
[The Office of Emergency Preparedness including the offices of Director and Deputy Director, and all offices of Assistant Director, were abolished by Reorg. Plan No. 1 of 1973, § 3(a)(1), eff. July 1, 1973, 38 F.R. 9579, 87 Stat. 1089.]
Sec. 3. Regional Directors
[All offices of Regional Director of the Office of Emergency Preparedness were abolished by Reorg. Plan No. 1 of 1973, § 3(a)(1), eff. July 1, 1973, 38 F.R. 9579, 87 Stat. 1089.]
Sec. 4. Membership on National Security Council
[The functions of the Director of the Office of Emergency Preparedness as a member of the National Security Council were abolished by Reorg. Plan No. 1 of 1973, § 3(a)(2), eff. July 1, 1973, 38 F.R. 9579, 87 Stat. 1089.]
Sec. 5. Civil Defense Advisory Council
[The Civil Defense Advisory Council, together with its functions, was abolished by Reorg. Plan No. 1 of 1973, § 3(a)(3), eff. July 1, 1973, 38 F.R. 9579, 87 Stat. 1089.]
Sec. 6. Abolitions
The offices of Federal Civil Defense Administrator and Deputy Administrator provided for in section 101 of the Federal Civil Defense Act (50 U.S.C. App. 2271) and the offices of the Director of the Office of Defense Mobilization and Deputy Director of the Office of Defense Mobilization provided for in section 1 of Reorganization Plan Numbered 3 of 1953 (67 Stat. 634) are hereby abolished. The Director of the Office of Emergency Preparedness shall make such provisions as may be necessary in order to wind up any outstanding affairs of the offices abolished by this section which are not otherwise provided for in this reorganization plan. [As amended Pub. L. 90–608, ch. IV, § 402, Oct. 21, 1968, 82 Stat. 1194.]
Sec. 7. Records, Property, Personal, and Funds
(a) The records, property, personnel, and unexpended balances, available or to be made available, or appropriations, allocations, and other funds of the Office of Defense Mobilization and of the Federal Civil Defense Administration shall, upon the taking effect of the provisions of this reorganization plan, become rec­ords, property, personnel, and unexpended balances of the Office of Emergency Preparedness.
(b) Records, property, personnel, and unexpended balances, available or to be made available, of appropriations, allocations, and other funds of any agency (including the Office of Emergency Preparedness), relating to functions vested in or delegated or assigned to the Office of Defense Mobilization or the Federal Civil Defense Administration immediately prior to the taking effect of the provisions of this reorganization plan, may be transferred from time to time to any other agency of the Government by the Director of the Bureau of the Budget under authority of this subsection for use, subject to the provisions of the Reorganization Act of 1949, as amended, in connection with any of the said functions authorized at time of transfer under this subsection to be performed by the transferee agency.
(c) Such further measures and dispositions as the Director of the Bureau of the Budget shall determine to be necessary in connection with the provisions of subsections (a) and (b) of this section shall be carried out in such manner as he shall direct and by such agencies as he shall designate. [As amended Pub. L. 90–608, ch. IV, § 402, Oct. 21, 1968, 82 Stat. 1194.]
Sec. 8. Interim Provisions
The President may authorize any person who immediately prior to the effective date of this reorganization plan holds an office abolished by section 6 hereof to hold any office established by section 2; of this reorganization plan until the latter office is filled pursuant to the said section 2 or by recess appointment, as the case may be, but in no event for any period extending more than 120 days after the said effective date.
Sec. 9. Effective Date
The provisions of this reorganization plan shall take effect at the time determined under the provisions of section 6(a) of the Reorganization Act of 1949, as amended, or on July 1, 1958, whichever is later.
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 1 of 1958, prepared in accordance with the Reorganization Act of 1949, as amended. The reorganization plan provides new arrangements for the conduct of Federal defense mobilization and civil defense functions.
In formulating Reorganization Plan No. 1, I have had the benefit of several studies made by the executive branch as well as those conducted by the Congress. The reorganization plan will overcome the major difficulties revealed by those studies and mentioned in my 1959 budget message where I made the following statement:
The structure of Federal organization for the planning, coordination, and conduct of our nonmilitary defense programs has been reviewed, and I have concluded that the existing statutes assigning responsibilities for the central coordination and direction of these programs are out of date. The rapid technical advances of military science have led to a serious overlap among agencies carrying on these leadership and planning functions. Because the situation will continue to change and because these functions transcend the responsibility of any single department or agency, I have concluded that they should be vested in no one short of the President. I will make recommendations to the Congress on this subject.
The principal effects of the organization plan are—
First, it transfers to the President the functions vested by law in the Federal Civil Defense Administration and those so vested in the Office of Defense Mobilization. The result is to establish a single pattern with respect to the vesting of defense mobilization and civil defense functions. At the present time disparity exists in that civil defense functions are vested in the President only to a limited degree while a major part of the functions administered by the Office of Defense Mobilization are vested by law in the President and delegated by him to that Office. Under the plan, the broad program responsibilities for coordinating and conducting the interrelated defense mobilization and civil defense functions will be vested in the President for appropriate delegation as the rapidly changing character of the nonmilitary preparedness program warrants.
Second, the reorganization plan consolidates the Office of Defense Mobilization and the Federal Civil Defense Administration to form a new Office of Defense and Civilian Mobilization in the Executive Office of the President. I have concluded that, in many instances, the interests and activities of the Office of Defense Mobilization and the Federal Civil Defense Administration overlap to such a degree that it is not possible to work out a satisfactory division of those activities and interests between the two agencies. I have also concluded that a single civilian mobilization agency of appropriate stature and authority is needed and that such an agency will ensue from the consolidation and from the granting of suitable authority to that agency for directing and coordinating the preparedness activities of the Federal departments and agencies and for providing unified guidance and assistance to the State and local governments.
Third, the reorganization plan transfers the membership of the Director of the Office of Defense Mobilization on the National Security Council to the Director of the Office of Defense and Civilian Mobilization and also transfers the Civil Defense Advisory Council to the Office of Defense and Civilian Mobilization.
Initially, the Office of Defense and Civilian Mobilization will perform the civil defense and defense mobilization functions now performed by the Office of Defense Mobilization and the Federal Civil Defense Administration. One of its first tasks will be to advise me with respect to the actions to be taken to clarify and expand the roles of the Federal departments and agencies in carrying out nonmilitary defense preparedness functions. After such actions are taken, the direction and coordination of the civil defense and defense mobilization activities assigned to the departments and agencies will comprise a principal remaining responsibility of the Office of Defense and Civilian Mobilization.
After investigation, I have found and hereby declare that each reorganization included in Reorganization Plan No. 1 of 1958 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended.
I have also found and hereby declare that it is necessary to include in the accompanying reorganization plan, by reason of reorganizations made thereby, provisions for the appointment and compensation of new officers specified in sections 2 and 3 of the plan. The rates of compensation fixed for these officers are, respectively those which I have found to prevail in respect of comparable officers in the executive branch of the Government.
The taking effect of the reorganizations included in Reorganization Plan No. 1 of 1958 will immediately reduce the number of Federal agencies by one and, by providing sounder organizational arrangements for the administration of the affected functions, should promote the increased economy and effectiveness of the Federal expenditures concerned. It is, however, impracticable to itemize at this time the reduction of expenditures which it is probable will be brought about by such taking effect.
I urge that the Congress allow the reorganization plan to become effective.
Dwight D. Eisenhower.
The White House, April 24, 1958.


REORGANIZATION PLAN NO. 1 OF 1961
Reorganization Plan No. 1 of 1961, which proposed reorganizations in the Securities and Exchange Commission, was submitted to Congress on Apr. 27, 1961, and was disapproved by the Senate on June 21, 1961.


REORGANIZATION PLAN NO. 2 OF 1961
Reorganization Plan No. 2 of 1961, which proposed reorganizations in the Federal Communications Commission, was submitted to Congress on Apr. 27, 1961, and was disapproved by the House of Representatives on June 15, 1961.


REORGANIZATION PLAN NO. 3 OF 1961
Reorganization Plan No. 3 of 1961, 26 F.R. 5989, 75 Stat. 837, which gave Civil Aeronautics Board authority to delegate its functions to a division of Board, an individual Board member, a hearing examiner, or an employee or employee board, was repealed by Pub. L. 103–272, § 7(b), July 5, 1994, 108 Stat. 1379.


REORGANIZATION PLAN NO. 4 OF 1961
Eff. July 9, 1961, 26 F.R. 6191, 75 Stat. 837
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, May 9, 1961, pursuant to the provisions of the Reorganization Act of 1949, 63 Stat. 203, as amended [see 5 U.S.C. 901 et seq.].
FEDERAL TRADE COMMISSION
Section 1. Authority To Delegate
(a) In addition to its existing authority, the Federal Trade Commission, hereinafter referred to as the “Commission”, shall have the authority to delegate, by published order or rule, any of its functions to a division of the Commission, an individual Commissioner, a hearing examiner, or an employee or employee board, including functions with respect to hearing, determining, ordering, certifying, reporting or otherwise acting as to any work, business, or matter: Provided, however, That nothing herein contained shall be deemed to supersede the provisions of section 7(a) of the Administrative Procedure Act (60 Stat. 241), as amended [see 5 U.S.C. 556].
(b) With respect to the delegation of any of its functions, as provided in subsection (a) of this section, the Commission shall retain a discretionary right to review the action of any such division of the Commission, individual Commissioner, hearing examiner, employee or employee board, upon its own initiative or upon petition of a party to or an intervenor in such action, within such time and in such manner as the Commission shall by rule prescribe: Provided, however, That the vote of a majority of the Commission less one member thereof shall be sufficient to bring any such action before the Commission for review.
(c) Should the right to exercise such discretionary review be declined, or should no such review be sought within the time stated in the rules promulgated by the Commission, then the action of any such division of the Commission, individual Commissioner, hearing examiner, employee or employee board, shall, for all purposes, including appeal or review thereof, be deemed to be the action of the Commission.
Sec. 2. Transfer of Functions to the Chairman
In addition to the functions transferred by the provisions of Reorganization Plan No. 8 of 1950 (64 Stat. 1264) there are hereby transferred from the Commission to the Chairman of the Commission the functions of the Commission with respect to the assignment of Commission personnel, including Commissioners, to perform such functions as may have been delegated by the Commission to Commission personnel, including Commissioners, pursuant to section 1 of this reorganization plan.
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 4 of 1961, prepared in accordance with the Reorganization Act of 1949, as amended, and providing for reorganization in the Federal Trade Commission.
This Reorganization Plan No. 4 of 1961 follows upon my message of April 13, 1961, to the Congress of the United States. It is believed that the taking effect of the reorganizations included in this plan will provide for greater efficiency in the dispatch of the business of the Federal Trade Commission.
The plan provides for greater flexibility in the handling of the business before the Commission, permitting its disposition at different levels so as better to promote its efficient dispatch. Thus matters both of an adjudicatory and regulatory nature may, depending upon their importance and their complexity, be finally consummated by divisions of the Commission, individual Commissioners, hearing examiners, and, subject to the provisions of section 7(a) of the Administrative Procedure Act (60 Stat. 241), by other employees. This will relieve the Commissioners from the necessity of dealing with many matters of lesser importance and thus conserve their time for the consideration of major matters of policy and planning. There is, however, reserved to the Commission as a whole the right to review any such decision, report or certification either upon its own initiative or upon the petition of a party or intervenor demonstrating to the satisfaction of the Commission the desirability of having the matter reviewed at the top level.
Provision is also made, in order to maintain the fundamental bipartisan concept explicit in the basic statute creating the Commission, for mandatory review of any such decision, report or certification upon the vote of a majority of the Commission less one member.
Inasmuch as the assignment of delegated functions in particular cases and with reference to particular problems to divisions of the Commission, to Commissioners, to hearing examiners, to employees and boards of employees must require continuous and flexible handling, depending both upon the amount and nature of the business, that function is placed in the Chairman by section 2 of the plan.
By providing sound organizational arrangements, the taking effect of the reorganizations included in the accompanying reorganization plan will make possible more economical and expeditious administration of the affected functions. It is, however, impracticable to itemize at this time the reductions of expenditures which it is probable will be brought about by such taking effect.
After investigation, I have found and hereby declare that each reorganization included in the reorganization plan transmitted herewith is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended.
I recommend that the Congress allow the reorganization plan to become effective.
John F. Kennedy.
The White House, May 9, 1961.


REORGANIZATION PLAN NO. 5 OF 1961
Reorganization Plan No. 5 of 1961, which proposed reorganizations in the National Labor Relations Board, was submitted to Congress on May 24, 1961, and was disapproved by the House of Representatives on July 20, 1961.


REORGANIZATION PLAN NO. 6 OF 1961
Eff. Aug. 12, 1961, 26 F.R. 7541, 75 Stat. 838
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, June 12, 1961, pursuant to the provisions of the Reorganization Act of 1949, 63 Stat. 203, as amended [see 5 U.S.C. 901 et seq.].
FEDERAL HOME LOAN BANK BOARD
Section 1. Transfer of Functions
Subject to the provisions of section 2(a) of this reorganization plan, and to the extent not vested in the Chairman of the Federal Home Loan Bank Board (hereinafter referred to as the Chairman) in the absence of this reorganization plan, the executive and administrative functions of the Federal Home Loan Bank Board (hereinafter referred to as the Board), including the following-described functions of the Board, are hereby transferred from the Board to the Chairman:
(1) The appointment and removal of personnel employed under the Board.
(2) The distribution of business among such personnel and among administrative units of the Board.
(3) The direction of personnel who perform, or who supervise the performance of, any function of the Board or of the Chairman or of any agency under the Board.
(4) The communication to personnel employed under the Board of applicable Board policies to be followed by such personnel in the performance of their work and the subsequent enforcement of such policies.
(5) The overall management, functioning, and organization of the Board, including (a) the formulation and implementation of plans and policies designed to increase the effectiveness of the Board in the administration of the laws it is charged with administering and the initiation of ways and means of correcting or preventing avoidable delays in the performance of any work or the disposition of any business before the Board, and (b) the development and improvement of staff support to carry out the functions of the Board.
(6) The preparation, review, and presentation to the Bureau of the Budget of the budget estimates of and other fund authorizations for the Board and the explanation and justification before the appropriate committees of the Congress of the budget estimates for the Board transmitted to the Congress by the President and of other fund authorizations placed before the Congress.
(7) The allocation, use, and expenditure of funds available to the Board for administrative expense purposes.
(8) The calling of the Board into special session whenever any matter or business of the Board so requires, but in any event for the consideration of any matter or business upon request of one or both of the other members of the Board.
Sec. 2. Performance of Transferred Functions
(a)(1) In carrying out any of his functions under the provisions of section 1 hereof the Chairman shall be governed by general policies of the Board and by such regulatory decisions, findings, and determinations as the Board may by law be authorized to make.
(2) The appointment by the Chairman of the heads of major administrative units under the Board shall be subject to the approval of the Board.
(3) Personnel employed regularly and full time in the immediate offices of Board members other than the Chairman shall not be affected by the provisions of this reorganization plan.
(b) The Chairman may from time to time make such provisions as he shall deem appropriate authorizing the performance by any officer, employee, or administrative unit under his jurisdiction of any function transferred to the Chairman by the provisions of section 1 of this reorganization plan or of any function vested in the Chairman in consequence of his status as the chief executive officer of the Board.
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 6 of 1961, prepared in accordance with the provisions of the Reorganization Act of 1949, as amended, and providing for reorganizations in the Federal Home Loan Bank Board.
Reorganization Plan No. 6 of 1961 relates to my message of April 13, 1961, to the Congress regarding regulatory agencies and, in particular, to that portion of the message advocating the fixing of responsibility for the overall administration of multiheaded agencies in their chairmen. The reorganization plan also is in keeping with actions begun by President Truman, largely through reorganization plans, to strengthen the internal management of multiheaded agencies by making their chairmen, rather than the boards or commissions as a whole, responsible for day-to-day administration.
The first Commission on Organization of the Executive Branch of the Government concluded that purely executive duties can be performed far better by a single administrative official and stated: “Administration by a plural executive is universally regarded as inefficient.” Also, as a matter of sound organization, the Congress and the President should be able to hold a single official rather than a group accountable for the effective management of an agency. The reorganization plan will meet both of those needs by placing responsibility and authority for the administration of the activities of the Federal Home Loan Bank Board in the Chairman of the Board. By relieving the Board of day-to-day managerial functions, the reorganization plan will significantly further the ability of the Board to deal more effectively with regulatory and policy matters before it.
Action to strengthen the management of the Federal Home Loan Bank Board and to relieve the Board of day-to-day operating responsibility is particularly needed because of the phenomenal growth of the Board’s activities in recent years. By way of example, the number of institutions that are members of the Federal home loan bank system and subject to the Board’s supervision has increased from 3,898 in 1950 to 4,552 at present. In the same period the assets of those institutions have increased almost fivefold from $15.4 billion to $71 billion. In fiscal year 1950 the Board examined 2,450 institutions; in fiscal 1961 about 4,224 examinations will be conducted. The personnel of the Board have more than doubled in number in the last decade to handle the increased workload.
Pursuant to Reorganization Plan No. 3 of 1947, the Chairman of the Home Loan Bank Board was made the chief executive officer of the Board, and there was transferred to him the authority to appoint and direct the personnel necessary to perform the functions of the Board, the Chairman, and the agencies under the Board. The Chairman’s authority with respect to personnel was returned to the whole Federal Home Loan Bank Board by the Housing Amendments of 1955. The reorganization plan herewith transmitted would restore that authority of the Chairman and further increase his management functions.
Specifically, the reorganization plan will transfer to the Chairman of the Federal Home Loan Bank Board the Board’s functions with respect to the overall management, functioning, and organization of the agency; the appointment, removal, and direction of personnel; the distribution of business among, and communication of Board policies to, such personnel; and the enforcement of policies and the general improvement of staff support. There are also transferred to the Chairman functions relating to preparation, review, presentation, and justification of budget estimates and other fund authorizations and those relating to the allocation, use, and expenditure of funds available for administrative expenses.
Nothing in the plan impinges upon the ability of the members of the Board to act independently with respect to substantive matters that come before them for decision, or to participate in the shaping of Board policies. In carrying out his managerial functions, the Chairman will be governed by the policies of the Board and the determinations it is authorized to make. The Board will have the authority to approve the Chairman’s appointments of the heads of major administrative units, and the other members of the Board will retain their present control over the personnel in their immediate offices.
The taking effect of the reorganizations included in the accompanying reorganization plan will provide sound organizational arrangements and will make possible more economical and expeditious administration of the affected functions. It is, however, impractical to itemize at this time the reductions in expenditures which it is probable will be brought about by such taking effect.
After investigation, I have found and hereby declare that each reorganization included in the reorganization plan transmitted herewith is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended.
I recommend that the Congress allow the reorganization plan to become effective.
John F. Kennedy.
The White House, June 12, 1961.


REORGANIZATION PLAN NO. 7 OF 1961
Eff. Aug. 12, 1961, 26 F.R. 7315, 75 Stat. 840, as amended Pub. L. 88–426, title III, § 305(19), Aug. 14, 1964, 78 Stat. 425; Pub. L. 91–469, § 38, Oct. 21, 1970, 84 Stat. 1036; Pub. L. 105–258, title II, § 202, Oct. 14, 1998, 112 Stat. 1915; Pub. L. 109–304, § 19, Oct. 6, 2006, 120 Stat. 1710
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, June 12, 1961, pursuant to the provisions of the Reorganization Act of 1949, 63 Stat. 203, as amended [see 5 U.S.C. 901 et seq.].
MARITIME FUNCTIONS
Part I. Federal Maritime Commission
Secs. 101–105. [Repealed. Pub. L. 109–304, § 19, Oct. 6, 2006, 120 Stat. 1710. Section 101 related to creation of Federal Maritime Commission. Section 102 related to composition of the Commission. Section 103 related to transfer of functions to Commission. Section 104 related to transfer of functions to Chairman. Section 105 related to authority to delegate. See sections 46101 et seq. of Title 46, Shipping.]
Part II. Department of Commerce
Sec. 201. [Repealed. Pub. L. 109–304, § 19, Oct. 6, 2006, 120 Stat. 1710. Section related to the Maritime Administrator’s function as head of the Maritime Administration. See section 109 of Title 49, Transportation.]
Sec. 202. Functions of Secretary of Commerce
(a) Except to the extent inconsistent with the provisions of sections 101(b) or 104(b) of this reorganization plan, there shall remain vested in the Secretary of Commerce all the functions conferred upon the Secretary by the provisions of Reorganization Plan No. 21 of 1950.
(b) There are hereby transferred to the Secretary of Commerce:
(1) All functions of the Federal Maritime Board under the provisions of sections 105(1) to 105(3), inclusive, of Reorganization Plan No. 21 of 1950.
(2) Except to the extent transferred to the Commission by the provisions of section 103(e) of this reorganization plan, the functions described in the said section 103(e).
(3) Any other functions of the Federal Maritime Board not otherwise transferred by the provisions of Part I of this reorganization plan.
(4) Except to the extent transferred to the Chairman of the Commission by the provisions of Part I of this reorganization plan, the functions of the Chairman of the Federal Maritime Board.
Sec. 203. Delegation of Functions
The provisions of sections 2 and 4 of Reorganization Plan No. 5 of 1950 (64 Stat. 1263) shall be applicable to all functions transferred to the Secretary of Commerce by, or remaining vested in him under, the provisions of this reorganization plan.
Part III. General Provisions
Secs. 301, 302. [Repealed. Pub. L. 109–304, § 19, Oct. 6, 2006, 120 Stat. 1710. Section 301 related to conflict of interest. Section 302 related to interim appointments.]
Sec. 303. Incidental Transfers
(a) So much of the personnel, property, records, and unexpended balances of appropriations, allocations, and other funds employed, used, held, available, or to be made available in connection with the functions transferred to the Commission or to the Chairman of the Commission by the provisions of Part I of this reorganization plan as the Director of the Bureau of the Budget shall determine shall be transferred to the Commission at such time or times as the Director shall direct.
(b) Such further measures and dispositions as the Director of the Bureau of the Budget shall deem to be necessary in order to effectuate the transfers provided for in subsection (a) of this section shall be carried out in such manner as he shall direct and by such agencies as he shall designate.
(c) Subject to the foregoing provisions of this section, the Secretary of Commerce may transfer within the Department of Commerce personnel, property, rec­ords, and unexpended balances of appropriations, allocations, and other funds employed, used, held, available, or to be made available in connection with functions which were transferred to the Department of Commerce (including the Federal Maritime Board and the Chairman thereof) by the provisions of Reorganization Plan No. 21 of 1950.
Sec. 304. Abolition of Federal Maritime Board
The Federal Maritime Board, including the offices of the members of the Board, is hereby abolished, and the Secretary of Commerce shall provide for the termination of any outstanding affairs of the said Board not otherwise provided for in this reorganization plan.
Sec. 305. Status of Prior Plan
The following provisions of Reorganization Plan No. 21 of 1950 are hereby superseded:
(1) Part I.
(2) Section 202.
(3) Sections 302 to 307, inclusive.
[For further details relating to the Federal Maritime Commission, see chapter 3 of Title 46, Shipping.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 7 of 1961, prepared in accordance with the Reorganization Act of 1949, as amended, and providing for the reorganization of maritime functions.
The basic objective of the plan is to strengthen and revitalize the administration of our Federal programs concerned with the promotion and development of the U.S. merchant marine by concentrating responsibility in separate agencies for the performance of regulatory and promotional functions. The plan provides, therefore, for the creation of a separate Federal Maritime Commission, composed of five Commissioners, which would be charged with the regulatory functions of the present Federal Maritime Board. There would be transferred from the Federal Maritime Board to the Secretary of Commerce the award of subsidies and related promotional functions. The Secretary of Commerce would retain the functions transferred to him by Reorganization Plan No. 21 of 1950 which reorganized the U.S. Maritime Commission into a Federal Maritime Board and a Maritime Administration in the Department of Commerce. The plan retains the present Maritime Administration, provides for an Administrator as head thereof, retains a Deputy Maritime Administrator, and effects no change in the Office of the Under Secretary of Commerce for Transportation. The Federal Maritime Board is abolished.
Existing organizational arrangements have not proved to be satisfactory. The development and maintenance of a sound maritime industry require that the Federal Government carry out its dual responsibilities for regulation and promotion with equal vigor and effectiveness. Intermingling of regulatory and promotional functions has tended in this instance to dilute responsibility and has led to serious inadequacies, particularly in the administration of regulatory functions. Recent findings by committees of the Congress disclose serious violations of maritime laws and point to the urgent need for a reorganization to vest in completely separate agencies a responsibility for (1) regulatory functions and (2) promotional and operating functions.
The plan would provide the most appropriate organizational framework for each of the functions concerned. Regulation would be made the exclusive responsibility of a separate commission organized along the general lines of other regulatory agencies. On the other hand, nonregulatory functions, including the determination and award of subsidies and other promotional and operating activities, would be concentrated in the head of the Department of Commerce. The Secretary of Commerce is best qualified to coordinate these activities with other transportation and related economic programs.
The vesting of all subsidy functions in the Secretary of Commerce will make it possible for the Congress and the President to hold a single official responsible and accountable for the effective conduct of all aspects of this program, including the size and character of the fleet under the U.S. flag, the need for Government assistance, and requirements for appropriations to support subsidy programs. Furthermore, the placing of these functions in the Secretary of Commerce will assure essential supervision and review of subsidy awards.
The taking effect of the reorganizations included in the accompanying reorganization plan will result in a modest increase in expenditures. The improved organizational alinements provided by the plan will, however, make possible a more effective and expeditious administration of the statutory objectives to foster and promote a U.S. merchant marine capable of meeting the Nation’s needs in peace and war. Failure to meet these objectives would be far more costly than the anticipated increase in expenditures under the plan.
After investigation, I have found and hereby declare that each reorganization included in Reorganization Plan No. 7 of 1961 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended.
I have also found and hereby declare that it is necessary to include in the accompanying reorganization plan, by reason of reorganizations made thereby, provisions for the appointment and compensation of new officers specified in sections 102 and 201 of the plan. The rates of compensation fixed for these officers are, respectively, those which I have found to prevail in respect of comparable officers in the executive branch of the Government.
I recommend that the Congress allow the reorganization plan to become effective.
John F. Kennedy.
The White House, June 12, 1961.


REORGANIZATION PLAN NO. 1 OF 1962
Reorganization Plan No. 1 of 1962, which proposed establishment of a Department of Urban Affairs and Housing, was submitted to Congress on Jan. 30, 1962, and was disapproved by the House of Representatives on Feb. 21, 1962.


REORGANIZATION PLAN NO. 2 OF 1962
Eff. June 8, 1962, 27 F.R. 5419, 76 Stat. 1253, as amended Pub. L. 88–426, title III, § 305(41), Aug. 14, 1964, 78 Stat. 427; Pub. L. 94–282, title V, § 502, May 11, 1976, 90 Stat. 472
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled March 29, 1962, pursuant to the provisions of the Reorganization Act of 1949, 63 Stat. 203, as amended [see 5 U.S.C. 901 et seq.].
CERTAIN SCIENCE AGENCIES AND FUNCTIONS
Part I. Office of Science and Technology
Sec. 1. [Repealed. Pub. L. 94–282, title V, § 502, May 11, 1976, 90 Stat. 472. Section established in the Executive Office of the President the Office of Science and Technology.]
Sec. 2. [Repealed. Pub. L. 94–282, title V, § 502, May 11, 1976, 90 Stat. 472. Section, as amended by Pub. L. 88–426, title III, § 305(41)(A), (B), Aug. 14, 1964, 78 Stat. 427, 428, authorized the appointment of the Director and Deputy Director of the Office of Science and Technology by the President by and with the advice and consent of the Senate.]
Sec. 3. [Repealed. Pub. L. 94–282, title V, § 502, May 11, 1976, 90 Stat. 472. Section transferred to the Director of the Office of Science and Technology from the National Science Foundation, certain functions formerly conferred upon the Foundation.]
Sec. 4. [Repealed. Pub. L. 94–282, title V, § 502, May 11, 1976, 90 Stat. 472. Section authorized the Director of the Office of Science and Technology to appoint employees necessary for the work of the Office under the classified civil service and fix their compensation in accordance with the classification laws.]
Part II. National Science Foundation
Section 21. Executive Committee
(a) There is hereby established the Executive Committee of the National Science Board, hereafter in this Part referred to as the Executive Committee, which shall be composed of five voting members. Four of the members shall be elected as hereinafter provided. The Director provided for in section 22 of this reorganization plan, ex officio, shall be the fifth member and the chairman of the Executive Committee.
(b) At its annual meeting held in 1964 and at each of its succeeding annual meetings the National Science Board, hereafter in this Part referred to as the Board shall elect two of its members as members of the Executive Committee, and the Executive Committee members so elected shall hold office for two years from the date of their election. Any person who has been a member of the Executive Committee (established by this reorganization plan) for six consecutive years shall thereafter be ineligible for service as a member thereof during the two-year period following the expiration of such sixth year. For the purposes of this subsection, the period between any two consecutive annual meetings of the Board shall be deemed to be one year.
(c) At its first meeting held after the effective date of this section the Board shall elect four of its members as members of the Executive Committee. As designated by the Board, two of the Executive Committee members so elected shall hold office as such members until the date of the annual meeting of the Board held in 1964 and the other two members so elected shall hold such office until the annual meeting of the Board held in 1965.
(d) Any person elected as a member of the Executive Committee to fill a vacancy occurring prior to the expiration of the term for which his predecessor was elected shall be elected for the remainder of such term.
(e) The functions conferred upon the Executive Committee now existing under the provisions of the National Science Foundation Act of 1950 [42 U.S.C. 1861 et seq.], by the provisions of section 6 of the National Science Foundation Act of 1950 (42 U.S.C. 1865) or otherwise, are hereby transferred to the Executive Committee established by the provisions of this Part; and the authority of the National Science Board to assign its powers and functions to the now-existing Executive Committee, and statutory limitations upon such assignment, shall hereafter be applicable to the Executive Committee established by the provisions of this Part.
Sec. 22. Director
(a) There is hereby established in the National Science Foundation a new office with the title of Director of the National Science Foundation. The Director of the National Science Foundation, hereafter in this Part referred to as the Director, shall be appointed by the President by and with the advice and consent of the Senate. Before any person is appointed as Director the President shall afford the Board an opportunity to make recommendations to him with respect to such appointment. The Director shall serve for a term of six years unless sooner removed by the President. The Director shall not engage in any business, vocation or employment other than that of serving as such Director, nor shall he, except with the approval of the Board, hold any office in, or act in any capacity for, any organization, agency, or institution with which the Foundation makes any contract or other arrangement under the National Science Foundation Act of 1950 [42 U.S.C. 1861 et seq.].
(b) Except to the extent inconsistent with the provisions of section 23(b)(2) of this reorganization plan, all functions of the office of Director of the National Science Foundation abolished by the provisions of 23 (a)(2) thereof are hereby transferred to the office of Director established by the provisions of subsection (a) of this section.
(c) The Director, ex officio, shall be an additional member of the Board and, except in respect of compensation and tenure, shall be coordinate with other members of the Board. He shall be a voting member of the Board and shall be eligible for election by the Board as chairman or vice chairman of the Board. [As amended Pub. L. 88–426, title III, § 305(41)(C), Aug. 14, 1964, 78 Stat. 428.]
Sec. 23. Abolitions
(a) The following agencies now existing under the National Science Foundation Act of 1950 [42 U.S.C. 1861 et seq.], are hereby abolished:
(1) The Executive Committee of the National Science Board (section 6 of Act; 42 U.S.C. 1865).
(2) The office of Director of the National Science Foundation (sections 2 and 5 of Act; 42 U.S.C. 1861, 1864).
(b) There are also hereby abolished:
(1) The functions conferred upon the National Science Board by that part of section 6(a) of the National Science Foundation Act of 1950 (42 U.S.C. 1865(a)) which reads “The Board is authorized to appoint from among its members an Executive Committee”.
(2) The functions of the Director of the National Science Foundation provided for in sections 4(a) and 5 (a) of the National Science Foundation Act of 1950 (42 U.S.C. 1863(a); 1864(a)) with respect to serving as a nonvoting member of the Board and his functions with respect to serving as a nonvoting member of the Executive Committee provided for in section 6(b) of that Act (42 U.S.C. 1865(b)).
(3) So much of the functions conferred upon divisional committees by the provisions of section 8(d) of the National Science Foundation Act of 1950 (42 U.S.C. 1867(d)) as consists of making recommendations to, and advising and consulting with, the Board.
(c) The provisions of sections 23(a)(1) and 23(b)(1) hereof shall become effective on the date of the first meeting of the Board held after the effective date of the other provisions of this reorganization plan.
Part III. Transitional Provisions
Section 31. Incidental Transfers
(a) So much of the personnel, property, records, and unexpended balances of appropriations, allocations, and other funds employed, held, used, available, or to be made available, in connection with the functions transferred by the provisions of section 3 of this reorganization plan as the Director of the Bureau of the Budget shall determine shall be transferred to the Office of Science and Technology at such time or times as the said Director shall direct.
(b) Such further measures and dispositions as the Director of the Bureau of the Budget shall deem to be necessary in order to effectuate the transfers provided for in subsection (a) of this section shall be carried out in such manner as he shall direct and by such agencies as he shall designate.
Sec. 32. Interim Officers
(a) The President may authorize any person who immediately prior to the effective date of Part I of this reorganization plan holds a position in the Executive Office of the President to act as Director of the Office of Science and Technology until the office of Director is for the first time filled pursuant to the provisions of this reorganization plan or by recess appointment, as the case may be.
(b) The President may authorize any person who immediately prior to the effective date of section 22 of this reorganization plan holds any office existing under the provisions of the National Science Foundation Act of 1950 [42 U.S.C. 1861 et seq.] to act as Director of the National Science Foundation until the office of Director is for the first time filled pursuant to the provisions of this reorganization plan or by recess appointment, as the case may be.
(c) The President may authorize any person who serves in an acting capacity under the foregoing provisions of this section to receive the compensation attached to the office in respect of which he so serves. Such compensation, if authorized, shall be in lieu of, but not in addition to, other compensation from the United States to which such person may be entitled.
[Amendments by Pub. L. 90–407, July 18, 1968, 82 Stat. 360, intended to continue in effect the existing offices, procedures, and organization of the National Science Foundation as provided by 42 U.S.C. section 1861 et seq., part II of Reorg. Plan No. 2 of 1962, and Reorg. Plan No. 5 of 1965, but on and after July 18, 1968, part II of Reorg. Plan No. 2 of 1962, and Reorg. Plan No. 5 of 1965, as being of no force or affect, and nothing in Pub. L. 90–407 as altering or affecting any transfers of functions made by part I of Reorg. Plan No. 2 of 1962, see section 16 of Pub. L. 90–407, set out as Continuation of Existing Offices, Procedures, and Organization of the National Science Foundation note under 42 U.S.C. 1862.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 2 of 1962, prepared in accordance with the provisions of the Reorganization Act of 1949, as amended, and providing for certain reorganizations in the field of science and technology.
Part I of the reorganization plan establishes the Office of Science and Technology as a new unit within the Executive Office of the President; places at the head thereof a Director appointed by the President by and with the advice and consent of the Senate and makes provision for a Deputy Director similarly appointed; and transfers to the Director certain functions of the National Science Foundation under sections 3(a)(1) and 3(a)(6) of the National Science Foundation Act of 1950.
The new arrangements incorporated in part I of the reorganization plan will constitute an important development in executive branch organization for science and technology. Under those arrangements the President will have permanent staff resources capable of advising and assisting him on matters of national policy affected by or pertaining to science and technology. Considering the rapid growth and far-reaching scope of Federal activities in science and technology, it is imperative that the President have adequate staff support in developing policies and evaluating programs in order to assure that science and technology are used most effectively in the interests of national security and general welfare.
To this end it is contemplated that the Director will assist the President in discharging the responsibility of the President for the proper coordination of Federal science and technology functions. More particularly, it is expected that he will advise and assist the President as the President may request with respect to—
(1) Major policies, plans, and programs of science and technology of the various agencies of the Federal Government, giving appropriate emphasis to the relationship of science and technology to national security and foreign policy, and measures for furthering science and technology in the Nation.
(2) Assessment of selected scientific and technical developments and programs in relation to their impact on national policies.
(3) Review, integration, and coordination of major Federal activities in science and technology, giving due consideration to the effects of such activities on non-Federal resources and institutions.
(4) Assuring that good close relations exist with the Nation’s scientific and engineering communities so as to further in every appropriate way their participation in strengthening science and technology in the United States and the free world.
(5) Such other matters consonant with law as may be assigned by the President to the Office.
The ever-growing significance and complexity of Federal programs in science and technology have in recent years necessitated the taking of several steps for improving the organizational arrangements of the executive branch in relation to science and technology:
(1) The National Science Foundation was established in 1950. The Foundation was created to meet a widely recognized need for an organization to develop and encourage a national policy for the promotion of basic research and education in the sciences, to support basic research, to evaluate research programs undertaken by Federal agencies, and to perform related functions.
(2) The Office of the Special Assistant to the President for Science and Technology was established in 1957. The Special Assistant serves as Chairman of both the President’s Science Advisory Committee and the Federal Council for Science and Technology, mentioned below.
(3) At the same time, the Science Advisory Committee, composed of eminent non-Government scientists and engineers, and located within the Office of Defense Mobilization, was reconstituted in the White House Office as the President’s Science Advisory Committee.
(4) The Federal Council for Science and Technology, composed of policy officials of the principal agencies engaged in scientific and technical activities, was established in 1959.
The National Science Foundation has proved to be an effective instrument for administering sizable programs in support of basic research and education in the sciences and has set an example for other agencies through the administration of its own programs. However, the Foundation, being at the same organizational level as other agencies, cannot satisfactorily coordinate Federal science policies or evaluate programs of other agencies. Science policies, transcending agency lines, need to be coordinated and shaped at the level of the Executive Office of the President drawing upon many resources both within and outside of Government. Similarly, staff efforts at that higher level are required for the evaluation of Government programs in science and technology.
Thus, the further steps contained in part I of the reorganization plan are now needed in order to meet most effectively new and expanding requirements brought about by the rapid and far-reaching growth of the Government’s research and development programs. These requirements call for the further strengthening of science organization at the Presidential level and for the adjustment of the Foundation’s role to reflect changed conditions. The Foundation will continue to originate policy proposals and recommendations concerning the support of basic research and education in the sciences, and the new Office will look to the Foundation to provide studies and information on which sound national policies in science and technology can be based.
Part I of the reorganization plan will permit some strengthening of the staff and consultant resources now available to the President in respect of scientific and technical factors affecting executive branch policies and will also facilitate communication with the Congress.
Part II of the reorganization plan provides for certain reorganizations within the National Science Foundation which will strengthen the capability of the Director of the Foundation to exert leadership and otherwise further the effectiveness of administration of the Foundation. Specifically:
(1) There is established a new office of Director of the National Science Foundation and that Director, ex officio, is made a member of the National Science Board on a basis coordinate with that of other Board members.
(2) There is substituted for the now-existing Executive Committee of the National Science Board a new Executive Committee composed of the Director of the National Science Foundation, ex officio, as a voting member and Chairman of the Committee, and of four other members elected by the National Science Board from among its appointive members.
(3) Committees advisory to each of the divisions of the Foundation will make their recommendations to the Director only rather than to both the Director and the National Science Board.
After investigation I have found and hereby declare that each reorganization included in Reorganization Plan No. 2 of 1962 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended.
I have found and hereby declare that it is necessary to include in the reorganization plan, by reason of reorganizations made thereby, provisions for the appointment and compensation of the Director and Deputy Director of the Office of Science and Technology and of the Director of the National Science Foundation. The rate of compensation fixed for each of these officers is that which I have found to prevail in respect of comparable officers in the executive branch of the Government.
The functions abolished by the provisions of section 23(b) of the reorganization plan are provided for in sections 4(a), 5(a), 6(a), 6(b), and 8(d) of the National Science Foundation Act of 1950.
The taking effect of the reorganizations included in the reorganization plan will provide sound organizational arrangements and will make possible more effective and efficient administration of Government programs in science and technology. It is, however, impracticable to itemize at this time the reductions in expenditures which it is probable will be brought about by such taking effect.
I recommend that the Congress allow the reorganization plan to become effective.
John F. Kennedy.
The White House, March 29, 1962.


REORGANIZATION PLAN NO. 1 OF 1963
Eff. July 27, 1963, 28 F.R. 7659, 77 Stat. 869
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, May 27, 1963, pursuant to the provisions of the Reorganization Act of 1949, 63 Stat. 203 as amended [see 5 U.S.C. 901 et seq.].
FRANKLIN D. ROOSEVELT LIBRARY
Section 1. All functions with respect to the Franklin D. Roosevelt Library now vested in the Secretary of the Interior are hereby transferred to the Administrator of General Services.
Sec. 2. The Administrator of General Services may from time to time make such provisions as he deems appropriate authorizing the performance of any function transferred by the provisions of this reorganization plan by any other officer, or by any employee or agency, of the General Services Administration.
Sec. 3. (a) So much of the personnel, property, rec­ords, and unexpended balances of appropriations, allocations, and other funds employed, held, used, available or to be made available in connection with the functions transferred by the provisions of this reorganization plan as the Director of the Bureau of the Budget shall determine shall be transferred to the General Services Administration at such time or times as the said Director shall direct.
(b) Such further measures and dispositions as the Director of the Bureau of the Budget shall deem to be necessary in order to effectuate the transfers provided for in subsection (a) of this section shall be carried out in such manner as he shall direct and by such agencies as he shall designate.
Sec. 4. Section 401 of Reorganization Plan No. 3 of 1946 (60 Stat. 1099) is hereby superseded.
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 1 of 1963, prepared in accordance with the Reorganization Act of 1949, as amended, and providing for the reorganization of certain functions relating to the Franklin D. Roosevelt Library.
The library project was built under authority of the joint resolution of July 18, 1939. It is located on a site in the town of Hyde Park, Dutchess County, N.Y., donated by the late Franklin D. Roosevelt. The library contains historical material donated by him, and other related historical material.
At the present time responsibility for the library is divided as follows:
(1) The Secretary of the Interior is responsible for the care, maintenance, and protection of the buildings and grounds of the library and for the collection of fees for the privilege of visiting and viewing the exhibit rooms or museum portion of the library, exclusive, however, of the function of fixing the amounts of fees charged.
(2) Responsibility for the contents and professional services of the library, and all other responsibility for the library except as indicated above, are vested in the Administrator of General Services.
When the transfer of functions with respect to the Franklin D. Roosevelt Library from the Secretary of the Interior to the Administrator of General Services, as provided for in the reorganization plan transmitted herewith, becomes effective, the Administrator will have complete responsibility for the library, including its buildings, grounds, contents, and services.
Three other Presidential libraries are now entirely under the jurisdiction of the Administrator of General Services (in pursuance of sec. 507(g) of the Federal Property and Administrative Services Act of 1949, as amended): the Harry S. Truman Library at Independence, Mo., the Herbert Hoover Library at West Branch, Iowa, and the Dwight D. Eisenhower Library at Abilene, Kans. The taking effect of the provisions of the accompanying reorganization plan will place the administration of the Franklin D. Roosevelt Library fully on a common footing with the administration of these three other Presidential libraries.
I am persuaded that the present division of responsibility between the Secretary of the Interior and the Administrator of General Services is not conducive to the most efficient administration of the Franklin D. Roosevelt Library. Reorganization Plan No. 1 of 1963 will apply to this library the preferable pattern of organization existing with respect to other Presidential libraries.
After investigation I have found and hereby declare that each reorganization included in Reorganization Plan No. 1 of 1963 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended.
The taking effect of reorganizations included in the reorganization plan will provide improved organizational arrangements with respect to the administration of the Franklin D. Roosevelt Library. While such arrangements will further the convenient and efficient carrying out of the purposes of the library, it is impracticable to specify or itemize at this time the reductions of expenditures which it is probable will be brought about by such taking effect.
I recommend that the Congress allow the reorganization plan to become effective.
John F. Kennedy.
The White House, May 27, 1963


REORGANIZATION PLAN NO. 1 OF 1965
Eff. May 25, 1965, 30 F.R. 7035, 79 Stat. 1317
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 25, 1965, pursuant to the provisions of the Reorganization Act of 1949, 63 Stat. 203, as amended [see 5 U.S.C. 901 et seq.].
BUREAU OF CUSTOMS
Section 1. Abolition of Offices
All offices in the Bureau of Customs of the Department of the Treasury of collector of customs, comptroller of customs, surveyor of customs, and appraiser of merchandise to which appointments are required to be made by the President, by and with the advice and consent of the Senate, are abolished. The foregoing provisions shall become effective with respect to each office abolished thereby at such time, not later than December 31, 1966, as the Secretary of the Treasury shall specify, but nothing herein shall empower the Secretary to increase the term of any office beyond that provided by law for such office or affect his authority under the first paragraph under the heading “TREASURY DEPARTMENT” appearing in the Act of March 2, 1895 (ch. 187, 28 Stat. 844; 5 U.S.C. 252) [31 U.S.C. 309], to retain in office, prior to December 31, 1966, those persons whose offices are to be terminated under this reorganization plan.
Sec. 2. Transfer of Functions
There are transferred to the Secretary of the Treasury the functions, if any, that have been vested by statute in officers, agencies, or employees of the Bureau of Customs of the Department of the Treasury since the effective date of Reorganization Plan No. 26 of 1950 (64 Stat. 1280).
Sec. 3. Preservation of Remedies
The abolition of offices herein shall not prejudice any right to protest or to appeal to the United States Customs Court any action taken in the administration of the customs laws.
Sec 4. Incidental Provisions
Consonant with section 4 of the Reorganization Act of 1949, as amended [see 5 U.S.C. 904] and this reorganization plan, the Secretary of the Treasury shall make such provisions as he shall deem necessary respecting (1) the transfer or other disposition of the records, property, personnel, and unexpended balances of appropriations, allocations, and other funds, available or to be made available, which are affected by a reorganization contained in this reorganization plan; and (2) the winding up of the affairs of any officer whose office is abolished by the provisions of this reorganization plan.
Message of the President
To the Congress of the United States:
All that we do to serve the people of this land must be done, as has been my insistent pledge, with the least cost and the most effectiveness.
In my state of the Union message, I announced it was this administration’s intention to “reshape and reorganize” the executive branch. This goal had one objective: “to meet more effectively the tasks of today.”
I report today now one step taken forward toward that goal as part of our progress “on new economies we were planning to make.”
I submit today a plan for reorganization in the Bureau of Customs of the Department of the Treasury.
At present the Bureau maintains 113 independent field offices, each reporting directly to Customs headquarters in Washington, D.C. Under a modernization program of which this reorganization plan is an integral part, the Secretary of the Treasury proposes to establish six regional offices to supervise all Customs field activities. The tightened management controls achieved from these improvements will make possible a net annual saving of $9 million within a few years.
An essential feature will be the abolition of the offices of all Presidential appointees in the Customs Service. The program cannot be effectively carried out without this step.
The following offices, therefore, would be eliminated: Collectors of customs, comptrollers of customs, surveyors of customs, and appraisers of merchandise, to which appointments are now required to be made by the President by and with the advice and consent of the Senate.
Incumbents of abolished offices will be given consideration for suitable employment under the civil service laws in any positions in customs for which they may be qualified.
When this reorganization is completed, all officials and employees of the Bureau of Customs will be appointed under the civil service laws.
All of the functions of the offices which will be abolished are presently vested in the Secretary of the Treasury by Reorganization Plan No. 26 of 1950 which gives the Secretary power to redelegate these functions. He will exercise this power as the existing offices are abolished.
The estimate of savings that will be achieved by the program of customs modernization and improvement, of which this reorganization plan is a part, is based on present enforcement levels, business volume, and salary scales. Of the amounts saved, approximately $1 million a year will be from salaries no longer paid because of the abolition of offices.
The proposed new organizational framework looks to the establishment of new offices at both headquarters and field levels and abolition of present offices.
This results in a net reduction of more than 50 separate principal field offices by concentration of supervisory responsibilities in fewer officials in charge of regional and district activities. In addition to the six offices of regional commissioner, about 25 offices of district director will be established. The regional commissioners and district directors will assume the overall principal supervisory responsibilities and functions of collectors of customs, appraisers of merchandise, comptrollers of customs, laboratories, and supervising customs agents.
At the headquarters level, four new offices will be established to replace seven divisions. A new position of special assistant to the Commissioner will be created and charged with responsibility for insuring that all Customs employees conduct themselves in strict compliance with all applicable laws and regulations. Up to now this function has been one of a number lodged with an existing division.
After investigation I have found and hereby declare that each reorganization included in Reorganization Plan No. 1 of 1965 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended.
It should be emphasized that abolition by Reorganization Plan No. 1 of 1965 of the offices of collector of customs, comptroller of customs, surveyor of customs, and appraiser of merchandise will in no way prejudice any right of any person affected by the laws administered by the Bureau of Customs. The rights of importers and others, for example, before the Customs Court, arising out of the administration of such functions will remain unaffected. In addition it should be emphasized that all essential services to the importing, exporting, and traveling public will continue to be performed.
This reorganization plan will permit a needed modernization of the organization and procedure of the Bureau of Customs. It will permit a more effective administration of the customs laws.
I urge the Congress to permit Reorganization Plan No. 1 of 1965 to become effective.
Lyndon B. Johnson.
The White House, March 25, 1965.


REORGANIZATION PLAN NO. 2 OF 1965
Eff. July 13, 1965, 30 F.R. 8819, 79 Stat. 1318, as amended Pub. L. 90–83, § 10(c), Sept. 11, 1967, 81 Stat. 224
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, May 13, 1965, pursuant to the provisions of the Reorganization Act of 1949, 63 Stat. 203, as amended [see 5 U.S.C. 901 et seq.].
ENVIRONMENTAL SCIENCE SERVICES ADMINISTRATION, DEPARTMENT OF COMMERCE
Section 1. Transfer of Functions
All functions vested by law in the Weather Bureau, the Chief of the Weather Bureau, the Coast and Geodetic Survey, the Director of the Coast and Geodetic Survey, and any officer, employee, or organizational entity of that Bureau of Survey, and not heretofore transferred to the Secretary of Commerce, hereinafter referred to as the Secretary, are hereby transferred to the Secretary.
Sec. 2. Abolitions
(a) The offices of Director of the Coast and Geodetic Survey, Deputy Director of the Coast and Geodetic Survey, and Chief of the Weather Bureau are hereby abolished. The Secretary shall make such provisions as he shall deem to be necessary respecting the winding up of any outstanding affairs of the officers whose offices are abolished by the provisions of this section.
(b) The abolitions effected by the provision of subsection (a) of this section shall exclude the abolition of rights to which the present incumbents of the abolished offices would be entitled under law upon the termination of their appointments.
Sec. 3. Environmental Science Services Administration
(a) The Coast and Geodetic Survey and the Weather Bureau are hereby consolidated to form a new agency in the Department of Commerce which shall be known as the Environmental Science Services Administration, hereinafter referred to as the Administration.
(b) The Secretary shall from time to time establish such constituent organizational entities of the Administration, with such names, as he shall determine.
Sec. 4. Officers of the Administration
(a) There shall be at the head of the Administration the Administrator of the Environmental Science Services Administration, hereinafter referred to as the Administrator. The Administrator shall be appointed by the President by and with the advice and consent of the Senate. He shall perform such functions as the Secretary may from time to time direct.
(b)(1) There shall be in the Administration a Deputy Administrator of the Environmental Science Services Administration, hereinafter referred to as the Deputy Administrator, who shall be appointed by the President by and with the advice and consent of the Senate, shall perform such functions as the Secretary may from time to time direct, and, unless he is compensated in pursuance of the provisions of paragraph (2), below, shall receive compensation in accordance with the Classification Act of 1949, as amended [5 U.S.C. 5101 et seq., 5331 et seq.].
(2) The office of Deputy Administrator may be filled at the discretion of the President by appointment (by and with the advice and consent of the Senate) from the active list of commissioned officers of the Administration in which case the appointment shall create a vacancy on the active list and while holding the office of Deputy Administrator the officer shall have rank, pay and allowances not exceeding those of a Vice Admiral.
(c) The Deputy Administrator or such other official of the Department of Commerce as the Secretary shall from time to time designate shall act as Administrator during the absence or disability of the Administrator or in the event of a vacancy in the office of Administrator.
(d) At any one time, one principal constituent organizational entity of the Administration may, if the Secretary so elects, be headed by a commissioned officer of the Administration, who shall be designated by the Secretary. Such designation of an officer shall create a vacancy on the active list and while serving under this paragraph the officer shall have rank, pay and allowances not exceeding those of a Rear Admiral (upper half).
(e) Any commissioned officer of the Administration who has served as Deputy Administrator or has served in a rank above that of Captain as the head of a principal constituent organizational entity of the Administration, and is retired while so serving or is retired after the completion of such service while serving in a lower rank or grade, shall be retired with the rank, pay and allowances authorized by law for the highest grade and rank held by him; but any such officer, upon termination of his appointment in a rank above that of Captain, shall, unless appointed or assigned to some other position for which a higher rank or grade is provided, revert to the grade and number he would have occupied had he not served in a rank above that of Captain and such officer shall be an extra number in that grade. [As amended Pub. L. 90–83, § 10(c), Sept. 11, 1967, 81 Stat. 224.]
Sec. 5. Authority of the Secretary
Nothing in this reorganization plan shall divest the Secretary of any function vested in him by law or by Reorganization Plan No. 5 of 1950 (64 Stat. 1263) or in any manner derogate from any authority of the Secretary thereunder.
Sec. 6. Personnel, Property, Records and Funds
(a) The personnel (including commissioned officers) employed in the Coast and Geodetic Survey, the personnel employed in the Weather Bureau, and the property and records held or used by the Weather Bureau or the Coast and Geodetic Survey shall be deemed to be transferred to the Administration.
(b) Unexpended balances of appropriations, allocations, and other funds available or to be made available in connection with functions now administered by the Weather Bureau or by the Coast and Geodetic Survey shall be available to the Administration hereunder in connection with those functions.
(c) Such further measures and dispositions as the Director of the Bureau of the Budget shall deem to be necessary in order to effectuate the foregoing provisions of this section shall be carried out in such manner as he shall direct and by such agencies as he shall designate.
Sec. 7. Interim Officers
(a) The President may authorize any person who immediately prior to the effective date of this reorganization plan held a position in the executive branch of the Government to act as Administrator until the office of Administrator is for the first time filled pursuant to the provisions of this reorganization plan or by recess appointment, as the case may be.
(b) The President may similarly authorize any such person to act as Deputy Administrator.
(c) The President may authorize any person who serves in an acting capacity under the foregoing provisions of this section to receive the compensation attached to the office in respect to which he so serves. Such compensation, if authorized, shall be in lieu of, but not in addition to, other compensation from the United States to which such person may be entitled.
[The Environmental Science Services Administration in the Department of Commerce, including the offices of Administrator and Deputy Administrator thereof, were abolished by Reorg. Plan No. 4 of 1970, eff. Oct. 3, 1970, 35 F.R. 15627, 84 Stat. 2090, which created the National Oceanic and Atmospheric Administration in the Department of Commerce and transferred the personnel, property, records, and unexpended balances of funds of the Environmental Science Services Administration to such newly created National Oceanic and Atmospheric Administration.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 2 of 1965, prepared in accordance with the provisions of the Reorganization Act of 1949, as amended, and providing for the reorganization of two major agencies of the Department of Commerce: The Weather Bureau and the Coast and Geodetic Survey.
The reorganization plan consolidates the Coast and Geodetic Survey and the Weather Bureau to form a new agency in the Department of Commerce to be known as the Environmental Science Services Administration. It is the intention of the Secretary of Commerce to transfer the Central Radio Propagation Laboratory of the National Bureau of Standards to the Administration when the reorganization plan takes effect. The new Administration will then provide a single national focus for our efforts to describe, understand, and predict the state of the oceans, the state of the lower and upper atmosphere, and the size and shape of the earth.
Establishment of the Administration will mark a significant step forward in the continual search by the Federal Government for better ways to meet the needs of the Nation for environmental science services. The organizational improvements made possible by the reorganization plan will enhance our ability to develop an adequate warning system for the severe hazards of nature—for hurricanes, tornadoes, floods, earthquakes, and seismic sea waves, which have proved so disastrous to the Nation in recent years. These improvements will permit us to provide better environmental information to vital segments of the Nation’s economy—to agriculture, transportation, communications, and industry, which continually require information about the physical environment. They will mean better services to other Federal departments and agencies—to those that are concerned with the national defense, the exploration of outer space, the management of our mineral and water resources, the protection of the public health against environmental pollution, and the preservation of our wilderness and recreation areas.
The new Administration will bring together a number of allied scientific disciplines that are concerned with the physical environment. This integration will better enable us to look at man’s physical environment as a scientific whole and to seek to understand the interactions among air, sea, and earth and between the upper and lower atmosphere. It will facilitate the development of programs dealing with the physical environment and will permit better management of these programs. It will enhance our capability to identify and solve important long-range scientific and technological problems associated with the physical environment. The new Administration will, in consequence, promote a fresh sense of scientific dedication, discovery, and challenge, which are essential if we are to attract scientists and engineers of creativity and talent to Federal employment in this field.
The reorganization plan provides for an Administrator at the head of the Administration, and for a Deputy Administrator, each of whom will be appointed by the President by and with the advice and consent of the Senate. As authorized by the civil service and other laws and regulations, subordinate officers of the Administration will be appointed by the Secretary of Commerce or be assigned by him from among a corps of commissioned officers. The Administration will perform such functions as the Secretary of Commerce may delegate or otherwise assign to it and will be under his direction and control.
Commissioned officers of the Coast and Geodetic Survey will become commissioned officers of the Administration and may serve at the discretion of the Secretary of Commerce throughout the Administration. The reorganization plan authorizes the President at his discretion to fill the Office of Deputy Administrator by appointment, by and with the advice and consent of the Senate, from the active list of commissioned officers of the Administration.
The reorganization plan transmitted herewith abolishes—and thus excludes from the consolidation mentioned above—the offices of (1) Chief of the Weather Bureau, provided for in the act of October 1, 1890 (15 U.S.C. 312); (2) Director of the Coast and Geodetic Survey, provided for in the acts of June 4, 1920, and February 16, 1929, as amended (33 U.S.C. 852, 852a); and (3) Deputy Director of the Coast and Geodetic Survey, provided for in the act of January 19, 1942, as amended (33 U.S.C. 852b).
After investigation, I have found and hereby declare that each reorganization included in Reorganization Plan No. 2 of 1965 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended. I have also found and hereby delcare that by reason of the reorganizations made by the reorganization plan, it is necessary to include in the plan provisions for the appointment and compensation of the officers of the Administration set forth in section 4 of the reorganization plan. The rate of compensation fixed for each of these officers is that which I have found to prevail in respect of comparable officers in the executive branch of the Government.
In addition to permitting more effective management within the Department of Commerce, the new organization will ultimately produce economies. These economies will be of two types. The first, and probably the most significant, is the savings and avoidance of costs which will result from the sharing of complex and expensive facilities such as satellites, computers, communication systems, aircraft, and ships. These economies will increase in significance as developments in science and technology bring into being still more advanced equipment. Second, integration of the existing headquarters and field organizations will permit more efficient utilization of existing administrative staffs and thereby produce future economies. It is, however, impracticable to specify or itemize at this time the reductions of expenditures which it is probable will be brought about by the taking effect of the reorganizations included in the reorganization plan.
I recommend that the Congress allow the accompanying reorganization plan to become effective.
Lyndon B. Johnson.
The White House, May 13, 1965.


REORGANIZATION PLAN NO. 3 OF 1965
Reorganization Plan No. 3 of 1965, 30 F.R. 9351, 79 Stat. 1320, which transferred functions of director of locomotive inspection, assistant directors of locomotive inspection, and district inspectors of locomotives to Interstate Commerce Commission, was repealed by Pub. L. 103–272, § 7(b), July 5, 1994, 108 Stat. 1379. See sections 20702, 20703, and 21302 of Title 49, Transportation.


REORGANIZATION PLAN NO. 4 OF 1965
Eff. July 27, 1965, 30 F.R. 9353, 79 Stat. 1321, as amended Pub. L. 90–83, § 10(c), Sept. 11, 1967, 81 Stat. 224
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, May 27, 1965, pursuant to the provisions of the Reorganization Act of 1949, 63 Stat. 203, as amended [see 5 U.S.C. 901 et seq.].
ABOLITION OF CERTAIN COMMITTEES, COUNCILS, AND BOARDS
Part I
Section 1. Transfer of Functions
All functions of each of the following-named bodies, together with all functions of the Chairman and of other officers of each thereof, are hereby transferred to the President of the United States:
(a) The National Housing Council, provided for in section 6 of Reorganization Plan No. 3 of 1947 (61 Stat. 955) as affected by (i) section 502(a) of the Housing Act of 1948 (62 Stat. 1283; 12 U.S.C. 1701c), (ii) section 603 of the Housing Act of 1949 (63 Stat. 440; 12 U.S.C. 1701i) and by (iii) section 615 of the Defense Housing and Community Facilities and Services Act of 1951 (65 Stat. 317; 12 U.S.C. 1701i–1).
(b) The National Advisory Council on International Monetary and Financial Problems, provided for in section 4 of the Bretton Woods Agreements Act, 59 Stat. 512, as amended (22 U.S.C. 286b).
(c) The Board of the Foreign Service, provided for in section 211 of the Foreign Service Act of 1946, 60 Stat. 1001 (22 U.S.C. 826) [see 22 U.S.C. 3930].
(d) The Board of Examiners for the Foreign Service, provided for in section 212 of the Foreign Service Act of 1946 (22 U.S.C. 827) [see 22 U.S.C. 3931].
(e) The Civilian-Military Liaison Committee, provided for in section 204 of the National Aeronautics and Space Act of 1958, 72 Stat. 431, as amended (42 U.S.C. 2474).
Sec. 2. Performance of Transferred Functions
The President may from time to time make such provisions as he may deem appropriate authorizing the performance of the functions transferred by the provisions of section 1 of this reorganization plan by any other officers of the executive branch of the Government or by any agencies or employees of that branch.
Sec. 3. Abolition of Bodies
(a) Each of the bodies referred to in paragraphs (a) to (e), inclusive, of section 1 of this reorganization plan is hereby abolished.
(b) The President shall make or cause to be made such provisions as may be necessary with respect to the winding up of any outstanding affairs of the bodies abolished by the provisions of section 3 of this reorganization plan.
Part II
Section 11. Transfer of Functions
(a) [Repealed. Pub. L. 90–83, § 10(c), Sept. 11, 1967, 81 Stat. 224. Subsection transferred to the Chairman of the United States Civil Service Commission all functions of the Advisory Council on Group Insurance, provided for in section 12(a) of the Federal Employees’ Group Life Insurance Act of 1954, 68 Stat. 742 (5 U.S.C. 2101(a)) [5 U.S.C. 8713(a)(1)–(3)].
(b) There are hereby transferred to the Administrator of the Small Business Administration all functions of the Loan Policy Board of the Small Business Administration, provided for in section 4(d) of the Small Business Act, 72 Stat. 385 (15 U.S.C. 633(d)).
(c) There are hereby transferred to the Secretary of the Interior all functions of the advisory board provided for in section 2(a) of the Act of August 20, 1937, 50 Stat. 732, as amended (16 U.S.C. 832a(a)), commonly referred to as the Bonneville Power Advisory Board.
(d) There are hereby transferred to the Attorney General all functions of the Awards Board provided for in section 3 of the Atomic Weapons Rewards Act of 1955, 69 Stat. 365 (50 U.S.C. 47b).
(e) The transfers made by subsections (a) to (d), inclusive, of this section shall be deemed to include all functions of the Chairman and of other officers of the respective transferor bodies referred to in those subsections. [Subsection repealed by Pub. L. 90–83, § 10(c), Sept. 11, 1967, 81 Stat. 224, insofar as applicable to subsection (a) of this section.]
Sec. 12. Performance of Transferred Functions
Each officer to whom functions are transferred by the provisions of section 11 of this reorganization plan may from time to time make such provisions as he may deem appropriate authorizing the performance of the functions so transferred to him by his subordinate officers, employees, or agencies. [Section repealed by Pub. L. 90–83, § 10 (c), Sept. 11, 1967, 81 Stat. 224, insofar as applicable to section 11(a) of this Reorg. Plan.]
Sec. 13. Abolitions
(a) Each of the bodies the functions of which are transferred by the provisions of section 11 of this reorganization plan is hereby abolished. Each officer to whom functions are transferred by those provisions shall make such provisions as may be necessary with respect to the winding up of any outstanding affairs of the body or bodies the functions of which are so transferred to him.
(b) The functions vested in the Secretary of Health, Education, and Welfare by the provisions of section 7(b) of the Juvenile Delinquency and Youth Offenses Control Act of 1961, 75 Stat. 574 (42 U.S.C. [former] 2546(b), are hereby abolished. [Section repealed by Pub. L. 90–83, § 10(c), Sept. 11, 1967, 81 Stat. 224, insofar as applicable to section 11(a) of this Reorg. Plan.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 4 of 1965, prepared in accordance with the Reorganization Act of 1949, as amended, and providing for reorganizations of various committees and other similar bodies.
The strength and vitality of our democracy depends in major part upon the Federal Government’s adaptability, on its capacity for fast flexible response to changing needs imposed by changing circumstances. If we are to maintain this capacity, we must have a government that is streamlined and capable of quickly adjusting and readjusting its organization and operating procedures to take up and surmount new challenges.
As government grows more complex and programs increasingly cut across traditional agency lines, we must exercise special care to prevent the continuance of obsolete interagency committees and other coordinating devices which waste time and delay action and the undue proliferation of new committees. Interagency committees are a valuable and often indispensable means for facilitating coordination, but we should be sure that a committee is the most efficient way to accomplish a given task and that it is structured to meet current needs effectively.
At my direction, guidelines for the management of interagency committees have been established. I have recently asked the heads of departments and agencies to give their personal attention to a complete review of all the interagency committees in which their agencies participate to determine which ones might be eliminated, consolidated or otherwise reorganized. We will take appropriate action to obtain essential improvements in the organization and use of those committees which have been established by the executive branch.
The reorganizations accomplished by the reorganization plan transmitted herewith will enable us to take similar action with respect to a number of committees which have been established by statute. In many instances the statutory provisions creating these committees are very specific as to membership and describe in detail the functions to be performed. These provisions are rarely sufficiently flexible to permit the membership or role of the committees to be accommodated to changing circumstances or to permit their termination when they have outlived their usefulness.
The accompanying reorganization plan will abolish nine statutory committees. In each case the responsibility for providing suitable arrangements to assure effective consultation and coordination is placed in a specific official. Wherever the continuing need for and usefulness of a committee has been demonstrated, I would anticipate the establishment of a successor committee along he general lines of the body now provided by law. Certainly prompt action will be taken to create successor committees to such bodies as the Board of Foreign Service and the National Advisory Council on International Monetary and Financial Problems. But we will have the flexibility promptly to make such changes in functions and membership as might be required to eliminate overlapping and duplication and to adjust to the development of new programs and shifts in executive branch responsibilities.
A number of the committees affected by the reorganization plan are advisory to the President or have functions which are closely related to responsibilities already vested in the President. The functions of those committees will be transferred to the President by the reorganization plan. The functions of the others will be transferred to the appropriate individual agency heads.
The management and control of interagency committees have been a matter of growing concern to both the executive branch and the Congress. The taking effect of the reorganization plan will contribute significantly to better management of interagency committees and will assist efforts to simplify and modernize coordinating arrangements within the executive branch.
Executive Order No. 10940 of May 11, 1961, provides for the President’s Committee on Juvenile Delinquency and Youth Crime. The Secretary of Health, Education, and Welfare is required to consult with that committee on matters of general policy and procedure arising in the administration of the Juvenile Delinquency and Youth Offenses Control Act of 1961 and to consider certain recommendations of that committee (42 U.S.C. 2546(b)). To require the Secretary by law to consult with a committee established by Executive order is clearly anomalous. The plan abolishes the relevant functions of the Secretary with respect to consulting and considering the recommendations of the President’s Committee. The reorganization plan does not otherwise affect the Committee; it has no effect upon Executive Order No. 10940. The statutory authority for the exercise of the functions to be abolished by section 13(b) of the reorganization plan is contained in section 7(b) of the Juvenile Delinquency and Youth Offenses Control Act of 1961 (75 Stat. 574).
After investigation I have found and hereby declare that each reorganization included in Reorganization Plan No. 4 of 1965 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended.
Although the reorganizations provided for in the reorganization plan will not of themselves result in immediate savings, the improvement achieved in administration will in the future allow the performance of the affected functions at lower costs and in a more timely manner than at present. It is, however, impracticable to specify or itemize at this time the reductions of expenditures which it is probable will be brought about by the taking effect of the reorganizations included in the reorganization plan.
I recommend that the Congress allow the accompanying reorganization plan to become effective.
Lyndon B. Johnson.
The White House, May 27, 1965.


REORGANIZATION PLAN NO. 5 OF 1965
Eff. July 27, 1965, 30 F.R. 9355, 79 Stat. 1323
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, May 27, 1965, pursuant to the provisions of the Reorganization Act of 1949, 63 Stat. 203, as amended [see 5 U.S.C. 901 et seq.].
NATIONAL SCIENCE FOUNDATION
Section 1. Abolition of Committees
There are hereby abolished all functions of the (divisional) committees provided for in section 8 of the National Science Foundation Act of 1950 (64 Stat. 152; 42 U.S.C. 1867), all functions with respect to the appointment of committees under that section, and all committees now existing under that section. The Director of the National Science Foundation shall make such provisions as he shall deem necessary respecting the winding up of any outstanding affairs of the committees abolished by the section.
Sec. 2. Authority To Delegate
The Director of the National Science Foundation may from time to time make such provisions as he shall deem appropriate authorizing the performance by any other officer, or by any agency or employee, of the National Science Foundation of any of his functions (including functions delegated to him by the National Science Board).
[Amendments by Pub. L. 90–407, July 18, 1968, 82 Stat. 360, intended to continue in effect the existing offices, procedures, and organization of the National Science Foundation as provided by 42 U.S.C. 1861 et seq., part II of Reorg. Plan No. 2 of 1962, and Reorg. Plan No. 5 of 1965, but on and after July 18, 1968, part II of Reorg. Plan No. 2 of 1962, and Reorg. Plan No. 5 of 1965, as being of no force or affect, and nothing in Pub. L. 90–407 as altering or affecting any transfers of functions made by part I of Reorg. Plan No. 2 of 1962, see section 16 of Pub. L. 90–407, set out as Continuation of Existing Offices, Procedures, and Organization of the National Science Foundation note under 42 U.S.C. 1862].
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 5 of 1965, prepared in accordance with the provisions of the Reorganization Act of 1949, as amended, and providing for certain reorganizations relating to the National Science Foundation.
The plan contains two reorganization measures. First, all committees provided for in section 8 of the National Science Foundation Act of 1950 would be abolished. That section provides that there shall be a committee for each division of the Foundation, having not less than five members who are appointed by the National Science Board for 2-year terms. Section 8, as affected by section 23(b)(3) of Reorganization Plan No. 2 of 1962 (76 Stat. 1255), directs each such committee to make recommendations to and advise and consult with the Director of the National Science Foundation with respect to matters relating to the program of its division. Originally the Foundation had three such committees, corresponding to its three divisions. With the growth of the Foundation, five additional divisions have been established; consequently the Foundation, in accordance with the requirements of section 8, now has eight divisional committees. This multiplication in the number of committees has proved cumbersome. For example, three committees are now concerned with scientific personnel and education matters instead of the original one committee, even though one committee is all that is required to meet the Foundation’s needs in this area. The elimination of the various statutory divisional committees will simplify the structure of the Foundation and improve its administration.
The second reorganization measure contained in the accompanying reorganization plan would empower the Director of the National Science Foundation to delegate functions vested in him by law or delegated to him by the National Science Board. The expanding responsibilities of the Foundation and the Director indicate that it is necessary that the Director clearly have such authority.
Upon the taking effect of the reorganization plan, the National Science Foundation will institute such new arrangements, in lieu of the divisional committees now required by law, as it deems appropriate. Such new arrangements may include the establishment of committees under section 6 of the National Science Foundation Act of 1950 and such other devices for obtaining advice as may be available to the Foundation.
After investigation, I have found and hereby declare that each reorganization included in the reorganization plan transmitted herewith is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended.
The reorganization plan will permit more effective management of the affairs of the National Science Foundation. It is, however, impracticable to specify or itemize at this time the reductions of expenditures which it is probable will be brought about by the taking effect of the reorganizations included in the reorganization plan.
The statutory authority for the exercise of certain functions which would be abolished by section 1 of the reorganization plan is contained in section 8 of the National Science Foundation Act of 1950, 64 Stat, 152.
I recommend that the Congress allow the reorganization plan to become effective.
Lyndon B. Johnson.
The White House, May 27, 1965.


REORGANIZATION PLAN NO. 1 OF 1966
Eff. Apr. 22, 1966, 31 F.R. 6187, 80 Stat. 1607
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, February 10, 1966, pursuant to the provisions of the Reorganization Act of 1949, 63 Stat. 203, as amended [see 5 U.S.C. 901 et seq.].
COMMUNITY RELATIONS SERVICE
Section 1. Transfer of Service
Subject to the provisions of this reorganization plan, the Community Relations Service now existing in the Department of Commerce under the Civil Rights Act of 1964 (Pub. L. No. 88–352, July 2, 1964) [see Short Title note under 42 U.S.C. 2000a] including the office of Director thereof, is hereby transferred to the Department of Justice.
Sec. 2. Transfer of Functions
All functions of the Community Relations Service, and all functions of the Director of the Community Relations Service, together with all functions of the Secretary of Commerce and the Department of Commerce with respect thereto, are hereby transferred to the Attorney General.
Sec. 3. Incidental Transfers
(a) Section 1 hereof shall be deemed to transfer to the Department of Justice the personnel, property, and records of the Community Relations Service and the unexpended balances of appropriations, allocations, and other funds available or to be made available to the Service.
(b) Such further measures and dispositions as the Director of the Bureau of the Budget shall deem to be necessary in order to effectuate the transfers referred to in subsection (a) of this section shall be carried out in such manner as he shall direct and by such agencies as he shall designate.
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 1 of 1966, prepared in accordance with the Reorganization Act of 1949, as amended, and providing for reorganization of community relations functions in the area of civil rights.
After a careful review of the activities of the Federal agencies involved in the field of civil rights, it became clear that the elimination of duplication and undesirable overlap required the consolidation of certain functions.
As a first step, I issued Executive Orders 11246 and 11247 on September 24, 1965.
Executive Order 11246 simplified and clarified executive branch assignments of responsibility for enforcing civil rights policies and placed responsibility for the Government-wide coordination of the enforcement activities of executive agencies in the Secretary of Labor with respect to employment by Federal contractors and in the Civil Service Commission with respect to employment by Federal agencies.
Executive Order 11247 directed the Attorney General to assist Federal agencies in coordinating their enforcement activities with respect to title VI of the Civil Rights Act of 1964, which prohibits discrimination in federally assisted programs.
As a further step for strengthening the operation and coordination of our civil rights programs, I now recommend transfer of the functions of the Community Relations Service, established in the Department of Commerce under title X of the Civil Rights Act of 1964, to the Attorney General and transfer of the Service, including the Office of Director, to the Department of Justice.
The Community Relations Service was located in the Department of Commerce by the Congress on the assumption that a primary need would be the conciliation of disputes arising out of the public accommodations title of the act. That decision was appropriate on the basis of information available at that time. The need for conciliation in this area has not been as great as anticipated because of the voluntary progress that has been made by businessmen and business organizations.
To be effective, assistance to communities in the identification and conciliation of disputes should be closely and tightly coordinated. Thus, in any particular situation that arises within a community, representatives of Federal agencies whose programs are involved should coordinate their efforts through a single agency. In recent years, the Civil Rights Division of the Justice Department has played such a coordinating role in many situations, and has done so with great effectiveness.
Placing the Community Relations Service within the Justice Department will enhance the ability of the Justice Department to mediate and conciliate and will insure that the Federal Government speaks with a unified voice in those tense situations where the good offices of the Federal Government are called upon to assist.
In this, as in other areas of Federal operations, we will move more surely and rapidly toward our objectives if we improve Federal organization and the arrangements for interagency coordination. The accompanying reorganization plan has that purpose.
The present distribution of Federal civil rights responsibilities clearly indicates that the activities of the Community Relations Service will fit most appropriately in the Department of Justice.
The Department of Justice has primary program responsibilities in civil rights matters and deep and broad experience in the conciliation of civil rights disputes. Congress has assigned it a major role in the implementation of the Civil Rights Acts of 1957, 1960, and 1964, and the Voting Rights Act of 1965. The Department of Justice performs related functions under other acts of Congress. Most of these responsibilities require not only litigation, but also efforts at persuasion, negotiation, and explanation, especially with local governments and law enforcement authorities. In addition, under the Law Enforcement Assistance Act the Department will be supporting local programs in the area of police-community relations.
The test of the effectiveness of an enforcement agency is not how many legal actions are initiated and won, but whether there is compliance with the law. Thus, every such agency necessarily engages in extensive efforts to obtain compliance with the law and the avoidance of disputes. In fact, title VI of the Civil Rights Act of 1964 requires each agency concerned to attempt to obtain compliance by voluntary means before taking further action.
Among the heads of Cabinet departments the President looks principally to the Attorney General for advice and judgment on civil rights issues. The latter is expected to be familiar with civil rights problems in all parts of the Nation and to make recommendations for executive and legislative action.
The Attorney General already has responsibility with respect to a major portion of Federal conciliation efforts in the civil rights field. Under Executive Order 11247, he coordinates the Government-wide enforcement of title VI of the Civil Rights Act of 1964, which relies heavily on the achievement of compliance through persuasion and negotiation.
In the light of these facts, the accompanying reorganization plan would transfer the functions of the Community Relations Service and of its Director to the Attorney General. In so providing, the plan, of course, follows the established pattern of Federal organization by vesting all the transferred powers in the head of the department. The Attorney General will provide for the organization of the Community Relations Service as a separate unit within the Department of Justice.
The functions transferred by the reorganization plan would be carried out with full regard for the provisions of section 1003 of title X of the Civil Rights Act of 1964 relating to (1) cooperation with appropriate State or local, public, or private agencies; (2) the confidentiality of information acquired with the understanding that it would be so held; and (3) the limitation on the performance of investigative or prosecutive functions by personnel of the Service.
This transfer will benefit both the Department of Justice and the Community Relations Service in the fulfillment of their existing functions.
The Attorney General will benefit in his role as the President’s adviser by obtaining an opportunity to anticipate and meet problems before the need for legal action arises.
The Community Relations Service, brought into closer relationship with the Attorney General and the Civil Rights Division of the Department of Justice, will gain by becoming a primary resource in a coordinated effort in civil rights under the leadership of the Attorney General. The Community Relations Service will have direct access to the extensive information, experience, staff, and facilities within the Department and in other Federal agencies.
Finally, the responsibility for coordinating major Government activities under the Civil Rights Act aimed at voluntary and peaceful resolution of discriminatory practices will be centered in one department. Thus, the reorganization will permit the most efficient and effective utilization of resources in this field. Together the Service and the Department will have a larger capacity for accomplishment than they do apart.
Although the reorganizations provided for in the reorganization plan will not of themselves result in immediate savings, the improvement achieved in administration will permit a fuller and more effective utilization of manpower and will in the future allow the performance of the affected functions at lower costs than would otherwise be possible.
After investigation I have found and hereby declare that each organization included in Reorganization Plan No. 1 of 1966 is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended.
I recommend that the Congress allow the reorganization plan to become effective.
Lyndon B. Johnson.
The White House, February 10, 1966.


REORGANIZATION PLAN NO. 2 OF 1966
Eff. May 10, 1966, 31 F.R. 6857, 80 Stat. 1608, as amended Pub. L. 90–83, § 10(c), Sept. 11, 1967, 81 Stat. 224
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled February 28, 1966, pursuant to the provisions of the Reorganization Act of 1949, 63 Stat. 203, as amended [see 5 U.S.C. 901 et seq.].
WATER POLLUTION CONTROL
Section 1. Transfers of Functions and Agencies
(a) Except as otherwise provided in this section, all functions of the Secretary of Health, Education, and Welfare and of the Department of Health, Education, and Welfare under the Federal Water Pollution Control Act, as amended, hereinafter referred to as the Act (33 U.S.C. 466 et seq.) [see 33 U.S.C. 1251 et seq.], including all functions of other officers, or of employees or agencies, of that Department under the Act, are hereby transferred to the Secretary of the Interior.
(b) The Federal Water Pollution Control Administration is hereby transferred to the Department of the Interior.
(c)(1) The Water Pollution Control Advisory Board, together with its functions, is hereby transferred to the Department of the Interior.
(2) The functions of the Secretary of Health, Education, and Welfare (including those of his designee) under section 9 of the Act shall be deemed to be hereby transferred to the Secretary of the Interior.
(3) The Secretary of Health, Education, and Welfare shall be an additional member of the said Board as provided for by section 9 of the Act and as modified by this reorganization plan.
(d)(1) The Hearing Boards provided for in sections 10(c)(4) and 10(f) of the Act including any Boards so provided for which may be in existence on the effective date of this reorganization plan, together with their respective functions, are hereby transferred to the Department of the Interior.
(2) The functions of the Secretary of Health, Education, and Welfare under the said sections 10(c)(4) and 10(f) shall be deemed to be hereby transferred to the Secretary of the Interior.
(3) The Secretary of the Interior shall give the Secretary of Health, Education, and Welfare opportunity to select a member of each Hearing Board appointed pursuant to sections 10(c)(4) and 10(f) of the Act as modified by this reorganization plan.
(e) There are excepted from the transfers effected by subsection (a) of this section (1) the functions of the Secretary of Health, Education, and Welfare and the Assistant Secretary of Health, Education, and Welfare under clause (2) of the second sentence of section 1(b) of the Act, and (2) so much of the functions of the Secretary of Health, Education, and Welfare under section 3(b)(2) of the Act as related to public health aspects.
(f) The functions of the Surgeon General under section 2(k) of the Water Quality Act of 1965 (79 Stat. 905) are transferred to the Secretary of Health, Education, and Welfare. Within 90 days after this reorganization plan becomes effective, the Secretary of the Interior and the Secretary of Health, Education, and Welfare shall present to the President for his approval an interdepartmental agreement providing in detail for the implementation of the consultations provided for by said section 2(k). Such interdepartmental agreement may be modified from time to time by the two Secretaries with the approval of the President.
(g) The functions of the Secretary of Health, Education, and Welfare under sections 2(b), (c), and (g) of the Water Quality Act of 1965 are hereby transferred to the Secretary of the Interior: Provided, That the Secretary of the Interior may exercise the authority to provide further periods for the transfer to classified positions in the Federal Water Pollution Control Administration of commissioned officers of the Public Health Service under said section 2(b) only with the concurrence of the Secretary of Health, Education, and Welfare.
(h) The functions of the Secretary of Health, Education, and Welfare under the following provisions of law are hereby transferred to the Secretary of the Interior:
(1) Section 702(a) of the Housing and Urban Development Act of 1965 (79 Stat. 490) [42 U.S.C. § 3102(a)].
(2) Section 212 of the Appalachian Regional Development Act of 1965 (79 Stat. 16) [former 40 U.S.C. App. 212].
(3) Section 106 of the Public Works and Economic Development Act of 1965 (79 Stat. 554) [42 U.S.C. § 3136].
Sec. 2. Assistant Secretary of the Interior
There shall be in the Department of the Interior one additional Assistant Secretary of the Interior, who shall be appointed by the President, by and with the advice and consent of the Senate, who shall, except as the Secretary of the Interior may direct otherwise, assist the Secretary in the discharge of the functions transferred to him hereunder, who shall perform such other duties as the Secretary shall from time to time prescribe. [As amended Pub. L. 90–83, § 10(c), Sept. 11, 1967, 81 Stat. 224.]
Sec. 3. Performance of Transferred Functions
The provisions of sections 2 and 5 of Reorganization Plan No. 3 of 1950 (64 Stat. 1262) shall be applicable to the functions transferred hereunder to the Secretary of the Interior to the same extent as they are applicable to the functions transferred to the Secretary thereunder.
Sec. 4. Incidental Provisions
(a) So much of the personnel, property, records, and unexpended balances of appropriations, allocations, and other funds, employed, used, held, available, or to be made available in connection with the functions transferred to the Secretary of the Interior or the Department of the Interior by this reorganization plan as the Director of the Bureau of the Budget shall determine shall be transferred to the Department of the Interior at such time or times as the Director shall direct.
(b) Such further measures and dispositions as the Director of the Bureau of the Budget shall deem to be necessary in order to effectuate the transfers referred to in subsection (a) of this section shall be carried out in such manner as he shall direct and by such agencies as he shall designate.
(c) This reorganization plan shall not impair the transfer rights and benefits of commissioned officers of the Public Health Service provided by section 2 of the Water Quality Act of 1965.
Sec. 5. Abolition of Office
(a) There is hereby abolished that office of Assistant Secretary of Health, Education, and Welfare the incumbent of which is on date of the transmittal of this reorganization plan to the Congress the Assistant Secretary of Health, Education, and Welfare designated by the Secretary of Health, Education, and Welfare under the provisions of section 1(b) of the Act.
(b) The Secretary of Health, Education, and Welfare shall make such provisions as he shall deem to be necessary respecting the winding up of any outstanding affairs of the Assistant Secretary whose office is abolished by subsection (a) of this section.
[All functions of the Secretary of the Interior and the Department of the Interior administered through the Federal Water Quality Administration, all functions which were transferred to the Secretary of the Interior by Reorg. Plan No. 2 of 1966, and all functions vested in the Secretary of the Interior or the Department of the Interior by the Federal Water Pollution Control Act (see Short Title note set out under 33 U.S.C. 1251) were transferred to the Administrator of the Environmental Protection Agency by Reorg. Plan No. 3 of 1970, § 2(a)(1), eff. Dec. 2, 1970, 35 F.R. 15623, 84 Stat. 2086.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 2 of 1966, prepared in accordance with the provisions of the Reorganization Act of 1949, as amended, and providing for reorganization of certain water pollution control functions.
Thirty-five years ago Justice Oliver Wendell Holmes said: “A river is more than an amenity, it is a treas­ure.”
Only recently has the truth of this observation entered the public conscience. For we now recognize that the Nation’s rivers, far from being treasured, have been carelessly neglected for too long.
Today we face a harsh reality. Our waters are burdened with blight. We know that every river system in America suffers from some degree of pollution. This menace is growing more serious with every passing day.
We have just begun to take the steps to clean and restore our waters.
The task is immense. The journey will be long.
If our new programs are to succeed we must combine our efforts—Federal, State, local, and private—in new and creative partnerships.
The attack against water pollution should be unified and coordinated.
It should be carried forward as an integral part of comprehensive planning for the development of river basins.
But, most importantly, the Government’s management structure must be strengthened and reshaped to meet the challenges that lie ahead.
In my February 23 message on the quality of our environment I stated:
“* * * we must reorganize the Federal effort. In the past, the Federal anti-pollution effort has been organizationally separate from water conservation and use programs.
“One agency should assume leadership in our clean water effort.
“That agency should be the Department of the Interior.”
The Department of the Interior, for many years, has been concerned with the comprehensive management and development of the Nation’s water resources.
It plans, constructs, and operates multiple-purpose water and related land resources, projects.
It carries on research and development on the removal of minerals from water.
It administers the Water Resources Research Act.
The Secretary of the Interior also serves as Chairman of the Water Resources Council responsible for coordinating river basin planning. Under the Clean Rivers Restoration Act of 1966 and other legislation which I have recently proposed, the Secretary will become the focal point for Federal efforts in this area.
It is wise management to place under his control the related resources and authority now in the Department of Health, Education, and Welfare.
The reorganization plan maintains a proper and effective role for the Department of Health, Education, and Welfare with respect to the health aspects of pollution. At the same time it places in the Department of the Interior all of the necessary tools to move forward the drive to clean America’s waters.
The reorganization plan herewith transmitted will transfer to the Secretary of the Interior the functions of the Department of Health, Education, and Welfare under the Federal Water Pollution Control Act except for responsibilities relating to public health for which the Department of Health, Education, and Welfare has special competence. That Department will retain responsibility under section 3(b) of the act for advising on public health questions involved in determinations by Federal agencies of the need for and value of the inclusion of storage for water quality control in Federal reservoirs. The Federal Water Pollution Control Administration would be transferred to the Department of the Interior.
The Secretary of the Interior in administering the act will also be required to consult with the Secretary of Health, Education, and Welfare on public health aspects relating to water pollution. This consultative responsibility is now vested in the Surgeon General by section 2(k) of the Water Quality Act of 1965. The plan transfers that responsibility to the Secretary of Health, Education, and Welfare.
The Water Pollution Control Advisory Board and the hearing boards provided for in the act would be transferred to the Department of the Interior, together with their respective functions. The reorganization plan also makes the Secretary of Health, Education, and Welfare a member of the Advisory Board and gives him the opportunity to select a member of each hearing board.
The reorganization plan would in no way impair the rights and benefits of commissioned officers of the Public Health Service who may transfer to the Water Pollution Control Administration.
The reorganization to be accomplished by the plan transmitted herewith will enable the Federal Government to organize for action against pollution on a river basin basis under the unified leadership of the Secretary of the Interior.
After investigation, I have found and hereby declare that each reorganization included in the accompanying reorganization plan is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended. I have also found and hereby declare that it is necessary to include in the accompanying reorganization plan, by reason of the reorganizations made thereby, provision for the membership of the Secretary of Health, Education, and Welfare on the Water Pollution Control Advisory Board and for the appointment and compensation of an additional Assistant Secretary of the Interior. The rate of compensation fixed for that officer is that which I have found to prevail in respect of comparable officers in the executive branch of the Government.
The reorganizations provided for in the reorganization plan transmitted herewith will produce significant long-range savings and economies by reason of the efficiencies in organization and in the elimination of duplication of effort it will bring about. It is, however, impracticable to specify or itemize at this time the reductions of expenditures which it is probable will be brought about by the taking effect of the reorganizations included in the reorganization plan.
I recommend that the Congress allow the accompanying plan to become effective.
Lyndon B. Johnson.
The White House, February 28, 1966.


REORGANIZATION PLAN NO. 3 OF 1966
Eff. June 25, 1966, 31 F.R. 8855, 80 Stat. 1610
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, April 25, 1966, pursuant to the provisions of the Reorganization Act of 1949, 63 Stat. 203, as amended [see 5 U.S.C. 901 et seq.].
PUBLIC HEALTH SERVICE
Section 1. Transfer of Functions
(a) Except as otherwise provided in subsection (b) of this section, there are hereby transferred to the Secretary of Health, Education, and Welfare (hereinafter referred to as the Secretary) all functions of the Public Health Service, of the Surgeon General of the Public Health Service, and of all other officers and employees of the Public Health Service, and all functions of all agencies of or in the Public Health Service.
(b) This section shall not apply to the functions vested by law in any advisory council, board, or committee of or in the Public Health Service which is established by law or is required by law to be established.
Sec. 2. Performance of Transferred Functions
The Secretary may from time to time make such provisions as he shall deem appropriate authorizing the performance of any of the functions transferred to him by the provisions of this reorganization plan by any officer, employee, or agency of the Public Health Service or of the Department of Health, Education, and Welfare.
Sec. 3. Abolitions
(a) The following agencies of the Public Health Service are hereby abolished:
(1) The Bureau of Medical Services, including the office of Chief of the Bureau of Medical Services.
(2) The Bureau of State Services, including the office of Chief of the Bureau of State Services.
(3) The agency designated as the National Institutes of Health (42 U.S.C. 203), including the office of Director of the National Institutes of Health (42 U.S.C. 206(b)) but excluding the several research Institutes in the agency designated as the National Institutes of Health.
(4) The agency designated as the Office of the Surgeon General (42 U.S.C. 203(1)), together with the office held by the Deputy Surgeon General (42 U.S.C. 206(a)).
(b) The Secretary shall make such provisions as he shall deem necessary respecting the winding up of any outstanding affairs of the agencies abolished by the provisions of this section.
Sec. 4. Incidental Transfers
As he may deem necessary in order to carry out the provisions of this reorganization plan, the Secretary may from time to time effect transfers within the Department of Health, Education, and Welfare of any of the records, property, personnel and unexpended balances (available or to be made available) of appropriations, allocations, and other funds of the Department which relate to functions affected by this reorganization plan.
[The Secretary and Department of Health, Education, and Welfare were redesignated the Secretary and Department of Health and Human Services, respectively, by 20 U.S.C. 3508.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 3 of 1966, prepared in accordance with the Reorganization Act of 1949, as amended, and providing for reorganization of health functions of the Department of Health, Education, and Welfare.
I
Today we face new challenges and unparalleled opportunities in the field of health. Building on the progress of the past several years, we have truly begun to match the achievements our medicine to the needs of our people.
The task ahead is immense. As a nation, we will unceasingly pursue our research and learning, our training and building, our testing and treatment. But now our concern must also turn to the organization of our Federal health programs.
As citizens we are entitled to the very best health services our resources can provide.
As taxpayers, we demand the most efficient and economic health organizations that can be devised.
I ask Congress to approve a reorganization plan to bring new strength to the administration of Federal health programs.
I propose a series of changes in the organization of the Public Health Service that will bring to all Americans a structure modern in design, more efficient in operation and better prepared to meet the great and growing needs of the future. Through such improvements we can achieve the full promise of the landmark health legislation enacted by the 89th Congress.
I do not propose these changes lightly. They follow a period of careful deliberation. For many months the Secretary of Health, Education, and Welfare and the Surgeon General have consulted leading experts in the Nation—physicians, administrators, scientists, and public health specialists. They have confirmed my belief that modernization and reorganization of the Public Health Service are urgently required and long overdue.
II
The Public Health Service is an operating agency of the Department of Health, Education, and Welfare. It is the principal arm of the Federal Government in the field of health. Its programs are among those most vital to our well-being.
Since 1953 more than 50 new programs have been placed in the Public Health Service. Its budget over the past 12 years has increased tenfold—from $250 million to $2.4 billion.
Today the organization of the Public Health Service is clearly obsolete. The requirement that new and expanding programs be administered through an organizational structure established by law more than two decades ago stands as a major obstacle to the fulfillment of our Nation’s health goals.
As presently constituted, the Public Health Service is composed of four major components:
National Institutes of Health.
Bureau of State Services.
Bureau of Medical Services.
Office of the Surgeon General.
Under present law, Public Health Service functions must be assigned only to these four components.
This structure was designed to provide separate administrative arrangements for health research, programs of State and local aid, health services, and executive staff resources. At a time when these functions could be neatly compartmentalized, the structure was adequate. But today the situation is different.
Under recent legislation many new programs provide for an integrated attack on specific disease problems or health hazards in the environment by combining health services, State and local aid, and research. Each new program of this type necessarily is assigned to one of the three operating components of the Public Health Service. Yet none of these components is intended to administer programs involving such a variety of approaches.
Our health problems are difficult enough without having them complicated by outmoded organizational arrangements.
But if we merely take the step of integrating the four agencies within the Public Health Service we will not go far enough. More is required.
III
The Department of Health, Education, and Welfare performs major health or health-related functions which are not carried out through the Public Health Service, although they are closely related to its functions. Among these are:
Health insurance for the aged, administered through the Social Security Administration;
Medical assistance for the needy, administered through the Welfare Administration;
Regulation of the manufacture, labeling, and distribution of drugs, carried out through the Food and Drug Administration; and
Grants-in-aid to States for vocational rehabilitation of the handicapped, administered by the Vocational Rehabilitation Administration.
Expenditures for health and health-related programs of the Department administered outside the Public Health Service have increased from $44 million in 1953 to an estimated $5.4 billion in 1967.
As the head of the Department, the Secretary of Health, Education, and Welfare is responsible for the administration and coordination of all the Department’s health functions. He has clear authority over the programs I have just mentioned.
But today he lacks this essential authority over the Public Health Service. The functions of that agency are vested in the Surgeon General and not in the Secretary.
This diffusion of responsibility is unsound and unwise.
To secure the highest possible level of health services for the American people the Secretary of Health, Education, and Welfare must be given the authority to establish— and modify as necessary—the organizational structure for Public Health Service programs.
He must also have the authority to coordinate health functions throughout the Department. The reorganization plan I propose will accomplish these purposes. It will provide the Secretary with the flexibility to create new and responsive organizational arrangements to keep pace with the changing and dynamic nature of our health programs.
My views in this respect follow a basic principle of good government set by the Hoover Commission in 1949 when it recommended that “the Department head should be given authority to determine the organization within his Department.”
IV
In summary, the reorganization plan would:
Transfer to the Secretary of Health, Education, and Welfare the functions now vested in the Surgeon General of the Public Health Service and in its various subordinate units (this transfer will not affect certain statutory advisory bodies such as the National Advisory Cancer and Heart Councils);
Abolish the four principal statutory components of the Public Health Service, including the offices held by their heads (the Bureau of Medical Services, the Bureau of State Services, the National Institutes of Health exclusive of its several research institutes such as the National Cancer and Heart Institutes, and the Office of the Surgeon General); and
Authorize the Secretary to assign the functions transferred to him by the plan to officials and entities of the Public Health Service and to other agencies of the Department as he deems appropriate.
Thus, the Secretary would be—
Enabled to assure that all health functions of the Department are carried out as effectively and economically as possible;
Given authority commensurate with his responsibility; and
Made responsible in fact for matters for which he is now, in any case, held accountable by the President, the Congress, and the people.
V
I have found, after investigation, that each reorganization included in the accompanying reorganization plan is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended.
Should the reorganizations in the accompanying reorganization plan take effect, they will make possible more effective and efficient administration of the affected health programs. It is, however, not practicable at this time to itemize the reductions in expenditures which may result.
I strongly recommend that the Congress allow the reorganization plan to become effective.
Lyndon B. Johnson.
The White House, April 25, 1966.


REORGANIZATION PLAN NO. 4 OF 1966
Eff. Aug. 23, 1966, 31 F.R. 11137, 80 Stat. 1611
Prepared by the President and Transmitted to the Senate and the House of Representatives in Congress Assembled, June 13, 1966, Pursuant to the Provisions of the Reorganization Act of 1949, 63 Stat. 203, as amended [see 5 U.S.C. 901 et seq.].
NATIONAL ZOOLOGICAL PARK BUILDINGS AND BRIDGES
All those functions of the Board of Commissioners of the District of Columbia which were vested in the municipal architect of the District of Columbia by the provisions of the Act of August 24, 1912, c. 355, 37 Stat. 437 (20 U.S.C. 84; D.C. Code [former] § 8–134), in respect of buildings of the National Zoological Park, and all functions of that Board which were vested in the engineer of bridges of the District of Columbia by those provisions in respect of bridges of the National Zoological Park, are hereby transferred to the Smithsonian Institution.
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 4 of 1966, prepared in accordance with the Reorganization Act of 1949, as amended, and providing for a reorganization relating to the National Zoological Park located in the District of Columbia.
Today, all responsibilities for the administration of the park are vested in the Smithsonian Institution with one exception—the function of preparing plans and specifications for the construction of buildings and bridges at the zoo. That statutory responsibility is now conducted by the Board of Commissioners of the District of Columbia.
Under the accompanying reorganization plan, the responsibility for the preparation of these plans and specifications would be transferred from the District of Columbia Board of Commissioners to the Smithsonian. The complete administration of the park would then be vested in one agency—the Smithsonian Institution. This will allow the more efficient and effective development and management of the park.
In 1912, the functions to be transferred were vested in the Municipal Architect of the District of Columbia and in the Engineers of the Bridges of the District of Columbia. In 1952, they were transferred to the Board of Commissioners.
When the 1912 act was passed, the District of Columbia shared the costs of capital improvements in the National Zoological Park. In 1961, it ceased sharing these costs, and the Federal Government assumed, complete responsibility for financing the improvements. Accordingly, the District government retains no capital improvement responsibilities for the National Zoological Park except those functions relating to construction plans and specifications for buildings and bridges, as specified in the 1912 statutes. Upon the transfer of these remaining functions to the Smithsonian Institution, the administration of the National Zoological Park will, at last, be fully centered in one agency. It is not practicable at this time, however, to itemize the resulting reduction in expenditures.
I have found, after investigation, that each reorganization included in the accompanying reorganization plan is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended.
I recommend that the Congress allow the reorganization plan to become effective.
Lyndon B. Johnson.
The White House, June 13, 1966.


REORGANIZATION PLAN NO. 5 OF 1966
Eff. Sept. 8, 1966, 31 F.R. 11857, 80 Stat. 1611
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, June 29, 1966, pursuant to the provisions of the Reorganization Act of 1949, 63 Stat. 203, as amended [see 5 U.S.C. 901 et seq.].
NATIONAL CAPITAL REGIONAL PLANNING COUNCIL
Section 1. Abolition
The National Capital Regional Planning Council (66 Stat. 783), together with all of its functions, is hereby abolished.
Sec. 2. Liquidation
The National Capital Planning Commission shall make such provisions as it shall deem necessary respecting the winding up of the outstanding affairs of the National Capital Regional Planning Council.
Message of the President
To the Congress of the United States:
I am transmitting Reorganization Plan No. 5 of 1966, prepared in accordance with the Reorganization Act of 1949, as amended.
The time has come to recognize the readiness of local governments in the Washington area to undertake a role which is properly and rightfully theirs. To that end, I am submitting a reorganization plan to abolish the National Capital Regional Planning Council.
Comprehensive regional planning is vital to the orderly development of our metropolitan areas. Nowhere is it more important than in the National Capital region.
To be most effective, regional planning must be a responsibility of the area’s State and local governments acting together to solve mutual problems of growth and change. It should not be a Federal function, although the Federal Government should support and advance it.
The need for cooperative planning was recognized years ago in the National Capital region. The establishment of the National Capital Regional Planning Council in 1952 to prepare a comprehensive development plan was a major step in meeting that need.
However, the Council was designed for conditions which no longer exist. It was established by Federal law as a Federal agency financed by Federal funds because the various local jurisdictions then felt they were not in a position to provide the financing necessary for areawide comprehensive planning.
The situation that existed in 1952 has been changed by two major developments—
The founding of the Metropolitan Washington Council of Governments; and
The inauguration of a nationwide urban planning assistance program, commonly referred to as the “701 Program.”
The Metropolitan Washington Council of Governments, established in 1957, is a voluntary association of elected officials of local governments in the area. It has a competent professional staff and has done constructive work on areawide development matters. It had a budget of nearly a quarter of a million dollars for fiscal year 1965, mostly derived from local government contributions, and has developed to the point where it can fully carry out the State and local aspects of regional planning.
The urban planning assistance program provides for Federal financing of two-thirds of the cost of metropolitan planning. The National Capital Regional Planning Council, as a Federal agency, is not eligible for assistance under this program. The Metropolitan Washington Council of Governments, however, became eligible for that assistance under the terms of the Housing and Urban Development Act of 1965. Accordingly, the elected local governments of the National Capital region have declared their intention of undertaking the responsibility for area-wide comprehensive planning through the Council of Governments.
The reorganization plan will not alter the basic responsibilities of the National Capital Planning Commission. That Commission will continue to represent the Federal interest in the planning and development of the region. Indeed, its work should increase as comprehensive regional planning by the Council of Governments is accelerated. In accord with the reorganization plan, the Commission will work closely with the Council of Governments in regional planning. The Commission will also deal directly with the suburban jurisdictions and assume the liaison functions now exercised by the National Capital Regional Planning Council.
The reorganization plan will improve existing organizational arrangements of and promote more effective and efficient planning for the National Capital region.
It will also result in long-range savings to the Federal Government. The regional planning effort of the Council of Governments is supported in part by local contributions. The same work done by the National Capital Regional Planning Council has been supported totally with Federal funds. The plan will eliminate this overlapping effort.
Annual savings of at least $25,000 should result from the reorganization plan.
The functions to be abolished by the reorganization plan are provided for in sections 2(e), 3, 4, 5(d), and 6(b) of the act approved June 6, 1924, entitled “An Act providing for a comprehensive development of the park and playground system of the National Capital” (43 Stat. 463), as amended (66 Stat. 783, [former] 40 U.S.C. 71a(e), 71b, 71c, 71d(d), and 71e(b)) [now, in part, 40 U.S.C. 8711(e), 8721(a), (e), 8722(c)].
I have found, after investigation, that each reorganization included in the accompanying reorganization plan is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949, as amended.
I recommend that the Congress allow the reorganization plan to become effective.
Lyndon B. Johnson.
The White House, June 29, 1966.


REORGANIZATION PLAN NO. 1 OF 1967
Reorganization Plan No. 1 of 1967, 32 F.R. 7049, 81 Stat. 947, which transferred certain functions relating to ship mortgages from the Secretary of Commerce to the Secretary of Transportation, was repealed by Pub. L. 100–710, title I, § 106(b)(4), Nov. 23, 1988, 102 Stat. 4752.


REORGANIZATION PLAN NO. 2 OF 1967
Reorganization Plan No. 2 of 1967, which proposed to strengthen the operations of the Tariff Commission by transferring to its chairman certain routine executive and administrative functions, was submitted to Congress on March 9, 1967, and was disapproved by the Senate on May 15, 1967.


REORGANIZATION PLAN NO. 3 OF 1967 11 D.C. Code citations in this Reorganization Plan are based on the 1967 edition. See Parallel Reference Tables in D.C. Code for corresponding citations.
Eff. Aug. 11, 1967 (in part), 32 F.R. 11669, 81 Stat. 948, as amended Pub. L. 90–623, § 7(b), Oct. 22, 1968, 82 Stat. 1315
Prepared by the President and Transmitted to the Senate and the House of Representatives in Congress Assembled, June 1, 1967, Pursuant to the Provisions of Chapter 9 of Title 5 of the United States Code. Except for Part IV and sections 501, 502, and 503 the plan became effective August 11, 1967. Part IV and sections 501, 502, and 503 became effective November 3, 1967, when the nine members of the District of Columbia Council, took office.
GOVERNMENT OF THE DISTRICT OF COLUMBIA
Part I. General Provisions
Section 101. Definitions. (a) As used in this reorganization plan, the term “the Corporation” means the body-corporate for municipal purposes created a government by the name of the “District of Columbia.”
(b) References in this reorganization plan to any provision of the District of Columbia Code are references to the provisions of statutory law codified under that provision and include the said provision as amended, modified, or supplemented prior to the effective date of this reorganization plan (including modifications made by Reorganization Plan No. 5 of 1952 (66 Stat. 824)).
Sec. 102. Reorganization. The Corporation is hereby reorganized as provided in the following Parts of this reorganization plan.
Part II. District of Columbia Council
Sec. 201. Establishment of the Council. (a) There is hereby established in the Corporation a Council which shall be known as the “District of Columbia Council” (hereinafter referred to as the Council).
(b) The Council shall be composed of a Chairman of the Council, a Vice Chairman of the Council, and seven other members, all of whom shall be appointed by the President of the United States, by and with the advice and consent of the Senate. At the time of his appointment each member of the Council shall be a citizen of the United States, shall have been an actual resident of the District of Columbia for three years next preceding his appointment, and shall during that period have claimed residence nowhere else. The Council shall be nonpartisan and no more than six of its members shall be adherents of any one political party. Appointments to the Council shall be made with a view toward achieving a Council membership which will be broadly representative of the District of Columbia community.
(c) One or more of the nine Council members hereinabove provided for may be appointed from among (1) retired civilian employees of the Government, (2) retired personnel of the armed services of the United States, and (3) retired personnel of the Corporation. Any person so appointed shall be eligible to receive the compensation provided for in section 204 hereof and appointment hereunder shall not affect his right to receive annuity, pension, or retired pay to which he is otherwise entitled.
(d) Three of the appointments first made under this section shall be for terms expiring February 1, 1968, three shall be for terms expiring February 1, 1969, and three shall be for terms expiring February 1, 1970; and thereafter appointments shall be made for terms of three years. Any appointment made to fill a vacancy shall be made only for the unexpired balance of the term. Any member of the Council may continue to serve as such member after the expiration of his term of office until his successor is appointed and qualifies. Any member of the Council may be removed by the President of the United States for neglect of duty or malfeasance in office or when the member has been found guilty of a felony or conduct involving moral turpitude.
(e) Each member of the Council before entering upon the discharge of his duties as such member shall take an oath or affirmation to support the Constitution of the United States and to faithfully discharge the duties imposed upon him as such member.
(f) Five members of the Council shall constitute a quorum for the transaction of business of the Council, except that four members shall constitute a quorum whenever two or more Council memberships are vacant.
Sec. 202. Acting Chairman. During the absence or disability of the Chairman of the Council, or whenever there be no Chairman, the Vice Chairman shall act as Chairman of the Council.
Sec. 203. Secretary of the Council. (a) There is hereby established the office of the Secretary of the Council. The Secretary shall be appointed by the Council from time to time.
(b) The Secretary shall perform such duties, and shall provide such services for the Council and its members, as the Council may prescribe. Personnel appointed to assist the Secretary in carrying out his responsibilities under this section shall be appointed by the Secretary subject to the approval of the Council.
Sec. 204. Compensation. The Chairman of the Council shall receive compensation at the rate of $10,000 per annum, the Vice Chairman shall receive compensation at the rate of $9,000 per annum, and each other member of the Council shall receive compensation at the rate of $7,500 per annum. The Secretary of the Council shall receive compensation determined in accordance with the classification laws as amended from time to time.
Sec. 205. Performance of functions of the Council. (a) The Council is hereby authorized to make from time to time such provisions as it deems appropriate to authorize the performance of any of its functions by the Commissioner of the District of Columbia (hereinafter provided for).
(b) The Council is hereby authorized to make from time to time, subject to the concurrence of the Commissioner of the District of Columbia, such provisions as it deems appropriate to authorize the performance of any of its functions by any officer, agency, or employee of the Corporation except the courts thereof.
(c) All functions provided for in regulations of the Council (including existing regulations continued in force without action by the Council) which are to be carried out by any officer, employee, or agency, who or which is in other respects under the jurisdiction of the Commissioner of the District of Columbia shall be carried out by such officer, employee, or agency under the direction and control of the Commissioner.
Part III. Commissioner of the District of Columbia
Sec. 301. Establishment of office of Commissioner. (a) There is hereby established in the Corporation an office with the title of “Commissioner of the District of Columbia.” The officer who holds that office is hereinafter referred to as the Commissioner.
(b) The Commissioner shall be appointed by the President of the United States, by and with the advice and consent of the Senate. The Commissioner shall at the time of his appointment be a citizen of the United States. Before entering upon the discharge of his duties the Commissioner shall take an oath or affirmation to support the Constitution of the United States and faithfully discharge the duties imposed upon him as Commissioner. The Commissioner shall receive compensation at the rate now or hereafter prescribed by law for offices and positions of Level III of the Executive Schedule Pay Rates (5 U.S.C. 5314). Whenever both a Commissioner and an Assistant to the Commissioner appointed under section 302 hereof are in office at least one of them shall have been an actual resident of the District of Columbia for three years next preceding his appointment and have during that period claimed residence nowhere else. Both the Commissioner and the Assistant to the Commissioner shall reside in the District of Columbia during the time each holds office.
(c) The first appointment of a Commissioner hereunder shall be for a term expiring on February 1, 1969, and thereafter each appointment shall be made for a term of four years. Any appointment made to fill a vacancy in the office shall be made only for the unexpired balance of the term. A Commissioner may continue to serve as such after the expiration of his term of office until his successor is appointed and qualifies. The Commissioner is subject to removal by the President of the United States.
(d) The President may from time to time (1) designate officials of the Corporation (including the Chairman, the Vice Chairman, and the other members of the Council provided for in Part II of this reorganization plan if the President so elects) to act as Commissioner during the absence or disability of the Commissioner or in the event of a vacancy in the office of Commissioner, and (2) prescribe the order of succession in which the officials so designated shall so act.
Sec. 302. Assistant to the Commissioner. There is hereby established in the Corporation a new office which shall have the title “Assistant to the Commissioner of the District of Columbia.” Such assistant (1) shall be appointed by the President of the United States, by and with the advice and consent of the Senate, (2) shall receive compensation at the rate now or hereafter prescribed by law for offices and positions of Level V of the Executive Schedule Pay Rates (5 U.S.C. 5316), and (3) shall assist the Commissioner as the Commissioner may direct in connection with the carrying out of the functions of the Commissioner.
Sec. 303. Establishment of other new offices. There are hereby established in the Corporation so many agencies and offices, with such names or titles, as the Commissioner shall from time to time determine. The said offices shall be filled by appointment by, or under the authority of, the Commissioner. Each officer so appointed shall perform the functions delegated or otherwise assigned to him in pursuance of this reorganization plan and shall receive compensation to be fixed in accordance with the classification laws as amended from time to time.
Sec. 304. Transfer of personnel, property, records, and funds. With respect to personnel, property, rec­ords, and unexpended balances of appropriations, allocations and other funds, available or to be made available, relating to functions transferred by the provisions of this reorganization plan, the Commissioner may from time to time effect such transfers between the agencies of the Corporation (including transfers between the Commissioner and any other agency of the corporation) as he may deem necessary in order to carry out the provisions of this reorganization plan.
Sec. 305. Performance of functions of Commissioner. The Commissioner is hereby authorized to make from time to time such provisions as he deems appropriate to authorize performance of his functions by any other officer, or by any employee or agency, of the Corporation except the courts thereof.
Part IV. Transfers of Functions
Sec. 401. Transfer of functions to Commissioner. Except as otherwise provided in this reorganization plan, all functions of the Board of Commissioners of the District of Columbia, including all functions of the President of that Board and all functions of each other member of that Board and including also the executive power vested therein (D.C. Code, sec. 1–218), are hereby transferred to the Commissioner of the District of Columbia.
Sec. 402. Transfer of functions to Council. The following regulatory and other functions now vested in the Board of Commissioners of the District of Columbia are hereby transferred to the Council (subject to the provisions of section 406 of this reorganization plan):
1. general provisions
(1) Making and modifying police regulations under D.C. Code, sec. 1–224 (including the prescribing of penalties under paragraph “Eleventh” thereof).
(2) Prescribing penalties under D.C. Code, sec. 1–224a.
(3) Making and modifying regulations to regulate the keeping and leashing of dogs, and to regulate or prohibit the running at large of dogs, including penalties for violations of such regulations, under D.C. Code, sec. 1–224b.
(4) Making regulations under D.C. Code, secs. 1–226 and 1–227.
(5) Making building regulations under D.C. Code, sec. 1–228.
(6) Making and publishing such orders as may be necessary to regulate the construction, repair and operation of elevators and prescribing such means of security as may be found necessary to protect life and limb under D.C. Code, sec. 1–229.
(7) Issuing proclamations related to the control of rabies under D.C. Code, sec. 1–230.
(8) Making regulations relating to outdoor signs and other forms of exterior advertising under D.C. Code, sec. 1–231.
(9) With respect to the functions transferred to the Council by the provisions of this reorganization plan, (i) making investigations or examinations of municipal matters, and (ii) administering oaths to witnesses, under D.C. Code, sec. 1–237.
(10) Reporting annually to the Congress concerning the functions transferred to the Council by the provisions of this reorganization plan under D.C. Code, sec. 1–238.
(11) Making regulations to provide for the waiver of payment of fees (by persons in the military service of the United States) under D.C. Code, sec. 1–244(a).
(12) Making and adopting regulations relating to the furnishing and keeping in force a bond by persons, firms, or corporations engaged in the business of plumbing or gas fitting, or of installing, maintaining, or repairing heating, ventilating, air-conditioning, or mechanical refrigerating apparatus, equipment, appliances, systems, or parts thereof, or of installing, maintaining, or repairing apparatus, equipment, fixtures, appliances, or wiring, using or conducting electric current under D.C. Code, sec. 1–244(b).
(13) Prescribing regulations for the examination of the qualifications and fitness of applicants for licenses to engage in the business referred to in the immediately preceding paragraph hereof under D.C. Code, sec. 1–244(b).
(14) Naming highways and naming and renaming circles, bridges, buildings, or other public places or properties under D.C. Code, sec. 1–244(f).
(15) Prescribing penalties under D.C. Code, sec. 1–244(h).
(16) Fixing and changing periods for which licenses, certificates, or registrations may be issued under D.C. Code, sec. 1–257.
(17) Prescribing regulations relating to holidays for District of Columbia employees under D.C. Code, sec. 1–260.
(18) The reception and entertainment of officials of foreign, State, local, or Federal governments and other dignitaries and eminent persons visiting in or returning to the District of Columbia under D.C. Code, sec. 1–262.
(19) Prescribing penalties under D.C. Code, sec. 1–264.
(20) Prescribing rules and regulations relating to notaries public under D.C. Code, sec. 1–501.
(21) Making and publishing general orders regulating the platting and subdividing of lands and grounds under D.C. Code, sec. 1–613.
(22) Prescribing a schedule of fees for surveyor’s services under D.C. Code, sec. 1–629.
(23) Exempting certain boilers from provision prohibiting using steam boilers without first obtaining certificate of inspection under D.C. Code, sec. 1–705.
(24) Making regulations to carry out the provisions of the Act of June 25, 1936 under section 14 of that Act (D.C. Code, sec. 1–715).
(25) Making rules and regulations respecting the production, use, and control of electricity, and prescribing fees, under D.C. Code, sec. 1–719.
(26) Making and modifying regulations governing plumbing, house drainage, and sewers, and making and modifying regulations governing the examinations, registration, and licensing of plumbers and the practice of the business of plumbing and gas fitting, under D.C. Code, sec. 1–725.
(27) Establishing fees for permits to connect buildings, premises, or establishments with sewer, water, or gas mains, or other underground structures, and establishing fees for permits granted to make excavations, under D.C. Code, sec. 1–726.
(28) Consulting concerning the formation of one or more citizen advisory councils under D.C. Code, sec. 1–1004(e) (40 U.S.C. 71c(e)) [40 U.S.C. 8721(e), 8722(c)(3)].
(29) Defining and redefining the central area of the District of Columbia under D.C. Code, sec. 1–1005(c) (40 U.S.C. 71d(c)) [40 U.S.C. 8722(e)].
(30) Approving a major thoroughfare plan or parts thereof or revisions thereof, and proposing revision of the major thoroughfare plan or parts thereof, under D.C. Code, sec. 1–1006(a) ([former] 40 U.S.C. 71e(a)).
(31) Consulting with National Capital Planning Commission prior to final adoption of the thoroughfare plan under D.C. Code, sec. 1–1006(b) ([former] 40 U.S.C. 71e(b)).
(32) Submitting a copy of the District’s advance program of capital improvements to the National Capital Planning Commission under D.C. Code, sec. 1–1007 (40 U.S.C. 71f) [40 U.S.C. 8723].
(33) With respect to each inaugural period: (i) making regulations necessary to secure the preservation of public order and protection of life, health, and property, (ii) making regulations respecting the standing, movement, and operation of vehicles, (iii) fixing conditions with respect to licenses to peddlers and vendors, and (iv) fixing fees for the privilege of selling goods, wares, and merchandise, under D.C. Code, sec. 1–1202 (36 U.S.C. 722) [36 U.S.C. 502].
2. regulation of professions, occupations, etc.
(34) Making and altering rules for the conduct of business of agency administering, and for the execution and enforcement of, the Healing Arts Practice Act of 1928, under D.C. Code, sec. 2–103, and adopting and altering a common seal thereunder.
(35) Establishing minimum standards of preprofessional and professional education in the healing art and establishing minimum standards for hospitals for interne training under D.C. Code, sec. 2–103a(a).
(36) Adopting and promulgating rules and regulations prescribing (i) the terms and conditions under which a tissue bank license may be issued and renewed, (ii) the fees to be paid by the issuance and renewal of such licenses, (iii) the duration of such licenses, (iv) the grounds for the suspension and revocation of such licenses, (v) the operation of tissue banks, (vi) the conditions under which tissue may be processed, preserved, stored, and transported, and (vii) the making, keeping, and disposition of records by tissue banks and by other persons under D.C. Code, sec. 2–253(b).
(37) Making and adopting rules and regulations to effect the purposes of the Act of July 2, 1940, relating to the licensing of dentists and the practice of dentistry (including the making of rules regulating professional announcements and the number of offices of a licensed dentist and including also the prescribing of rules and regulations to permit the use in hospitals of dental internes) under D.C. Code, sec. 2–302.
(38) Adopting and amending by-laws carrying into effect the Act of February 9, 1907, relating to the registration of graduate nurses, under D.C. Code, secs. 2–403 and 2–406.
(39) Fixing, under D.C. Code, sec. 2–408, the fees referred to in clause (c) thereof.
(40) Adopting and prescribing rules and regulations to carry into effect the Act of September 6, 1960, and prescribing minimum curricula and standards for schools and programs, under D.C. Code, sec. 2–427(a).
(41) Obtaining or requiring the furnishing of information under oath or affirmation or otherwise necessary to assist in prescribing any regulation under the Act of September 6, 1960 under D.C. Code, sec. 2–427(b).
(42) With respect to the functions transferred by the paragraph immediately preceding this paragraph, administering oaths and affirmations, requiring by subpoena or otherwise the attendance and testimony of witnesses and the production of documents, and making application to the Court for an order requiring obedience thereto under D.C. Code, sec. 2–427(b).
(43) Determining the qualifications, prescribing the terms of office, and fixing the compensation of members of the physical therapists examining board under D.C. Code, sec. 2–455.
(44) Adopting and prescribing rules and regulations to carry into effect the Act of September 22, 1961, under D.C. Code, sec. 2–456(a).
(45) Obtaining or requiring the furnishing of information under oath or affirmation or otherwise necessary to assist in prescribing any regulation under the Act of September 22, 1961 under D.C. Code, sec. 2–456(b).
(46) With respect to the functions transferred by the paragraph immediately preceding this paragraph, administering oaths and affirmations, requiring by subpoena or otherwise the attendance and testimony of witnesses and the production of documents, and making application to the Court for an order requiring obedience thereto, under D.C. Code, sec. 2–456(b).
(47) Changing the periods for which registrations as physical therapists or renewals thereof may be issued under D.C. Code, sec. 2–461(a).
(48) Altering, amending, or otherwise changing educational standards (relating to optometrists) under D.C. Code, sec. 2–512.
(49) Making and altering rules for the conduct of business of agency administering, and for the execution and enforcement of, the Act of May 7, 1906, under D.C. Code, sec. 2–608.
(50) Adopting rules and regulations respecting the eligibility of candidates for admission to the practice of podiatry and the scope of examinations, under D.C. Code, sec. 2–702, and adopting a seal thereunder.
(51) Making, altering, and amending rules and regulations to carry into effect the provisions of the Act of February 1, 1907, relating to veterinarians, and requiring the giving of bond and prescribing the form and penalty thereof, under D.C. Code, sec. 2–802.
(52) Determining, authorizing, and directing the subjects to be included in examinations for veterinarians under D.C. Code, sec. 2–803.
(53) Making reciprocal arrangements with authorities of the several states and territories of the United States concerning the licensing of veterinarians under D.C. Code, sec. 2–804.
(54) Making rules for the examination and registration of applicants for (architects’) certificates under D.C. Code, sec. 2–1001.
(55) Fixing fees, relating to architects and applicants under D.C. Code, sec. 2–1023.
(56) With respect to the functions transferred by paragraphs (54) and (55), above, requiring the attendance of persons and the production of books and papers, requiring persons to testify, issuing subpoenas, and referring matters to a judge, under D.C. Code, sec. 2–1029.
(57) Adopting rules and sanitary regulations to carry out the provisions of the Act of June 7, 1938 (relating to barbers) under D.C. Code, sec. 2–1103.
(58) Making and issuing regulations (relating to the posting of prices in barber shops and violations of such regulations) under D.C. Code, sec. 2–1114a.
(59) Making and amending rules and regulations to carry out the purposes of the Act of December 20, 1944 (relating to boxing contests and exhibitions), under D.C. Code, sec. 2–1212.
(60) Making rules and regulations to carry out the provisions of the Act of June 7, 1938 (relating to cosmetologists) under D.C. Code, sec. 2–1303.
(61) Fixing fees for licenses (relating to plumbers) under D.C. Code, sec. 2–1405.
(62) Providing rules and regulations (relating to examinations for steam and other operating engineers), and prescribing tests to which engines and steam boilers shall be subjected, under D.C. Code, sec. 2–1502.
(63) All authority and responsibilities of the Board of Commissioners of the District of Columbia under D.C. Code, secs. 2–1724, 2–1727, and 2–1728 (relating to the District of Columbia Stadium).
(64) Regulating the certification of engineers-in-training, and prescribing examinations for the purpose of testing the applicant’s knowledge, under D.C. Code, sec. 2–1808(c).
(65) Prescribing a certificate for issuance to applicants who meet requirements for certification as engineers-in-training under D.C. Code, sec. 2–1808(j).
(66) Adopting an official seal under D.C. Code, sec. 2–1808(l).
(67) Adopting, amending, rescinding, and promulgating administrative rules and regulations to carry into effect the Act of September 19, 1950, under D.C. Code, sec. 2–1808(n).
(68) With respect to other functions transferred to the Council by the provisions of this reorganization plan, requiring the attendance of witnesses and the production of books and papers, requiring witnesses to testify, issuing subpenas, and referring matters to a judge under D.C. Code, sec. 2–1808(o).
(69) Fixing the form and amount of bond required to be furnished under D.C. Code, sec. 2–1813.
(70) Prescribing additional information to be contained in applications for pawnbrokers’ licenses under D.C. Code, sec. 2–2003(b)(4).
(71) Making rules and regulations for the enforcement of the Act of August 6, 1956, under D.C. Code, sec. 2–2007(a)
(72) Determining or fixing a maximum rate of interest for pawnbroker loans and redetermining and refixing any such maximum rate under D.C. Code, sec. 2–2009(a).
(73) Making rules and regulations to carry out the Act of August 6, 1956 (relating to pawnbrokers) under D.C. Code, sec. 2–2017.
(74) Prescribing by regulation the form of and the information to be contained in solicitor information cards, and prescribing the manner of reproduction and authentication of such cards, under D.C. Code, sec. 2–2102(a)(7).
(75) Prescribing by regulation the terms and conditions for exempting solicitations from certain provisions of the Act of July 10, 1957 under D.C. Code, sec. 2–2103(d).
(76) Prescribing the form or forms of application for certificate of registration, and requiring by regulation the information to be contained in each such application, under D.C. Code, sec. 2–2104(a).
(77) Promulgating regulations to carry out the Act of July 10, 1957 (relating to charitable solicitations) under D.C. Code, sec. 2–2110.
(78) Requiring the furnishing of bond as a condition to the issuance of license to engage in the home improvement business under D.C. Code, sec. 2–2301.
(79) Establishing classes and subclasses of persons licensed to engage in the home improvement business, and specifying the amount and conditions of the bond or other security to be deposited by each member of any such class or subclass, under D.C. Code, sec. 2–2302(a).
(80) By regulation, requiring applicants for licenses or licensees (i) to furnish and keep in force a bond or bonds or other security, and (ii) to procure and keep in force public liability insurance or property damage insurance, or both, under D.C. Code, secs. 2–2302(a)(1) and (2).
3. public welfare
(81) Making rules and regulations relating to the admission of persons to institutions under D.C. Code, sec. 3–108.
(82) Establishing rules for receiving and temporarily caring for children under D.C. Code, sec. 3–116.
(83) Establishing rules and regulations to carry out the provisions of the Act of October 15, 1962 (relating to public assistance) under D.C. Code, sec. 3–202(b)(2).
(84) Approving regulations in accordance with which shall be determined the amount of public assistance which any person shall receive under D.C. Code, sec. 3–204(a).
(85) Prescribing the manner and form in which application for public assistance shall be made, under D.C. Code, sec. 3–205.
(86) Prescribing regulations governing the custody, use, and preservation of records, papers, files and communications relating to public assistance under D.C. Code, sec. 3–211(a).
(87) Approving rules and regulations relating to funeral expenses under D.C. Code, sec. 3–213.
(88) Prescribing rules and regulations in accordance with which hearings shall be conducted under D.C. Code, sec. 3–214.
4. police and fire
(89) Subdividing the Metropolitan Police District into police districts and precincts under D.C. Code, sec. 4–102.
(90) Determining and fixing limits of age for appointments to the police department under D.C. Code, sec. 4–107.
(91) Prescribing general regulations regarding special policemen under D.C. Code, sec. 4–115.
(92) Making rules and regulations under D.C. Code, sec. 4–117.
(93) Making and modifying rules and regulations for the proper government, conduct, discipline, and good name of the Metropolitan Police force, and fixing penalties, under D.C. Code, sec. 4–121.
(94) Making and amending rules of procedures before trial boards under D.C. Code, sec. 4–122.
(95) Changing, altering, amending, or abolishing rules and regulations of the Metropolitan Police force under the last proviso of D.C. Code, sec. 4–122.
(96) Providing rules for uniform clothing of the police force under D.C. Code, sec. 4–130.
(97) Prescribing the area constituting the “Washington, District of Columbia, metropolitan district” under D.C. Code, sec. 4–132a(b).
(98) Causing the Metropolitan Police force to keep records under D.C. Code, sec. 4–134(5).
(99) Determining traffic violations and other petty offenses with respect to which records are not required to be kept under D.C. Code, sec. 4–134a(a).
(100) Making rules and regulations regarding the written return of arrests under D.C. Code, sec. 4–142.
(101) Making rules and regulations in reference to the detention of witnesses under D.C. Code, sec. 4–144.
(102) Providing by regulation for disposition of property under the proviso of D.C. Code, sec. 4–156(e).
(103) Determining by regulation the disposition of property under D.C. Code, sec. 4–159(c).
(104) Determining, by regulation, disposition of property under D.C. Code, sec. 4–160(a).
(105) By regulation requiring that bonds be furnished and kept in force by persons licensed as private detectives under D.C. Code, sec. 4–171a.
(106) Fixing amounts of bonds obtained to secure against loss resulting from any act of dishonesty or other act by any officer of the Metropolitan Police force under D.C. Code, sec. 4–186.
(107) Making, altering, or amending rules and regulations relating to officers and members of the fire department, and changing the rules and regulations of the fire department promulgated before June 20, 1906, under D.C. Code, sec. 4–402.
(108) Determining and fixing limits of age for original appointments to the fire department under D.C. Code, sec. 4–403.
(109) Prescribing rules and regulations for installing in suburbs extra apparatus and appliances belonging to the fire department under D.C. Code, sec. 4–411.
(110) Entering into and renewing reciprocal agreements under D.C. Code, sec. 4–414(a).
(111) Promulgating rules and regulations regarding the selection and reporting of the names of privates and sergeants possessed of outstanding efficiency under D.C. Code, sec. 4–802.
(112) Promulgating regulations regarding additional compensation for working on holidays under D.C. Code, sec. 4–807.
(113) Designating holidays with respect to officers and members of the Metropolitan Police force and the Fire Department under D.C. Code, sec. 4–808.
(114) Promulgating regulations to carry out the intent and purposes of the Act of August 1, 1958, under D.C. Code, sec. 4–835.
(115) [Pub. L. 90–623, § 7(b), Oct. 22, 1968, 82 Stat. 1315, provided that paragraph was to have no further effect. Paragraph covered the promulgation of regulations (regarding determination whether injury or disease resulted from the performance of duty) under D.C. Code, sec. 4–909(b) (5 U.S.C. 6324(b)).]
5. building restrictions and regulations
(116) Making regulations for the care and preservation of parkings (established under the Act of June 21, 1906) under D.C. Code, sec. 5–205.
(117) Determining numbers and material, type, and construction of fire escapes under D.C. Code, sec. 5–301.
(118) Adopting regulations to accomplish the purposes and carry into effect the provisions of the Act of March 19, 1906 (relating to fire escapes and safety) under D.C. Code, sec. 5–304.
(119) Promulgating regulations requiring the provision, installation, and maintenance of means of egress, guide signs, guide lights, exit lights, hall and stairway lights, standpipes, fire extinguishers, alarm gongs, striking stations, and other appliances under D.C. Code, sec. 5–317.
(120) Regulating the maximum height of buildings on blocks immediately adjacent to public buildings or to the side of any public building for which plans have been prepared and money appropriated at the time of the application for the permit to construct the building under D.C. Code, sec. 5–405.
(121) Preparing (in consultation with the National Capital Planning Commission) plats defining the areas within which applications for building permits shall be submitted to the Commission of Fine Arts under D.C. Code, sec. 5–411.
(122) Approving boundaries of project areas and redevelopment plans and modifications of redevelopment plans under D.C. Code, secs. 5–705 and 5–711.
(123) Approving the entering by the District of Columbia Redevelopment Land Agency into contracts and agreements, relating to financial assistance, under D.C. Code, sec. 5–717a(a).
(124) Approving the acceptance by the District of Columbia Redevelopment Land Agency of advances of funds for surveys and plans, and approving transfers of funds by that Agency to the National Capital Planning Commission, under D.C. Code, sec. 5–717a(b).
(125) Entering into agreements with the District of Columbia Redevelopment Land Agency respecting certain cash payments from funds of the District of Columbia under D.C. Code, sec. 5–717a(d).
(126) Approving releases, modifications, and departures from features and details of approved redevelopment plans under D.C. Code, sec. 5–718(a).
(127) Transferring all right, title, and interest in and to part or all of certain property to the District of Columbia Redevelopment Land Agency under D.C. Code, sec. 5–720.
(128) Determining whether such property is necessary to the development of the southwest section in accordance with an approved urban renewal plan, determining how much of the property is necessary to carry out such urban renewal plan, and transferring and donating to the Agency all right, title, and interest of the United States in and to the property under D.C. Code, sec. 5–721.
(129) Transferring to the District of Columbia Redevelopment Land Agency jurisdiction regarding transferred property under D.C. Code, sec. 5–722.
(130) Prescribing regulations for making relocation payments to individuals, families, business concerns, and non-profit organizations for their moving expenses and actual direct losses caused by their displacement from real property acquired for public works projects under D.C. Code, sec. 5–729.
(131) Making regulations to carry out the purposes of the Act of October 6, 1964 under D.C. Code, sec. 5–732.
(132) Adopting regulations to bring horizontal property regimes into compliance with the laws and regulations in effect in the District of Columbia under D.C. Code, sec. 5–928.
6. health and safety
(133) Altering, amending, or repealing ordinances of the former Board of Health which were legalized by the Act of April 24, 1880 under D.C. Code, sec. 6–114.
(134) Promulgating rules and regulations to prevent and control the spread of communicable diseases under D.C. Code, sec. 6–118.
(135) By regulation, denominating the diseases within the meaning of “communicable diseases” under D.C. Code, sec. 6–119.
(136) Prescribing penalties for violation of communicable disease regulations under D.C. Code, sec. 6–119h.
(137) Making rules and regulations governing the certification of the given name of a child under D.C. Code, sec. 6–301(a).
(138) Adopting rules and regulations governing the filing of reports of births and the issuance of delayed birth certificates under D.C. Code, sec. 6–301(b).
(139) Making regulations for the collection and disposition of garbage and annexing penalties to such regulations under D.C. Code, sec. 6–501.
(140) Making regulations to carry out the purposes of the Act of March 4, 1929 (relating to combustible refuse) under D.C. Code, sec. 6–507.
(141) Specifying fees for disposing of combustible material in incinerators built by the District of Columbia, and designating routes for hauling or transporting the material, under D.C. Code, sec. 6–511.
(142) Prescribing by regulation the manner of describing, on mattress tags, material used in mattresses under D.C. Code, sec. 6–603.
(143) Making regulations to regulate the design, construction, and maintenance of disposal systems, and the handling, storage, treatment, and disposal of wastes, under D.C. Code, sec. 6–703.
(144) Making and promulgating classifications and regulations for the installation and operation of combustion and other devices susceptible for use in such manner as to violate purposes of smoke prevention law, amending or rescinding such regulations, and promulgating amended or additional regulations under D.C. Code, sec. 6–802.
(145) Making rules and regulations to carry out authority to take measures for the protection of persons and property under D.C. Code, sec. 6–1009 (preamble).
(146) Making regulations to govern the establishment, maintenance, and operation of civil defense units and organizations and the discipline of the members thereof under D.C. Code, sec. 6–1009(a).
(147) Prescribing penalties for violations of regulations promulgated pursuant to the Act of December 26, 1941 under D.C. Code, sec. 6–1010.
(148) Promulgating regulations requiring that cancer, sarcoma, lymphoma (including Hodgkin’s disease), leukemia, and all other malignant growths be reported under D.C. Code, sec. 6–1301.
(149) Prescribing a penalty or fine for the violation of any regulation promulgated under the Act of July 27, 1951 under D.C. Code, sec. 6–1304.
7. highways, streets, and bridges
(150) Making regulations for keeping in repair streets, avenues, alleys, sewers, and other works under D.C. Code, sec. 7–101.
(151) Changing the name of any street, road, avenue, or other highway when there is duplication of names under D.C. Code, sec. 7–106.
(152) Naming or renaming streets, avenues, alleys, highways, and reservations under D.C. Code, sec. 7–107.
(153) Determining the extent to which plans for the extension of a permanent system of highways may be out of conformity with the street plan of the city of Washington under D.C. Code, sec. 7–108.
(154) Naming streets, avenues, alleys, and reservations under D.C. Code, secs. 7–112 and 7–116.
(155) Abandoning or readjusting streets or proposed streets (in order to provide grounds for educational, religious, or similar institutions) under D.C. Code, sec. 7–113.
(156) Determining the extent to which plans for the extension of highways may be out of conformity with street plan, and naming streets, avenues, alleys, and reservations, under D.C. Code, sec. 7–116.
(157) Accepting the dedication of streets, prescribing regulations in regard to the height of parking and the projection of buildings beyond the building line, and making determinations respecting the District of Columbia having right-of-way through parking, under D.C. Code, sec. 7–117.
(158) Determining the extent to which new highway plans may be out of conformity with the street plan under D.C. Code, sec. 7–122.
(159) Opening, extending, or widening streets, avenues, roads, or highways under D.C. Code, sec. 7–201.
(160) Closing alleys or parts of alleys under D.C. Code, sec. 7–302.
(161) Accepting the dedication of alleys, and closing existing alleys, under D.C. Code, sec. 7–303.
(162) Closing alleys or parts of alleys under D.C. Code, sec. 7–304.
(163) Closing alleys under D.C. Code, sec. 7–305.
(164) Making orders declaring existing alleyways closed and opening new substitute alleyways, under D.C. Code, sec. 7–306.
(165) Making an order canceling existing subdivision of any square and obliterating alleys therein under D.C. Code, sec. 7–308.
(166) Closing alleys or parts of alleys under D.C. Code, sec. 7–309.
(167) Setting land aside for alley purposes under D.C. Code, sec. 7–310.
(168) Closing any street, road, highway, or alley, or any part of any thereof (including the making of the required finding thereon) under D.C. Code, sec. 7–401.
(169) Making regulations for the safety of the public using bridges and for the lighting and the police control of bridges under D.C. Code, sec. 7–501.
(170) Ordering the removal of abandoned street railway tracks, settling claims against D.C. Transit System, Inc., for the paving of abandoning track areas, and determining terms and conditions as to time of payment or payments under D.C. Code, sec. 7–604a.
(171) Regulating the location and depth of gas mains under D.C. Code, sec. 7–706.
(172) Jurisdiction and control over MacArthur Boulevard (formerly Conduit Road) and levying assessments for public improvements, under D.C. Code, sec. 7–1201 ([former] 40 U.S.C. 53a).
(173) Denominating portions of streets as business streets, and prescribing general regulations, under D.C. Code, sec. 7–1205.
(174) Granting a Railroad Company permission to lay, maintain, and use sidetracks and sidings under D.C. Code, sec. 7–1210.
(175) Approving the point or points at which additional stations or depots may be constructed, established, and maintained, and approving plans for connecting tracks and elevated structures, under D.C. Code, sec. 7–1212.
(176) Approving the construction of railroad tracks and appurtenant turnouts, branch tracks, and sidings under D.C. Code, sec. 7–1218; and approving plans for the construction of branch sidings under the Act of September 26, 1961 (D.C. Code, note at sec. 7–1218).
(177) Approving the location and construction of railroad tracks, turnouts, branch tracks, spurs, and sidings under D.C. Code, sec. 7–1219.
(178) Approving wage rates fixed and adjusted from time to time by a wage board, under D.C. Code, sec. 7–1236.
8. parks
(179) Setting aside space in the streets and avenues for park purposes, denominating portions of streets as business streets, and prescribing general regulations under D.C. Code, sec. 8–108.
(180) Jurisdiction and control of the street parking in streets and avenues under D.C. Code, sec. 8–110.
(181) Transferring jurisdiction over properties or parts thereof to Federal authorities, and accepting from Federal authorities jurisdiction over properties or parts thereof, under D.C. Code, sec. 8–115 (40 U.S.C. 122) [40 U.S.C. 8124(a), (b)].
(182) Making rules and regulations for the management of a public convenience station, and fixing charges for the use of such station under D.C. Code, sec. 8–138.
(183) Making rules and regulations for the management of public convenience stations, and fixing charges for the use of the conveniences, under D.C. Code, sec. 8–140.
(184) Accepting land and dedications of land under D.C. Code, sec. 8–162.
(185) Making regulations relating to a beach and dressing houses under D.C. Code, sec. 8–168.
9. public buildings and grounds
(186) Making rules and regulations for the Government and control of wharves, piers, bulkheads, structures, adjacent waters, basins, slips, docks, and land under water under D.C. Code, sec. 9–101.
(187) Making rules and regulations for the Government and proper care of property and annexing penalties to said rules and regulations, and making rules and regulations in regard to building and repairing wharves, the rental thereof, and the rate of wharfage, under D.C. Code, sec. 9–102.
(188) Fixing penalties of bonds of employees under D.C. Code, sec. 9–134(a).
(189) Prescribing by regulation the uniform and identification badge to be worn by individuals under D.C. Code, sec. 9–134(b).
(190) Making and amending regulations for the protection of life and property in or on institutional buildings or grounds under D.C. Code, sec. 9–135.
(191) Acquiring certain squares and reservations, including buildings and other structures thereon, as a site for a municipal center, and closing and vacating portions of streets and alleys, under D.C. Code, sec. 9–201.
(192) Making the finding that real estate is no longer required for a public purpose, under D.C. Code, sec. 9–301 (40 U.S.C. 72c) [40 U.S.C. 8734(a)].
(193) Exchanging District-owned land or part thereof under D.C. Code, sec. 9–401.
10. weights, measures, and markets
(194) Prescribing the manner of approving and sealing, stamping, or marking devices or appliances under D.C. Code, sec. 10–103.
(195) Establishing and allowing variation, tolerances, and exemptions, as to small packages, under D.C. Code, sec. 10–117.
(196) Fixing standard loads by which split wood may be sold under D.C. Code, sec. 10–118.
(197) Establishing tolerances and specifications for scales, weights, measures, weighing or measuring instruments or devices, and containers under D.C. Code, sec. 10–127.
(198) Prescribing regulations governing the granting of licenses for the location of public scales, and approving and fixing fees, under D.C. Code, sec. 10–128.
(199) Making regulations for the control, regulation, and supervision of markets under D.C. Code, sec. 10–130.
(200) Making regulations for the control, regulation, and operation of the municipal fish wharf and market under D.C. Code, sec. 10–135.
(201) Making and promulgating rules and regulations for the control and operation of the wholesale farmers’ produce market, and establishing a scale of charges, under D.C. Code, sec. 10–137.
11. feeble-minded persons
(202) Adopting regulations relating to receiving feeble-minded persons into the District Training School under D.C. Code, sec. 21–1102.
(203) Prescribing general conditions for granting paroles to patients under D.C. Code, sec. 21–1120.
12. criminal offenses
(204) Restricting, prohibiting, regulating, and controlling hunting and fishing and the taking, possession, and sale of wild animals under D.C. Code, sec. 22–1628.
(205) Prescribing regulations regarding the disposal of property under D.C. Code, sec. 22–1630(a) (last sentence).
(206) Making, altering, and amending harbor regulations under D.C. Code, sec. 22–1701.
(207) Establishing rules and regulations for the administration of the Act of August 12, 1937 (relating to the marketing and labeling of packages of potatoes) under D.C. Code, sec. 22–3409.
(208) Making rules and regulations to carry out the Act of December 16, 1941 (relating to food which is unwholesome or unfit for use) under D.C. Code, sec. 22–3419.
13. execution fees
(209) Fixing the fees of an executioner and his assistants for services under D.C. Code, sec. 23–702.
14. prisoners; institutions
(210) Rules and regulations permitting the discharge of parolees under D.C. Code, sec. 24–204(b).
(211) Prescribing regulations for employment of persons sentenced to imprisonment in the jail under D.C. Code, sec. 24–412.
(212) Prescribing regulations regarding the sale of surplus products under D.C. Code, sec. 24–418.
(213) Rules and regulations for the government of institutions under D.C. Code, sec. 24–442.
15. alcoholic beverages
(214) Prescribing other authority under D.C. Code, sec. 25–106 (last sentence).
(215) Prescribing, making, altering, and amending rules and regulations under D.C. Code, sec. 25–107.
(216) Promulgating regulations under D.C. Code, sec. 25–111(c).
(217) Requiring by regulation that no licensee holding a retailer’s license, Class A, B, C, D, or E shall transport any alcoholic beverage into the District of Columbia, permitting such importation under a special permit or permits, prescribing the terms, conditions, and manner of issuance of such permit or permits, and suspending, amending, revoking, or abolishing any such regulations, permit, or system of permits under D.C. Code, sec. 25–112.
(218) Promulgating regulations to permit owners of warehouse receipts to withdraw bonded liquors under D.C. Code, sec. 25–115(c).
(219) Suspending or revoking in whole or in part the requirements of D.C. Code, sec. 25–123, under D.C. Code, sec. 25–123(c).
(220) Prescribing by regulation methods or devices or both for the assessment, evidencing of payment, and collection of taxes under D.C. Code, sec. 25–124(c)(3).
(221) Requiring that the immediate container of each beverage contain the license number of each licensee who sells or offers for sale such beverages under D.C. Code, sec. 25–125(g).
(222) Prescribing the manner of collection and payment of tax on beer under D.C. Code, sec. 25–138.
16. charters of incorporation; money lending
(223) Granting or refusing a charter of incorporation under D.C. Code, sec. 26–305.
(224) Making rules and regulations for the conduct of business of making loans, and for the enforcement of the Act of February 4, 1913, under D.C. Code, sec. 26–611.
17. tissue banks; crematorium
(225) By regulations, authorizing tissue banks and others to remove, transport, and dispose of tissue from dead bodies of human beings without permit under D.C. Code, sec. 27–119a.
(226) Making rules for the proper maintenance and operation of a public crematorium under D.C. Code, sec. 27–130.
18. standard time
(227) Advancing the standard time applicable to the District of Columbia under D.C. Code, secs. 28–2711 and 28–2804.
19. corporations
(228) Approving newspapers in which persons may give notice of intention to present to Congress bills for incorporation or for alteration or extension of corporation charters under D.C. Code, sec. 29–102.
(229) Fixing fees relating to process under D.C. Code, sec. 29–933(e)(2).
(230) Making rules and regulations relating to service of process under D.C. Code, sec. 29–933(e)(5).
(231) Providing an official seal under D.C. Code, sec. 29–935(c).
(232) Making and modifying regulations to carry out the Act of June 8, 1954, and prescribing penalties for the violation of any such regulations, under D.C. Code, sec. 29–935(f).
(233) Determining fee which shall be charged for furnishing a certificate as to the status of a corporation or as to the existence or nonexistence of facts relating to corporations under D.C. Code, sec. 29–936(b)(21).
(234) Making regulations providing for fees for services under D.C. Code, sec. 29–1092(s).
(235) Making and modifying regulations to carry out the provisions of the Act of August 6, 1962, and prescribing penalties for the violation of any such regulation, under D.C. Code, sec. 29–1093(e).
20. education
(236) Approving amounts fixed by the Board of Education to be paid for non-residents to cover the expense of tuition and costs of textbooks and school supplies under D.C. Code, sec. 31–307(b).
(237) Approving regulations made by the Board of Education to carry out the intent and purposes of the Act of September 8, 1960 under D.C. Code, sec. 31–308 (a).
(238) Making rules and regulations for the purpose of carrying into full force and effect the provisions of the Act of January 15, 1920 under D.C. Code, sec. 31–717.
(239) Prescribing regulations regarding the deposit of additional sums by any teacher, and prescribing table of mortality, under D.C. Code, sec. 31–721.
(240) Making rules and regulations for the purpose of carrying the provisions of the Act of August 7, 1946 into full force and effect under D.C. Code, sec. 31–736.
(241) Making regulations concerning (i) the form of application by officers of any medical or dental college for registration and a permit to commence or continue business, (ii) the evidence to be adduced in support thereof, and (iii) the method of taking such evidence, giving notice of hearings upon applications, holding hearings, and making inquiries under D.C. Code, sec. 31–902.
(242) Closing streets and alleys under D.C. Code, sec. 31–1108.
(243) Promulgating rules and regulations governing the manner in which the District duties relating to surplus property shall be carried out, including the fixing of fees to be charged for services, under D.C. Code, sec. 31–1302.
(244) All functions vested in the Board of Commissioners of the District of Columbia by D.C. Code, sec. 31–1522(b).
21. institutions, agencies, and services
(245) Promulgating regulations to govern the establishment and maintenance of private hospitals and asylums, and regulating the issuance, suspension, and revocation of licenses, under D.C. Code, sec. 32–304.
(246) Making rules and regulations under D.C. Code, sec. 32–306.
(247) Establishing rates and regulations respecting the admission of pay patients under D.C. Code, sec. 32–308.
(248) Establishing rates and regulations respecting the admission of pay patients under D.C. Code, sec. 32–309.
(249) Establishing rates and regulations respecting the admission of patients under D.C. Code, sec. 32–310.
(250) Establishing rates and regulations respecting the admission of pay patients under D.C. Code, sec. 32–313.
(251) Prescribing rates for furnishing clinical services, drugs, pharmaceutical preparations, or x-ray service, and determining the necessity of using appropriations without regard to the rates prescribed, under D.C. Code, sec. 32–322.
(252) Establishing standards of indigency for admission of patients to municipal hospitals, and establishing rates at which, and regulations under which, emergency and semi-indigent patients may be admitted to wards of Gallinger Municipal Hospital on a full- or part-pay basis, under D.C. Code, sec. 32–326.
(253) Making rules and regulations for enforcing discipline, for imparting instruction or preserving health, and for the physical, intellectual, and moral training of the inmates of the institution for the custody, care, education, training, and treatment of feebleminded persons under D.C. Code, sec. 32–604.
(254) Approving rules and regulations, and approving amendments of rules and regulations prescribing standards of placement, care, and services to be required of child-placing agencies under D.C. Code, sec. 32–783.
(255) Making, altering, amending, and changing bylaws, rules and regulations for the government of the National Training School for Girls, its officers, teachers, employees, and inmates, the employment, discipline, instruction, education, removal, and absolute temporary, or conditional release of girls committed to the school under D.C. Code, sec. 32–904.
(256) Prescribing regulations respecting the sale of surplus products under D.C. Code, sec. 32–1009.
(257) Establishing rates and regulations respecting the care and treatment of any patients under D.C. Code, sec. 32–1010.
22. food and drugs
(258) Preparing rules and regulations with regard to the proper method of collecting and examining drugs and articles of food, under D.C. Code, sec. 33–104.
(259) Making regulations to protect the milk, cream, and ice cream supply of the District of Columbia under D.C. Code, sec. 33–307.
(260) Prescribing regulations under which milk and cream shall be pasteurized under D.C. Code, sec. 33–315.
(261) By regulation, including places other than creameries or receiving stations under the provisions of section 17 of the Act of February 27, 1925 under D.C. Code, sec. 33–317 (second sentence).
(262) Making rules and regulations for the administration and enforcement of the Narcotic Drug Act of June 20, 1938 under D.C. Code, sec. 33–405.
(263) Making rules and regulations to carry out the purposes of the Act of July 3, 1943 under D.C. Code, sec. 33–502.
(264) After reasonable public notice and opportunity for a hearing, finding and declaring drugs or compounds, preparations, or mixtures thereof to be habit-forming, excessively stimulating, or to have a dangerously toxic, or hypnotic or somnifacient effect on the body of a human or animal under D.C. Code, sec. 33–701(1)(C).
(265) After reasonable public notice and opportunity for hearing, declaring by rule or regulation duly promulgated that a compound, mixture, or preparation of barbituric acid, its salts and derivatives to have or contain no habit-forming properties and not to have a dangerously toxic or hypnotic or somnifacient effect on the body of a human or animal under D.C. Code, sec. 33–703(1).
(266) After reasonable public notice and opportunity for hearing, finding and declaring by rule or regulation duly promulgated that a compound, mixture, or preparation of amphetamine, desoxyphedrine, phenolethylamine, or their salts or derivatives to contain in addition to such drug or its salts and derivatives some other drug or drugs causing it to possess other than an excessively stimulating effect upon the central nervous system and to have no habit-forming properties or dangerously toxic effect upon the body of a human or animal under D.C. Code, sec. 33–703(2).
(267) Promulgating regulations for the administration and enforcement of the Act of July 24, 1956 under D.C. Code, sec. 33–707
23. insurance
(268) Making rules and regulations to make the conduct of each company in the same line of insurance conform in doing business in the District under D.C. Code, sec. 35–102.
(269) Prescribing rules and regulations for the hearing of appeals (of health, accident, and life insurance companies) under D.C. Code, sec. 35–202.
(270) Requiring, under D.C. Code, sec. 35–407, that at least once in the month of March in each year a summary of the annual financial statement filed thereunder be published in a daily newspaper.
(271) Making and prescribing rules and regulations (subject to the approval of the court) under D.C. Code, sec. 35–419 (penultimate paragraph).
(272) Requiring information, in addition to that specified in the statute, to be included in applications filed for licensing as life insurance general agent, agent, or solicitor under D.C. Code, sec. 35–425.
(273) Requiring information, in addition to that specified in the statute, to be included in applications for licensing as a life insurance broker under D.C. Code, sec. 35–428.
(274) Prescribing rules and regulations governing inspectors of elections held by policy holders of domestic stock life insurance companies for the purpose of converting to a mutual company under D.C. Code, sec. 35–519.
(275) Issuing rules and regulations to carry out the purposes of section 41 of the Act of June 19, 1934 under D.C. Code, sec. 35–541(f).
(276) Making rules and regulations concerning the procedure for the filing or submission of policies under D.C. Code, sec. 35–712–3(f); and making rules and regulations concerning the provisions in supplemental contracts and the submission and approval of such contracts under D.C. Code, sec. 35–712 (last proviso).
(277) Making rules and regulations necessary in making effective the provisions of the Fire and Casualty Act of October 9, 1940 under D.C. Code, sec. 35–1304.
(278) Approving agreements and bylaws established by the rating bureau for its governance, approving rules and regulations adopted by the rating bureau to carry out its functions, and approving amendments to such agreements, bylaws, rules, and regulations under D.C. Code, sec. 35–1404.
(279) Making and promulgating (i) regulations governing the enforcement of the provisions of the Act of May 20, 1948 (providing for regulation of casualty and other insurance rates), (ii) regulations necessary in making that Act effective, and (iii) rules for making compilations of statistical data available to companies and rating organizations under D.C. Code, sec. 35–1508.
24. labor
(280) Adopting and promulgating regulations defining terms under section 10 of the Act of February 24, 1914 (sec. 3, Public Law 89–684, approved October 15, 1966).
(281) Making and revising regulations, including definition of terms, under section 8 of title I of the Act of September 19, 1918 (Public Law 89–684, approved October 15, 1966).
(282) Prescribing by regulation records or information necessary or appropriate for the enforcement of the provisions of the Act of September 19, 1918, as amended by Public Law 89–684, approved October 15, 1966, or of the regulations or orders issued thereunder, under section 11 of that Act.
(283) (i) Determining and fixing standards of safety in employment, places of employment, in the use of devices and safeguards, and in the use of practices, means, methods, operations, and processes of employment, and (ii) promulgating general rules and regulations and fixing minimum safety requirements, under D.C. Code, sec. 36–433.
(284) Adopting and promulgating rules and regulations under D.C. Code, sec. 36–434.
(285) Promulgating regulations defining and delimiting the term “any person employed in a bona fide executive, administrative, or professional capacity” under D.C. Code, sec. 36–601(b).
25. motor vehicles
(286) Providing by regulation for the issuance of (i) registration certificates and identification tags, (ii) duplicate, registration certificates or duplicate identification tags and (iii) special use identification tags under D.C. Code, sec. 40–102(b); and promulgating thereunder the regulations referred to in paragraphs (1) and (4) thereof.
(287) Extending the effective period of registration of motor vehicles under D.C. Code, sec. 40–102(c).
(288) Prescribing regulations to carry out provisions of law respecting registration of, and identification tags for, motor vehicles and trailers, under D.C. Code, sec. 40–102(e).
(289) Prescribing rules and regulations respecting the revocation or suspension of dealers’ registrations and dealers’ identification tags, including return of such tags, under D.C. Code, sec. 40–102(f).
(290) Prescribing tags treated with special reflective materials and fixing the additional fee charged in connection therewith under D.C. Code, sec. 40–103(a).
(291) Determining the percentage of fees for registration of motor vehicles and trailers to be credited to the General Fund of the District of Columbia under D.C. Code, sec. 40–103(d).
(292) Prescribing regulations relating to the issuance of motor vehicle operators’ permits and to extending the validity of certain motor vehicle operators’ permits under D.C. Code, secs. 40–301(a)(1) and (6).
(293) Prescribing by regulation matter to be stated on each motor vehicle operator’s permit under D.C. Code, sec. 40–301(b).
(294) Making rules and regulations for the administration of the Motor Vehicle Safety Responsibility Act of the District of Columbia under D.C. Code, sec. 40–419.
(295) Making, modifying, and repealing rules and regulations under D.C. Code, sec. 40–603(a).
(296) Making and modifying regulations in respect to brakes, horns, lights, mufflers, and other equipment, the inspection of the same; the registering, re­registering, titling, retitling, transferring of titles, and revocation of the certificate of title to motor vehicles and trailers, under D.C. Code, sec. 40–603(c).
(297) Making, modifying, and repealing rules and regulations in respect to the movement of traffic, speed, length, weight, height, width, routing, and parking of vehicles, the establishment and location of hack stands, and the establishment and location of parking areas for use of members of Congress and Government officials, under D.C. Code, sec. 40–603(e).
(298) Making regulations with respect to the control of traffic under D.C. Code, sec. 40–603(f).
(299) Prescribing penalties under D.C. Code, sec. 40–603(g).
(300) Designating and reserving parking spaces for the use of members of the Congress under D.C. Code, sec. 40–604 (40 U.S.C. 60a) [40 U.S.C. 8161].
(301) Permitting parking of motor vehicles in the Municipal Center, selecting officers and employees whose vehicles may be parked there, and making regulations for the control of the parking of such vehicles, including authority to prescribe fees and charges for the privilege of parking of such vehicles, under D.C. Code, sec. 40–604a(a).
(302) Permitting the public to park motor vehicles in a portion or portions of the Municipal Center, setting aside the portion or portions of that Center for such purpose, making regulations for the control of parking in the portion or portions so set aside (including the authority to restrict the privilege of parking therein to persons having business in the Municipal Center), making regulations to prohibit parking in all portions of the Municipal Center not set apart for such purposes, and prescribing fees and charges for the privilege of parking motor vehicles, under D.C. Code, sec. 40–604a(b).
(303) Prescribing penalties under D.C. Code, sec. 40–604a(c).
(304) Making rules and regulations for the control of the parking of vehicles, and prescribing fees for the privilege of parking vehicles under D.C. Code, sec. 40–616.
(305) Making regulations necessary in the furtherance of the purposes of D.C. Code, sec. 40–617 under the last sentence thereof.
(306) Establishing and revising uniform schedules of rates to be charged for use of space in each parking facility, providing rate differentials, prescribing and promulgating rules and regulations for the carrying out of the provisions of the District of Columbia Motor Vehicle Parking Facility Act of 1942, determining the time within which the cost of acquiring and improving the property shall be liquidated, and providing for the acquisition and improvement of other necessary parking facilities under D.C. Code, sec. 40–804(d).
(307) Making rules and regulations for the control of parking of vehicles, and prescribing fees for the parking of vehicles, under D.C. Code, sec. 40–804(e).
(308) Fixing the amount of collateral to be deposited under D.C. Code, sec. 40–810.
(309) Including fees within the definition of the term “Governmental charges” under D.C. Code, sec. 40–901(4).
(310) By regulation or order, determining, fixing, redetermining, and refixing, maximum finance charges under D.C. Code, sec. 40–902(d).
(311) Making regulations to carry out the purposes of section 2 of the Act of April 22, 1960 under D.C. Code, sec. 40–902(e)(1).
(312) Making additional regulations under D.C. Code, sec. 40–902(e)(2).
(313) Making classifications under D.C. Code, sec. 40–902(e)(3).
(314) By regulation, (i) prohibiting the inclusion of certain provisions in any retail installment contract, and (ii) providing that waivers or purported waivers shall be void and of no effect, under D.C. Code, sec. 40–902(f).
(315) Prescribing by regulation security required of licensed persons, establishing classes and subclasses of persons, specifying the amount and conditions of the bond to be deposited by each of the members of any such class or subclasses, and by regulation requiring applicants for licenses (i) to furnish and keep in force a bond or other security, (ii) to procure and keep in force public liability insurance and property damage insurance, or both, and (iii) to appoint an attorney for the service of process and notices under D.C. Code, sec. 40–903(a).
(316) Promulgating regulations to carry out the purposes of Act, regulating retail installment sales of motor vehicles under D.C. Code, sec. 40–905.
26. public utilities
(317) Fixing regulations under which electric light companies may be authorized to construct, use and extend conduits, and prescribing regulations under which electric lighting companies may extend underground conduits and wires, under D.C. Code, sec. 43–1101.
(318) Prescribing conditions and regulations to permit the erection of poles and the stringing of overhead wires thereon under D.C. Code, sec. 43–1105.
(319) Making regulations concerning granting of permits for repair, enlargement, and extension of electric-lighting conduits under D.C. Code, sec. 43–1106.
(320) Making regulations concerning granting of permits for repair, enlargement, and extension of electric-lighting conduits under D.C. Code, sec. 43–1107.
(321) Prescribing regulations under D.C. Code, sec. 43–1406.
(322) Prescribing regulations under D.C. Code, sec. 43–1414.
(323) Making regulations for the proper distribution of water under D.C. Code, sec. 43–1503.
(324) Determining the frequency of levying and collecting water rates under D.C. Code, sec. 43–1504.
(325) Fixing the rates charged for water and water services under D.C. Code, sec. 43–1520c.
(326) Establishing charges for the provision of sanitary sewer service under D.C. Code, secs. 43–1605 and 43–1606.
(327) Promulgating regulations to effectuate purposes of Title II of the Act of May 18, 1954 under D.C. Code, sec. 43–1608.
(328) Imposing additional charges for unpaid sanitary sewer service charge under D.C. Code, sec. 43–1609.
(329) Making rules and regulations to carry out provisions of Public Works Act of 1954 under D.C. Code, sec. 43–1618.
(330) Prescribing regulations respecting the operation and maintenance of the Potomac Interceptor under D.C. Code, sec. 43–1621(a).
27. passenger motor vehicles for hire
(331) Approving form of, and terms and conditions of filing, evidence under D.C. Code, sec. 44–301.
(332) Making rules and regulations governing the writing of insurance, the making of bonds, and the business of insuring or bonding risks under D.C. Code, sec. 44–302.
28. real property
(333) Prescribing by regulations extensions of time under D.C. Code, sec. 45–723(d)(1).
(334) Prescribing by regulation methods or devices, or both, for the evidencing of payment and the collection of taxes under D.C. Code, sec. 45–736.
(335) Prescribing rules and regulations to carry out the purposes of subchapter II of chapter 7 of title 45 of the D.C. Code, under D.C. Code, sec. 45–737.
(336) Adopting a seal and prescribing the design engraved thereon, and making, revising, or repealing regulations to carry out the provisions of chapter 14 of title 45 of the D.C. Code, under D.C. Code, sec. 45–1403.
(337) Requiring proof of the honesty, truthfulness, and integrity of the applicant under D.C. Code, sec. 45–1405.
29. social security
(338) Prescribing regulations for estimating and determining the reasonable cash value of remuneration in any medium other than cash and for estimating and determining the reasonable amount of gratuities under D.C. Code, sec. 46–301(c).
(339) Prescribing by regulation the period of time as equivalent to a calendar quarter under D.C. Code, sec. 46–301(k).
(340) Prescribing the period of time to be used for the term “month” under D.C. Code, sec. 46–301(n).
(341) Prescribing by regulation the period of seven consecutive days to be used as a “week” under D.C. Code, sec. 46–301(o).
(342) Prescribing regulations specifying time within which employers shall make a return of, and pay contributions accrued with respect to, wages paid during preceding calendar quarter with respect to employment under D.C. Code, sec. 46–304(b).
(343) Prescribing regulations respecting issuance of certificate of release of lien for taxes under D.C. Code, sec. 46–304(e).
(344) Prescribing the extent to which rulings, regulations, or decisions shall be applied without retroactive effect under D.C. Code, sec. 46–304(k).
(345) Prescribing regulations regarding reduction of benefits under D.C. Code, sec. 46–307(c).
(346) Prescribing regulations regarding the making of claims for benefits under D.C. Code, sec. 46–309(a).
(347) Prescribing regulations specifying the frequency and manner of registration and inquiries for work, and by regulation waiving or altering requirements for benefits, under D.C. Code, sec. 46–309(d).
(348) Prescribing regulations governing determinations as to what constitutes leaving work voluntarily without good cause under D.C. Code, sec. 46–310(a).
(349) Prescribing regulations under D.C. Code, sec. 46–310(c).
(350) Prescribing regulations under D.C. Code, sec. 46–310(e).
(351) Prescribing regulations under D.C. Code, sec. 46–311(a).
(352) Prescribing regulations under D.C. Code, sec. 46–311(e).
(353) Prescribing regulations under D.C. Code, sec. 46–311(e).
(354) Fixing rate of fees allowed witnesses under D.C. Code, sec. 46–311(g).
(355) Requiring bonds of employees under D.C. Code, sec. 46–313(a).
(356) Making regulations to carry out the provisions of chapter 3 of title 46 of the D.C. Code under D.C. Code, sec. 46–313(b).
(357) By regulations prescribing restrictions, subject to which information may be made available, under D.C. Code, sec. 46–313(f).
(358) Entering into reciprocal arrangements under D.C. Code, sec. 46–316(a).
(359) Prescribing work records to be kept, under D.C. Code, sec. 46–317(a).
30. taxation and fiscal affairs
(360) Fixing amounts of bonds under D.C. Code, secs. 47–113c and 47–120a.
(361) Requiring the giving of bond under D.C. Code, sec. 47–122.
(362) Requiring the giving of bond under D.C. Code, sec. 47–303.
(363) Ascertaining, determining, and fixing annually rate of taxation under D.C. Code, sec. 47–501.
(364) Determining whether any money raised in any fiscal year in excess of the needs for that year shall be available in the succeeding year for the purpose of meeting expenses or for enabling the fixing of a lower rate of taxation for the year following, or both, under D.C. Code, sec. 47–503.
(365) Reporting annually to the Congress the use being made of property specifically exempted from taxation, and any changes in such use, with recommendations, under D.C. Code, sec. 47–801a(e).
(366) Making and promulgating rules and regulations to carry out the intent and purposes of the Act of December 24, 1942 under D.C. Code, sec. 47–801f.
(367) Fixing date of sale of real property on which taxes are levied and in arrears under D.C. Code, sec. 47–1001.
(368) Requiring by regulation the times and manner of reporting income and the information to be reported under D.C. Code, sec. 47–1577a(b)(17) (last paragraph) (Public Law 89–591).
(369) Promulgating rules and regulations permitting as a deduction from gross income allowances for depletion of natural resources under D.C. Code, sec. 47–1557b (a)(7).
(370) Including in regulations tax table for elective use in connection with paying the tax under D.C. Code, sec. 47–1567b(b).
(371) Prescribing regulation or regulations for determining under formula or formulas provided therein the portion of net income subject to tax under the District of Columbia Income and Franchise Tax Act of 1947 under D.C. Code, sec. 47–1580a.
(372) Prescribing and promulgating all regulations referred to in D.C. Code, sec. 47–1586g.
(373) Prescribing and publishing rules and regulations for the enforcement of the District of Columbia Income and Franchise Tax Act of 1947 under D.C. Code, sec. 47–1595.
(374) Making rules and regulations to carry out the provisions of the District of Columbia Revenue Act of 1956 under D.C. Code, sec. 47–1595a.
(375) Making rules and regulations for enforcement of law imposing inheritance and estate taxes and providing for granting extensions of time under D.C. Code, sec. 47–1618.
(376) Prescribing regulations relating to issuing certificate releasing property from lien under D.C. Code, sec. 47–1623.
(377) Entering into a compact and issuing rules and regulations for the implementation of such compact under section 103 of Public Law 89–11, approved April 14, 1965 (79 Stat. 60).
(378) Entering into an agreement, issuing rules and regulations for the implementation of such agreement, making exemptions from the coverage of the agreement, making changes in methods of reporting, and giving notice of withdrawal from the agreement, under sections 202, 203, and 205 of Public Law 89–11, approved April 14, 1965 (79 Stat. 65, 66).
(379) Promulgating regulations requiring information to be contained in applications under D.C. Code, sec. 47–1903(a)(5).
(380) Making regulations for the administration of the Act of April 23, 1924 (imposing tax on motor-vehicle fuels), and affixing thereto fines and penalties, under D.C. Code, sec. 47–1916.
(381) Determining penal sum of bond to be deposited by applicants for licenses under D.C. Code, sec. 47–2102.
(382) Adopting seal under D.C. Code, sec. 47–2301.
(383) Prescribing regulations for the public decency under D.C. Code, sec. 47–2328.
(384) Classifying buildings, and requiring licenses, under D.C. Code, sec. 47–2328.
(385) Directing as to the identification tags to be borne by licensed vehicles under D.C. Code, sec. 47–2331(f).
(386) Making and modifying regulations governing the conduct of licensed vendors under D.C. Code, sec. 47–2336.
(387) Making regulations for the examination of applicants for licenses under D.C. Code, sec. 47–2338.
(388) Classifying dealers in secondhand personal property under D.C. Code, sec. 47–2339.
(389) Making and promulgating regulations under D.C. Code, sec. 47–2340.
(390) Making regulations for the government and conduct of the business of licensed private detectives under D.C. Code, sec. 47–2341(d).
(391) Requiring a license of businesses or callings other than those specified in the Act and modifying any provision of the Act, under D.C. Code, sec. 47–2344.
(392) Prescribing additional subjects in which applicants for license as undertaker shall be examined under D.C. Code, sec. 47–2344a(b).
(393) Promulgating and altering rules and regulations under D.C. Code, sec. 47–2344a(d)(6).
(394) Making regulations under D.C. Code, sec. 47–2345(a).
(395) Providing by regulation that any inspection shall be made either prior or subsequent to the issuance of a license under D.C. Code, sec. 47–2345(b).
(396) Requiring that a class or subclasses of licenses give bond, and fixing the amount of such bond, under D.C. Code, sec. 47–2345(c).
(397) Making rules and regulations to carry out the provisions of the District of Columbia Revenue Act of 1937, and prescribing and publishing rules and regulations for the enforcement of the Revenue Act of 1939, under D.C. Code, sec. 47–2502.
(398) Prescribing amounts to be added to sales prices and collected from purchasers under D.C. Code, sec. 47–2604(a).
(399) Prescribing regulations governing refunds to vendors of amounts repaid to purchasers under D.C. Code, sec. 47–2617(a).
(400) Making, adopting, and amending regulations under D.C. Code, sec. 47–2620.
(401) Prescribing methods for determining the gross proceeds from sales made or services rendered and for the allocation of such sales and services into taxable and nontaxable sales under D.C. Code, sec. 47–2621(c).
(402) Requiring vendors to keep detailed records, and to furnish information, under D.C. Code, sec. 47–2621(d).
(403) Requiring vendors to file bond, determining the sureties necessary, and the duration of the bond under D.C. Code, sec. 47–2708.
(404) Requiring purchasers to include in monthly returns (relating to compensating-use tax) information necessary for the computation and collection of the tax under D.C. Code, sec. 47–2711(a).
(405) Requiring returns of purchasers to be made for periods and upon dates other than those specified in the Act, and specifying such periods and dates, under D.C. Code, sec. 47–2711(b).
(406) By regulation, including wrapper within the definition of “original package” under D.C. Code, sec. 47–2801(g).
(407) By regulation, permitting tax stamps to be affixed other than to original packages, and approving regulations prescribing the manner of cancellation of stamps, under D.C. Code, sec. 47–2802(c).
(408) Prescribing stamps denoting payment of tax, under D.C. Code, sec. 47–2802(d).
(409) By regulation permitting licensees to pay tax by imprinting impressions upon original packages by the use of metering devices under D.C. Code, sec. 47–2802(h).
(410) By regulation, prescribing terms and conditions for allowing discount from the face value of tax stamps under D.C. Code, sec. 47–2802(i).
(411) Approving regulations permitting cigarettes to be sold in number less than the number contained in the original package, and fixing fee for retailer’s license, under D.C. Code, sec. 47–2805(A).
(412) By regulation, requiring that a separate license be obtained for each vending machine or permitting a blanket license for one or more machines, prescribing that evidence of licensing of machines be attached to each machine by means of markers, stickers, or otherwise, and fixing the annual fee for licenses, under D.C. Code, sec. 47–2805(B).
(413) By regulation, authorizing the issuance of a license for a place outside the District of Columbia and authorizing the terms and conditions therefor, and fixing the annual fee for license, under D.C. Code, sec. 47–2805 (C)(3).
(414) Fixing by regulation periods for which licenses shall remain in effect, under D.C. Code, sec. 47–2806.
(415) Making rules and regulations to carry out the provisions of chapter 28 of title 47 of the D.C. Code, under D.C. Code, sec. 47–2808.
(416) Prescribing regulations respecting refunds or allowances as credit on purchase of new tax stamps under D.C. Code, sec. 47–2811(a).
(417) Promulgating regulations to carry out the purposes of the Act of September 1, 1959 under D.C. Code, sec. 47–3009.
31. miscellaneous
(418) Promulgating rules and regulations with respect to the solicitation and voting of proxies, consents, and authorizations under section 2(a) of the Act of April 18, 1966 (Public Law 89–402; 80 Stat. 123).
(419) By rules and regulations, exempting a transaction or transactions, under section 3(b) (last sentence) of the Act of April 18, 1966 (Public Law 89–402; 80 Stat. 124).
(420) By rules and regulations, defining and prescribing terms and conditions under section 3(d) (last sentence) of the Act of April 18, 1966 (Public Law 89–402; 80 Stat. 124).
(421) Adopting, prescribing, and making the rules and regulations referred to in sections 3(e), 3(f), and 3(h) of the Act of April 18, 1966 (Public Law 89–402; 80 Stat. 124; 125).
(422) Making regulations to secure the preservation of public order and protection of life, health, and property, making special regulations respecting the standing, movement, and operation of vehicles, and fixing fees for special licenses, under the first section of the Act of July 19, 1966 (Public Law 89–514; 80 Stat. 320).
(423) Adopting rules and regulations to carry out the purposes of the District of Columbia Certified Public Accountancy Act of 1966 (Public Law 89–578, approved September 16, 1966), under section 5 of that Act (80 Stat. 787).
(424) Making rules and regulations to carry out the District of Columbia Revenue Act of 1966 (Public Law 89–610, approved September 30, 1966) under section 1005 of that Act (80 Stat. 859).
(425) Appointing two directors of the Washington Metropolitan Area Transit Authority (80 Stat. 1326). Those directors shall be appointed from among a group of individuals consisting of the following: (1) The members of the District of Columbia Council, (2) the Commissioner of the District of Columbia, and (3) the Assistant to the Commissioner of the District of Columbia (provided for in section 302 of this reorganization plan).
(426) Promulgating rules and regulations for the administration of the work release program under section 5 of the District of Columbia Work Release Act (Public Law 89–803; 80 Stat. 1519).
(427) [Pub. L. 90–623, § 7(b), Oct. 22, 1968, 82 Stat. 1315, provided that paragraph was to have no further effect. Paragraph covered the fixing of stipends of student employees under 5 U.S.C. 5352].
(428) [Pub. L. 90–623, § 7(b), Oct. 22, 1968, 82 Stat. 1315, provided that paragraph was to have no further effect. Paragraph covered the fixing of the value of accommodates to be deducted from stipends under 5 U.S.C. 5353].
(429) [Pub. L. 90–623, § 7(b), Oct. 22, 1968, 82 Stat. 1315, provided that paragraph was to have no further effect. Paragraph covered the prescribing and issuing, or provision for the prescribing and issuing, of regulations under 5 U.S.C. 5527(b)].
(430) Prescribing regulations for the destruction of animals or live poultry affected with contagious, infectious, or communicable disease, and for the proper disposition of their hides and carcasses, and prescribing regulations for disinfection and other regulations, under section 8 of the Act of May 29, 1884, c. 60, 23 Stat. 33, as amended (21 U.S.C. 130).
(431) Agreeing to the closing and vacating of alleys and portions of streets under section 8(b) of the Public Buildings Act of 1959, P.L. 86–249, 73 Stat. 481, as amended (40 U.S.C. 607(b)) [40 U.S.C. 3309(b)].
(432) The functions under Title VI of the Act of October 14, 1940, c.862, as amended (42 U.S.C. 1581–1590) which are now vested in the Board of Commissioners of the District of Columbia pursuant to the provisions of section 610 of that Act, as amended (42 U.S.C. 1590).
Sec. 403. Budget. Functions with respect to requests for regular, supplemental, or deficiency appropriations for the District of Columbia (made in pursuance of section 214 of the Budget and Accounting Act, 1921, as amended (31 U.S.C. 22) [31 U.S.C. 1108(b)(1)] or in pursuance of any other provision of law) are hereby transferred so as to accord with the following:
(a) The Commissioner of the District of Columbia shall prepare such requests and submit them to the District of Columbia Council.
(b) If the Council approves the requests so submitted, without revision, it shall return them to the Commissioner and the Commissioner shall submit them to the Bureau of the Budget.
(c) If the Council revises the requests so submitted to the Council, it shall return them, with the revisions, to the Commissioner. If the Commissioner concurs in the revisions he shall submit the revised requests to the Bureau of the Budget.
(d) If the Commissioner does not concur in any one or more of the revisions proposed by the Council he shall return the requests, together with the Council’s revisions, to the Council and append a statement of the reasons for not concurring. If the Council, by a three-fourths vote of its members present and voting insists upon any one or more of its original revisions, it shall return the requests and the revisions upon which it insists to the Commissioner within five days and so inform him, and he shall submit the requests, incorporating the revisions upon which the Council insists, to the Bureau of the Budget. If such a three-fourths vote does not prevail or the Council does not act on the requests, the Council shall return the requests to the Commissioner and he shall submit them (without the revisions) to the Bureau of the Budget.
(e) If the Council does not approve or revise the requests within thirty days next following their receipts, the requests shall be deemed to be approved by the Council.
(f) The authority of the Commissioner under section 305 of this reorganization plan (to delegate functions) shall not extend to his functions under this section of concurring or not concurring in revisions of requests proposed by the Council.
Sec. 404. Zoning Commission. Functions of the members of the Board of Commissioners of the District of Columbia with respect to serving as members of the Zoning Commission (D.C. Code, sec. 5–412) are hereby transferred as follows:
(a) Those of the President of the Board of Commissioners are transferred to the Chairman of the District of Columbia Council.
(b) Those of the Engineer Commissioner are transferred to the Commissioner of the District of Columbia.
(c) Those of the other member of the Board of Commissioners are transferred to the Vice Chairman of the Council.
Sec. 405. Officers of the Corporation. The functions of the Commissioners of the District of Columbia with respect to being officers of the Corporation under D.C. Code, sec. 1–103 are hereby transferred to the members of the District of Columbia Council and to the Commissioner of the District of Columbia in such manner as to accord with the transfers of functions to the Council and the Commissioner, respectively, as effected by the provisions of the foregoing sections of Part IV of this reorganization plan.
Sec. 406. Approval or disapproval by Commissioner. (a) Each and every action taken by the Council in pursuance of authority transferred to it by the provisions of this reorganization plan in respect of rules or regulations (exclusive of rules and regulations respecting the internal organization or functioning of the Council or the appointment or direction of personnel employed by the Council) or in respect of penalties or taxes shall be promptly presented to the Commissioner of the District of Columbia (provided for in Part III of this reorganization plan) for his approval or disapproval.
(b) If the Commissioner approves an action of the Council presented to him under subsection (a) of this section, that action shall become effective immediately or at such later time as may be specified in the action of the Council.
(c) If the Commissioner neither approves nor disapproves an action of the Council before the expiration of the first period of ten calendar days following the date on which the action is presented to him by the Council, the action of the Council shall become effective without the approval of the Commissioner upon the expiration of the ten-day period or at such later time as may be specified in the action of the Council.
(d) Where the Commissioner disapproves an action of the Council before the expiration of the first period of ten calendar days following the date on which the action is presented to him by the Council, he shall return the action to the Council before such expiration together with a statement of the reasons for his disapproval. No action so returned shall become effective, except that such an action shall become effective if the Council re-adopts the action by a three-fourths vote of the Council members present and voting within thirty days next following the return of the action to the Council. Any action which becomes effective under the subsection shall be effective upon the readoption thereof by the Council or upon such later date as may be specified in the action of the Council.
(e) The authority of the Commissioner under section 305 of this reorganization plan (to delegate functions) shall not extend to his functions under the foregoing subsections of section 406.
Part V. Miscellaneous Provisions
Sec. 501. Status of certain agencies. (a) Functions now vested in any agency listed in subsection (b) of this section, or in any officer or body of or under such agency, shall remain so vested; but all functions of the Board of Commissioners of the District of Columbia, and all functions of the President of that Board or of any other member of the Board, relating to the listed agency or its functions or to an officer or body thereof or to the functions of such officer or body shall be deemed to be transferred by Part IV of this reorganization plan.
(b) The following agencies of the Corporation are the agencies referred to subsection (a) of this section:
(1) Board of Education (including the public school system)
(2) Board of Library Trustees (including the public libraries)
(3) Recreation Board
(4) Public Service Commission
(5) Zoning Commission
(6) Zoning Advisory Council
(7) Board of Zoning Adjustment
(8) Office of the Recorder of Deeds
(9) Armory Board
Sec. 502. Incidental transfers. (a) The personnel, property, records, and unexpended balances of appropriations, allocations, and other funds employed, used, held, available, or to be made available in connection with the offices of the Board of Commissioners of the District of Columbia or in connection with the offices of the commissioners composing that Board shall be transferred as follows at such time or times as the Director of the Bureau of the Budget shall direct:
(1) So much thereof as the Director of the Bureau of the Budget shall determine to relate primarily to functions transferred to the District of Columbia Council by the provisions of this reorganization plan shall be transferred to that Council.
(2) All other thereof shall be transferred to the Commissioner of the District of Columbia.
(b) Such further measures and dispositions as the Director of the Bureau of the Budget shall deem to be necessary in order to effectuate the transfers referred to in subsection (a) of this section shall be carried out in such manner as he shall direct and by such agencies as he shall designate.
(c) Unless and until other provision is made in pursuance of section 304 of this reorganization plan or by law, personnel, property, records, and unexpended balances of appropriations, allocations, and other funds which are now under the jurisdiction of the Board of Commissioners of the District of Columbia and are not affected by the provisions of subsection (a) of this section shall continue to be attached to or available for the several agencies of the Corporation.
Sec. 503. Abolitions. (a) Without prejudice to the continuation of the Corporation, there is hereby abolished the Board of Commissioners of the District of Columbia.
(b) The abolition effected by subsection (a) of this section includes the abolition of the office held by an officer of the Corps of Engineers of the United States Army as the Engineer Commissioner of the District of Columbia (10 U.S.C. 3534(a); D.C. Code, sec. 1–201) and the two other offices of Commissioner of the District of Columbia, but nothing in this reorganization plan shall preclude the detail by the President of not more than three officers assigned to the Corps of Engineers to assist the Commissioner of the District of Columbia in discharging his duties (10 U.S.C. 3534(b); D.C. Code, sec. 1–212).
(c) The joint board authorized and created by section 6(e) of the Act of March 3, 1925, 43 Stat. 1121, as amended (D.C. Code, sec. 40–603(e)), together with its functions, is hereby abolished.
(d) The Commissioner of the District of Columbia shall make such provisions as he may deem necessary with respect to winding up the affairs of (1) the Board of Commissioners of the District of Columbia, and (2) the joint board on traffic.
Sec. 504. Effective dates. (a) Except as otherwise provided in subsection (b) of this section, the provisions of this reorganization plan shall take effect on the date determined under section 906(a) of title 5 of the United States Code.
(b) Part IV and sections 501, 502, and 503 of this reorganization plan shall take effect when for the first time there are in office under this reorganization plan both (1) the Commissioner provided for in Part III hereof, and (2) not less than six members of the Council provided for in Part II hereof or on such later date as may be specified by the President of the United States.
Message of the President
To the Congress of the United States:
I am transmitting Reorganization Plan No. 3 of 1967 to provide a better government for the citizens of the Nation’s Capital.
The explosive growth of the District of Columbia challenges the city on every front—from schools and hospitals, courts and police, to housing and transportation, recreation and job opportunities. If the District is to meet these tests and fulfill the needs of its citizens, it must, as I said in my message on the National Capital, “have the most responsive and efficient government we are capable of providing.”
The plan I submit today is more than a matter of routine reorganization. Its vital purpose is to bring Twentieth Century government to the Capital of this Nation: to strengthen and modernize the government of the District of Columbia; to make it as efficient and effective as possible.
The present form of District government was designed almost a century ago for a community of 150,000 people. The District government then employed less than 500 persons and administered a budget of less than four million dollars.
Today Washington has a population of 800,000. It is the center of the country’s fastest growing metropolitan area with a population of 2.5 million. The District’s Government now employs some 30,000 people and the proposed 1968 budget is more than half a billion dollars.
The machinery designed more than 90 years ago to govern a small community is now obsolete. The commission form of government—unorthodox when the Congress accepted it as a temporary measure in 1874—provides neither effective nor efficient government for the Nation’s Capital. That form of government has long since been abandoned by the few cities which adopted it around the turn of the century. Today none of the Nation’s 27 largest cities and only two of the country’s 47 cities with populations exceeding 300,000 have a government of divided authority.
The District of Columbia is governed by three Commissioners. Each Commissioner is the chief executive—the mayor—but for only a part of the government. Yet, the problems of the District of Columbia, like those of any major city, cannot be neatly broken into three parts. Any effort to control crime, for example, cuts across virtually every function of government—from police and corrections to housing, education, health and employment. An effective attack on the problem requires action by two or more Commissioners and the Departments for which they are separately responsible—a time-consuming and often costly process.
The District has been fortunate in the caliber and dedication of the men who have served as Commissioners, but it can no longer afford divided executive authority. Its government must be able to respond promptly and effectively to new demands and new conditions. This requires clear-cut executive authority and flexible government machinery—not divided authority which too often results in prolonged negotiations and inaction.
The problem of divided executive authority in the District is aggravated by the additional non-executive responsibilities now borne by the Commissioners. As a member of the Board of Commissioners, each must now make rules and regulations on matters with which he is not otherwise concerned as an executive. Some of these quasi-legislative responsibilities—such as police regulations and property taxation—are of great importance to the city. Many—such as the naming of streets and the labeling of potato packages—are merely time-consuming. None should require a substantial portion of the time of the chief executive of a major city.
The reorganization plan I propose would remedy these deficiencies in the present form of government. It would:
—Unify executive and administrative authority.
—Eliminate competing and sometimes conflicting assignments of responsibility.
—Provide for the informed exercise of quasi-legislative functions through a Council which would be bipartisan and representative of the community.
—Permit the single Commissioner to organize the District government to provide effective day-to-day administration.
Under the plan, subject to Senate confirmation, the President would appoint a single Commissioner as chief executive and a bipartisan Council of nine members. The Commissioner would serve a four-year term, corresponding to that of the President. Council members would serve three-year terms, with three members to be appointed each year. The staggered terms would insure continuity of experience on the Council.
The plan would abolish the present Board of Commissioners of the District of Columbia. Its powers and responsibilities would be apportioned between the single Commissioner and the Council.
The Commissioner would be assigned the executive functions now vested in the Board of Commissioners. He would be given responsibility and authority to organize and manage the District government, to administer its programs and to prepare its budget. The plan also provides for an Assistant to the Commissioner to help him carry out these responsibilities.
The Council would be assigned the quasi-legislative functions now performed by the Board of Commissioners. The plan describes more than 430 functions which would be transferred to the Council. These include major responsibilities such as the approval of boundaries and plans for urban renewal, establishment of rules governing the licensing of professions, and setting of rates for property taxation. The Council would also be empowered to review and revise the Commissioner’s budget before submission to the President.
Since the plan was announced in my Message on the Nation’s Capital, we have been working to strengthen the Office of Commissioner and the Council. Out of this process of refinement four key changes have emerged, and have been incorporated into the plan.
First, the plan would authorize the Commissioner to veto actions of the Council with which he disagrees. The Council, in turn, could override such a veto by a three-fourths vote of its members. This provides due recognition for the responsibilities of the chief executive, while at the same time preserving the right of the Council to act on matters of overriding importance.
Second, the terms of Council members would be set at three years instead of two. The reduction in turnover and increase in experience would add strength to the Council.
Third, the salaries of the Chairman, Vice Chairman and Council members would be increased to reflect their important responsibilities.
Finally, the plan recognizes that the machinery of the District’s government, no matter how modern, cannot realize its highest purpose unless it is infused with the most experienced, informed and able leadership.
The 800,000 citizens of the District of Columbia deserve nothing less than such leadership, not only as a matter of fundamental right but because the District occupies a special and central role in the affairs of the Nation.
The best talent available must be found for the key posts of Commissioner and Assistant to the Commissioner. The Commissioner is the chief executive of the District of Columbia. The Assistant to the Commissioner will be his chief aide, his deputy, and will perform such duties as the Commissioner may prescribe.
In the search for leadership necessary in these crucial posts, the President and the Congress must balance the need to draw from the best talent in the Nation with the need for local experience and local involvement that are such valuable assets to enlightened municipal government. The plan therefore provides for the Presidential appointment of both these men, subject to Senate confirmation, with the requirement that at least one of them to be a resident of the District for three years prior to appointment.
We would be indifferent to the cause of good government if the search and selection of the Commissioner and his Assistant were confined only to those who reside within the geographic boundaries of the District. This plan does not take that course. It provides a wide range of choice—opening the field not only to those who reside in the District, but to those who live in other parts of the Nation. At the same time, the plan assures that local experience will be well represented in the highest councils of the District Government.
Not only must either of the top executive positions be filled with a District resident, but each member of the nine-man Council must have been a resident of the District for at least three years prior to appointment.
Moreover, in selecting the Commissioner, I will look first to the residents of the District and I hope that he can be found here.
Of all the benefits of the plan, one stands out in particular—the strong leadership it provides as the cornerstone of support for any effective attack against crime. With that leadership and with the continued commitment and devotion of its police, the District can move with a greater sense of sureness and purpose against the spectre of crime that haunts the streets and shops of the Nation’s Capital.
Of all the duties of the new single Commissioner none will be more important than his leadership in a renewed community effort to stem the rising tide of crime in the District.
The reorganization plan has been prepared in accordance with chapter 9 of title 5 of the United States Code. At my direction, it has been discussed with each member of the interested Committees of Congress or with their Staff Assistants. I have found, after investigation, that each reorganization included in the plan is necessary to accomplish one or more of the purposes set forth in section 901(a) of title 5 of the United States Code.
I have also found that it is necessary to include in the plan, by reason of the reorganization made, provisions for the appointment and compensation of the new officers specified in sections 201, 203 and 301–303 of the plan. The rates of compensation fixed for these officers are comparable to those fixed for officers in the executive branch of the Government having similar responsibilities.
The functions which would be abolished by the provisions of section 503(c) of the reorganization plan are provided for in subsection (e) of Section 6 of the Act of March 3, 1925, 43 Stat. 1121, as amended (D.C. Code, sec. 40–603(e)).
The plan would not impair the corporate status of the District of Columbia government. Nor would it in any way detract from the powers which the Congress exercises with respect to the District.
This reorganization plan would provide improved management of the municipal responsibilities vested by Congress in the government of the District of Columbia. It would bring savings to the District taxpayers and the Federal Government, although overall costs will not be less because of the increasing scale and complexity of municipal government. The precise amount of such savings cannot be itemized at this time.
The proposed reorganization is in no way a substitute for home rule. As I stated in my Message on the Nation’s Capital, the plan will give the District a better organized and more efficient government . . . but only home rule will provide the District with a democratic government—of, by and for its citizens.
I remain convinced more strongly than ever that Home Rule is still the truest course. We must continue to work toward that day—when the citizens of the District will have the right to frame their own laws, manage their own affairs, and choose their own leaders. Only then can we redeem that historic pledge to give the District of Columbia full membership in the American Union.
I recommend that the Congress allow the reorganization plan to become effective.
Lyndon B. Johnson.
The White House, June 1, 1967.


REORGANIZATION PLAN NO. 1 OF 1968
Eff. Apr. 8, 1968, 33 F.R. 5611, 82 Stat. 1367, as amended Pub. L. 90–623, § 7(c), Oct. 22, 1968, 82 Stat. 1316; Reorg. Plan No. 2 of 1973, § 3, eff. July 1, 1973, 38 F.R. 15932, 87 Stat. 1091
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, February 7, 1968, pursuant to the provisions of chapter 9 of title 5 of the United States Code.
NARCOTICS; DRUG ABUSE CONTROL
Section 1. Transfer of Functions From Treasury Department
There are hereby transferred to the Attorney General:
(a) Those functions of the Secretary of the Treasury which are administered through or with respect to the Bureau of Narcotics.
(b) All functions of the Bureau of Narcotics, of the Commissioner of Narcotics, and of all other officers, employees and agencies of the Bureau of Narcotics.
(c) So much of other functions or parts of functions of the Secretary of the Treasury and the Department of the Treasury as is incidental to or necessary for the performance of the functions transferred by paragraphs (a) and (b) of this section.
Sec. 2. Transfer of Functions From the Department of Health, Education, and Welfare
There are hereby transferred to the Attorney General:
(a) The functions of the Secretary of Health, Education, and Welfare under the Drug Abuse Control Amendments of 1965 (Public Law 89–74; 79 Stat. 226) [see Short Title note under 21 U.S.C. 301], except the function of regulating the counterfeiting of those drugs which are not controlled “depressant or stimulant” drugs.
(b) So much of other functions or parts of functions of the Secretary of Health, Education, and Welfare, and of the Department of Health, Education, and Welfare, as is incidental to or necessary for the performance of the functions transferred by paragraph (a) of this section.
Sec. 3. Bureau of Narcotics and Dangerous Drugs
(a) [Repealed. Reorg. Plan No. 2 of 1973, § 3, eff. July 1, 1973, 38 F.R. 15932, 87 Stat. 1091. Subsection established the Bureau of Narcotics and Dangerous Drugs in the Department of Justice and provided that it be headed by a Director appointed by the Attorney General.]
(b) There are hereby established in the Department of Justice, in addition to the positions transferred to that Department by this Plan, four new positions, appointment to which shall be made by the Attorney General in the competitive service. Two of those positions shall have compensation at the rate now or hereafter provided for GS–18 positions of the General Schedule and the other two shall have compensation at the rate now or hereafter provided for GS–16 positions of the General Schedule (5 U.S.C. 5332). Each such position shall have such title and duties as the Attorney General shall prescribe.
Sec. 4. Abolition
The Bureau of Narcotics in the Department of the Treasury, including the office of Commissioner of Narcotics (21 U.S.C. [former] 161), is hereby abolished. The Secretary of the Treasury shall make such provision as he may deem necessary with respect to terminating those affairs of the Bureau of Narcotics not otherwise provided for in this reorganization plan.
Sec. 5. Performance of Transferred Functions
The Attorney General may from time to time make such provisions as he shall deem appropriate authorizing the performance of any of the functions transferred to him by the provisions of this reorganization plan by any officer, employee, or organizational entity of the Department of Justice.
Sec. 6. Incidental Transfers
(a) There are hereby transferred to the Department of Justice all of the positions, personnel, property, rec­ords, and unexpended balances of appropriations, allocations, and other funds, available or to be made available, (1) of the Bureau of Narcotics, and (2) of the Bureau of Drug Abuse Control of the Department of Health, Education, and Welfare.
(b) There shall be transferred to the Department of Justice, at such time or times as the Director of the Bureau of the Budget shall direct, so much as the Director shall determine of other positions, personnel, property, records and unexpended balances of appropriations, allocations, and other funds of the Department of the Treasury and of the Department of Health, Education, and Welfare employed, used, held, available or to be made available in connection with functions transferred by the provisions of this reorganization plan.
(c) Such further measures and dispositions as the Director of the Bureau of the Budget shall deem to be necessary in order to effectuate the transfers provided in this section shall be carried out in such manner as he may direct and by such agencies as he shall designate.
Message of the President
To the Congress of the United States:
In my first Reorganization Plan of 1968, I call for the creation of a new and powerful Bureau of Narcotics and Dangerous Drugs.
With this action, America will serve notice to the pusher and the peddler that their criminal acts must stop.
No matter how well organized they are, we will be better organized. No matter how well they have concealed their activities, we will root them out.
Today, Federal investigation and enforcement of our narcotics laws are fragmented. One major element—the Bureau of Narcotics—is in the Treasury Department and responsible for the control of marihuana and narcotics such as heroin. Another—the Bureau of Drug Abuse Control—is in the Department of Health, Education, and Welfare, and is responsible for the control of dangerous drugs including depressants, stimulants, and hallucinogens such as LSD.
Neither is located in the agency which is primarily concerned with Federal law enforcement—the Department of Justice.
This separation of responsibilities—despite the relentless and dedicated efforts of the agents of each Bureau—has complicated and hindered our response to a national menace.
For example, more than nine out of ten seizures of LSD made by the Bureau of Drug Abuse Control have also turned up marihuana—but that Bureau has no jurisdiction over marihuana.
In many instances, we are confronted by well organized, disciplined and resourceful criminals who reap huge profits at the expense of their unfortunate victims.
The response of the Federal Government must be unified. And it must be total.
Today, in my Message on Crime, I recommended strong new laws to control dangerous drugs. I also recommended an increase of more than thirty percent in the number of Federal agents enforcing the narcotic and dangerous drug laws.
I now propose that a single Bureau of Narcotics and Dangerous Drugs be established in the Department of Justice to administer those laws and to bring to the American people the most efficient and effective Federal enforcement machinery we can devise.
Under this Reorganization Plan the Attorney General will have full authority and responsibility for enforcing the Federal laws relating to narcotics and dangerous drugs. The new Bureau of Narcotics and Dangerous Drugs, to be headed by a Director appointed by the Attorney General, will:
—consolidate the authority and preserve the experience and manpower of the Bureau of Narcotics and the Bureau of Drug Abuse Control.
—work with states and local governments in their crackdown on illegal trade in drugs and narcotics, and help to train local agents and investigators.
—maintain worldwide operations, working closely with other nations, to suppress the trade in illicit narcotics and marihuana.
—conduct an extensive campaign of research and a nationwide public education program on drug abuse and its tragic effects.
The Plan I forward today moves in the direction recommended by two distinguished groups:
—the 1949 Hoover Commission.
—the 1963 Presidential Advisory Commission on Narcotic and Drug Abuse.
This Administration and this Congress have the will and the determination to stop the illicit traffic in drugs.
But we need more than the will and the determination. We need a modern and efficient instrument of Government to transform our plans into action. That is what this Reorganization Plan calls for.
The Plan has been prepared in accordance with chapter 9 of title 5 of the United States Code.
I have found, after investigation, that each reorganization included in the plan is necessary to accomplish one or more of the purposes set forth in section 901(a) of title 5 of the United States Code.
I have also found that, by reason of these reorganizations, it is necessary to include in the accompanying plan provisions for the appointment and compensation of the five new positions as specified in section 3 of the plan. The rates of compensation fixed for these new positions are those which I have found to prevail in respect of comparable positions in the Executive Branch of the Government.
Should the reorganization I propose take effect, they will make possible more effective and efficient administration of Federal law enforcement functions. It is not practicable at this time, however, to itemize the reduction in expenditures which may result.
I recommend that the Congress allow this urgently needed and important Reorganization Plan to become effective.
Lyndon B. Johnson.
The White House, February 7, 1968.


REORGANIZATION PLAN NO. 2 OF 1968
Reorganization Plan No. 2 of 1968, 33 F.R. 6965, 82 Stat. 1369, as amended Pub. L. 90–623, § 7(d), Oct. 22, 1968, 82 Stat. 1316, which transferred urban mass transportation programs to Secretary of Transportation and established Urban Mass Transportation Administration, was repealed by Pub. L. 97–449, § 7(b), Jan. 12, 1983, 96 Stat. 2445; Pub. L. 103–272, § 7(b), July 5, 1994, 108 Stat. 1379; Pub. L. 104–287, § 7(2), Oct. 11, 1996, 110 Stat. 3400.


REORGANIZATION PLAN NO. 3 OF 1968
Eff. June 30, 1968, 33 F.R. 7747, 82 Stat. 1370
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 13, 1968, pursuant to the provisions of chapter 9 of title 5 of the United States Code.
DISTRICT OF COLUMBIA RECREATION FUNCTIONS
Section 1. Definitions
(a) As used in this reorganization plan, the term “the Recreation Board” means the District of Columbia Recreation Board provided for in D.C. Code, sec. 8–201 and in other law.
(b) References in this reorganization plan to any provision of the District of Columbia Code are references to the provisions of statutory law codified under that provision and include the said provision as amended, modified, or supplemented prior to the effective date of this reorganization plan.
Sec. 2. Transfer of Functions to Commissioner
There are hereby transferred to the Commissioner of the District of Columbia all functions of the Recreation Board or of its chairman and members and all functions of the Superintendent of Recreation (appointed pursuant to D.C. Code, sec. 8–209).
Sec. 3. Delegations
The functions transferred by the provisions of section 2 hereof shall be subject to the provisions of section 305 of Reorganization Plan No. 3 of 1967 (32 F.R. 11671).
Sec. 4. Incidental transfers
(a) All personnel, property, records, and unexpended balances of appropriations, allocations, and other funds employed, held, used, available, or to be made available in connection with the functions of the Recreation Board or the Superintendent of Recreation are hereby transferred to the Commissioner of the District of Columbia.
(b) Such further measures and dispositions as the Director of the Bureau of the Budget shall deem to be necessary in order to effectuate the transfers provided in subsection (a) of this section shall be carried out in such manner as he may direct and by such agencies as he shall designate.
Sec. 5. Abolition
The Recreation Board, together with the position of Superintendent of Recreation, is hereby abolished. The Commissioner of the District of Columbia shall make such provisions as he may deem necessary with respect to winding up the outstanding affairs of the Recreation Board and the Superintendent of Recreation.
Sec. 6. Effective Date
The provisions of this reorganization plan shall take effect at the close of June 30, 1968 or on the date determined under section 906(a) of title 5 of the United States Code, whichever is later.
Message of the President
To the Congress of the United States:
In the past few years Congress and the President have pledged to make the Nation’s Capital a model of excellence for America: in government, in housing, in city planning, in law enforcement, in transportation.
But the equality of any city is not just a matter of efficiency and public order. If it is to be truly great, the city must be lively and inviting—a place of beauty and pleasure.
The city’s life is lived not only in its buildings, but in its pools, playgrounds and recreation centers, in the places where the young gather to find excitement and delight, where the old come to find relaxation, fresh air, companionship.
In Washington, recreation is a vital element of the city’s school enrichment activities, its model city proj­ect and its summer programs.
But the D.C. Recreation Department is not an integral part of the District Government. With its six-member independent board, the autonomy of the Department prevents the D.C. Commissioner from providing policy supervision to the city’s recreation activities and from relating them to other community service programs—in health, education, child care, and conservation.
There is no reason to distinguish between recreation and other community service programs now vested in the Commissioner.
Accordingly, I am today submitting to the Congress Reorganization Plan No. 3 of 1968. This plan brings recreation programs under the authority of the D.C. Commissioner. It enables the new City Government to make recreation an integral part of its strategy to bring more and better community services to the people who live in the city.
The Plan achieves these objectives by abolishing the present Recreation Board and the Office of the Superintendent of Recreation. It transfers their functions to the D.C. Commissioner.
The accompanying reorganization plan has been prepared in accordance with chapter 9 of title 5 of the United States Code. I have found, after investigation, that each reorganization included in the plan is necessary to accomplish one or more of the purposes set forth in section 901(a) of title 5 of the United States Code.
Closer coordination of recreation with other municipal improvement programs of the District Government and the improved efficiency of recreation management will produce a higher return on the taxpayer’s investment in recreation programs, though the amount of savings cannot be estimated at this time.
I urge the Congress to permit this reorganization plan to take effect.
Lyndon B. Johnson.
The White House, March 13, 1968.


REORGANIZATION PLAN NO. 4 OF 1968
Eff. May 23, 1968, 33 F.R. 7749, 82 Stat. 1371
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 13, 1968, pursuant to the provisions of chapter 9 of title 5 of the United States Code.
DISTRICT OF COLUMBIA REDEVELOPMENT LAND AGENCY
Section 1. Appointments
(a) The functions of the President of the United States with respect to appointing certain members of the Board of Directors of the District of Columbia Redevelopment Land Agency (D.C. Code, sec. 5–703) are hereby transferred to the Commissioner of the District of Columbia.
(b) Nothing in this reorganization plan shall be deemed to terminate the tenure of any member of the Board of Directors of the District of Columbia Redevelopment Land Agency now in office.
Sec. 2. Relationship of Board of Directors and Commissioner
(a) There are transferred from the Board of Directors of the District of Columbia Redevelopment Land Agency to the Commissioner of the District of Columbia the functions of adopting, prescribing, amending and repealing bylaws, rules, and regulations for the exercise of the powers of the Board under D.C. Code, secs. 5–701 to 5–719 or governing the manner in which its business may be conducted (D.C. Code, sec. 5–703(b)).
(b) Any part of the functions transferred by this section may be delegated by the Commissioner to the Board.
Sec. 3. References to District of Columbia Code
References in this reorganization plan to any provision of the District of Columbia Code are references to the provisions of statutory law codified under that provision and include the said provision as amended, modified, or supplemented prior to the effective date of this reorganization plan.
Message of the President
To the Congress of the United States:
Urban Renewal is a vital weapon in the Nation’s attack on urban blight and physical decay. In the firm hands of a local executive determined to improve the face of his city, it is a powerful tool of reform.
In the District of Columbia, urban renewal is managed by a Federal Agency, the D.C. Redevelopment Land Agency, headed by an independent five-man Board of Directors. Although the District Government pays the entire local share of the costs of urban renewal and although the Commissioner of the District of Columbia appoints three of the five members of the RLA Board, the Agency need not follow the Commissioner’s leadership or administrative direction.
To strengthen the D.C. Commissioner’s authority to initiate and guide the administration of urban renewal, I am today transmitting to the Congress Reorganization Plan No. 4 of 1968. This plan:
—gives the D.C. Commissioner the authority to appoint all five members of the RLA Board, by transferring to him the appointment function now vested in the President;
—transfers to him the authority to prescribe the rules and regulations governing the conduct of business by RLA. This function is now vested in the Board of Directors.
Urban Renewal involves slum clearance, demolition, the relocation of families, the provision of new housing, the stimulation of rehabilitation and new employment. Throughout the Nation, it is clear that authority and leadership by the local chief executive is essential to weld together the full range of municipal functions and community service programs to change conditions in city slums.
In our Capital City the hopes for a balanced New Town and new housing development on the Fort Lincoln site in Northeast Washington, the rebuilding of the Shaw neighborhood, and a successful Model Cities program hinge on the leadership of the D.C. Commissioner. Members of the Congress have repeatedly stressed the need to establish the Commissioner’s effective control of all functions essential to local redevelopment. The attached plan takes a major step toward that objective.
The Plan does not alter the corporate status of the Redevelopment Land Agency or any of the authorities now vested by law in the Agency.
The accompanying reorganization plan has been prepared in accordance with chapter 9 of title 5 of the United States Code. I have found, after investigation, that each reorganization included in the plan is necessary to accomplish one or more of the purposes set forth in section 901(a) of title 5 of the United States Code.
There are no direct savings deriving from this plan. However, it will improve the management of programs aimed at reviving the deteriorated social, economic, and physical structure of this city, our National Capital. The benefits and savings from a more successful attack on these problems cannot be estimated in advance, but their reality cannot be denied.
To achieve our goal of a model Capital, I therefore urge the Congress to permit this reorganization plan to take effect.
Lyndon B. Johnson.
The White House, March 13, 1968.


REORGANIZATION PLAN NO. 1 OF 1969
Reorganization Plan No. 1 of 1969, 34 F.R. 15783, 83 Stat. 859, which transferred all of the executive and administrative functions of the Interstate Commerce Commission to the Chairman of the Commission with respect to the appointment and supervision of personnel, the distribution of business among the administrative units of the Commission, and the use and expenditure of funds, was repealed by Pub. L. 95–473, § 4(b), Oct. 17, 1978, 92 Stat. 1466, 1470.


REORGANIZATION PLAN NO. 1 OF 1970
Eff. Apr. 20, 1970, 35 F.R. 6421, 84 Stat. 2083
Prepared by the President and Transmitted to the Senate and the House of Representatives in Congress Assembled, February 9, 1970, Pursuant to the Provisions of Chapter 9 of Title 5 of the United States Code.
OFFICE OF TELECOMMUNICATIONS POLICY
Section 1. Transfer of Functions
The functions relating to assigning frequencies to radio stations belonging to and operated by the United States, or to classes thereof, conferred upon the President by the provisions of section 305(a) of the Communications Act of 1934, 47 U.S.C. 305(a), are hereby transferred to the Director of the Office of Telecommunications Policy hereinafter provided for.
Sec. 2. Establishment of Office
There is hereby established in the Executive Office of the President the Office of Telecommunications Policy, hereinafter referred to as the Office.
Sec. 3. Director and Deputy
(a) There shall be at the head of the Office the Director of the Office of Telecommunications Policy, hereinafter referred to as the Director. The Director shall be appointed by the President by and with the advice and consent of the Senate and shall be compensated at the rate now or hereafter provided for Level III of the Executive Schedule Pay Rates (5 U.S.C. 5314).
(b) There shall be in the Office a Deputy Director of the Office of Telecommunications Policy who shall be appointed by the President by and with the advice and consent of the Senate and shall be compensated at the rate now or hereafter provided for Level IV of the Executive Schedule Pay Rates (5 U.S.C. 5315). The Deputy Director shall perform such functions as the Director may from time to time prescribe and, unless the President shall designate another person to so act, shall act as Director during the absence or disability of the Director or in the event of vacancy in the office of Director.
(c) No person shall while holding office as Director or Deputy Director engage in any other business, vocation, or employment.
Sec. 4. Performance of Functions of Director
(a) The Director may appoint employees necessary for the work of the Office under the classified civil service and fix their compensation in accordance with the classification laws.
(b) The Director may from time to time make such provisions as he shall deem appropriate authorizing the performance of any function transferred to him hereunder by any other officer, or by any organizational entity or employee, of the Office.
Sec. 5. Abolition of Office
That office of Assistant Director of the Office of Emergency Preparedness held by the Director of Telecommunications Management under Executive Order No. 10995 of February 16, 1962, as amended, is abolished. The Director of the Office of Emergency Preparedness shall make such provisions as he may deem to be necessary with respect to winding up any outstanding affairs of the office abolished by the foregoing provisions of this section.
Sec. 6. Incidental Transfers
(a) So much of the personnel, property, records, and unexpended balances of appropriations, allocations, and other funds employed, held, or used by, or available or to be made available to, the Office of Emergency Preparedness in connection with functions affected by the provisions of this reorganization plan as the Director of the Bureau of the Budget shall determine shall be transferred to the Office of Telecommunications Policy at such time or times as he shall direct.
(b) Such further measures and dispositions as the Director of the Bureau of the Budget shall deem necessary in order to effectuate the transfers provided for in subsection (a) of this section shall be carried out in such manner as he shall direct and by such agencies as he shall designate.
Sec. 7. Interim Director
The President may authorize any person who immediately prior to the effective date of this reorganization plan holds a position in the Executive Office of the President to act as Director of the Office of Telecommunications Policy until the office of Director is for the first time filled pursuant to the provisions of section 3 of this reorganization plan or by recess appointment, as the case may be. The President may authorize any person who serves in an acting capacity under the foregoing provisions of this section to receive the compensation attached to the office of Director. Such compensation, if authorized, shall be in lieu of, but not in addition to, other compensation from the United States to which such person may be entitled.
[The Office of Telecommunications Policy was abolished and its functions transferred to the President and the Secretary of Commerce by secs. 3 and 5 of Reorg. Plan No. 1 of 1977.]
Message of the President
 To the Congress of the United States:
We live in a time when the technology of telecommunications is undergoing rapid change which will dramatically affect the whole of our society. It has long been recognized that the executive branch of the Federal government should be better equipped to deal with the issues which arise from telecommunications growth. As the largest single user of the nation’s telecommunications facilities, the Federal government must also manage its internal communications operations in the most effective manner possible.
Accordingly, I am today transmitting to the Congress Reorganization Plan No. 1 of 1970, prepared in accordance with chapter 9 of title 5 of the United States Code.
That plan would establish a new Office of Telecommunications Policy in the Executive Office of the President. The new unit would be headed by a Director and a Deputy Director who would be appointed by the President with the advice and consent of the Senate. The existing office held by the Director of Telecommunications Management in the Office of Emergency Preparedness would be abolished.
In addition to the functions which are transferred to it by the reorganization plan, the new Office would perform certain other duties which I intend to assign to it by Executive order as soon as the reorganization plan takes effect. That order would delegate to the new Office essentially those functions which are now assigned to the Director of Telecommunications Management. The Office of Telecommunications Policy would be assisted in its research and analysis responsibilities by the agencies and departments of the Executive Branch including another new office, located in the Department of Commerce.
The new Office of Telecommunications Policy would play three essential roles:
1. It would serve as the President’s principal adviser on telecommunications policy, helping to formulate government policies concerning a wide range of domestic and international telecommunications issues and helping to develop plans and programs which take full advantage of the nation’s technological capabilities. The speed of economic and technological advance in our time means that new questions concerning communications are constantly arising, questions on which the government must be well informed and well advised. The new Office will enable the President and all government officials to share more fully in the experience, the insights, and the forecasts of government and non-government experts.
2. The Office of Telecommunications Policy would help formulate policies and coordinate operations for the Federal government’s own vast communications systems. It would, for example, set guidelines for the various departments and agencies concerning their communications equipment and services. It would regularly review the ability of government communications systems to meet the security needs of the nation and to perform effectively in time of emergency. The Office would direct the assignment of those portions of the radio spectrum which are reserved for government use, carry out responsibilities conferred on the President by the Communications Satellite Act, advise State and local governments, and provide policy direction for the National Communications System.
3. Finally, the new Office would enable the executive branch to speak with a clearer voice and to act as a more effective partner in discussions of communications policy with both the Congress and the Federal Communications Commission. This action would take away none of the prerogatives or functions assigned to the Federal Communications Commission by the Congress. It is my hope, however, that the new Office and the Federal Communications Commission would cooperate in achieving certain reforms in telecommunications policy, especially in their procedures for allocating portions of the radio spectrum for government and civilian use. Our current procedures must be more flexible if they are to deal adequately with problems such as the worsening spectrum shortage.
Each reorganization included in the plan which accompanies this message is necessary to accomplish one or more of the purposes set forth in section 901(a) of title 5 of the United States Code. In particular, the plan is responsive to section 901(a)(1), “to promote the better execution of the laws, the more effective management of the executive branch and of its agencies and functions, and the expeditious administration of the public business;” and section 901(a)(3), “to increase the efficiency of the operations of the government to the fullest extent practicable.”
The reorganizations provided for in this plan make necessary the appointment and compensation of new officers, as specified in sections 3(a) and 3(b) of the plan. The rates of compensation fixed for these officers are comparable to those fixed for other officers in the executive branch who have similar responsibilities.
This plan should result in the more efficient operation of the government. It is not practical, however, to itemize or aggregate the exact expenditure reductions which will result from this action.
The public interest requires that government policies concerning telecommunications be formulated with as much sophistication and vision as possible. This reorganization plan—and the executive order which would follow it—are necessary instruments if the government is to respond adequately to the challenges and opportunities presented by the rapid pace of change in communications. I urge that the Congress allow this plan to become effective so that these necessary reforms can be accomplished.
Richard Nixon.
The White House, February 9, 1970.


REORGANIZATION PLAN NO. 2 OF 1970
Eff. July 1, 1970, 35 F.R. 7959, 84 Stat. 2085, as amended Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, 1085
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress Assembled, March 12, 1970, Pursuant to the Provisions of Chapter 9 of Title 5 of the United States Code.
OFFICE OF MANAGEMENT AND BUDGET; DOMESTIC COUNCIL
PART I. OFFICE OF MANAGEMENT AND BUDGET
Section 101. Transfer of Functions to the President
There are hereby transferred to the President of the United States all functions vested by law (including reorganization plan) in the Bureau of the Budget or the Director of the Bureau of the Budget.
Sec. 102. Office of Management and Budget
[Repealed. Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, 1085. Section designated the Bureau of the Budget as the Office of Management and Budget, provided for the officers and their duties, and provided for performance of the duties of the Director in the event of absence or disability or a vacancy in the office of Director. See 31 U.S.C. 501 et seq.]
Sec. 103. Records, Property, Personnel, and Funds
[Repealed. Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1068, 1085. Section provided that the records, property, personnel, and unexpended balances etc., of the Bureau of the Budget shall become those of the Office of Management and Budget.]
PART II. DOMESTIC COUNCIL
Sec. 201. Establishment of the Council
(a) There is hereby established in the Executive Office of the President a Domestic Council, hereinafter referred to as the Council.
(b) The Council shall be composed of the following:
The President of the United States
The Vice President of the United States
The Attorney General
Secretary of Agriculture
Secretary of Commerce
Secretary of Health, Education, and Welfare
Secretary of Housing and Urban Development
Secretary of the Interior
Secretary of Labor
Secretary of Transportation
Secretary of the Treasury
and such other officers of the Executive Branch as the President may from time to time direct.
(c) The President of the United States shall preside over meetings of the Council: Provided, That, in the event of his absence, he may designate a member of the Council to preside.
Sec. 202. Functions of the Council
The Council shall perform such functions as the President may from time to time delegate or assign thereto.
Sec. 203. Executive Director
The staff of the Council shall be headed by an Executive Director who shall be an assistant to the President designated by the President. The Executive Director shall perform such functions as the President may from time to time direct.
PART III. TAKING EFFECT
Sec. 301. Effective Date
The provisions of this reorganization plan shall take effect as provided by section 906(a) of title 5 of the United States Code, or on July 1, 1970, whichever is later.
Message of the President
To the Congress of the United States:
We in government often are quick to call for reform in other institutions, but slow to reform ourselves. Yet nowhere today is modern management more needed than in government itself.
In 1939, President Franklin D. Roosevelt proposed and the Congress accepted a reorganization plan that laid the groundwork for providing managerial assistance for a modern Presidency.
The plan placed the Bureau of the Budget within the Executive Office of the President. It made available to the President direct access to important new management instruments. The purpose of the plan was to improve the administration of the Government—to ensure that the Government could perform “promptly, effectively, without waste or lost motion.”
Fulfilling that purpose today is far more difficult—and more important—than it was 30 years ago.
Last April, I created a President’s Advisory Council on Executive Organization and named to it a distinguished group of outstanding experts headed by Roy L. Ash. I gave the Council a broad charter to examine ways in which the Executive Branch could be better organized. I asked it to recommend specific organizational changes that would make the Executive Branch a more vigorous and more effective instrument for creating and carrying out the programs that are needed today. The Council quickly concluded that the place to begin was in the Executive Office of the President itself. I agree.
The past 30 years have seen enormous changes in the size, structure and functions of the Federal Government. The budget has grown from less than $10 billion to $200 billion. The number of civilian employees has risen from one million to more than two and a half million. Four new Cabinet departments have been created, along with more than a score of independent agencies. Domestic policy issues have become increasingly complex. The interrelationships among Government programs have become more intricate. Yet the organization of the President’s policy and management arms has not kept pace.
Over three decades, the Executive Office of the President has mushroomed but not by conscious design. In many areas it does not provide the kind of staff assistance and support the President needs in order to deal with the problems of government in the 1970s. We confront the 1970s with a staff organization geared in large measure to the tasks of the 1940s and 1950s.
One result, over the years, has been a tendency to enlarge the immediate White House staff—that is, the President’s personal staff, as distinct from the institutional structure—to assist with management functions for which the President is responsible. This has blurred the distinction between personal staff and management institutions; it has left key management functions to be performed only intermittently and some not at all. It has perpetuated outdated structures.
Another result has been, paradoxically, to inhibit the delegation of authority to Departments and agencies.
A President whose programs are carefully coordinated, whose information system keeps him adequately informed, and whose organizational assignments are plainly set out, can delegate authority with security and confidence. A President whose office is deficient in these respects will be inclined, instead, to retain close control of operating responsibilities which he cannot and should not handle.
Improving the management processes of the President’s own office, therefore, is a key element in improving the management of the entire Executive Branch, and in strengthening the authority of its Departments and agencies. By providing the tools that are needed to reduce duplication, to monitor performance and to promote greater efficiency throughout the Executive Branch, this also will enable us to give the country not only more effective but also more economical government—which it deserves.
To provide the management tools and policy mechanisms needed for the 1970s, I am today transmitting to the Congress Reorganization Plan No. 2 of 1970, prepared in accordance with Chapter 9 of Title 5 of the United States Code.
This plan draws not only on the work of the Ash Council itself, but also on the work of others that preceded—including the pioneering Brownlow Committee of 1936, the two Hoover Commissions, the Rockefeller Committee, and other Presidential task forces.
Essentially, the plan recognizes that two closely connected but basically separate functions both center in the President’s office: policy determination and executive management. This involves (1) what government should do, and (2) how it goes about doing it.
My proposed reorganization creates a new entity to deal with each of these functions:
—It establishes a Domestic Council, to coordinate policy formulation in the domestic area. This Cabinet group would be provided with an institutional staff, and to a considerable degree would be a domestic counterpart to the National Security Council.
—It establishes an Office of Management and Budget, which would be the President’s principal arm for the exercise of his managerial functions.
The Domestic Council will be primarily concerned with what we do; the Office of Management and Budget will be primarily concerned with how we do it, and how well we do it.
DOMESTIC COUNCIL
The past year’s experience with the Council for Urban Affairs has shown how immensely valuable a Cabinet-level council can be as a forum for both discussion and action on policy matters that cut across departmental jurisdictions.
The Domestic Council will be chaired by the President. Under the plan, its membership will include the Vice President, and the Secretaries of the Treasury, Interior, Agriculture, Commerce, Labor, Health, Education and Welfare, Housing and Urban Development, and Transportation, and the Attorney General. I also intend to designate as members the Director of the Office of Economic Opportunity and, while he remains a member of the Cabinet, the Postmaster General. (Although I continue to hope that the Congress will adopt my proposal to create, in place of the Post Office Department, a self-sufficient postal authority.) The President could add other Branch officials at his discretion.
The Council will be supported by a staff under an Executive Director who will also be one of the President’s assistants. Like the National Security Council staff, this staff will work in close coordination with the President’s personal staff but will have its own institutional identity. By being established on a permanent, institutional basis, it will be designed to develop and employ the “institutional memory” so essential if continuity is to be maintained, and if experience is to play its proper role in the policy-making process.
There does not now exist an organized, institutionally-staffed group charged with advising the President on the total range of domestic policy. The Domestic Council will fill that need. Under the President’s direction, it will also be charged with integrating the various aspects of domestic policy into a consistent whole.
Among the specific policy functions in which I intend the Domestic Council to take the lead are these:
—Assessing national needs, collecting information and developing forecasts, for the purpose of defining national goals and objectives.
—Identifying alternative ways of achieving these objectives, and recommending consistent, integrated sets of policy choices.
—Providing rapid response to Presidential needs for policy advice on pressing domestic issues.
—Coordinating the establishment of national priorities for the allocation of available resources.
—Maintaining a continuous review of the conduct of ongoing programs from a policy standpoint, and proposing reforms as needed.
Much of the Council’s work will be accomplished by temporary, ad hoc project committees. These might take a variety of forms, such as task forces, planning groups or advisory bodies. They can be established with varying degrees of formality, and can be set up to deal either with broad program areas or with specific problems. The committees will draw for staff support on Department and agency experts, supplemented by the Council’s own staff and that of the Office of Management and Budget.
Establishment of the Domestic Council draws on the experience gained during the past year with the Council for Urban Affairs, the Cabinet Committee on the Environment and the Council for Rural Affairs. The principal key to the operation of these Councils has been the effective functioning of their various subcommittees. The Councils themselves will be consolidated into the Domestic Council. Urban, Rural and Environment subcommittees of the Domestic Council will be strengthened, using access to the Domestic Council staff.
Overall, the Domestic Council will provide the President with a streamlined, consolidated domestic policy arm, adequately staffed, and highly flexible in its operation. It also will provide a structure through which departmental initiatives can be more fully considered, and expert advice from the Departments and agencies more fully utilized.
OFFICE OF MANAGEMENT AND BUDGET
Under the reorganization plan, the technical and formal means by which the Office of Management and Budget is created is by re-designating the Bureau of the Budget as the Office of Management and Budget. The functions currently vested by law in the Bureau, or in its director, are transferred to the President, with the provision that he can then re-delegate them.
As soon as the reorganization plan takes effect, I intend to delegate those statutory functions to the Director of the new Office of Management and Budget, including those under section 212 of the Budget and Accounting Act, 1921.
However, creation of the Office of Management and Budget represents far more than a mere change of name for the Bureau of the Budget. It represents a basic change in concept and emphasis, reflecting the broader management needs of the Office of the President.
The new Office will still perform the key function of assisting the President in the preparation of the annual Federal budget and overseeing its execution. It will draw upon the skills and experience of the extraordinarily able and dedicated career staff developed by the Bureau of the Budget. But preparation of the budget as such will no longer be its dominant, overriding concern.
While the budget function remains a vital tool of management, it will be strengthened by the greater emphasis the new office will place on fiscal analysis. The budget function is only one of several important management tools that the President must now have. He must also have a substantially enhanced institutional staff capability in other areas of executive management—particularly in program evaluation and coordination, improvement of Executive Branch organization, information and management systems, and development of executive talent. Under this plan, strengthened capability in these areas will be provided partly through internal reorganization, and it will also require additional staff resources.
The new Office of Management and Budget will place much greater emphasis on the evaluation of program performance: on assessing the extent to which programs are actually achieving their intended results, and delivering the intended services to the intended recipients. This is needed on a continuing basis, not as a one-time effort. Program evaluation will remain a function of the individual agencies as it is today. However, a single agency cannot fairly be expected to judge overall effectiveness in programs that cross agency lines—and the difference between agency and Presidential perspectives requires a capacity in the Executive Office to evaluate program performance whenever appropriate.
The new Office will expand efforts to improve inter-agency cooperation in the field. Washington-based coordinators will help work out interagency problems at the operating level, and assist in developing efficient coordinating mechanisms throughout the country. The success of these efforts depends on the experience, persuasion and understanding of an Office which will be an expediter and catalyst. The Office will also respond to requests from State and local governments for assistance on intergovernmental programs. It will work closely with the Vice President and the Office of Intergovernmental Relations.
Improvement of Government organization, information and management systems will be a major function of the Office of Management and Budget. It will maintain a continuous review of the organizational structures and management processes of the Executive Branch, and recommend needed changes. It will take the lead in developing new information systems to provide the President with the performance and other data that he needs but does not now get. When new programs are launched, it will seek to ensure that they are not simply forced into or grafted onto existing organizational structures that may not be appropriate. Resistance to organizational change is one of the chief obstacles to effective government; the new Office will seek to ensure that organization keeps abreast of program needs.
The new Office will also take the lead in devising programs for the development of career executive talent throughout the Government. Not the least of the President’s needs as Chief Executive is direct capability in the Executive Office for insuring that talented executives are used to the full extent of their abilities. Effective, coordinated efforts for executive manpower development have been hampered by the lack of a system for forecasting the needs for executive talent and appraising leadership potential. Both are crucial to the success of an enterprise—whether private or public.
The Office of Management and Budget will be charged with advising the President on the development of new programs to recruit, train, motivate, deploy, and evaluate the men and women who make up the top ranks of the civil service, in the broadest sense of that term. It will not deal with individuals, but will rely on the talented professionals of the Civil Service Commission and the Departments and agencies themselves to administer these programs. Under the leadership of the Office of Management and Budget there will be joint efforts to see to it that all executive talent is well utilized wherever it may be needed throughout the Executive Branch, and to assure that executive training and motivation meet not only today’s needs but those of the years ahead.
Finally, the new Office will continue the Legislative Reference functions now performed by the Bureau of the Budget, drawing together agency reactions on all proposed legislation, and helping develop legislation to carry out the President’s program. It also will continue the Bureau’s work of improving and coordinating Federal statistical services.
SIGNIFICANCE OF THE CHANGES
The people deserve a more responsive and more effective Government. The times require it. These changes will help provide it.
Each reorganization included in the plan which accompanies this message is necessary to accomplish one or more of the purposes set forth in Section 901(a) of Title 5 of the United States Code. In particular, the plan is responsive to Section 901(a)(1), “to promote the better execution of the laws, the more effective management of the Executive Branch and of its agencies and functions, and the expeditious administration of the public business;” and Section 901(a)(3), “to increase the efficiency of the operations of the Government to the fullest extent practicable.”
The reorganizations provided for in this plan make necessary the appointment and compensation of new officers, as specified in Section 102(c) of the plan. The rates of compensation fixed for these officers are comparable to those fixed for other officers in the Executive Branch who have similar responsibilities.
While this plan will result in a modest increase in direct expenditures, its strengthening of the Executive Office of the President will bring significant indirect savings, and at the same time will help ensure that people actually receive the return they deserve for every dollar the Government spends. The savings will result from the improved efficiency these changes will provide throughout the Executive Branch—and also from curtailing the waste that results when programs simply fail to achieve their objectives. It is not practical, however, to itemize or aggregate these indirect expenditure reductions which will result from the reorganization.
I expect to follow with other reorganization plans, quite possibly including ones that will affect other activities of the Executive Office of the President. Our studies are continuing. But this by itself is a reorganization of major significance, and a key to the more effective functioning of the entire Executive Branch.
These changes would provide an improved system of policy making and coordination, a strengthened capacity to perform those functions that are now the central concerns of the Bureau of the Budget, and a more effective set of management tools for the performance of other functions that have been rapidly increasing in importance.
The reorganization will not only improve the staff resources available to the President, but will also strengthen the advisory roles of those members of the Cabinet principally concerned with domestic affairs. By providing a means of formulation integrated and systematic recommendations on major domestic policy issues, the plan serves not only the needs of the President but also the interests of the Congress.
This reorganization plan is of major importance to the functioning of modern government. The national interest requires it. I urge that the Congress allow it to become effective.
Richard Nixon.
The White House, March 12, 1970.


REORGANIZATION PLAN NO. 3 OF 1970
Eff. Dec. 2, 1970, 35 F.R. 15623, 84 Stat. 2086, as amended Pub. L. 98–80, § 2(a)(2), (b)(2), (c)(2)(C), Aug. 23, 1983, 97 Stat. 485, 486
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, July 9, 1970, pursuant to the provisions of Chapter 9 of Title 5 of the United States Code.
ENVIRONMENTAL PROTECTION AGENCY
Section 1. Establishment of Agency
(a) There is hereby established the Environmental Protection Agency, hereinafter referred to as the “Agency.”
(b) There shall be at the head of the Agency the Administrator of the Environmental Protection Agency, hereinafter referred to as the “Administrator.” The Administrator shall be appointed by the President, by and with the advice and consent of the Senate.
(c) There shall be in the Agency a Deputy Administrator of the Environmental Protection Agency who shall be appointed by the President, by and with the advice and consent of the Senate. The Deputy Administrator shall perform such functions as the Administrator shall from time to time assign or delegate, and shall act as Administrator during the absence or disability of the Administrator or in the event of a vacancy in the office of Administrator.
(d) There shall be in the Agency not to exceed five Assistant Administrators of the Environmental Protection Agency who shall be appointed by the President, by and with the advice and consent of the Senate. Each Assistant Administrator shall perform such functions as the Administrator shall from time to time assign or delegate. [As amended Pub. L. 98–80, § 2(a)(2), (b)(2), (c)(2)(C), Aug. 23, 1983, 97 Stat. 485, 486.]
Sec. 2. Transfers to Environmental Protection Agency
(a) There are hereby transferred to the Administrator:
(1) All functions vested by law in the Secretary of the Interior and the Department of the Interior which are administered through the Federal Water Quality Administration, all functions which were transferred to the Secretary of the Interior by Reorganization Plan No. 2 of 1966 (80 Stat. 1608), and all functions vested in the Secretary of the Interior or the Department of the Interior by the Federal Water Pollution Control Act or by provisions of law amendatory or supplementary thereof [see 33 U.S.C. 1251 et seq.].
(2)(i) The functions vested in the Secretary of the Interior by the Act of August 1, 1958, 72 Stat. 479, 16 U.S.C. 742d–1 (being an Act relating to studies on the effects of insecticides, herbicides, fungicides, and pesticides upon the fish and wildlife resources of the United States), and (ii) the functions vested by law in the Secretary of the Interior and the Department of the Interior which are administered by the Gulf Breeze Biological Laboratory of the Bureau of Commercial Fisheries at Gulf Breeze, Florida.
(3) The functions vested by law in the Secretary of Health, Education, and Welfare or in the Department of Health, Education, and Welfare which are administered through the Environmental Health Service, including the functions exercised by the following components thereof:
(i) The National Air Pollution Control Administration,
(ii) The Environmental Control Administration:
(A) Bureau of Solid Waste Management,
(B) Bureau of Water Hygiene,
(C) Bureau of Radiological Health,
except that functions carried out by the following components of the Environmental Control Administration of the Environmental Health Service are not transferred: (i) Bureau of Community Environmental Management, (ii) Bureau of Occupational Safety and Health, and (iii) Bureau of Radiological Health, insofar as the functions carried out by the latter Bureau pertain to (A) regulation of radiation from consumer products, including electronic product radiation, (B) radiation as used in the healing arts, (C) occupational exposures to radiation, and (D) research, technical assistance, and training related to clauses (A), (B), and (C).
(4) The functions vested in the Secretary of Health, Education, and Welfare of establishing tolerances for pesticide chemicals under the Federal Food, Drug, and Cosmetic Act, as amended, 21 U.S.C. 346, 346a, and 348, together with authority, in connection with the functions transferred, (i) to monitor compliance with the tolerances and the effectiveness of surveillance and enforcement, and (ii) to provide technical assistance to the States and conduct research under the Federal Food, Drug, and Cosmetic Act, as amended [21 U.S.C. 301 et seq.], and the Public Health Service Act, as amended [42 U.S.C. 201 et seq.].
(5) So much of the functions of the Council on Environmental Quality under section 204(5) of the National Environmental Policy Act of 1969 (Public Law 91–190 approved January 1, 1970, 83 Stat. 855) [42 U.S.C. 4344(5)], as pertains to ecological systems.
(6) The functions of the Atomic Energy Commission under the Atomic Energy Act of 1954, as amended [42 U.S.C. 2011 et seq.], administered through its Division of Radiation Protection Standards, to the extent that such functions of the Commission consist of establishing generally applicable environmental standards for the protection of the general environment from radioactive material. As used herein, standards mean limits on radiation exposures or levels, or concentrations or quantities of radioactive material, in the general environment outside the boundaries of locations under the control of persons possessing or using radioactive material.
(7) All functions of the Federal Radiation Council (42 U.S.C. 2021(h)).
(8)(i) The functions of the Secretary of Agriculture and the Department of Agriculture under the Federal Insecticide, Fungicide, and Rodenticide Act, as amended (7 U.S.C. 135–135k) [7 U.S.C. 136 et seq.], (ii) the functions of the Secretary of Agriculture and the Department of Agriculture under section 408(l) of the Federal Food, Drug, and Cosmetic Act, as amended (21 U.S.C. 346a(l)), and (iii) the functions vested by law in the Secretary of Agriculture and the Department of Agriculture which are administered through the Environmental Quality Branch of the Plant Protection Division of the Agricultural Research Service.
(9) So much of the functions of the transferor officers and agencies referred to in or affected by the foregoing provisions of this section as is incidental to or necessary for the performance by or under the Administrator of the functions transferred by those provisions or relates primarily to those functions. The transfers to the Administrator made by this section shall be deemed to include the transfer of (1) authority, provided by law, to prescribe regulations relating primarily to the transferred functions, and (2) the functions vested in the Secretary of the Interior and the Secretary of Health, Education, and Welfare by section 169(d)(1)(B) and (3) of the Internal Revenue Code of 1954 (as enacted by section 704 of the Tax Reform Act of 1969, 83 Stat. 668); but shall be deemed to exclude the transfer of the functions of the Bureau of Reclamation under section 3(b)(1) of the Water Pollution Control Act (33 U.S.C. 466a(b)(1)).
(b) There are hereby transferred to the Agency:
(1) From the Department of the Interior, (i) the Water Pollution Control Advisory Board (33 U.S.C. 466f) [see 33 U.S.C. 1363], together with its functions, and (ii) the hearing boards provided for in sections 10(c)(4) and 10(f) of the Federal Water Pollution Control Act, as amended (33 U.S.C. 466g(c)(4); 466g(f)). The functions of the Secretary of the Interior with respect to being or designating the Chairman of the Water Pollution Control Advisory Board are hereby transferred to the Administrator.
(2) From the Department of Health, Education, and Welfare, the Air Quality Advisory Board (42 U.S.C. 1857e) [42 U.S.C. 7417], together with its functions. The functions of the Secretary of Health, Education, and Welfare with respect to being a member and the Chairman of that Board are hereby transferred to the Administrator.
Sec. 3. Performance of Transferred Functions
The Administrator may from time to time make such provisions as he shall deem appropriate authorizing the performance of any of the functions transferred to him by the provisions of this reorganization plan by any other officer, or by any organizational entity or employee, of the Agency.
Sec. 4. Incidental Transfers
(a) So much of the personnel, property, records, and unexpended balances of appropriations, allocations, and other funds employed, used, held, available, or to be made available in connection with the functions transferred to the Administrator or the Agency by this reorganization plan as the Director of the Office of Management and Budget shall determine shall be transferred to the Agency at such time or times as the Director shall direct.
(b) Such further measures and dispositions as the Director of Office of Management and Budget shall deem to be necessary in order to effectuate the transfers referred to in subsection (a) of this section shall be carried out in such manner as he shall direct and by such agencies as he shall designate.
Sec. 5. Interim Officers
(a) The President may authorize any person who immediately prior to the effective date of this reorganization plan held a position in the executive branch of the Government to act as Administrator until the office of Administrator is for the first time filled pursuant to the provisions of this reorganization plan or by recess appointment, as the case may be.
(b) The President may similarly authorize any such person to act as Deputy Administrator, authorize any such person to act as Assistant Administrator, and authorize any such person to act as the head of any principal constituent organizational entity of the Administration.
(c) The President may authorize any person who serves in an acting capacity under the foregoing provisions of this section to receive the compensation attached to the office in respect of which he so serves. Such compensation, if authorized, shall be in lieu of, but not in addition to, other compensation from the United States to which such person may be entitled.
Sec. 6. Abolitions
(a) Subject to the provisions of this reorganization plan, the following, exclusive of any functions, are hereby abolished:
(1) The Federal Water Quality Administration in the Department of the Interior (33 U.S.C. [former] 466–1).
(2) The Federal Radiation Council (73 Stat. 690; 42 U.S.C. 2021(h)).
(b) Such provisions as may be necessary with respect to terminating any outstanding affairs shall be made by the Secretary of the Interior in the case of the Federal Water Quality Administration and by the Administrator of General Services in the case of the Federal Radiation Council.
Sec. 7. Effective Date
The provisions of this reorganization plan shall take effect sixty days after the date they would take effect under 5 U.S.C. 906(a) in the absence of this section.
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 3 of 1970, prepared in accordance with chapter 9 of title 5 of the United States Code and providing for an Environmental Protection Agency. My reasons for transmitting this plan are stated in a more extended accompanying message.
After investigation, I have found and hereby declare that each reorganization included in Reorganization Plan No. 3 of 1970 is necessary to accomplish one or more of the purposes set forth in section 901(a) of title 5 of the United States Code. In particular, the plan is responsive to section 901(a)(1), “to promote the better execution of the laws, the more effective management of the executive branch and of its agencies and functions, and the expeditious administration of the public business;” and section 901(a)(3), “to increase the efficiency of the operations of the Government to the fullest extent practicable.”
The reorganizations provided for in the plan make necessary the appointment and compensation of new officers as specified in section 1 of the plan. The rates of compensation fixed for these officers are comparable to those fixed for other officers in the executive branch who have similar responsibilities.
Section 907 of title 5 of the United States Code will operate to preserve administrative proceedings, including any public hearing proceedings, related to the transferred functions, which are pending immediately prior to the taking effect of the reorganization plan.
The reorganization plan should result in more efficient operation of the Government. It is not practical, however, to itemize or aggregate the exact expenditure reductions which will result from this action.
Richard Nixon.
The White House, July 9, 1970.
Message of the President
To the Congress of the United States:
As concern with the condition of our physical environment has intensified, it has become increasingly clear that we need to know more about the total environment—land, water and air. It also has become increasingly clear that only by reorganizing our Federal efforts can we develop that knowledge, and effectively ensure the protection, development and enhancement of the total environment itself.
The Government’s environmentally-related activities have grown up piecemeal over the years. The time has come to organize them rationally and systematically. As a major step in this direction, I am transmitting today two reorganization plans: one to establish an Environmental Protection Agency, and one to establish, within the Department of Commerce, a National Oceanic and Atmospheric Administration.
ENVIRONMENTAL PROTECTION AGENCY (EPA)
Our national government today is not structured to make a coordinated attack on the pollutants which debase the air we breathe, the water we drink, and the land that grows our food. Indeed, the present governmental structure for dealing with environmental pollution often defies effective and concerted action.
Despite its complexity, for pollution control purposes the environment must be perceived as a single, interrelated system. Present assignments of departmental responsibilities do not reflect this interrelatedness.
Many agency missions, for example, are designed primarily along media lines—air, water, and land. Yet the sources of air, water, and land pollution are interrelated and often interchangeable. A single source may pollute the air with smoke and chemicals, the land with solid wastes, and a river or lake with chemical and other wastes. Control of the air pollution may produce more solid wastes, which then pollute the land or water. Control of the water-polluting effluent may convert it into solid wastes, which must be disposed of on land.
Similarly, some pollutants—chemicals, radiation, pesticides—appear in all media. Successful control of them at present requires the coordinated efforts of a variety of separate agencies and departments. The results are not always successful.
A far more effective approach to pollution control would:
—Identify pollutants.
—Trace them through the entire ecological chain, observing and recording changes in form as they occur.
—Determine the total exposure of man and his environment.
—Examine interactions among forms of pollution.
—Identify where in the ecological chain interdiction would be most appropriate.
In organizational terms, this requires pulling together into one agency a variety of research, monitoring, standard-setting and enforcement activities now scattered through several departments and agencies. It also requires that the new agency include sufficient support elements—in research and in aids to State and local anti-pollution programs, for example—to give it the needed strength and potential for carrying out its mission. The new agency would also, of course, draw upon the results of research conducted by other agencies.
components of the epa
Under the terms of Reorganization Plan No. 3, the following would be moved to the new Environmental Protection Agency:
—The functions carried out by the Federal Water Quality Administration (from the Department of the Interior).
—Functions with respect to pesticides studies now vested in the Department of the Interior.
—The functions carried out by the National Air Pollution Control Administration (from the Department of Health, Education, and Welfare).
—The functions carried out by the Bureau of Solid Waste Management and the Bureau of Water Hygiene, and portions of the functions carried out by the Bureau of Radiological Health of the Environmental Control Administration (from the Department of Health, Education, and Welfare).
—Certain functions with respect to pesticides carried out by the Food and Drug Administration (from the Department of Health, Education, and Welfare).
—Authority to perform studies relating to ecological system now vested in the Council on Environmental Quality.
—Certain functions respecting radiation criteria and standards now vested in the Atomic Energy Commission and the Federal Radiation Council.
—Functions respecting pesticides registration and related activities now carried out by the Agricultural Research Service (from the Department of Agriculture).
With its broad mandate, EPA would also develop competence in areas of environmental protection that have not previously been given enough attention, such, for example, as the problem of noise, and it would provide an organization to which new programs in these areas could be added.
In brief, these are the principal functions to be transferred:
Federal Water Quality Administration.—Charged with the control of pollutants which impair water quality, it is broadly concerned with the impact of degraded water quality. It performs a wide variety of functions, including research, standard-setting and enforcement, and provides construction grants and technical assistance.
Certain pesticides research authority from the Department of the Interior.—Authority for research on the effects of pesticides on fish and wildlife would be provided to the EPA through transfer of the specialized research authority of the pesticides act enacted in 1958. Interior would retain its responsibility to do research on all factors affecting fish and wildlife. Under this provision, only one laboratory would be transferred to the EPA—the Gulf Breeze Biological Laboratory of the Bureau of Commercial Fisheries. The EPA would work closely with the fish and wildlife laboratories remaining with the Bureau of Sport Fisheries and Wildlife.
National Air Pollution Control Administration.—As the principal Federal agency concerned with air pollution, it conducts research on the effects of air pollution, operates a monitoring network, and promulgates criteria which serve as the basis for setting air quality standards. Its regulatory functions are similar to those of the Federal Water Quality Administration. NAPCA is responsible for administering the Clean Air Act, which involves designating air quality regions, approving State standards, and providing financial and technical assistance to State Control agencies to enable them to comply with the Act’s provisions. It also sets and enforces Federal automotive emission standards.
Elements of the Environmental Control Administration.—ECA is the focal point within HEW for evaluation and control of a broad range of environmental health problems, including water quality, solid wastes, and radiation. Programs in the ECA involve research, development of criteria and standards, and the administration of planning and demonstration grants. From the ECA, the activities of the Bureaus of Water Hygiene and Solid Waste Management and portions of the activities of the Bureau of Radiological Health would be transferred. Other functions of the ECA including those related to the regulation of radiation from consumer products and occupational safety and health would remain in HEW.
Pesticides research and standard-setting programs of the Food and Drug Administration.—FDA’s pesticides program consists of setting and enforcing standards which limit pesticide residues in food. EPA would have the authority to set pesticide standards and to monitor compliance with them, as well as to conduct related research. However, as an integral part of its food protection activities, FDA, would retain its authority to remove from the market food with excess pesticide residues.
General ecological research from the Council on Environmental Quality.—This authority to perform studies and research relating to ecological systems would be in addition to EPA’s other specific research authorities, and it would help EPA to measure the impact of pollutants. The Council on Environmental Quality would retain its authority to conduct studies and research relating to environmental quality.
Environmental radiation standards programs.—The Atomic Energy Commission is now responsible for establishing environmental radiation standards and emission limits for radioactivity. Those standards have been based largely on broad guidelines recommended by the Federal Radiation Council. The Atomic Energy Commission’s authority to set standards for the protection of the general environment from radioactive material would be transferred to the Environmental Protection Agency. The functions of the Federal Radiation Council would also be transferred. AEC would retain responsibility for the implementation and enforcement of radiation standards through its licensing authority.
Pesticides registration program of the Agricultural Research Service.—The Department of Agriculture is currently responsible for several distinct functions related to pesticides use. It conducts research on the efficacy of various pesticides as related to other pest control methods and on the effects of pesticides on non-target plants, livestock, and poultry. It registers pesticides, monitors their persistence and carries out an educational program on pesticide use through the extension service. It conducts extensive pest control programs which utilize pesticides.
By transferring the Department of Agriculture’s pesticides registration and monitoring function to the EPA and merging it with the pesticides programs being transferred from HEW and Interior, the new agency would be given a broad capability for control over the introduction of pesticides into the environment.
The Department of Agriculture would continue to conduct research on the effectiveness of pesticides. The Department would furnish this information to the EPA, which would have the responsibility for actually licensing pesticides for use after considering environmental and health effects. Thus the new agency would be able to make use of the expertise of the Department.
advantages of reorganization
This reorganization would permit response to environmental problems in a manner beyond the previous capability of our pollution control programs. The EPA would have the capacity to do research on important pollutants irrespective of the media in which they appear, and on the impact of these pollutants on the total environment. Both by itself and together with other agencies, the EPA would monitor the condition of the environment—biological as well as physical. With these data, the EPA would be able to establish quantitative “environmental baselines”—critical if we are to measure adequately the success or failure of our pollution abatement efforts.
As no disjointed array of separate programs can, the EPA would be able—in concert with the States—to set and enforce standards for air and water quality and for individual pollutants. This consolidation of pollution control authorities would help assure that we do not create new environmental problems in the process of controlling existing ones. Industries seeking to minimize the adverse impact of their activities on the environment would be assured of consistent standards covering the full range of their waste disposal problems. As the States develop and expand their own pollution control programs, they would be able to look to one agency to support their efforts with financial and technical assistance and training.
In proposing that the Environmental Protection Agency be set up as a separate new agency, I am making an exception to one of my own principles: that, as a matter of effective and orderly administration, additional new independent agencies normally should not be created. In this case, however, the arguments against placing environmental protection activities under the jurisdiction of one or another of the existing departments and agencies are compelling.
In the first place, almost every part of government is concerned with the environment in some way, and affects it in some way. Yet each department also has its own primary mission—such as resource development, transportation, health, defense, urban growth or agriculture—which necessarily affects its own view of environmental questions.
In the second place, if the critical standard-setting functions were centralized within any one existing department, it would require that department constantly to make decisions affecting other departments—in which, whether fairly or unfairly, its own objectivity as an impartial arbiter could be called into question.
Because environmental protection cuts across so many jurisdictions, and because arresting environmental deterioration is of great importance to the quality of life in our country and the world, I believe that in this case a strong, independent agency is needed. That agency would, of course, work closely with and draw upon the expertise and assistance of other agencies having experience in the environmental area.
roles and functions of epa
The principal roles and functions of the EPA would include:
—The establishment and enforcement of environmental protection standards consistent with national environmental goals.
—The conduct of research on the adverse effects of pollution and on methods and equipment for controlling it, the gathering of information on pollution, and the use of this information in strengthening environmental protection programs and recommending policy changes.
—Assisting others, through grants, technical assistance and other means in arresting pollution of the environment.
—Assisting the Council on Environmental Quality in developing and recommending to the President new policies for the protection of the environment.
One natural question concerns the relationship between the EPA and the Council on Environmental Quality, recently established by Act of Congress.
It is my intention and expectation that the two will work in close harmony, reinforcing each other’s mission. Essentially, the Council is a top-level advisory group which might be compared with the Council of Economic Advisers), while the EPA would be an operating, “line” organization. The Council will continue to be a part of the Executive Office of the President and will perform its overall coordinating and advisory roles with respect to all Federal programs related to environmental quality.
The Council, then, is concerned with all aspects of environmental quality—wildlife preservation, parklands, land use, and population growth, as well as pollution. The EPA would be charged with protecting the environment by abating pollution. In short, the Council focuses on what our broad policies in the environmental field should be; the EPA would focus on setting and enforcing pollution control standards. The two are not competing, but complementary—and taken together, they should give us, for the first time, the means to mount an effectively coordinated campaign against environmental degradation in all of its many forms.
NATIONAL OCEANIC AND ATMOSPHERIC ADMINISTRATION
The oceans and the atmosphere are interacting parts of the total environmental system upon which we depend not only for the quality of our lives, but for life itself.
We face immediate and compelling needs for better protection of life and property from natural hazards, and for a better understanding of the total environment—an understanding which will enable us more effectively to monitor and predict its actions, and ultimately, perhaps to exercise some degree of control over them.
We also face a compelling need for exploration and development leading to the intelligent use of our marine resources. The global oceans, which constitute nearly three-fourths of the surface of our planet, are today the least-understood, the least-developed, and the least-protected part of our earth. Food from the oceans will increasingly be a key element in the world’s fight against hunger. The mineral resources of the ocean beds and of the oceans themselves, are being increasingly tapped to meet the growing world demand. We must understand the nature of these resources, and assure their development without either contaminating the marine environment or upsetting its balance.
Establishment of the National Oceanic and Atmospheric Administration—NOAA—within the Department of Commerce would enable us to approach these tasks in a coordinated way. By employing a unified approach to the problems of the oceans and atmosphere, we can increase our knowledge and expand our opportunities not only in those areas, but in the third major component of our environment, the solid earth, as well.
Scattered through various Federal departments and agencies, we already have the scientific, technological, and administrative resources to make an effective, unified approach possible. What we need is to bring them together. Establishment of NOAA would do so.
By far the largest of the components being merged would be the Commerce Department’s Environmental Science Services Administration (ESSA), with some 10,000 employees (70 percent of NOAA’s total personnel strength) and estimated Fiscal 1970 expenditures of almost $200 million. Placing NOAA within the Department of Commerce therefore entails the least dislocation, while also placing it within a department which has traditionally been a center for service activities in the scientific and technological area.
components of noaa
Under terms of Reorganization Plan No. 4, the programs of the following organizations would be moved into NOAA:
—The Environmental Science Services Administration (from within the Department of Commerce).
—Elements of the Bureau of Commercial Fisheries (from the Department of the Interior).
—The marine sport fish program of the Bureau of Sport Fisheries and Wildlife (from the Department of the Interior).
—The Marine Minerals Technology Center of the Bureau of Mines (from the Department of the Interior).
—The Office of Sea Grant Programs (from the National Science Foundation).
—Elements of the U.S. Lake Survey (from the Department of the Army).
In addition, by executive action, the programs of the following organizations would be transferred to NOAA:
—The National Oceanographic Data Center (from the Department of the Navy).
—The National Oceanographic Instrumentation Center (from the Department of the Navy).
—The National Data Buoy Project (from the Department of Transportation).
In brief, these are the principal functions of the programs and agencies to be combined:
THE ENVIRONMENTAL SCIENCE SERVICES ADMINISTRATION
(ESSA) comprises the following components:
—The Weather Bureau (weather, marine, river and flood forecasting and warning).
—The Coast and Geodetic Survey (earth and marine description, mapping and charting).
—The Environmental Data Service (storage and retrieval of environmental data).
—The National Environmental Satellite Center (observation of the global environment from earth-orbiting satellites).
—The ESSA Research Laboratories (research on physical environmental problems).
ESSA’s activities include observing and predicting the state of the oceans, the state of the lower and upper atmosphere, and the size and shape of the earth. It maintains the nation’s warning systems for such natural hazards as hurricanes, tornadoes, floods, earthquakes and seismic sea waves. It provides information for national defense, agriculture, transportation and industry.
ESSA monitors atmospheric, oceanic and geophysical phenomena on a global basis, through an unparalleled complex of air, ocean, earth and space facilities. It also prepares aeronautical and marine maps and charts.
Bureau of Commercial Fisheries and marine sport fish activities.—Those fishery activities of the Department of the Interior’s U.S. Fish and Wildlife Service which are ocean related and those which are directed toward commercial fishing would be transferred. The Fish and Wildlife Service’s Bureau of Commercial Fisheries has the dual function of strengthening the fishing industry and promoting conservation of fishery stocks. It conducts research on important marine species and on fundamental oceanography, and operates a fleet of oceanographic vessels and a number of laboratories. Most of its activities would be transferred. From the Fish and Wildlife Service’s Bureau of Sport Fisheries and Wildlife, the marine sport fishing program would be transferred. This involves five supporting laboratories and three ships engaged in activities to enhance marine sport fishing opportunities.
The Marine Minerals Technology Center is concerned with the development of marine mining technology.
Office of Sea Grant Programs.—The Sea Grant Program was authorized in 1966 to permit the Federal Government to assist the academic and industrial communities in developing marine resources and technology. It aims at strengthening education and training of marine specialists, supporting applied research in the recovery and use of marine resources, and developing extension and advisory services. The Office carries out these objectives by making grants to selected academic institutions.
The U.S. Lake Survey has two primary missions. It prepares and publishes navigation charts of the Great Lakes and tributary waters and conducts research on a variety of hydraulic and hydrologic phenomena of the Great Lakes’ waters. Its activities are very similar to those conducted along the Atlantic and Pacific coasts by ESSA’s Coast and Geodetic Survey.
The National Oceanographic Data Center is responsible for the collection and dissemination of oceanographic data accumulated by all Federal agencies.
The National Oceanographic Instrumentation Center provides a central Federal service for the calibration and testing of oceanographic instruments.
The National Data Buoy Development Project was established to determine the feasibility of deploying a system of automatic ocean buoys to obtain oceanic and atmospheric data.
role of noaa
Drawing these activities together into a single agency would make possible a balanced Federal program to improve our understanding of the resources of the sea, and permit their development and use while guarding against the sort of thoughtless exploitation that in the past laid waste to so many of our precious natural assets. It would make possible a consolidated program for achieving a more comprehensive understanding of oceanic and atmospheric phenomena, which so greatly affect our lives and activities. It would facilitate the cooperation between public and private interests that can best serve the interests of all.
I expect that NOAA would exercise leadership in developing a national oceanic and atmospheric program of research and development. It would coordinate its own scientific and technical resources with the technical and operational capabilities of other government agencies and private institutions. As important, NOAA would continue to provide those services to other agencies of government, industry and private individuals which have become essential to the efficient operation of our transportation systems, our agriculture and our national security. I expect it to maintain continuing and close liaison with the new Environmental Protection Agency and the Council on Environmental Quality as part of an effort to ensure that environmental questions are dealt with in their totality and that they benefit from the full range of the government’s technical and human resources.
Authorities who have studied this matter, including the Commission on Marine Science, Engineering and Resources, strongly recommended the creation of a National Advisory Committee for the Oceans. I agree. Consequently, I will request, upon approval of the plan, that the Secretary of Commerce establish a National Advisory Committee for the Oceans and the Atmosphere to advise him on the progress of governmental and private programs in achieving the nation’s oceanic and atmospheric objectives.
AN ON-GOING PROCESS
The reorganizations which I am here proposing afford both the Congress and the Executive Branch an opportunity to re-evaluate the adequacy of existing program authorities involved in these consolidations. As these two new organizations come into being, we may well find that supplementary legislation to perfect their authorities will be necessary. I look forward to working with the Congress in this task.
In formulating these reorganization plans, I have been greatly aided by the work of the President’s Advisory Council on Executive Organization (the Ash Council), the Commission on Marine Science, Engineering and Resources (the Stratton Commission, appointed by President Johnson), my special task force on oceanography headed by Dr. James Wakelin, and by the information developed during both House and Senate hearings on proposed NOAA legislation.
Many of those who have advised me have proposed additional reorganizations, and it may well be that in the future I shall recommend further changes. For the present, however, I think the two reorganizations transmitted today represent a sound and significant beginning. I also think that in practical terms, in this sensitive and rapidly developing area, it is better to proceed a step at a time—and thus to be sure that we are not caught up in a form of organizational indigestion from trying to rearrange too much at once. As we see how these changes work out, we will gain a better understanding of what further changes—in addition to these—might be desirable.
Ultimately, our objective should be to insure that the nation’s environmental and resource protection activities are so organized as to maximize both the effective coordination of all and the effective functioning of each.
The Congress, the Administration and the public all share a profound commitment to the rescue of our natural environment, and the preservation of the Earth as a place both habitable by and hospitable to man. With its acceptance of these reorganization plans, the Congress will help us fulfill that commitment.
Richard Nixon.
The White House, July 9, 1970.


REORGANIZATION PLAN NO. 4 OF 1970
Eff. Oct. 3, 1970, 35 F.R. 15627, 84 Stat. 2090, as amended Pub. L. 94–461, § 4(c)(1), Oct. 8, 1976, 90 Stat. 1969; Pub. L. 95–219, § 3(a)(1), Dec. 28, 1977, 91 Stat. 1613; Pub. L. 98–498, title III, § 320(c)(3), Oct. 19, 1984, 98 Stat. 2309; Pub. L. 99–659, title IV, § 407(d), Nov. 14, 1986, 100 Stat. 3739; Pub. L. 112–166, § 2(b)(1), Aug. 10, 2012, 126 Stat. 1283
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, July 9, 1970, pursuant to the provisions of Chapter 9 of Title 5 of the United States Code.
NATIONAL OCEANIC AND ATMOSPHERIC ADMINISTRATION
Section 1. Transfers to Secretary of Commerce
The following are hereby transferred to the Secretary of Commerce:
(a) All functions vested by law in the Bureau of Commercial Fisheries of the Department of the Interior or in its head, together with all functions vested by law in the Secretary of the Interior or the Department of the Interior which are administered through that Bureau or are primarily related to the Bureau, exclusive of functions with respect to (1) Great Lakes fishery research and activities related to the Great Lakes Fisheries Commission, (2) Missouri River Reservoir research, (3) the Gulf Breeze Biological Laboratory of the said Bureau at Gulf Breeze, Florida, and (4) Trans-Alaska pipeline investigations.
(b) The functions vested in the Secretary of the Interior by the Act of September 22, 1959 (Public Law 86–359, 73 Stat. 642, 16 U.S.C. 760e–760g; relating to migratory marine species of game fish).
(c) The functions vested by law in the Secretary of the Interior, or in the Department of the Interior or in any officer or instrumentality of that Department, which are administered through the Marine Minerals Technology Center of the Bureau of Mines.
(d) All functions vested in the National Science Foundation by the National Sea Grant College and Program Act of 1966 (80 Stat. 998), as amended (33 U.S.C. 1121 et seq.).
(e) Those functions vested in the Secretary of Defense or in any officer, employee, or organizational entity of the Department of Defense by the provision of Public Law 91–144, 83 Stat. 326, under the heading “Operation and maintenance, general” with respect to “surveys and charting of northern and northwestern lakes and connecting waters,” or by other law, which come under the mission assigned as of July 1, 1969, to the United States Army Engineer District, Lake Survey, Corps of Engineers, Department of the Army and relate to (1) the conduct of hydrographic surveys of the Great Lakes and their outflow rivers, Lake Champlain, New York State Barge Canals, and the Minnesota-Ontario border lakes, and the compilation and publication of navigation charts, including recreational aspects, and the Great Lakes Pilot for the benefit and use of the public, (2) the conception, planning, and conduct of basic research and development in the fields of water motion, water characteristics, water quantity, and ice and snow, and (3) the publication of data and the results of research projects in forms useful to the Corps of Engineers and the public, and the operation of a Regional Data Center for the collection, coordination, analysis, and the furnishing to interested agencies of data relating to water resources of the Great Lakes.
(f) So much of the functions of the transferor officers and agencies referred to in or affected by the foregoing provisions of this section as is incidental to or necessary for the performance by or under the Secretary of Commerce of the functions transferred by those provisions or relates primarily to those functions. The transfers to the Secretary of Commerce made by this section shall be deemed to include the transfer of authority, provided by law, to prescribe regulations relating primarily to the transferred functions.
Sec. 2. Establishment of Administration
(a) There is hereby established in the Department of Commerce an agency which shall be known as the National Oceanic and Atmospheric Administration, hereinafter referred to as the “Administration.”
(b) There shall be at the head of the Administration the Administrator of the National Oceanic and Atmospheric Administration, hereinafter referred to as the “Administrator.” The Administrator shall be appointed by the President, by and with the advice and consent of the Senate, and shall be compensated at the rate now or hereafter provided for Level III of the Executive Schedule Pay Rates (5 U.S.C. 5314).
(c) There shall be in the Administration a Deputy Administrator of the National Oceanic and Atmospheric Administration who shall be appointed by the President, by and with the advice and consent of the Senate, and shall be compensated at the rate now or hereafter provided for Level IV of the Executive Schedule Pay Rates (5 U.S.C. 5315). The Deputy Administrator shall perform such functions as the Administrator shall from time to time assign or delegate, and shall act as Administrator during the absence or disability of the Administrator or in the event of a vacancy in the office of Administrator.
(d) There shall be in the Administration a Chief Scientist of the National Oceanic and Atmospheric Administration who shall be appointed by the President and shall be compensated at the rate now or hereafter provided for Level V of the Executive Schedule Pay Rates (5 U.S.C. 5316). The Chief Scientist shall be the principal scientific adviser to the Administrator, and shall perform such other duties as the Administrator may direct. The Chief Scientist shall be an individual who is, by reason of scientific education and experience, knowledgeable in the principles of oceanic, atmospheric, or other scientific disciplines important to the work of the Administration. [As amended Pub. L. 94–461, § 4(c)(1), Oct. 8, 1976, 90 Stat. 1969; Pub. L. 99–659, title IV, § 407(d), Nov. 14, 1986, 100 Stat. 3739; Pub. L. 112–166, § 2(b)(1), Aug. 10, 2012, 126 Stat. 1283.]
(e)(1) There shall be in the Administration a General Counsel and five Assistant Administrators, one of whom shall be the Assistant Administrator for Coastal Zone Management and one of whom shall be the Assistant Administrator for Fisheries. The General Counsel and each Assistant Administrator shall be appointed by the Secretary, subject to approval of the President, and shall be compensated at a rate now or hereafter provided for level V of the Executive Schedule Pay Rates (5 U.S.C. 5316).
(2) The General Counsel shall serve as the chief legal officer for all legal matters which may arise in connection with the conduct of the functions of the Administration.
(3) The Assistant Administrator for Coastal Zone Management shall be an individual who is, by reason of background and experience, especially qualified to direct the implementation and administration of the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.).
(4) The Assistant Administrator for Fisheries shall be responsible for all matters related to living marine resources which may arise in connection with the conduct of the functions of the Administration. [As amended Pub. L. 95–219, § 3(a)(1), Dec. 28, 1977, 91 Stat. 1613.]
(f) The President may appoint in the Administration, by and with the advice and consent of the Senate, two commissioned officers to serve at any one time as the designated heads of two principal constituent organizational entities of the Administration, or the President may designate one such officer as the head of such an organizational entity and the other as head of the commissioned corps of the Administration. Any such designation shall create a vacancy on the active list and the officer while serving under this subsection shall have the rank, pay, and allowances of a rear admiral (upper half).
(g) Any commissioned officer of the Administration who has served under (d) or (f) and is retired while so serving or is retired after the completion of such service while serving in a lower rank or grade, shall be retired with the rank, pay, and allowances authorized by law for the highest grade and rank held by him; but any such officer, upon termination of his appointment in a rank above that of captain, shall, unless appointed or assigned to some other position for which a higher rank or grade is provided, revert to the grade and number he would have occupied had he not served in a rank above that of captain and such officer shall be an extra number in that grade.
Sec. 3. Performance of Transferred Functions
The provisions of sections 2 and 4 of Reorganization Plan No. 5 of 1950 (64 Stat. 1263) shall be applicable to the functions transferred hereunder to the Secretary of Commerce.
Sec. 4. Incidental Transfers
(a) So much of the personnel, property, records, and unexpended balances of appropriations, allocations, and other funds employed, used, held, available, or to be made available in connection with the functions transferred to the Secretary of Commerce by this reorganization plan as the Director of the Office of Management and Budget shall determine shall be transferred to the Department of Commerce at such time or times as the Director shall direct.
(b) Such further measures and dispositions as the Director of the Office of Management and Budget shall deem to be necessary in order to effectuate the transfers referred to in subsection (a) of this section shall be carried out in such manner as he shall direct and by such agencies as he shall designate.
(c) The personnel, property, records, and unexpended balances of appropriations, allocations, and other funds of the Environmental Science Services Administration shall become personnel, property, records, and unexpended balances of the National Oceanic and Atmospheric Administration or of such other organizational entity or entities of the Department of Commerce as the Secretary of Commerce shall determine.
(d) The Commissioned Officer Corps of the Environmental Science Services Administration shall become the Commissioned Officer Corps of the National Oceanic and Atmospheric Administration. Members of the Corps, including those appointed hereafter, shall be entitled to all rights, privileges, and benefits heretofore available under any law to commissioned officers of the Environmental Science Services Administration, including those rights, privileges, and benefits heretofore accorded by law to commissioned officers of the former Coast and Geodetic Survey.
(e) Any personnel, property, records, and unexpended balances of appropriations, allocations, and other funds of the Bureau of Commercial Fisheries not otherwise transferred shall become personnel, property, records, and unexpended balances of such organizational entity or entities of the Department of the Interior as the Secretary of the Interior shall determine.
Sec. 5. Interim Officers
(a) The President may authorize any person who immediately prior to the effective date of this reorganization plan held a position in the executive branch of the Government to act as Administrator until the office of Administrator is for the first time filled pursuant to provisions of this reorganization plan or by recess appointment, as the case may be.
(b) The President may similarly authorize any such person to act as Deputy Administrator and authorize any such person to act as Associate Administrator.
(c) The President may similarly authorize a member of the former Commissioned Officer Corps of the Environmental Science Services Administration to act as the head of one principal constituent organizational entity of the Administration.
(d) The President may authorize any person who serves in an acting capacity under the foregoing provisions of this section to receive the compensation attached to the office in respect of which he so serves. Such compensation, if authorized, shall be in lieu of, but not in addition to, other compensation from the United States to which such person may be entitled.
Sec. 6. Abolitions
(a) Subject to the provisions of this reorganization plan, the following, exclusive of any functions, are hereby abolished:
(1) The Environmental Science Services Administration in the Department of Commerce (established by Reorganization Plan No. 2 of 1965, 79 Stat. 1318), including the offices of Administrator of the Environmental Science Administration and Deputy Administrator of the Environmental Science Services Administration.
(2) The Bureau of Commercial Fisheries in the Department of the Interior (16 U.S.C. 742b), including the office of Director of the Bureau of Commercial Fisheries.
(b) Such provisions as may be necessary with respect to terminating any outstanding affairs shall be made by the Secretary of Commerce in the case of the Environmental Science Services Administration and by the Secretary of the Interior in the case of the Bureau of Commercial Fisheries.
[Amendment by Pub. L. 112–166 to section 2(d), effective 60 days after Aug. 10, 2012, and applicable to appointments made on and after that effective date, including any nomination pending in the Senate on that date, see section 6(a) of Pub. L. 112–166, set out as an Effective Date of 2012 Amendment note under section 113 of Title 6, Domestic Security.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 4 of 1970, prepared in accordance with chapter 9 of title 5 of the United States Code. The plan would transfer to the Secretary of Commerce various functions relating to the oceans and atmosphere, including commercial fishery functions, and would establish a National Oceanic and Atmospheric Administration in the Department of Commerce. My reasons for transmitting this plan are stated in a more extended accompanying message.
After investigation, I have found and hereby declare that each reorganization included in Reorganization Plan No. 4 of 1970 is necessary to accomplish one or more of the purposes set forth in section 901(a) of title 5 of the United States Code. In particular, the plan is responsive to section 901(a)(1), “to promote the better execution of the laws, the more effective management of the executive branch and of its agencies and functions, and the expeditious administration of the public business;” and section 901(a)(3) “to increase the efficiency of the operations of the Government to the fullest extent practicable.”
The reorganizations provided for in the plan make necessary the appointment and compensation of new officers as specified in section 2 of the plan. The rates of compensation fixed for these officers are comparable to those fixed for other officers in the executive branch who have similar responsibilities.
The reorganization plan should result in the more efficient operation of the Government. It is not practical, however, to itemize or aggregate the exact expenditure reductions which will result from this action.
Richard Nixon.
The White House, July 9, 1970.


REORGANIZATION PLAN NO. 1 OF 1971
Eff. July 1, 1971, 36 F.R. 11181, 85 Stat. 819, as amended Pub. L. 93–313, title VI, § 601(a), Oct. 1, 1973, 87 Stat. 416
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 24, 1971, pursuant to the provisions of chapter 9 of title 5 of the United States Code.
REORGANIZATION OF CERTAIN VOLUNTEER PROGRAMS
Section 1. Establishment of Agency
[Superseded. Pub. L. 93–113, title VI, § 601(a), Oct. 1, 1973, 87 Stat. 416. Section established the “Action” Agency.]
Sec. 2. Transfer of Functions
(a) [Superseded. Pub. L. 93–113, title VI, § 601(a), Oct. 1, 1973, 87 Stat. 416. Subsec. (a) transferred to the Director of Action the functions of the Director of the Office of Economic Opportunity under 42 U.S.C. 2991 to 2994d, the functions of the Secretary of Health, Education, and Welfare under 42 U.S.C. 3044 to 3044e, the functions of the Small Business Administration under 15 U.S.C. 637(b), and other functions incidental to or necessary for the performance of the foregoing functions, including functions conferred upon the Director of the Office of Economic Opportunity by 42 U.S.C. 2941.]
(b) The function conferred upon the Director of the Peace Corps by section 4(c)(4) of the Peace Corps Act, as amended (22 U.S.C. 2503(c)(4)), is hereby transferred to the President of the United States.
Sec. 3. Performance of Transferred Functions
[Superseded. Pub. L. 93–113, title VI, § 601(a), Oct. 1, 1973, 87 Stat. 416. Section related to performance of transferred functions.]
Sec. 4. Incidental Transfers
[Superseded. Pub. L. 93–113, title VI, § 601(a), Oct. 1, 1973, 87 Stat. 416. Section related to incidental transfers.]
Sec. 5. Interim Officers
(a) The President may authorize any person who immediately prior to the effective date of this reorganization plan held a position in the executive branch of the Government to act as Director of Action until the office of Director is for the first time filled pursuant to the provisions of this reorganization plan or by recess appointment, as the case may be.
(b) The President may similarly authorize any such person to act as Deputy Director, authorize any such person to act as Associate Director, and authorize any such person to act as the head of any principal constituent organizational entity of Action.
(c) The President may authorize any person who serves in an acting capacity under the foregoing provisions of this section to receive the compensation attached to the office in respect of which he so serves. Such compensation, if authorized, shall be in lieu of, but not in addition to, other compensation from the United States to which such person may be entitled.
Sec. 6. Effective Date
The provisions of this reorganization plan shall take effect as provided by section 906(a) of title 5 of the United States Code, or on July 1, 1971, whichever is later.
Message of the President
To the Congress of the United States:
America is a nation unique in the political history of the world. More than any other nation, it is the sum of the energies and efforts of all of its people. The American tradition of voluntary involvement—of freely committing one’s time and talents in the search for civic improvement and social progress—gives an extra dimension to the meaning of democracy. In the past decade the Federal Government has built on this tradition by developing channels for joining the spirit of voluntary citizen service in America with public needs, both domestically and abroad. Many of these efforts have had marked success. But the circumstances in which these efforts were conceived have changed.
National and international needs have altered. The opportunities for voluntary service must be adapted and improved to meet these new needs.
Recognizing that private channels of voluntary action are a vital source of strength in our national life, I have supported the establishment and development of the National Center for Voluntary Action. The National Center is a private, non-profit partner in the effort to generate and encourage volunteer service. The Center works to promote the establishment of local Voluntary Action Centers, as well as to assist in the expansion of voluntary action organizations already in existence. It stimulates voluntary action by providing information on successful voluntary efforts, and it assists in directing those who wish to volunteer services to areas and endeavors in which their services are needed.
The National Center for Voluntary Action is functioning now to fill a vital need in the private voluntary sector. Now we must turn our attention to bringing government volunteer programs into line with new national priorities and new opportunities for meeting those priorities. We must take full advantage of the lessons of the past decade, and we must build on the experience of that period if we are to realize the full potential of voluntary citizen service. This is no longer a matter of choice. We cannot afford to misuse or ignore the considerable talents and energies of our people. In the coming years, the continued progress of our society is going to depend increasingly upon the willingness of more Americans to participate in voluntary service and upon our ability to channel their service effectively.
One matter of consequence to the problems of properly channeling volunteer services and expanding government’s role in the development of volunteer resources is the proliferation of government volunteer programs. It was perhaps inevitable that these programs would be generated almost at random across the spectrum of government concern for human needs. This occurred in a period when the Federal Government was still attempting to define its relationship with, and its purposes in, the area of voluntary service. Now the role of government has been confirmed and its responsibilities and obligations are clear. Meeting these responsibilities and obligations will be a long, difficult, and challenging adventure. But it is an adventure we can look to with excitement and with the knowledge that the only sure source of failure can be a failure of the will of the American people. I do not believe it will fail.
The foundation for a greatly expanded government contribution to volunteer service already exists. Now we must consolidate that foundation in order to build on it. To accomplish this, I propose a reorganization of the present volunteer service system. Accordingly, I herewith transmit to the Congress Reorganization Plan No. 1 of 1971, prepared in accordance with chapter 9 of title 5 of the United States Code. Reorganization would bring together within a single agency a number of voluntary action programs presently scattered throughout the executive branch of the Federal Government. The new agency would be called Action.
COMPOSITION
Under the reorganization plan Action would administer the functions of the following programs:
—Volunteers in Service to America: VISTA volunteers work in domestic poverty areas to help the poor break the poverty cycle.
—Auxiliary and Special Volunteer Programs in the Office of Economic Opportunity: At present the National Student Volunteer Program is administered under this authority. This program stimulates student voluntary action programs which deal with the problems of the poor.
—Foster Grandparents: This program provides opportunities for the elderly poor to assist needy children.
—Retired Senior Volunteer Program: RSVP provides opportunities for retired persons to perform voluntary services in their communities.
—Service Corps of Retired Executives: SCORE provides opportunities for retired businessmen to assist in the development of small businesses.
—Active Corps of Executives: ACE provides opportunities for working businessmen to assist in the development of small businesses.
After investigation I have found and hereby declare that each reorganization included in the accompanying reorganization plan is necessary to accomplish one or more of the purposes set forth in section 901(a) of title 5 of the United States Code. In particular, the plan is responsive to section 901(a)(1), “to promote the better execution of the laws, the more effective management of the executive branch and of its agencies and functions, and the expeditious administration of the public business;” and section 901(a)(3), “to increase the efficiency of the operations of the Government to the fullest extent practicable.”
The reorganizations provided for in the plan make necessary the appointment and compensation of new officers as specified in section 1 of the plan. The rates of compensation fixed for these officers would be comparable to those fixed for officers in the executive branch who have similar responsibilities.
The reorganization plan should result in more efficient operation of the Government. It is not practical, however, to itemize or aggregate the exact expenditure reductions which would result from this action.
Upon the establishment of Action, I would delegate to it the principal authority for the Peace Corps now vested in me as President and delegated to the Secretary of State. In addition, the function of the Office of Voluntary Action, now operating in the Department of Housing and Urban Development, would be transferred to the new agency by executive action.
Finally, I will submit legislation which would include the transfer of the functions of the Teacher Corps from the Department of Health, Education, and Welfare to the new agency. This legislation would expand authority to develop new uses of volunteer talents, it would provide a citizens’ advisory board to work with the director of the new agency, and it would provide authority to match private contributions.
GOALS
Although reorganization is only a step, it is the essential first step toward the goal of a system of volunteer service which uses to the fullest advantages the power of all the American people to serve the purposes of the American nation.
In pursuing this goal the new agency would, first, expand the testing and development of innovations in voluntary actions. Health services, housing the environment, educational development, manpower and community planning are just a few of the areas in which we would act to accomplish more through voluntary service, and I intend to ask for additional funds and additional authority for Action to explore new approaches to these and other problems.
In the future, we are going to have to find new ways for more people to fulfill themselves and to lead satisfying and productive lives. The problems are of concern even now, but they must be put in perspective quickly because they will soon be upon us. I believe at least some of the answers will be found in volunteer service. Action would work to find those answers and apply them.
Second, there are many Americans who want to contribute to our national life through voluntary citizen service, but who cannot serve full time. Their contributions must not be wasted. Volunteers in full-time service would work with part-time volunteers and the new agency would develop and provide opportunities for more people to give part-time service.
Third, Action would bring together in one place programs which appeal predominantly to younger Americans with those that appeal to older Americans, and would work to bring the energy, the innovative spirit, the experience, and the skills of each to bear on specific problems. The generations in America share America’s problems—they must share in the search for solutions so that we all may share in the benefits of our solutions.
Fourth, Action would develop programs for combining foreign service with domestic service to accommodate volunteers interested in such an opportunity. I believe that young people in particular would be interested in the chance for this experience and would greatly benefit from it. I know there would be great value, for example, in permitting those who have served the needs of the poor abroad to turn their skills and experience to helping the poor at home, and vice versa. In addition, if volunteers are to reap the full benefit of serving, and if they are to be able to provide others the full benefit of their service, then we must open the doors to a fuller exchange of ideas and experiences between overseas and domestic volunteer efforts. These exchanges would considerably enhance the value of the experience gained in these endeavors by broadening the areas in which that experience is applied.
Fifth, at the present time valuable professional skills offered in voluntary service are too frequently limited by narrow categorical programs when their broader application is urgently needed. For example, the contributions of businessmen made through SCORE and ACE are provided only through the Small Business Administration. We know that the skills of business can be used in many areas where they are not used presently. Action would open new channels for service and would permit a more extensive utilization of business and other vocational and professional abilities.
Finally, by centralizing administrative functions of the volunteer services, the new agency would provide a more effective system of recruitment, training, and placement of full-time volunteers than the present circumstances permit. It would provide a single source of information and assistance for those who seek to volunteer full-time service. And it would permit more effective management of services than is currently possible in the administration of volunteer programs, as well as the more efficient use of resources.
PRINCIPLES
In restructuring our system of volunteer services, we can accomplish the goals which I have set forth. But we must do more than this. We must restructure our thinking about volunteer services. We must determine how to use our volunteer resources to accomplish more than they accomplish now. We need an increased effort to stimulate broader volunteer service, to involve more volunteers, and to involve them not simply as foot-soldiers in massive enterprises directed from the top, but in those often small and local efforts that show immediate results, that give immediate satisfaction—those efforts that return to citizens a sense of having a hand in the business of building America. Part of our rethinking of this matter must look to the past so that we may properly meet the needs of the present and prepare for the possibilities of the future.
Volunteer service in poverty areas is a case in point. We already have considerable experience in dealing with the problems of poverty through the use of volunteers. Now we must build upon this experience and find new ways to use more effectively the volunteers presently serving in poverty areas, as well as in all other areas, and to stimulate new programs so that additional numbers of volunteers can assist in the solution of community and national problems.
In line with this effort to build on what we have learned. Action would function with particular concern for these basic principles:
—It would encourage local initiative, and would support local programs to solve local problems.
—Where appropriate, the new agency would assign volunteers to assist, and work under the technical supervision of other Federal agencies, State and local agencies or organizations, and private sponsors.
—The services of local part-time volunteers would be sought and supported in the effort to accomplish specific jobs. They would be assisted, when necessary, by full-time volunteers.
—Universities and colleges, State, city and private organizations must be engaged in the effort to broaden opportunities for volunteer service and under the new agency they would be assisted in these efforts.
—Finally, to meet the increasing need for skilled volunteers, Action would give increased emphasis to recruiting and applying the skills of trained craftsmen and professional workers.
FUNDING
To insure that the new agency has financial resources to begin working toward the goals I have outlined, I will seek for this agency an additional $20 million above the budget requests I have already submitted for the component agencies. These funds would be directed primarily to finding new ways to use volunteer services.
CONCLUSION
The early nineteenth century observer of America, Alexis de Tocqueville, was intrigued by the propensity of Americans to join together in promoting common purposes. “As soon as several of the inhabitants of the United States have taken up an opinion or a feeling which they wish to promote in the world, they look out for mutual assistance, and as soon as they have found one another out, they combine. From that moment they are no longer isolated men, but a power seen from afar * * *.”
Though we have seen the success of Government volunteer efforts in the past ten years, I believe voluntary citizen service is still little more than a power seen from afar. In relation to its potential, this power is virtually undeveloped. We must develop it.
There are those today, as there always will be, who find infinite fault with life in this Nation and who conveniently forget that they share responsibility for the quality of life we lead. But our needs are too great for this attitude to be accepted. America belongs to all of its people. We are all responsible for the direction this Nation will take in the century ahead, for the quality of life we will lead and our children will lead. We are all responsible, whether we choose to be or not, for the survival and the success of the American experience and the American dream.
So there is little room for the luxury of making complaints without making commitments.
America must enlist the ideals, the energy, the experience, and the skills of its people on a larger scale than it ever has in the past. We must insure that these efforts be used to maximum advantage. We must insure that the desire to serve be linked with the opportunity to serve. We must match the vision of youth with the wisdom of experience. We must apply the understanding gained from foreign service to domestic needs, and we must extend what we learn in domestic service to other nations. And in all these endeavors, I believe, we can bring the power seen from afar to focus clearly on the problems and the promise of our time.
Richard Nixon.
The White House, March 24, 1971.


REORGANIZATION PLAN NO. 1 OF 1973
Eff. July 1, 1973, 38 F.R. 9579, 87 Stat. 1089, as amended Pub. L. 94–282, title V, § 502, May 11, 1976, 90 Stat. 472
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, January 26, 1973, pursuant to the provisions of Chapter 9 of Title 5 of the United States Code.
EXECUTIVE OFFICE OF THE PRESIDENT
Section 1. Transfer of Functions to the President
Except as provided in section 3(a)(2) of this reorganization plan, there are hereby transferred to the President of the United States all functions vested by law in the Office of Emergency Preparedness or the Director of the Office of Emergency Preparedness after the effective date of Reorganization Plan No. 1 of 1958.
Sec. 2. [Repealed. Pub. L. 94–282, title V, § 502, May 11, 1976, 90 Stat. 472. Section transferred to the Director of the National Science Foundation all functions vested by law in the Office of Science and Technology or the Director or Deputy Director of the Office of Science and Technology.]
Sec. 3. Abolitions
(a) The following are hereby abolished:
(1) The Office of Emergency Preparedness including the offices of Director, Deputy Director, and all offices of Assistant Director, and Regional Director of the Office of Emergency Preparedness provided for by sections 2 and 3 of Reorganization Plan No. 1 of 1958 (5 U.S.C., App.).
(2) The functions of the Director of the Office of Emergency Preparedness with respect to being a member of the National Security Council.
(3) The Civil Defense Advisory Council, created by section 102(a) of the Federal Civil Defense Act of 1950 (50 U.S.C. App. 2272(a)), together with its functions.
(4) The National Aeronautics and Space Council, created by section 201 of the National Aeronautics and Space Act of 1958 (42 U.S.C. 2471), including the office of Executive Secretary of the Council, together with its functions.
(5) The Office of Science and Technology, including the offices of Director and Deputy Director, provided for by sections 1 and 2 of Reorganization Plan No. 2 of 1962 (5 U.S.C., App.).
(b) The Director of the Office of Management and Budget shall make such provisions as he shall deem necessary respecting the winding up of any outstanding affairs of the agencies abolished by the provisions of this section.
Sec. 4. Incidental Transfers
(a) So much of the personnel, property, records, and unexpended balances of appropriations, allocations, and other funds employed, used, held, available, or to be made available in connection with the functions transferred by sections 1 and 2 of this reorganization plan as the Director of the Office of Management and Budget shall determine shall be transferred at such time or times as he shall direct for use in connection with the functions transferred.
(b) Such further measures and dispositions as the Director of the Office of Management and Budget shall deem to be necessary in order to effectuate the transfers referred to in subsection (a) of this section shall be carried out in such manner as he shall direct and by such agencies as he shall designate.
Sec. 5. Effective Date
The provisions of this reorganization plan shall take effect as provided by section 906(a) of title 5 of the United States Code, or on July 1, 1973, whichever is later.
Message of the President
To the Congress of the United States:
On January 5 I announced a three-part program to streamline the executive branch of the Federal Government. By concentrating less responsibility in the President’s immediate staff and more in the hands of the departments and agencies, this program should significantly improve the services of the Government. I believe these reforms have become so urgently necessary that I intend, with the cooperation of the Congress, to pursue them with all of the resources of my office during the coming year.
The first part of this program is a renewed drive to achieve passage of my legislative proposals to overhaul the Cabinet departments. Secondly, I have appointed three Cabinet Secretaries as Counsellors to the President with coordinating responsibilities in the broad areas of human resources, natural resources, and community development, and five Assistants to the President with special responsibilities in the areas of domestic affairs, economic affairs, foreign affairs, executive management, and operations of the White House.
The third part of this program is a sharp reduction in the overall size of the Executive Office of the President and a reorientation of that office back to its original mission as a staff for top-level policy formation and monitoring of policy execution in broad functional areas. The Executive Office of the President should no longer be encumbered with the task of managing or administering programs which can be run more effectively by the departments and agencies. I have therefore concluded that a number of specialized operational and program functions should be shifted out of the Executive Office into the line departments and agencies of the Government. Reorganization Plan No. 1 of 1973, transmitted herewith, would effect such changes with respect to emergency preparedness functions and scientific and technological affairs.
STREAMLINING THE FEDERAL SCIENCE ESTABLISHMENT
When the National Science Foundation was established by an act of the Congress in 1950, its statutory responsibilities included evaluation of the Government’s scientific research programs and development of basic science policy. In the late 1950’s however, with the effectiveness of the U.S. science effort under serious scrutiny as a result of sputnik, the post of Science Advisor to the President was established. The White House became increasingly involved in the evaluation and coordination of research and development programs and in science policy matters, and that involvement was institutionalized in 1962 when a reorganization plan established the Office of Science and Technology within the Executive Office of the President, through transfer of authorities formerly vested in the National Science Foundation.
With advice and assistance from OST during the past decade, the scientific and technological capability of the Government has been markedly strengthened. This administration is firmly committed to sustained, broad-based national effort in science and technology, as I made plain last year in the first special message on the subject ever sent by a President to the Congress. The research and development capability of the various executive departments and agencies, civilian as well as defense, has been upgraded. The National Science Foundation has broadened from its earlier concentration on basic research support to take on a significant role in applied research as well. It has matured in its ability to play a coordinating and evaluative role within the Government and between the public and private sectors.
I have therefore concluded that it is timely and appropriate to transfer to the Director of the National Science Foundation all functions presently vested in the Office of Science and Technology, and to abolish that office. Reorganization Plan No. 1 would effect these changes.
The multi-disciplinary staff resources of the Foundation will provide analytic capabilities for performance of the transferred functions. In addition, the Director of the Foundation will be able to draw on expertise from all of the Federal agencies, as well as from outside the Government, for assistance in carrying out his new responsibilities.
It is also my intention, after the transfer of responsibilities is effected, to ask Dr. H. Guyford Stever, the current Director of the Foundation, to take on the additional post of Science Adviser. In this capacity, he would advise and assist the White House, Office of Management and Budget, Domestic Council, and other entities within the Executive Office of the President on matters where scientific and technological expertise is called for, and would act as the President’s representative in selected cooperative programs in international scientific affairs, including chairing such joint bodies as the U.S.–U.S.S.R. Joint Commission on Scientific and Technical Cooperation.
In the case of national security, the Department of Defense has strong capabilities for assessing weapons needs and for undertaking new weapons development, and the President will continue to draw primarily on this source for advice regarding military technology. The President in special situations also may seek independent studies or assessments concerning military technology from within or outside the Federal establishment, using the machinery of the National Security Council for this purpose, as well as the Science Adviser when appropriate.
In one special area of technology—space and aeronautics—a coordinating council has existed within the Executive Office of the President since 1958. This body, the National Aeronautics and Space Council, met a major need during the evolution of our nation’s space program. Vice President Agnew has served with distinction as its chairman for the past four years. At my request, beginning in 1969, the Vice President also chaired a special Space Task Group charged with developing strategy alternatives for a balanced U.S. space program in the coming years.
As a result of this work, basic policy issues in the United States space effort have been resolved, and the necessary interagency relationships have been established. I have therefore concluded, with the Vice President’s concurrence, that the Council can be discontinued. Needed policy coordination can now be achieved through the resources of the executive departments and agencies, such as the National Aeronautics and Space Administration, augmented by some of the former Council staff. Accordingly, my reorganization plan proposes the abolition of the National Aeronautics and Space Council.
A NEW APPROACH TO EMERGENCY PREPAREDNESS
The organization within the Executive Office of the President which has been known in recent years as the Office of Emergency Preparedness dates back, through its numerous predecessor agencies, more than 20 years. It has performed valuable functions in developing plans for emergency preparedness, in administering Federal disaster relief, and in overseeing and assisting the agencies in this area.
OEP’s work as a coordinating and supervisory authority in this field has in fact been so effective—particularly under the leadership of General George A. Lincoln, its director for the past four years, who retired earlier this month after an exceptional military and public service career—that the line departments and agencies which in the past have shared in the performance of the various preparedness functions now possess the capability to assume full responsibility for those functions. In the interest of efficiency and economy, we can now further streamline the Executive Office of the President by formally relocating those responsibilities and closing the Office of Emergency Preparedness.
I propose to accomplish this reform in two steps. First, Reorganization Plan No. 1 would transfer to the President all functions previously vested by law in the Office or its Director, except the Director’s role as a member of the National Security Council, which would be abolished; and it would abolish the Office of Emergency Preparedness.
The functions to be transferred to the President from OEP are largely incidental to emergency authorities already vested in him. They include functions under the Disaster Relief Act of 1970 [former 42 U.S.C. 4401 et seq.]; the function of determining whether a major disaster has occurred within the meaning of (1) Section 7 of the Act of September 30, 1950, as amended, 20 U.S.C. 241–1, or (2) Section 762(a) of the Higher Education Act of 1965, as added by Section 161(a) of the Education Amendments of 1972, Public Law 92–318, 86 Stat. 288 at 299 (relating to the furnishing by the Commissioner of Education of disaster relief assistance for educational purposes) [former 20 U.S.C. 1132d–1]; and functions under Section 232 of the Trade Expansion Act of 1962, as amended (19 U.S.C. 1862), with respect to the conduct of investigations to determine the effects on national security of the importation of certain articles.
The Civil Defense Advisory Council within OEP would also be abolished by this plan, as changes in domestic and international conditions since its establishment in 1950 have now obviated the need for a standing council of this type. Should advice of the kind the Council has provided be required again in the future, State and local officials and experts in the field can be consulted on an ad hoc basis.
Second, as soon as the plan became effective, I would delegate OEP’s former functions as follows:
All OEP responsibilities having to do with preparedness for and relief of civil emergencies and disasters would be transferred to the Department of Housing and Urban Development. This would provide greater field capabilities for coordination of Federal disaster assistance with that provided by States and local communities, and would be in keeping with the objective of creating a broad, new Department of Community Development.
OEP’s responsibilities for measures to ensure the continuity of civil government operations in the event of major military attack would be reassigned to the General Services Administration, as would responsibility for resource mobilization including the management of national security stockpiles, with policy guidance in both cases to be provided by the National Security Council, and with economic considerations relating to changes in stockpile levels to be coordinated by the Council on Economic Policy.
Investigations of imports which might threaten the national security—assigned to OEP by Section 232 of the Trade Expansion Act of 1962 [19 U.S.C. 1862]—would be reassigned to the Treasury Department, whose other trade studies give it a readymade capability in this field; the National Security Council would maintain its supervisory role over strategic imports.
Those disaster relief authorities which have been reserved to the President in the past, such as the authority to declare major disasters, will continue to be exercised by him under these new arrangements. In emergency situations calling for rapid interagency coordination, the Federal response will be coordinated by the Executive Office of the President under the general supervision of the Assistant to the President in charge of executive management.
The Oil Policy Committee will continue to function as in the past, unaffected by this reorganization, except that I will designate the Deputy Secretary of the Treasury as chairman in place of the Director of OEP. The committee will operate under the general supervision of the Assistant to the President in charge of economic affairs.
DECLARATIONS
After investigation, I have found that each action included in the accompanying plan is necessary to accomplish one or more of the purposes set forth in Section 901(a) of title 5 of the United States Code. In particular, the plan is responsive to the intention of the Congress as expressed in Section 901(a)(1), “to promote better execution of the laws, more effective management of the executive branch and of its agencies and functions, and expeditious administration of the public business;” and in Section 901(a)(3), “to increase the efficiency of the operations of the Government to the fullest extent practicable;” and in Section 901(a)(5), “to reduce the number of agencies by consolidating those having similar functions under a single head, and to abolish such agencies or functions as may not be necessary for the efficient conduct of the Government.”
While it is not practicable to specify all of the expenditure reductions and other economies which will result from the actions proposed, personnel and budget savings from abolition of the National Aeronautics and Space Council and the Office of Science and Technology alone will exceed $2 million annually, and additional savings should result from a reduction of Executive Pay Schedule positions now associated with other transferred and delegated functions.
The plan has as its one logically consistent subject matter the streamlining of the Executive Office of the President and the disposition of major responsibilities currently conducted in the Executive Office of the President, which can better be performed elsewhere or abolished.
The functions which would be abolished by this plan, and the statutory authorities for each, are:
(1) the functions of the Director of the Office of Emergency Preparedness with respect to being a member of the National Security Council (Sec. 101, National Security Act of 1947, as amended, 50 U.S.C. 402; and Sec. 4, Reorganization Plan No. 1 of 1958);
(2) the functions of the Civil Defense Advisory Council (Sec. 102(a) Federal Civil Defense Act of 1950; 50 U.S.C. App. 2272(a)); and
(3) the functions of the National Aeronautics and Space Council (Sec. 201, National Aeronautics and Space Act of 1958; 42 U.S.C. 2471).
The proposed reorganization is a necessary part of the restructuring of the Executive Office of the President. It would provide through the Director of the National Science Foundation a strong focus for Federal efforts to encourage the development and application of science and technology to meet national needs. It would mean better preparedness for and swifter response to civil emergencies, and more reliable precautions against threats to the national security. The leaner and less diffuse Presidential staff structure which would result would enhance the President’s ability to do his job and would advance the interests of the Congress as well.
I am confident that this reorganization plan would significantly increase the overall efficiency and effectiveness of the Federal Government. I urge the Congress to allow it to become effective.
Richard Nixon.
The White House, January 26, 1973.


REORGANIZATION PLAN NO. 2 OF 1973
Eff. July 1, 1973, 38 F.R. 15932, 87 Stat. 1091, as amended Pub. L. 93–253, § 1, Mar. 16, 1974, 88 Stat. 50
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 28, 1973, pursuant to the provisions of Chapter 9 of Title 5 of the United States Code.
LAW ENFORCEMENT IN ILLICIT DRUG ACTIVITIES
Section 1. Transfers to the Attorney General
There are hereby transferred from the Secretary of the Treasury, the Department of the Treasury, and any other officer or any agency of the Department of the Treasury, to the Attorney General all intelligence, investigative, and law enforcement functions, vested by law in the Secretary, the Department, officers, or agencies which relate to the suppression of illicit traffic in narcotics, dangerous drugs, or marihuana, except that the Secretary shall retain, and continue to perform, those functions, to the extent that they relate to searches and seizures of illicit narcotics, dangerous drugs, or marihuana or to the apprehension or detention of persons in connection therewith, at regular inspection locations at ports of entry or anywhere along the land or water borders of the United States: Provided, that any illicit narcotics, dangerous drugs, marihuana, or related evidence seized, and any person apprehended or detained by the Secretary or any officer of the Department of the Treasury, pursuant to the authority retained in them by virtue of this section, shall be turned over forthwith to the jurisdiction of the Attorney General: Provided further, that nothing in this section shall be construed as limiting in any way any authority vested by law in the Secretary of the Treasury, the Department of the Treasury, or any other officer or any agency of that Department on the effective date of this Plan with respect to contraband other than illicit narcotics, dangerous drugs, and marihuana: and Provided further, that nothing in this section shall be construed as limiting in any way any authority the Attorney General, the Department of Justice, or any other officer or any agency of that Department may otherwise have to make investigations or engage in law enforcement activities, including activities relating to the suppression of illicit traffic in narcotics, dangerous drugs, and marihuana, at ports of entry or along the land and water borders of the United States.
Sec. 2. Transfers to the Secretary of the Treasury
[Repealed. Pub. L. 93–253, § 1(a)(1), (b), Mar. 16, 1974, 88 Stat. 50, eff. July 1, 1973. Section provided for transfer to Secretary of the Treasury of functions vested in Attorney General, Department of Justice, or any other officer of such Department respecting inspection at ports of entry of persons, and documents of persons, entering or leaving the United States.]
Sec. 3. Abolition
The Bureau of Narcotics and Dangerous Drugs, including the Office of Director thereof, is hereby abolished, and section 3(a) of Reorganization Plan No. 1 of 1968 is hereby repealed. The Attorney General shall make such provision as he may deem necessary with respect to terminating those affairs of the Bureau of Narcotics and Dangerous Drugs not otherwise provided for in the Reorganization Plan.
Sec. 4. Drug Enforcement Administration
There is established in the Department of Justice an agency which shall be known as the Drug Enforcement Administration, hereinafter referred to as “the Administration.”
Sec. 5. Officers of the Administration
(a) There shall be at the head of the Administration the Administrator of Drug Enforcement, hereinafter referred to as “the Administrator.” The Administrator shall be appointed by the President by and with the advice and consent of the Senate, and shall receive compensation at the rate now or hereafter prescribed by law for positions of level III of the Executive Schedule Pay Rates (5 U.S.C. 5314). He shall perform such functions as the Attorney General shall from time to time direct.
(b) There shall be in the Administration a Deputy Administrator of the Drug Enforcement Administration, hereinafter referred to as “the Deputy Administrator,” who shall be appointed by the President by and with the advice and consent of the Senate, shall perform such functions as the Attorney General may from time to time direct, and shall receive compensation at the rate now or hereafter prescribed by law for positions of level V of the Executive Schedule Pay Rates (5 U.S.C. 5316).
(c) The Deputy Administrator or such other official of the Department of Justice as the Attorney General shall from time to time designate shall act as Administrator during the absence or disability of the Administrator or in the event of a vacancy in the office of Administrator.
Sec. 6. Performance of Transferred Functions
The Attorney General may from time to time make such provisions as he shall deem appropriate authorizing the performance of any of the functions transferred to him by the provisions of this Reorganization Plan by any officer, employee, or agency of the Department of Justice.
[Section, former subsec. (a) designation, and subsec. (b) providing for performance of functions transferred to Secretary of Treasury by any officer, employee, or agency of Treasury Department, repealed by Pub. L. 93–253, § 1(a)(2), (b), Mar. 16, 1974, 88 Stat. 50, eff. July 1, 1973.]
Sec. 7. Coordination
The Attorney General, acting through the Administrator and such other officials of the Department of Justice as he may designate, shall provide for the coordination of all drug law enforcement functions vested in the Attorney General so as to assure maximum cooperation between and among the Administration, the Federal Bureau of Investigation, and other units of the Department involved in the performance of these and related functions.
Sec. 8. Incidental Transfers
(a) So much of the personnel, property, records, and unexpended balances of appropriations, allocations, and other funds employed, used, held, available or to be made available in connection with the functions transferred to the Attorney General by this Reorganization Plan as the Director of the Office of Management and Budget shall determine shall be transferred to the Department of Justice at such time or times as the Director shall direct.
(b) Such further measures and dispositions as the Director of the Office of Management and Budget shall deem to be necessary in order to effectuate transfers referred to in subsection (a) of this section shall be carried out in such manner as he shall direct and by such Federal agencies as he shall designate.
Sec. 9. Interim Officers
(a) The President may authorize any person who, immediately prior to the effective date of this Reorganization Plan, held a position in the Executive Branch of the Government to act as Administrator until the office of Administrator is for the first time filled pursuant to the provisions of this Reorganization Plan or by recess appointment as the case may be.
(b) The President may similarly authorize any such person to act as Deputy Administrator.
(c) The President may authorize any person who serves in an acting capacity under the foregoing provisions of this section to receive the compensation attached to the office in respect to which he so serves. Such compensation, if authorized, shall be in lieu of, but not in addition to, other compensation from the United States to which such person may be entitled.
Sec. 10. Effective Date
The provisions of this Reorganization Plan shall take effect as provided by section 906(a) of title 5 of the United States Code or on July 1, 1973, whichever is later.
Message of the President
To the Congress of the United States:
Drug abuse is one of the most vicious and corrosive forces attacking the foundations of American society today. It is a major cause of crime and a merciless destroyer of human lives. We must fight it with all of the resources at our command.
This Administration has declared all-out, global war on the drug menace. As I reported to the Congress earlier this month in my State of the Union message, there is evidence of significant progress on a number of fronts in that war.
Both the rate of new addiction to heroin and the number of narcotic-related deaths showed an encouraging downturn last year. More drug addicts and abusers are in treatment and rehabilitation programs than ever before.
Progress in pinching off the supply of illicit drugs was evident in last year’s stepped-up volume of drug seizures worldwide—which more than doubled in 1972 over the 1971 level.
Arrests of traffickers have risen by more than one-third since 1971. Prompt Congressional action on my proposal for mandatory minimum sentences for pushers of hard drugs will help ensure that convictions stemming from such arrests lead to actual imprisonment of the guilty.
Notwithstanding these gains, much more must be done. The resilience of the international drug trade remains grimly impressive—current estimates suggest that we still intercept only a small fraction of all the heroin and cocaine entering this country. Local police still find that more than one of every three suspects arrested for street crimes is a narcotic abuser or addict. And the total number of Americans addicted to narcotics, suffering terribly themselves and inflicting their suffering on countless others, still stands in the hundreds of thousands.
A UNIFIED COMMAND FOR DRUG ENFORCEMENT
Seeking ways to intensify our counter-offensive against this menace, I am asking the Congress today to join with this Administration in strengthening and streamlining the Federal drug law enforcement effort.
Funding for this effort has increased sevenfold during the past five years, from $36 million in fiscal year 1969 to $257 million in fiscal year 1974—more money is not the most pressing enforcement need at present. Nor is there a primary need for more manpower working on the problem, over 2100 new agents having already been added to the Federal drug enforcement agencies under this Administration, an increase of more than 250 percent over the 1969 level.
The enforcement work could benefit significantly, however, from consolidation of our anti-drug forces under a single unified command. Right now the Federal Government is fighting the war on drug abuse under a distinct handicap, for its efforts are those of a loosely confederated alliance facing a resourceful, elusive, worldwide enemy. Admiral Mahan, the master naval strategist, described this handicap precisely when he wrote that “Granting the same aggregate of force, it is never as great in two hands as in one, because it is not perfectly concentrated.”
More specifically, the drug law enforcement activities of the United States now are not merely in two hands but in half a dozen. Within the Department of Justice, with no overall direction below the level of the Attorney General, these fragmented forces include the Bureau of Narcotics and Dangerous Drugs, the Office for Drug Abuse Law Enforcement, the Office of National Narcotics Intelligence, and certain activities of the Law Enforcement Assistance Administration. The Treasury Department is also heavily engaged in enforcement work through the Bureau of Customs.
This aggregation of Federal activities has grown up rapidly over the past few years in response to the urgent need for stronger anti-drug measures. It has enabled us to make a very encouraging beginning in the accelerated drug enforcement drive of this Administration.
But it also has serious operational and organizational shortcomings. Certainly the cold-blooded underworld networks that funnel narcotics from suppliers all over the world into the veins of American drug victims are no respecters of the bureaucratic dividing lines that now complicate our anti-drug efforts. On the contrary, these modern-day slave traders can derive only advantage from the limitations of the existing organizational patchwork. Experience has now given us a good basis for correcting those limitations, and it is time to do so.
I therefore propose creation of a single, comprehensive Federal agency within the Department of Justice to lead the war against illicit drug traffic.
Reorganization Plan No. 2 of 1973, which I am transmitting to the Congress with this message, would establish such an agency, to be called the Drug Enforcement Administration. It would be headed by an Administrator reporting directly to the Attorney General.
The Drug Enforcement Administration would carry out the following anti-drug functions, and would absorb the associated manpower and budgets:
—All functions of the Bureau of Narcotics and Dangerous Drugs (which would be abolished as a separate entity by the reorganization plan);
—Those functions of the Bureau of Customs pertaining to drug investigations and intelligence (to be transferred from the Treasury Department to the Attorney General by the reorganization plan);
—All functions of the Office for Drug Abuse Law Enforcement; and
—All functions of the Office of National Narcotics Intelligence.
Merger of the latter two organizations into the new agency would be effected by an executive order dissolving them and transferring their functions, to take effect upon approval of Reorganization Plan No. 2 by the Congress. Drug law enforcement research currently funded by the Law Enforcement Assistance Administration and other agencies would also be transferred to the new agency by executive action.
The major responsibilities of the Drug Enforcement Administration would thus include:
—development of overall Federal drug law enforcement strategy, programs, planning, and evaluation;
—full investigation and preparation for prosecution of suspects for violations under all Federal drug trafficking laws;
—full investigation and preparation for prosecution of suspects connected with illicit drugs seized at U.S. ports-of-entry and international borders;
—conduct of all relations with drug law enforcement officials of foreign governments, under the policy guidance of the Cabinet Committee on International Narcotics Control;
—full coordination and cooperation with State and local law enforcement officials on joint drug enforcement efforts; and
—regulation of the legal manufacture of drugs and other controlled substances under Federal regulations.
The Attorney General, working closely with the Administrator of this new agency, would have authority to make needed program adjustments. He would take steps within the Department of Justice to ensure that high priority emphasis is placed on the prosecution and sentencing of drug traffickers following their apprehension by the enforcement organization. He would also have the authority and responsibility for securing the fullest possible cooperation—particularly with respect to collection of drug intelligence—from all Federal departments and agencies which can contribute to the anti-drug work, including the Internal Revenue Service and the Federal Bureau of Investigation.
My proposals would make possible a more effective anti-drug role for the FBI, especially in dealing with the relationship between drug trafficking and organized crime. I intend to see that the resources of the FBI are fully committed to assist in supporting the new Drug Enforcement Administration.
The consolidation effected under Reorganization Plan No. 2 would reinforce the basic law enforcement and criminal justice mission of the Department of Justice. With worldwide drug law enforcement responsibilities no longer divided among several organizations in two different Cabinet departments, more complete and cumulative drug law enforcement intelligence could be compiled. Patterns of international and domestic illicit drug production, distribution, and sale could be more directly compared and interpreted. Case-by-case drug law enforcement activities could be more comprehensively linked, cross-referenced, and coordinated into a single, organic enforcement operation. In short, drug law enforcement officers would be able to spend more time going after the traffickers and less time coordinating with one another.
Such progress could be especially helpful on the international front. Narcotics control action plans, developed under the leadership of the Cabinet Committee on International Narcotics Control, are now being carried out by U.S. officials in cooperation with host governments in 59 countries around the world. This wide-ranging effort to cut off drug supplies before they ever reach U.S. borders or streets is just now beginning to bear fruit. We can enhance its effectiveness, with little disruption of ongoing enforcement activities, by merging both the highly effective narcotics force of overseas Customs agents and the rapidly developing international activities of the Bureau of Narcotics and Dangerous Drugs into the Drug Enforcement Administration. The new agency would work closely with the Cabinet Committee under the active leadership of the U.S. Ambassador in each country where anti-drug programs are underway.
Two years ago, when I established the Special Action Office for Drug Abuse Prevention within the Executive Office of the President, we gained an organization with the necessary resources, breadth, and leadership capacity to begin dealing decisively with the “demand” side of the drug abuse problem—treatment and rehabilitation for those who have been drug victims, and preventive programs for potential drug abusers. This year, by permitting my reorganization proposals to take effect, the Congress can help provide a similar capability on the “supply” side. The proposed Drug Enforcement Administration, working as a team with the Special Action Office, would arm Americans with a potent one-two punch to help us fight back against the deadly menace of drug abuse. I ask full Congressional cooperation in its establishment.
IMPROVING PORT-OF-ENTRY INSPECTIONS
No heroin or cocaine is produced within the United States; domestic availability of these substances results solely from their illegal importation. The careful and complete inspection of all persons and goods coming into the United States is therefore an integral part of effective Federal drug law enforcement.
At the present time, however, Federal responsibility for conducting port-of-entry inspections is awkwardly divided among several Cabinet departments. The principal agencies involved are the Treasury Department’s Bureau of Customs, which inspects goods, and the Justice Department’s Immigration and Naturalization Service, which inspects persons and their papers. The two utilize separate inspection procedures, hold differing views of inspection priorities, and employ dissimilar personnel management practices.
To reduce the possibility that illicit drugs will escape detection at ports-of-entry because of divided responsibility, and to enhance the effectiveness of the Drug Enforcement Administration, the reorganization plan which I am proposing today would transfer to the Secretary of the Treasury all functions currently vested in Justice Department officials to inspect persons, or the documents of persons.
When the plan takes effect, it is my intention to direct the Secretary of the Treasury to use the resources so transferred—including some 1,000 employees of the Immigration and Naturalization Service—to augment the staff and budget of the Bureau of Customs. The Bureau’s primary responsibilities would then include:
—inspection of all persons and goods entering the United States;
—valuation of goods being imported, and assessment of appropriate tariff duties;
—interception of contraband being smuggled into the United States;
—enforcement of U.S. laws governing the international movement of goods, except the investigation of contraband drugs and narcotics; and
—turning over the investigation responsibility for all drug law enforcement cases to the Department of Justice.
The reorganization would thus group most port-of-entry inspection functions in a single Cabinet department. It would reduce the need for much day-to-day interdepartmental coordination, allow more efficient staffing at some field locations, and remove the basis for damaging inter-agency rivalries. It would also give the Secretary of the Treasury the authority and flexibility to meet changing requirements in inspecting the international flow of people and goods. An important by-product of the change would be more convenient service for travellers entering and leaving the country.
For these reasons, I am convinced that inspection activities at U.S. ports-of-entry can more effectively support our drug law enforcement efforts if concentrated in a single agency. The processing of persons at ports-of-entry is too closely interrelated with the inspection of goods to remain organizationally separated from it any longer. Both types of inspections have numerous objectives besides drug law enforcement, so it is logical to vest them in the Treasury Department, which has long had the principal responsibility for port-of-entry inspection of goods, including goods being transported in connection with persons. As long as the inspections are conducted with full awareness of related drug concerns it is neither necessary nor desirable that they be made a responsibility of the primary drug enforcement organization.
DECLARATIONS
After investigation, I have found that each action included in Reorganization Plan No. 2 of 1973 is necessary to accomplish one or more of the purposes set forth in Section 901(a) of Title 5 of the United States Code. In particular, the plan is responsive to the intention of the Congress as expressed in Section 901(a)(1): “to promote better execution of the laws, more effective management of the executive branch and of its agencies and functions, and expeditious administration of the public business;” Section 901(a)(3): “to increase the efficiency of the operations of the Government to the fullest extent practicable;” Section 901(a)(5): “to reduce the number of agencies by consolidating those having similar functions under a single head, and to abolish such agencies or functions as may not be necessary for the efficient conduct of the Government;” and Section 901(a)(6): “to eliminate overlapping and duplication of effort.”
As required by law, the plan has one logically consistent subject matter: consolidation of Federal drug law enforcement activities in a manner designed to increase their effectiveness.
The plan would establish in the Department of Justice a new Administration designated as the Drug Enforcement Administration. The reorganizations provided for in the plan make necessary the appointment and compensation of new officers as specified in Section 5 of the plan. The rates of compensation fixed for these officers would be comparable to those fixed for officers in the executive branch who have similar responsibilities.
While it is not practicable to specify all of the expenditure reductions and other economies which may result from the actions proposed, some savings may be anticipated in administrative costs now associated with the functions being transferred and consolidated.
The proposed reorganization is a necessary step in upgrading the effectiveness of our Nation’s drug law enforcement effort. Both of the proposed changes would build on the strengths of established agencies, yielding maximum gains in the battle against drug abuse with minimum loss of time and momentum in the transition.
I am confident that this reorganization plan would significantly increase the overall efficiency and effectiveness of the Federal Government. I urge the Congress to allow it to become effective.
Richard Nixon.
The White House, March 28, 1973.


REORGANIZATION PLAN NO. 1 OF 1977
42 F.R. 56101, 91 Stat. 1633, as amended Pub. L. 97–195, § 1(c)(5), June 16, 1982, 96 Stat. 115
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, July 15, 1977,11 As amended Sept. 15, 1977. pursuant to the provisions of Chapter 9 of Title 5 of the United States Code.
EXECUTIVE OFFICE OF THE PRESIDENT
Section 1. Redesignation of Domestic Council Staff
The Domestic Council staff is hereby designated the Domestic Policy Staff and shall consist of such staff personnel as are determined by the President to be necessary to assure that the needs of the President for prompt and comprehensive advice are met with respect to matters of economic and domestic policy. The staff shall continue to be headed by an Executive Director who shall be an Assistant to the President, designated by the President, as provided in Section 203 of Reorganization Plan No. 2 of 1970. The Executive Director shall perform such functions as the President may from time to time direct.
Sec. 2. Establishment of an Office of Administration
There is hereby established in the Executive Office of the President the Office of Administration which shall be headed by the President. There shall be a Director of the Office of Administration. The Director shall be appointed by the President and shall serve as chief administrative officer of the Office of Administration. The President is authorized to fix the compensation and duties of the Director.
The Office of Administration shall provide components of the Executive Office of the President with such administrative services as the President shall from time to time direct.
Sec. 3. Abolition of Components
The following components of the Executive Office of the President are hereby abolished:
A. The Domestic Council;
B. The Office of Drug Abuse Policy;
C. The Office of Telecommunications Policy; and
D. The Economic Opportunity Council.
Sec. 4. Appointment of the Assistant Secretary of Commerce for Communications and Information
There shall be in the Department of Commerce an Assistant Secretary for Communications and Information who shall be appointed by the President, by and with the advice and consent of the Senate. [As amended Pub. L. 97–195, § 1(c)(5), June 16, 1982, 96 Stat. 115.]
Sec. 5. Transfers of Functions
The following functions shall be transferred:
A. All functions vested in the Director of the Office of Science and Technology Policy and in the Office of Science and Technology Policy pursuant to sections 205(a)(2), 206 and 209 of the National Science and Technology Policy, Organization, and Priorities Act of 1976 (Public Law 94–282; 90 Stat. 459) [42 U.S.C. 6614(a)(2), 6615 and 6618], are hereby transferred to the Director of the National Science Foundation. The Intergovernmental Science, Engineering, and Technology Advisory Panel, the President’s Committee on Science and Technology, and the Federal Coordinating Council for Science, Engineering and Technology, established in accordance with the provisions of Titles II, III, IV of the National Science and Technology Policy, Organization, and Priorities Act of 1976 [42 U.S.C. 6611 et seq., 6631 et seq., and 6651 et seq.], are hereby abolished, and their functions transferred to the President.
B. Those functions of the Office of Telecommunications Policy and of its Director relating to:
(1) the preparation of Presidential telecommunications policy options including, but not limited to those related to the procurement and management of Federal telecommunications systems, national security, and emergency matters; and
(2) disposition of appeals from assignments of radio frequencies to stations of the United States Government;
are hereby transferred to the President who may delegate such functions within the Executive Office of the President as the President may from time to time deem desirable. All other functions of the Office of Telecommunications Policy and of its Director are hereby transferred to the Secretary of Commerce who shall provide for the performance of such functions.
C. The functions of the Office of Drug Abuse Policy and its Director are hereby transferred to the President, who may delegate such functions within the Executive Office of the President as the President may from time to time deem desirable.
D. The functions of the Domestic Council are hereby transferred to the President, who may delegate such functions within the Executive Office of the President as the President may from time to time deem desirable.
E. Those functions of the Council on Environmental Quality and the Office of Environmental Quality relating to the evaluation provided for by Section 11 of the Federal Nonnuclear Energy Research and Development Act of 1974 (Public Law 93–577, 88 Stat. 1878) [42 U.S.C. 5910], are hereby transferred to the Administrator of the Environmental Protection Agency.
F. Those functions of the Office of Management and Budget and its Director relating to the Committee Management Secretariat (Public Law 92–463, 86 Stat. 770, as amended by Public Law 94–409, 90 Stat. 1247) [see section 7 of the Federal Advisory Committee Act, Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, set out in this Appendix] are hereby transferred to the Administrator of General Services.
G. The functions of the Economic Opportunity Council are hereby transferred to the President, who may delegate such functions within the Executive Office of the President as the President may from time to time deem desirable.
Sec. 6. Incidental Transfers
So much of the personnel, property, records, and unexpended balances of appropriations, allocations and other funds employed, used, held, available, or to be made available in connection with the functions transferred under this Plan, as the Director of the Office of Management and Budget shall determine, shall be transferred to the appropriate department, agency, or component at such time or times as the Director of the Office of Management and Budget shall provide, except that no such unexpended balances transferred shall be used for purposes other than those for which the appropriation was originally made. The Director of the Office of Management and Budget shall provide for terminating the affairs of all agencies abolished herein and for such further measures and dispositions as such Director deems necessary to effectuate the purposes of this Reorganization Plan.
Sec. 7. Effective Date
This Reorganization Plan shall become effective at such time or times on or before April 1, 1978, as the President shall specify, but no sooner than the earliest time allowable under Section 906 of Title 5 of the United States Code.
[For Executive Orders setting effective dates of various provisions of Reorg. Plan No. 1 of 1977 pursuant to section 7 thereof, and further implementing such Reorg. Plan, see notes set out preceding 3 U.S.C. 101.]
Message of the President
To the Congress of the United States:
I herewith transmit my plan for the Reorganization of the Executive Office of the President (EOP), Reorganization Plan No. 1 of 1977. This plan is the first of a series I intend to submit under the reorganization authority vested in me by the Reorganization Act of 1977 (Public Law 95–17) [5 U.S.C. 901–912]. It adheres to the purposes set forth in Section 901(a) of the Act [5 U.S.C. 901(a)].
This plan in conjunction with the other steps I am taking will:
Eliminate seven of the seventeen units now within the EOP and modify the rest. There were 19 units when I took office; the President’s Foreign Intelligence Advisory Board and the Economic Policy Board have already been abolished. Thus with this plan I will have eliminated nine of 19 EOP units.
Reduce EOP staffing by about 250 which includes the White House staff reduction of 134 or 28 percent which I have already ordered.
Improve efficiency by centralizing administrative functions; and
Improve the process by which information is provided for Presidential decisionmaking.
These recommendations arise from a careful, systematic study of the EOP. They are based on the premise that the EOP exists to serve the President and should be structured to meet his needs. They will reduce waste and cost while improving the service the President, and the nation, receive from the EOP.
The EOP now consists of the immediate White House Office, the Vice President’s Office, the Office of Management and Budget, and fourteen other agencies. The EOP has a budget authority of about $80,000,000 and 1,712 full time employees.
The White House Office concentrates on close personal support including policy and political advice and administrative and operational services. The Office of the Vice President provides similar support to him. OMB’s primary mission is to develop and implement the budget; it also carries out a number of management and reorganization activities.
Three EOP units have responsibility for policy development:
National Security Council.
Domestic Council.
Council on International Economic Policy.
The other 11 are more specialized offices that offer analysis and advice, help develop policy in certain areas, or carry out special projects. These are:
Council of Economic Advisers.
Council on Wage and Price Stability.
Office of the Special Representative for Trade Negotiations.
Council on Environmental Quality.
Office of Science and Technology Policy.
Office of Drug Abuse Policy.
Office of Telecommunications Policy.
Intelligence Oversight Board.
Federal Property Council.
Energy Resources Council.
Economic Opportunity Council.
To make the EOP more effective, four steps are necessary:
I. Strengthen management of policy issues.
II. Limit the EOP, wherever possible, to functions directly related to the President’s work.
III. Centralize administrative services.
IV. Reduce size of White House and EOP staffs.
i. strengthen process management of policy issues
Perhaps the most important function of the President’s staff is to make sure he has the wide variety of views and facts he needs to make decisions. By building a more orderly system for collecting information and advice, the President can make sure that he will hear all the views he should—and hear them in time. To better insure that this happens, I am taking the following actions to:
Institute for domestic and economic issues, a system similar to the Presidential Review Memorandum process currently used for National Security issues.
Create a committee of Presidential advisers, chaired by the Vice President, to set priorities among issues and oversee their staffing.
Assure that Presidential decision memoranda on policy issues are coordinated with Cabinet and EOP advisers most involved with the issue.
Consolidate under the Staff Secretary the two current White House paper circulation systems.
Appoint a group of advisers to review the decisionmaking process periodically.
Give the Assistant to the President for Domestic Affairs and Policy clear responsibility for managing the way in which domestic and most economic policy issues are prepared for Presidential decision.
Assign follow-up responsibility for Presidential decisions as follows: immediate follow-up will be handled by the NSC or Domestic Policy Staff most directly involved in the issue; long term follow-up on selected issues will be handled by the Assistant to the President for Intergovernmental Relations.
These actions recognize that the White House and Executive Office staff must use their proximity to the President to insure that the full resources of the government and the public are brought to bear on Presidential decisions in a timely fashion. It is my purpose in instituting these changes to strengthen Cabinet participation in Presidential decisions.
ii. rationalize eop structure by limiting eop, wherever possible, to functions which bear a close relationship to the work of the president
As the President’s principal staff institution, there are several major things the EOP must do:
Provide day-to-day operational support (e.g. scheduling, appointments) and help the President communicate with the public, the Congress, and the press.
Manage the budget and coordinate Administration positions on matters before the Congress.
Manage the Presidential decisionmaking processes efficiently and fairly, and bring the President the widest possible range of opinions.
Help the President: plan and set priorities; monitor and evaluate progress toward achieving the President’s objectives; understand and resolve major conflicts among line subordinates; manage crises, especially in national security matters.
In order to restructure the EOP around these basic functions, the functions of seven units should be discontinued or transferred, and ten units, including the White House Office, should be retained but modified.
Seven units should be discontinued or their functions transferred. These are:
1. Office of Drug Abuse Policy.
2. Office of Telecommunications Policy.
3. Council on International Economic Policy.
4. Federal Property Council.
5. Energy Resources Council.
6. Economic Opportunity Council.
7. Domestic Council.
The functions of the Office of Drug Abuse Policy (ODAP) can be performed by a smaller staff reporting to a Presidential adviser in the EOP. The Office itself will be discontinued.
Much of the work done by the Office of Telecommunications Policy (OTP) can be more effectively performed outside the EOP. It is important that the EOP have the capacity to resolve differences and that the President have immediate advice on telecommunications and information policy, especially on national security, emergency preparedness and privacy issues. This only requires a small staff within EOP. The Office of Management and Budget would take responsibility for Federal telecommunications procurement and management policy and arbitration of interagency disputes about frequency allocation. All other functions except developing Presidential policy options would be transferred to a new office within the Department of Commerce, headed by a new Assistant Secretary for Communications and Information, who will perform many of the functions previously performed by the head of the OTP.
I propose that the Economic Opportunity Council be discontinued; it is dormant and its only active function (preparation of the Catalogue of Federal Domestic Assistance) is being performed by OMB. Three other units are also inactive and should be discontinued: Council on International Economic Policy, the Federal Property Council, and the Energy Resources Council.
The Domestic Council should be abolished. It has rarely functioned as a Council, because it is too large and its membership too diverse to make decisions efficiently. Its functions have been performed entirely by its staff. This Domestic Policy Staff should report to the Assistant to the President for Domestic Affairs and Policy. Under the policy process system described earlier, they should manage the process which coordinates the making of domestic and most economic policy. They should work closely with the Cabinet departments and agencies to insure that the views of the Cabinet and agency heads are brought to the President before decisions are made.
The ten EOP units which will continue with some modification are:
1. White House Office.
2. Office of the Vice President.
3. Office of Management and Budget.
4. Council on Environmental Quality.
5. Council of Economic Advisers.
6. Office of Science and Technology Policy.
7. Office of the Special Representative for Trade Negotiations.
8. National Security Council.
9. Intelligence Oversight Board.
10. Council on Wage and Price Stability.
The operations of the Office of the Vice President reflect the combination of constitutional, statutory, and Presidentially assigned duties that make it unique among EOP units. Because his interests and assignments cover the same range as the President’s, the Vice President requires a staff with expertise in diverse areas. Its basic functions should not be changed. However, I propose that certain support functions—involving accounting, personnel services, and supply—be transferred to a centralized EOP Administrative Unit.
The Office of Management and Budget would remain as a separate entity in the EOP, but some functional changes should be made. Four functions should be transferred from OMB to other parts of the government:
Administration to the new EOP Central Administrative Unit;
Executive Department/Labor Relations (except for Pay Agent, Executive Level Pools, and Legislative Analysis) to the Civil Service Commission;
Advisory Committee Management Secretariat to the General Services Administration;
Statistical Policy (except Forms Clearance) to the Department of Commerce.
I have asked the OMB to reorganize its management arm to emphasize major Presidential initiatives, such as reorganization, program evaluation, paperwork reduction, and regulatory reform.
The Council on Environmental Quality (CEQ) should remain in the EOP as an environmental adviser to the President. The CEQ’s major purpose is to provide an independent assessment of our policies for improving the environment. Toward this end, it will analyze long term trends and conditions in the environment. It will advise OMB on the reorganization of natural resources functions within the Federal Government. The Council will retain the functions it now has under NEPA and Executive Order No. 11514 with the exception of routine review of the adequacy of impact statements and the administrative aspects of their receipt and handling. The EPA will take over CEQ’s evaluation responsibility under the Federal Nonnuclear Energy Research Development Act of 1974 [section 5901 et seq. of Title 42, The Public Health and Welfare]. The CEQ will continue to review and publish the Annual Report on Environmental Quality.
The strength of the Council of Economic Advisers (CEA) lies in its economic analysis of current policy choices. It also presents objective economic data, makes macroeconomic forecasts, and analyzes economic trends and their impact on the national economy. It will continue with a small reduction in staff.
The Office of Science and Technology Policy (OSTP) should retain those science, engineering, and technology functions which can be so useful in helping the President and his advisers make decisions about policy and budget issues. Instead of the Intergovernmental Science, Engineering, and Technology Advisory Panels, the President should rely on an intergovernmental relations working group, chaired by the Science Adviser. The Federal Coordinating Council on Science and Technology should operate as a sub-Cabinet working group chaired by the Science Adviser. The reorganization work of the President’s Committee on Science and Technology would be part of the overall reorganization effort. The responsibility for preparing certain reports should be transferred to the National Science Foundation.
The proposal places manageable limits on OSTP’s broad mandate while emphasizing functions that support the President.
The Office of the Special Representative for Trade Negotiations (STR) is now operating effectively and will be retained essentially as is. With the difficult negotiations now underway in Geneva, the benefits of transferring the STR to another agency are outweighed by the potential reduction in its effectiveness as an international negotiator.
The National Security Council (NSC) will be retained in its present form and its staff slightly reduced.
Intelligence Oversight Board (IOB) should be retained to insure that abuses of the past are not repeated and to emphasize Presidential concerns regarding intelligence issues.
The Council of Wage and Price Stability (COWPS) is a necessary weapon in the continuing fight against inflation and will be retained. To be sure that its work is closely coordinated with the economic analyses performed by the Council of Economic Advisers (CEA), COWPS should be directed by the Chairman of CEA.
iii. centralize administrative functions
About 380 (22 percent) of the full-time, permanent EOP personnel perform administrative support services in EOP units. Most EOP units besides the White House and OMB are too small to provide a full complement of administrative services. They depend on the White House, OMB, GSA, other federal departments, or several of these sources for many of these services. This approach is inefficient; the quality is uneven and the coordination poor. Some services are duplicated, others inconsistently distributed (excess capacity in some units and deficiencies in others), and most too costly.
I propose to combine administrative support operations into a Central Administrative Unit in EOP to provide support in administrative services common to all EOP entities. It should be a separate EOP entity because of the need to assure equal access by all other units.
This consolidation will result in:
Saving of roughly 40 positions and about $1.1 million improved and more innovative services.
A focus for monitoring the efficiency and responsibility of administrative services.
A base for an effective EOP budget/planning system through which the President can manage an integrated EOP rather than a collection of disparate units.
The EOP has never before been organized as a single, unified entity serving the President. It is only by viewing it as a whole that we can improve efficiency through steps like the Central Administrative Unit.
iv. reduce the size of white house and eop staffs
I am reducing the White House staff by 28 percent, from the 485 I inherited from my predecessor to 351. This involves cuts in my policy and administrative staffs as well as transfers to the Central Administrative Unit.
I estimate that this plan and the other steps I am taking will reduce staff levels in the EOP by about 250, from 1,712 full-time permanent positions to about 1,460 and will save the taxpayers at least $6 million.
As in the rest of the government, I will be reluctant to add staff unless necessary to help me do my job better.
I ask that you support me in improving the operations of the Executive Office of the President by approving the attached reorganization plan.
In summary this plan would:
Abolish the Domestic Council and establish a Domestic Policy Staff.
Establish within the EOP a Central Administrative Unit.
Transfer certain functions of the Council on Environmental Quality to the President for redelegation.
Abolish the Office of Drug Abuse Policy and vest functions in the President for redelegation.
Abolish the Office of Telecommunications Policy and transfer functions to the Department of Commerce and to the President for redelegation.
Create an Assistant Secretary of Commerce for Communications and Information.
Vest some Office of Science and Technology Policy functions in the President for redelegation.
Abolish the Economic Opportunity Council and vest those functions in the President for redelegation.
Transfer the Committee Management Secretariat function of the Office of Management and Budget to the President for redelegation.
Make other incidental transfers attendant to those mentioned above.
Each of the changes set forth in the plan accompanying this message is necessary to accomplish one or more of the purposes set forth in Section 901(a) of Title 5 of the United States Code. I have taken care to determine that all functions abolished by the plan are done so only under statutory authority provided by Section 903(b) of Title 5 of the United States Code. The provisions in the plan for the appointment and pay of any head or officer of any agency have been found by me to be necessary.
As we continue our studies of other parts of the Executive Branch, we will find more ways to improve services in the EOP and elsewhere. This plan is only a beginning, but I am confident that it represents a major step toward a more efficient government that will serve the needs of the people and the President well.
Jimmy Carter.
The White House, July 15, 1977.


REORGANIZATION PLAN NO. 2 OF 1977
42 F.R. 62461, 91 Stat. 1636, as amended Pub. L. 101–246, title II, § 204(c), Feb. 16, 1990, 104 Stat. 50; Pub. L. 105–277, div. G, subdiv. A, title XIII, §§ 1334(b), 1336(6), Oct. 21, 1998, 112 Stat. 2681–786, 2681–790; Pub. L. 106–113, div. B, § 1000(a)(7) [div. A, title IV, § 404(a), (c)], Nov. 29, 1999, 113 Stat. 1536, 1501A–446, 1501A–447; Pub. L. 107–77, title IV, § 407(c), Nov. 28, 2001, 115 Stat. 790
Prepared by the President and transmitted to the Senate and House of Representatives in Congress assembled, October 11, 1977,11 Actually transmitted Oct. 12, 1977. pursuant to the provisions of chapter 9 of title 5 of the United States Code.22 As amended Nov. 1, 1977, and Nov. 3, 1977.
INTERNATIONAL COMMUNICATION AGENCY
Section 1. Establishment of the International Communication Agency
[Repealed. Pub. L. 105–277, div. G, title XIII, § 1336(6), Oct. 21, 1998, 112 Stat. 2681–790. Section established the International Communication Agency.]
Sec. 2. Director
[Repealed. Pub. L. 105–277, div. G, title XIII, § 1336(6), Oct. 21, 1998, 112 Stat. 2681–790. Section provided for appointment and responsibilities of Director of the Agency.]
Sec. 3. Deputy Director
[Repealed. Pub. L. 105–277, div. G, title XIII, § 1336(6), Oct. 21, 1998, 112 Stat. 2681–790. Section provided for appointment and duties of Deputy Director of the Agency.]
Sec. 4. Associate Directors
[Repealed. Pub. L. 105–277, div. G, title XIII, § 1336(6), Oct. 21, 1998, 112 Stat. 2681–790. Section provided for appointment, titles, and functions of four Associate Directors of the Agency.]
Sec. 5. Performance of Functions
[Repealed. Pub. L. 105–277, div. G, title XIII, § 1336(6), Oct. 21, 1998, 112 Stat. 2681–790. Section provided for establishment of bureaus, offices, divisions, and other units within the Agency and for performance of functions of the Director within the Agency.]
Sec. 6. Negotiations
[Repealed. Pub. L. 105–277, div. G, title XIII, § 1336(6), Oct. 21, 1998, 112 Stat. 2681–790. Section authorized Director to conduct negotiations with representatives of foreign states or organizations on matters for which responsibility was vested in the Director or in the Agency.]
Sec. 7. Transfer of Functions
(a) There are hereby transferred to the Director all functions vested in the President, the Secretary of State, the Department of State, the Director of the United States Information Agency, and the United States Information Agency pursuant to the following:
(1) the United States Information and Educational Exchange Act of 1948, as amended (22 U.S.C. 1431–1479), except to the extent that any function in sections 302, 401, or 602 [22 U.S.C. 1452, 1456, or 1467] is vested in the President;
(2) the Mutual Educational and Cultural Exchange Act of 1961, as amended (22 U.S.C. 2451–2458a), except for: (A) such functions as are vested by sections 102(b)(6), 102(b)(10), 104(a), 104(e)(1), 104(e)(2), 104(f), 104(g), 105(a), 105(b), 105(c), 106(a), 108 [22 U.S.C. 2452(b)(6), (b)(10), 2454(a), (e)(1), (2), (f), (g), 2455(a), (b), (c), 2456(a), 2458]; (B) to the extent that such functions were assigned to the Secretary of Health, Education and Welfare immediately prior to the effective date of this Reorganization Plan, sections 104(b), 105(d)(2), 105(f), 106(d), and 106(f) [22 U.S.C. 2454(b), 2455(d)(2), (f), 2456(d), (f)]; and (C) to the extent that any function therein is vested in the President or the Secretary of State, sections 106(b) and 106(c) [22 U.S.C. 2456(b), (c)].
(3) Public Law 90–494 (22 U.S.C. 929–932, 1221–1234), to the extent that such functions are vested in the Director of the United States Information Agency;
(4) Sections 522(3), 692(1), and 803(a)(4) of the Foreign Service Act of 1946, as amended (22 U.S.C. 922(3), 1037a(1), and 1063(a)(4)), to the extent such functions are vested in the Director of the United States Information Agency or in the United States Information Agency.
(5) Section 4 of the United States Information Agency Appropriations Authorization Act of 1973, Public Law 93–168 [Nov. 29, 1973, 87 Stat. 689];
(6)(A) Sections 107(b), 204 and 205 of the Foreign Relations Authorization Act, Fiscal Year 1978, Public Law 95–105, 91 Stat. 844 [Aug. 17, 1977]; and (B) to the extent such functions are vested in the Director of the United States Information Agency, section 203 of the Act;
(7) the Center for Cultural and Technical Interchange Between East and West Act of 1960 (22 U.S.C. 2054–2057);
(8) Sections 101(a)(15)(J) and 212(e) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J), 1182(e));
(9) Section 2(a)(1) of Reorganization Plan No. 8 of 1953 (22 U.S.C. 1461 note);
(10) Section 3(a) of the Arts and Artifacts Indemnity Act (20 U.S.C. 972(a));
(11) Section 7 of the Act of June 15, 1951, c. 138, 65 Stat. 71 (50 U.S.C. App. 2316);
(12) Section 9(b) of the National Foundation on the Arts and Humanities Act of 1965 (20 U.S.C. 958(b)), to the extent that such functions are vested in the Secretary of State;
(13) Section 112(a) of the Higher Education Act of 1965 (20 U.S.C. 1009(a)), to the extent such functions are vested in the Department of State;
(14) Section 3(b)(1) of the Woodrow Wilson Memorial Act of 1968 (20 U.S.C. 80f(b)(1));
(15) Section 201 of Public Law 89–665, as amended by section 201(5) of Public Law 94–422 ([former] 16 U.S.C. 470i(a)(9));
(16) The third proviso in the twenty-third unnumbered paragraph of title V of Public Law 95–86 (headed “UNITED STATES INFORMATION AGENCY, SALARIES AND EXPENSES”), 91 Stat. 440–41 [Aug. 2, 1977];
(17) The twentieth unnumbered paragraph of title I of Public Law 95–86 (headed “CENTER FOR CULTURAL AND TECHNICAL INTERCHANGE BETWEEN EAST AND WEST”), 91 Stat. 424;
(18) Sections 4(d)(1)(F), 4(f)(1)(F), 4(g)(1)(F), and 4(h)(1)(F) of the Foreign Service Buildings Act, 1926, as amended (22 U.S.C. 295(d)(1)(F), 295(f)(1)(F), 295(g)(1)(F), and 295(h)(1)(F)); and
(19) Sections 1, 2, and 3 of the Act of July 9, 1949, c. 301, 63 Stat. 408 (22 U.S.C. 2681–2683).
(b) There are hereby transferred to the Director all functions vested in the Assistant Secretary of State for Public Affairs pursuant to Section 2(a) of the John F. Kennedy Center Act (20 U.S.C. 76h(a)).
(c) The Director shall insure that the scholarly integrity and nonpolitical character of educational and cultural exchange activities vested in the Director are maintained.
Sec. 8. Establishment of the United States Advisory Commission on International Communication, Cultural and Educational Affairs
(a) There is hereby established an advisory commission, to be known as the United States Advisory Commission on International Communication, Cultural and Educational Affairs (the “Commission”) [the United States Advisory Commission on Public Diplomacy]. The Commission shall consist of seven members who shall be appointed by the President, by and with the advice and consent of the Senate. The members of the Commission shall represent the public interest and shall be selected from the cross section of educational, communications, cultural, scientific, technical, public service, labor and business and professional backgrounds. Not more than four members shall be from any one political party. The term of each member shall be three years except that of the original seven appointments, two shall be for a term of one year and two shall be for a term of two years. Any member appointed to fill a vacancy occurring prior to the expiration of the term for which a predecessor was appointed shall be appointed for the remainder of such term. Upon the expiration of a member’s term of office, such member may continue to serve until a successor is appointed and has qualified. The President shall designate a member to chair the Commission.
(b) The functions now vested in the United States Advisory Commission on Information and in the United States Advisory Commission on International Educational and Cultural Affairs under sections 601 through 603 and 801(6) of the United States Information and Educational Exchange Act of 1948, as amended (22 U.S.C. 1466–1468, 1471(6)), and under sections 106(b) and 107 of the Mutual Educational and Cultural Exchange Act of 1961, as amended (22 U.S.C. 2456(b), 2457), respectively, are hereby consolidated and vested in the Commission, as follows:
The Commission shall formulate and recommend to the Director, the Secretary of State, and the President policies and programs to carry out the functions vested in the Director or the Agency, and shall appraise the effectiveness of policies and programs of the Agency. The Commission shall submit to the Congress, the President, the Secretary of State and the Director annual reports on programs and activities carried on by the Agency, including appraisals, where feasible, as to the effectiveness of the several programs. The Commission shall also include in such reports such recommendations as shall have been made by the Commission to the Director for effectuating the purposes of the Agency, and the action taken to carry out such recommendations. The Commission may also submit such other reports to the Congress as it deems appropriate, and shall make reports to the public in the United States and abroad to develop a better understanding of and support for the programs conducted by the Agency. The Commission’s reports to the Congress shall include assessments of the degree to which the scholarly integrity and nonpolitical character of the educational and cultural exchange activities vested in the Director have been maintained, and assessments of the attitudes of foreign scholars and governments regarding such activities.
(c) The Commission shall have no authority with respect to the J. William Fulbright Foreign Scholarship Board or the United States National Commission for UNESCO. [As amended Pub. L. 101–246, title II, § 204(c), Feb. 16, 1990, 104 Stat. 50; Pub. L. 105–277, div. G, subdiv. A, title XIII, § 1334(b), Oct. 21, 1998, 112 Stat. 2681–786; Pub. L. 106–113, div. B, § 1000(a)(7) [div. A, title IV, § 404(a), (c)], Nov. 29, 1999, 113 Stat. 1536, 1501A–446, 1501A–447; Pub. L. 107–77, title IV, § 407(c), Nov. 28, 2001, 115 Stat. 790.]
[Section 6553 of Title 22, Foreign Relations and Intercourse, provided that the United States Advisory Commission on Public Diplomacy, established under section 8 of Reorganization Plan Numbered 2 of 1977, set out above, was to continue to exist and operate until Oct. 1, 2005.]
[Any provisions of section 8 of Reorg. Plan No. 2 of 1977 inconsistent with 22 U.S.C. 1469 to no longer have legal effect on Jan. 20, 1989, and prohibition limiting membership of individuals from same political party is repealed, see 22 U.S.C. 1469(d).]
[United States Advisory Commission on International Communication, Cultural and Educational Affairs was redesignated the United States Advisory Commission on Public Diplomacy by 22 U.S.C. 1469.]
Sec. 9. Abolitions and Supersessions
(a) The following are hereby abolished:
(1) The United States Information Agency, including the offices of Director, Deputy Director, Deputy Director (Policy and Plans) (5 U.S.C. 5316(67)), Associate Director (Policy and Plans) (5 U.S.C. 5316(103)), and additional offices created by section 1(d) of Reorganization Plan No. 8 of 1953 (22 U.S.C. 1461 note), of the United States Information Agency, provided that, pending the initial appointment of the Director, Deputy Director and Associate Directors of the Agency their functions shall be performed temporarily, but not for a period in excess of sixty (60) days, by such officers of the Department of State or of the United States Information Agency as the President shall designate;
(2) One of the offices of Assistant Secretary of State provided for in section 1 of the Act of May 26, 1949, c. 143, 63 Stat. 111, as amended (22 U.S.C. 2652), and in section 5315(22) of title 5 of the United States Code;
(3) The United States Advisory Commission on International Educational and Cultural Affairs (22 U.S.C. 2456(b));
(4) The United States Advisory Commission on Information (22 U.S.C. 1466–1468);
(5) All functions vested in or related to the United States Advisory Commission on International Educational and Cultural Affairs and the United States Advisory Commission on Information that are not transferred to the Director by section 7 or consolidated in the Commission by section 8 of this Reorganization Plan;
(6) The Advisory Committee on the Arts, all functions thereof, and all functions relating thereto (22 U.S.C. 2456(c)); and
(7) The functions vested in the Secretary of State by section 3(e) of the Act of August 1, 1956, c. 841, 70 Stat. 890 (22 U.S.C. 2670(e)).
(b) Sections 1, 2(a)(2), 2(b), 2(c)(3), 3, 4, and 5 of Reorganization Plan No. 8 of 1953 (22 U.S.C. 1461 note) are hereby superseded.
Sec. 10. Other Transfers
So much of the personnel, property, records, and unexpended balances of appropriations, allocations and other funds employed, used, held, available, or to be made available in connection with the functions transferred or consolidated by this Reorganization Plan, as the Director of the Office of Management and Budget shall determine, shall be transferred to the appropriate department, agency, or commission at such time or times as the Director of the Office of Management and Budget shall provide, except that no such unexpended balances transferred shall be used for purposes other than those for which the appropriation was originally made. The Director of the Office of Management and Budget shall provide for terminating the affairs of all agencies, commissions, and offices abolished herein and for such further measures and dispositions as such Director deems necessary to effectuate the purposes of this Reorganization Plan.
Sec. 11. Effective Date
This Reorganization Plan shall become effective at such time or times, on or before July 1, 1978, as the President shall specify, but not sooner than the earliest time allowable under section 906 of title 5 of the United States Code.
[For abolition of United States Information Agency (other than Broadcasting Board of Governors and International Broadcasting Bureau), transfer of functions, and treatment of references thereto, see sections 6531, 6532, and 6551 of Title 22, Foreign Relations and Intercourse.]
[Amendment to Reorganization Plan No. 2 of 1977 [set out above] by Pub. L. 105–277 effective Oct. 1, 1999, see section 1301 of Pub. L. 105–277, set out as an Effective Date note under section 6531 of Title 22, Foreign Relations and Intercourse.]
[Pursuant to Ex. Ord. No. 12048, Mar. 27, 1978, 43 F.R. 13361, this Reorg. Plan is effective July 1, 1978.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 2 of 1977 to consolidate certain international communication, educational and cultural, and broadcasting activities of the United States Government. I am acting under the authority vested in me by the Reorganization Act, chapter 9 of title 5 of the United States Code. I am also acting pursuant to section 501 of the Foreign Relations Authorization Act, Fiscal Year 1978 (Public Law 95–105) [Aug. 17, 1977, 91 Stat. 857], which provides that my recommendations for reorganizing these activities be transmitted by October 31, 1977.
This reorganization will consolidate into a new agency, to be known as the Agency for International Communication, the functions now exercised by the State Department’s Bureau of Educational and Cultural Affairs and the United States Information Agency.
The principal aspects of this proposal are:
—The new agency will take over USIA’s international communications programs (including the Voice of America) and the international educational and cultural exchange activities now conducted by the Bureau of Educational and Cultural Affairs.
—The agency’s Director will be the principal advisor on international information and exchange activities to the President, the National Security Council, and the Secretary of State. Under the direction of the Secretary of State, the Director will have primary responsibility within the Government for the conduct of such activities. The Director, the Deputy Director and the Associate Directors of the new agency will be confirmed by the Senate.
—The two commissions that now advise USIA and the Bureau of Educational and Cultural Affairs will be combined into a single seven-member commission. Members of this nonpartisan commission will be chosen from fields related to the agency’s mission. The commissioners will be appointed by the President and confirmed by the Senate.
The purpose of this reorganization is to broaden our informational, educational and cultural intercourse with the world, since this is the major means by which our government can inform others about our country, and inform ourselves about the rest of the world.
The new Agency for International Communication will play a central role in building these two-way bridges of understanding between our people and the other peoples of the world. Only by knowing and understanding each other’s experiences can we find common ground on which we can examine and resolve our differences.
The new agency will have two distinct but related goals:
To tell the world about our society and policies—in particular our commitment to cultural diversity and individual liberty.
To tell ourselves about the world, so as to enrich our own culture as well as to give us the understanding to deal effectively with problems among nations.
As the world becomes more and more interdependent, such mutual understanding becomes increasingly vital. The aim of this reorganization, therefore, is a more effective dialogue among peoples of the earth. Americans—mostly immigrants or the descendants of immigrants—are particularly well suited to enter into such an undertaking. We have already learned much from those who have brought differing values, perspectives and experiences to our shores. And we must continue to learn.
Thus the new agency will lay heavy emphasis on listening to others, so as to learn something of their motivations and aspirations, their histories and cultures.
Several principles guided me in shaping this reorganization plan. Among the most important were:
—Maintaining the integrity of the educational and cultural exchange programs is imperative. To this end, the plan retains the Board of Foreign Scholarships, whose strong leadership has done so much to insure the high quality of the educational exchange program. In addition, I intend to nominate an Associate Director who will be responsible for the administration and supervision of educational and cultural functions consolidated in the new Agency. The responsibilities presently exercised by the Department of State in relation to the Center for Technical and Cultural Interchange Between East and West, Inc., will be transferred to the new agency without alteration.
—Keeping the Voice of America’s news gathering and reporting functions independent and objective. The Voice’s charter, enacted into law in 1976, provides that “VOA news will be accurate, objective, and comprehensive”; that VOA will “present a balanced and comprehensive projection of significant American thought and institutions”; and that VOA will present U.S. policies “clearly and effectively, and will also present responsible discussion and opinion on these policies.” Under this Administration, VOA will be solely responsible for the content of news broadcasts—for there is no more valued coin than candor in the international marketplace of ideas. I also plan to nominate an Associate Director who will be responsible for the administration and supervision of the Voice of America.
—The new agency’s activities must be straightforward, open, candid, balanced, and representative. They will not be given over to the advancement of the views of any one group, any one party or any one Administration. The agency must not operate in a covert, manipulative or propagandistic way.
—Rights of U.S. Information Agency and State Department employees must be respected. In the new agency, their career achievements will be recognized and the best possible use made of their professional skills and abilities.
The Director of the new agency will assess and advise on the impact on worldwide public opinion of American foreign policy decisions. The Agency will coordinate the international information, educational, cultural and exchange programs conducted by the U.S. Government and will be a governmental focal point for private U.S. international exchange programs. It will also play a leading role within the U.S. Government in our efforts to remove barriers to the international exchange of ideas and information.
It is not practicable to specify all of the expenditure reductions and other economies that will result from the proposed reorganization, and therefore I do not do so. The reorganization will result in greater efficiency by unifying in Washington the management of programs which are already administered in a consolidated manner in the field. For example, field officers will no longer report to two separate sets of supervisors and headquarters at home.
This plan abolishes the functions of the Advisory Committee on the Arts authorized by section 106(c) of the Mutual Educational and Cultural Exchange Act of 1961, as amended (22 U.S.C. 2456(c)). Also abolished, as a result of the consolidation of certain functions of the United States Advisory Commission on Information and the United States Advisory Commission on International Educational and Cultural Affairs in the United States Advisory Commission on International Communication, Cultural and Educational Affairs, are the functions authorized by section 603 of the United States Information and Educational Exchange Act of 1948, as amended (22 U.S.C. 1468) (requiring submission by the United States Advisory Commission on Information of a quarterly report to the Director of USIA and a semiannual report to the Congress). The new commission will report annually and at such other times as it deems appropriate (as does the existing Advisory Commission on International Educational and Cultural Affairs). Since appointments of all members of the new commission will be on a nonpartisan basis, as has been the case with the Advisory Commission on International Educational and Cultural Affairs, the requirement of section 602(a) of the U.S. Information and Educational Exchange Act (22 U.S.C. 1467(a)) that not more than three members of the Advisory Commission on Information shall be of the same political party is abolished.
Various obsolete or superseded functions under Reorganization Plan No. 8 of 1953 (22 U.S.C. 1461 note), which created the USIA, are superseded by this plan. Finally, the Plan abolishes a provision authorizing the Secretary of State to pay the expenses of transporting the bodies of participants in exchange programs who die away from home, since State no longer will conduct such programs (22 U.S.C. 2670(e)). All functions abolished by the reorganization are done so in compliance with section 903(b) of title 5 of the United States Code.
After investigation, I have found that this reorganization is necessary to carry out the policy set forth in section 901(a) of title 5 of the United States Code. The provisions in this Plan for the appointment and pay of the Director, Deputy Director, and Associate Directors of the Agency have been found by me to be necessary by reason of the reorganization made by the plan and are at a rate applicable to comparable officers in the executive branch.
In presenting this plan, I ask the support of Congress to strengthen and simplify the machinery by which we carry out these important functions of the United States Government.
Such action will make us better able to project the great variety and vitality of American life to those abroad, and to enrich our own lives with a fuller knowledge of the vitality and variety of other societies.
The new Agency for International Communication will help us demonstrate “a decent respect for the opinions of mankind,” and to deal intelligently with a world awakening to a new spirit of freedom.
Jimmy Carter.
The White House, October 11, 1977.


REORGANIZATION PLAN NO. 1 OF 1978
43 F.R. 19807, 92 Stat. 3781
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, February 23, 1978, pursuant to the provisions of Chapter 9 of Title 5 of the United States Code.
EQUAL EMPLOYMENT OPPORTUNITY
Section 1. Transfer of Equal Pay Enforcement Functions
All functions related to enforcing or administering Section 6(d) of the Fair Labor Standards Act, as amended (29 U.S.C. 206(d)), are hereby transferred to the Equal Employment Opportunity Commission. Such functions include, but shall not be limited to, the functions relating to equal pay administration and enforcement now vested in the Secretary of Labor, the Administrator of the Wage and Hour Division of the Department of Labor, and the Civil Service Commission pursuant to Sections 4(d)(1); 4(f); 9; 11(a), (b), and (c); 16(b) and (c) and 17 of the Fair Labor Standards Act, as amended, (29 U.S.C. 204(d)(1); 204(f); 209; 211(a), (b), and (c); 216(b) and (c) and 217) and Section 10(b)(1) of the Portal-to-Portal Act of 1947, as amended, (29 U.S.C. 259).
Sec. 2. Transfer of Age Discrimination Enforcement Functions
All functions vested in the Secretary of Labor or in the Civil Service Commission pursuant to Sections 2, 4, 7, 8, 9, 10, 11, 12, 13, 14, and 15 of the Age Discrimination in Employment Act of 1967, as amended, (29 U.S.C. 621, 623, 626, 627, 628, 629, 630, 631, 632, 633, and 633a) are hereby transferred to the Equal Employment Opportunity Commission. All functions related to age discrimination administration and enforcement pursuant to Sections 6 and 16 of the Age Discrimination in Employment Act of 1967, as amended, (29 U.S.C. 625 and 634) are hereby transferred to the Equal Employment Opportunity Commission.
Sec. 3. Transfer of Equal Opportunity in Federal Employment Enforcement Functions
(a) All equal opportunity in Federal employment enforcement and related functions vested in the Civil Service Commission pursuant to Section 717(b) and (c) of the Civil Rights Act of 1964, as amended, (42 U.S.C. 2000e–16(b) and (c)), are hereby transferred to the Equal Employment Opportunity Commission.
(b) The Equal Employment Opportunity Commission may delegate to the Civil Service Commission or its successor the function of making a preliminary determination on the issue of discrimination whenever, as a part of a complaint or appeal before the Civil Service Commission on other grounds, a Federal employee alleges a violation of Section 717 of the Civil Rights Act of 1964, as amended, (42 U.S.C. 2000e–16) provided that the Equal Employment Opportunity Commission retains the function of making the final determination concerning such issue of discrimination.
Sec. 4. Transfer of Federal Employment of Handicapped Individuals Enforcement Functions
All Federal employment of handicapped individuals enforcement functions and related functions vested in the Civil Service Commission pursuant to Section 501 of the Rehabilitation Act of 1973 (29 U.S.C. 791) are hereby transferred to the Equal Employment Opportunity Commission. The function of being co-chairman of the Interagency Committee on Handicapped Employees now vested in the Chairman of the Civil Service Commission pursuant to Section 501 is hereby transferred to the Chairman of the Equal Employment Opportunity Commission.
Sec. 5. Transfer of Public Sector 707 Functions
Any function of the Equal Employment Opportunity Commission concerning initiation of litigation with respect to State or local government, or political subdivisions under Section 707 of Title VII of the Civil Rights Act of 1964, as amended, (42 U.S.C. 2000e–6) and all necessary functions related thereto, including investigation, findings, notice and an opportunity to resolve the matter without contested litigation, are hereby transferred to the Attorney General, to be exercised by him in accordance with procedures consistent with said Title VII. The Attorney General is authorized to delegate any function under Section 707 of said Title VII to any officer or employee of the Department of Justice.
Sec. 6. Transfer of Functions and Abolition of the Equal Employment Opportunity Coordinating Council
All functions of the Equal Employment Opportunity Coordinating Council, which was established pursuant to Section 715 of the Civil Rights Act of 1964, as amended, (42 U.S.C. 2000e–14), are hereby transferred to the Equal Employment Opportunity Commission. The Equal Employment Opportunity Coordinating Council is hereby abolished.
Sec. 7. Savings Provision
Administrative proceedings including administrative appeals from the acts of an executive agency (as defined by Section 105 of Title 5 of the United States Code) commenced or being conducted by or against such executive agency will not abate by reason of the taking effect of this Plan. Consistent with the provisions of this Plan, all such proceedings shall continue before the Equal Employment Opportunity Commission otherwise unaffected by the transfers provided by this Plan. Consistent with the provisions of this Plan, the Equal Employment Opportunity Commission shall accept appeals from those executive agency actions which occurred prior to the effective date of this Plan in accordance with law and regulations in effect on such effective date. Nothing herein shall affect any right of any person to judicial review under applicable law.
Sec. 8. Incidental Transfers
So much of the personnel, property, records and unexpended balances of appropriations, allocations and other funds employed, used, held, available, or to be made available in connection with the functions transferred under this Plan, as the Director of the Office of Management and Budget shall determine, shall be transferred to the appropriate department, agency, or component at such time or times as the Director of the Office of Management and Budget shall provide, except that no such unexpended balances transferred shall be used for purposes other than those for which the appropriation was originally made. The Director of the Office of Management and Budget shall provide for terminating the affairs of the Council abolished herein and for such further measures and dispositions as such Director deems necessary to effectuate the purposes of this Reorganization Plan.
Sec. 9. Effective Date
This Reorganization Plan shall become effective at such time or times, on or before October 1, 1979, as the President shall specify, but not sooner than the earliest time allowable under Section 906 of Title 5 of the United States Code.
[Pursuant to Ex. Ord. No. 12106, Dec. 26, 1978, 44 F.R. 1053, the transfer to the Equal Employment Opportunity Commission of certain functions of the Civil Service Commission relating to enforcement of equal employment opportunity programs as provided by sections 1 to 4 of this Reorg. Plan is effective Jan. 1, 1979.]
[Pursuant to Ex. Ord. No. 12144, June 22, 1979, 44 F.R. 37193, sections 1 and 2 of this Reorg. Plan are effective July 1, 1979, except for transfer of functions already effective Jan. 1, 1979, under Ex. Ord. No. 12106 above.]
[Pursuant to Ex. Ord. No. 12068, June 30, 1978, 43 F.R. 28971, section 5 of this Reorg. Plan is effective July 1, 1978.]
[Pursuant to Ex. Ord. No. 12067, June 30, 1978, 43 F.R. 28967, section 6 of this Reorg. Plan is effective July 1, 1978.]
Message of the President
To the Congress of the United States:
I am submitting to you today Reorganization Plan No. 1 of 1978. This Plan makes the Equal Employment Opportunity Commission the principal Federal agency in fair employment enforcement. Together with actions I shall take by Executive Order, it consolidates Federal equal employment opportunity activities and lays, for the first time, the foundation of a unified, coherent Federal structure to combat job discrimination in all its forms.
In 1940 President Roosevelt issued the first Executive Order forbidding discrimination in employment by the Federal government. Since that time the Congress, the courts and the Executive Branch—spurred by the courage and sacrifice of many people and organizations—have taken historic steps to extend equal employment opportunity protection throughout the private as well as public sector. But each new prohibition against discrimination unfortunately has brought with it a further dispersal of Federal equal employment opportunity responsibility. This fragmentation of authority among a number of Federal agencies has meant confusion and ineffective enforcement for employees, regulatory duplication and needless expense for employers.
Fair employment is too vital for haphazard enforcement. My Administration will aggressively enforce our civil rights laws. Although discrimination in any area has severe consequences, limiting economic opportunity affects access to education, housing and health care. I, therefore, ask you to join with me to reorganize administration of the civil rights laws and to begin that effort by reorganizing the enforcement of those laws which ensure an equal opportunity to a job.
Eighteen government units now exercise important responsibilities under statutes, Executive Orders and regulations relating to equal employment opportunity:
The Equal Employment Opportunity Commission (EEOC) enforces Title VII of the Civil Rights Act of 1964 [42 U.S.C. 2000e et seq.], which bans employment discrimination based on race, national origin, sex or religion. The EEOC acts on individual complaints and also initiates private sector cases involving a “pattern or practice” of discrimination.
The Department of Labor and 11 other agencies enforce Executive Order 11246 [set out as a note under 42 U.S.C. 2000e]. This prohibits discrimination in employment on the basis of race, national origin, sex, or religion and requires affirmative action by government contractors. While the Department now coordinates enforcement of this “contract compliance” program, it is actually administered by eleven other departments and agencies. The Department also administers those statutes requiring contractors to take affirmative action to employ handicapped people, disabled veterans and Vietnam veterans.
In addition, the Labor Department enforces the Equal Pay Act of 1963 [29 U.S.C. 206(d)], which prohibits employers from paying unequal wages based on sex, and the Age Discrimination in Employment Act of 1967 [29 U.S.C. 621 et seq.], which forbids age discrimination against persons between the ages of 40 and 65.
The Department of Justice litigates Title VII cases involving public sector employers—State and local governments. The Department also represents the Federal government in lawsuits against Federal contractors and grant recipients who are in violation of Federal nondiscrimination prohibitions.
The Civil Service Commission (CSC) enforces Title VII and all other nondiscrimination and affirmative action requirements for Federal employment. The CSC rules on complaints filed by individuals and monitors affirmative action plans submitted annually by other Federal agencies.
The Equal Employment Opportunity Coordinating Council includes representatives from EEOC, Labor, Justice, CSC and the Civil Rights Commission. It is charged with coordinating the Federal equal employment opportunity enforcement effort and with eliminating overlap and inconsistent standards.
In addition to these major government units, other agencies enforce various equal employment opportunity requirements which apply to specific grant programs. The Department of Treasury, for example, administers the anti-discrimination prohibitions applicable to recipients of revenue sharing funds.
These programs have had only limited success. Some of the past deficiencies include:
—inconsistent standards of compliance;
—duplicative, inconsistent paperwork requirements and investigative efforts;
—conflicts within agencies between their program responsibilities and their responsibility to enforce the civil rights laws;
—confusion on the part of workers about how and where to seek redress;
—lack of accountability.
I am proposing today a series of steps to bring coherence to the equal employment enforcement effort. These steps, to be accomplished by the Reorganization Plan and Executive Orders, constitute an important step toward consolidation of equal employment opportunity enforcement. They will be implemented over the next two years, so that the agencies involved may continue their internal reform.
Its experience and broad scope make the EEOC suitable for the role of principal Federal agency in fair employment enforcement. Located in the Executive Branch and responsible to the President, the EEOC has developed considerable expertise in the field of employment discrimination since Congress created it by the Civil Rights Act of 1964 [42 U.S.C. 2000e–4]. The Commission has played a pioneer role in defining both employment discrimination and its appropriate remedies.
While it has had management problems in past administrations, the EEOC’s new leadership is making substantial progress in correcting them. In the last seven months the Commission has redesigned its internal structures and adopted proven management techniques. Early experience with these procedures indicates a high degree of success in reducing and expediting new cases. At my direction, the Office of Management and Budget is actively assisting the EEOC to ensure that these reforms continue.
The Reorganization Plan I am submitting will accomplish the following:
On July 1, 1978, abolish the Equal Employment Opportunity Coordinating Council (42 U.S.C. 2000e–14) and transfer its duties to the EEOC (no positions or funds shifted).
On October 1, 1978, shift enforcement of equal employment opportunity for Federal employees from the CSC to the EEOC (100 positions and $6.5 million shifted).
On July 1, 1979, shift responsibility for enforcing both the Equal Pay Act and the Age Discrimination in Employment Act from the Labor Department to the EEOC (198 positions and $5.3 million shifted for Equal Pay; 119 positions and $3.5 million for Age Discrimination).
Clarify the Attorney General’s authority to initiate “pattern or practice” suits under Title VII in the public sector.
In addition, I will issue an Executive Order on October 1, 1978, to consolidate the contract compliance program—now the responsibility of Labor and eleven “compliance agencies”—into the Labor Department (1,517 positions and $33.1 million shifted).
These proposed transfers and consolidations reduce from fifteen to three the number of Federal agencies having important equal employment opportunity responsibilities under Title VII of the Civil Rights Act of 1964 and Federal contract compliance provisions.
Each element of my Plan is important to the success of the entire proposal.
By abolishing the Equal Employment Opportunity Coordinating Council and transferring its responsibilities to the EEOC, this plan places the Commission at the center of equal employment opportunity enforcement. With these new responsibilities, the EEOC can give coherence and direction to the government’s efforts by developing strong uniform enforcement standards to apply throughout the government: standardized data collection procedures, joint training programs, programs to ensure the sharing of enforcement related data among agencies, and methods and priorities for complaint and compliance reviews. Such direction has been absent in the Equal Employment Opportunity Coordinating Council.
It should be stressed, however, that affected agencies will be consulted before EEOC takes any action. When the Plan has been approved, I intend to issue an Executive Order which will provide for consultation, as well as a procedure for reviewing major disputed issues within the Executive Office of the President. The Attorney General’s responsibility to advise the Executive Branch on legal issues will also be preserved.
Transfer of the Civil Service Commission’s equal employment opportunity responsibilities to EEOC is needed to ensure that: (1) Federal employees have the same rights and remedies as those in the private sector and in State and local government; (2) Federal agencies meet the same standards as are required of other employers; and (3) potential conflicts between an agency’s equal employment opportunity and personnel management functions are minimized. The Federal government must not fall below the standard of performance it expects of private employers.
The Civil Service Commission has in the past been lethargic in enforcing fair employment requirements within the Federal government. While the Chairman and other Commissioners I have appointed have already demonstrated their personal commitment to expanding equal employment opportunity, responsibility for ensuring fair employment for Federal employees should rest ultimately with the EEOC.
We must ensure that the transfer in no way undermines the important objectives of the comprehensive civil service reorganization which will be submitted to Congress in the near future. When the two plans take effect, I will direct the EEOC and the CSC to coordinate their procedures to prevent any duplication and overlap.
The Equal Pay Act now administered by the Labor Department, prohibits employers from paying unequal wages based on sex. Title VII of the Civil Rights Act, which is enforced by EEOC, contains a broader ban on sex discrimination. The transfer of Equal Pay responsibility from the Labor Department to the EEOC will minimize overlap and centralize enforcement of statutory prohibitions against sex discrimination in employment.
The transfer will strengthen efforts to combat sex discrimination. Such efforts would be enhanced still further by passage of the legislation pending before you, which I support, that would prohibit employers from excluding women disabled by pregnancy from participating in disability programs.
There is now virtually complete overlap in the employers, labor organizations, and employment agencies covered by Title VII and by the Age Discrimination in Employment Act. This overlap is burdensome to employers and confusing to victims of discrimination. The proposed transfer of the age discrimination program from the Labor Department to the EEOC will eliminate the duplication.
The Plan I am proposing will not affect the Attorney General’s responsibility to enforce Title VII against State or local governments or to represent the Federal government in suits against Federal contractors and grant recipients. In 1972, the Congress determined that the Attorney General should be involved in suits against State and local governments. This proposal reinforces that judgment and clarifies the Attorney General’s authority to initiate litigation against State or local governments engaged in a “pattern or practice” of discrimination. This in no way diminishes the EEOC’s existing authority to investigate complaints filed against State or local governments and, where appropriate, to refer them to the Attorney General. The Justice Department and the EEOC will cooperate so that the Department sues on valid referrals, as well as on its own “pattern or practice” cases.
A critical element of my proposals will be accomplished by Executive Order rather than by the Reorganization Plan. This involves consolidation in the Labor Department of the responsibility to ensure that Federal contractors comply with Executive Order 11246. Consolidation will achieve the following: promote consistent standards, procedures, and reporting requirements; remove contractors from the jurisdiction of multiple agencies; prevent an agency’s equal employment objectives from being outweighed by its procurement and construction objectives; and produce more effective law enforcement through unification of planning, training and sanctions. By 1981, after I have had an opportunity to review the manner in which both the EEOC and the Labor Department are exercising their new responsibilities, I will determine whether further action is appropriate.
Finally, the responsibility for enforcing grant-related equal employment provisions will remain with the agencies administering the grant programs. With the EEOC acting as coordinator of Federal equal employment programs, we will be able to bring overlap and duplication to a minimum. We will be able, for example, to see that a university’s employment practices are not subject to duplicative investigations under both Title IX of the Education Amendments of 1972 [section 1681 et seq. of Title 20, Education] and the contract compliance program. Because of the similarities between the Executive Order program and those statutes requiring Federal contractors to take affirmative action to employ handicapped individuals and disabled and Vietnam veterans, I have determined that enforcement of these statutes should remain in the Labor Department.
Each of the changes set forth in the Reorganization Plan accompanying this message is necessary to accomplish one or more of the purposes set forth in Section 901(a) of Title 5 of the United States Code. I have taken care to determine that all functions abolished by the Plan are done only under the statutory authority provided by Section 903(b) of Title 5 of the United States Code.
I do not anticipate that the reorganizations contained in this Plan will result in any significant change in expenditures. They will result in a more efficient and manageable enforcement program.
The Plan I am submitting is moderate and measured. It gives the Equal Employment Opportunity Commission—an agency dedicated solely to this purpose—the primary Federal responsibility in the area of job discrimination, but it is designed to give this agency sufficient time to absorb its new responsibilities. This reorganization will produce consistent agency standards, as well as increased accountability. Combined with the intense commitment of those charged with these responsibilities, it will become possible for us to accelerate this Nation’s progress in ensuring equal job opportunities for all our people.
Jimmy Carter.
The White House, February 23, 1978.
Reorganization Plans No. 1 and 2 of 1978 Superseded by Civil Service Reform Act of 1978
Pub. L. 95–454, title IX, § 905, Oct. 13, 1978, 92 Stat. 1224, provided that: “Any provision in either Reorganization Plan Numbered 1 [set out above] or 2 [set out below] of 1978 inconsistent with any provision in this Act [see Tables for classification] is hereby superseded.”


REORGANIZATION PLAN NO. 2 OF 1978
43 F.R. 36037, 92 Stat. 3783
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, May 23, 1978,11 As amended July 11, 1978. pursuant to the provisions of Chapter 9 of Title 5 of the United States Code.
PART I. OFFICE OF PERSONNEL MANAGEMENT
Section 101. Establishment of the Office of Personnel Management and its Director and Other Matters
There is hereby established as an independent establishment in the Executive Branch, the Office of Personnel Management (the “Office”). The head of the Office shall be the Director of the Office of Personnel Management (the “Director”), who shall be appointed by the President, by and with the advice and consent of the Senate, and shall be compensated at the rate now or hereafter provided for level II of the Executive Schedule [5 U.S.C. 5313]. The position referred to in 5 U.S.C. 5109(b) is hereby abolished.
Sec. 102. Transfer of Functions
Except as otherwise specified in this Plan, all functions vested by statute in the United States Civil Service Commission, or the Chairman of said Commission, or the Boards of Examiners established by 5 U.S.C. 1105 are hereby transferred to the Director of the Office of Personnel Management.
Sec. 103. Deputy Director and Associate Directors
(a) There shall be within the Office a Deputy Director who shall be appointed by the President by and with the advice and consent of the Senate and who shall be compensated at the rate now or hereafter provided for level III of the Executive Schedule [5 U.S.C. 5314]. The Deputy Director shall perform such functions as the Director may from time to time prescribe and shall act as Director during the absence or disability of the Director or in the event of a vacancy in the Office of the Director.
(b) There shall be within the Office not more than five Associate Directors, who shall be appointed by the Director in the excepted service, shall have such titles as the Director shall from time to time determine, and shall receive compensation at the rate now or hereafter provided for level IV of the Executive Schedule [5 U.S.C. 5315].
Sec. 104. Functions of the Director
The functions of the Director shall include, but not be limited to, the following:
(a) Aiding the President, as the President may request, in preparing such rules as the President prescribes, for the administration of civilian employment now within the jurisdiction of the United States Civil Service Commission;
(b) Advising the President, as the President may request, on any matters pertaining to civilian employment now within the jurisdiction of the United States Civil Service Commission;
(c) Executing, administering and enforcing the Civil Service rules and regulations of the President and the Office and the statutes governing the same, and other activities of the Office including retirement and classification activities except to the extent such functions remain vested in the Merit Systems Protection Board pursuant to Section 202 of this Plan, or are transferred to the Special Counsel pursuant to Section 204 of this Plan. The Director shall provide the public, where appropriate, a reasonable opportunity to comment and submit written views on the implementation and interpretation of such rules and regulations;
(d) Conducting or otherwise providing for studies and research for the purpose of assuring improvements in personnel management, and recommending to the President actions to promote an efficient Civil Service and a systematic application of the merit system principles, including measures relating to the selection, promotion, transfer, performance, pay, conditions of service, tenure, and separations of employees; and
(e) Performing the training responsibilities now performed by the United States Civil Service Commission as set forth in 5 U.S.C. Chapter 41.
Sec. 105. Authority To Delegate Functions
The Director may delegate, from time to time, to the head of any agency employing persons in the competitive service, the performance of all or any part of those functions transferred under this Plan to the Director which relate to employees, or applicants for employment, of such agency.
PART II. MERIT SYSTEMS PROTECTION BOARD
Sec. 201. Merit Systems Protection Board
(a) The United States Civil Service Commission is hereby redesignated the Merit Systems Protection Board. The Commissioners of the United States Civil Service Commission are hereby redesignated as members of the Merit Systems Protection Board (the “Board”).
(b) The Chairman of the Board shall be its chief executive and administrative officer. The position of Executive Director, established by 5 U.S.C. 1103(d), is hereby abolished.
Sec. 202. Functions of the Merit Systems Protection Board and Related Matters
(a) There shall remain with the Board the hearing, adjudication, and appeals functions of the United States Civil Service Commission specified in 5 U.S.C. 1104(b)(4) (except hearings, adjudications and appeals with respect to examination ratings), and also found in the following statutes:
(i) 5 U.S.C. 1504–1507, 7325, 5335, 7521, 7701 and 8347(d);
(ii) 38 U.S.C. 2023.
(b) There shall remain with the Board the functions vested in the United States Civil Service Commission, or its Chairman, pursuant to 5 U.S.C. 1104(a)(5) and (b)(4) to enforce decisions rendered pursuant to the authorities described in Subsection (a) of this Section.
(c) Any member of the Board may request from the Director, in connection with a matter then pending before the Board for adjudication, an advisory opinion concerning interpretation of rules, regulations, or other policy directives promulgated by the Office of Personnel Management.
(d) Whenever the interpretation or application of a rule, regulation, or policy directive of the Office of Personnel Management is at issue in any hearing, adjudication, or appeal before the Board, the Board shall promptly notify the Director, and the Director shall have the right to intervene in such proceedings.
(e) The Board shall designate individuals to chair performance rating boards established pursuant to 5 U.S.C. 4305.
(f) The Chairman of the Board shall designate representatives to chair boards of review established pursuant to 5 U.S.C. 3383(b).
(g) The Board may from time to time conduct special studies relating to the Civil Service, and to other merit systems in the Executive Branch and report to the President and the Congress whether the public interest in a workforce free of personnel practices prohibited by law or regulations is being adequately protected. In carrying out this function the Board shall make such inquiries as may be necessary, and, to the extent permitted by law, shall have access to personnel records or information collected by the Office of Personnel Management and may require additional reports from other agencies as needed. The Board shall make such recommendations to the President and the Congress as it deems appropriate.
(h) The Board may delegate the performance of any of its administrative functions to any officer or employee of the Board.
(i) The Board shall have the authority to prescribe such regulations as may be necessary for the performance of its functions. The Board shall not issue advisory opinions. The Board may issue rules and regulations, consistent with statutory requirements, defining its review procedures, including the time limits within which an appeal must be filed and the rights and responsibilities of the parties to an appeal. All regulations of the Board shall be published in the Federal Register.
Sec. 203. Savings Provision
The Board shall accept appeals from agency actions effected prior to the effective date of this Plan. On the effective date of Part II of this Plan, proceedings then before the Federal Employee Appeals Authority shall continue before the Board; proceedings then before the Appeals Review Board and proceedings then before the United States Civil Service Commission on appeal from decisions of the Appeals Review Board shall continue before the Board; other employee appeals before boards or other bodies pursuant to law or regulation shall continue to be processed pursuant to those laws or regulations. Nothing in this section shall affect the right of a Federal employee to judicial review under applicable law.
Sec. 204. The Special Counsel
(a) There shall be a Special Counsel to the Board appointed for a term of four years by the President by and with the advice and consent of the Senate, who shall be compensated as now or hereafter provided for level IV of the Executive Schedule [5 U.S.C. 5315].
(b) There are hereby transferred to the Special Counsel all functions with respect to investigations relating to violations of 5 U.S.C. Chapter 15; 5 U.S.C. Subchapter III of Chapter 73 (Political Activities); and 5 U.S.C. 552(a)(4)(F) (public information).
(c) The Special Counsel may investigate, pursuant to 5 U.S.C. 1303, allegations of personnel practices which are prohibited by law or regulation.
(d) When in the judgment of the Special Counsel, such personnel practices exist, he shall report his findings and recommendations to the Chairman of the Merit Systems Protection Board, the agency affected, and to the Office of Personnel Management, and may report such findings to the President.
(e) When in the judgment of the Special Counsel, the results of an investigation would warrant the taking of disciplinary action against an employee who is within the jurisdiction of the Board, the Special Counsel shall prepare charges against such employee and present them with supporting documentation to the Board. Evidence supporting the need for disciplinary action against a Presidential appointee shall be submitted by the Special Counsel to the President.
(f) The Special Counsel may appoint personnel necessary to assist in the performance of his functions.
(g) The Special Counsel shall have the authority to prescribe rules and regulations relating to the receipt and investigation of matters under his jurisdiction. Such regulations shall be published in the Federal Register.
(h) The Special Counsel shall not issue advisory opinions.
PART III. FEDERAL LABOR RELATIONS AUTHORITY
Sec. 301. Establishment of the Federal Labor Relations Authority
(a) There is hereby established, as an independent establishment in the Executive Branch, the Federal Labor Relations Authority (the “Authority”). The Authority shall be composed of three members, one of whom shall be Chairman, not more than two of whom may be adherents of the same political party, and none of whom may hold another office or position in the Government of the United States except where provided by law or by the President.
(b) Members of the Authority shall be appointed by the President, by and with the advice and consent of the Senate. The President shall designate one member to serve as Chairman of the Authority, who shall be compensated at the rate now or hereafter provided for level III of the Executive Schedule [5 U.S.C. 5314]. The other members shall be compensated at the rate now or hereafter provided for level IV of the Executive Schedule [5 U.S.C. 5315].
(c) The initial members of the Authority shall be appointed as follows: one member for a term of two years; one member for a term of three years; and the Chairman for a term of four years. Thereafter, each member shall be appointed for a term of four years. An individual chosen to fill a vacancy shall be appointed for the unexpired term of the member replaced.
(d) The Authority shall make an annual report on its activities to the President for transmittal to Congress.
Sec. 302. Establishment of the General Counsel of the Authority
There shall be a General Counsel of the Authority, who shall be appointed by the President, by and with the advice and consent of the Senate for a term of four years, and who shall be compensated at the rate now or hereafter provided for level V of the Executive Schedule [5 U.S.C. 5316]. The General Counsel shall perform such duties as the Authority shall from time to time prescribe, including but not limited to the duty of determining and presenting facts required by the Authority in order to decide unfair labor practice complaints.
Sec. 303. The Federal Service Impasses Panel
The Federal Service Impasses Panel, established under Executive Order 11491, as amended [set out under 5 U.S.C. 7101], (the “Panel”) shall continue, and shall be a distinct organizational entity within the Authority.
Sec. 304. Functions
Subject to the provisions of Section 306, the following functions are hereby transferred:
(a) To the Authority—
(1) The functions of the Federal Labor Relations Council pursuant to Executive Order 11491, as amended [set out under 5 U.S.C. 7101];
(2) The functions of the Civil Service Commission under Sections 4(a) and 6(e) of Executive Order 11491, as amended;
(3) The functions of the Assistant Secretary of Labor for Labor-Management Relations, under Executive Order 11491, as amended, except for those functions related to alleged violations of the standards of conduct for labor organizations pursuant to Section 6(a)(4) of said Executive Order; and,
(b) to the Panel—the functions and authorities of the Federal-Service Impasses Panel, pursuant to Executive Order 11491, as amended.
Sec. 305. Authority Decisions
The decisions of the Authority on any matter within its jurisdiction shall be final and not subject to judicial review.
Sec. 306. Other Provisions
Unless and until modified, revised, or revoked, all policies, regulations, and procedures established, and decisions issued, under Executive Order 11491, as amended [set out under 5 U.S.C. 7101], shall remain in full force and effect. There is hereby expressly reserved to the President the power to modify the functions transferred to the Federal Labor Relations Authority and the Federal Service Impasses Panel pursuant to Section 304 of this Plan.
Sec. 307. Savings Provision
All matters which relate to the functions transferred by Section 304 of this Plan, and which are pending on the effective date of the establishment of the Authority before the Federal Labor Relations Council, the Vice Chairman of the Civil Service Commission, or the Assistant Secretary of Labor for Labor-Management Relations shall continue before the Authority under such rules and procedures as the Authority shall prescribe. All such matters pending on the effective date of the establishment of the Authority before the Panel, shall continue before the Panel under such rules and procedures as the Panel shall prescribe.
PART IV. GENERAL PROVISIONS
Sec. 401. Incidental Transfer
So much of the personnel, property, records, and unexpended balances of appropriations, allocations and other funds employed, used, held, available, or to be made available in connection with the functions transferred under this Plan, as the Director of the Office of Management and Budget shall determine, shall be transferred to the appropriate agency, or component at such time or times as the Director of the Office of Management and Budget shall provide, except that no such unexpended balances transferred shall be used for purposes other than those for which the appropriation was originally made. The Director of the Office of Management and Budget shall provide for terminating the affairs of any agencies abolished herein and for such further measures and dispositions as such Director deems necessary to effectuate the purposes of this Reorganization Plan.
Sec. 402. Interim Officers
(a) The President may authorize any persons who, immediately prior to the effective date of this Plan, held positions in the Executive Branch of the Government, to act as Director of the Office of Personnel Management, the Deputy Director of the Office of Personnel Management, the Special Counsel, the Chairman and other members of the Federal Labor Relations Authority, the Chairman and other members of the Federal Service Impasses Panel, or the General Counsel of the Authority, until those offices are for the first time filled pursuant to the provisions of this Reorganization Plan or by recess appointment, as the case may be.
(b) The President may authorize any such person to receive the compensation attached to the Office in respect of which that person so serves, in lieu of other compensation from the United States.
Sec. 403. Effective Date
The provisions of this Reorganization Plan shall become effective at such time or times, on or before January 1, 1979, as the President shall specify, but not sooner than the earliest time allowable under Section 906 of Title 5, United States Code.
[Pursuant to Ex. Ord. No. 12107, Dec. 28, 1978, 44 F.R. 1055, this Reorg. Plan is generally effective Jan. 1, 1979.]
Message of the President
To the Congress of the United States:
On March 2nd I sent to Congress a Civil Service Reform proposal to enable the Federal government to improve its service to the American people.
Today I am submitting another part of my comprehensive proposal to reform the Federal personnel management system through Reorganization Plan No. 2 of 1978. The plan will reorganize the Civil Service Commission and thereby create new institutions to increase the effectiveness of management and strengthen the protection of employee rights.
The Civil Service Commission has acquired inherently conflicting responsibilities: to help manage the Federal Government and to protect the rights of Federal employees. It has done neither job well. The Plan would separate the two functions.
office of personnel management
The positive personnel management tasks of the government—such as training, productivity programs, examinations, and pay and benefits administration—would be the responsibility of an Office of Personnel Management. Its Director, appointed by the President and confirmed by the Senate, would be responsible for administering Federal personnel matters except for Presidential appointments. The Director would be the government’s principal representative in Federal labor relations matters.
merit systems protection board
The adjudication and prosecution responsibilities of the Civil Service Commission will be performed by the Merit Systems Protection Board. The Board will be headed by a bipartisan panel of three members appointed to six-year, staggered terms. This Board would be the first independent and institutionally impartial Federal agency solely for the protection of Federal employees.
The Plan will create, within the Board, a Special Counsel to investigate and prosecute political abuses and merit system violations. Under the civil service reform legislation now being considered by the Congress, the Counsel would have power to investigate and prevent reprisals against employees who report illegal acts—the so-called “whistleblowers.” The Council would be appointed by the President and confirmed by the Senate.
federal labor relations authority
An Executive Order now vests existing labor-management relations in a part-time Federal Labor-Relations Council, comprised of three top government managers; other important functions are assigned to the Assistant Secretary of Labor for Labor-Management Relations. This arrangement is defective because the Council members are part-time, they come exclusively from the ranks of management and their jurisdiction is fragmented.
The Plan I submit today would consolidate the central policymaking functions in labor-management relations now divided between the Council and the Assistant Secretary into one Federal Labor Relations Authority. The Authority would be composed of three full-time members appointed by the President with the advice and consent of the Senate. Its General Counsel, also appointed by the President and confirmed by the Senate, would present unfair labor practice complaints. The Plan also provides for the continuance of the Federal Service Impasses Panel within the Authority to resolve negotiating impasses between Federal employee unions and agencies.
The cost of replacing the Civil Service Commission can be paid by our present resources. The reorganization itself would neither increase nor decrease the costs of personnel management throughout the government. But taken together with the substantive reforms I have proposed, this Plan will greatly improve the government’s ability to manage programs, speed the delivery of Federal services to the public, and aid in executing other reorganizations I will propose to the Congress, by improving Federal personnel management.
Each of the provisions of this proposed reorganization would accomplish one or more of the purposes set forth in 5 U.S.C. 901(a). No functions are abolished by the Plan, but the offices referred to in 5 U.S.C. 5109(b) and 5 U.S.C. 1103(d) are abolished. The portions of the Plan providing for the appointment and pay for the head and one or more officers of the Office of Personnel Management, the Merit Systems Protection Board, the Federal Labor Relations Authority and the Federal Service Impasses Panel, are necessary to carry out the reorganization. The rates of compensation are comparable to those for similar positions within the Executive Branch.
I am confident that this Plan and the companion civil service reform legislation will both lead to more effective protection of Federal employees’ legitimate rights and a more rewarding workplace. At the same time the American people will benefit from a better managed, more productive and more efficient Federal Government.
Jimmy Carter.
The White House, May 23, 1978.


REORGANIZATION PLAN NO. 3 OF 1978
43 F.R. 41943, 92 Stat. 3788
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, June 19, 1978, pursuant to the provisions of Chapter 9 of Title 5 of the United States Code.
PART I. FEDERAL EMERGENCY MANAGEMENT AGENCY
Sec. 101. Establishment of the Federal Emergency Management Agency
There is hereby established as an independent establishment in the Executive Branch, the Federal Emergency Management Agency (the “Agency”).
Sec. 102. The Director
The Agency shall be headed by a Director, who shall be appointed by the President, by and with the advice and consent of the Senate, and shall be compensated at the rate now or hereafter prescribed by law for level II of the Executive Schedule [5 U.S.C. 5313].
Sec. 103. The Deputy Director
There shall be within the Agency a Deputy Director, who shall be appointed by the President, by and with the advice and consent of the Senate, and shall be compensated at the rate now or hereafter prescribed by law for level IV of the Executive Schedule [5 U.S.C. 5315]. The Deputy Director shall perform such functions as the Director may from time to time prescribe and shall act as Director during the absence or disability of the Director or in the event of a vacancy in the Office of the Director.
Sec. 104. Associate Directors
There shall be within the Agency not more than four Associate Directors, who shall be appointed by the President, by and with the advice and consent of the Senate, two of whom shall be compensated at the rate now or hereafter prescribed by law for level IV of the Executive Schedule [5 U.S.C. 5315], one of whom shall be compensated at the rate now or hereafter prescribed by law for level V of the Executive Schedule [5 U.S.C. 5316] and one of whom shall be compensated at the rate now or hereafter prescribed by law for GS–18 of the General Schedule [set out under 5 U.S.C. 5332]. The Associate Directors shall perform such functions as the Director may from time to time prescribe.
Sec. 105. Regional Directors
There shall be within the Agency ten regional directors who shall be appointed by the Director in the excepted service and shall be compensated at the rate now or hereafter prescribed by law for GS–16 of the General Schedule [set out under 5 U.S.C. 5332].
Sec. 106. Performance of Functions
The Director may establish bureaus, offices, divisions, and other units within the Agency. The Director may from time to time make provision for the performance of any function of the Director by any officer, employee, or unit of the Agency.
PART II. TRANSFER OF FUNCTIONS
Sec. 201. Fire Prevention
There are hereby transferred to the Director all functions vested in the Secretary of Commerce, the Administrator and Deputy Administrator of the National Fire Prevention and Control Administration, and the Superintendent of the National Academy for Fire Prevention and Control pursuant to the Federal Fire Prevention and Control Act of 1974, as amended, (15 U.S.C. 2201 through 2219); exclusive of the functions set forth at Sections 18 and 23 of the Federal Fire Prevention and Control Act (15 U.S.C. 278(f) and 1511).
Sec. 202. Flood and Other Matters
There are hereby transferred to the Director all functions vested in the Secretary of Housing and Urban Development pursuant to the National Flood Insurance Act of 1968, as amended, and the Flood Disaster Protection Act of 1973, as amended, (42 U.S.C. 2414 and 42 U.S.C. 4001 through 4128), and Section 1 of the National Insurance Development Act of 1975, as amended, (89 Stat. 68) [set out as a note under 12 U.S.C. 1749bbb].
Sec. 203. Emergency Broadcast System
There are hereby transferred to the Director all functions concerning the Emergency Broadcast System, which were transferred to the President and all such functions transferred to the Secretary of Commerce, by Reorganization Plan Number 1.
PART III. GENERAL PROVISIONS
Sec. 301. Transfer and Abolishment of Agencies and Officers
The National Fire Prevention and Control Administration and the National Academy for Fire Prevention and Control and the positions of Administrator of said Administration and Superintendent of said Academy are hereby transferred to the Agency. The position of Deputy Administrator of said Administration (established by 15 U.S.C. 2204(c)) is hereby abolished.
Sec. 302. Incidental Transfers
So much of the personnel, property, records, and unexpended balances of appropriations, allocations and other funds employed, used, held, available, or to be made available in connection with the functions transferred under this Plan, as the Director of the Office of Management and Budget shall determine, shall be transferred to the appropriate agency, or component at such time or times as the Director of the Office of Management and Budget shall provide, except that no such unexpended balances transferred shall be used for purposes other than those for which the appropriation was originally made. The Director of the Office of Management and Budget shall provide for terminating the affairs of any agencies abolished herein and for such further measures and dispositions as such Director deems necessary to effectuate the purposes of this Reorganization Plan.
Sec. 303. Interim Officers
The President may authorize any persons who, immediately prior to the effective date of this Plan, held positions in the Executive Branch to which they were appointed by and with the advice and consent of the Senate, to act as Director, Deputy Director, and Associate Directors of the Agency, until those offices are for the first time filled pursuant to the provisions of this Reorganization Plan or by recess appointment, as the case may be. The President may authorize any such person to receive the compensation attached to the office in respect of which that person so serves, in lieu of other compensation from the United States.
Sec. 304. Effective Date
The provisions of this Reorganization Plan shall become effective at such time or times, on or before April 1, 1979, as the President shall specify, but not sooner than the earliest time allowable under Section 906 of Title 5, United States Code.
[Pursuant to Ex. Ord. 12127, Mar. 31, 1979, 44 F.R. 19367, this Reorg. Plan is effective Apr. 1, 1979].
Message of the President
To the Congress of the United States:
Today I am transmitting Reorganization Plan No. 3 of 1978. The plan improves Federal emergency management and assistance. By consolidating emergency preparedness, mitigation and response activities, it cuts duplicative administrative costs and strengthens our ability to deal effectively with emergencies.
The plan, together with changes I will make through Executive action, would merge five agencies from the Departments of Defense, Commerce, HUD, and GSA into one new agency.
For the first time, key emergency management and assistance functions would be unified and made directly accountable to the President and Congress. This will reduce pressures for increased costs to serve similar goals.
The present situation has severely hampered Federal support of State and local emergency organizations and resources, which bear the primary responsibility for preserving life and property in times of calamity. This reorganization has been developed in close cooperation with State and local governments.
If approved by the Congress, the plan will establish the Federal Emergency Management Agency, whose Director shall report directly to the President. The National Fire Prevention and Control Administration (in the Department of Commerce), the Federal Insurance Administration (in the Department of Housing and Urban Development), and oversight responsibility for the Federal Emergency Broadcast System (now assigned in the Executive Office of the President) would be transferred to the Agency. The Agency’s Director, its Deputy Director, and its five principal program managers would be appointed by the President with the advice and consent of the Senate.
If the plan takes effect, I will assign to the Federal Emergency Management Agency all authorities and functions vested by law in the President and presently delegated to the Defense Civil Preparedness Agency (in the Department of Defense). This will include certain engineering and communications support functions for civil defense now assigned to the U.S. Army.
I will also transfer to the new Agency all authorities and functions under the Disaster Relief Acts of 1970 and 1974 [42 U.S.C. 4401 et seq. and 5121 et seq.] now delegated to the Federal Disaster Assistance Administration in the Department of Housing and Urban Development.
I will also transfer all Presidential authorities and functions now delegated to the Federal Preparedness Agency in the General Services Administration, including the establishment of policy for the national stockpile. The stockpile disposal function, which is stat­utorily assigned to the General Services Administration, would remain there. Once these steps have been taken by Executive Order, these three agencies would be abolished.
Several additional transfers of emergency preparedness and mitigation functions would complete the consolidation. These include:
Oversight of the Earthquake Hazards Reduction Program, under Public Law 95–124 [42 U.S.C. 7701 et seq.], now carried out by the Office of Science and Technology Policy in the Executive Office of the President.
Coordination of Federal activities to promote dam safety, carried by the same Office.
Responsibility for assistance to communities in the development of readiness plans for severe weather-related emergencies, including floods, hurricanes, and tornadoes.
Coordination of natural and nuclear disaster warning systems.
Coordination of preparedness and planning to reduce the consequences of major terrorist incidents. This would not alter the present responsibility of the executive branch for reacting to the incidents themselves.
This reorganization rests on several fundamental principles:
First, Federal authorities to anticipate, prepare for, and respond to major civil emergencies should be supervised by one official responsible to the President and given attention by other officials at the highest levels.
The new Agency would be in this position. To increase White House oversight and involvement still further, I shall establish by Executive Order an Emergency Management Committee, to be chaired by the Federal Emergency Management Agency Director. Its membership shall be comprised of the Assistants to the President for National Security, Domestic Affairs and Policy and Intergovernmental Relations, and the Director, Office of Management and Budget. It will advise the President on ways to meet national civil emergencies. It will also oversee and provide guidance on the management of all Federal emergency authorities, advising the President on alternative approaches to improve performance and avoid excessive costs.
Second, an effective civil defense system requires the most efficient use of all available emergency resources. At the same time, civil defense systems, organization, and resources must be prepared to cope with any disasters which threaten our people. The Congress has clearly recognized this principle in recent changes in the civil defense legislation.
The communications, warning, evacuation, and public education processes involved in preparedness for a possible nuclear attack should be developed, tested, and used for major natural and accidental disasters as well. Consolidation of civil defense functions in the new Agency will assure that attack readiness programs are effectively integrated into the preparedness organizations and programs of State and local government, private industry, and volunteer organizations.
While serving an important “all hazards” readiness and response role, civil defense must continue to be fully compatible with and be ready to play an important role in our Nation’s overall strategic policy. Accordingly, to maintain a link between our strategic nuclear planning and our nuclear attack preparedness planning, I will make the Secretary of Defense and the National Security Council responsible for oversight of civil defense related programs and policies of the new Agency. This will also include appropriate Department of Defense support in areas like program development, technical support, research, communications, intelligence and emergency operations.
Third, whenever possible, emergency responsibilities should be extensions of the regular missions of Federal agencies. The primary task of the Federal Emergency Management Agency will be to coordinate and plan for the emergency deployment of resources that have other routine uses. There is no need to develop a separate set of Federal skills and capabilities for those rare occasions when catastrophe occurs.
Fourth, Federal hazard mitigation activities should be closely linked with emergency preparedness and response functions. This reorganization would permit more rational decisions on the relative costs and benefits of alternative approaches to disasters by making the Federal Emergency Management Agency the focal point of all Federal hazard mitigation activities and by combining these with the key Federal preparedness and response functions.
The affected hazard mitigation activities include the Federal Insurance Administration which seeks to reduce flood losses by assisting States and local governments in developing appropriate land uses and building standards and several agencies that presently seek to reduce fire and earthquake losses through research and education.
Most State and local governments have consolidated emergency planning, preparedness and response functions on an “all hazard” basis to take advantage of the similarities in preparing for and responding to the full range of potential emergencies. The Federal Government can and should follow this lead.
Each of the changes set forth in the plan is necessary to accomplish one or more of the purposes set forth in section 901(a) of title 5 of the United States Code. The plan does not call for abolishing any functions now authorized by law. The provisions in the plan for the appointment and pay of any head or officer of the new agency have been found by me to be necessary.
I do not expect these actions to result in any significant changes in program expenditures for those authorities to be transferred. However, cost savings of between $10 to $15 million annually can be achieved by consolidating headquarters and regional facilities and staffs. The elimination (through attrition) of about 300 jobs is also anticipated.
The emergency planning and response authorities involved in this plan are vitally important to the security and well-being of our Nation. I urge the Congress to approve it.
Jimmy Carter.
The White House, June 19, 1978.


REORGANIZATION PLAN NO. 4 OF 1978
43 F.R. 47713, 92 Stat. 3790, as amended Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 109–280, title I, § 108(c), formerly § 107(c), Aug. 17, 2006, 120 Stat. 820, renumbered § 108(c), Pub. L. 111–192, title II, § 202(a), June 25, 2010, 124 Stat. 1297
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, August 10, 1978, pursuant to the provisions of Chapter 9 of Title 5 of the United States Code.11 As amended Sept. 20, 1978.
EMPLOYEE RETIREMENT INCOME SECURITY ACT TRANSFERS
Section 101. Transfer to the Secretary of the Treasury
Except as otherwise provided in Sections 104 and 106 of this Plan, all authority of the Secretary of Labor to issue the following described documents pursuant to the statutes hereinafter specified is hereby transferred to the Secretary of the Treasury:
(a) regulations, rulings, opinions, variances and waivers under Parts 2 [29 U.S.C. 1051 et seq.] and 3 [29 U.S.C. 1081 et seq.] of Subtitle B of Title I and subsection 1012(c) [set out as a note under 26 U.S.C. 411] of Title II of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 note) (hereinafter referred to as “ERISA”),
EXCEPT for sections and subsections 201, 203(a)(3)(B), 209, and 301(a) of ERISA [29 U.S.C. 1051, 1053(a)(3)(B), 1059, and 1081(a)];
(b) such regulations, rulings, and opinions which are granted to the Secretary of Labor under Sections 404, 410, 411, 412, and 413 of the Internal Revenue Code of 1986, as amended [26 U.S.C. 404, 410, 411, 412, and 413], (hereinafter referred to as the “Code”).
EXCEPT for subsection 411(a)(3)(B) of the Code [section 411(a)(3)(B) of Title 26] and the definitions of “collectively bargained plan” and “collective bargaining agreement” contained in subsections 404 (a)(1)(B) and (a)(1)(C), 410(b)(2)(A) and (b)(2)(B), and 413(a)(1) of the Code [26 U.S.C. 404(a)(1)(B) and (a)(1)(C), 410(b)(2)(A) and (b)(2)(B), and 413(a)(1)]; and
(c) regulations, rulings, and opinions under subsections 3(19), 3(22), 3(23), 3(24), 3(25), 3(27), 3(28), 3(29), 3(30), and 3(31) of Subtitle A of Title I of ERISA [29 U.S.C. 1002(19), (22), (23), (24), (25), (27), (28), (29), (30), and (31)]. [As amended Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095.]
Sec. 102. Transfers to the Secretary of Labor
Except as otherwise provided in Section 105 of this Plan, all authority of the Secretary of the Treasury to issue the following described documents pursuant to the statutes hereinafter specified is hereby transferred to the Secretary of Labor:
(a) regulations, rulings, opinions, and exemptions under section 4975 of the Code [26 U.S.C. 4975],
EXCEPT for (i) subsections 4975(a), (b), (c)(3), (d)(3), (e)(1), and (e)(7) of the Code [26 U.S.C. 4975(a), (b), (c)(3), (d)(3), (e)(1), and (e)(7)]; (ii) to the extent necessary for the continued enforcement of subsections 4975(a) and (b) [26 U.S.C. 4975(a) and (b)] by the Secretary of the Treasury, subsections 4975(f)(1), (f)(2), (f)(4), (f)(5) and (f)(6) of the Code [26 U.S.C. 4975(f)(1), (f)(2), (f)(4), (f)(5) and (f)(6)]; and (iii) exemptions with respect to transactions that are exempted by subsection 404(c) of ERISA [29 U.S.C. 1104(c)] from the provisions of Part 4 of Subtitle B of Title I of ERISA [29 U.S.C. 1101 et seq.]; and
(b) regulations, rulings, and opinions under subsection 2003(c) of ERISA [set out as a note under 26 U.S.C. 4975],
EXCEPT for subsection 2003(c)(1)(B) [set out in the note under 26 U.S.C. 4975].
Sec. 103. Coordination Concerning Certain Fiduciary Actions
In the case of fiduciary actions which are subject to Part 4 of Subtitle B of Title I of ERISA [29 U.S.C. 1101 et seq.] the Secretary of the Treasury shall notify the Secretary of Labor prior to the time of commencing any proceeding to determine whether the action violates the exclusive benefit rule of subsection 401(a) of the Code [26 U.S.C. 401(a)], but not later than prior to issuing a preliminary notice of intent to disqualify under that rule, and the Secretary of the Treasury shall not issue a determination that a plan or trust does not satisfy the requirements of subsection 401(a) by reason of the exclusive benefit rule of subsection 401(a), unless within 90 days after the date on which the Secretary of the Treasury notifies the Secretary of Labor of pending action, the Secretary of Labor certifies that he has no objection to the disqualification or the Secretary of Labor fails to respond to the Secretary of the Treasury. The requirements of this paragraph do not apply in the case of any termination or jeopardy assessment under sections 6851 or 6861 of the Code [26 U.S.C. 6851 or 6861] that has been approved in advance by the Commissioner of Internal Revenue, or, as delegated, the Assistant Commissioner for Employee Plans and Exempt Organizations.
Sec. 104. Enforcement by the Secretary of Labor
The transfers provided for in Section 101 of this Plan shall not affect the ability of the Secretary of Labor, subject to the provisions of Title III of ERISA [29 U.S.C. 1201 et seq.] relating to jurisdiction, administration, and enforcement, to engage in enforcement under Section 502 of ERISA [29 U.S.C. 1132] or to exercise the authority set forth under Title III of ERISA [29 U.S.C. 1201 et seq.], including the ability to make interpretations necessary to engage in such enforcement or to exercise such authority. However, in bringing such actions and in exercising such authority with respect to Parts 2 [29 U.S.C. 1051 et seq.] and 3 [29 U.S.C. 1081 et seq.] of Subtitle B of Title I of ERISA and any definitions for which the authority of the Secretary of Labor is transferred to the Secretary of the Treasury as provided in Section 101 of this Plan, the Secretary of Labor shall be bound by the regulations, rulings, opinions, variances, and waivers issued by the Secretary of the Treasury.
Sec. 105. Enforcement by the Secretary of the Treasury
The transfers provided for in Section 102 of this Plan shall not affect the ability of the Secretary of the Treasury, subject to the provisions of Title III of ERISA [29 U.S.C. 1201 et seq.] relating to jurisdiction, administration, and enforcement, (a) to audit plans and employers and to enforce the excise tax provisions of subsections 4975(a) and 4975(b) of the Code [26 U.S.C. 4975(a) and (b)], to exercise the authority set forth in subsections 502(b)(1) and 502(h) of ERISA [29 U.S.C. 1132(b)(1) and (h)], or to exercise the authority set forth in Title III of ERISA [29 U.S.C. 1201 et seq.], including the ability to make interpretations necessary to audit, to enforce such taxes, and to exercise such authority; and (b) consistent with the coordination requirements under Section 103 of this Plan, to disqualify, under section 401 of the Code [26 U.S.C. 401], a plan subject to Part 4 of Subtitle B of Title I of ERISA [29 U.S.C. 1101 et seq.], including the ability to make the interpretations necessary to make such disqualification. However, in enforcing such excise taxes and, to the extent applicable, in disqualifying such plans the Secretary of the Treasury shall be bound by the regulations, rulings, opinions, and exemptions issued by the Secretary of Labor pursuant to the authority transferred to the Secretary of Labor as provided in Section 102 of this Plan.
Sec. 106. Coordination for Section 101 Transfers
(a) The Secretary of the Treasury shall not exercise the functions transferred pursuant to Section 101 of this Plan to issue in proposed or final form any of the documents described in subsection (b) of this Section in any case in which such documents would significantly impact on or substantially affect collectively bargained plans unless, within 100 calendar days after the Secretary of the Treasury notifies the Secretary of Labor of such proposed action, the Secretary of Labor certifies that he has no objection or he fails to respond to the Secretary of the Treasury. The fact of such a notification, except for such notification for documents described in subsection (b)(iv) of this Section, from the Secretary of the Treasury to the Secretary of Labor shall be announced by the Secretary of Labor to the public within ten days following the date of receipt of the notification by the Secretary of Labor.
(b) The documents to which this Section applies are:
(i) amendments to regulations issued pursuant to subsections 202(a)(3), 203(b)(2) and (3)(A), 204(b)(3)(A), (C), and (E), and 210(a)(2) of ERISA [29 U.S.C. 1052(a)(3), 1053(b)(2) and (3)(A), 1054(b)(3)(A), (C), and (E), and 1060(a)(2)], and subsections 410(a)(3) and 411(a)(5), (6)(A), and (b)(3)(A), (C), and (E), 413(b)(4) and (c)(3) and 414(f) of the Code [26 U.S.C. 410(a)(3) and 411(a)(5), (6)(A), and (b)(3)(A), (C), and (E), 413(b)(4) and (c)(3) and 414(f)];
(ii) regulations issued pursuant to subsections 204(b)(3)(D), 302(d)(2), and 304(d)(1), (d)(2), and (e)(2)(A) of ERISA [29 U.S.C. 1054(b)(3)(D), 1082(d)(2), and 1084(d)(1), (d)(2), and (e)(2)(A)], and subsections 411(b)(3)(D), [former] 412(c)(2) and 431(d)(1), (d)(2), and (e)(2)(A) of the Code [26 U.S.C. 411(b)(3)(D), (former) 412(c)(2) and 431(d)(1), (d)(2), and (e)(2)(A)]; and [As amended Pub. L. 109–280, title I, § 108(c), formerly § 107(c), Aug. 17, 2006, 120 Stat. 820; renumbered § 108(c), Pub. L. 111–192, title II, § 202(a), June 25, 2010, 124 Stat. 1297.]
(iii) revenue rulings (within the meaning of 26 CFR Section 601.201(a)(6)), revenue procedures, and similar publications, if the rulings, procedures and publications are issued under one of the statutory provisions listed in (i) and (ii) of this subsection; and
(iv) rulings (within the meaning of 26 CFR Section 601.201(a)(2)) issued prior to the issuance of a published regulation under one of the statutory provisions listed in (i) and (ii) of this subsection and not issued under a published Revenue Ruling.
(c) For those documents described in subsections (b)(i), (b)(ii) and (b)(iii) of this Section, the Secretary of Labor may request the Secretary of the Treasury to initiate the actions described in this Section 106 of this Plan.
Sec. 107. Evaluation
On or before January 31, 1980, the President will submit to both Houses of the Congress an evaluation of the extent to which this Reorganization Plan has alleviated the problems associated with the present administrative structure under ERISA, accompanied by specific legislative recommendations for a long-term administrative structure under ERISA.
Sec. 108. Incidental Transfers
So much of the personnel, property, records, and unexpended balances of appropriations, allocations and other funds employed, used, held, available, or to be made available in connection with the functions transferred under this Plan, as the Director of the Office of Management and Budget shall determine, shall be transferred to the appropriate agency, or component at such time or times as the Director of the Office of Management and Budget shall provide, except that no such unexpended balances transferred shall be used for purposes other than those for which the appropriation was originally made. The Director of the Office of Management and Budget shall provide for terminating the affairs of any agencies abolished herein and for such further measures and dispositions as such Director deems necessary to effectuate the purposes of this Reorganization Plan.
Sec. 109. Effective Date
The provisions of this Reorganization Plan shall become effective at such time or times, on or before April 30, 1979, as the President shall specify, but not sooner than the earliest time allowable under Section 906 of Title 5, United States Code.
[Amendment by section 108(c) of Pub. L. 109–280 applicable to plan years beginning after 2007, see section 108(e) of Pub. L. 109–280, set out as a note under section 1021 of Title 29, Labor.]
[For special rules on applicability of amendments by subtitles A (§§ 101–108) and B (§§ 111–116) of title I of Pub. L. 109–280 to certain eligible cooperative plans, PBGC settlement plans, and eligible government contractor plans, see sections 104, 105, and 106 of Pub. L. 109–280, set out as notes under section 401 of Title 26, Internal Revenue Code.]
[Pursuant to Ex. Ord. No. 12108, Dec. 28, 1978, 44 F.R. 1065, this Reorg. Plan is effective Dec. 31, 1978.]
Message of the President
To the Congress of the United States:
Today I am submitting to the Congress my fourth Reorganization Plan for 1978. This proposal is designed to simplify and improve the unnecessarily complex administrative requirements of the Employee Retirement Income Security Act of 1974 (ERISA) [see Short Title note set out under 29 U.S.C. 1001]. The new plan will eliminate overlap and duplication in the administration of ERISA and help us achieve our goal of well regulated private pension plans.
ERISA was an essential step in the protection of worker pension rights. Its administrative provisions, however, have resulted in bureaucratic confusion and have been justifiably criticized by employers and unions alike. The biggest problem has been overlapping jurisdictional authority. Under current ERISA provisions, the Departments of Treasury and Labor both have authority to issue regulations and decisions.
This dual jurisdiction has delayed a good many important rulings and, more importantly, produced bureaucratic runarounds and burdensome reporting requirements.
The new plan will significantly reduce these problems. In addition, both Departments are trying to cut red tape and paperwork, to eliminate unnecessary reporting requirements, and to streamline forms wher­ever possible.
Both Departments have already made considerable progress, and both will continue the effort to simplify their rules and their forms.
The Reorganization Plan is the most significant result of their joint effort to modify and simplify ERISA. It will eliminate most of the jurisdictional overlap between Treasury and Labor by making the following changes:
1) Treasury will have statutory authority for minimum standards. The new plan puts all responsibility for funding, participation, and vesting of benefit rights in the Department of Treasury. These standards are necessary to ensure that employee benefit plans are adequately funded and that all beneficiary rights are protected. Treasury is the most appropriate Department to administer these provisions; however, Labor will continue to have veto power over Treasury decisions that significantly affect collectively bargained plans.
2) Labor will have statutory authority for fiduciary obligations. ERISA prohibits transactions in which self-interest or conflict of interest could occur, but allows certain exemptions from these prohibitions. Labor will be responsible for overseeing fiduciary conduct under these provisions.
3) Both Departments will retain enforcement powers. The Reorganization Plan will continue Treasury’s authority to audit plans and levy tax penalties for any deviation from standards. The plan will also continue Labor’s authority to bring civil action against plans and fiduciaries. These provisions are retained in order to keep the special expertise of each Department available. New coordination between the Departments will eliminate duplicative investigations of alleged violations.
This reorganization will make an immediate improvement in ERISA’s administration. It will eliminate almost all of the dual and overlapping authority in the two departments and dramatically cut the time required to process applications for exemptions from prohibited transactions.
This plan is an interim arrangement. After the Departments have had a chance to administer ERISA under this new plan, the Office of Management and Budget and the Departments will jointly evaluate that experience. Based on that evaluation, early in 1980, the Administration will make appropriate legislative proposals to establish a long-term administrative structure for ERISA.
Each provision in this reorganization will accomplish one or more of the purposes in Title 5 of U.S.C. 901(a). There will be no change in expenditure or personnel levels, although a small number of people will be transferred from the Department of Treasury to the Department of Labor.
We all recognize that the administration of ERISA has been unduly burdensome. I am confident that this reorganization will significantly relieve much of that burden.
This plan is the culmination of our effort to streamline ERISA. It provides an administrative arrangement that will work.
ERISA has been a symbol of unnecessarily complex government regulation. I hope this new step will become equally symbolic of my Administration’s commitment to making government more effective and less intrusive in the lives of our people.
Jimmy Carter.
The White House, August 10, 1978.


REORGANIZATION PLAN NO. 1 OF 1979
Eff. July 1, 1979, 44 F.R. 33663, 93 Stat. 1373
Prepared by the President and transmitted to the Senate and House of Representatives in Congress assembled, April 2, 1979, pursuant to the provisions of Chapter 9 of Title 5 of the United States Code.
OFFICE OF THE FEDERAL INSPECTOR FOR CONSTRUCTION OF THE ALASKA NATURAL GAS TRANSPORTATION SYSTEM
Part I. Office of the Federal Inspector and Transfer of Functions
Sec. 101. Establishment of the Office of Federal Inspector for the Alaska Natural Gas Transportation System
(a) There is hereby established as an independent establishment in the executive branch, the Office of the Federal Inspector for the Alaska Natural Gas Transportation System (the “Office”).
(b) The Office shall be headed by a Federal Inspector for the Alaska Natural Gas Transportation System (the “Federal Inspector”) who shall be appointed by the President, by and with the advice and consent of the Senate, and shall be compensated at the rate now or hereafter prescribed by law for Level III of the Executive Schedule [5 U.S.C. 5314], and who shall serve at the pleasure of the President.
(c) Each Federal agency having statutory responsibilities over any aspect of the Alaska Natural Gas Transportation System shall appoint an Agency Authorized Officer to represent that authority on all matters pertaining to pre-construction, construction, and initial operation of the system.
Sec. 102. Transfer of Functions to the Federal Inspector
Subject to the provisions of Sections 201, 202, and 203 of this Plan, all functions insofar as they relate to enforcement of Federal statutes or regulations and to enforcement of terms, conditions, and stipulations of grants, certificates, permits and other authorizations issued by Federal agencies with respect to pre-construction, construction, and initial operation of an “approved transportation system” for transport of Canadian natural gas and “Alaskan natural gas,” as such terms are defined in the Alaska Natural Gas Transportation Act of 1976 (15 U.S.C. 719 et seq.), hereinafter called the “Act”, are hereby transferred to the Federal Inspector. This transfer shall vest in the Federal Inspector exclusive responsibility for enforcement of all Federal statutes relevant in any manner to pre-construction, construction, and initial operation. With respect to each of the statutory authorities cited below, the transferred functions include all enforcement functions of the given agencies or their officials under the statutes as may be related to the enforcement of such terms, conditions, and stipulations, including but not limited to the specific sections of the statute cited. “Enforcement”, for purposes of this transfer of functions, includes monitoring and any other compliance or oversight activities reasonably related to the enforcement process. These transferred functions include:
(a) Such enforcement functions of the Administrator or other appropriate official or entity in the Environmental Protection Agency related to compliance with: national pollutant discharge elimination system permits provided for in Section 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342); spill prevention, containment and countermeasure plans in Section 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321); review of the Corps of Engineers’ dredged and fill material permits issued under Section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344); new source performance standards in Section 111 of the Clean Air Act, as amended by the Clean Air Act Amendments of 1977 (42 U.S.C. 7411); prevention of significant deterioration review and approval in Sections 160–169 of the Clean Air Act, as amended by the Clean Air Amendments of 1977 (42 U.S.C. 7470 et seq.); and the resource conservation and recovery permits issued under the Resource Conservation and Recovery Act of 1976 (42 U.S.C. 6901 et seq.);
(b) Such enforcement functions of the Secretary of the Army, the Chief of Engineers, or other appropriate officer or entity in the Corps of Engineers of the United States Army related to compliance with: dredged and fill material permits issued under Section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344); and permits for structures in navigable waters, issued under Section 10 of the Rivers and Harbors Appropriation Act of 1899 (33 U.S.C. 403);
(c) Such enforcement functions of the Secretary or other appropriate officer or entity in the Department of Transportation related to compliance with: the Natural Gas Pipeline Safety Act of 1968, as amended (49 U.S.C. 1671, et seq.) and the gas pipeline safety regulations issued thereunder; the Federal Aviation Act of 1958, as amended (49 U.S.C. 1301, et seq.) and authorizations and regulations issued thereunder; and permits for bridges across navigable waters, issued under Section 9 of the Rivers and Harbors Appropriation Act of 1899 (33 U.S.C. 401);
(d) Such enforcement functions of the Secretary or other appropriate officer or entity in the Department of Energy and such enforcement functions of the Commission, Commissioners, or other appropriate officer or entity in the Federal Energy Regulatory Commission related to compliance with: the certificates of public convenience and necessity, issued under Section 7 of the Natural Gas Act, as amended (15 U.S.C. 717f); and authorizations for importation of natural gas from Alberta as predeliveries of Alaskan gas issued under Section 3 of the Natural Gas Act, as amended (15 U.S.C. 717b);
(e) Such enforcement functions of the Secretary or other appropriate officer or entity in the Department of the Interior related to compliance with: grants of rights-of-way and temporary use permits for Federal land, issued under Section 28 of the Mineral Leasing Act of 1920 (30 U.S.C. 185); land use permits for temporary use of public lands and other associated land uses, issued under Sections 302, 501, and 503–511 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732, 1761, and 1763–1771); materials sales contracts under the Materials Act of 1947 (30 U.S.C. 601–603); rights-of-way across Indian lands, issued under the Rights of Way Through Indian Lands Act (25 U.S.C. 321, et seq.); removal permits issued under the Materials Act of 1947 (30 U.S.C. 601–603); approval to cross national wildlife refuges, National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd–668jj) and the Upper Mississippi River Wildlife and Fish Refuge Act (16 U.S.C. 721–731); wildlife consultation in the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.); protection of certain birds in the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.); Bald and Golden Eagles Protection Act (16 U.S.C. 668–668d); review of Corps of Engineers dredged and fill material permits issued under Section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344); rights-of-way across recreation lands issued under the Land and Water Conservation Fund Act of 1965, as amended (16 U.S.C. 4601–4—4601–11) [see 54 U.S.C. 200301 et seq.]; historic preservation under the National Historic Preservation Act of 1966 as amended (16 U.S.C. 470–470f) [see 54 U.S.C. 300101 et seq.]; permits issued under the Antiquities Act of 1906 ([former] 16 U.S.C. 432, 433) [see 18 U.S.C. 1866(b), 54 U.S.C. 320301(a) to (c), 320302, 320303]; and system activities requiring coordination and approval under general authorities of the National Trails System Act, as amended (16 U.S.C. 1241–1249), the Wilderness Act, as amended (16 U.S.C. 1131–1136), the Wild and Scenic Rivers Act, as amended (16 U.S.C. 1271–1287), the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Act of April 27, 1935 (prevention of soil erosion) (16 U.S.C. 590a–f), and an Act to Provide for the Preservation of Historical and Archeological Data, as amended (16 U.S.C. 469–469c) [see 54 U.S.C. 312501 et seq.];
(f) Such enforcement functions of the Secretary or other appropriate officer or entity in the Department of Agriculture, insofar as they involve lands and programs under the jurisdiction of that Department, related to compliance with: associated land use permits authorized for and in conjunction with grants of rights-of-way across Federal lands issued under Section 28 of the Mineral Leasing Act of 1920 (30 U.S.C. 185); land use permits for other associated land uses issued under Sections 501 and 503–511 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761, 1763–1771), under the Organic Administration Act of June 4, 1897, as amended (16 U.S.C. 473, 474–482, 551), and under Title III of the Bankhead-Jones Farm Tenant Act of 1937, as amended (7 U.S.C. 1010–1012); removal of materials under the Materials Act of 1947 (30 U.S.C. 601–603) and objects of antiquity under the Antiquities Act of 1906 ([former] 16 U.S.C. 432, 433) [see 18 U.S.C. 1866(b), 54 U.S.C. 320301(a) to (c), 320302, 320303]; construction and utilization of national forest roads under the Roads and Trails System Act of 1964 (16 U.S.C. 532–538); and system activities requiring coordination and approval under general authorities of the National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.); the Multiple Use-Sustained-Yield Act of 1960 (16 U.S.C. 528–531); the Forest and Rangelands Renewable Resources Planning Act of 1974 (16 U.S.C. 1601–1610); the National Trails System Act, as amended (16 U.S.C. 1241–1249); the Wilderness Act, as amended (16 U.S.C. 1131–1136); the Wild and Scenic Rivers Act, as amended (16 U.S.C. 1271–1287); the Land and Water Conservation Fund Act of 1965, as amended (16 U.S.C. 460 et seq.) [see 54 U.S.C. 200301 et seq.]; the Federal Water Pollution Control Act of 1972 (33 U.S.C. 1151 et seq.) [33 U.S.C. 1251 et seq.]; the Fish and Wildlife Coordination Act and Fish and Game Sanctuaries Act (16 U.S.C. 661 et seq. and 694, 694a–b, respectively); the National Historic Preservation Act of 1966, as amended (16 U.S.C. 470–470f) [see 54 U.S.C. 300101 et seq.]; an Act to Provide for the Preservation of Historical and Archeological Data, as amended (16 U.S.C. 469–469c) [see 54 U.S.C. 312501 et seq.]; the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); the Watershed Protection and Flood Prevention Act, as amended (16 U.S.C. 1001 et seq.); the Soil and Water [Resources] Conservation Act of 1977 (16 U.S.C. 2001 et seq.); and the Act of April 27, 1935 (prevention of soil erosion) (16 U.S.C. 590a–f);
(g) Such enforcement functions of the Secretary or other appropriate officer or entity in the Department of the Treasury related to compliance with permits for interstate transport of explosives and compliance with regulations for the storage of explosives, Title XI of the Organized Crime Control Act of 1970 (18 U.S.C. 841–848);
(h)(1) The enforcement functions authorized by, and supplemental enforcement authority created by the Act (15 U.S.C. 719 et seq.);
(2) All functions assigned to the person or board to be appointed by the President under Section 7(a)(5) of the Act (15 U.S.C. 719e); and
(3) Pursuant to Section 7(a)(6) of the Act (15 U.S.C. 719e), enforcement of the terms and conditions described in Section 5 of the Decision and Report to the Congress on the Alaska Natural Gas Transportation System, as approved by the Congress pursuant to Public Law 95–158 (91 Stat. 1268), November 2 [8], 1977 [set out under 15 U.S.C. 719f]; (hereinafter the “Decision”).
Part II. Other Provisions
Sec. 201. Executive Policy Board
The Executive Policy Board for the Alaska Natural Gas Transportation System, hereinafter the “Executive Policy Board”, which shall be established by executive order, shall advise the Federal Inspector on the performance of the Inspector’s functions. All other functions assigned, or which could be assigned pursuant to the Decision, to the Executive Policy Board are hereby transferred to the Federal Inspector.
Sec. 202. Federal Inspector and Agency Authorized Officers
(a) The Agency Authorized Officers shall be detailed to and located within the Office. The Federal Inspector shall delegate to each Agency Authorized Officer the authority to enforce the terms, conditions, and stipulations of each grant, permit, or other authorization issued by the Federal agency which appointed the Agency Authorized Officer. In the exercise of these enforcement functions, the Agency Authorized Officers shall be subject to the supervision and direction of the Federal Inspector, whose decision on enforcement matters shall constitute “action” for purposes of Section 10 of the Act (15 U.S.C. 719h).
(b) The Federal Inspector shall be responsible for coordinating the expeditious discharge of nonenforcement activities by Federal agencies and coordinating the compliance by all the Federal agencies with Section 9 of the Act (15 U.S.C. 719g). Such coordination shall include requiring submission of scheduling plans for all permits, certificates, grants or other necessary authorizations, and coordinating scheduling of system-related agency activities. Such coordination may include serving as the “one window” point for filing for and issuance of all necessary permits, certificates, grants or other authorizations, and, consistent with law, Federal government requests for data or information related to any application for a permit, certificate, grant or other authorization. Upon agreement between the Federal Inspector and the head of any agency, that agency may delegate to the Federal Inspector any statutory function vested in such agency related to the functions of the Federal Inspector.
(c) The Federal Inspector and Agency Authorized Officers in implementing the enforcement authorities herein transferred shall carry out the enforcement policies and procedures established by the Federal agencies which nominally administer these authorities, except where the Federal Inspector determines that such policies and procedures would require action inconsistent with Section 9 of the Act (15 U.S.C. 719g).
(d) Under the authority of Section 15 of the Act (15 U.S.C. 719m), the Federal Inspector will undertake to obtain appropriations for all aspects of the Federal Inspector’s operations. Such undertaking shall include appropriations for all of the functions specified in the Act and in the general terms and conditions of the Decision as well as for the enforcement activities of the Federal Inspector. The Federal Inspector will consult with the various Federal agencies as to resource requirements for enforcing their respective permits and other authorizations in preparing a unified budget for the Office. The budget shall be reviewed by the Executive Policy Board.
Sec. 203. Subsequent Transfer Provision
(a) Effective upon the first anniversary of the date of initial operation of the Alaska Natural Gas Transportation System, the functions transferred by Section 102 of this Plan shall be transferred to the agency which performed the functions on the date prior to date the provisions of Section 102 of this Plan were made effective pursuant to Section 205 of this Plan.
(b) Upon the issuance of the final determination order by the Director of the Office of Management and Budget for the transfers provided for by subsection (a) of this section, the Office and the position of Federal Inspector shall, effective on the date of that order, stand abolished.
Sec. 204. Incidental Transfers
So much of the personnel, property, records and unexpended balances of appropriations, allocations and other funds employed, used, held, available, or to be made available in connection with the functions transferred under this Plan, as the Director of the Office of Management and Budget shall determine, shall be transferred to the appropriate agency or component at such time or times as the Director of the Office of Management and Budget shall provide, except that no such unexpended balances transferred shall be used for purposes other than those for which the appropriation was originally made. The Director of the Office of Management and Budget shall provide for the terminating of the affairs of the Office and the Federal Inspector upon their abolition pursuant to this Plan and for such further measures and dispositions as such Director deems necessary to effectuate the purposes of this Plan.
Sec. 205. Effective Date
This Plan shall become effective at such time or times as the President shall specify, but not sooner than the earliest time allowable under Section 906 of Title 5 of the United States Code, except that the provisions of Section 203 shall occur as provided by the terms of that Section.
[Pursuant to Ex. Ord. No. 12142, June 21, 1979, 44 F.R. 36927, this Reorg. Plan is effective July 1, 1979.]
Message of the President
To the Congress of the United States:
I am submitting to you today Reorganization Plan No. 1 of 1979 to create the Office of Federal Inspector for the Alaska Natural Gas Transportation System and establish the position of Federal Inspector. Creation of this Office and the transfer of appropriate Federal enforcement authority and responsibility is consistent with my September 1977 Decision and Report to the Congress on the Alaska Natural Gas Transportation System. This decision was approved by the Congress November 2, 1977.
The Alaska Gas Transportation System is a 4,748-mile pipeline to be constructed in partnership with Canada. Canada completed legislation enacting a similar transfer last year and has already appointed an official to coordinate its activities prior to and during pipeline construction. The Northwest Alaska Pipeline Company has been selected to construct the pipeline, with completion scheduled in late 1984. Estimated construction costs are $10–$15 billion, to be financed by private investment.
Natural gas is among the Nation’s most valuable fuels. It is the national interest to bring Alaskan gas reserves to market at the lowest possible price for consumers. Construction of a gas pipeline from the Prudhoe Bay reserves in Alaska through Canada to points in the West and Midwest United States will provide a system which will deliver more Alaskan natural gas at less cost to a greater number of Americans than any alternative transportation system. Every effort must be made to ensure timely completion of the pipeline at the lowest possible cost consistent with Federal regulatory policies.
As a result of our experience in construction of the Trans-Alaska Oil Pipeline, we recognize the need for the Federal Government to be in a strong position to manage its own role in this project through prompt, coordinated decisionmaking in pre-construction approval functions and in enforcing the terms and conditions of the permits, certificates, leases, and other authorizations to be issued by various Federal agencies. We must avoid duplicating the delays and cost escalations experienced in the construction of the Trans-Alaska Pipeline System. The Plan I am submitting would establish clear responsibility for the efficient functioning of Federal enforcement activities by assigning the Federal Inspector authority to carry out these responsibilities.
The Alaska Natural Gas Transportation Act of 1976 [15 U.S.C. 719 et seq.] only provided for monitoring the construction of the pipeline. The Plan transfers to the Federal Inspector the authority to supervise the enforcement of terms and conditions of the permits and other authorizations, including those to be issued by the Departments of Agriculture, Interior, Transportation, and Treasury, and the Environmental Protection Agency, the Federal Energy Regulatory Commission, and the U.S. Army Corps of Engineers. The Plan provides for the Federal Inspector to coordinate other Federal activities directly related to the pipeline project. Federal agencies retain their authority to issue permits and related authorizations, but enforcement of the terms and conditions of these authorizations is transferred to the Federal Inspector. Transfer of enforcement authority from Federal agencies to the Federal Inspector is limited in scope to their participation in this project and in duration to the pre-construction, construction, and initial operation phases of the project.
The Decision and Report to the Congress recommended an Executive Policy Board with policy-making and supervisory authority over the Federal Inspector. I plan to sign an Executive Order upon approval of this Plan by the Congress which will create an Executive Policy Board which will be only advisory, but which will enhance communication and coordinate among Federal agencies and with the Federal Inspector. The Plan modifies the Decision and Report in that regard. The Federal Inspector will use the policies and procedures of the agencies involved in exercising the transferred enforcement responsibilities to the maximum extent practicable. The Board provides the opportunity for agencies to contribute to the policy deliberations of the Inspector and exercises an oversight role to insure that pipeline activities are carried on within existing regulatory policy. The Board is required to review the budget of the Office of the Federal Inspector and periodically report to me on the progress of construction and on major problems encountered. I am convinced that the Federal Inspector must have authority commensurate with his responsibilities.
Each of the provisions of this proposed reorganization would accomplish one or more of the purposes set forth in Section 901(a) of Title 5 of the United States Code. The appointment and compensation of the Federal Inspector is in accordance with the provisions of the Alaska Natural Gas Transportation Act of 1976 [15 U.S.C. 719 et seq.], and the Reorganization Act of 1977. The provisions for appointment and pay in this Plan are necessary by reason of a reorganization made by the Plan. The rate of compensation is comparable to rates for similar positions within the Executive Branch. This reorganization will result in a reduction in the cost of construction for the pipeline system and ultimately in savings to American consumers. A small increase in cost to the Federal government will result from the creation of the Office of the Federal Inspector. The Plan requires that the Office and the position of Federal Inspector will be abolished upon the first anniversary date after the pipeline becomes opera­tional.
Jimmy Carter.
The White House, April 2, 1979.
[The Office of Federal Inspector for the Alaska Natural Gas Transportation System was abolished and all functions and authority vested in the Inspector were transferred to the Secretary of Energy, see section 3012(b) of Pub. L. 102–486, set out as an Abolition of Office of Federal Inspector of Construction note under section 719e of Title 15, Commerce and Trade. Functions were subsequently transferred to Federal Coordinator for Alaska Natural Gas Transportation Projects by section 720d(f) of Title 15.]


REORGANIZATION PLAN NO. 2 OF 1979
Reorganization Plan No. 2 of 1979, 44 F.R. 41165, 93 Stat. 1378, which established the United States International Development Cooperation Agency, was repealed by Pub. L. 105–277, div. G, subdiv. A, title XIV, §§ 1401, 1422(a)(1), Oct. 21, 1998, 112 Stat. 2681–790, 2681–792, effective Apr. 1, 1999.


REORGANIZATION PLAN NO. 3 OF 1979
44 F.R. 69273, 93 Stat. 1381, as amended Pub. L. 97–195, § 1(c)(6), June 16, 1982, 96 Stat. 115; Pub. L. 97–377, title I, § 122, Dec. 21, 1982, 96 Stat. 1913
Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, September 25, 1979, pursuant to the provisions of chapter 9 of title 5 of the United States Code.
REORGANIZATION OF FUNCTIONS RELATING TO INTERNATIONAL TRADE
Section 1. Office of the United States Trade Representative
(a) The Office of the Special Representative for Trade Negotiations is redesignated the Office of the United States Trade Representative.
(b)(1) The Special Representative for Trade Negotiations is redesignated the United States Trade Representative (hereinafter referred to as the “Trade Representative”). The Trade Representative shall have primary responsibility, with the advice of the interagency organization established under section 242 of the Trade Expansion Act of 1962 (19 U.S.C. 1872) (hereinafter referred to as the “Committee”), for developing, and for coordinating the implementation of, United States international trade policy, including commodity matters and, to the extent they are related to international trade policy, direct investment matters. The Trade Representative shall serve as the principal advisor to the President on international trade policy and shall advise the President on the impact of other policies of the United States Government on international trade.
(2) The Trade Representative shall have lead responsibility for the conduct of international trade negotiations, including commodity and direct investment negotiations in which the United States participates.
(3) To the extent necessary to assure the coordination of international trade policy, and consistent with any other law, the Trade Representative, with the advice of the Committee, shall issue policy guidance to departments and agencies on basic issues of policy and interpretation arising in the exercise of the following international trade functions. Such guidance shall determine the policy of the United States with respect to international trade issues arising in the exercise of such functions:
(A) matters concerning the General Agreement on Tariffs and Trade, including implementation of the trade agreements set forth in section 2(c) of the Trade Agreements Act of 1979 [19 U.S.C. 2503(c)]; United States Government positions on trade and commodity matters dealt with by the Organization for Economic Cooperation and Development, the United Nations Conference on Trade and Development, and other multilateral organizations; and the assertion and protection of the rights of the United States under bilateral and multilateral international trade and commodity agreements;
(B) expansion of exports from the United States;
(C) policy research on international trade, commodity, and direct investment matters;
(D) to the extent permitted by law, overall United States policy with regard to unfair trade practices, including enforcement of countervailing duties and antidumping functions under section 303 and title VII of the Tariff Act of 1930 [19 U.S.C. 1303, 1671 et seq.];
(E) bilateral trade and commodity issues, including East-West trade matters; and
(F) international trade issues involving energy.
(4) All functions of the Trade Representative shall be conducted under the direction of the President.
(c) The Deputy Special Representatives for Trade Negotiations are redesignated Deputy United States Trade Representatives.
Sec. 2. Department of Commerce
(a) The Secretary of Commerce (hereinafter referred to as the “Secretary”) shall have, in addition to any other functions assigned by law, general operational responsibility for major nonagricultural international trade functions of the United States Government, including export development, commercial representation abroad, the administration of the antidumping and countervailing duty laws, export controls, trade adjustment assistance to firms and communities, research and analysis, and monitoring compliance with international trade agreements to which the United States is a party.
(b)(1) There shall be in the Department of Commerce (hereinafter referred to as the “Department”) a Deputy Secretary appointed by the President, by and with the advice and consent of the Senate. The Deputy Secretary shall receive compensation at the rate payable for Level II of the Executive Schedule [5 U.S.C. 5313], and shall perform such duties and exercise such powers as the Secretary may from time to time prescribe.
(2) The position of Under Secretary of Commerce established under section 1 of the Act of June 5, 1939 (ch. 180, 53 Stat. 808; 15 U.S.C. 1502) is abolished.
(c) There shall be in the Department an Under Secretary for International Trade appointed by the President, by and with the advice and consent of the Senate. The Under Secretary for International Trade shall receive compensation at the rate payable for Level III of the Executive Schedule [5 U.S.C. 5314], and shall perform such duties and exercise such powers as the Secretary may from time to time prescribe.
(d) There shall be in the Department two additional Assistant Secretaries appointed by the President, by and with the advice and consent of the Senate. Each such Assistant Secretary shall perform such duties and exercise such powers as the Secretary from time to time prescribe.
(e) There shall be in the Department of Commerce a Director General of the United States and Foreign Commercial Services who shall be appointed by the President, by and with the advice and consent of the Senate, and shall receive compensation at the rate prescribed by law for level IV of the Executive Schedule [5 U.S.C. 5315]. [As amended Pub. L. 97–195, § 1(c)(6), June 16, 1982, 96 Stat. 115; Pub. L. 97–377, title I, § 122, Dec. 21, 1982, 96 Stat. 1913.]
Sec. 3. Export-Import Bank of the United States
The Trade Representative and the Secretary shall serve, ex officio and without vote, as additional members of the Board of Directors of the Export-Import Bank of the United States.
Sec. 4. Overseas Private Investment Corporation
(a) The Trade Representative shall serve, ex officio, as an additional voting member of the Board of Directors of the Overseas Private Investment Corporation [now the United States International Development Finance Corporation]. The Trade Representative shall be the Vice Chair of such Board.
(b) There shall be an additional member of the Board of Directors of the Overseas Private Investment Corporation who shall be appointed by the President of the United States, by and with the advice and consent of the Senate, and who shall not be an official or employee of the Government of the United States. Such Director shall be appointed for a term of no more than three years.
Sec. 5. Transfer of Functions
(a)(1) There are transferred to the Secretary all functions of the Secretary of the Treasury, the General Counsel of the Department of the Treasury, or the Department of the Treasury pursuant to the following:
(A) section 305(b) of the Trade Agreements Act of 1979 (19 U.S.C. 2515(b)), to be exercised in consultation with the Secretary of the Treasury;
(B) section 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862);
(C) section 303 and title VII (including section 771(1) [19 U.S.C. 1677(1)]) of the Tariff Act of 1930 (19 U.S.C. 1303, 1671 et seq.), except that the Customs Service of the Department of the Treasury shall accept such deposits, bonds, or other security as deemed appropriate by the Secretary, shall assess and collect such duties as may be directed by the Secretary, and shall furnish such of its important rec­ords or copies thereof as may be requested by the Secretary incident to the functions transferred by this subparagraph;
(D) sections 514, 515, and 516 of the Tariff Act of 1930 (19 U.S.C. 1514, 1515, and 1516) insofar as they relate to any protest, petition, or notice of desire to contest described in section 1002(b)(1) of the Trade Agreements Act of 1979 [19 U.S.C. 1516a note];
(E) with respect to the functions transferred by subparagraph (C) of this paragraph, section 318 of the Tariff Act of 1930 (19 U.S.C. 1318), to be exercised in consultation with the Secretary of the Treasury;
(F) with respect to the functions transferred by subparagraph (C) of this paragraph, section 502(b) of the Tariff Act of 1930 (19 U.S.C. 1502(b)), and, insofar as it provides authority to issue regulations and disseminate information, to be exercised in consultation with the Secretary of the Treasury to the extent that the Secretary of the Treasury has responsibility under subparagraph (C), section 502(a) of such Act (19 U.S.C. 1502(a));
(G) with respect to the functions transferred by subparagraph (C) of this paragraph, section 617 of the Tariff Act of 1930 (19 U.S.C. 1617); and
(H) section 2632(e) of title 28 of the United States Code, insofar as it relates to actions taken by the Secretary reviewable under section 516A of the Tariff Act of 1930 (19 U.S.C. 1516(a)) [19 U.S.C. 1516a].
(2) The Secretary shall consult with the Trade Representative regularly in exercising the functions transferred by subparagraph (C) of paragraph (1) of this subsection, and shall consult with the Trade Representative regarding any substantive regulation proposed to be issued to enforce such functions.
(b)(1) There are transferred to the Secretary all trade promotion and commercial functions of the Secretary of State or the Department of State that are—
(A) performed in full-time overseas trade promotion and commercial positions; or
(B) performed in such countries as the President may from time to time prescribe.
(2) To carry out the functions transferred by paragraph (1) of this subsection, the President, to the extent he deems it necessary, may authorize the Secretary to utilize Foreign Service personnel authorities and to exercise the functions vested in the Secretary of State by the Foreign Service Act of 1946 (22 U.S.C. 801 et seq.) [see 22 U.S.C. 3901 et seq.] and by any other laws with respect to personnel performing such functions.
(c) There are transferred to the President all functions of the East-West Foreign Trade Board under section 411(c) of the Trade Act of 1974 (19 U.S.C. 2441(c)).
(d) Appropriations available to the Department of State for Fiscal Year 1980 for representation of the United States concerning matters arising under the General Agreement on Tariffs and Trade and trade and commodity matters dealt with under the auspices of the United Nations Conference on Trade and Development are transferred to the Trade Representative.
(e) There are transferred to the interagency organization established under section 242 of the Trade Expansion Act of 1962 (19 U.S.C. 1872) all functions of the East-West Foreign Trade Board under section 411(a) and (b) of the Trade Act of 1974 (19 U.S.C. 2441(a) and (b)).
Sec. 6. Abolition
The East-West Foreign Trade Board established under section 411 of the Trade Act of 1974 (19 U.S.C. 2441) is abolished.
Sec. 7. Responsibility of the Secretary of State
Nothing in this reorganization plan is intended to derogate from the responsibility of the Secretary of State for advising the President on foreign policy matters, including the foreign policy aspects of international trade and trade-related matters.
Sec. 8. Incidental Transfers; Interim Officers
(a) So much of the personnel, property, records, and unexpended balances of appropriations, allocations, and other funds employed, used, held, available, or to be made available in connection with the functions transferred under this reorganization plan as the Director of the Office of Management and Budget shall determine shall be transferred to the appropriate agency, organization, or component at such time or times as such Director shall provide, except that no such unexpended balances transferred shall be used for purposes other than those for which the appropriation originally was made. The Director of the Office of Management and Budget shall provide for terminating the affairs of any agency abolished herein and for such further measures and dispositions as such Director deems necessary to effectuate the purposes of the reorganization plan.
(b) Pending the assumption of office by the initial officers provided for in section 2 of this reorganization plan, the functions of each such office may be performed, for up to a total of 60 days, by such individuals as the President may designate. Any individual so designated shall be compensated at the rate provided herein for such position.
Sec. 9. Effective Date
The provisions of this reorganization plan shall take effect October 1, 1980, or at such earlier time or times as the President shall specify, but not sooner than the earliest time allowable under section 906 of title 5 of the United States Code.
[Pursuant to Ex. Ord. 12175, Dec. 7, 1979, 44 F.R. 70705, section 2(b)(1) of this Reorg. Plan is effective Dec. 7, 1979.]
[Pursuant to Ex. Ord. 12188, Jan. 2, 1980, 45 F.R. 989, sections 1, 2(a), (b)(2), (c), (d), 3, 4, 5(a), (b)(2), (c)–(e), 6–8 of this Reorg. Plan are effective Jan. 2, 1980, and section 5(b)(1) of this Reorg. Plan is effective Apr. 1, 1980.]
Message of the President
To the Congress of the United States:
I transmit herewith Reorganization Plan No. 3 of 1979, to consolidate trade functions of the United States Government. I am acting under the authority vested in me by the Reorganization Act of 1977, chapter 9 of title 5 of the United States Code, and pursuant to section 1109 of the Trade Agreements Act of 1979 [19 U.S.C. 2111 note], which directs that I transmit to the Congress a proposal to restructure the international trade functions of the Executive branch.
The goal of this reorganization is to improve the capacity of the Government to strengthen the export performance of United States industry and to assure fair international trade practices, taking into account the interests of all elements of our economy.
Recent developments, which have raised concern about the vitality of our international trade performance, have focused much attention on the way our trade machinery is organized. These developments include our negative trade balance, increasing dependence upon foreign oil, and international pressures on the dollar. New challenges, such as implementation of the Multilateral Trade Negotiation (MTN) agreements and trade with non-market economies, will further test our Government trade organization.
We must be prepared to apply domestically the MTN codes on procurement, subsidies, standards, and customs valuation. We also must monitor major implementation measures abroad, reporting back to American business on important developments and, where necessary, raising questions internationally about foreign implementation. MTN will work—will open new markets for U.S. labor, farmers, and business—only if we have adequate procedures for aggressively monitoring and enforcing it. We intend to meet our obligations, and we expect others to do the same.
The trade machinery we now have cannot do this job effectively. Although the Special Trade Representative (STR) takes the lead role in administering the trade agreements program, many issues are handled elsewhere and no agency has across-the-board leadership in trade. Aside from the Trade Representative and the Export-Import Bank, trade is not the primary concern of any Executive branch agency where trade functions are located. The current arrangements lack a central authority capable of planning a coherent trade strategy and assuring its vigorous implementation.
This reorganization is designed to correct such deficiencies and to prepare us for strong enforcement of the MTN codes. It aims to improve our export promotion activities so that United States exporters can take full advantage of trade opportunities in foreign markets. It provides for the timely and efficient administration of our unfair trade laws. It also establishes an efficient mechanism for shaping an effective, comprehensive United States trade policy.
To achieve these objectives, I propose to place policy coordination and negotiation—those international trade functions that most require comprehensiveness, influence, and Government-wide perspective—in the Executive Office of the President. I propose to place operational and implementation responsibilities, which are staff-intensive, in line departments that have the requisite resources and knowledge of the major sectors of our economy to handle them. I have concluded that building our trade structure on STR and Commerce, respectively, best satisfies these considerations.
I propose to enhance STR, to be renamed the Office of the United States Trade Representative, by centralizing in it international trade policy development, coordination and negotiation functions. The Commerce Department will become the focus of non-agricultural operational trade responsibilities by adding to its existing duties those for commercial representation abroad, antidumping and countervailing duty cases, the non-agricultural aspects of MTN implementation, national security investigations, and embargoes.
the united states trade representative
The Trade Representative, with the advice of the Trade Policy Committee, will be responsible for developing and coordinating our international trade and direct investment policy, including the following areas:
Import remedies.—The Trade Representative will exercise policy oversight of the application of import remedies, analyze long-term trends in import remedy cases and recommend any necessary legislative changes. For antidumping and countervailing duty matters, such coordination, to the extent legally permissible, will be directed toward the establishment of new precedents, negotiation of assurances, and coordination with other trade matters, rather than case-by-case fact finding and determinations.
East-West trade policy.—The Trade Representative will have lead responsibility for East-West trade negotiations and will coordinate East-West trade policy. The Trade Policy Committee will assume the responsibilities of the East-West Foreign Trade Board.
International investment policy.—The Trade Representative will have the policy lead regarding issues of direct foreign investment in the United States, direct investment by Americans abroad, operations of multinational enterprises, and multilateral agreements on international investment, insofar as such issues relate to international trade.
International commodity policy.—The Trade Representative will assume responsibility for commodity negotiations and also will coordinate commodity policy.
Energy trade.—While the Departments of Energy and State will continue to share responsibility for international energy issues, the Trade Representative will coordinate energy trade matters. The Department of Energy will become a member of the TPC.
Export-expansion policy.—To ensure a vigorous and coordinated Government-wide export expansion effort, policy oversight of our export expansion activities will be the responsibility of the Trade Representative.
The Trade Representative will have the lead role in bilateral and multilateral trade, commodity, and direct investment negotiations. The Trade Representative will represent the United States in General Agreement on Tariffs and Trade (GATT) matters. Since the GATT will be the principal international forum for implementing and interpreting the MTN agreements and since GATT meetings, including committee and working group meetings, occur almost continuously, the Trade Representative will have a limited number of permanent staff in Geneva. In some cases, it may be necessary to assign a small number of USTR staff abroad to assist in oversight of MTN enforcement. In this event, appropriate positions will be authorized. In recognition of the responsibility of the Secretary of State regarding our foreign policy, the activities of overseas personnel of the Trade Representative and the Commerce Department will be fully coordinated with other elements of our diplomatic missions.
In addition to his role with regard to GATT matters, the Trade Representative will have the lead responsibility for trade and commodity matters considered in the Organization for Economic Cooperation and Development (OECD) and the United Nations Conference on Trade and Development (UNCTAD) when such matters are the primary issues under negotiation. Because of the Secretary of State’s foreign policy responsibilities, and the responsibilities of the Director of the International Development Cooperation Agency as the President’s principal advisor on development, the Trade Representative will exercise his OECD and UNCTAD responsibilities in close cooperation with these officials.
To ensure that all trade negotiations are handled consistently and that our negotiating leverage is employed to the maximum, the Trade Representative will manage the negotiation of particular issues. Where appropriate, the Trade Representative may delegate responsibility for negotiations to other agencies with expertise on the issues under consideration. He will coordinate the operational aspects of negotiations through a Trade Negotiating Committee, chaired by the Trade Representative and including the Departments of Commerce, State, Treasury, Agriculture and Labor.
The Trade Representative will be concerned not only with ongoing negotiations and coordination of specific, immediate issues, but also—very importantly—with the development of long-term United States trade strategies and policies. He will oversee implementation of the MTN agreements, and will advise the President on the effects of other Government policies (e.g., antitrust, taxation) on U.S. trade. In order to participate more fully in oversight of international investment and export financing activities, the Trade Representative will become a member of the National Advisory Council on International Monetary and Financial Policies and the Boards of the Export-Import Bank and the Overseas Private Investment Corporation [now the United States International Development Finance Corporation].
In performing these functions, the Trade Representative will act as the principal trade spokesman of the President. To assure that our trade policies take into account the broadest range of perspectives, the Trade Representative will consult with the Trade Policy Committee, whose mandate and membership will be expanded. The Trade Representative will, as appropriate, invite agencies such as the Export-Import Bank and the Overseas Private Investment Corporation to participate in TPC meetings in addition to the permanent TPC members. When different departmental views on trade matters exist within the TPC as will be the case from time to time in this complex policy area, I will expect the Trade Representative to resolve policy disagreements in his best judgment, subject to appeal to the President.
the department of commerce
The Department of Commerce, under this proposal, will become the focal point of operational responsibilities in the non-agricultural trade area. My reorganization plan will transfer to the Commerce Department important responsibilities for administration of countervailing and antidumping matters, foreign commercial representation, and MTN implementation support. Consolidating these trade functions in the Department of Commerce builds upon an agency with extensive trade experience. The Department will retain its operational responsibilities in such areas as export controls, East-West trade, trade adjustment assistance to firms and communities, trade policy analysis, and monitoring foreign compliance with trade agreements. The Department will be substantially reorganized to consolidate and reshape its trade functions under an Under Secretary for International Trade.
With this reorganization, trade functions will be strengthened within the Department of Commerce, and such related efforts in the Department as improvement of industrial innovation and productivity, encouraging local and regional economic development, and sectoral analysis, will be closely linked to an aggressive trade program. Fostering the international competitiveness of American industry will become the principal mission of the Department of Commerce.
Import remedies
I propose to transfer to the Department of Commerce responsibility for administration of the countervailing duty and antidumping statutes. This function will be performed efficiently and effectively in an organizational setting where trade is the primary mission. This activity will be directed by a new Assistant Secretary for Trade Administration, subject to Senate confirmation. Although the plan permits its provisions to take effect as late as October 1, 1980, I intend to make this transfer effective by January 1, 1980, so that it will occur as the new MTN codes take effect. Commerce will continue its supportive role in the staffing of other unfair trade practice issues, such as cases arising under section 301 of the Trade Act of 1974 [19 U.S.C. 2411].
Commercial representation
This reorganization plan will transfer to the Department of Commerce responsibility for commercial representation abroad. This transfer would place both domestic and overseas export promotion activities under a single organization, directed by an Assistant Secretary for Export Development, charged with aggressively expanding U.S. export opportunities. Placing this Foreign Commercial Service in the Commerce Department will allow commercial officers to concentrate on the promotion of U.S. exports as their principal activity.
Initially, the transfer of commercial representation from State to Commerce will involve all full-time overseas trade promotion and commercial positions (approximately 162), responsibility for this function in the countries (approximately 60) to which these individuals are assigned, and the associated foreign national employees in those countries. Over time, the Department of Commerce undoubtedly will review the deployment of commercial officers in light of changing trade circumstances and propose extensions or alterations of coverage of the Foreign Commercial Service.
MTN implementation
I am dedicated to the aggressive implementation of the Multilateral Trade Agreements. The United States must seize the opportunities and enforce the obligations created by these agreements. Under this proposal, the Department of Commerce will assign high priority to this task. The Department of Commerce will be responsible for the day-to-day implementation of non-agricultural aspects of the MTN agreements. Management of this function will be a principal assignment of an Assistant Secretary for Trade Policy and Programs. Implementation activities will include:
monitoring agreements and targeting problems for consultation and negotiation;
operating a Trade Complaint Center where the private sector can receive advice as to the recourse and remedies available;
aiding in the settlement of disputes, including staffing of formal complaint cases;
identifying problem areas for consideration by the Trade Representative and the Trade Policy Committee;
educational and promotion programs regarding the provisions of the agreements and the processes for dealing with problems that arise;
providing American business with basic information on foreign laws, regulations and procedures;
consultations with private sector advisory committees; and
general analytical support.
These responsibilities will be handled by a unit built around the staff from Commerce that provided essential analytical support to STR throughout the MTN negotiation process. Building implementation of MTN around this core group will assure that the government’s institutional memory and expertise on MTN is most effectively devoted to the challenge ahead. When American business needs information or encounters problems in the MTN area, it can turn to the Department of Commerce for knowledgeable assistance.
Matching the increased importance of trade in the Department’s mission will be a much strengthened trade organization within the Department. By creating a number of new senior level positions in the Department, we will ensure that trade policy implementation receives the kind of day-to-day top management attention that it both demands and requires.
With its new responsibilities and resources, the Department of Commerce will become a key participant in the formulation of our trade policies. Much of the analysis in support of trade policy formulation will be conducted by the Department of Commerce, which will be close to the operational aspects of the problems that raise policy issues.
To succeed in global competition, we must have a better understanding of the problems and prospects of U.S. industry, particularly in relation to the growing strength of industries abroad. This is the key reason why we will upgrade sectoral analysis capabilities throughout the Department of Commerce, including the creation of a new Bureau of Industrial Analysis. Commerce, with its ability to link trade to policies affecting industry, is uniquely suited to serve as the principal technical expert within the Government on special industry sector problems requiring international consultation, as well as to provide industry-specific information on how tax, regulatory and other Government policies affect the international competitiveness of the U.S. industries.
Commerce will also expand its traditional trade policy focus on industrial issues to deal with the international trade and investment problems of our growing services sector. Under the proposal, there will be comprehensive service industry representation in our industry advisory process, as well as a continuing effort to bring services under international discipline. I expect the Commerce Department to play a major role in developing new service sector initiatives for consideration within the Government.
After an investigation lasting over a year, I have found that this reorganization is necessary to carry out the policy set forth in section 901(a) of title 5 of the United States Code. As described above, this reorganization will increase significantly our ability to implement the MTN agreements efficiently and effectively and will improve greatly the services of the government with regard to export development. These improvements will be achieved with no increase in personnel or expenditures, except for an annual expense of about $300,000 for the salaries and clerical support of the three additional senior Commerce Department officials and a non-recurring expense of approximately $600,000 in connection with the transfers of functions provided in the plan. I find that the reorganization made by this plan makes necessary the provisions for the appointment and pay of a Deputy Secretary, an Under Secretary for International Trade, and two additional Assistant Secretaries of the Department of Commerce, and additional members of the Boards of Directors of the Export-Import Bank and the Overseas Private Investment Corporation [now the United States International Development Finance Corporation].
It is indeed appropriate that this proposal follows so soon after the overwhelming approval by the Congress of the Trade Agreements Act of 1979 [19 U.S.C. 2501 et seq.], for it will sharpen and unify trade policy direction, improve the efficiency of trade law enforcement, and enable us to negotiate abroad from a position of strength. The extensive discussions between Administration officials and the Congress on this plan have been a model of the kind of cooperation that can exist between the two branches. I look forward to our further cooperation in successfully implementing both this reorganization proposal and the MTN agreements.
Jimmy Carter.
The White House, September 25, 1979.


REORGANIZATION PLAN NO. 1 OF 1980
45 F.R. 40561, 94 Stat. 3585
Prepared by the President and submitted to the Senate and the House of Representatives in Congress assembled March 27, 1980,11 As amended May 5, 1980. pursuant to the provisions of Chapter 9 of Title 5 of the United States Code.
NUCLEAR REGULATORY COMMISSION
Section 1. (a) Those functions of the Nuclear Regulatory Commission, hereinafter referred to as the “Commission”, concerned with:
(1) policy formulation;
(2) rulemaking, as defined in section 553 of Title 5 of the United States Code, except that those matters set forth in 553(a)(2) and (b) which do not pertain to policy formulation orders or adjudications shall be reserved to the Chairman of the Commission;
(3) orders and adjudications, as defined in section 551 (6) and (7) of Title 5 of the United States Code;
shall remain vested in the Commission. The Commission may determine by majority vote, in an area of doubt, whether any matter, action, question or area of inquiry pertains to one of these functions. The performance of any portion of these functions may be delegated by the Commission to a member of the Commission, including the Chairman of the Nuclear Regulatory Commission, hereinafter referred to as the “Chairman”, and to the staff through the Chairman.
(b)(1) With respect to the following officers or successor officers duly established by statute or by the Commission, the Chairman shall initiate the appointment, subject to the approval of the Commission; and the Chairman or a member of the Commission may initiate an action for removal, subject to the approval of the Commission;
(i) Executive Director for Operations,
(ii) General Counsel,
(iii) Secretary of the Commission,
(iv) Director of the Office of Policy Evaluation,
(v) Director of the Office of Inspector and Auditor,
(vi) Chairman, Vice Chairman, Executive Secretary, and Members of the Atomic Safety and Licens­ing Board Panel,
(vii) Chairman, Vice Chairman and Members of the Atomic Safety and Licensing Appeal Panel.
(2) With respect to the following officers or successor officers duly established by statute or by the Commission, the Chairman, after consultation with the Executive Director for Operations, shall initiate the appointment, subject to the approval of the Commission, and the Chairman, or a member of the Commission may initiate an action for removal, subject to the approval of the Commission:
(i) Director of Nuclear Reactor Regulation,
(ii) Director of Nuclear Material Safety and Safeguards,
(iii) Director of Nuclear Regulatory Research,
(iv) Director of Inspection and Enforcement,
(v) Director of Standards Development.
(3) The Chairman or a member of the Commission shall initiate the appointment of the Members of the Advisory Committee on Reactor Safeguards, subject to the approval of the Commission. The provisions for appointment of the Chairman of the Advisory Committee on Reactor Safeguards and the term of the members shall not be affected by the provisions of this Reorganization Plan.
(4) The Commission shall delegate the function of appointing, removing and supervising the staff of the following offices or successor offices to the respective heads of such offices: General Counsel, Secretary of the Commission, Office of Policy Evaluation, Office of Inspector and Auditor. The Commission shall delegate the functions of appointing, removing and supervising the staff of the following panels and committee to the respective Chairmen thereof: Atomic Safety and Licensing Board Panel, Atomic Safety and Licensing Appeal Panel and Advisory Committee on Reactor Safeguards.
(c) Each member of the Commission shall continue to appoint, remove and supervise the personnel employed in his or her immediate office.
(d) The Commission shall act as provided by subsection 201(a)(1) of the Energy Reorganization Act of 1974, as amended (42 U.S.C. 5841(a)(1)) in the performance of its functions as described in subsections (a) and (b) of this section.
Sec. 2. (a) All other functions of the Commission, not specified by Section 1 of this Reorganization Plan, are hereby transferred to the Chairman. The Chairman shall be the official spokesman for the Commission, and shall appoint, supervise, and remove, without further action by the Commission, the Directors and staff of the Office of Public Affairs and the Office of Congressional Relations. The Chairman may consult with the Commission as he deems appropriate in exercising this appointment function.
(b) The Chairman shall also be the principal executive officer of the Commission, and shall be responsible to the Commission for developing policy planning and guidance for consideration by the Commission; shall be responsible to the Commission for assuring that the Executive Director for Operations and the staff of the Commission (other than the officers and staff referred to in sections (1)(b)(4), (1)(c) and (2)(a) of this Reorganization Plan) are responsive to the requirements of the Commission in the performance of its functions; shall determine the use and expenditure of funds of the Commission, in accordance with the distribution of appropriated funds according to major programs and purposes approved by the Commission; shall present to the Commission for its consideration the proposals and estimates set forth in subsection (3) of this paragraph; and shall be responsible for the following functions, which he shall delegate, subject to his direction and supervision, to the Executive Director for Operations unless otherwise provided by this Reorganization Plan:
(1) administrative functions of the Commission;
(2) distribution of business among such personal and among administrative units and offices of the Commission;
(3) preparation of
(i) proposals for the reorganization of the major offices within the Commission;
(ii) the budget estimate for the Commission; and
(iii) the proposed distribution of appropriated funds according to major programs and purposes.
(4) appointing and removing without any further action by the Commission, all officers and employees under the Commission other than those whose appointment and removal are specifically provided for by subsections 1(b), (c) and 2(a) of this Reorganization Plan.
(c) The Chairman as principal executive officer and the Executive Director for Operations shall be governed by the general policies of the Commission and by such regulatory decisions, findings and determinations, including those for reorganization proposals, budget revisions and distribution of appropriated funds, as the Commission may be law, including this Plan, be authorized to make. The Chairman and the Executive Director for Operations, through the Chairman, shall be responsible for insuring that the Commission is fully and currently informed about matters within its functions.
Sec. 3. (a) Notwithstanding sections 1 and 2 of this Reorganization Plan, there are hereby transferred to the Chairman all the functions vested in the Commission pertaining to an emergency concerning a particular facility or materials licensed or regulated by the Commission, including the functions of declaring, responding, issuing orders, determining specific policies, advising the civil authorities and the public, directing, and coordinating actions relative to such emergency incident.
(b) The Chairman may delegate the authority to perform such emergency functions, in whole or in part, to any of the other members of the Commission. Such authority may also be delegated or redelegated, in whole or in part, to the staff of the Commission.
(c) In acting under this section, the Chairman, or other member of the Commission delegated authority under subsection (b), shall conform to the policy guidelines of the Commission. To the maximum extent possible under the emergency conditions, the Chairman or other member of the Commission delegated authority under subsection (b), shall inform the Commission of actions taken relative to the emer­gency.
(d) Following the conclusion of the emergency, the Chairman, or the member of the Commission delegated the emergency functions under subsection (b), shall render a complete and timely report to the Commission on the actions taken during the emergency.
Sec. 4. (a) The Chairman may make such delegations and provide for such reporting as the Chairman deems necessary, subject to provisions of law and this Reorganization Plan. Any officer or employee under the Commission may communicate directly to the Commission, or to any member of the Commission, whenever in the view of such officer or employee a critical problem or public health and safety or common defense and security is not being properly addressed.
(b) The Executive Director for Operations shall report for all matters to the Chairman.
(c) The function of the Directors of Nuclear Reactor Regulations, Nuclear Material Safety and Safeguards, and Nuclear Regulatory Research of reporting directly to the Commission is hereby transferred so that such officers report to the Executive Director for Operations. The function of receiving such reports is hereby transferred from the Commission to the Executive Director for Operations.
(d) The heads of the Commission level offices or successor offices, of General Counsel, Secretary to the Commission, Office of Policy Evaluation, Office of Inspector and Auditor, the Atomic Safety and Licensing Board Panel and Appeal Panel, and Advisory Committee on Reactor Safeguards shall continue to report directly to the Commission and the Commission shall continue to receive such reports.
Sec. 5. The provisions of this Reorganization Plan shall take effect October 1, 1980, or at such earlier time or times as the President shall specify, but no sooner than the earliest time allowable under Section 906 of Title 5 of the United States Code.
Message of the President
To the Congress of the United States:
I am submitting herewith to the Congress Reorganization Plan No. 1 of 1980, under authority vested in me by the Reorganization Act of 1977 (Chapter 9 of Title 5 of the United States Code). The Plan is designed to strengthen management of the Nuclear Regulatory Commission in order to foster safety in all of the agency’s activities.
The need for more effective management of the Nuclear Regulatory Commission has been amply demonstrated over the past year. The accident at Three Mile Island one year ago revealed serious shortcomings in the agency’s ability to respond effectively during a crisis. The lessons learned from that accident go beyond crisis management, however. They provide the impetus for improving the effectiveness of all aspects of the government regulation of nuclear energy.
In my statement of December 7, 1979, I responded to the recommendations of my Commission on the Accident at Three Mile Island and set forth steps now being taken to address those recommendations. I stated that I would send to Congress a Reorganization Plan to strengthen the Nuclear Regulatory Commission’s ability to regulate nuclear safety. I am submitting that Plan today.
The Plan clarifies the duties of the Chairman as principal executive officer. In addition to directing the day-to-day operations of the agency, the Chairman would take charge of the Commission’s response to nuclear emergencies and, as principal executive officer, would be guided by Commission policy and subject to Commission oversight.
management problems
Intensive investigations undertaken since the Three Mile Island accident have revealed management problems at the Nuclear Regulatory Commission. These problems must be rectified if the Commission is to be a strong and effective safety regulator.
—My Commission, called the Kemeny Commission after its Chairman, Dr. John Kemeny, concluded that the underlying problem at Three Mile Island stemmed not from deficient equipment but rather from compounded human failures. This included the inability of the Nuclear Regulatory Commission to pursue its safety mission effectively in view of its existing management policies and practices. The Kemeny Commission reported a lack of “closure” in the system to ensure that safety issues are raised, analyzed and resolved. Kemeny Commission members also concluded that the Nuclear Regulatory Commission relies too heavily on licensing, and pays insufficient attention to ensuring the safety of plants once they are in operation.
—During the course of its investigation, the Kemeny Commission found serious managerial problems at the top of the Nuclear Regulatory Commission. It noted that the Commissioners and the Chairman are unclear as to their respective roles. Uncertain, diffuse leadership of this kind leads to highly compartmentalized offices that operate with little or no effective guidance and little coordination.
—A recently completed independent study authorized and funded by the Nuclear Regulatory Commission itself also found serious fault with the Commission’s management and called for a major organizational overhaul. The report states that there is no authoritative manager but, instead, five equally responsible Commissioners who deal individually with office directors who, in turn, head their own “independent fiefdoms.”
—Likewise, a recent report of the General Accounting Office notes the failure of the Nuclear Regulatory Commission to define either the authority of the Chairman or that of the Executive Director for Operations. The staff lacks policy guidance and top management leadership to set priorities and resolve safety issues. There are unreasonable delays in developing policies to guide the licensing and enforcement activities of the agency.
The central theme in all three of these studies is the failure of the Nuclear Regulatory Commission to provide unified leadership and consistent direction of the agency’s activities. The present statutes contain conflicting and ambiguous provisions for managing the agency. Important corrective actions cannot or will not be taken by the Commission until the laws are changed. Failure to do so constitutes a continuing nuclear safety hazard.
The present Reorganization Plan would improve the effectiveness of the Nuclear Regulatory Commission by giving the Chairman the powers he needs to ensure efficient and coherent management in a manner that preserves, in fact enhances, the commission form of organization.
commission
Under the proposed Plan, the Commission would continue to be responsible for policy formulation, rulemaking and adjudication as functions which should have collegial deliberation. In addition, the Commission would review and approve proposals by the Chairman concerning key management actions such as personnel decisions affecting top positions which directly support Commission functions, the annual budget, and major staff reorganizations. In carrying out its role, the Commission would have the direct assistance of several Commission-level offices as well as the licensing board, the appeal panel, and the Advisory Committee on Reactor Safeguards. The Plan would not alter the present arrangement whereby the Commission, acting on majority vote, represents the ultimate authority of the Nuclear Regulatory Commission and sets the framework within which the Chairman is to operate.
chairman
Under the Plan, the Chairman would act as the principal executive officer and spokesman for the Commission. To accomplish this, those functions of the Nuclear Regulatory Commission not retained by the Commission would be vested in the Chairman, who is currently coequal with the Commissioners in all decisions and actions. The Chairman would be authorized to make appointments, on his own authority, to all positions not specified for Commission approval and would be responsible to the Commission for assuring staff support by the operating offices in meeting the needs of the Commission. The Executive Director for Operations would report directly to and receive his authority from the Chairman. Heads of operating offices would also report to the Chairman or, by delegation, to the Executive Director for Operations. Office heads would also be authorized to communicate directly with members of the Commission whenever an office head believed critical safety issues were not being addressed.
emergency management
The Nuclear Regulatory Commission’s ability to respond decisively and responsibly to any nuclear emergency must be fully ensured in advance. Experience has shown that the Commission as a whole cannot deal expeditiously with emergencies or communicate in a clear, unified voice to civil authorities or to the public. But present law prevents the Commission from delegating its emergency authority to one of its members. The Plan would correct this situation by specifically authorizing the Chairman to act for the Commission in an emergency. In order to ensure flexibility, the Chairman would be permitted to delegate his authority to deal with a particular emergency to any other Commissioner. Plans for dealing with various contingencies would be approved by the Commission in advance. The Commission would also receive a report from the Chairman or his designee describing the management of the emergency once it was over.
actions not included in this plan
Not included in this Plan are two actions that I support in principle but that need not or cannot be accomplished by means of a Reorganization Plan. First the Commission, as part of its implementation of this reorganization, can and should establish an internal entity to help oversee the performance of the agency as it operates under the Chairman’s direction. This action does not require a Reorganization Plan. Second, I have consistently favored funding assistance to intervenors in regulatory proceedings. This is particularly important in the case of nuclear safety regulation. I therefore encourage the Commission to include consideration of intervenor funding as part of its review and upgrading of the licensing process, as called for by the Kemeny Commission. I have also requested Congress to appropriate funds for this purpose. This activity cannot be authorized by a Reorganization Plan.
no added costs
This proposed realignment and clarification of responsibilities would not result in an increase or decrease of expenditures. But placing management responsibilities in the Chairman would result in greater attention to developing and implementing nuclear safety policies and to strict enforcement of the terms of licenses granted by the Commission.
Each of the provisions of this proposed reorganization would also accomplish one or more of the purposes set forth in 5 U.S.C. 901(a). No statutory functions would be abolished by the Plan; rather they would be consolidated or reassigned in order to improve management, delivery of services, execution of the law, and overall operational efficiency and effectiveness of the Commission.
By Executive Order No. 12202, dated March 18, 1980 [42 U.S.C. 5848 note], I established a Nuclear Safety Oversight Committee to advise me of progress being made by the Nuclear Regulatory Commission, the nuclear industry, and others in improving nuclear safety. I am confident that the present Reorganization Plan, together with the other steps that have been or are being taken by this Administration and by others, will greatly advance the goal of nuclear safety. It would permit the Commission and the American people to hold one individual—the Chairman—accountable for implementation of the Commission’s policies through effective management of the Commission staff. Freed of management and administrative details, the Commission could then concentrate on the purpose for which that collegial body was created—to deliberate on the formulation of policy and rules to govern nuclear safety and to decide or oversee disposition of individual cases.
Jimmy Carter.
The White House, March 27, 1980.
Message of the President
To the Congress of the United States:
I herewith transmit the following amendments to Reorganization Plan No. 1 of 1980, which I sent to the Congress on March 27, 1980.
The amendments to Reorganization Plan No. 1 are consistent with my original intent of strengthening the management of the Nuclear Regulatory Commission in order to improve safety in all of the agency’s activities, while preserving the advantages of the Commission form. The amendments reinforce the purpose of the Plan in two respects. First, the amended Plan gives the Commission a greater role in selection of key program officers of the agency by adding four positions to the list of appointments initiated by the Chairman for the Commission’s advice and consent. These are the Executive Director for Operations, the Director of Inspection and Enforcement, the Director of Nuclear Regulatory Research, and the Director of Standards Development. Each of these positions contributes to nuclear safety regulation, and each performs functions that help determine the policy and performance of the agency.
The Advisory Committee on Reactor Safeguards advises the Commission as a whole. Since its members serve renewable 4-year terms another amendment provides that a Commission member, as well as the Chairman, can initiate an appointment to the Advisory Committee on Reactor Safeguards for approval by the Commission.
As a means to ensure that the flow of information to the Commission will not be restricted, the Plan has been amended to make explicit that the Chairman, and the Executive Director of Operations through the Chairman, shall keep the Commission fully and currently informed.
The second general purpose of the amendments is to provide for more effective management of the agency by making more explicit the responsibilities of the Chairman and the Executive Director for Operations acting under his direction. As amended, the Plan charges the Chairman with planning for the development of policy for consideration and approval by the Commission. In the past, this responsibility has not been clearly fixed and has consequently been neglected. The amended Plan continues to make clear that the Executive Director for Operations reports to the Chairman. An amendment, however, requires the Chairman to delegate to the Executive Director for Operations the authority to appoint the staff and the day-to-day administration of the agency. Under this arrangement, the Chairman retains responsibility for the delegated functions but will be better able to handle his other leadership tasks.
In summary, the amendments I am transmitting to Reorganization Plan No. 1 of 1980, based on review and hearings conducted by the Congress and on continued consultations, will help establish a more accountable central management structure for the Nuclear Regulatory Commission as it pursues its statutory objective of ensuring safety in the use of nuclear power.
Jimmy Carter.
The White House, May 5, 1980.



